Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 1 of 305




                        EXHIBIT 1
                                           Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 2 of 305
                              3M Affirmatives                             Pltf Objections         Pltf Counters   3M Objections               Rulings
11:03 ‐ 11:06   Battler, Leanne 2020‐09‐10
   11:03        Q. Good morning. Would you identify
   11:04        yourself for the jury, please.
   11:05        A. My name is Lieutenant Colonel
   11:06        Leanne Marie Battler.

15:13 ‐ 16:06   Battler, Leanne 2020‐09‐10
   15:13        Q. Why don't you start with ‐‐ start              Re: [15:13 to 16:06]                                            OVERRULED
   15:14        with college. You attended Brock University?      Pltf Obj Improper bolstering,
   15:15        A. Yes, I did. Yes. I graduated in                402/403, improper attempt to
   15:16        1989.                                             qualify lay witness as expert
   15:17        Q. And after that, you attended SUNY
   15:18        Buffalo where you obtained a doctor of
   15:19        audiology?
   15:20        A. Yes, that's correct.
   15:21        Q. Any other formal education?
   15:22        A. In between there, I went to ‐‐ I
   15:23        attended Georgian College in Orillia, Ontario,
   15:24        graduated in 1991 as an audiometric technician.
   15:25        Q. Okay.
   16:01        A. And then worked in Toronto for
   16:02        several years, and then overseas before I went
   16:03        back to get my doctorate.
   16:04        Q. Okay. Are you currently licensed
   16:05        as an audiologist?
   16:06        A. Yes.

16:10 ‐ 16:18   Battler, Leanne 2020‐09‐10
   16:10        Q. Approximately when did you become              Re: [16:10 to 16:18]                                            SUSTAINED
   16:11        licensed?                                         Pltf Obj Improper bolstering,
   16:12        A. 2004.                                          402/403, improper attempt to
   16:13        Q. Are you a member of any                        qualify lay witness as expert
   16:14        professional associations or groups?
   16:15        A. Yes. ASHA, American Speech and
   16:16        Hearing Association, and the Military Audiology
   16:17        Association, National Hearing Conservation
   16:18        Association, and American Academy of Audiology.

16:25 ‐ 20:06   Battler, Leanne 2020‐09‐10
   16:25        Q. Could you ‐‐ When did you join                 Re: [16:25 to 20:06]                                            SUSTAINED as to testimony
   17:01        the Army?                                         Pltf Obj Improper bolstering,                                   regarding Battler's opinion
   17:02        A. 2003. I was commissioned as a                  402/403, improper attempt to                                    about Dr. Ohlin (and her
   17:03        green card holder.                                qualify lay witness as expert                                   husband's comments to Dr.
   17:04        Q. Could you give the jury an                     (702), 611 leading, 701, 802                                    Ohlin), 402 & 403; OVERRULED
   17:05        overview of your career in the Army and the                                                                       in all other respects
   17:06        role that you played over the years in the
   17:07        Army?
   17:08        A. In 2003, I was commissioned as a
   17:09        fourth‐year intern at the older Walter Reid
   17:10        Army Medical Center, so I was commissioned as a
   17:11        first lieutenant; and at the conclusion of that
   17:12        year, I was moved to Fort Hood, Texas; I was
   17:13        there as the Army Hearing Program manager until
   17:14        2006, and that's where I also got my ASHA
   17:15        certificate of clinical competence and my
                                  Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 3 of 305
17:16   license.
17:17   Then from 2006 to 2010, '11, I
17:18   was at Fort Carson in Colorado, I was the Army
17:19   Hearing Program manager. During that time I
17:20   deployed to Iraq for five months, in 2008, it
17:21   was from March to July 2008, as the brigade
17:22   audiologist individual augment team.
17:23   Then in 2011, I moved to Fort
17:24   Richardson, Alaska; en route I stopped at Fort
17:25   Benning and became a paratrooper; after Alaska,
18:01   so 2012 to 2016, then I moved to Germany and
18:02   was the Regional Army Hearing Program
18:03   consultant, until 2018; at which time I came
18:04   back to DC.
18:05   Q. And what are your duties
18:06   currently?
18:07   A. I'm a staff audiologist.
18:08   Q. Okay. You indicated that you, in
18:09   2003, if I understood correctly, you were a
18:10   third‐ or fourth‐year intern; is that correct?
18:11   A. Yes.
18:12   Q. Okay. And so does that mean that
18:13   your internship had started earlier?
18:14   A. So for the doctor of audiology
18:15   degree the requirement is a four‐year
18:16   postgraduate degree which incorporates two
18:17   thousand clinical hours. So the first thousand
18:18   are acquired during the first three years
18:19   concurrently with academics, and then the
18:20   fourth year is that final one thousand clinical
18:21   hours. So I was commissioned as a first
18:22   lieutenant because I did not have the doctoral
18:23   degree yet.
18:24   Q. Understood. In your
18:25   authorization, there is a mention of a 2001
19:01   internship with the Army Hearing Program. Can
19:02   you describe what that is?
19:03   A. Yes. So I was still a student at
19:04   SUNY Buffalo; and during the summer of 2001 I
19:05   married an American soldier, Richard Cleveland,
19:06   who was stationed at Aberdeen Proving Ground at
19:07   the time. So, yeah, we got married, and we
19:08   were at Aberdeen. And actually, my husband
19:09   called the CHPPM and spoke with Dr. Ohlin and
19:10   said: My wife thinks you're a God and would
19:11   love to work with you. And I had an interview,
19:12   and, yeah, I spent the summer working there.
19:13   Q. Okay. Did you hold Dr. Ohlin in
19:14   high regard?
19:15   A. Yes. Very high regard.
19:16   Q. And why did you hold Dr. Ohlin in
19:17   high regard?
19:18   A. Probably because ‐‐ Because I
19:19   also ‐‐ One of my instructors at SUNY Buffalo
19:20   was Donald Henderson, who also mentioned a lot
19:21   of the work of Dr. Ohlin during my class as his
                                           Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 4 of 305
   19:22        student.
   19:23        Q. And did you regard Dr. Ohlin,
   19:24        from your interaction with him, as competent at
   19:25        the tasks he performed?
   20:01        A. (Witness nods head in the
   20:02        affirmative.)
   20:03        Q. You have to answer audibly yes or
   20:04        no for the videographer.
   20:05        A. Oh, yes. Yes. Very, very
   20:06        competent.

20:21 ‐ 24:24   Battler, Leanne 2020‐09‐10
   20:21        Q. Why don't you start with your                  Re: [20:21 to 24:24]                              OVERRULED, but will give
   20:22        duties during the internship.                     Pltf Obj Improper bolstering,                     limiting instruction as to the
   20:23        A. Right. So at Aberdeen, with Dr.                402/403, improper attempt to                      witness's status as a lay witness
   20:24        Ohlin?                                            qualify lay witness as expert
   20:25        Q. Yes.                                           (702), 611 leading, 701, 802
   21:01        A. So primarily, it was ‐‐ I worked
   21:02        with, at the time, Major Cheryl Cameron, who
   21:03        has since retired. We did a lot of CAOC
   21:04        courses, so the technician training,
   21:05        troubleshooting with the events in CCA, DOEHRS
   21:06        audiometers; some work with Leanne Demanico,
   21:07        helping her with the DOEHRS system, again.
   21:08        I sat in on a health hazard
   21:09        assessment team, we did noise measurements out
   21:10        in the field, I prepared briefings. I did
   21:11        basically anything I was asked to do. But at
   21:12        some ‐‐ even some patient care, we did go over
   21:13        to the occupational health clinic a few times
   21:14        and do some patient testing.
   21:15        Q. And did you do some work with the
   21:16        Combat Arms Version 2 during your internship?
   21:17        A. Not work, as much as just I
   21:18        learned about them and ‐‐ and I took several
   21:19        back to SUNY Buffalo where I did an independent
   21:20        study using them.
   21:21        Q. What did you learn about the
   21:22        Combat Arms Version 2 during your 2001
   21:23        internship?
   21:24        A. That they were the first
   21:25        nonlinear earplug that I had ever heard of, and
   22:01        ‐‐ and pretty ‐‐ pretty cool.
   22:02        Q. And why do you describe them as
   22:03        pretty cool?
   22:04        A. Because they allowed the wearer
   22:05        to hear things, I think ‐‐ Well, I know that
   22:06        one of the reasons why people reject hearing
   22:07        protection is because of the fear of being
   22:08        overattenuated and not being able to hear
   22:09        things that could cost their own life or limb.
   22:10        Q. And why is that a concern in the
   22:11        military?
   22:12        A. Because you need to hear ‐‐ You
   22:13        need to hear the bad guys. Hearing is a ‐‐ is
   22:14        a three‐hundred‐and‐sixty‐degree,
                                  Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 5 of 305
22:15   twenty‐four‐hour awareness. So if you can't
22:16   hear what's going on around you, then ‐‐ then
22:17   you're a liability.
22:18   Q. Have you worn the Combat Arms
22:19   Version 2 yourself?
22:20   A. Yes.
22:21   Q. And did you have any trouble
22:22   fitting the Combat Arms Version 2 in your ear?
22:23   A. I fortunately have very average
22:24   size ear canals, so they did fit me well.
22:25   Q. Great. Did you need to roll back
23:01   the flanges to fit the Combat Arms Version 2 in
23:02   your ear?
23:03   A. No.
23:04   Q. And when you fit the Combat Arms
23:05   Version 2 in your ear, did they maintain their
23:06   seal?
23:07   A. Yes.
23:08   Q. When you fit the Combat Arms
23:09   Version 2 in your ear, did they provide you
23:10   with adequate hearing protection?
23:11   A. Yes.
23:12   Q. Would ‐‐ Would you wear the
23:13   Combat Arms Version 2 today based on what you
23:14   know?
23:15   A. Yes.
23:16   Q. Have you also fit other
23:17   individuals with the Combat Arms Version 2?
23:18   A. Yes.
23:19   Q. And am I correct that, as with
23:20   other preformed earplugs, the regulations
23:21   require a medically trained personnel to
23:22   provide the initial fit?
23:23   A. Yes.
23:24   Q. And why is it that the
23:25   regulations require that a preformed earplug be
24:01   trained (sic) by medically trained personnel?
24:02   A. Because they come in different
24:03   sizes, and ears come in different sizes. And
24:04   the fact that it's preformed means it's ‐‐ it's
24:05   not adjustable, like the foam plugs ‐‐ Even the
24:06   foam plugs are not one‐size‐fits‐all. There's
24:07   ‐‐ That was the one thing that Doug said
24:08   constantly is, if you remember one thing,
24:09   remember there's no such thing as one size fits
24:10   all.
24:11   Q. And were there ‐‐ Were there
24:12   certain service members who the ‐‐ when you
24:13   were doing your work fitting the Combat Arms
24:14   Version 2 did not fit?
24:15   A. Yes.
24:16   Q. And in instances where you were
24:17   fitting a service member for whom the Combat
24:18   Arms Version 2 did not fit, what would you do
24:19   then?
24:20   A. Then we would go to the
                                           Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 6 of 305
   24:21        traditional triple‐flange, size small or large,
   24:22        you know, whatever was appropriate. And then
   24:23        if I had funding, I would take impressions to
   24:24        do custom hearing protection at that time.

25:06 ‐ 25:17   Battler, Leanne 2020‐09‐10                                                                          SUSTAINED
   25:06        Let's go to page 67, at the bottom. The bottom    Re: [25:06 to 25:17]
   25:07        right right now, it says 55. And let's mark       Pltf Obj 402/403 ‐ 87 page
   25:08        this as the next exhibit, which is Exhibit        newsletter document contains
   25:09        Number 1.                                         various other stories that are
   25:10        Do you recognize this document,                   wholly irrelevant and include
   25:11        Lieutenant Colonel Cleveland?                     hearsay 802‐As to the Fort
   25:12        A. Yes.                                           Carson story itself, includes
   25:13        Q. Can you tell the jury what it is?              speculation and
   25:14        A. This is my paper.                              generalizations about Military
   25:15        Q. And what's the title?                          habit/compliance that should
   25:16        A. Fort Carson, An Army Hearing                   be excluded under 406.
   25:17        Program Success Story.

25:21 ‐ 27:22   Battler, Leanne 2020‐09‐10
   25:21        Q. Do you recognize the diagram,
   25:22        Figure 3, at the top of page 70?
   25:23        A. Yes.
   25:24        Q. And does that ‐‐ Does that help
   25:25        to illustrate some of your duties as an
   26:01        audiologist?
   26:02        A. Yes.
   26:03        Q. Can you describe, in summary
   26:04        form, how?
   26:05        A. So the Army Hearing Program has
   26:06        four main components: Hearing readiness,
   26:07        operational hearing services, clinical hearing
   26:08        services, and hearing conservation. So this
   26:09        diagram was to describe hearing readiness,
   26:10        which is designed for soldiers, rather than
   26:11        noise‐exposed civilians who would be in a
   26:12        traditional OSHA‐type hearing conservation
   26:13        program.
   26:14        So the first thing that we always
   26:15        did was the otoscopic examination, which is
   26:16        looking in the ear canal to determine after why
   26:17        kind of ‐‐ you can tell just by looking at the
   26:18        ear canal what size of hearing protection the
   26:19        person was going to require.
   26:20        We're also looking to see if we
   26:21        can visualize the tympanic membrane and make
   26:22        sure that there's no active pathology before we
   26:23        would fit them with the hearing protector.
   26:24        If the ear canals were clear, we
   26:25        would continue with the earplug fitting. If we
   27:01        could not visualize the tympanic membrane, we
   27:02        would send the soldier to have their ears
   27:03        cleaned out.
   27:04        And then after ‐‐ Going back to
   27:05        the earplug fitting, we would pull them ‐‐ pull
   27:06        up their hearing health record in the DOEHRS
                                           Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 7 of 305
   27:07        database and MEDPROS, and we would determine,
   27:08        you know, does this person already have a
   27:09        hearing loss, do they have normal hearing, so
   27:10        we have some idea what to expect; and also
   27:11        we'll be able to tell if there's been a
   27:12        significant change in the hearing test that
   27:13        we're about to do.
   27:14        Then we would test the hearing.
   27:15        If there was a STS, or significant threshold
   27:16        shift, then we would tell them they needed to
   27:17        retest no sooner than twenty‐four hours, and no
   27:18        later than thirty days; then if there was no
   27:19        STS, we would update the records, say you're
   27:20        good to go. But the most important part was
   27:21        always the earplug fitting and the hearing
   27:22        health education.

33:11 ‐ 34:13   Battler, Leanne 2020‐09‐10
   33:11        Q. Okay. Could you summarize the                  Re: [33:11 to 34:13]                              SUSTAINED
   33:12        conclusion of your article: Fort Carson, An       Pltf Obj 402/403 prejudicial
   33:13        Army Hearing Program Success Story for the        generalizations about Military
   33:14        jury?                                             practices; 404/406 improper
   33:15        A. Right. So basically, the                       habit/character
   33:16        regulation had said, for quite some time, that    generalizations on Military;
   33:17        the military audiologist should spend no more     701 and 602 improper
   33:18        than 50 percent of their time involved patient    generalizations; 802
   33:19        care, and the rest of the time we should be out
   33:20        there doing the training and the inspections
   33:21        and the evaluations to prevent hearing loss.
   33:22        But the problem was, with
   33:23        hospital commanders, typically, seeing us as
   33:24        REU generating potential, were reluctant to
   33:25        release us from our clinical obligation 50
   34:01        percent of the time.
   34:02        And so I started this whole
   34:03        project as a quality assurance project. And I
   34:04        believe that it showed that by releasing me,
   34:05        and the other audiologists, by assigning a
   34:06        second military audiologist to Fort Carson, we
   34:07        still, between the two of us, seeing patients
   34:08        50 percent of the time, were still able to
   34:09        maintain the prior 100 percent clinical
   34:10        mission, while simultaneously preventing
   34:11        hearing loss and drastically reducing the
   34:12        amount of hearing loss while we were an Army at
   34:13        war.

34:25 ‐ 35:22   Battler, Leanne 2020‐09‐10
   34:25        Model, which said you need one audiologist and    Re: [34:25 to 35:22]                              SUSTAINED ‐ 602; 701; 802
   35:01        2.5 technicians for every 18,000 soldiers, that   Pltf Obj 701 and 602; improper
   35:02        was in the era of paper medical charts.           lay witness opinions;
   35:03        MR. MONSOUR: Objection.                           speculation; 403; 802; cut
   35:04        Responsiveness. This calls for an expert          includes Nomellini sidebar
   35:05        opinion beyond the scope of the Touhy.            testimony that he's 'limiting
   35:06        Q. You can proceed.                               to her personal capacity'
   35:07        MAJ WALD: Ma'am, you're not
                                            Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 8 of 305
   35:08        allowed to elicit expert testimony. Please
   35:09        don't answer the question.
   35:10        Q. Can you just answer based on
   35:11        your ‐‐ just based on your personal experience?
   35:12        MR. MONSOUR: Objection. Still
   35:13        calls for an expert opinion, regardless of
   35:14        whether personal or not.
   35:15        MAJ WALD: Ma'am, please don't
   35:16        answer the question.
   35:17        THE WITNESS: Understood.
   35:18        MR. NOMELLINI: Okay. Major
   35:19        Wald, I am limiting it to her personal
   35:20        experience. I may ‐‐ We may need to ask the
   35:21        Court for assistance regarding this. But for
   35:22        now I will go to another part of the document.

37:01 ‐ 38:14   Battler, Leanne 2020‐09‐10
   37:01        Could you read the next two                       Re: [37:01 to 38:14]                               SUSTAINED ‐ 602; 701; 802
   37:02        paragraphs on page 70 of your article. I          Pltf Obj Speculation; 701 and
   37:03        should start with ‐‐ Start with the next          602 improper lay witness
   37:04        paragraph, beginning with: The initial group.     opinion; improper
   37:05        A. The initial group of soldiers who              generalizations about Military
   37:06        were deployed to the first cycle of Operation     practices, 403, 406,
   37:07        Iraqi Freedom did so without the Combat Arms      cumulative/doc speaks for
   37:08        earplugs, which are currently a Rapid Fielding    itself
   37:09        Initiative issue to all deploying soldiers.
   37:10        The Combat Arms earplugs allow low‐level
   37:11        sounds, such as speech, to pass through
   37:12        unimpeded. The nonlinear filter in the Combat
   37:13        Arms earplug dampens high‐level impulse noise
   37:14        such as weapons fire. As with all earplugs,
   37:15        proper size and fit are crucial. During the
   37:16        initial deployments for the Global War on
   37:17        Terror, the Combat Arms earplug, and
   37:18        conventional earplugs for soldiers were often
   37:19        not available, not wanted, or not fitted
   37:20        properly, which resulted in the dramatic STS
   37:21        increase in 2003.
   37:22        Q. Thank you. So one of the
   37:23        sentences that you just read says: As with all
   37:24        earplugs, proper size and fit are crucial.
   37:25        Based on your ‐‐ Based on your personal
   38:01        experience, is that true both for the Combat
   38:02        Arms and other earplugs?
   38:03        A. Yes.
   38:04        Q. And why is that true, that proper
   38:05        size and fit are crucial?
   38:06        A. Because no two ears are the same.
   38:07        Q. What could happen, in your
   38:08        personal experience with service members, if
   38:09        there is not proper size and fit?
   38:10        A. Well, then ‐‐ Then they won't ‐‐
   38:11        They won't protect the soldier as optimally as
   38:12        they could.
   38:13        Q. And in your experience, who had
   38:14        the responsibility for ensuring proper fit?
                                            Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 9 of 305

38:24 ‐ 39:07   Battler, Leanne 2020‐09‐10
   38:24        A. Well, if I gave you a Kevlar                   Re: [38:24 to 39:07]                               OVERRULED
   38:25        helmet that was two sizes too big or two sizes    Pltf Obj Speculation; 701 and
   39:01        too small, it wouldn't protect you.               602 improper lay witness
   39:02        Q. Is the same true of earplugs like              opinion; improper
   39:03        the Combat Arms earplug?                          generalizations about Military
   39:04        A. Absolutely.                                    practices, 403, 404/406; 802
   39:05        Q. In your view, who had
   39:06        responsibility for ensuring that the Combat
   39:07        Arms earplugs were fitted proper?

39:17 ‐ 43:05   Battler, Leanne 2020‐09‐10                                                                           OVERRULED ‐ 701
   39:17        A. I mean, ultimately, the final                  Re: [39:17 to 43:05]
   39:18        responsibility comes down to the soldier.         Pltf Obj Speculation; 701 and
   39:19        Q. And why do you say the final                   602 improper lay witness
   39:20        responsibility comes down to the soldier?         opinion; improper
   39:21        A. We fit the earplug, we tell you                generalizations about Military
   39:22        how to wear the earplug, but if the soldier       practices, 402/403, 404/406;
   39:23        chooses not to use the earplug, then that's       802
   39:24        their choice ‐‐ or not to use it in the way
   39:25        that we have trained them to.
   40:01        Q. Okay. So with respect to your
   40:02        personal experience with the Combat Arms
   40:03        earplug, how did you train the soldiers to use
   40:04        the earplug?
   40:05        A. At the SRP site, when they came
   40:06        through for their predeployment hearing test,
   40:07        after we looked in the ear, we would give
   40:08        everyone a set of size medium, regular sheath,
   40:09        triple‐flange or quad‐flange earplugs, and then
   40:10        we would train them all to use their opposite
   40:11        hand, you know, pull the ear up and back, twist
   40:12        and push, until the ‐‐ the final flange, the
   40:13        third or fourth flange, was flush with the
   40:14        opening of the ear canal. Then we would tell
   40:15        them to do a tug test to make sure they felt
   40:16        some suction or resistance. Then we would do
   40:17        an additional tug test to say yes, you have
   40:18        adequate suction or resistance, then we would
   40:19        make them do the other ear.
   40:20        And once we determined that they
   40:21        were either a size medium or small or large,
   40:22        with the cheap earplugs, then we would try the
   40:23        Combat Arms earplug, and do the same thing,
   40:24        pull ‐‐ reach with your opposite hand, pull the
   40:25        ear up and back, twist and push, do the tug
   41:01        test, both ears, because often one ear canal is
   41:02        bigger than the other. So just because you're
   41:03        a size medium in one ear, doesn't mean you're
   41:04        going to be a size medium in both ears.
   41:05        And right then ‐‐ I mean, it was
   41:06        a pretty intense process.
   41:07        Q. And in your personal experience
   41:08        with these different kinds of earplugs, did you
   41:09        give service members the choice among the
                                          Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 10 of 305
   41:10        various earplugs or was it the case that they
   41:11        had to use a certain earplug, or did it vary?
   41:12        A. So we would actually ‐‐ Because
   41:13        we fitted them to determine the initial
   41:14        size‐ish, get a good estimate what size Combat
   41:15        Arms earplug they would be, and we fitted them
   41:16        with the regular, inexpensive triple or
   41:17        quad‐flange, then they would have those pair.
   41:18        So we give them the ‐‐ so linear hearing
   41:19        protection and a case, plus the nonlinear
   41:20        hearing protection and a case.
   41:21        So I guess they had ‐‐ Initially,
   41:22        there was only one Combat Arms earplug, but
   41:23        then when the version with the pistol came out,
   41:24        then some people preferred that ‐‐ they called
   41:25        them the bumblebees, the yellow and olive drab.
   42:01        So if I had more than one version, then I would
   42:02        let them choose.
   42:03        Q. Okay. And you were saying, I
   42:04        guess, they had a ‐‐ were you going to say that
   42:05        you guessed that the service members had a
   42:06        choice between the earplugs?
   42:07        A. So we would give them ‐‐ We'd
   42:08        give them as many as we could.
   42:09        Q. Okay. So in other words, you'd
   42:10        give the service members more than one of the
   42:11        various types of earplugs?
   42:12        A. Yes.
   42:13        Q. And what types of earplugs did
   42:14        you provide, other than the Combat Arms?
   42:15        A. So the ‐‐ Well, there's the
   42:16        orange triple‐flange; or the blue Elvex
   42:17        Quattro; or the size small green triple‐flange;
   42:18        or the Howard light mint green, they were also
   42:19        size small; or the other Howard light smedium,
   42:20        we called them smedium, because they were kind
   42:21        of in between a small and a medium; and then
   42:22        the large blue triple‐flange, based on what
   42:23        they were fitted at.
   42:24        Q. So among those earplugs, for the
   42:25        ones that fit them, they had the choice as to
   43:01        which ones to use?
   43:02        A. (Witness nods head in the
   43:03        affirmative.)
   43:04        Q. Is that correct?
   43:05        A. Yes. Correct. Uh‐huh.

44:20 ‐ 45:07   Battler, Leanne 2020‐09‐10
   44:20        Q. Based on your personal experience              Re: [44:20 to 45:07]                              SUSTAINED
   44:21        with the CAEv2, you indicated that the CAE and    Pltf Obj 602, 611,
   44:22        conventional earplugs for soldiers were often     Speculation, leading,
   44:23        not available or not wanted. What's your basis    701/702/602, 403, 802;
   44:24        for that?                                         conjecture
   44:25        A. Right. Okay. The ‐‐ Well,
   45:01        during the initial deployment, they weren't
   45:02        available. They weren't available. And ‐‐ Or,
                                           Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 11 of 305
   45:03        as I said, the fear of being overattenuated and
   45:04        not ‐‐ not able to hear external sounds with
   45:05        use of a linear earplug caused a lot of
   45:06        soldiers to reject them and not use them at
   45:07        all.

45:10 ‐ 46:04   Battler, Leanne 2020‐09‐10
   45:10        Q. Thank you, Lieutenant Colonel.                 Re: [45:10 to 46:04]                               OVERRULED ‐ 701 (lay opinion
   45:11        And you also indicated, based on your personal    Pltf Obj 611, Leading,                             based on personal knowledge
   45:12        experience with the usage and application of      speculation, compound;                             and experience)
   45:13        the CAEv2, that the ‐‐ during the initial         602/701/702; 403; 404/406; 802
   45:14        deployments, the CAE was sometimes not fitted
   45:15        properly. What's your basis for that?
   45:16        A. When I deployed, and the Rapid
   45:17        Fielding Initiative truck pulled up, and I went
   45:18        there to get my uniforms and my boots and my
   45:19        knee pads and my pocket tool, they threw a pair
   45:20        of Combat Arms earplugs at me and said: Here
   45:21        you go.
   45:22        Q. Was that concerning to you?
   45:23        A. Yes.
   45:24        Q. Why was that concerning to you?
   45:25        A. Because they're not one size fits
   46:01        all and there was no education provided as to
   46:02        when to put which end in your ear, how to ‐‐
   46:03        how to pull the ear up and back, twist and
   46:04        push, do the tug test, none of that.

46:20 ‐ 47:20   Battler, Leanne 2020‐09‐10
   46:20        So you were describing as part of                 Re: [46:20 to 47:20]                               OVERRULED
   46:21        the Rapid Fielding Initiative, when you           Pltf Obj 611 leading,
   46:22        deployed, the truck pulled up and you were        compound, asked/answered;
   46:23        handed a pair of Combat Arms earplugs without     402/403; conjecture
   46:24        ‐‐ without instructions; correct?
   46:25        A. Correct.
   47:01        Q. And this was in what year?
   47:02        A. 2008.
   47:03        Q. Okay. And was there ‐‐ Was there
   47:04        anything in writing that accompanied the Combat
   47:05        Arms earplugs when you received them in 2008?
   47:06        A. No.
   47:07        Q. And did they ‐‐ did they come in
   47:08        a little baggy as part of the Rapid Fielding
   47:09        Initiative or some kind of packaging or just
   47:10        stand‐alone?
   47:11        A. Just two earplugs.
   47:12        Q. Okay. And were there ‐‐ Were
   47:13        there other service members with you at the
   47:14        time you were provided your earplugs?
   47:15        A. Yes.
   47:16        Q. Okay. What other service members
   47:17        were with you in 2008 when you were provided
   47:18        Combat Arms earplugs as part of the Rapid
   47:19        Fielding Initiative, approximately how many?
   47:20        A. Oh, five.
                                            Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 12 of 305
48:01 ‐ 48:05   Battler, Leanne 2020‐09‐10
   48:01        Q. Okay. And did you have concern                 Re: [48:01 to 48:05]                                SUSTAINED ‐ 402; 403
   48:02        that as part of the Rapid Fielding Initiative,    Pltf Obj 611 leading,
   48:03        other service members would be getting the        compound, speculation,
   48:04        earplugs without fitting instructions?            asked/answered; 402/403; 406;
   48:05        A. Yes.                                           conjecture

48:08 ‐ 49:14   Battler, Leanne 2020‐09‐10
   48:08        Q. And based on your personal                     Re: [48:08 to 49:14]                                SUSTAINED ‐ 402; 403; 611; 802
   48:09        experience, why did you have that concern for     Pltf Obj 611 leading and calls
   48:10        other service members as part of the Rapid        for speculation; 402/403; 802;
   48:11        Fielding Initiative?                              404/406, 701; conjecture
   48:12        A. Because ‐‐ Because there's no
   48:13        such thing as one size fits all, and because
   48:14        there was ‐‐ they had no idea ‐‐ my assumption
   48:15        was that they had no idea which end was which.
   48:16        Q. And so ‐‐ And so based on your ‐‐
   48:17        your personal experience, was it your
   48:18        understanding that as part of the Rapid
   48:19        Fielding Initiative, service members like
   48:20        yourself were receiving the Combat Arms Version
   48:21        2 without instruction and fitting?
   48:22        A. Yes, that's correct.
   48:23        Q. And was the basis of that
   48:24        understanding?
   48:25        A. The basis is that there was no
   49:01        instruction given.
   49:02        Q. And did you have any discussions
   49:03        with others in the audiologist community, or
   49:04        other service members, about the fact that
   49:05        earplugs were being given out as part of the
   49:06        Rapid Fielding Initiative without instruction
   49:07        and fitting?
   49:08        A. Yes.
   49:09        Q. Tell the jury about the
   49:10        discussions you had with other ‐‐ other service
   49:11        members regarding the fact that in the Rapid
   49:12        Fielding Initiative, Combat Arms earplugs were
   49:13        being provided without proper instruction and
   49:14        fitting.

49:16 ‐ 49:21   Battler, Leanne 2020‐09‐10
   49:16        A. So I tried to coordinate with the              Re: [49:16 to 49:21]                                SUSTAINED
   49:17        Rapid Fielding Initiative leadership to allow     Pltf Obj 402,802, vague
   49:18        us to access those ‐‐ those Combat Arms
   49:19        earplugs and fit them concurrently with the
   49:20        predeployment hearing test. And sometimes I
   49:21        was successful, sometimes not. But . . .

50:08 ‐ 50:25   Battler, Leanne 2020‐09‐10
   50:08        Q. Yes. So you said sometimes your                Re: [50:08 to 50:25]                                SUSTAINED
   50:09        efforts were not successful in terms of proper    Pltf Obj 402/403, 611 vague,
   50:10        fitting and instructions for the Combat Arms as   leading, speculation, 802,
   50:11        part of the Rapid Fielding Initiative, not your   406, 701, 802
   50:12        clinic, the Rapid Fielding Initiative, can you
   50:13        describe that?
                                            Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 13 of 305
   50:14        A. Sure. Right. We tried to get
   50:15        them to relinquish their supply of Combat Arms
   50:16        earplugs to our clinic, and sometimes
   50:17        contractors were more than happy to say: Yep,
   50:18        here you go, take them all. Others were like:
   50:19        No, these are ‐‐ it's not ‐‐ We're not handing
   50:20        them over, this is what we do. And . . .
   50:21        Q. Okay. So you said contractors
   50:22        would tell you they're not handing them over,
   50:23        they wanted to provide the Combat Arms directly
   50:24        to the troops without instruction or fitting;
   50:25        correct?

51:03 ‐ 51:04   Battler, Leanne 2020‐09‐10
   51:03        A. That is ‐‐ That was my                         Re: [51:03 to 51:04]                                SUSTAINED
   51:04        experience, yes.                                  Pltf Obj 402/403, conjecture,
                                                                  vague 611, 802

52:01 ‐ 52:12   Battler, Leanne 2020‐09‐10                                                                            SUSTAINED
   52:01        Q. Okay. The contractors you're                   Re: [52:01 to 52:12]
   52:02        referring to, these are supply contractors who    Pltf Obj Speculation; 402/403;
   52:03        are supplying Combat Arms, these are not the      compound question;
   52:04        manufacturers of the earplug; correct?            asked/answered; 701/602;
   52:05        A. Correct.                                       conjecture; 406
   52:06        Q. Okay. So the contractors that
   52:07        you are referring to, who are supplying the
   52:08        Combat Arms earplugs as part of the Rapid
   52:09        Fielding Initiative without proper instruction
   52:10        and fitting, that is not 3M or Aearo; correct?
   52:11        A. Not to my knowledge. They were
   52:12        just regular civilian contractors.

52:19 ‐ 52:21   Battler, Leanne 2020‐09‐10
   52:19        Q. Okay. But they were people who                 Re: [52:19 to 52:21]                                SUSTAINED
   52:20        would show up in trucks with Combat Arms          Pltf Obj Vague, Leading,
   52:21        earplugs and other earplugs; correct?             402/403 relevance, conjecture

52:24 ‐ 52:25   Battler, Leanne 2020‐09‐10
   52:24        A. They would have earplugs and all               Re: [52:24 to 52:25]                                SUSTAINED
   52:25        of the other Rapid Fielding Initiative items.     Pltf Obj Nonresponsive
                                                                  answers; conjecture; 402/403;
                                                                  611 compound questions, vague,
                                                                  leading, asked/answered

53:01 ‐ 54:09   Battler, Leanne 2020‐09‐10
   53:01        Q. Okay. So that's a helpful                      Re: [53:01 to 54:09]                                SUSTAINED
   53:02        clarification. So these contractors who would     Pltf Obj Nonresponsive
   53:03        ‐‐ who would show up and would provide the        answers; conjecture; 402/403;
   53:04        Combat Arms earplugs without proper instruction   611 compound questions, vague,
   53:05        or fitting, they didn't just provide hearing      leading, asked/answered; 802;
   53:06        protection, they also would come up ‐‐ show up    406; 602/701
   53:07        in the truck with other Rapid Fielding
   53:08        Initiative equipment; right?
   53:09        A. Yes, that's correct.
   53:10        Q. And could you describe what were
   53:11        some of the other types of equipment?
                                          Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 14 of 305
   53:12        A. Oh, we got our uniforms and boots
   53:13        and socks and T‐shirts and coats and our
   53:14        multitool and knee pads, elbow pads, our body
   53:15        armor, all of it.
   53:16        Q. Okay. So referring back to
   53:17        Exhibit 1, and back to page 70, at the bottom,
   53:18        you said: During the initial deployment for
   53:19        the Global War on Terror, the CAE and
   53:20        conventional earplugs for soldiers were often
   53:21        not available, not wanted, or not fitted
   53:22        properly, which resulted in the dramatic
   53:23        increase in STS in 2003. And on that, I want
   53:24        to be very careful, and I want to limit you to
   53:25        your personal experience and the scope of the
   54:01        Touhy authorization.
   54:02        So with respect to your personal
   54:03        experience regarding CAEv2 usage and
   54:04        application with the Army, which is what you're
   54:05        authorized under the August 13, 2020, letter,
   54:06        how did the CAE and conventional earplugs for
   54:07        soldiers not being available or wanted or not
   54:08        being fitted properly result in the dramatic
   54:09        STS increase in 2003?

54:13 ‐ 54:24   Battler, Leanne 2020‐09‐10
   54:13        A. So, again, I pulled these numbers              Re: [54:13 to 54:24]                              SUSTAINED
   54:14        historically from the DOEHRS data repository.     Pltf Obj Speculation;
   54:15        I was obviously not in the Army in 2002. But      Nonresponsive; 402/403; 802;
   54:16        if the earplugs were not available and not        602/701
   54:17        fitted, and there was a war, and the hearing
   54:18        loss increased, and that was not the case when
   54:19        those hearing protection devices were fitted,
   54:20        then, to me, that's a significant correlation.
   54:21        Q. Thank you. Okay. If you look at
   54:22        the next sentence. Can you read the next
   54:23        sentence of your article to the jury, please,
   54:24        beginning with: The elimination?

55:05 ‐ 55:21   Battler, Leanne 2020‐09‐10
   55:05        A. The elimination of the Army                    Re: [55:05 to 55:21]                              OVERRULED
   55:06        audiologist's authorization from Fort Carson in   Pltf Obj foundation;
   55:07        2002 resulted in the abandonment of key           speculation; 602/701; 402/403;
   55:08        concepts, such as hearing loss prevention         802
   55:09        education and the emphasis on hearing
   55:10        protection devices and their proper use.
   55:11        Q. Okay. And, again, I want to be
   55:12        careful to limit this to the scope of your
   55:13        authorization. So based on your personal
   55:14        knowledge regarding CAEv2 usage and
   55:15        application, can you describe how the
   55:16        elimination of the Army audiologist's
   55:17        authorization from Fort Carson in 2002 resulted
   55:18        in the abandonment of key concepts, such as
   55:19        hearing loss prevention education and the
   55:20        emphasis on hearing protection devices and
   55:21        their proper use?
                                            Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 15 of 305

55:25 ‐ 56:05   Battler, Leanne 2020‐09‐10
   55:25        A. When I was at Fort Carson, the                 Re: [55:25 to 56:05]                                OVERRULED
   56:01        civilian audiologist, who was there during        Pltf Obj Foundation; 402/403;
   56:02        2002, when the authorization was eliminated, he   802; incomplete designation;
   56:03        ‐‐ he was a retired Army audiologist, and did     602/701
   56:04        his best, but was limited ‐‐ had very little
   56:05        time outside of the clinic, because he was a

56:18 ‐ 56:20   Battler, Leanne 2020‐09‐10
   56:18        Q. Okay. This will be marked as                   Re: [56:18 to 56:20]                                SUSTAINED
   56:19        Exhibit 3. Can you take a look at this            Pltf Obj Foundation; 402/403;
   56:20        document and tell us what it is?                  802;

57:01 ‐ 57:11   Battler, Leanne 2020‐09‐10
   57:01        Q. Do you recognize it as Department
   57:02        of Defense Instruction 6055.12 for the DoD
   57:03        Hearing Conservation Program?
   57:04        A. Yes.
   57:05        Q. And the instruction contains a
   57:06        number of requirements for the Hearing
   57:07        Conservation Program at the DoD components;
   57:08        right?
   57:09        A. Yes.
   57:10        Q. And if you look at 6.6.5 of this
   57:11        instruction.

57:14 ‐ 59:07   Battler, Leanne 2020‐09‐10
   57:14        Q. It says: Personnel shall be                    Re: [57:14 to 59:07]                                OVERRULED
   57:15        allowed to choose personal hearing protection     Pltf Obj 402/403; Speculation;
   57:16        from among those approved devices, available      Conjecture; 602/701; vague;
   57:17        through supply channels unless medically          document speaks for itself;
   57:18        contraindicated or inappropriate for particular
   57:19        hazardous noise exposure; correct?
   57:20        A. Yes.
   57:21        Q. So Army service members were able
   57:22        to choose what hearing protection device they
   57:23        wear while in service, whether it be the Combat
   57:24        Arms or some alternative to the Combat Arms;
   57:25        correct?
   58:01        A. Based on what we had.
   58:02        Q. Correct. And sometimes you did
   58:03        not have the Combat Arms available; correct?
   58:04        A. That's correct.
   58:05        Q. Sometimes the only hearing
   58:06        protection devices that were available were
   58:07        hearing protection devices other than the
   58:08        Combat Arms; correct?
   58:09        A. Yes. That's correct.
   58:10        Q. If you look at 6.6.7, is it
   58:11        correct that the regulations required the
   58:12        preformed earplugs such as the Combat Arms
   58:13        shall be fitted and issued only under the
   58:14        supervision of personnel who have been
   58:15        specifically trained to fit earplugs?
   58:16        A. Yes.
                                          Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 16 of 305
   58:17        Q. 6.6.9. What does 6.6.9 require?
   58:18        A. So the idea is that when each
   58:19        troop comes in for their annual hearing tests,
   58:20        at that time we will also inspect their
   58:21        existing hearing protection and fit them with
   58:22        new hearing protection.
   58:23        Q. Okay. So medically trained
   58:24        personnel must examine the fit and condition of
   58:25        preformed earplugs like the Combat Arms at
   59:01        least annually; correct?
   59:02        A. Yes.
   59:03        Q. 6.6.10: Personnel shall require
   59:04        ‐‐ receive adequate and effective training in
   59:05        the proper care and use of personal hearing
   59:06        protectors; correct?
   59:07        A. Yes.

59:16 ‐ 63:11   Battler, Leanne 2020‐09‐10
   59:16        Q. Can you explain what enclosure 6               Re: [59:16 to 63:11]                              OVERRULED
   59:17        of the DoD Instruction 6055.12 is?                Pltf Obj 402/403; 602/701/702;
   59:18        A. So these are the instructions how              conjecture; 611 vague,
   59:19        to properly fit and insert and check for          leading, speculation
   59:20        adequate seal your hearing protection.
   59:21        Q. Okay. And you've seen these
   59:22        instructions before?
   59:23        A. Yes.
   59:24        Q. Okay. Could you read instruction
   59:25        number 3, in the general information?
   60:01        A. Number three: Plugs tend to work
   60:02        loose as a result of talking and chewing and
   60:03        must be reseated.
   60:04        Q. Okay. And you understood that to
   60:05        be true based on your experience with the
   60:06        Combat Arms and other preformed earplugs, that
   60:07        plugs tend to work loose as a result of talking
   60:08        and chewing and must be reseated?
   60:09        A. Yes.
   60:10        Q. Okay. And based on your
   60:11        experience, was that equally true of the
   60:12        various preformed earplugs or did that tend to
   60:13        happen more with some preformed earplugs than
   60:14        others?
   60:15        A. That was true for all earplugs.
   60:16        Q. Okay. So for all earplugs,
   60:17        whether it be the CAEv2 or something else,
   60:18        plugs tend to work loose as a result of talking
   60:19        and chewing; correct?
   60:20        A. Yes.
   60:21        Q. And is that ‐‐ Is that something
   60:22        that, based on your personal experience, was
   60:23        known within the audiological community?
   60:24        A. Yes.
   60:25        Q. And when ‐‐ When an earplug works
   61:01        itself loose as a result of talking or chewing,
   61:02        could ‐‐ is that something that when you were
   61:03        wearing earplugs, that you could tell based on
                                  Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 17 of 305
61:04   auditory clues from the ambient noise?
61:05   A. Yes.
61:06   Q. So ‐‐ So I used ‐‐ I used words
61:07   like auditory clues and ambient noise, but can
61:08   you describe in simple terms for the jury how
61:09   you could tell, when you were wearing Combat
61:10   Arms and other preformed earplugs, if the
61:11   earplugs had loosened.
61:12   A. Basically, with any jaw movement,
61:13   you would hear the ambient ‐‐ you would hear
61:14   the outside cutting in and out as ‐‐ as the
61:15   earplug would shift.
61:16   Q. Okay. And it's important for an
61:17   earplug to maintain its seal; correct?
61:18   A. Yes.
61:19   Q. And why is that important?
61:20   A. Because sound ‐‐ Sound can travel
61:21   through the tiniest little opening, and, in
61:22   fact, the external ear is designed to funnel
61:23   those sounds and direct them into the ear
61:24   canal.
61:25   Q. Okay. And then you were
62:01   describing earlier, if an earplug did not
62:02   maintain its seal, that's something that you
62:03   could tell when you were wearing them; correct?
62:04   A. Yes.
62:05   Q. And if you were wearing an
62:06   earplug and it did not maintain its seal, and
62:07   you received an auditory clue, what would you
62:08   do then?
62:09   A. Same as the direction here,
62:10   opposite hand, pull the ear up and back, twist
62:11   and push, wait ‐‐ feel for that final flange
62:12   flush with the opening in the ear canal, do a
62:13   tug test.
62:14   Q. So an earplug losing its seal, in
62:15   your experience, that's not something that's
62:16   out of the ordinary; correct?
62:17   A. Correct.
62:18   Q. Okay. And let me ask you, with
62:19   respect to the Combat Arms Version 2, did you
62:20   ever roll back the flanges for service members
62:21   when you were fitting that earplug?
62:22   A. No.
62:23   Q. Okay. So in those instances, you
62:24   did not need to roll back the flanges to obtain
62:25   an appropriate fit; correct?
63:01   A. If I was not able to attain an
63:02   appropriate fit without ‐‐ Well, I never tried
63:03   rolling back. If I did not obtain an adequate
63:04   fit with the earplug as ‐‐ as it was, then I
63:05   didn't recommend ‐‐ I would recommend an
63:06   alternate hearing protection device.
63:07   Q. Okay. So if you ‐‐ If you were
63:08   unable to fit the soldier, then you would
63:09   recommend to the soldier that a different
                                          Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 18 of 305
   63:10        hearing device be used; correct?
   63:11        A. Correct.

                                                                                                 63:12 ‐ 63:25   Battler, Leanne 2020‐09‐10
                                                                                                    63:12        Q. In the instances where you
                                                                                                    63:13        successfully fit service members
                                                                                                                 with Combat
                                                                                                    63:14        Arms earplugs, did you ever see the
                                                                                                                 Combat Arms
                                                                                                    63:15        earplugs lose their seal in the
                                                                                                                 soldier's ear
                                                                                                    63:16        after you had fit them?
                                                                                                    63:17        A. Inside the clinic or downrange?
                                                                                                    63:18        Q. Inside the clinic.
                                                                                                    63:19        A. No.
                                                                                                    63:20        Q. In the instances where you fit
                                                                                                    63:21        service members with Combat Arms
                                                                                                                 earplugs, did
                                                                                                    63:22        you ever witness those earplugs
                                                                                                                 losing their
                                                                                                    63:23        seal at any time?
                                                                                                    63:24        A. I mean, I would only see them for

                                                                                                    63:25        a few minutes after we achieved the
                                                                                                                 seal.

64:09 ‐ 65:08   Battler, Leanne 2020‐09‐10
   64:09        Q. Did any service member ever                    Re: [64:09 to 65:08]                                                                  SUSTAINED
   64:10        complain to you about Combat Arms earplugs?       Pltf Obj 802 and HS w/in HS;
   64:11        A. I heard things like they were                  402/403; vague; 701/702
   64:12        kind of ‐‐ the plastic was hard, they would       improper opinion testimony;
   64:13        have preferred a softer silicone, and that they   speculation 602/611
   64:14        didn't like how far out they stuck. But those
   64:15        were the ‐‐ Those were the two main ‐‐ And when
   64:16        they would drop into the dirt, then they
   64:17        wouldn't be able to find it.
   64:18        Q. Okay. Those things relating to
   64:19        the comfort and how far out they stuck and
   64:20        dropping into the dirt, based on your
   64:21        experience, did they ever impede the
   64:22        performance of the Combat Arms earplug in terms
   64:23        of keeping out sound?
   64:24        A. No.
   64:25        Q. Any complaints from ever ‐‐ any
   65:01        service member ever about that the Combat Arms
   65:02        earplug was not effective in terms of keeping
   65:03        out sound?
   65:04        A. No.
   65:05        Q. And approximately how many
   65:06        service members did you fit with the Combat
   65:07        Arms earplug?
   65:08        A. Thousands.

65:12 ‐ 65:22   Battler, Leanne 2020‐09‐10
   65:12        Q. Let's mark as the next exhibit                 Re: [65:12 to 65:22]                                                                  OVERRULED
   65:13        Tab 22. We'll mark this as Exhibit Number 4.      Pltf Obj 402/403;
                                          Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 19 of 305
   65:14        Can you identify this document,
   65:15        Lieutenant Colonel Battler?
   65:16        A. Yes. This is the DA PAM 40‐501.
   65:17        Q. What is the DA PAM 40‐501?
   65:18        A. This was the precursor to the
   65:19        Army Hearing Program. The Army Hearing ‐‐ This
   65:20        was the old Army Hearing Conservation Program
   65:21        based on the OSHA model for noise‐exposed
   65:22        civilian personnel.

66:02 ‐ 66:14   Battler, Leanne 2020‐09‐10
   66:02        Q. So this document ‐‐ The                        Re: [66:02 to 66:14]
   66:03        regulation we were looking at earlier, Exhibit    Pltf Obj Objections are                           DEFER RULING
   66:04        3, pertained to the Armed Forces. And this        related to 66:8‐14;
   66:05        document, the DA PAM pertains to the Army         Foundation; mischaracterizes
   66:06        specifically, right, Lieutenant Colonel?          evidence; conjecture; 402/403;
   66:07        A. Yes.                                           701/702
   66:08        Q. And if you look at section 6.3,
   66:09        characteristics, for the Combat Arms and other
   66:10        preformed earplugs, medically trained personnel
   66:11        were required to fit and examine the earplugs
   66:12        at least annually to ensure proper fit and
   66:13        condition; correct?
   66:14        A. Yes.

67:03 ‐ 69:03   Battler, Leanne 2020‐09‐10
   67:03        Q. And I would focus you on your use              Re: [67:03 to 69:03]                              SUSTAINED as to [68:25‐69:03]
   67:04        and your personal experience with respect to      Pltf Obj Agree to: 67:24‐68:3;
   67:05        Combat Arms earplugs. Those are triple‐flange     Disagree as to remainder on                       OVERRULED in all other
   67:06        earplugs; correct?                                the follwing                                      respects
   67:07        A. So the triple‐flange are what we               grounds:Conjecture; 402/403;
   67:08        had mostly available, through the NSN             611 leading, asked/answered,
   67:09        purchasing.                                       vague; speculation, compound
   67:10        Q. When you say the triple‐flange                 questions; 602/701/702
   67:11        are what you had mostly available, you're         improper opinion tesitmony;
   67:12        referring to something other than the Combat      802;
   67:13        Arms; correct?
   67:14        A. Yes.
   67:15        Q. Okay. So what you had mostly
   67:16        available for service members was a
   67:17        triple‐flange earplug other than the Combat
   67:18        Arms?
   67:19        A. Yes.
   67:20        Q. And that's the first thing that
   67:21        you tried to fit the service members with;
   67:22        correct?
   67:23        A. Yes.
   67:24        Q. And approximately when did the
   67:25        Combat Arms first become available in your
   68:01        clinic?
   68:02        A. Probably 2004. Yes, at Fort
   68:03        Hood. 2004.
   68:04        Q. So you first tried to fit the
   68:05        service members with a triple‐flange earplug
   68:06        other than the Combat Arms; correct?
   68:07        A. Yes.
                                             Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 20 of 305
   68:08        Q. And sometimes the Combat Arms
   68:09        were available and sometimes they were not;
   68:10        correct?
   68:11        A. Yes.
   68:12        Q. And if they were available, you
   68:13        would try to fit the service member with the
   68:14        Combat Arms; correct?
   68:15        A. In addition to the linear
   68:16        triple‐flange, yes.
   68:17        Q. And sometimes the Combat Arms
   68:18        would fit and sometimes the Combat Arms would
   68:19        not fit; correct?
   68:20        A. Yes.
   68:21        Q. And the Combat Arms were not a
   68:22        one‐size‐fits‐all earplug, they fit some people
   68:23        and not others; correct?
   68:24        A. Yes.
   68:25        Q. And it was known in the
   69:01        audiological community that Combat Arms did not
   69:02        fit some percentage of service members;
   69:03        correct?

69:07 ‐ 69:08   Battler, Leanne 2020‐09‐10                                                                             SUSTAINED
   69:07        Q. Based on your personal experience              Re: [69:07 to 69:08]
   69:08        and communications with them.                     Pltf Obj 802, speculation,
                                                                  402/403

69:10 ‐ 69:18   Battler, Leanne 2020‐09‐10
   69:10        A. Our ‐‐ Our training ‐‐ Our                     Re: [69:10 to 69:18]                                 SUSTAINED
   69:11        training ‐‐ Part of our training was that         Pltf Obj Nonresponsive answer;
   69:12        there's no such thing as one size fits all.       402/403; speculation; 611
   69:13        Q. With respect to ‐‐ With respect                leading, vague questions;
   69:14        to preformed earplugs; correct?                   701/702
   69:15        A. With all earplugs.
   69:16        Q. And so that would also be true of
   69:17        the Combat Arms; correct?
   69:18        A. Yes.

71:10 ‐ 71:21   Battler, Leanne 2020‐09‐10
   71:10        Q. Okay. So with respect to the                   Re: [71:10 to 71:21]                                 SUSTAINED
   71:11        Combat Arms Version 2, though, in giving          Pltf Obj Agree to
   71:12        instruction to service members, you did not       71:10‐16;DISAGREE to 71:17‐21
   71:13        provide anything to them in writing; correct?     ‐ speculation; conjecture;
   71:14        A. Oh. We had to ‐‐ CHPPM made the                701/702; 402/403; 406
   71:15        card, the little wallet card, with the
   71:16        instruction.
   71:17        Q. Okay. So what the ‐‐ What the
   71:18        service members received in writing regarding
   71:19        the Combat Arms earplug was the CHPPM wallet
   71:20        card; correct?
   71:21        A. When we had them available, yes.

71:24 ‐ 72:06   Battler, Leanne 2020‐09‐10
   71:24        And did the service members,
   71:25        based on your recollection, receive anything
   72:01        other than the wallet card created by CHPPM
                                           Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 21 of 305
   72:02        when you interacted with them in connection
   72:03        with the Combat Arms?
   72:04        A. Well, there was our verbal
   72:05        instruction, and then when we did the hearing
   72:06        health education, we had PowerPoint slides.

72:11 ‐ 72:17   Battler, Leanne 2020‐09‐10
   72:11        Q. Okay. So the ‐‐ Based on your                  Re: [72:11 to 72:17]                               SUSTAINED
   72:12        experience, the written materials that service    Pltf Obj Asked and Answered;
   72:13        members would have received relating to the       Speculation; 611 leading,
   72:14        Combat Arms would have been the CHPPM wallet      compound, asked and answered;
   72:15        card or a PowerPoint that the audiologist would   conjecture;
   72:16        have created; correct?
   72:17        A. Yes.

73:05 ‐ 73:16   Battler, Leanne 2020‐09‐10
   73:05        Q. So did you ever ask the ‐‐ any                 Re: [73:05 to 73:16]                               OVERRULED
   73:06        representatives of the manufacturer of the        Pltf Obj 802; 402/403; 611
   73:07        Combat Arms, either Aearo or 3M, to give          leading, speculation, 701/702
   73:08        presentations to service members relating to
   73:09        the Combat Arms?
   73:10        A. I ‐‐ I did not, no.
   73:11        Q. And based on ‐‐ Based on your
   73:12        personal experience, you would not have
   73:13        expected the manufacturer of the Combat Arms or
   73:14        its representatives to come onto bases to give
   73:15        presentations to service members; correct?
   73:16        A. No. That's correct.

74:04 ‐ 74:17   Battler, Leanne 2020‐09‐10
   74:04        Q. Let me simplify it. In your                    Re: [74:04 to 74:17]                               SUSTAINED
   74:05        personal experience, the people who gave          Pltf Obj Agree to 74:4‐12;
   74:06        instructions to service members relating to the   DISAGREE to 74:13‐17 ‐
   74:07        use and fitting of Combat Arms were               vague/confusing, speculation,
   74:08        audiologists and medically trained personnel;     compound, 402/403, 602/701
   74:09        correct?
   74:10        A. Yes.
   74:11        Q. At Fort Carson; correct?
   74:12        A. Correct.
   74:13        Q. Okay. And we already talked
   74:14        about as part of the Rapid Fielding Initiative,
   74:15        which is separate from Fort Carson and not
   74:16        under you, service members did not always
   74:17        receive that fitting and instruction; correct?

74:21 ‐ 75:08   Battler, Leanne 2020‐09‐10
   74:21        Q. Based on your personal                         Re: [74:21 to 75:08]                               SUSTAINED
   74:22        experience.                                       Pltf Obj Mischaracterizes
   74:23        A. Based on my personal experience,               evidence; 611 leading,
   74:24        that is correct.                                  compound, asked/answered, 802;
   74:25        Q. The regulations that we looked at              402/403
   75:01        earlier, they ‐‐ they did not talk about the
   75:02        manufacturers' representatives coming on to
   75:03        bases to give instruction with respect to the
   75:04        use and fitting of Combat Arms; correct?
   75:05        A. That's correct.
                                           Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 22 of 305
   75:06        Q. They talk about audiologists and
   75:07        medically trained personnel doing this; fair?
   75:08        A. Yes.

75:12 ‐ 78:09   Battler, Leanne 2020‐09‐10
   75:12        Q. Okay. Let's mark as the next                   Re: [75:12 to 78:09]                               SUSTAINED
   75:13        exhibit Tab 11. And we'll call this Exhibit 5.    Pltf Obj Improper bolstering,
   75:14        And I want you to focus on the                    foundation, 402/403; 802;
   75:15        portion of the email that's the July 8, 2004,     speculation; leading, vague;
   75:16        transmission at 9:26 and below, all the way       602/701
   75:17        down to the bottom.
   75:18        Can you tell the jury what this
   75:19        document is?
   75:20        A. This is an email that my
   75:21        ex‐husband sent to Doug Ohlin. He forwarded ‐‐
   75:22        It was forwarded from a friend of my
   75:23        ex‐husband, who was a active duty infantry
   75:24        officer in Iraq who used the Combat Arms
   75:25        earplugs that I fitted him with prior to his
   76:01        deployment.
   76:02        Q. Okay. So let's ‐‐ Let's break
   76:03        that down. The report, beginning where it
   76:04        starts with: Hey, Diggs, who is that ‐‐ who is
   76:05        the individual that is coming from?
   76:06        A. It was coming from Ron Millis,
   76:07        who is a Lieutenant Colonel at 11th Bravo ‐‐
   76:08        11th Alpha infantry officer.
   76:09        Q. Okay. And what's your
   76:10        understanding of where Ron Millis was at the
   76:11        time he sent this email?
   76:12        A. Ron was emailing from Iraq, to my
   76:13        husband, Richard, who people called Diggs, who
   76:14        was in Kuwait at the time. And he just said,
   76:15        again, you know, where ‐‐ yeah, had an
   76:16        opportunity ‐‐
   76:17        Q. Let's break it down. So in
   76:18        Exhibit Number 5, let's start ‐‐ Can you please
   76:19        read to the jury the paragraph beginning with:
   76:20        Well, the Millis luck.
   76:21        A. Well, the Millis luck seems to be
   76:22        holding.
   76:23        So this is Ron ‐‐ Ron speaking,
   76:24        with the 11 Alpha infantry officer ranger: So
   76:25        my family luck seems to be holding. I arrived
   77:01        here the day before the ‐‐ the storm; and then
   77:02        he defines the storm by saying, we've had the
   77:03        most killed in action since Vietnam. We are
   77:04        especially lucky ‐‐ and he's being sarcastic ‐‐
   77:05        especially lucky that here in Camp Taji was the
   77:06        Arty rocket mortar training base for Saddam
   77:07        Hussein, so all of the out‐of‐work locals are
   77:08        pretty good at indirect fire.
   77:09        Q. So did you understand that to
   77:10        mean that things were pretty intense where he
   77:11        was?
   77:12        A. Yes.
                                           Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 23 of 305
   77:13        Q. Could you now read the next
   77:14        paragraph in the email from this service member
   77:15        in Iraq?
   77:16        A. Right. So then he said: Hey,
   77:17        did Leanne, your wife, have anything to do with
   77:18        Combat Arms earplugs, the yellow and green
   77:19        ones? They work great in this environment. I
   77:20        was able to test them out two different times.
   77:21        They probably made the difference between
   77:22        eardrum/hearing damage and not. They
   77:23        definitely allow you to mentally recover very
   77:24        quickly so you are able to deal with your
   77:25        situation, versus standing around like a
   78:01        stunned mullet for a while.
   78:02        Q. And what did you take that
   78:03        paragraph to mean?
   78:04        A. I took that to mean that he had
   78:05        been hit by at least one blast, and that the
   78:06        Combat Arms earplug attenuated enough of the
   78:07        percussion wave that it didn't knock the wind
   78:08        out of him to the level that he was ‐‐ had
   78:09        experienced prior.

79:08 ‐ 80:09   Battler, Leanne 2020‐09‐10
   79:08        Q. Okay. So you understood Mr.                    Re: [79:08 to 80:09]                               SUSTAINED
   79:09        Millis to be indicating that the Combat Arms      Pltf Obj Speculation;
   79:10        earplugs worked great in combat?                  nonresponsive answers; 802;
   79:11        A. Yes. Dismounted ‐‐ He's an                     611 vague, leading; 402/403;
   79:12        infantry officer, dismounted operations.          602/701/702
   79:13        Q. Okay. And he says that they
   79:14        probably made the difference between
   79:15        eardrum/hearing damage and not.
   79:16        What did you understand that to
   79:17        mean?
   79:18        A. I understood that as him saying
   79:19        he was ‐‐ he was in a fire‐fight and exposed to
   79:20        at least one blast, close range, and maintained
   79:21        his hearing.
   79:22        Q. While wearing the Combat Arms?
   79:23        A. Yes.
   79:24        Q. He also says in the next
   79:25        sentence: They definitely allow you to
   80:01        mentally recover very quickly so you are able
   80:02        to deal with your situation versus standing
   80:03        around like a stunned mullet for a while. What
   80:04        did you understand that to mean?
   80:05        A. My understanding was, again, that
   80:06        was ‐‐ when you're hit ‐‐ a percussion wave, a
   80:07        significant impulse noise, whether it's weapons
   80:08        fire or blast exposure, affects your whole
   80:09        body, not just your ears.

80:14 ‐ 80:18   Battler, Leanne 2020‐09‐10
   80:14        Q. And reflecting on Mr. Millis'                  Re: [80:14 to 80:18]                               SUSTAINED
   80:15        email, are you ‐‐ are you proud of your role      Pltf Obj 402/403; 602/701/702
   80:16        with respect to fitting the Combat Arms, in
                                            Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 24 of 305
   80:17        terms of it ‐‐ the protection that it provided
   80:18        to service members?

80:22 ‐ 81:08   Battler, Leanne 2020‐09‐10
   80:22        A. I mean, Ron was at our wedding.                Re: [80:22 to 81:08]                                SUSTAINED
   80:23        I might have ‐‐ And that was the summer I was     Pltf Obj Nonresponsive answer;
   80:24        working at Aberdeen, I ‐‐ I'm pretty sure I       402/403; speculation; 611
   80:25        fitted him. I'm very proud of that.               leading, vague questions;
   81:01        Q. Okay. So you're proud of fitting               701/702; impromper bolstering
   81:02        Mr. Millis with the Combat Arms and the
   81:03        protection that it provided to him in combat?
   81:04        A. Yes.
   81:05        Q. And in doing that, you were
   81:06        helping the United States Military with respect
   81:07        to its mission in Iraq?
   81:08        A. Yes. Very proud of that.

81:19 ‐ 82:19   Battler, Leanne 2020‐09‐10
   81:19        Q. Yes. Not just with respect to                  Re: [81:19 to 82:19]                                SUSTAINED
   81:20        Mr. Millis, but with respect to the Combat Arms   Pltf Obj 402/403; vague;
   81:21        generally, and soldiers generally, are you        mischaracterizes evidence;
   81:22        proud of the role that you played with respect    602/701/702 improper
   81:23        to fitting soldiers with Combat Arms?             opinion/expert testimony;
   81:24        A. And my response is yes, hundred                speculation
   81:25        percent.
   82:01        Q. And you say that, yes, a hundred
   82:02        percent. Can you describe for the jury why
   82:03        your answer is, yes, you're a hundred percent
   82:04        proud of your role with respect to the Combat
   82:05        Arms?
   82:06        A. This was ‐‐ These were the first
   82:07        nonlinear earplugs, they were cutting‐edge
   82:08        technology; for the first time, soldiers were
   82:09        wanting ‐‐ wanting the hearing protection; they
   82:10        had great things to say about it; and I was
   82:11        part of history.
   82:12        Q. And based on your personal
   82:13        experience, and your ‐‐ and communications that
   82:14        you had with soldiers, is it your ‐‐ as an
   82:15        audiologist, is it your understanding that the
   82:16        Combat Arms earplugs, which you helped to fit,
   82:17        helped the military effort in Iraq and
   82:18        Afghanistan?
   82:19        A. Absolutely.

82:25 ‐ 83:03   Battler, Leanne 2020‐09‐10
   82:25        A. I believe that the earplug, the
   83:01        Combat Arms earplug, Version 2, helped improve
   83:02        situational awareness, survivability, and
   83:03        lethality.

83:09 ‐ 83:11   Battler, Leanne 2020‐09‐10
   83:09        With respect to your personal                     Re: [83:09 to 83:11]                                SUSTAINED
   83:10        experience, how did the Combat Arms earplug       Pltf Obj Speculation; 402/403;
   83:11        help soldiers with situational awareness?         611; 602/701/702 improper
                                                                  opinion/expert testimony;
                                         Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 25 of 305
                                                                  improper bolstering

83:22 ‐ 84:08   Battler, Leanne 2020‐09‐10
   83:22        A. So, yes. Again, a regular                      Re: [83:22 to 84:08]                             SUSTAINED
   83:23        triple‐flange earplug, or foam earplug, which     Pltf Obj Speculation; 802;
   83:24        would overattenuate to the point that troops      402/403; 406; 602/701/702
   83:25        felt they were not always able to hear sniper
   84:01        fire or calls from their buddies. But that
   84:02        was ‐‐ The overattenuation effect was
   84:03        alleviated by the filter portion of the Combat
   84:04        Arms earplug in dismounted operations.
   84:05        Q. Based on ‐‐ Based on your
   84:06        personal experience and your communications
   84:07        with service members, how did the Combat Arms
   84:08        earplug help with survivability?

84:11 ‐ 86:11   Battler, Leanne 2020‐09‐10
   84:11        A. Hearing is twenty‐four hours,                  Re: [84:11 to 86:11]                             SUSTAINED
   84:12        three‐hundred‐sixty degrees. So if you're         Pltf Obj Conjecture;
   84:13        asleep, and someone is coming up to get you,      speculation; nonresponsive
   84:14        you could hear them, even if you had the Combat   answers; 402/403; 602/701/702
   84:15        Arms earplug in.                                  improper opinion/expert
   84:16        Q. And in your view, was that a                   opinions; 611 leading, vague,
   84:17        positive feature of the Combat Arms?              compound questions; vast
   84:18        A. Hear the enemy, stay alive.                    generalizations; 802
   84:19        Q. Let's talk about the third thing
   84:20        that you said that the Combat Arms earplug
   84:21        helped with, and that was with respect to
   84:22        lethality. Did I get that right?
   84:23        A. Yes.
   84:24        Q. And based on your personal
   84:25        experience and your communication with service
   85:01        members, how did the Combat Arms earplug help
   85:02        with respect to lethality?
   85:03        A. It's really the same as
   85:04        survivability.
   85:05        Q. Okay. How so?
   85:06        A. So you can hear ‐‐ you can hear
   85:07        the enemy.
   85:08        Q. And have you had communications
   85:09        with others in the audiological community about
   85:10        how the Combat Arms earplugs helped soldiers
   85:11        with situational awareness, survivability, and
   85:12        lethality?
   85:13        A. Yes.
   85:14        Q. Who else in the audiological
   85:15        community have you talked to about how the
   85:16        Combat Arms Version 2 helped soldiers with
   85:17        situational awareness, survivability, and
   85:18        lethality?
   85:19        A. We all talk about it.
   85:20        Q. Okay. And based on your
   85:21        communications with others in the ‐‐ First of
   85:22        all, when you're saying all, are you referring
   85:23        to Army audiologists or all Armed Forces?
   85:24        A. I've met a lot of ‐‐ I've met a
                                          Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 26 of 305
   85:25        lot of audiologists in all of the services over
   86:01        the last seventeen years. And as I say, I'm
   86:02        very proud of the role I played, and I do
   86:03        mention anecdotal encounters and reports that
   86:04        I've heard from soldiers who I've seen in the
   86:05        clinic.
   86:06        Q. Okay. And there were soldiers
   86:07        who you've seen in the clinic who reported a
   86:08        positive experience with respect to the Combat
   86:09        Arms?
   86:10        A. Right. And downrange and in the
   86:11        hazardous noise environments.

86:21 ‐ 88:01   Battler, Leanne 2020‐09‐10
   86:21        Q. You ‐‐ The ‐‐ You said you had                 Re: [86:21 to 88:01]                              SUSTAINED
   86:22        talked to others within the audiological          Pltf Obj 802; 402/403; 404;
   86:23        community about how the Combat Arms helped with   Speculation; 611; vague;
   86:24        situational awareness, survivability, and         602/701/702; leading
   86:25        lethality for soldiers. Are there any in the
   87:01        audiological community who shared your view
   87:02        that the Combat Arms helped with those things,
   87:03        based on your conversations?
   87:04        A. I presented a lot of data at
   87:05        military audiology meetings, and some people
   87:06        did ask for copies of my slides at the end,
   87:07        yes.
   87:08        Q. Okay. And did you present data
   87:09        showing how the Combat Arms had helped
   87:10        soldiers?
   87:11        A. Yes.
   87:12        Q. Okay. And could you describe
   87:13        that data?
   87:14        A. So it was related to my
   87:15        deployment, which was in support of fielding a
   87:16        different hearing protector. And in my data
   87:17        collection, I thought, well, if you're going to
   87:18        ask how do you like this new hearing protector,
   87:19        then the best way to describe how you like it
   87:20        would be comparing it to a series of other
   87:21        hearing protectors. So that's how I collected
   87:22        data, and I included the Combat Arms earplug as
   87:23        one of the alternate types of hearing
   87:24        protection, to compare things like situational
   87:25        awareness, comfort, radial clarity, that sort
   88:01        of thing.

88:05 ‐ 88:09   Battler, Leanne 2020‐09‐10
   88:05        Q. So in 2008, you put together a
   88:06        slide presentation comparing the Combat Arms
   88:07        earplug to other earplugs in a variety of
   88:08        respects; correct?
   88:09        A. Yes.

88:21 ‐ 88:25   Battler, Leanne 2020‐09‐10
   88:21        Lieutenant Colonel Battler, can                   Re: [88:21 to 88:25]                              SUSTAINED
   88:22        you describe how the Combat Arms fared            Pltf Obj 611 Vague, Leading,
                                           Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 27 of 305
   88:23        compared to other earplugs in the analysis that   402/403, 701/702;
   88:24        you did?
   88:25        A. Pretty well.

90:02 ‐ 90:12   Battler, Leanne 2020‐09‐10
   90:02        Q. Okay. Exhibit 6, is that a                     Re: [90:02 to 90:12]                               SUSTAINED
   90:03        PowerPoint you prepared?                          Pltf Obj 802; 402/403
   90:04        A. Yes.
   90:05        Q. Can you describe the background
   90:06        behind this PowerPoint?
   90:07        A. Oh. This was a presentation that
   90:08        I made at the joint DoD and VA Audiology
   90:09        Conference in 2009, basically summarizing the
   90:10        results of my deployment to Iraq as an
   90:11        individual augmentee with the 3rd Brigade
   90:12        Combat Team, 4th Infantry Division.

90:18 ‐ 92:04   Battler, Leanne 2020‐09‐10
   90:18        Q. Okay. And did your ‐‐ As part of               Re: [90:18 to 92:04]                               SUSTAINED
   90:19        your survey, did you ask for feedback on the      Pltf Obj 802; 402/403;
   90:20        Combat Arms and other hearing protection?         speculation; 602/701/702;
   90:21        A. Yes.                                           conjecture; nonresponsive
   90:22        Q. How did ‐‐ How did the Combat                  answers
   90:23        Arms fare relatively to other hearing
   90:24        protection in your survey?
   90:25        A. Right. So as part of my mission,
   91:01        so historically, the 4th Infantry Division was
   91:02        known as the digital division, so they tested
   91:03        and fielded all digital equipment before
   91:04        anybody else.
   91:05        So they were gifted these nine
   91:06        hundred seventy‐five single channel and five
   91:07        hundred seventy‐five dual channel, high‐level
   91:08        electronic hearing protection systems. They
   91:09        didn't receive them until they were actually in
   91:10        theater.
   91:11        So my mission was to collect
   91:12        quality assurance data to see how they worked,
   91:13        how soldiers liked them. So I thought, well, I
   91:14        guess the best way to comment on one thing is
   91:15        to compare it to another thing. And so I asked
   91:16        ‐‐ I fitted all of these combat hearing aids
   91:17        and then went back and took survey results, and
   91:18        also measured their postdeployment audiogram
   91:19        and compared it to their predeployment
   91:20        audiogram to see if this group using this
   91:21        high‐level electronic TCAPS, tactical
   91:22        communication and hearing protection system, if
   91:23        they fared better than groups using different
   91:24        hearing protectors.
   91:25        So basically, I asked them how
   92:01        they felt they worked in dismounted operations
   92:02        versus mounted operations, radio communication,
   92:03        situational awareness, comfort, a variety. So
   92:04        I can ‐‐ I can review these slides ‐‐
                                          Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 28 of 305
92:08 ‐ 92:24   Battler, Leanne 2020‐09‐10
   92:08        Q. Well, let's do ‐‐ Let's do a                   Re: [92:08 to 92:24]                              SUSTAINED
   92:09        summary. First of all, what you're looking at     Pltf Obj 402/403; speculation;
   92:10        is TCAPS. Can you describe for the jury what      602/701/702
   92:11        TCAPS is?
   92:12        A. So TCAPS is the generic name to
   92:13        encompass all electronic hearing systems, like
   92:14        Kleenex is a brand of facial tissue, so, you
   92:15        know, the QuietPro is a brand of TCAPS, same as
   92:16        the Altor; anything electronic, anything that
   92:17        has an active attenuation or amplification or
   92:18        active noise reduction, or some combination of
   92:19        those, designed to not only protect your
   92:20        hearing but actually enhance your hearing
   92:21        ability on the battlefield.
   92:22        Q. And what is the price range of
   92:23        TCAPS, like QuietPro, relative to the price of
   92:24        Combat Arms Version 2 in your experience?

93:07 ‐ 93:25   Battler, Leanne 2020‐09‐10
   93:07        A. At the time, this particular                   Re: [93:07 to 93:25]                              DEFER RULING
   93:08        system that I was evaluating, they were about a   Pltf Obj Agree to 93:16‐19;
   93:09        thousand dollars apiece.                          Disagree to the rest; 402/403;
   93:10        Q. Okay. So the QuietPro you were                 701/702
   93:11        evaluating was about a thousand dollars apiece;
   93:12        correct?
   93:13        A. Yes. The dual channel was
   93:14        slightly more expensive than the single‐channel
   93:15        units.
   93:16        Q. Okay. And the approximate price
   93:17        of the Combat Arms Version 2?
   93:18        A. At the time, I think it was about
   93:19        seven dollars.
   93:20        Q. Okay. And you evaluated the
   93:21        QuietPro, which was about a thousand dollars,
   93:22        and the Combat Arms Version 2, which was
   93:23        approximately seven dollars. And how did the
   93:24        Combat Arms Version 2 perform for soldiers,
   93:25        relative to the QuietPro?

94:04 ‐ 94:23   Battler, Leanne 2020‐09‐10
   94:04        A. So I think right off the bat, one              Re: [94:04 to 94:23]                              SUSTAINED
   94:05        of the first questions in the survey was what     Pltf Obj 402/403; 802;
   94:06        kind of hearing protection did you use before,    602/701/702; speculation;
   94:07        so what are you comparing the QuietPro to? And    conjecture; 611 leading and
   94:08        25 percent of the 79 respondents had used the     compound
   94:09        ‐‐ compared it to the Combat Arms earplug.
   94:10        In terms of dismounted
   94:11        operations, 35 percent of that group felt they
   94:12        were equal. Mounted operations, speech clarity
   94:13        they felt was equal. Fatigue, seventy ‐‐ about
   94:14        70 percent felt that they were the same. In
   94:15        terms of generator ‐‐ around generator noise,
   94:16        43 percent felt they were the same.
   94:17        Situational awareness, 37 percent felt it was
   94:18        the same. And that was ‐‐ so I mean, not bad.
                                           Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 29 of 305
   94:19        Q. So your overall take‐away, is it
   94:20        fair to say, that the seven‐dollar Combat Arms,
   94:21        based on your personal experience, surveys of
   94:22        soldiers, performed approximately the same as
   94:23        the one thousand dollar QuietPro?

95:02 ‐ 95:18   Battler, Leanne 2020‐09‐10
   95:02        A. For a good portion of them. Not                Re: [95:02 to 95:18]                               SUSTAINED
   95:03        a majority, but a good portion, yes.              Pltf Obj 402/403; 602/701/702;
   95:04        Q. Okay. What was your personal                   speculation; conjecture; 611
   95:05        take‐away from your study on use of the           leading and compound
   95:06        QuietPro versus use of the Combat Arms?
   95:07        A. The QuietPro was kind of like a
   95:08        smartphone, you had ‐‐ you had to have a lot of
   95:09        practice with it before you could be
   95:10        proficient. The Combat Arms earplug was much
   95:11        more simple.
   95:12        Q. And based on ‐‐ Based on your
   95:13        experience, would you recommend to soldiers the
   95:14        Combat Arms versus the QuietPro?
   95:15        A. At the level ‐‐ At the level of
   95:16        development that both products were at in 2008,
   95:17        yes, I'd recommend the Combat Arms over the
   95:18        QuietPro.

96:07 ‐ 96:23   Battler, Leanne 2020‐09‐10
   96:07        Q. Okay. You said that at the level               Re: [96:07 to 96:23]                               SUSTAINED
   96:08        of deployment that both products were at in       Pltf Obj Vague/confusing;
   96:09        2008, you'd recommend to soldiers the Combat      402/403; 802; 602/701/702
   96:10        Arms Version 2 over the QuietPro. Why is that?
   96:11        A. Because it was more portable, it
   96:12        was easier to operate, the price point was a
   96:13        factor as well. Soldiers were afraid ‐‐ If a
   96:14        piece of ‐‐ If a high‐value piece of equipment
   96:15        is lost, then oftentimes soldiers are
   96:16        responsible to replace it. And I know of
   96:17        several soldiers who said they would rather
   96:18        lose hearing than risk losing a high ‐‐
   96:19        high‐value piece of equipment.
   96:20        So they'd rather use a
   96:21        seven‐dollar piece, that if they have to buy it
   96:22        or have it repaired, then seven dollars is more
   96:23        affordable.

97:11 ‐ 98:09   Battler, Leanne 2020‐09‐10
   97:11        Q. Okay. You fit ‐‐ You fit                       Re: [97:11 to 98:09]                               OVERRULED as to [97:11‐97:18]
   97:12        thousands of soldiers with Combat Arms;           Pltf Obj 802; 404; 403
   97:13        correct?                                                                                             SUSTAINED (hearsay) as to
   97:14        A. Yes.                                                                                              [97:19‐98:09]
   97:15        Q. And did any of them come back to
   97:16        you and complain that the Combat Arms did not
   97:17        adequately protect their hearing?
   97:18        A. Not one.
   97:19        Q. Did any of them come back to you
   97:20        and complain that they experienced tinnitus
   97:21        after using the Combat Arms?
                                            Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 30 of 305
    97:22        A. (Witness shakes head.)
    97:23        Q. Is that a no?
    97:24        A. No. I'm just ‐‐ I'm thinking.
    97:25        Some soldiers would exaggerate or
    98:01        feign hearing loss or tinnitus or both on their
    98:02        postdeployment hearing test. But I don't
    98:03        recall anyone saying it was a direct result of
    98:04        using X, Y, or Z hearing protection.
    98:05        Q. Okay. You said some soldiers
    98:06        would exaggerate or feign hearing loss or
    98:07        tinnitus on their postdeployment hearing test,
    98:08        is that based on your personal experience and
    98:09        observation of those soldiers?

 98:13 ‐ 98:22   Battler, Leanne 2020‐09‐10
    98:13        A. That is ‐‐ That is my experience,              Re: [98:13 to 98:22]                               SUSTAINED
    98:14        yes.                                              Pltf Obj 611 leading,
    98:15        Q. And how were you able to                       asked/answered; 402/403;
    98:16        determine that?                                   602/701/702
    98:17        A. We have ‐‐ Some of our tests
    98:18        require no response from the patient. It's not
    98:19        a matter of them pressing the button, their
    98:20        brain will tell us how their hearing is.
    98:21        Q. Okay. Can we go back to Tab 11,
    98:22        which is Exhibit 5?

 98:24 ‐ 99:14   Battler, Leanne 2020‐09‐10
    98:24        Q. All right. Do you see the note                 Re: [98:24 to 99:14]                               OVERRULED
    98:25        at the top it says: This note from Doug Ohlin     Pltf Obj 802; 701/702;
    99:01        re: Combat Arms in Iraq, we are helping. And      improper bolstering; 404;
    99:02        that's from Elliott Berger.                       402/403
    99:03        Do you see that?
    99:04        A. Yes.
    99:05        Q. Have you met Elliott Berger?
    99:06        A. Yes.
    99:07        Q. And is it ‐‐ Is it your view that
    99:08        he is competent in the field of hearing
    99:09        protection, based on your interaction with him?
    99:10        A. Yes.
    99:11        Q. And do you agree that the Combat
    99:12        Arms was helping in Iraq, based on your
    99:13        personal experience?
    99:14        A. Yes, I do.

99:18 ‐ 100:01   Battler, Leanne 2020‐09‐10
    99:18        Q. Let's go to Tab 6, and mark it as              Re: [99:18 to 100:01]
    99:19        the next exhibit, which is Exhibit Number 8.      Pltf Obj Agree to 99:23‐100:1;                     OVERRULED
    99:20        This exhibit is an email from Kathy Gates to      Disagree to entry of Exhibit 8
    99:21        Theresa Schultz and others, dated December 10,    ‐ foundation; 802; 602;
    99:22        2007.                                             402/403
    99:23        Who is Kathy Gates?
    99:24        A. Retired Colonel Dr. Kathy Gates
    99:25        was our audiology consultant to the Surgeon
   100:01        General.

100:06 ‐ 100:09 Battler, Leanne 2020‐09‐10
                                            Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 31 of 305
    100:06        Q. Okay. So do you ‐‐ Do you recall
    100:07        the date of when you deployed to Iraq for CAE
    100:08        fitting?
    100:09        A. It was in March 2008.

101:06 ‐ 103:02   Battler, Leanne 2020‐09‐10
    101:06        Q. So it says: Leanne Cleveland,                  Re: [101:06 to 103:02]                            OVERRULED
    101:07        audiologist at Fort Carson, serves as the         Pltf Obj AGREE to 102:2‐12;
    101:08        hearing expert and will deploy with the           DISAGREE with 101:6‐20 and
    101:09        division to continue to support this              testimony based on Ex. 8 ‐
    101:10        initiative. Soldiers were provided                802; 611; foundation; DISAGREE
    101:11        predeployment hearing service, parentheses        with 102:13 ‐ 701/702;
    101:12        DOEHRS, audiogram, CAE fitting, health            402/403; 611 leading;
    101:13        education, and QP training/fitting.               vague/confusing
    101:14        My question is: Does that
    101:15        refresh your recollection that you were
    101:16        deployed in or around December 2007 to provide
    101:17        CAE fitting and other predeployment hearing
    101:18        services?
    101:19        A. There were ‐‐ The planned process
    101:20        was in motion for me to deploy in March, yeah.
    101:21        Q. Okay. Okay. So you deployed
    101:22        with the division to support this initiative in
    101:23        2008?
    101:24        A. I deployed after the division had
    101:25        already left. I was an individual augmentee,
    102:01        added later on.
    102:02        Q. Okay. And did you provide CAE
    102:03        fitting as part of that deployment?
    102:04        A. Through the SRP site, yes, with
    102:05        their predeployment as discussed ‐‐ As before,
    102:06        everybody was fitted with the linear earplugs,
    102:07        triple‐flange or quad‐flange, and Combat Arms,
    102:08        provided we had them.
    102:09        Q. Okay. And SRP stands for?
    102:10        A. Soldier Readiness Processing
    102:11        Center, also sometimes just called Soldier
    102:12        Readiness Center.
    102:13        Q. Okay. And you did not have any
    102:14        more difficulty fitting the Combat Arms, than
    102:15        you did other earplugs; correct?
    102:16        A. Difficulty, like?
    102:17        Q. Well, let me ask you this way:
    102:18        Comparing Combat Arms with other earplugs, in
    102:19        your personal experience, you did not find that
    102:20        the Combat Arms earplugs were more likely to
    102:21        lose their seal than other earplugs; correct?
    102:22        A. Not including electronic TCAPS,
    102:23        correct.
    102:24        Q. Okay. So I'm correct that Combat
    102:25        Arms earplugs were not more likely to lose
    103:01        their seal than other earplugs; yes?
    103:02        A. In my experience, yes.

103:07 ‐ 103:20 Battler, Leanne 2020‐09‐10
    103:07      Tab 3. This is Exhibit Number 9.                    Re: [103:07 to 103:20]                            SUSTAINED
                                              Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 32 of 305
    103:08        Do you recognize this document?                   Pltf Obj 802; 403; Foundation;
    103:09        A. Yes.                                           Speculation 602; conjecture;
    103:10        Q. And what is it?                                701/701
    103:11        A. This is a quote from the Ron
    103:12        Millis email to my husband, which my husband
    103:13        forwarded to Doug Ohlin. And Doug said: Oh,
    103:14        this is awesome. Can we use this ‐‐ Do you
    103:15        think he'd mind if we use this in the card?
    103:16        Q. So the document, Exhibit 9, this
    103:17        is the wallet card that was provided to
    103:18        soldiers, by the Army, in connection with the
    103:19        Combat Arms Version 2?
    103:20        A. Yes.

104:04 ‐ 104:21   Battler, Leanne 2020‐09‐10
    104:04        Q. Okay. So the person who decided                Re: [104:04 to 104:21]                              SUSTAINED (the comment is
    104:05        to use the comment from Ron Millis on the card    Pltf Obj 802; 403; 602;                             hearsay)
    104:06        was Doug Ohlin, who was with the Army; correct?   Speculation; conjecture
    104:07        A. Yes.
    104:08        Q. And the card says at the bottom:
    104:09        USACHPPM; right?
    104:10        A. Yes.
    104:11        Q. And, again, CHPPM is United
    104:12        States Army Center for Health Promotion and
    104:13        Preventative Medicine. So that's who the
    104:14        wallet card came from; correct?
    104:15        A. Yes.
    104:16        Q. And were you ‐‐ When you saw this
    104:17        wallet card, were you proud of the wallet card
    104:18        and the fact that it contained a quote from Ron
    104:19        Millis, who you had fitted with an earplug and
    104:20        whose hearing had been protected by the Combat
    104:21        Arms?

104:24 ‐ 106:02   Battler, Leanne 2020‐09‐10
    104:24        Q. Based on your personal                         Re: [104:24 to 106:02]                              SUSTAINED
    104:25        experience.                                       Pltf Obj 802; 402/403;
    105:01        A. Yes, I was proud.                              speculation; 602/701/702
    105:02        Q. And did ‐‐ When the ear ‐‐ When
    105:03        the wallet card came out, do you ‐‐ do you
    105:04        recall discussing with anyone: Hey, this is
    105:05        based on a quote of somebody who I know?
    105:06        A. Yes.
    105:07        Q. Can you describe those
    105:08        conversations for the jury, to the best of your
    105:09        recollection?
    105:10        A. I ‐‐ I had a ‐‐ Ron sent me a
    105:11        photo of him in all his battle rattle in Iraq,
    105:12        and I used it in my hearing health briefings.
    105:13        I said: Here is Lieutenant Colonel Ron Millis,
    105:14        and there's his comment. And all the soldiers
    105:15        loved it. Oh, it's so funny. It's Ron Millis.
    105:16        They loved it during the briefings.
    105:17        Q. Okay. When were these briefings
    105:18        given?
    105:19        A. Usually during a safety
                                             Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 33 of 305
    105:20        stand‐down day annually. Soldiers talk about,
    105:21        you know, alcohol and heat injury, cold injury,
    105:22        sexual harassment, it's just a day of just mass
    105:23        education. And we tried to get our
    105:24        thirty‐minute presentation in there about
    105:25        hearing protection, and the Army Hearing
    106:01        Program, hearing readiness, purpose of
    106:02        profiles, all of that.

106:05 ‐ 108:11   Battler, Leanne 2020‐09‐10
    106:05        Q. Okay. In the first bullet at the               Re: [106:05 to 108:11]                             OVERRULED
    106:06        bottom it says: Check proper fit by gently        Pltf Obj 611 leading, compound
    106:07        tugging on plugs for tension.                     questions; 402/403; 802; 406;
    106:08        Do you agree with that and is                     602/701/702; nonresponsive
    106:09        that the part of the procedure that you used in   answers
    106:10        the clinic to check the proper fit of the
    106:11        Combat Arms earplug?
    106:12        A. Yes. That's ‐‐ I would call it
    106:13        the tug test.
    106:14        Q. Okay. So describe the tug test
    106:15        and who did it and how it was done.
    106:16        A. So I or my technicians, we would,
    106:17        again, give the soldiers the preformed,
    106:18        regular, nonlinear ‐‐ excuse me, linear
    106:19        triple‐flanged or quad‐flanged earplugs, the
    106:20        inexpensive version. Rather than us physically
    106:21        putting them in, I said it's important for the
    106:22        soldiers to know how to insert the hearing
    106:23        protection themselves, because I would say:
    106:24        I'm not going to be out there on the
    106:25        battlefield next to you to put your earplugs
    107:01        in, you need to learn how to do this yourself.
    107:02        So we would demonstrate, and then
    107:03        make them do it themselves, reaching up and
    107:04        over with the opposite hand, pulling the pinna
    107:05        up and back to straighten out the ear canal,
    107:06        then pushing and twisting and turning until
    107:07        that last flange was flush with the opening of
    107:08        the ear canal; then letting go of the ear, and
    107:09        doing the tug test. And then we would do a tug
    107:10        test on top of it to make sure that they had
    107:11        that suction or resistance.
    107:12        Q. Lieutenant Colonel Battler, you
    107:13        testified earlier about your concern with the
    107:14        Rapid Fielding Initiative and Combat Arms
    107:15        earplugs being given out as part of the Rapid
    107:16        Fielding Initiative without instruction and
    107:17        fitting. Was part of that concern is that they
    107:18        were not able to see the clinic demonstration
    107:19        that you just described?
    107:20        A. Yes. Yes. Definitely.
    107:21        Q. And why is that?
    107:22        A. Because you don't know what you
    107:23        don't know. How could they know?
    107:24        Q. And when you say how could they
    107:25        know, you're talking about soldiers who
                                             Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 34 of 305
    108:01        received their Combat Arms earplugs as part of
    108:02        the Rapid Fielding Initiative?
    108:03        A. Right. Just looking at it, they
    108:04        just think it's a funny‐looking earplug. They
    108:05        ‐‐ You know, when I actually explained that one
    108:06        side was linear and the other side was
    108:07        nonlinear, and the reason for them being color
    108:08        coded the way they were, one is for dismounted
    108:09        operations, the other was for mounted, there
    108:10        was always a light going on: Oh, why didn't
    108:11        anybody ever tell me that?

108:20 ‐ 108:24   Battler, Leanne 2020‐09‐10
    108:20        Q. And then there's ‐‐ It actually                Re: [108:20 to 108:24]                             OVERRULED
    108:21        has a picture on the wallet card with the         Pltf Obj Foundation;
    108:22        flange folded back, do you see that, the lower    incomplete designation
    108:23        right?
    108:24        A. Yes, I do see that.

109:09 ‐ 110:15   Battler, Leanne 2020‐09‐10
    109:09        Q. All right. Let's mark that fact                Re: [109:09 to 110:15]                             OVERRULED
    109:10        sheet as Exhibit 10. It's Tab 2.                  Pltf Obj foundation;
    109:11        Have you seen this document                       nonresponsive answers;
    109:12        before, Lieutenant Colonel Battler?               701/702; 802; 402/403;
    109:13        A. Yes.                                           document speaks for itself
    109:14        Q. Can you describe for the jury
    109:15        what it is?
    109:16        A. So this is ‐‐ explains how much
    109:17        attenuation the Combat Arms earplug provides in
    109:18        response to a variety of exposures to impulse
    109:19        blasts.
    109:20        Q. Okay. And it's called Just the
    109:21        Facts, the Combat Arms Earplug, that's the
    109:22        title of the document; correct?
    109:23        A. Yes.
    109:24        Q. Okay. Could you ‐‐ The paragraph
    109:25        that says communication and detection
    110:01        capabilities, could you read that paragraph
    110:02        beginning with communication, and down to the
    110:03        second‐to‐last sentence. You don't need to
    110:04        read the last sentence.
    110:05        A. Communication and detection
    110:06        capabilities. While high‐frequency impulse
    110:07        noise is significantly reduced, most speech
    110:08        energy is passed. In addition, a detection
    110:09        model developed at the Army Research Lab
    110:10        predicts a normal‐hearing soldier with an H1
    110:11        profile, can detect a truck with a
    110:12        low‐frequency noise signature at the same
    110:13        distance, 800 meters, with or without the
    110:14        nonlinear plug. That detection capability is
    110:15        cut in half with conventional foam plugs.

112:11 ‐ 113:25 Battler, Leanne 2020‐09‐10
    112:11      Q. If you come back from that                       Re: [112:11 to 113:25]                             OVERRULED
    112:12      call‐out back to the document, and go to the        Pltf Obj Foundation; 701/702;
                                             Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 35 of 305
    112:13        next page of this, do you see the part that       802; speculation; 402/403;
    112:14        says ‐‐ the graphic that says: Detection of       611; conjecture
    112:15        sound by?
    112:16        Can you describe what that
    112:17        graphic shows and how it relates to situational
    112:18        awareness?
    112:19        A. Yes. So we use this in a lot of
    112:20        our hearing health education briefings. And
    112:21        basically it's saying that with an unoccluded
    112:22        ear, so nothing in your ear canal at all, if
    112:23        you have H1 hearing, then you have the ability
    112:24        to hear a rifle bolt closing, so that
    112:25        (indicating) sound, at a distance of a thousand
    113:01        meters; versus if you are wearing the foam
    113:02        earplug, you don't hear that same rifle bolt
    113:03        closing until the person making noise is sixty
    113:04        meters from your position; in other words,
    113:05        you're a dead man.
    113:06        Along comes the Combat Arms
    113:07        earplug, not quite as good as an unoccluded
    113:08        ear, but you can hear that rifle bolt closing
    113:09        within five hundred meters and would still give
    113:10        you some time to react and survive.
    113:11        Q. So was that an advantage of the
    113:12        Combat Arms earplug based on your personal
    113:13        experience and communications with soldiers?
    113:14        A. Yes.
    113:15        Q. Okay. If you go to user tips in
    113:16        this document, where it says, in the second
    113:17        bullet point: Like any earplug, it is
    113:18        essential that the Combat Arms be properly
    113:19        inserted.
    113:20        Do you agree with that?
    113:21        A. Yes.
    113:22        Q. And that's just as true for the
    113:23        Combat Arms, as it is for other earplugs;
    113:24        right?
    113:25        A. Yes.

114:04 ‐ 114:10   Battler, Leanne 2020‐09‐10
    114:04        Q. Okay. Let's go to Tab 13. And                  Re: [114:04 to 114:10]                             SUSTAINED
    114:05        let's go to Bates number 051171.                  Pltf Obj Foundation; 802;
    114:06        If you look down at the bottom,                   402/403; 602/701/702
    114:07        that's an email from Richard Cleveland to you
    114:08        and Dr. Ohlin, dated July 8 regarding email
    114:09        from Iraq via Diggs; right?
    114:10        A. Yes.

116:24 ‐ 117:04   Battler, Leanne 2020‐09‐10                                                                           SUSTAINED
    116:24        Q. Based on ‐‐ Based on your                      Re: [116:24 to 117:04]
    116:25        experience, do you believe that the               Pltf Obj 701/702; 403
    117:01        overwhelming feedback on the Combat Arms
    117:02        Version 2 has been positive?
    117:03        A. In my experience, yes, very
    117:04        positive.
                                           Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 36 of 305
117:10 ‐ 117:11 Battler, Leanne 2020‐09‐10
    117:10      MR. NOMELLINI: We're going back                   Re: [117:10 to 117:11]                             SUSTAINED
    117:11      to Exhibit 2, which is also Tab 5.                Pltf Obj Foundation; 802; 403;
                                                                  702/701

117:14 ‐ 120:05 Battler, Leanne 2020‐09‐10
    117:14      Q. If you could go to the page DoD                Re: [117:14 to 120:05]
    117:15      164.                                                                                                 SUSTAINED (hearsay in
                                                                  Pltf Obj Foundation; 802;                          document)
    117:16      A. (Witness complies.)                            602/701/702; speculation;
    117:17      Q. Go to the bottom of that page,                 402/403; 404; 611
    117:18      there is an email from Kathy Gates to various
    117:19      individuals, including the witness, dated
    117:20      October 6, 2005. Can you describe what this ‐‐
    117:21      what this email is, Lieutenant Colonel Battler?
    117:22      A. Colonel Gates ‐‐ I don't remember
    117:23      this exact ‐‐ but there were instances where
    117:24      she would send a request for information, you
    117:25      know, en masse, to several of us, asking for
    118:01      assistance.
    118:02      Q. Okay. So Colonel Gates is asking
    118:03      you and others for feedback on the Combat Arms
    118:04      Version 2 in 2005; correct?
    118:05      A. Yes.
    118:06      Q. Okay. Then if you look at the
    118:07      prior page, DoD 163, which is part of Exhibit
    118:08      2, you provided Colonel Gates with two success
    118:09      stories in relation to the Combat Arms; right?
    118:10      A. Yes.
    118:11      Q. Okay. Looking at Exhibit 2, can
    118:12      you describe the first success story with
    118:13      respect to the Combat Arms that you shared with
    118:14      Colonel Gates?
    118:15      A. Yes. You want me to read it?
    118:16      Q. Sure. Why don't you ‐‐ Why don't
    118:17      you read ‐‐ read the first ‐‐ the first item.
    118:18      If you could please read the first success
    118:19      story that you shared with Colonel Gates
    118:20      regarding the Combat Arms on October 6, 2005.
    118:21      A. All right. Ma'am, two success
    118:22      stories I'd like to share. First, several
    118:23      months ago, I saw an O6, so a full colonel,
    118:24      brigade commander, for his postdeployment OIF,
    118:25      Operation Iraqi Freedom, audiometric eval; so
    119:01      his postdeployment DOEHRS test. He told me
    119:02      that he had not heard of the Combat Arms
    119:03      earplugs until he was in theater. He did not
    119:04      know what they looked like, but was determined
    119:05      to get them for his entire brigade.
    119:06      He inquired with some local Iraqi
    119:07      supply company and ended up purchasing what he
    119:08      thought were Combat Arms earplugs, but in
    119:09      reality they were only foam plugs. Finally, he
    119:10      made some calls back to Fort Hood and was able
    119:11      to get his staff to order them here ‐‐ so I was
    119:12      at Fort Hood here ‐‐ and then shipped them out
                                          Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 37 of 305
    119:13        to the brigade. They were finally received by
    119:14        the soldiers in Iraq over four months after
    119:15        they initially deployed.
    119:16        The colonel told me that he was
    119:17        sitting in the back of his HMMWV, so
    119:18        high‐mobility multi‐ ‐‐ high‐purpose
    119:19        multiwheeled vehicle, HMMWV with his new Combat
    119:20        Arms earplugs in his ears, for the first time,
    119:21        when he experienced his first IED blast, so
    119:22        improvised explosive device, at close range.
    119:23        He said that his soldiers in the
    119:24        HMMWV had just been grumbling to him about his
    119:25        insistence that they all wore their Combat Arms
    120:01        earplugs, but that they were all very glad they
    120:02        had their Combat Arms earplugs after the blast,
    120:03        and that they wore them every day afterwards.
    120:04        By the way, the colonel had no
    120:05        hearing loss and no tinnitus upon redeployment.

120:08 ‐ 124:10   Battler, Leanne 2020‐09‐10
    120:08        Q. Why was that a success story                   Re: [120:08 to 124:10]                          SUSTAINED
    120:09        relating to the Combat Arms, in your view?        Pltf Obj 701/702; 402/403;
    120:10        A. Oh, because he had no hearing                  802; conjecture; speculation;
    120:11        loss and tinnitus. We had prevented hearing       611 leading, vague; 602; 404
    120:12        loss, that's our mission.
    120:13        Q. When you say it had prevented
    120:14        hearing loss, you're referring to the Combat
    120:15        Arms earplugs that had prevented hearing loss?
    120:16        A. Yes.
    120:17        Q. And you also had a second success
    120:18        story to share with Colonel Gates; correct?
    120:19        A. Yes.
    120:20        Q. And that related to information
    120:21        that you obtained from a postdeployment health
    120:22        assessment survey; right?
    120:23        A. Yes.
    120:24        Q. And you asked several soldiers
    120:25        questions regarding the Combat Arms plug at the
    121:01        request of Aearo?
    121:02        A. Yes.
    121:03        Q. Okay. And can you read the last
    121:04        ‐‐ the last sentence in paragraph two,
    121:05        beginning with: I wish.
    121:06        A. I wish all soldiers believed in
    121:07        the merit of the Combat Arms earplug like this
    121:08        specialist .50 cal gunner does. I especially
    121:09        liked his comment that he would not change
    121:10        anything about the Combat Arms earplug or the
    121:11        case, because they worked for two hundred and
    121:12        five convoys.
    121:13        Q. And why did you like the comment
    121:14        that the Combat Arms had worked for two hundred
    121:15        and five convoys?
    121:16        A. Because he felt confident enough
    121:17        to wear it. He ‐‐ it ‐‐ His comment indicated
    121:18        to me that he knew he needed some protection,
                                  Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 38 of 305
121:19   and also felt confident that he was not going
121:20   to have overattenuation.
121:21   Q. Okay. And a .50 caliber gunner,
121:22   based on your experience, that's someone who,
121:23   if they do not wear appropriate hearing
121:24   protection, can experience hearing loss;
121:25   correct?
122:01   A. Yes.
122:02   Q. And so question number four, you
122:03   asked him when this .50 caliber gunner wore the
122:04   CAE, and what did he tell you?
122:05   A. The right part of that is cut
122:06   off.
122:07   There we go. Thank you. He
122:08   said: I wore the yellow side in my ear the
122:09   whole time we were on the convoy until we were
122:10   in the gate. And if there were mortars coming
122:11   down outside, sometimes I would wear the yellow
122:12   end in one ear and the green end in the other
122:13   ear, like when I had the yellow in with
122:14   earpiece and the short wave radio for talking
122:15   from truck to truck and also inside the truck,
122:16   and the green end in the opposite ear.
122:17   Q. Okay. And then in the other
122:18   question, you asked him to describe the
122:19   circumstances when he encountered loud noises
122:20   using the ‐‐ while using the CAEv2, and what
122:21   did he say?
122:22   Item number one. Describe the
122:23   circumstances.
122:24   A. Oh, so he said: Mostly in
122:25   convoys. And then in two or three mortars
123:01   going off near the sleeping quarters. So he
123:02   must have been wearing them when he was in his
123:03   quarters.
123:04   Q. Question number two, you asked
123:05   the soldier did he believe his hearing had been
123:06   affected by the loud noises that he had heard,
123:07   and what did he say?
123:08   A. He said ‐‐ He said no. He wore
123:09   his earplugs all the time and if he had not
123:10   worn them, he believed that he would have ‐‐ he
123:11   would have incurred hearing loss.
123:12   Q. So did you understand that to
123:13   mean that the Combat Arms Version 2 had
123:14   protected the hearing of this .50 caliber
123:15   gunner?
123:16   A. Yes.
123:17   Q. And were you proud of that and is
123:18   that part of the reason why you shared that
123:19   information with your superior?
123:20   A. Yes.
123:21   Q. If you look at question number
123:22   nine, you asked a soldier whose hearing was
123:23   protected by the Combat Arms if there's
123:24   anything that he indicated did not work or how
                                            Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 39 of 305
    123:25        it might be improved, and what was his
    124:01        response?
    124:02        A. He said he would not change
    124:03        anything at all.
    124:04        Q. And what did that indicate to you
    124:05        about the Combat Arms?
    124:06        A. It indicated to me that ‐‐ that
    124:07        they were a great fit and a great product.
    124:08        Q. And is it your view today, based
    124:09        on your personal experience, that the Combat
    124:10        Arms is a great product?

124:13 ‐ 127:08   Battler, Leanne 2020‐09‐10
    124:13        Q. Based on your personal experience              Re: [124:13 to 127:08]                            SUSTAINED (hearsay) as to
    124:14        and communication with soldiers?                  Pltf Obj 701/702; 802;                            [124:13‐124:16]
    124:15        A. Based on my experience, yes, I                 402/403; 404; conjecture;
    124:16        think it's a great product.                       701/702; 611 leading;
    124:17        Q. And why do you think the Combat                speculation; 602; improper                        OVERRULED as to [124:17‐
    124:18        Arms is a great product, based on your            bolstering                                        126:01]
    124:19        experience?
    124:20        A. I mean, on the firing ranges, for
    124:21        sure, but especially downrange. You know, I
    124:22        wore them and experienced that I knew I felt
    124:23        protected, but not overly protected. I still
    124:24        had situational awareness.
    124:25        Q. And why is it important that with
    125:01        the Combat Arms you felt protected but not
    125:02        overall protected?
    125:03        A. So if there was weapons fire or
    125:04        blasts, noise ‐‐ hazardous noise exposure, then
    125:05        I knew that I would not have permanent hearing
    125:06        loss.
    125:07        Q. And based on your personal
    125:08        experience, did the Combat Arms, in fact,
    125:09        protect your hearing?
    125:10        A. I believe so.
    125:11        Q. And you do not have permanent
    125:12        hearing loss today; correct?
    125:13        A. I have excellent hearing.
    125:14        Q. And you do not have tinnitus
    125:15        today; correct?
    125:16        A. Not today.
    125:17        Q. And how many times have you used
    125:18        the Combat Arms?
    125:19        A. Every year for seventeen years.
    125:20        Q. Okay. So you've used the Combat
    125:21        Arms from approximately 2003 to the present;
    125:22        correct?
    125:23        A. Yes.
    125:24        Q. And they've protected your
    125:25        hearing throughout that time?
    126:01        A. Yes.
    126:02        Q. Let's go to DoD 190, in the same                                                                 SUSTAINED as to 126:02‐
    126:03        document. DoD 190, at the top, is a email from                                                      126:19]
    126:04        Kathy Gates to Leanne Cleveland and others,
    126:05        dated March 7, 2006, attaching recent hearing
                                            Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 40 of 305
    126:06        conservation articles.
    126:07        And I want to direct your
    126:08        attention to the next page, which is DoD 191,
    126:09        which is part of the article that was
    126:10        forwarded, and in particular, handing ‐‐ going
    126:11        down to halfway down the page where it starts
    126:12        with the words: Handing them out with written
    126:13        instructions.
    126:14        Okay. So in this article you
    126:15        were forwarded it says: Handing them out with
    126:16        written instructions isn't effective, said
    126:17        Douglas Ohlin, an audiologist who heads the
    126:18        Hearing Conservation Program. Most people have
    126:19        to be shown who wear earplugs.
    126:20        Do you agree that handing out                                                                       OVERRULED as to 126:20‐
    126:21        earplugs, including the Combat Arms, with only                                                      126:24]
    126:22        written instructions is not effective and that
    126:23        people have to be shown how to wear earplugs?
    126:24        A. Yes, I agree.
    126:25        Q. And why is it important, in your                                                                 SUSTAINED as to [126:25‐
                                                                                                                      127:08]
    127:01        view, then, based on your experience, not to
    127:02        rely on written instructions in providing
    127:03        soldiers with earplugs?
    127:04        A. I mean, look at soldiers.
    127:05        They're not people who sit behind a desk.
    127:06        They're ‐‐ We're all attention deficit
    127:07        disorder; we need that hands‐on training.
    127:08        We're not book people.

127:19 ‐ 129:01   Battler, Leanne 2020‐09‐10
    127:19        Q. Okay. And so you believe that                  Re: [127:19 to 129:01]                            OVERRULED as to 127:19‐
    127:20        it's important to sort of work hands‐on with an   Pltf Obj Foundation; 802;                         127:25
    127:21        individual soldier, or military personnel, to     402/403; 701/702; speculation;
    127:22        show them how to use the plug and to make sure    conjecture
    127:23        that it fits correctly, as opposed to using a
    127:24        written instruction; correct?
    127:25        A. Exactly.
    128:01        Q. Okay. Let's go to DoD 195 from                                                                   SUSTAINED as to [128:01‐
    128:02        that document. This is an email ‐‐ DoD 195,                                                         129:01] (hearsay)
    128:03        which is part of Exhibit 2, is an email from
    128:04        Kathy Gates to Leanne Cleveland and others
    128:05        dated June 13, 2006, forwarding data from Fort
    128:06        Polk. Do you see that?
    128:07        A. Yes, sir.
    128:08        Q. And if you go below, there is an
    128:09        email from Kathy Gates to Christian Reid that
    128:10        Kathy Gates is in turn forwarding to you which
    128:11        reports data from the Louisiana National Guard
    128:12        regarding the Combat Arms earplug.
    128:13        Do you see that?
    128:14        A. Yes.
    128:15        Q. And it's reported that 86 percent
    128:16        of soldiers reported that they found the Combat
    128:17        Arms earplug beneficial in Combat Arms
    128:18        operation. Was that level of satisfaction
                                             Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 41 of 305
    128:19        consistent with your experience?
    128:20        A. Yes.
    128:21        Q. And 70 percent of soldiers
    128:22        reported they felt the Combat Arms earplugs
    128:23        protects their ears as well as improves
    128:24        communication ability in noise. Was that
    128:25        consistent with your experience?
    129:01        A. Yes.

137:17 ‐ 137:24   Battler, Leanne 2020‐09‐10
    137:17        Q. And did you receive feedback from              Re: [137:17 to 137:24]                             SUSTAINED
    137:18        some soldiers that other earplugs were more       Pltf Obj 802; 402/403; 602/611
    137:19        comfortable than the CAEv2?                       calls for speculation
    137:20        A. Yes.
    137:21        Q. Okay. And that issue with
    137:22        respect to comfort, in your experience, that
    137:23        did not have anything to do with the CAEv2's
    137:24        ability to protect users from noise; correct?

138:03 ‐ 138:07   Battler, Leanne 2020‐09‐10
    138:03        Q. Based on your personal experience              Re: [138:03 to 138:07]                             SUSTAINED
    138:04        and what they reported to you.                    Pltf Obj 802; 402/403; 701/702
    138:05        A. If it's not comfortable, then
    138:06        they're not going to wear it. But that doesn't
    138:07        mean it didn't fit.

138:14 ‐ 138:16   Battler, Leanne 2020‐09‐10
    138:14        Q. And that's also based on your                  Re: [138:14 to 138:16]                             SUSTAINED
    138:15        personal experience and your communications       Pltf Obj 611 asked/answered;
    138:16        with soldiers; correct?                           802; 402/403; 701/702

138:19 ‐ 139:03   Battler, Leanne 2020‐09‐10
    138:19        A. You know, the Army combat helmet               Re: [138:19 to 139:03]                             OVERRULED
    138:20        was ‐‐ gave me an excruciating headache, but it   Pltf Obj 402/403; conjecture;
    138:21        protected me.                                     701/702; 611 leading;
    138:22        Q. Okay. And you say the same is                  speculation
    138:23        true with respect to the Combat Arms, it
    138:24        protected you; correct?
    138:25        A. If it was properly fitted, and if
    139:01        it was the right size, in my experience, yes.
    139:02        Q. And it has to be properly fitted
    139:03        by medically trained personnel; correct?

139:06 ‐ 139:15   Battler, Leanne 2020‐09‐10
    139:06        A. It needed to be fitted by the                  Re: [139:06 to 139:15]                             OVERRULED as to [139:06‐
    139:07        soldier who was using it, who received adequate   Pltf Obj Conjecture; 701/702;                      139:08]
    139:08        training from medically trained personnel, yes.   402/403; 611 leading,
    139:09        Q. The soldier needs to receive                   asked/anwered                                      SUSTAINED as to [139:09‐
    139:10        adequate training from medically trained                                                             139:15]
    139:11        personnel; correct?
    139:12        A. Correct.
    139:13        Q. It's not sufficient to hand out
    139:14        the earplugs without training, like was done in
    139:15        the Rapid Fielding Initiative; correct?

139:18 ‐ 139:22 Battler, Leanne 2020‐09‐10
                                            Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 42 of 305
    139:18        Q. Based on your experience and                   Re: [139:18 to 139:22]
    139:19        interaction with soldiers.                        Pltf Obj 402/403; incomplete                      SUSTAINED
    139:20        A. When the Army issued me my M9,                 designation; nonresponsive
    139:21        they didn't give me a pamphlet on how to          answer; 701/702
    139:22        operate it.

140:09 ‐ 141:16   Battler, Leanne 2020‐09‐10
    140:09        Q. Okay. Let's go to Tab 15. I'm                  Re: [140:09 to 141:16]                            OVERRULED
    140:10        going to mark this as Exhibit 13. You then ‐‐     Pltf Obj 802; 402/403;
    140:11        you provided Aearo and Brian Myers with           speculation; 602/701/702
    140:12        feedback that you obtained from soldiers;
    140:13        correct?
    140:14        A. Yes.
    140:15        Q. And who asked you to obtain
    140:16        feedback from soldiers on the Combat Arms?
    140:17        A. This was a while ago. I remember
    140:18        the deputy ‐‐ one of the deputy commanders at
    140:19        Darnell Hospital said: Hey, we're doing this
    140:20        initial postdeployment health reassessment
    140:21        survey, we're making history, this is a big
    140:22        deal, I want you to participate.
    140:23        So I ‐‐ I don't remember if I
    140:24        reached out to Doug or someone else or if I
    140:25        reached out to Colonel Tuten, reached out to
    141:01        Doug. I'm not sure exactly how everything
    141:02        transpired, but ‐‐ but I wanted to do a good
    141:03        job and get data, and so I ‐‐ Right. There was
    141:04        communication where I said help me ask the
    141:05        right questions.
    141:06        Q. Okay. If you look down ‐‐ If you
    141:07        look down the chain of Exhibit 13, there is an
    141:08        email from Brian Myers, to you, dated August
    141:09        17, 2005, where he lays out questions for you
    141:10        to ask; right?
    141:11        A. Yes.
    141:12        Q. And from your perspective as an
    141:13        audiologist, was that a good thing for an
    141:14        earplug manufacturer to do, to solicit feedback
    141:15        from the soldiers and their personal
    141:16        experiences with the earplugs?

141:19 ‐ 143:11   Battler, Leanne 2020‐09‐10
    141:19        Q. If you could just limit it to                  Re: [141:19 to 143:11]                            OVERRULED as to [141:19‐
    141:20        your personal experience.                         Pltf Obj 802; conjecture;                         143:03]
    141:21        A. Yes. Any ‐‐ Anyone who is asking               701/702; 402/403; 611
    141:22        for how can they improve a product is ‐‐ Sure.    vague/confusing, compound and
    141:23        All data is good data.                            leading questions; 602
    141:24        Q. Okay. And one of the                           speculation
    141:25        questions ‐‐ If you look at question number
    142:01        one, the soldier is asked to describe the
    142:02        circumstances when they encounter loud noises;
    142:03        right?
    142:04        A. Yes.
    142:05        Q. And then the soldier is asked
    142:06        whether their hearing has been affected by the
    142:07        loud noises; right?
                                             Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 43 of 305
    142:08        A. Yes.
    142:09        Q. And in question number four, the
    142:10        soldier is asked about when they wore the CAE;
    142:11        right?
    142:12        A. Yes.
    142:13        Q. And those are all good questions
    142:14        for getting feedback on the CAE?
    142:15        A. I believe so, yes.
    142:16        Q. Okay. And you attached, to your
    142:17        email back to Aearo, some of the feedback you
    142:18        had gotten from soldiers; right?
    142:19        A. Yes.
    142:20        Q. Did Aearo or 3M restrict you in
    142:21        any way, in terms of the questions that you
    142:22        could ask to the soldiers? Were you free to
    142:23        communicate with them as you wished?
    142:24        A. Yes.
    142:25        Q. Okay. So you never ‐‐ They never
    143:01        instructed you: These types of questions are
    143:02        off limits; right?
    143:03        A. Oh, no. Never.
    143:04        Q. And if we scroll down to 3M MDL                                                                   SUSTAINED as to [143:04‐
    143:05        000285548, that's the ‐‐ that's the .50 caliber                                                      143:11] (hearsay)
    143:06        gunner we talked about before; right?
    143:07        A. Yes.
    143:08        Q. And his hearing was protected by
    143:09        the Combat Arms earplug, based on your survey;
    143:10        right?
    143:11        A. I believe so, yes.

143:18 ‐ 144:10   Battler, Leanne 2020‐09‐10
    143:18        Q. Question number four that you                  Re: [143:18 to 144:10]                             SUSTAINED (hearsay)
    143:19        asked, what was your question and what was        Pltf Obj 802; conjecture;
    143:20        their response?                                   701/702; 402/403; 611
    143:21        A. Okay. So I asked him: When did                 vague/confusing, compound and
    143:22        you wear the Combat Arms earplug? And he said     leading questions; 602
    143:23        he wore them for approximately one week, but      speculation
    143:24        they were too irritating, too deep inside the
    143:25        ear canal. And he reports that he used the
    144:01        orange triple‐flange corded version that his
    144:02        father gave to him rather than the Combat Arms
    144:03        earplug that was issued to him.
    144:04        Q. Okay. And if you look at the
    144:05        next page, 285551, in response to question
    144:06        number nine, what did the second soldier who
    144:07        you surveyed indicate about the effectiveness
    144:08        of the Combat Arms Earplug Version 2?
    144:09        A. He said that when he wore them,
    144:10        they were effective.

145:04 ‐ 146:16   Battler, Leanne 2020‐09‐10
    145:04        Q. And has that also been a topic of              Re: [145:04 to 146:16]                             SUSTAINED (hearsay)
    145:05        discussion between you and other audiologists,    Pltf Obj 802; 402/403; 404;
    145:06        that there sometimes can be difficulties in       406; 611; 602/701/702;
    145:07        getting soldiers to wear earplugs, particularly   conjecture; speculation
    145:08        in a combat environment?
                                            Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 44 of 305
    145:09        A. Yes.
    145:10        Q. Okay. And what's been the
    145:11        substance of those discussions you've had with
    145:12        audiologists about the difficulty of getting
    145:13        soldiers to wear earplugs in the combat ‐‐ in a
    145:14        combat environment?
    145:15        A. Probably the two most common
    145:16        themes are for people who already have some
    145:17        level of hearing loss, even the ‐‐ I mean, the
    145:18        Combat Arms earplug ‐‐ well, all earplugs, are
    145:19        going to provide some attenuation. So when you
    145:20        already have hearing loss, that extra
    145:21        attenuation really makes communication
    145:22        difficult. So that population is ‐‐ is really
    145:23        at a disadvantage, because then they don't wear
    145:24        their hearing protection and then they incur
    145:25        even more hearing loss.
    146:01        And then I think the second one,
    146:02        it's less now. But, again, at that time there
    146:03        was a school of thought where it was almost
    146:04        like hearing loss was your badge of manhood and
    146:05        it was ‐‐ it was ‐‐ they were proud of hearing
    146:06        loss. Yeah. You know, guns, mortars, I've
    146:07        been around all this noise, and I've got
    146:08        hearing loss; I'm a man. That mindset is a lot
    146:09        better now than it used to be. But I've heard
    146:10        of senior noncommissioned officers encouraging
    146:11        their younger troops to not use hearing
    146:12        protection, to toughen their ears and get used
    146:13        to the noise.
    146:14        And in some cases, even going out
    146:15        into a fire fight hoping to get a perforated
    146:16        eardrum so that would give you a Purple Heart.

147:06 ‐ 148:01   Battler, Leanne 2020‐09‐10
    147:06        Q. Yeah. So the first two ‐‐ The                  Re: [147:06 to 148:01]                            SUSTAINED
    147:07        first two respondents of the four you talked      Pltf Obj 802; 402/403; 404;
    147:08        to, indicating that the ‐‐ indicated that the     602/701/702
    147:09        Combat Arms were effective in protecting their
    147:10        ear; right?
    147:11        A. The ‐‐ Yes. Correct.
    147:12        Q. Okay. And then we looked at ‐‐
    147:13        Let's look at the next respondent, MDL 285552.
    147:14        And that respondent indicated, in response to
    147:15        question number five, that the ‐‐ he used ‐‐ he
    147:16        or she used the Combat Arms for one week and
    147:17        then lost them; correct?
    147:18        A. Yes.
    147:19        Q. And the Combat Arms can't provide
    147:20        hearing protection if it's lost; fair to say?
    147:21        A. Correct.
    147:22        Q. And the last soldier you talked
    147:23        to, 3M MDL 285554, indicated in response to
    147:24        question number four, that he rarely used the
    147:25        Combat Arms earplug; right?
    148:01        A. Yes. Correct.
                                           Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 45 of 305

148:12 ‐ 150:17   Battler, Leanne 2020‐09‐10
    148:12        Q. Okay. But based on ‐‐ Based on                 Re: [148:12 to 150:17]                           OVERRULED as to [148:12‐
    148:13        all your ‐‐ all your communications with any      Pltf Obj 802; 402/403;                           148:21]
    148:14        service member, you've already indicated that     conjecture; 701/702;
    148:15        no service member indicated to you that the       Foundation; speculation
    148:16        Combat Arms earplug was ineffective in terms of
    148:17        protecting hearing; right?
    148:18        A. Correct.
    148:19        Q. And these are among the service
    148:20        members that you talked to; right?
    148:21        A. Yes.
    148:22        Q. Now, they did have other                                                                        SUSTAINED as to [148:22‐
    148:23        criticisms of the Combat Arms, like that they                                                      150:17] (hearsay)
    148:24        didn't come in the right size for them; right?
    148:25        A. Right.
    149:01        Q. And that was addressed in
    149:02        subsequent versions of the Combat Arms earplug,
    149:03        the version 3 and version 4; correct?
    149:04        A. Yes.
    149:05        Q. And that's partly based on the
    149:06        feedback that you received in surveys from
    149:07        soldiers; correct?
    149:08        A. I like to think that my data was
    149:09        contributory, yes.
    149:10        Q. All right. And if you go to
    149:11        question two, do you believe that your hearing
    149:12        has been affected by the loud noises you heard?
    149:13        Why or why not? The service member responded:
    149:14        Yes. I didn't wear the earplugs all the time
    149:15        because they were too big and they hurt and
    149:16        they didn't work very well.
    149:17        Do you see that?
    149:18        A. Yes.
    149:19        Q. Okay. So first of all, he's
    149:20        indicating that they were not the right ‐‐
    149:21        Combat Arms Version 2 was not the right size
    149:22        for him; right?
    149:23        A. Yes.
    149:24        Q. And if the Combat Arms is not the
    149:25        right size for somebody, they shouldn't ‐‐ they
    150:01        shouldn't even be using that earplug; right?
    150:02        A. Correct.
    150:03        Q. Okay. And where he says they
    150:04        didn't work very well, do you know whether
    150:05        that's indicating anything about the ability of
    150:06        the earplug to attenuate noise, as opposed to
    150:07        the ability to, you know, hear conversation
    150:08        with the yellow end? Do you know specifically
    150:09        what that's referring to?
    150:10        A. Well, they could not work well if
    150:11        ‐‐ if they weren't worn and if they were the
    150:12        wrong size.
    150:13        Q. Okay. And that's true of all
    150:14        earplugs, not just the Combat Arms Version 2,
    150:15        they could not work well if they weren't worn
                                             Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 46 of 305
    150:16        and if they were the wrong size; correct?
    150:17        A. Yes. That's correct.

151:13 ‐ 152:17   Battler, Leanne 2020‐09‐10
    151:13        We talked about the process of                    Re: [151:13 to 152:17]                             OVERRULED
    151:14        instruction on the Combat Arms earplug by         Pltf Obj 402/403
    151:15        medically trained personnel. Do you recall
    151:16        that?
    151:17        A. Yes, sir.
    151:18        Q. And am I correct that you did not
    151:19        rely on Aearo or 3M to come by the
    151:20        installations to provide fitting on the Combat
    151:21        Arms Earplug Version 2 to soldiers?
    151:22        A. Correct.
    151:23        Q. And am I correct that you did not
    151:24        invite Aearo or 3M to come by the installations
    151:25        to provide fitting of the Combat Arms Version 2
    152:01        to soldiers?
    152:02        A. Correct.
    152:03        Q. Am I also correct that you did
    152:04        not rely on Aearo or 3M to provide any oral
    152:05        instructions to soldiers relating to the Combat
    152:06        Arms version?
    152:07        A. Correct.
    152:08        Q. And am I also correct that you
    152:09        did not rely on Aearo or 3M to provide any
    152:10        written instructions to soldiers on the Combat
    152:11        Arms version?
    152:12        A. Correct.
    152:13        Q. And, in fact, based on your
    152:14        investigation, you never provided any ‐‐
    152:15        anything in writing from Aearo or 3M on the
    152:16        Combat Arms Version 2 to soldiers; correct?
    152:17        A. The Version 2, correct.

153:10 ‐ 153:19   Battler, Leanne 2020‐09‐10
    153:10        Q. Okay. And when you say earlier                 Re: [153:10 to 153:19]                             SUSTAINED
    153:11        in your career there were not enough              Pltf Obj 402/403; conjecture;
    153:12        audiologists to accomplish the mission            701/702; 611 leading;
    153:13        successfully of hearing loss prevention, what     vague/confusing; nonresponsive
    153:14        years are you referring to?
    153:15        A. During GWOT, during Operation
    153:16        Iraqi Freedom, Operation Enduring Freedom,
    153:17        Afghanistan. It's questionable if ‐‐ We're
    153:18        doing better; I'm not sure if we're there yet
    153:19        but, yeah.

154:04 ‐ 155:03   Battler, Leanne 2020‐09‐10
    154:04        Q. What years are you referring to                Re: [154:04 to 155:03]                             SUSTAINED
    154:05        there during GWOT, Operation Iraqi Freedom, and   Pltf Obj 402/403; 602/701/702;
    154:06        Operation Enduring Freedom, approximately?        611 leading questions, vague,
    154:07        A. 2004 to 2011, '12.                             asked/answered; 802;
    154:08        Q. And you testified that during                  foundation; speculation
    154:09        those years, 2004 to 2011 or '12, there were
    154:10        not enough audiologists to accomplish the
    154:11        mission successfully of hearing loss
                                             Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 47 of 305
    154:12        prevention. Could you explain that testimony?
    154:13        A. I believe there were not enough
    154:14        Army uniformed 72 Charlie audiologists aligned
    154:15        under preventive medicine, which would allow us
    154:16        that 50 percent of our time spent outside of
    154:17        the clinic, in the motor pools, on the ranges,
    154:18        doing the education and the on‐the‐spot earplug
    154:19        fitting and fit checks.
    154:20        Q. And you, as an individual,
    154:21        Lieutenant Colonel Battler, worked extremely
    154:22        hard, but you can only do so much; would you
    154:23        agree with that?
    154:24        A. Yes.
    154:25        Q. And how does there not being
    155:01        enough Army uniformed 72 Charlie audiologists
    155:02        aligned under preventative medicine, how does
    155:03        that impede hearing protection for soldiers?

155:06 ‐ 155:10   Battler, Leanne 2020‐09‐10
    155:06        A. So, again, being aligned under                 Re: [155:06 to 155:10]                             OVERRULED
    155:07        Department of Surgery and with productivity       Pltf Obj Conjecture;
    155:08        being measured in terms of RVU generation, it's   speculation; 601/701/702;
    155:09        ‐‐ it's very difficult to get outside of the      402/403
    155:10        clinic and do the hands‐on work.

156:06 ‐ 157:12   Battler, Leanne 2020‐09‐10
    156:06        Q. Okay. And not having enough                    Re: [156:06 to 157:12]                             SUSTAINED as to [156:06‐
    156:07        audiologists from 2004 to 2012, how does that     Pltf Obj 611 leading, vague,                       156:21]
    156:08        impact the hearing protection mission, based on   mischaracterizes evidence;
    156:09        your personal experience with the CAEv2 and       602/701/702; conjecture;
    156:10        other plugs?                                      404/406; speculation; 402/403
    156:11        A. Right. So not only were we ‐‐
    156:12        does that impede our ability to get out there
    156:13        in the noise to do the proper instruction, but
    156:14        generally, the Department of Surgery budget
    156:15        doesn't include funding for hearing protection.
    156:16        That falls under the prevention mission, which
    156:17        is sometimes ‐‐ sometimes under preventive
    156:18        medicine, sometimes not. But definitely not ‐‐
    156:19        Department of Surgery is not concerned with
    156:20        providing preformed hearing protection for
    156:21        soldiers.
    156:22        Q. And proper instruction is key for                                                                 OVERRULED as to [156:22‐
                                                                                                                       157:12]
    156:23        preformed hearing protectors like the Combat
    156:24        Arms Version 2 to work effectively in your
    156:25        experience; correct?
    157:01        A. In my experience, yes, that's
    157:02        correct.
    157:03        Q. And final question, before we
    157:04        take a break, why, based on your experience, is
    157:05        that true for preformed hearing protectors like
    157:06        the CAEv2?
    157:07        A. Because I worked under both
    157:08        clinics: I've worked under Department of
    157:09        Surgery and I've worked under preventive
                                    Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 48 of 305
157:10   medicine clinic. And the prevention mission is
157:11   ‐‐ our productivity is not based on how many
157:12   patients we see.

                                                                    157:25 ‐ 158:06 Battler, Leanne 2020‐09‐10
                                                                        157:25      Q. Okay. Lieutenant Colonel               Re: [157:25 to 158:06]          SUSTAINED as to [157:25‐
                                                                        158:01      Battler, my name is Doug Monsour,                                         158:06]
                                                                                    I'm one of                                Def Obj 3M MIL No. 10, refers
                                                                        158:02      the members of the plaintiff
                                                                                    steering committee                        to soldiers that have filed
                                                                        158:03      representing the soldiers that have
                                                                                    filed                                     lawsuits
                                                                        158:04      lawsuits against 3M.
                                                                        158:05      Do you understand who I am?
                                                                        158:06      A. Yes.

                                                                    158:11 ‐ 158:21 Battler, Leanne 2020‐09‐10
                                                                        158:11      Q. Okay. The ‐‐ Is a ‐‐ The Combat
                                                                        158:12      Arms Version 2 is a triple‐flanged
                                                                                    earplug;
                                                                        158:13      correct?
                                                                        158:14      A. Yes.
                                                                        158:15      Q. And do you insert it the same
                                                                                    way
                                                                        158:16      that you insert other triple‐flanged
                                                                                    earplugs,
                                                                        158:17      you reach over, you pull behind the
                                                                                    ear, and
                                                                        158:18      you stick it in the ear; is that right?
                                                                        158:19      A. Yes.
                                                                        158:20      Q. Same way; right?
                                                                        158:21      A. Yes.

                                                                    158:22 ‐ 158:24 Battler, Leanne 2020‐09‐10
                                                                        158:22      Q. And have you ever been assigned

                                                                        158:23        to any of the basic training bases?
                                                                        158:24        A. No. Negative.

                                                                    158:25 ‐ 159:03 Battler, Leanne 2020‐09‐10
                                                                        158:25      Q. Okay. Are you aware that during

                                                                        159:01        basic training, the soldiers are
                                                                                      taught how to
                                                                        159:02        insert triple‐flange earplugs?
                                                                        159:03        A. Yes.

                                                                    160:09 ‐ 160:12   Battler, Leanne 2020‐09‐10
                                                                        160:09        Q. Okay. And is it a fair statement Re: [160:09 to 160:18]              OVERRULED
                                                                        160:10        to say that once you can insert one Def Obj foundation (602);
                                                                        160:11        triple‐flange plug, you can insert any vague (611, 403); 701
                                                                        160:12        triple‐flange plug?

                                                                    160:14 ‐ 160:14 Battler, Leanne 2020‐09‐10
                                                                        160:14      Q. It's the same process, isn't it?       Re: [160:09 to 160:18]          OVERRULED
                                                                                                                              Def Obj foundation (602);
                                              Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 49 of 305
                                                                                                                                                    vague (611, 403); 701

                                                                                              160:17 ‐ 160:18 Battler, Leanne 2020‐09‐10
                                                                                                  160:17      A. I think it's the same process,     Re: [160:09 to 160:18]      OVERRULED
                                                                                                  160:18      yes.                                  Def Obj foundation (602);
                                                                                                                                                    vague (611, 403); 701

160:19 ‐ 160:22   Battler, Leanne 2020‐09‐10
    160:19        Q. Okay. So if somebody has been
    160:20        taught how to insert a triple‐flange plug, they
    160:21        don't necessarily have to be taught again, do
    160:22        they?

161:01 ‐ 161:08   Battler, Leanne 2020‐09‐10
    161:01        A. I think a refresher is always ‐‐               Re: [161:01 to 161:04]                                                                                      OVERRULED
    161:02        and that's why the regulation says we're          Pltf Obj 01. 402
    161:03        supposed to check it every year, at least
    161:04        annually, to make sure they know how to do it.    Re: [161:05 to 161:18]                                                                                      OVERRULED
    161:05        Q. I understand. But the troops, if               Pltf Obj 11. Foundation
    161:06        they're going through basic training, and have
    161:07        received that type of training, then they will
    161:08        know how to insert a plug; true?

161:12 ‐ 161:18   Battler, Leanne 2020‐09‐10
    161:12        A. I wouldn't say necessarily.                    Re: [161:05 to 161:18]                                                                                      OVERRULED
    161:13        Depends who taught them, how they taught them.    Pltf Obj 11. Foundation
    161:14        I'm ‐‐
    161:15        Q. Assuming ‐‐
    161:16        A. I can speak for my ‐‐ I can speak
    161:17        for my clinics and my technicians, I can't
    161:18        speak for others.

                                                                                              162:01 ‐ 162:05 Battler, Leanne 2020‐09‐10
                                                                                                  162:01      Q. Thousands. One of the things
                                                                                                              you
                                                                                                  162:02      said earlier is you've never rolled
                                                                                                              back the
                                                                                                  162:03      opposing flanges to insert a Combat
                                                                                                              Arms; is
                                                                                                  162:04      that a true statement?
                                                                                                  162:05      A. Correct.

162:06 ‐ 162:18   Battler, Leanne 2020‐09‐10
    162:06        Q. You also said that you have been
    162:07        using Combat Arms plugs from 2003 to the
    162:08        present, for your own personal use; is that
    162:09        correct?
    162:10        A. Correct. Yes.
    162:11        Q. Which versions have you used over
    162:12        the years?
    162:13        A. All of them.
    162:14        Q. Okay. And when did you start
    162:15        using the Version 2 and when did you stop using
    162:16        the Version 2?
    162:17        A. I started using the Version 2
    162:18        when I was a student at Aberdeen.
                                              Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 50 of 305

163:25 ‐ 164:06   Battler, Leanne 2020‐09‐10
    163:25        Q. Okay. As far as the number of                  Re: [163:25 to 164:13]                                                                                SUSTAINED
    164:01        audiologists that the Army has had over the       Pltf Obj 17. Objection
    164:02        years, wasn't going to a one‐sized Combat Arms    Nonresponsive
    164:03        plug a way to address the fact that the ‐‐ not
    164:04        everybody could be hand‐fitted by an
    164:05        audiologist? Wasn't that one of the reasons
    164:06        why the Army went to a one‐size plug?

164:11 ‐ 164:13   Battler, Leanne 2020‐09‐10
    164:11        A. I never thought it was a one‐size              Re: [163:25 to 164:13]                                                                                SUSTAINED
    164:12        plug. I always thought it was a size medium       Pltf Obj 17. Objection
    164:13        plug.                                             Nonresponsive

164:14 ‐ 164:16   Battler, Leanne 2020‐09‐10
    164:14        Q. Okay. Were you aware that the
    164:15        Combat Arms earplug was supposed to be a
    164:16        one‐size‐fits‐most earplug?

164:19 ‐ 164:21   Battler, Leanne 2020‐09‐10
    164:19        Q. One size fits most. I guess
    164:20        medium would fit most, yes.
    164:21        A. I mean, that's fair.

                                                                                             164:22 ‐ 165:12 Battler, Leanne 2020‐09‐10
                                                                                                 164:22      Q. Are you aware that the Combat Re: [164:22 to 165:12]      OVERRULED
                                                                                                 164:23      Arms earplug was supposed to be a Def Obj foundation (602)
                                                                                                 164:24      one‐size‐fits‐most plug?
                                                                                                 164:25      A. No.
                                                                                                 165:01      Q. Okay.
                                                                                                 165:02      A. I understood it was a size medium
                                                                                                 165:03      earplug, and most people are size
                                                                                                             medium. So,
                                                                                                 165:04      yes, I could infer one from the other,
                                                                                                             but it
                                                                                                 165:05      was never presented as a one‐size‐
                                                                                                             fits‐most.
                                                                                                 165:06      Q. Okay. If you can pull up the
                                                                                                 165:07      wallet card, whoever has got ‐‐ I
                                                                                                             can't
                                                                                                 165:08      remember which exhibit it was, the
                                                                                                             wallet that
                                                                                                 165:09      Mr. Nomellini used earlier.
                                                                                                 165:10      MR. MONSOUR: Do you know
                                                                                                             which
                                                                                                 165:11      one that is, Terry.
                                                                                                 165:12      Here it is. Thank you, Corey.

165:13 ‐ 166:03   Battler, Leanne 2020‐09‐10
    165:13        Q. If you will look under ordering,
    165:14        it mentions the double‐ended earplug, which, as
    165:15        you know, that has to be the Combat Arms
    165:16        Version 2, because that's the only double‐ended
    165:17        plug that's ever been around; correct?
    165:18        A. Right.
                                   Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 51 of 305
165:19   Q. Do you notice where it says:
165:20   Which fits most of the adult population. Do
165:21   you see that?
165:22   A. Yes.
165:23   Q. Do you know what percentage of
165:24   the adult population it fits?
165:25   A. I would say probably
166:01   seventy‐five ‐‐
166:02   Q. Okay.
166:03   A. ‐‐ maybe eighty.

                                                                   166:10 ‐ 167:17 Battler, Leanne 2020‐09‐10
                                                                       166:10      Q. And let me ask you this,          Re: [167:03 to 167:17]          OVERRULED
                                                                       166:11      Lieutenant Colonel: The ‐‐ you
                                                                                   mentioned that                       Def Obj misleading (611, 403)
                                                                       166:12      when you went to ‐‐ I think you said
                                                                                   when you
                                                                       166:13      got to Iraq, when you arrived, as
                                                                                   part of the
                                                                       166:14      Rapid Fielding Initiative, somebody
                                                                                   just handed
                                                                       166:15      you two plugs; is that correct?
                                                                       166:16      A. That was before I was in Iraq.
                                                                       166:17      That was at the CRC, at Fort
                                                                                   Benning. The
                                                                       166:18      predeployment.
                                                                       166:19      Q. What year would that have been?

                                                                       166:20      A. 2008.
                                                                       166:21      Q. And you saw that ‐‐ those just
                                                                       166:22      being handed out without any
                                                                                   instructions, that
                                                                       166:23      was you and did you say there were
                                                                                   five of you
                                                                       166:24      in total?
                                                                       166:25      A. Right. So it was like a round
                                                                       167:01      robin, we all kind of circulated
                                                                                   through the
                                                                       167:02      different stations in our team.
                                                                       167:03      Q. Okay. But there were just five
                                                                       167:04      of you that you saw receive them
                                                                                   this way;
                                                                       167:05      true?
                                                                       167:06      A. Yes.
                                                                       167:07      Q. Okay. And you already knew how

                                                                       167:08      to insert them properly; correct?
                                                                       167:09      A. Yes.
                                                                       167:10      Q. And then you then showed the
                                                                       167:11      other people that were in your
                                                                                   group how to
                                                                       167:12      insert them properly; correct?
                                                                       167:13      A. Yes.
                                                                       167:14      Q. Okay. And at that point in time,
                                                                       167:15      in 2008, the Army had been using
                                                                                   this earplug,
Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 52 of 305
                                    167:16       is it approximately four years?
                                    167:17       A. Yes.

                                167:25 ‐ 168:14 Battler, Leanne 2020‐09‐10
                                    167:25      Q. The only time ‐‐ The only time  Re: [167:25 to 168:08]             OVERRULED
                                    168:01      that you've ever seen them handed
                                                out without                        Def Obj misstates; vague (611,
                                    168:02      instruction, as you described, was
                                                the time                           403)
                                    168:03      where you were there with that
                                                group of five
                                    168:04      people; correct?
                                    168:05      MR. NOMELLINI: Object to form
                                    168:06      and foundation.
                                    168:07      A. That's the only time I was
                                    168:08      physically in the RFI site, yes.
                                    168:09      Q. Okay. And during that time, the
                                    168:10      plugs had been around for four
                                                years; correct?
                                    168:11      A. They had been ‐‐ Yes.
                                    168:12      Q. And you then instructed your
                                    168:13      group on how to put them in;
                                                correct?
                                    168:14      A. Yes.

                                168:15 ‐ 168:19 Battler, Leanne 2020‐09‐10
                                    168:15      Q. So you can't tell me of any       Re: [168:15 to 168:19]           DEFER RULING
                                    168:16      situation where you know
                                                somebody has been                    Def Obj incomplete counter
                                    168:17      given these and not had instructions
                                                at some                              (106)
                                    168:18      point in time; true?
                                    168:19      A. Negative. Soldiers would tell me


                                169:08 ‐ 169:16 Battler, Leanne 2020‐09‐10
                                    169:08      Q. Understood. But I'm going ‐‐ But Re: [169:08 to 169:16]            OVERRULED
                                    169:09      based upon your personal
                                                knowledge, from what                   Def Obj vague, leading (611,
                                    169:10      you have actually seen, it's only that
                                                little                                 403)
                                    169:11      group of five, and they quickly
                                                received
                                    169:12      instruction from you; right?
                                    169:13      MR. NOMELLINI: Object to the
                                    169:14      form of the question.
                                    169:15      Q. Is that correct?
                                    169:16      A. Correct.

                                171:01 ‐ 171:24 Battler, Leanne 2020‐09‐10
                                    171:01      One of the things that you were
                                    171:02      talking about before is the Fort
                                                Carson study
                                    171:03      that you did. Do you remember
                                                talking about
Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 53 of 305
                                    171:04      that, the study that was called Fort
                                                Carson:
                                    171:05      An Army Hearing Program Success
                                                Story.
                                    171:06      Do you remember that?
                                    171:07      A. Yes.
                                    171:08      Q. I have a couple of questions
                                    171:09      about that. Was that a ‐‐ Was that
                                                done
                                    171:10      through an IRB?
                                    171:11      A. It was not a research study, so
                                    171:12      there was no need for IRB.
                                    171:13      Q. Okay. Was it multicenter or just

                                    171:14      your base ‐‐ or your fort?
                                    171:15      A. Just Fort Carson.
                                    171:16      Q. Okay. And it was never peer
                                    171:17      reviewed by any formal journal at
                                                any journal
                                    171:18      review board; correct?
                                    171:19      A. It was peer reviewed. The AMED

                                    171:20      Journal is a peer‐reviewed journal.
                                    171:21      Q. It is a peer‐reviewed journal.
                                    171:22      Okay. And that article does not
                                                speak for the
                                    171:23      Army, does it?
                                    171:24      A. Correct.

                                171:25 ‐ 172:17 Battler, Leanne 2020‐09‐10
                                    171:25      Q. A couple of things, do you        Re: [171:25 to 172:17]         SUSTAINED
                                    172:01      understand that the Army
                                                performed a criminal                 Def Obj foundation (602); 3M
                                    172:02      investigation with regard to the
                                                Combat Arms                          MIL No. 6; 403
                                    172:03      Version 2?
                                    172:04      A. No.
                                    172:05      Q. Okay. So you're unaware that
                                    172:06      there was a criminal investigation
                                                into the
                                    172:07      Combat Arms Version 2 earplug?
                                    172:08      A. Correct.
                                    172:09      Q. And I take it, since you were
                                    172:10      unaware that there was an Army
                                                criminal
                                    172:11      investigation, that you don't know
                                                any of the
                                    172:12      evidence that was included in the
                                                Army's
                                    172:13      criminal investigation of the Combat
                                                Arms
                                    172:14      Version 2 earplug; true?
                                    172:15      A. True.
                                    172:16      Q. I cannot hear you.
                                    172:17      A. True.
                                            Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 54 of 305
                                                                            172:19 ‐ 172:23 Battler, Leanne 2020‐09‐10
                                                                                172:19      I take it that you are ‐‐ Are you     Re: [172:19 to 172:23]       OVERRULED
                                                                                172:20      aware that the Combat Arms
                                                                                            Version 2 earplug                     Def Obj 3M MIL No. 16; 403
                                                                                172:21      was discontinued in November of
                                                                                            2015?
                                                                                172:22      A. I knew it was discontinued. I
                                                                                172:23      wasn't sure the exact date, but, yes.


                                                                            173:03 ‐ 173:16 Battler, Leanne 2020‐09‐10
                                                                                173:03      Q. Okay. With regard to your ‐‐
                                                                                173:04      With regard to your knowledge of
                                                                                            the Combat
                                                                                173:05      Arms Earplug Version 2, you've
                                                                                            never done any
                                                                                173:06      REAT testing on the Version 2;
                                                                                            correct?
                                                                                173:07      A. Correct.
                                                                                173:08      Q. You've never done any Meyer
                                                                                173:09      testing on the Version 2; correct?
                                                                                173:10      A. Correct.
                                                                                173:11      Q. You've never done any impulse
                                                                                173:12      testing on the Version 2; correct?
                                                                                173:13      A. Correct.
                                                                                173:14      Q. You've never had any access to
                                                                                173:15      Aearo's REAT data for the version 2;
                                                                                            correct?
                                                                                173:16      A. Correct.

173:18 ‐ 173:20   Battler, Leanne 2020‐09‐10
    173:18        We talked about the wallet card earlier. Do
    173:19        you remember that?
    173:20        A. Yes.

                                                                            173:21 ‐ 174:08   Battler, Leanne 2020‐09‐10
                                                                                173:21        Q. When did you start using the
                                                                                173:22        wallet card?
                                                                                173:23        A. I guess when ‐‐ when it was
                                                                                173:24        available.
                                                                                173:25        Q. And I asked a poor question. Let

                                                                                174:01        me be more specific. What year was
                                                                                              it
                                                                                174:02        available?
                                                                                174:03        A. That's a great question. I'm
                                                                                174:04        trying to think if we had it in Fort
                                                                                              Hood.
                                                                                174:05        Well, we must have had it in Fort
                                                                                              Hood because
                                                                                174:06        ‐‐ Yeah. So what year was it on the ‐‐

                                                                                174:07        Whatever year the ‐‐ I don't know
                                                                                              exactly what
                                                                                174:08        year it came available.
                                           Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 55 of 305
174:09 ‐ 175:24   Battler, Leanne 2020‐09‐10
    174:09        Q. Okay. And how would you use the
    174:10        wallet card? When you fit soldiers, would you
    174:11        hand them one?
    174:12        A. Not usually. I'd say ‐‐ After we
    174:13        did the fitting, then I would say: Here's some
    174:14        cards; if anybody wants to keep a card to kind
    174:15        of remember if you forget what we talked about,
    174:16        you can use this as a refresher.
    174:17        Q. Okay. So it was ‐‐ It was
    174:18        optional, additional instruction that were
    174:19        available to the soldiers?
    174:20        A. When we had them available, yes.
    174:21        Q. Okay. And did you, like, pass
    174:22        them out or did you just kind of have them in a
    174:23        bowl on a table somewhere and say: If anybody
    174:24        wants one, just pick one up?
    174:25        A. Never a bowl. It was always, if
    175:01        they were ‐‐ Yeah. If we had them, I'd have
    175:02        them in my hand and say, who wants one of
    175:03        these? Anybody want one of these?
    175:04        Q. Okay. You also said you used a
    175:05        PowerPoint, I guess, to explain how to use the
    175:06        Combat Arms Version 2s?
    175:07        A. Yes.
    175:08        Q. And what did that PowerPoint have
    175:09        in it?
    175:10        A. So, again, I had like the ‐‐
    175:11        Well, kind of ‐‐ the picture of the wallet
    175:12        card, and then I had the picture of Ron Millis
    175:13        with his quote. Then we would have a short
    175:14        video of a blast, and then another video of a
    175:15        truck engine in the motor pool to talk about
    175:16        the difference between impulse noise and steady
    175:17        state noise; and then we'd talk about which end
    175:18        to put in in each scenario. And then I would
    175:19        do it up there on the stage, I'd say pull up
    175:20        and back. And my techs would usually be in the
    175:21        audience, you know, running around giving
    175:22        everybody size medium, looking in their ears as
    175:23        they came in for the briefing. And then we try
    175:24        to do an en masse, you know, fitting like that.

                                                                           175:25 ‐ 176:07 Battler, Leanne 2020‐09‐10
                                                                               175:25      Q. And when you would be giving
                                                                               176:01      these PowerPoint presentations to
                                                                                           the men and
                                                                               176:02      women of the United States Army,
                                                                                           how big of a
                                                                               176:03      group would you be giving that to?
                                                                                           Would it be
                                                                               176:04      ten people, a hundred people, more
                                                                                           than that?
                                                                               176:05      A. One time, there was a large group
                                             Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 56 of 305
                                                                                                 176:06       of about two hundred. But most of
                                                                                                              the time
                                                                                                 176:07       they were much smaller.

                                                                                             176:08 ‐ 176:11 Battler, Leanne 2020‐09‐10
                                                                                                 176:08      Q. Once a soldier was instructed on

                                                                                                 176:09       how to insert the Combat Arms, did
                                                                                                              you find
                                                                                                 176:10       that they were able to consistently
                                                                                                              insert
                                                                                                 176:11       them?

                                                                                             176:15 ‐ 176:20 Battler, Leanne 2020‐09‐10
                                                                                                 176:15      A. Yeah. Usually. I mean, well,
                                                                                                 176:16      that was part of it, is ‐‐ is we would,
                                                                                                             you
                                                                                                 176:17      know, instruct them how to do it,
                                                                                                             and then we
                                                                                                 176:18      would do the follow‐on tug test to
                                                                                                             make sure
                                                                                                 176:19      that they had achieved the proper
                                                                                                             seal; and, if
                                                                                                 176:20      not, we would reinstruct them.

                                                                                             177:13 ‐ 177:23 Battler, Leanne 2020‐09‐10
                                                                                                 177:13      Q. Now, you had mentioned before,

                                                                                                 177:14       with regard to the earplugs, when
                                                                                                              you wore
                                                                                                 177:15       them, you could tell if they had a
                                                                                                              good fit or
                                                                                                 177:16       seal; correct?
                                                                                                 177:17       A. Yes.
                                                                                                 177:18       Q. And I can't remember the phrase

                                                                                                 177:19       that you used, but I guess it involved
                                                                                                              just the
                                                                                                 177:20       noise that you would be hearing; is
                                                                                                              that right?
                                                                                                 177:21       A. Right. You'd kind of hear your
                                                                                                 177:22       environmental ‐‐ just the air, cutting
                                                                                                              in and
                                                                                                 177:23       out.

177:24 ‐ 178:15   Battler, Leanne 2020‐09‐10
    177:24        Q. Now, is it more difficult to tell             Re: [177:24 to 178:15]                                                              OVERRULED
    177:25        if you've got a good seal with the yellow end,   Pltf Obj 11. Foundation
    178:01        because that is supposed to allow for a lot of
    178:02        those sounds to come through anyway?
    178:03        A. No. Because it's different.
    178:04        Q. Explain the difference.
    178:05        A. You hear all of the environment
    178:06        coming ‐‐ coming in and out, rather than a
    178:07        portion of it.
    178:08        Q. So what you're saying is,
                                    Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 57 of 305
178:09   determining whether or not there is a seal in
178:10   the earplugs is the same for the yellow side as
178:11   the green side?
178:12   A. Yes.
178:13   Q. Even though the yellow side has a
178:14   hole in it?
178:15   A. Yes.

                                                                    178:16 ‐ 181:14 Battler, Leanne 2020‐09‐10
                                                                        178:16      Q. Okay. If we could, you did ‐‐
                                                                        178:17      You talked earlier with 3M's counsel,
                                                                                    Mr.
                                                                        178:18      Nomellini, about the survey that you
                                                                                    had done
                                                                        178:19      of some of the soldiers to ask them
                                                                                    about their
                                                                        178:20      usage of the Combat Arms Version
                                                                                    2, do you
                                                                        178:21      remember that?
                                                                        178:22      A. In the PDHRA, yes.
                                                                        178:23      Q. Yes. And I believe ‐‐ I've seen
                                                                        178:24      an email, I can pull it up, you might
                                                                                    remember
                                                                        178:25      this, you were intending to look at
                                                                                    twenty‐five
                                                                        179:01      people on a Thursday and then
                                                                                    another
                                                                        179:02      twenty‐five on a Friday. That was
                                                                                    the
                                                                        179:03      intention; correct?
                                                                        179:04      A. I remember ‐‐ I don't recall that
                                                                        179:05      exactly, but I do remember reading
                                                                                    that that
                                                                        179:06      was ‐‐ Yes.
                                                                        179:07      Q. Okay. And you were able to get
                                                                        179:08      four of them done; correct?
                                                                        179:09      A. Wasn't it ten?
                                                                        179:10      Q. I found four.
                                                                        179:11      A. Oh.
                                                                        179:12      Q. And I believe you forwarded four

                                                                        179:13      to ‐‐ I guess we can pull up ‐‐ Let me
                                                                                    go ahead
                                                                        179:14      and pull up the email that talks
                                                                                    about that.
                                                                        179:15      Give me one second.
                                                                        179:16      Yeah. This is the one that says
                                                                        179:17      twenty‐five.
                                                                        179:18      MR. MONSOUR: Okay. If you'll
                                                                        179:19      pull up LC‐006.
                                                                        179:20      Q. And if you will look, Lieutenant
                                                                        179:21      Colonel, you will see that this is an
                                                                                    email
                                                                        179:22      that you sent to a man by the name
                                                                                    of Brian
                                                                        179:23      Myers. Do you see that?
Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 58 of 305
                                  179:24   A. Yes.
                                  179:25   Q. And that took place on August 22,

                                  180:01   2005; correct?
                                  180:02   A. Yes.
                                  180:03   Q. And it says questions regarding
                                  180:04   Combat Arms earplugs; correct?
                                  180:05   A. Yes.
                                  180:06   Q. And Brian Myers works with
                                           Aearo,
                                  180:07   which is now 3M; correct?
                                  180:08   A. I honestly don't remember who
                                  180:09   Brian Myers is.
                                  180:10   Q. Look down a little lower on the
                                  180:11   email, you will see Brian Myers'
                                           email address
                                  180:12   down below, and it notes that he
                                           has an Aearo
                                  180:13   email address.
                                  180:14   Do you see that?
                                  180:15   A. Yes.
                                  180:16   Q. Okay. Does that clear that up?
                                  180:17   A. Yes.
                                  180:18   Q. Okay. If you'll look at the
                                  180:19   email that you sent to him, you say:
                                           Brian ‐‐
                                  180:20   MR. MONSOUR: Go up a little bit.
                                  180:21   Q. Brian, I am attaching responses
                                  180:22   from four soldiers. I only had the
                                           opportunity
                                  180:23   to interview these four. I thought I
                                           was going
                                  180:24   to see more soldiers, but that's the
                                           way it
                                  180:25   worked out.
                                  181:01   Did I read that reasonably
                                  181:02   correctly?
                                  181:03   A. Yes.
                                  181:04   Q. And then it says: And one of
                                  181:05   them, number 3 I think, had to leave
                                           before we
                                  181:06   finished all the questions. Even with
                                           this
                                  181:07   small number, I think they
                                           generated some
                                  181:08   really good ideas, mainly, that they
                                           seem to
                                  181:09   want the earplugs integrated with
                                           either their
                                  181:10   helmet or sunglasses and also that
                                           they need
                                  181:11   them to be available in a greater
                                           variety of
                                  181:12   sizes. I hope this helps. Captain
                                           Cleveland.
                                  181:13   Did I read that right?
                                           Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 59 of 305
                                                                               181:14        A. Yes.

181:15 ‐ 181:22   Battler, Leanne 2020‐09‐10
    181:15        Q. I think we've made this clear,
    181:16        your name is Leanne Battler, but your name used
    181:17        to be Leanne Cleveland; correct?
    181:18        A. Yes.
    181:19        Q. So any time we see anything from
    181:20        Leanne Cleveland, regardless of rank, that's
    181:21        you?
    181:22        A. That's me.

                                                                           182:18 ‐ 182:23 Battler, Leanne 2020‐09‐10
                                                                               182:18      MR. MONSOUR: Okay. I'll do it.
                                                                               182:19      Let's pull up Exhibit LC‐008, and let's
                                                                                           mark
                                                                               182:20      this as Exhibit 14 ‐‐ excuse me, 15.
                                                                               182:21      (Whereupon, Plaintiff's
                                                                               182:22      Exhibit 15 was marked for
                                                                               182:23      identification purposes.)

                                                                           182:24 ‐ 184:20   Battler, Leanne 2020‐09‐10
                                                                               182:24        Q. This is one of your surveys,     Re: [184:15 to 184:20]      SUSTAINED
                                                                               182:25        correct, one of the four?           Def Obj foundation (602);
                                                                               183:01        A. Yes.                             vague, leading (611, 403)
                                                                               183:02        Q. If we look at that, look at
                                                                               183:03        question number two, it says: Do
                                                                                             you believe
                                                                               183:04        your hearing has been affected by
                                                                                             the loud
                                                                               183:05        noises you heard? Why or why not?
                                                                                             He says:
                                                                               183:06        Yes. I didn't wear the earplugs all
                                                                                             the time
                                                                               183:07        because they were too big and they
                                                                                             hurt and
                                                                               183:08        they didn't work very well.
                                                                               183:09        Do you see that?
                                                                               183:10        A. Yes.
                                                                               183:11        Q. And then if you look down at
                                                                               183:12        number four it says: When did you
                                                                                             wear the
                                                                               183:13        CAE? And he writes ‐‐ he answers: I
                                                                                             rarely
                                                                               183:14        used them. When we had to use the
                                                                                             headset, I
                                                                               183:15        could not hear what the driver said
                                                                                             with my
                                                                               183:16        HPDs in.
                                                                               183:17        Did I read that correct?
                                                                               183:18        A. Yes.
                                                                               183:19        Q. Then number seven, it says: I
                                                                               183:20        could not understand conversation
                                                                                             even with the
                                                                               183:21        yellow end in my ear. They were
                                                                                             too big for my
Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 60 of 305
                                    183:22        ear. They need to come in different
                                                  sizes.
                                    183:23        Do you see that?
                                    183:24        A. Yes.
                                    183:25        Q. And then if we look at number
                                    184:01        nine, he notes: They hurt too much,
                                                  so I
                                    184:02        didn't use them enough.
                                    184:03        Do you see that?
                                    184:04        A. Yes.
                                    184:05        Q. And then, finally, number eleven

                                    184:06        goes back to that comfort issue that
                                                  you and I
                                    184:07        were talking about just a few
                                                  minutes ago, it
                                    184:08        says: Anything else that you would
                                                  like to say
                                    184:09        about what did or did not work with
                                                  the Combat
                                    184:10        Arms earplug or comments on how
                                                  it might be
                                    184:11        improved? And the answer was:
                                                  They fit too
                                    184:12        big. It makes you not want to wear
                                                  them.
                                    184:13        Did I read that correctly?
                                    184:14        A. Yes.
                                    184:15        Q. Now, so that's one person of the

                                    184:16        four that did not like the Combat
                                                  Arms;
                                    184:17        correct?
                                    184:18        MR. NOMELLINI: Object to form
                                    184:19        and foundation.
                                    184:20        A. Yes.

                                184:21 ‐ 190:09   Battler, Leanne 2020‐09‐10
                                    184:21        (Whereupon, Plaintiff's             Re: [188:06 to 188:11]          SUSTAINED
                                    184:22        Exhibit 16 was marked for           Def Obj vague, leading (611,
                                    184:23        identification purposes.)           403); foundation (602)
                                    184:24        Q. Okay. Let's go to Exhibit Number

                                    184:25        16, which is LC‐009. And this person                                SUSTAINED
                                                  says,                                Re: [190:05 to 190:09]
                                    185:01        number four: I used them during
                                                  the convoy                           Def Obj vague, leading (611,
                                    185:02        live fire exercise on the road trip
                                                  from                                 403); foundation (602)
                                    185:03        Kuwait, but then I lost them.
                                    185:04        Correct?
                                    185:05        A. Yes.
                                    185:06        Q. And then number five says: How

                                    185:07        often and how long did you typically
                                                  wear it?
Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 61 of 305
                                  185:08   And the response is: For one week,
                                           then I lost
                                  185:09   them and used the triple‐flange and
                                           the foam
                                  185:10   for the rest of the year.
                                  185:11   Did I read that correctly?
                                  185:12   A. Yes.
                                  185:13   Q. And then if you go down to
                                           number
                                  185:14   seven it says: They were difficult to
                                           store.
                                  185:15   They were too big for the case. A lot
                                           of the
                                  185:16   people kept them on their Kevlar,
                                           but they got
                                  185:17   dusty and dirty and didn't want to
                                           wear them
                                  185:18   when they got like that. I lost mine
                                           with my
                                  185:19   brown scarf when we switched over
                                           to another
                                  185:20   vehicle.
                                  185:21   Do you see that?
                                  185:22   A. Yes.
                                  185:23   Q. He does note that there was a
                                  185:24   complaint that they were too big for
                                           the case.
                                  185:25   Do you see that?
                                  186:01   A. Yeah.
                                  186:02   (Whereupon, Plaintiff's
                                  186:03   Exhibit 17 was marked for
                                  186:04   identification purposes.)
                                  186:05   Q. Let's go to Exhibit Number 17,
                                  186:06   which is LC‐010. This is the third
                                           person.
                                  186:07   And on number two it says: Do you
                                           believe your
                                  186:08   hearing has been affected by the
                                           loud noises
                                  186:09   you heard? Why or why not? And
                                           the answer is:
                                  186:10   Yes. My hearing is worse and the
                                           ringing is
                                  186:11   worse. My tinnitus used to be
                                           intermittent,
                                  186:12   now it's all the time.
                                  186:13   Did I read that correctly?
                                  186:14   A. Yes.
                                  186:15   Q. Then if we look at number four,
                                  186:16   it says: When did you wear the
                                           CAE? And the
                                  186:17   person answers: Approximately one
                                           week, but
                                  186:18   they were too irritating. Too deep
                                           inside the
Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 62 of 305
                                  186:19   ear canal. And then it's explained
                                           that the
                                  186:20   soldier switched to using an oral
                                  186:21   triple‐flanged earplug; correct?
                                  186:22   A. Yes.
                                  186:23   Q. If a plug is too irritating and
                                  186:24   fits too deep inside the ear canal,
                                           that can be
                                  186:25   a problem for that plug's fit;
                                           correct?
                                  187:01   MR. NOMELLINI: Object to the
                                  187:02   form.
                                  187:03   Q. Is that correct?
                                  187:04   A. So you've got too irritating, too
                                  187:05   deep, does that mean they were too
                                           big or that
                                  187:06   he didn't like the consistency of the
                                           silicone?
                                  187:07   Q. I don't know. I wasn't there to
                                  187:08   ask him the question, but you were.
                                           Do you
                                  187:09   remember?
                                  187:10   A. No.
                                  187:11   Q. If we look at number seven, it
                                  187:12   says: We are in the process of
                                           redesigning the
                                  187:13   CAE. If length of the actual earplug
                                           was an
                                  187:14   issue, how long can the CAE be and
                                           not
                                  187:15   interfere with other tasks which you
                                           must
                                  187:16   perform, like talking on the radio, et
                                           cetera?
                                  187:17   And it says here: The hand mic used
                                           in radio
                                  187:18   control depresses the CAE further
                                           into the ear
                                  187:19   canal making it way too irritating.
                                           Make the
                                  187:20   length flush with the opening of the
                                           ear canal.
                                  187:21   Did I read that right?
                                  187:22   A. Yes.
                                  187:23   Q. And then if we go to eleven, it
                                  187:24   says: Anything else that you would
                                           like to say
                                  187:25   about what did or did not work with
                                           the CAE or
                                  188:01   comments on how it might be
                                           improved? And the
                                  188:02   person responds: Length both too
                                           far in the
                                  188:03   canal and too far out of the canal.
                                  188:04   Did I read that correctly?
                                  188:05   A. Yes.
Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 63 of 305
                                  188:06   Q. So it looks like this person
                                  188:07   didn't particularly like the plugs
                                           either.
                                  188:08   Fair statement?
                                  188:09   MR. NOMELLINI: Object to the
                                  188:10   form and foundation.
                                  188:11   A. I agree.
                                  188:12   (Whereupon, Plaintiff's
                                  188:13   Exhibit 18 was marked for
                                  188:14   identification purposes.)
                                  188:15   Q. Okay. So that's two out of three

                                  188:16   that didn't like it. And let's go to
                                           Exhibit
                                  188:17   Number 18, and that's LC‐011.
                                  188:18   And this one, I believe, is one
                                  188:19   that Mr. Nomellini went through
                                           you ‐‐ with you
                                  188:20   through. And he explains that he
                                           wore his
                                  188:21   earplugs all the time under number
                                           two. If I
                                  188:22   hadn't worn hearing protective
                                           devices, I would
                                  188:23   have had serious problems or else
                                           have been
                                  188:24   deaf.
                                  188:25   Correct?
                                  189:01   A. Yes.
                                  189:02   Q. Then at the end, number eleven,

                                  189:03   he says: No, I wouldn't change
                                           anything at
                                  189:04   all.
                                  189:05   True? Is that right?
                                  189:06   A. Yes.
                                  189:07   Q. So we've got one person that
                                  189:08   likes them, one person that says
                                           they're too
                                  189:09   irritating, one person that lost them
                                           after a
                                  189:10   week, and another person that
                                           thought they were
                                  189:11   too big; correct?
                                  189:12   A. Say that again. One ‐‐
                                  189:13   Q. Sure. One thought they were too

                                  189:14   big and they hurt and that they
                                           didn't work
                                  189:15   well, that's the first person.
                                           Correct?
                                  189:16   A. Okay.
                                  189:17   Q. One used them for a week and
                                           then
                                  189:18   lost them. That's the second
                                           person; correct?
Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 64 of 305
                                    189:19        A. Uh‐huh.
                                    189:20        Q. The third person found that they

                                    189:21        were too irritating and had to switch
                                                  to a
                                    189:22        different triple‐flange plug after a
                                                  week and
                                    189:23        thought they went too far in the
                                                  canal;
                                    189:24        correct?
                                    189:25        A. Yes.
                                    190:01        Q. And then the fourth person liked

                                    190:02        the plug and said: I wouldn't change
                                                  anything
                                    190:03        at all; correct?
                                    190:04        A. Yes.
                                    190:05        Q. So out of four people, two of
                                    190:06        them didn't like them; fair?
                                    190:07        MR. NOMELLINI: Object to the
                                    190:08        form.
                                    190:09        A. Fair.

                                190:10 ‐ 190:20   Battler, Leanne 2020‐09‐10
                                    190:10        (Whereupon, Plaintiff's
                                    190:11        Exhibit 19 was marked for
                                    190:12        identification purposes.)
                                    190:13        Q. Now, if we could pull up
                                    190:14        Plaintiff's Exhibit ‐‐ let me see. This
                                                  should
                                    190:15        be 19. Let's mark it P 1272.2.
                                    190:16        Have you seen this document
                                    190:17        before?
                                    190:18        A. Yes.
                                    190:19        Q. Okay. What is it?
                                    190:20        A. I made this.

                                191:13 ‐ 192:23 Battler, Leanne 2020‐09‐10
                                    191:13      Q. Okay. Now, one of the things, if Re: [192:11 to 192:19]       SUSTAINED
                                    191:14      we look on here, on the right‐hand
                                                side of the                          Def Obj foundation (602);
                                    191:15      document, underneath number
                                                three, in the third                  vague (611, 403)
                                    191:16      column, it says, and you had talked
                                                about this
                                    191:17      earlier, it says: All earplugs work
                                                loose and
                                    191:18      must be reseated after a period of
                                                time.
                                    191:19      Do you see that?
                                    191:20      A. Yes.
                                    191:21      Q. Do you agree with that?
                                    191:22      A. Yes.
                                    191:23      Q. How long, typically, does it take
                                    191:24      for an earplug to work loose as is
                                                being
Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 65 of 305
                                    191:25        described here?
                                    192:01        A. Well, that depends if they're
                                    192:02        chewing gum or ‐‐ it depends on the
                                                  individual.
                                    192:03        Q. Okay. How often ‐‐ You say plugs

                                    192:04        must be reseated. Can there be a
                                                  plug that has
                                    192:05        to be reseated ‐‐ that needs to be
                                                  reseated so
                                    192:06        often that it's not very helpful, not
                                                  very
                                    192:07        useful?
                                    192:08        A. I guess if it was fitting barely,
                                    192:09        then, yeah. If it was less than a
                                                  perfect fit
                                    192:10        then it would need to be reseated
                                                  more often.
                                    192:11        Q. Why would having to reseat a
                                                  plug
                                    192:12        more often cause problems for
                                                  soldiers?
                                    192:13        MR. NOMELLINI: Object to the
                                    192:14        form of the question.
                                    192:15        MAJ WALD: I would just remind
                                    192:16        you to answer with your ‐‐ based on
                                                  personal
                                    192:17        knowledge.
                                    192:18        A. Well, it's hard to fire a weapon
                                    192:19        when you're adjusting your hearing
                                                  protection.
                                    192:20        Q. Fair enough. So you want a plug

                                    192:21        that stays in longer, rather than
                                                  shorter;
                                    192:22        fair?
                                    192:23        A. Correct.

                                193:07 ‐ 193:19   Battler, Leanne 2020‐09‐10
                                    193:07        Q. And what is that a picture of?
                                    193:08        A. So with the old BDU, the battle
                                    193:09        dress uniform, we used to have a
                                                  pocket on the
                                    193:10        right front breast, and the part of
                                                  the uniform
                                    193:11        was to wear the earplug carrying
                                                  case with your
                                    193:12        unit crest attached to the button on
                                                  that
                                    193:13        uniform. So that was the Darnell
                                                  Army
                                    193:14        Community Hospital crest, my
                                                  earplug case, and
                                    193:15        those earplugs are the Elvex
                                                  Quattro, which I
Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 66 of 305
                                    193:16      found were softer of silicone than
                                                the orange
                                    193:17      triple‐flanged, and which were ‐‐
                                                which
                                    193:18      provided a similar fit to the orange
                                    193:19      triple‐flange.

                                193:20 ‐ 193:23 Battler, Leanne 2020‐09‐10
                                    193:20      Q. Okay. You insert triple‐flange
                                    193:21      plugs basically the same way you do
                                                quad‐flange
                                    193:22      plugs?
                                    193:23      A. Yes.

                                193:24 ‐ 195:13 Battler, Leanne 2020‐09‐10
                                    193:24      Q. Okay. I note there it says:       Re: [195:07 to 195:13]      OVERRULED
                                    193:25      Every soldier who in‐processes
                                                through Fort                         Def Obj foundation (602);
                                    194:01      Hood Hearing Conservation Clinic is
                                                fitted with                          vague, leading (611, 403)
                                    194:02      a pair of preformed earplugs and
                                                issued a
                                    194:03      carrying case.
                                    194:04      Do you see that?
                                    194:05      A. Yes.
                                    194:06      Q. Now, what does in‐process
                                                mean?
                                    194:07      A. So when you ‐‐ When you arrive
                                                at
                                    194:08      your new duty station, when you
                                                PCS, permanent
                                    194:09      change of station. So when you're a
                                                brand‐new
                                    194:10      soldier, you've got your orders that
                                                say you
                                    194:11      will report to Fort Hood, you in‐
                                                process, and
                                    194:12      that's when you go through all of
                                                your medical
                                    194:13      checks, and you are assigned your
                                                new unit and
                                    194:14      leadership, your housing, you get
                                                your kids
                                    194:15      enrolled in school. But the medical

                                    194:16      in‐processing at Fort Hood was done
                                                through the
                                    194:17      Soldier Readiness Center.
                                    194:18      Q. Are a lot of soldiers processed
                                    194:19      through Fort Hood?
                                    194:20      A. Yes.
                                    194:21      Q. It's a pretty big Army fort,
                                    194:22      isn't it?
                                    194:23      A. Huge.
                                    194:24      Q. Huge. So every soldier that
Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 67 of 305
                                    194:25        shows up at Fort Hood goes through
                                                  a fitting
                                    195:01        process with these types of plugs;
                                                  correct?
                                    195:02        A. Yes.
                                    195:03        Q. And those are put in basically
                                    195:04        the same way as a Combat Arms
                                                  Version 2 plug;
                                    195:05        correct?
                                    195:06        A. Yes.
                                    195:07        Q. So if I can put in one of these,
                                    195:08        I can put in a Version 2; correct?
                                    195:09        MR. NOMELLINI: Object to form
                                    195:10        and foundation.
                                    195:11        Q. Is that correct?
                                    195:12        A. You should. It's the same
                                    195:13        process, yeah.

                                195:14 ‐ 195:19 Battler, Leanne 2020‐09‐10
                                    195:14      Q. Right. Okay. So it appears that Re: [195:14 to 196:01]                SUSTAINED
                                    195:15      the Army, if it's addressed in basic
                                                training,                              Def Obj foundation (602);
                                    195:16      and then it's addressed every time a
                                                soldier                                vague, leading (611, 403)
                                    195:17      moves, it appears that the Army is
                                                constantly
                                    195:18      reinforcing hearing protection fit
                                                and how to
                                    195:19      put them in; is that a fair statement?


                                195:24 ‐ 196:01   Battler, Leanne 2020‐09‐10
                                    195:24        Q. You can answer the question.            Re: [195:14 to 196:01]      SUSTAINED
                                    195:25        A. Speaking for my ‐‐ my clinics,          Def Obj foundation (602);
                                    196:01        yes.                                       vague, leading (611, 403)

                                196:02 ‐ 196:19   Battler, Leanne 2020‐09‐10
                                    196:02        (Whereupon, Plaintiff's
                                    196:03        Exhibit 20 was marked for
                                    196:04        identification purposes.)
                                    196:05        Q. Okay. Now, if we could,
                                    196:06        Lieutenant Colonel, let's pull up a
                                                  document
                                    196:07        LC‐003. And if we will look at the
                                                  top of
                                    196:08        LC‐003, and I'll mark that as Exhibit ‐‐
                                                  I'm
                                    196:09        sorry, the document that I
                                                  previously had up on
                                    196:10        the screen, let's mark that one that
                                                  had the
                                    196:11        photos on it as Exhibit Number 19.
                                                  And I will
                                    196:12        mark this exhibit, LC‐003, as Exhibit
                                                  Number
                                    196:13        20.
Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 68 of 305
                                    196:14      If we look at this document,
                                    196:15      Lieutenant Colonel, do you see that
                                                it is an
                                    196:16      email that is ‐‐ that the top was sent
                                                from a
                                    196:17      Captain William Porter, to Brian
                                                Myers and you,
                                    196:18      in August of 2005?
                                    196:19      A. Yes.

                                197:25 ‐ 201:01 Battler, Leanne 2020‐09‐10
                                    197:25      Q. And then it appears that if you       Re: [199:10 to 199:17]           SUSTAINED AS TO COMMENTS
                                    198:01      look in the email immediately above                                       RECEIVED
                                                that, they                               Def Obj foundation (602); 611,
                                    198:02      are talking about getting some of
                                                the                                      403; leading
                                    198:03      audiologists that have talked to
                                                some people to
                                    198:04      get the information.                     Re: [200:20 to 201:01]           SUSTAINED AS TO COMMENTS
                                    198:05      Do you see that?                         Def Obj foundation (602);        RECEIVED
                                    198:06      A. Yes.                                  leading, vague (611, 403)
                                    198:07      Q. And then if we go up a couple of
                                    198:08      emails before that, there's one from
                                                a
                                    198:09      Lieutenant Colonel Vickie Tuten.
                                                Did I
                                    198:10      pronounce that right?
                                    198:11      A. Yes, you did.
                                    198:12      Q. And it is from Lieutenant Colonel
                                    198:13      Tuten to a Roberta Nang and a
                                                William ‐‐
                                    198:14      Captain William Porter, and you are
                                                cc'd on it;
                                    198:15      correct?
                                    198:16      A. Yes.
                                    198:17      Q. And if we look at the end of the
                                    198:18      first paragraph, Lieutenant Colonel
                                                Tuten
                                    198:19      writes: I know I've personally had
                                                feedback
                                    198:20      about fit/comfort issues.
                                    198:21      Do you see that?
                                    198:22      A. Yes.
                                    198:23      Q. Now, you also had feedback on
                                    198:24      fit/comfort issues; correct?
                                    198:25      A. Yes.
                                    199:01      Q. And then if you look immediately

                                    199:02      above, you see there is an email
                                                from Captain
                                    199:03      William Porter, and he lists three
                                                criticisms
                                    199:04      of the system.
                                    199:05      Do you see that?
                                    199:06      A. Yes.
                                    199:07      Q. What is the first criticism
Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 69 of 305
                                  199:08   Captain Porter notes?
                                  199:09   A. Fit and size.
                                  199:10   Q. And, again, you saw fit and size
                                  199:11   problems, Lieutenant Colonel Tuten
                                           saw fit
                                  199:12   problems, and now Captain Porter
                                           sees the same
                                  199:13   problems; correct?
                                  199:14   MR. NOMELLINI: Object to the
                                  199:15   form of the question.
                                  199:16   A. Right. The fit problem was that
                                  199:17   there was only one size.
                                  199:18   Q. Okay. And then it says here, let
                                  199:19   me read you what Captain Porter
                                           says:
                                  199:20   Fit/size. As you are well aware, not
                                           every
                                  199:21   external ear canal is the same size,
                                           and some
                                  199:22   soldiers could not/did not wear the
                                           CAE and
                                  199:23   choose to wear other hearing
                                           protection because
                                  199:24   it was more comfortable.
                                  199:25   Do you see that?
                                  200:01   A. Yes.
                                  200:02   Q. Is it a fair statement that if
                                  200:03   you put an earplug in somebody's
                                           ear and it's
                                  200:04   too big, that it hurts?
                                  200:05   A. That's fair.
                                  200:06   Q. And if it hurts, that's a problem
                                  200:07   for the user; true?
                                  200:08   A. True.
                                  200:09   Q. If we look down, number three,
                                  200:10   there's an issue with compatibility
                                           that
                                  200:11   Captain Porter notes. He writes:
                                  200:12   Compatibility with the standard
                                           Army earplug
                                  200:13   case, the CAE will fit into the
                                           standard
                                  200:14   plastic earplug case, but not without
                                           some
                                  200:15   struggle. If you develop a new
                                           version of the
                                  200:16   CAE, the case should be integrated
                                           with the
                                  200:17   product.
                                  200:18   Did I read that correctly?
                                  200:19   A. Yes.
                                  200:20   Q. So it appears from Captain Porter

                                  200:21   the product was too big for the
                                           carrying case;
                                  200:22   fair?
Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 70 of 305
                                    200:23        MR. NOMELLINI: Object to form
                                    200:24        and foundation.
                                    200:25        Q. Is that fair?
                                    201:01        A. It was wrong, yes.

                                201:02 ‐ 201:19 Battler, Leanne 2020‐09‐10
                                    201:02      Q. And then if we go back to where

                                    201:03        we kind of started, Lieutenant
                                                  Colonel, we go
                                    201:04        to the email from Brian Myers on
                                                  8/16, to ‐‐
                                    201:05        back to the same William Porter,
                                                  Captain
                                    201:06        Porter, and you have been cc'd on it,
                                                  and he
                                    201:07        says: First, I want to thank you for
                                                  the
                                    201:08        feedback. The first two items are
                                                  high on our
                                    201:09        list for improvements, and I believe
                                                  you will
                                    201:10        be much happier with the version
                                                  currently
                                    201:11        under development.
                                    201:12        We have conducted an additional
                                    201:13        testing to determine if we are able
                                                  to decrease
                                    201:14        filter and earplug size but retain the

                                    201:15        performance of the product. It
                                                  appears that we
                                    201:16        can do this, which will go a long way
                                                  toward
                                    201:17        resolving the fit/comfort issue.
                                    201:18        Do you see that?
                                    201:19        A. Yes.

                                201:20 ‐ 202:05   Battler, Leanne 2020‐09‐10
                                    201:20        Q. Do you agree that there was a    Re: [202:03 to 202:10]           OVERRULED
                                    201:21        fit/comfort issue with these plugs? Def Obj 702; foundation (602);
                                    201:22        A. Because they were only one size.
                                                                                      leading, vague (611, 403)
                                    201:23        Q. Right. But he also mentions that

                                    201:24        there was an issue with decreasing
                                                  the filter
                                    201:25        size.
                                    202:01        Do you see that?
                                    202:02        A. I do.
                                    202:03        Q. Do you understand that the filter

                                    202:04        was too big, and that was having an
                                                  issue with
                                    202:05        regard to comfort?
                                              Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 71 of 305
                                                                              202:08 ‐ 202:10 Battler, Leanne 2020‐09‐10
                                                                                  202:08      A. For people with size small ear     Re: [202:03 to 202:10]           OVERRULED
                                                                                  202:09      canals, it would have been too ‐‐ the
                                                                                              ‐‐ the                                Def Obj 702; foundation (602);
                                                                                  202:10      earplug would have been too big.      leading, vague (611, 403)

202:11 ‐ 202:14   Battler, Leanne 2020‐09‐10
    202:11        Q. Well, here's my ‐‐ What
    202:12        percentage of the Army's population has ear
    202:13        canals that are too small?
    202:14        A. Not that many.

                                                                              202:15 ‐ 203:04 Battler, Leanne 2020‐09‐10
                                                                                  202:15      Q. And, yet, we noted on your
                                                                                  202:16      previous interview of those four
                                                                                              people, two of
                                                                                  202:17      them didn't like the fit; true?
                                                                                  202:18      MR. NOMELLINI: Object to the
                                                                                  202:19      form of the question.
                                                                                  202:20      Q. You can answer.
                                                                                  202:21      A. Go back again. So the ‐‐ Was it
                                                                                  202:22      that they didn't like the softness of
                                                                                              the ‐‐
                                                                                  202:23      I'm not sure how you're determining
                                                                                              the word
                                                                                  202:24      fit, how you're defining the word fit.

                                                                                  202:25       I'm not sure how you're defining
                                                                                  203:01       the word fit.
                                                                                  203:02       Q. Okay. They thought they were
                                                                                  203:03       uncomfortable, true, two of the
                                                                                               four?
                                                                                  203:04       A. Correct.

203:05 ‐ 203:09   Battler, Leanne 2020‐09‐10
    203:05        Q. And if you're saying it should
    203:06        only be for the smallest ear canals, that's not
    203:07        very many people, but we still have a
    203:08        significant number that are reporting it's not
    203:09        very comfortable.

203:15 ‐ 203:19   Battler, Leanne 2020‐09‐10
    203:15        A. Right. I guess you'd ‐‐ you'd
    203:16        need to be more precise about what ‐‐ how they
    203:17        were defining comfort. Was it because of ‐‐ I
    203:18        know that the softness of the silicone was an
    203:19        issue.

                                                                              203:20 ‐ 203:23 Battler, Leanne 2020‐09‐10
                                                                                  203:20      Q. One of them said it was too
                                                                                  203:21      irritating because it went deep
                                                                                              inside the ear
                                                                                  203:22      canal; correct?
                                                                                  203:23      A. Uh‐huh.

                                                                              203:24 ‐ 204:04 Battler, Leanne 2020‐09‐10
                                             Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 72 of 305
                                                                                 203:24      Q. And the other one said they hurt                                    SUSTAINED
                                                                                                                                   Re: [203:24 to 204:06]
                                                                                 203:25      too much, so I didn't use them
                                                                                             enough. They                          Def Obj leading, vague (611,
                                                                                 204:01      fit too big. It makes you not want to
                                                                                             wear                                  403); improper counter (leaves
                                                                                 204:02      them.                                 out response at 204:7‐10)
                                                                                 204:03      Correct?
                                                                                 204:04      A. Correct.

204:11 ‐ 204:13   Battler, Leanne 2020‐09‐10
    204:11        Q. Okay. But on one of them it does
    204:12        appear to be a diameter issue, because it
    204:13        hurts; true?

204:16 ‐ 204:17 Battler, Leanne 2020‐09‐10
    204:16      A. Not necessarily. To me, it could
    204:17      have been the silicone softness.

                                                                             207:02 ‐ 207:25 Battler, Leanne 2020‐09‐10
                                                                                 207:02      Q. So let's talk about a few of       Re: [207:09 to 207:25]           OVERRULED
                                                                                 207:03      these things. We had talked about
                                                                                             this before                           Def Obj leading (611, 403)
                                                                                 207:04      but can you again state for us, why
                                                                                             is it
                                                                                 207:05      important to have a plug that you
                                                                                             don't have to
                                                                                 207:06      constantly reinsert?
                                                                                 207:07      A. Because you need two hands to
                                                                                 207:08      operate your radio or fire your
                                                                                             weapon.
                                                                                 207:09      Q. If your earplugs are loosening
                                                                                 207:10      and you have to constantly free one
                                                                                             of your
                                                                                 207:11      hands to stick them back in ‐‐ or
                                                                                             actually use
                                                                                 207:12      both hands, because you've got to
                                                                                             pull the
                                                                                 207:13      pinna back and stick it in, that can
                                                                                             be a
                                                                                 207:14      problem to a soldier who is busy
                                                                                             looking for
                                                                                 207:15      bad guys that are trying to kill him;
                                                                                             true?
                                                                                 207:16      A. True.
                                                                                 207:17      Q. And that's one of the things that

                                                                                 207:18      you mentioned earlier, is we want
                                                                                             our soldiers
                                                                                 207:19      to be lethal. As mean as that
                                                                                             sounds, we want
                                                                                 207:20      them lethal; right?
                                                                                 207:21      A. Yes.
                                                                                 207:22      Q. And if they're fidgeting with
                                                                                 207:23      their earplugs, they're not very
                                                                                             lethal, are
Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 73 of 305
                                    207:24       they?
                                    207:25       A. Correct.

                                210:05 ‐ 210:14 Battler, Leanne 2020‐09‐10
                                    210:05      Q. And the paragraph that says ‐‐ on                                    OVERRULED
                                                                                       Re: [210:05 to 210:14]
                                    210:06       the left‐hand size that says:
                                                 Designed to meet                    Def Obj relevance (401, 402);
                                    210:07       the unique demands of the Armed
                                                 Forces. On                          403
                                    210:08       this one, it says: The level‐
                                                 dependent
                                    210:09       technology used in the earplug, and
                                                 the earplug
                                    210:10       itself, has been tested on human
                                                 subjects and
                                    210:11       found to be protective at 190 dBP
                                                 for at least
                                    210:12       one hundred exposures.
                                    210:13       Do you see that?
                                    210:14       A. Yes.

                                211:02 ‐ 211:08 Battler, Leanne 2020‐09‐10
                                    211:02      Q. Okay. But doesn't that imply        Re: [211:02 to 211:08]           OVERRULED
                                    211:03      some sort of a quality for an
                                                earplug, if it                         Def Obj 702; foundation (602);
                                    211:04      can be protective at a hundred
                                                exposures for                          relevance (401, 402); 403
                                    211:05      190 dBP?
                                    211:06      MR. NOMELLINI: Object to form.
                                    211:07      A. Yes. That's ‐‐ that's a lot ‐‐
                                    211:08      lot of noise.

                                211:19 ‐ 211:25 Battler, Leanne 2020‐09‐10
                                    211:19      Q. Then if we look down one ‐‐                                          OVERRULED
                                                under                                  Re: [211:19 to 211:25]
                                    211:20      the dual‐ended Combat Arms
                                                earplugs, there's                      Def Obj relevance (401, 402);
                                    211:21      several bullets there. And it notes:
                                                                                       403; foundation (602)
                                    211:22       Premolded triple‐flange design fits
                                                 most ear
                                    211:23       canals.
                                    211:24       Do you see that?
                                    211:25       A. Yes.

                                212:07 ‐ 212:19 Battler, Leanne 2020‐09‐10
                                    212:07      Q. It says: The level‐dependent    Re: [212:07 to 212:19]               OVERRULED
                                    212:08      technology used in the earplug and
                                                the earplug                        Def Obj relevance (401, 402);
                                    212:09      itself has been tested on human
                                                subjects and                       403; foundation (602)
                                    212:10      found to be protective at 190 dBP
                                                for at least
                                    212:11      a hundred exposures.
                                    212:12      Are you aware that that's a false
                                             Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 74 of 305
                                                                                                       212:13      statement?
                                                                                                       212:14      A. It appears ‐‐ Like I said, that's
                                                                                                       212:15      a lot of noise. It's surprising to me.

                                                                                                       212:16      If ‐‐ It ‐‐ It sounds ‐‐ It
                                                                                                       212:17      sounds like it could ‐‐ I don't know
                                                                                                                   who could
                                                                                                       212:18      survive a hundred exposures of 190
                                                                                                                   decibels of
                                                                                                       212:19      peak sound pressure level.

                                                                                                   212:20 ‐ 212:20 Battler, Leanne 2020‐09‐10
                                                                                                       212:20      Q. Does it concern you that 3M's         Re: [212:20 to 212:20]       SUSTAINED
                                                                                                                                                            Def Obj incomplete counter
                                                                                                                                                            (106); foundation (602)

213:16 ‐ 213:19   Battler, Leanne 2020‐09‐10
    213:16        Q. No. Has ‐‐ Have you ever had a
    213:17        situation where a vendor has made false
    213:18        statements about the capabilities of their
    213:19        earplugs?

213:22 ‐ 214:03   Battler, Leanne 2020‐09‐10
    213:22        Q. You can answer.                                Re: [213:24 to 215:07]                                                                                               SUSTAINED
    213:23        A. I would say yes.                               Pltf Obj 01. 402, 15. 403
    213:24        Q. You have had situations where                  (Prejudicial vs Probative),
    213:25        they've made false claims?                        11. Foundation
    214:01        A. Yes.
    214:02        Q. And who was that?
    214:03        A. That was ‐‐

214:10 ‐ 214:25   Battler, Leanne 2020‐09‐10
    214:10        A. Okay. The ‐‐ My personal                       Re: [213:24 to 215:07]                                                                                               DEFER RULING
    214:11        experience is that the SureFire EP2 earplug was   Pltf Obj 01. 402, 15. 403
    214:12        ‐‐ was ‐‐ soldiers believed it was going to       (Prejudicial vs Probative),
    214:13        offer a similar amount of protection as the       11. Foundation
    214:14        Combat Arms ISL filter, and my experience was
    214:15        it did not.
    214:16        Q. How was that a false claim?
    214:17        A. So that's why I hesitated with
    214:18        answering that, because it's not like they
    214:19        wrote in the pamphlet EP2 is equivalent to.
    214:20        But somehow soldiers were coming into my clinic
    214:21        with these SureFire earplugs that Sonic
    214:22        Defender added into their flashlight orders,
    214:23        and because they were a much softer silicone,
    214:24        the soldiers were under the impression that it
    214:25        was a fabulous hearing protection.

224:24 ‐ 226:12   Battler, Leanne 2020‐09‐10
    224:24        MR. MONSOUR: If you could,                        Re: [224:24 to 229:03]                                                                                               OVERRULED
    224:25        Corey, if you'll pull up Exhibit Number 19.       Pltf Obj 01. 402, 11.
    225:01        Q. We went through this before. I                 Foundation, 04. 702, 15. 403
    225:02        want to ask you a question about it, Lieutenant   (Prejudicial vs Probative)
    225:03        Colonel.
    225:04        If you look at that second
                                              Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 75 of 305
    225:05        picture on the left‐hand column, you see
    225:06        there's a soldier, and his ear has the green
    225:07        end sticking out.
    225:08        Do you see it?
    225:09        A. Yes.
    225:10        Q. Now, did you take this picture?
    225:11        A. I did. That's my husband's ear
    225:12        ‐‐ ex‐husband's ear.
    225:13        Q. That's your ex‐husband, okay.
    225:14        Okay. So you know this soldier; correct?
    225:15        A. Yes.
    225:16        Q. And what size ear canal did he
    225:17        have?
    225:18        A. Medium.
    225:19        Q. Medium, okay.
    225:20        And do you see how the plug is
    225:21        fit in this situation?
    225:22        A. Yes.
    225:23        Q. Do you see how the opposing green
    225:24        flange appears to be kind of pushed up against
    225:25        his tragus?
    226:01        A. Yes.
    226:02        Q. Do you believe that this picture
    226:03        shows a good fit?
    226:04        A. Yes.
    226:05        Q. Does it appear to you that the
    226:06        outside flange in this picture is butting up
    226:07        against ‐‐ is flush against his tragus?
    226:08        A. It's flush, yes.
    226:09        Q. If that flange had a ‐‐ had
    226:10        enough tension on it to where it was pushing
    226:11        against the tragus and loosening the plug,
    226:12        would that be a problem?

226:15 ‐ 226:22   Battler, Leanne 2020‐09‐10
    226:15        A. Say that one more time. Pushing                Re: [224:24 to 229:03]                              OVERRULED
    226:16        against the ‐‐                                    Pltf Obj 01. 402, 11.
    226:17        Q. Sure. If that flange ‐‐ As it                  Foundation, 04. 702, 15. 403
    226:18        was inserted, if that flange got tension on it    (Prejudicial vs Probative)
    226:19        because of the insertion, and as the flange
    226:20        kind of reverted to form, it pushed the earplug
    226:21        kind of out of the ear canal, would that be a
    226:22        problem for this plug?

226:25 ‐ 227:05   Battler, Leanne 2020‐09‐10
    226:25        A. No. Because the yellow ‐‐ The                  Re: [224:24 to 229:03]                              OVERRULED
    227:01        yellow part was seated properly.                  Pltf Obj 01. 402, 11.
    227:02        Q. But what if that green flange was              Foundation, 04. 702, 15. 403
    227:03        forcing the entire earplug to kind of pull out    (Prejudicial vs Probative)
    227:04        of the ear, would that be a problem with the
    227:05        plug?

227:12 ‐ 227:17   Battler, Leanne 2020‐09‐10
    227:12        A. I mean ‐‐ Yeah. Does it ‐‐ I                   Re: [224:24 to 229:03]                              OVERRULED
    227:13        don't know how it would ‐‐ how it would exert     Pltf Obj 01. 402, 11.
    227:14        force against the tragus.                         Foundation, 04. 702, 15. 403
                                             Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 76 of 305
    227:15        Q. If such force against the tragus               (Prejudicial vs Probative)
    227:16        existed, though, and the plug did loosen, that
    227:17        would be a problem with this plug; true?

227:20 ‐ 228:05   Battler, Leanne 2020‐09‐10
    227:20        A. It grew arms and pushed itself                 Re: [224:24 to 229:03]
    227:21        out?                                              Pltf Obj 01. 402, 11.
    227:22        If the yellow part is seated                      Foundation, 04. 702, 15. 403
    227:23        correctly, so it ‐‐ it ‐‐ the ‐‐ the ‐‐ I don't   (Prejudicial vs Probative)
    227:24        see ‐‐ I do not ‐‐ I cannot comprehend how the
    227:25        green portion would exert any force on the part
    228:01        that was inserted in the canal.
    228:02        Q. Okay. But I guess here's my
    228:03        question: If a plug ‐‐ If the design of a plug
    228:04        caused it to loosen itself, that's a problem
    228:05        with the plug; true?

228:08 ‐ 228:14   Battler, Leanne 2020‐09‐10
    228:08        A. Right. It's hypothetical. It's                 Re: [224:24 to 229:03]                             OVERRULED
    228:09        not a realistic question.                         Pltf Obj 01. 402, 11.
    228:10        Q. I'm asking about this plug that                Foundation, 04. 702, 15. 403
    228:11        you used. I'm not talking about a hypothetical    (Prejudicial vs Probative)
    228:12        plug, I'm talking about a CAEv2. If the design
    228:13        of the plug caused the plug itself to loosen,
    228:14        that's a problem with the plug; right?

228:21 ‐ 230:12   Battler, Leanne 2020‐09‐10
    228:21        A. Yeah, it's hypothetical. It's                  Re: [224:24 to 229:03]                             OVERRULED
    228:22        hypothetical.                                     Pltf Obj 01. 402, 11.
    228:23        The yellow portion of this                        Foundation, 04. 702, 15. 403
    228:24        earplug was seated perfectly. This was a          (Prejudicial vs Probative)
    228:25        perfect size medium earplug. The green ‐‐ The
    229:01        fact that the third flange is touching his        Re: [229:04 to 229:13]                             OVERRULED
    229:02        tragus had no impact on how the yellow part       Pltf Obj 01. 402, 17.
    229:03        remained seated.                                  Objection Nonresponsive
    229:04        Q. When you are taking pictures of
    229:05        plugs like this, and examining them, did you      Re: [229:14 to 230:03]                             OVERRULED
    229:06        seat the plug and then take the picture and       Pltf Obj 01. 402
    229:07        then move on and do something else? Or did you
    229:08        seat the plug and come back an hour later and
    229:09        check it again?
    229:10        A. My husband put the earplug in; I
    229:11        did the tug test; and then he used it for
    229:12        several missions, four deployments, and came
    229:13        back with excellent hearing and no tinnitus.
    229:14        Q. Okay. Do you know any soldiers
    229:15        that have come back from serving our country
    229:16        that used the Combat Arms earplug and do have
    229:17        either hearing loss or tinnitus?
    229:18        A. No.
    229:19        Q. You don't know one soldier that
    229:20        used these plugs that has either hearing loss
    229:21        or tinnitus?
    229:22        A. I don't know ‐‐ Of the soldiers
    229:23        who came back with hearing loss and/or
    229:24        tinnitus, I am not sure how consistently they
                                               Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 77 of 305
    229:25        used the earplugs. I am ‐‐ I am a hundred
    230:01        percent certain that my ex‐husband used them
    230:02        with ‐‐ used them all the time.
    230:03        Q. Okay. And he put them in
    230:04        himself; correct?
    230:05        A. Yes.
    230:06        Q. Did he put them in as you trained
    230:07        him to do?
    230:08        A. Yes.
    230:09        Q. And he does not have the flanges
    230:10        folded back, the opposing flanges folded back;
    230:11        true?
    230:12        A. Correct.

                                                                                              230:13 ‐ 230:16 Battler, Leanne 2020‐09‐10
                                                                                                  230:13      Q. Are you familiar with the       Re: [230:13 to 230:16]     SUSTAINED
                                                                                                  230:14      Albuquerque studies, also known as
                                                                                                              the Blast                          Def Obj foundation (602)
                                                                                                  230:15      Overpressure Studies?
                                                                                                  230:16      A. No.

230:20 ‐ 230:23   Battler, Leanne 2020‐09‐10
    230:20        MR. MONSOUR: Okay. If you can
    230:21        pull up LC‐026. We'll call this Exhibit 24.
    230:22        Are we on Exhibit 24, Madam Court
    230:23        Reporter?

231:02 ‐ 231:19   Battler, Leanne 2020‐09‐10
    231:02        Q. Okay. Let's pull this up.
    231:03        This is from the GAO. Is that                                                                                                                             EXCLUDED PER ORDER
    231:04        the General Accounting Office, or Government
    231:05        Accountability Office? Do you see that?
    231:06        A. Yes. GAO.
    231:07        Q. It says: Report to congressional
    231:08        committees, hearing loss prevention, from
    231:09        January 2011.
    231:10        Do you see that?
    231:11        A. Yes.
    231:12        Q. Have you ever seen this before?
    231:13        A. Yes.
    231:14        Q. In what context did you see it?
    231:15        A. The GAO committee came to Fort
    231:16        Carson to learn about my program.
    231:17        Q. Okay. If you'll ‐‐ If we can go
    231:18        to page twenty‐five, and look at the footnote
    231:19        at the bottom of the page.

231:22 ‐ 233:24   Battler, Leanne 2020‐09‐10
    231:22        Q. Have you ever seen this footnote               Re: [233:22 to 234:11]                                                                                  SUSTAINED
    231:23        before?                                           Pltf Obj 04. 702, 11.
    231:24        A. I saw it two days ago for the                  Foundation, 12. Hearsay
    231:25        first time.
    232:01        Q. Okay. So it came out in 2011,
    232:02        and you just saw it for the first time two days
    232:03        ago?
    232:04        A. I never read the footnote before.
                                            Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 78 of 305
    232:05        Q. Okay. And how did you come to
    232:06        see this two days ago?
    232:07        A. Major Wald told me to read it.
    232:08        Q. Okay. Well, let's go through
    232:09        what it says.
    232:10        A. Uh‐huh.
    232:11        Q. Footnote 27, and this is ‐‐ This
    232:12        is involving the study that you were talking
    232:13        about earlier in your deposition; true?
    232:14        A. Yes.
    232:15        Q. And Mr. Nomellini asked you about
    232:16        it, and then I asked you a few questions about
    232:17        it; right?
    232:18        A. Yes.
    232:19        Q. And it says: Cleveland, Leanne,
    232:20        Captain, quote, Fort Carson: An Army Hearing
    232:21        Program Success Story. Army Department Medical
    232:22        Journal, April‐June 2009.
    232:23        This study describes the effect
    232:24        of the addition of a second audiologist at the
    232:25        Army base in Fort Carson, Colorado. While the
    233:01        study proves that the addition of a second
    233:02        audiologist would increase the number of
    233:03        service members receiving testing and training,
    233:04        it does not provide sufficient evidence to
    233:05        support that an additional audiologist led to
    233:06        reduced hearing loss.
    233:07        For example, the study interprets
    233:08        shifts in the hearing loss and readiness rates
    233:09        as being directly attributable to the
    233:10        availability of a second audiologist, but the
    233:11        study does not consider other factors that
    233:12        could have also have had effects, such as
    233:13        overseas deployments, changes in equipment, and
    233:14        changes in training.
    233:15        Did I read that reasonably
    233:16        carefully ‐‐ or accurately?
    233:17        A. Yes.
    233:18        Q. Do you believe that the points
    233:19        that are made in this footnote are valid
    233:20        points?
    233:21        A. No.
    233:22        Q. Okay. Do you think that whoever
    233:23        ‐‐ Do you think that whoever was critical of
    233:24        your study is just plain wrong?

234:03 ‐ 235:23   Battler, Leanne 2020‐09‐10
    234:03        A. I mean, there was a definite                   Re: [233:22 to 234:11]                            SUSTAINED DOC EXCLUDED
    234:04        correlation. Correlation does not imply           Pltf Obj 04. 702, 11.
    234:05        causation, but there's no ‐‐ there's no other     Foundation, 12. Hearsay
    234:06        ‐‐ The comment does not explain how other
    234:07        factors, such as overseas deployments, changes    Re: [234:12 to 235:23]
    234:08        in equipment, and changes in training ‐‐ it       Pltf Obj 04. 702, 11.                             SUSTAINED
    234:09        doesn't define what those were, and how they      Foundation
    234:10        could have resulted in the changes that I
    234:11        documented.
                                            Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 79 of 305
    234:12        Q. Okay. But in all fairness,
    234:13        whoever authored footnote 27 notes that your
    234:14        article did not consider factors that could
    234:15        have ‐‐ could also have had effects, such as
    234:16        overseas deployments. Yours did not consider
    234:17        overseas deployments; true?
    234:18        A. Of course it considered overseas
    234:19        deployments.
    234:20        Q. Okay. Even though this article
    234:21        says you're not considering overseas
    234:22        deployments?
    234:23        A. Who said it didn't consider
    234:24        overseas deployments?
    234:25        The Army Hearing Program Success
    235:01        Story was documented during a time of overseas
    235:02        deployments.
    235:03        Q. It says here: But the study does
    235:04        not consider other factors that could have also
    235:05        had effects, such as overseas deployments,
    235:06        changes in equipment, and changes in training.
    235:07        Do you see that?
    235:08        A. Yes, I see that.
    235:09        Q. Did your article discuss changes
    235:10        in training?
    235:11        A. Yes.
    235:12        Q. Did it discuss changes in
    235:13        equipment?
    235:14        A. Yes.
    235:15        Q. And did it discuss overseas
    235:16        deployments?
    235:17        A. Yes.
    235:18        Q. So even though the Army's United
    235:19        States Government Accountability Office
    235:20        evaluated your article and had those
    235:21        criticisms, you believe that your article
    235:22        discussed those things accurately and fully?
    235:23        A. Yes.

                                                                                                 235:24 ‐ 236:01   Battler, Leanne 2020‐09‐10
                                                                                                     235:24        Q. Okay. And you didn't see this      SUSTAINED
                                                                                                     235:25        footnote until two days ago; right?
                                                                                                     236:01        A. Right.

237:18 ‐ 238:02   Battler, Leanne 2020‐09‐10
    237:18        Q. Okay. Did you talk with anyone                 Re: [237:18 to 237:25]                                                               SUSTAINED
    237:19        about this deposition other than the Major who    Pltf Obj 01. 402, 15. 403
    237:20        is here with us today?                            (Prejudicial vs Probative)
    237:21        A. I told my ex‐husband: Oh, my
    237:22        God, the email about the stun mullet that you     Re: [238:01 to 238:02]                                                               SUSTAINED
    237:23        sent to Doug Ohlin was included in the            Pltf Obj 01. 402
    237:24        paperwork. So I did tell him that.
    237:25        Q. Okay.
    238:01        A. He thought that was pretty
    238:02        awesome.

238:13 ‐ 239:12 Battler, Leanne 2020‐09‐10
                                            Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 80 of 305
    238:13        Real quick. It appears ‐‐ We've
    238:14        gone through some emails today where you were
    238:15        having a back and forth with Brian Myers, with
    238:16        Aearo, we saw his email address, you remember
    238:17        that?
    238:18        A. Uh‐huh.
    238:19        Q. Correct?
    238:20        A. Yes.
    238:21        Q. And in those back and forths, you
    238:22        were talking about some of the pros and cons of
    238:23        the CAEv2; true?
    238:24        A. Yes.
    238:25        Q. And I'm categorizing it as a back
    239:01        and forth. Do you think that's a fair
    239:02        categorization?
    239:03        A. As a quality assurance?
    239:04        Q. Yes.
    239:05        A. Yes.
    239:06        Q. Okay. In those back‐and‐forth
    239:07        emails with Brian Myers, or anyone else from
    239:08        Aearo, did any of them ever share any problems
    239:09        that they might have had with the CAEv2 with
    239:10        you?
    239:11        A. No. It was always what can we do
    239:12        to help the soldier.

                                                                                                   239:13 ‐ 239:15 Battler, Leanne 2020‐09‐10
                                                                                                       239:13      Q. Okay. But they never shared any                                    OVERRULED
                                                                                                                                                        Re: [239:13 to 239:19]
                                                                                                       239:14      of their internally known problems
                                                                                                                   with the                             Def Obj improper counter
                                                                                                       239:15      plug with you; true statement?       (lines 239:13‐19 and 240:10‐13
                                                                                                                                                        should be read to the jury
                                                                                                                                                        together with 239:20‐24 and
                                                                                                                                                        240:4‐7. However, if 239:20‐24
                                                                                                                                                        and 240:4‐7 are excluded, then
                                                                                                                                                        239:13‐19 and 240:10‐13 should
                                                                                                                                                        be excluded on the same
                                                                                                                                                        grounds).

                                                                                                   239:18 ‐ 239:19 Battler, Leanne 2020‐09‐10
                                                                                                       239:18      Q. Go ahead. You can answer.         Re: [239:13 to 239:19]           OVERRULED
                                                                                                       239:19      A. That's true.                      Def Obj improper counter
                                                                                                                                                        (lines 239:13‐19 and 240:10‐13
                                                                                                                                                        should be read to the jury
                                                                                                                                                        together with 239:20‐24 and
                                                                                                                                                        240:4‐7. However, if 239:20‐24
                                                                                                                                                        and 240:4‐7 are excluded, then
                                                                                                                                                        239:13‐19 and 240:10‐13 should
                                                                                                                                                        be excluded on the same
                                                                                                                                                        grounds).

239:20 ‐ 239:24   Battler, Leanne 2020‐09‐10
    239:20        Q. Okay. If there had been some                   Re: [239:20 to 240:09]                                                                                               OVERRULED
    239:21        problems with the plug that they knew about,      Pltf Obj 11. Foundation, 17.
    239:22        the back and forth would have been an             Objection Nonresponsive, 02.
                                             Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 81 of 305
    239:23        opportunity for them to disclose that             602, 22. MIL G7 lay opinion on
    239:24        information to you; true?                         efficacy of CAEv2

240:05 ‐ 240:07   Battler, Leanne 2020‐09‐10
    240:05        A. I think if there was a problem                 Re: [239:20 to 240:09]                                                                                              OVERRULED
    240:06        with the plug, I would have found it on my own,   Pltf Obj 11. Foundation, 17.
    240:07        regardless of them telling me or not.             Objection Nonresponsive, 02.
                                                                    602, 22. MIL G7 lay opinion on
                                                                    efficacy of CAEv2

                                                                                                     240:10 ‐ 240:13 Battler, Leanne 2020‐09‐10
                                                                                                         240:10      My question is: They never        Re: [240:10 to 240:13]           OVERRULED
                                                                                                         240:11      shared any of the problems that
                                                                                                                     they knew about                   Def Obj improper counter
                                                                                                         240:12      the plug with you; true?          (lines 239:13‐19 and 240:10‐13
                                                                                                         240:13      A. That is true.                  should be read to the jury
                                                                                                                                                       together with 239:20‐24 and
                                                                                                                                                       240:4‐7. However, if 239:20‐24
                                                                                                                                                       and 240:4‐7 are excluded, then
                                                                                                                                                       239:13‐19 and 240:10‐13 should
                                                                                                                                                       be excluded on the same
                                                                                                                                                       grounds).

241:15 ‐ 242:08   Battler, Leanne 2020‐09‐10
    241:15        Q. Good afternoon, Lieutenant                     Re: [241:21 to 241:25]                                                                                              SUSTAINED DOC EXCLUDED
    241:16        Colonel Battler. You were shown a GAO study,      Pltf Obj 03. 611; Leading, 04.
    241:17        Exhibit 24, that included some supposed           702, 11. Foundation
    241:18        criticisms of your report on the success story
    241:19        article that you wrote; correct?                  Re: [242:01 to 242:08]
    241:20        A. Correct.                                       Pltf Obj 11. Foundation, 03.
    241:21        Q. And, in fact, that GAO had                     611; Leading
    241:22        various criticisms that certain things weren't
    241:23        in your report. But, in fact, every one of
    241:24        those things was in your report; correct?
    241:25        A. Correct.
    242:01        Q. And you would agree with me that
    242:02        even in the case of the government ‐‐ the
    242:03        government reports, and the case of this GAO
    242:04        report that criticized your report, sometimes
    242:05        the government just gets it wrong; right?
    242:06        A. Shockingly.
    242:07        Q. So you would agree with that?
    242:08        A. Yes, I agree.

242:15 ‐ 243:05   Battler, Leanne 2020‐09‐10
    242:15        Q. You were asked questions by Mr.                Re: [242:15 to 242:24]                                                                                              OVERRULED
    242:16        Monsour if there was a problem with the Combat    Pltf Obj 11. Foundation
    242:17        Arms Version 2, would that have been an
    242:18        opportunity for Aearo to tell you, he was         Re: [242:15 to 242:25]                                                                                              OVERRULED
    242:19        referring to the back and forth of the emails.    Pltf Obj 04. 702
    242:20        And your testimony was: If there was a problem
    242:21        with the plug, I would have found it on my own.
    242:22        What did you mean by that?
    242:23        A. The soldiers ‐‐ The soldiers
    242:24        would have told me. They would have told me.
    242:25        Q. You were asked some questions
                                             Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 82 of 305
    243:01        about your ex‐husband and the picture that you
    243:02        took of an earplug in his ear contacting his
    243:03        tragus.
    243:04        Do you recall that?
    243:05        A. Yes.

243:20 ‐ 244:02   Battler, Leanne 2020‐09‐10
    243:20        Q. I'll just limit it to your                     Re: [243:20 to 244:02]
    243:21        experience. In your experience, why does it ‐‐    Pltf Obj 611 leading,                              OVERRULED
    243:22        with respect to your husband, whose plug          vague/confusing and compound
    243:23        contacted his tragus; right?                      questions; speculation;
    243:24        A. Uh‐huh.                                        701/702; 403
    243:25        Q. With respect to your ex‐husband,
    244:01        why didn't the plug ‐‐ the outer flange of the
    244:02        plug contacting his tragus cause a problem?

244:07 ‐ 244:20   Battler, Leanne 2020‐09‐10
    244:07        A. Because the ‐‐ The internal                    Re: [244:07 to 244:20]                             OVERRULED
    244:08        portion in his ear was ‐‐ was seated.             Pltf Obj Speculation; 701/702;
    244:09        Q. And your husband used that plug                403; 802
    244:10        and did not sustain any hearing loss or
    244:11        tinnitus; correct?
    244:12        A. Correct.
    244:13        Q. Okay. You were asked some
    244:14        questions about the four surveys you did,
    244:15        Exhibits 15 and 18, do you recall that?
    244:16        A. Yes.
    244:17        Q. And Exhibit 15, the first
    244:18        individual, said there was nothing that he
    244:19        would change about the plug; right?
    244:20        A. Yes.

245:08 ‐ 245:25   Battler, Leanne 2020‐09‐10
    245:08        Q. So one individual's response was               Re: [245:08 to 245:25]                             SUSTAINED
    245:09        that they wouldn't change anything; right?        Pltf Obj 802; 402/403;
    245:10        A. Right.                                         701/702; conjecture;
    245:11        Q. One individual's response was                  speculation
    245:12        they were effective when they were worn;
    245:13        correct?
    245:14        A. Yes. Is that the one who lost
    245:15        them?
    245:16        Q. And then there were two
    245:17        individuals who indicated that they were not
    245:18        comfortable; right?
    245:19        A. Right.
    245:20        Q. Now, for individuals who
    245:21        indicated that they were not comfortable, you
    245:22        indicated that that would either be because
    245:23        they didn't like the material or because of the
    245:24        diameter. It's not clear; right?
    245:25        A. Correct.

246:01 ‐ 246:07   Battler, Leanne 2020‐09‐10
    246:01        Q. Is that correct?                               Re: [246:01 to 246:07]                             SUSTAINED
    246:02        A. Yes. Correct.                                  Pltf Obj 802; 402/403;
    246:03        Q. And so if the diameter was too                 602/701/702; incomplete
                                             Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 83 of 305
    246:04        big, for those individuals, of the plug, they     hypothetical;
    246:05        should not have been wearing the plug in the      improper/incomplete
    246:06        first instance; correct?                          designation; speculation; 611
    246:07        A. Correct.                                       leading; conjecture

246:19 ‐ 247:13   Battler, Leanne 2020‐09‐10
    246:19        Q. Well, let me ask you this: If                  Re: [246:19 to 247:13]                             SUSTAINED
    246:20        the plugs were so big that they were              Pltf Obj 402/403; 602/701/702;
    246:21        uncomfortable, those soldiers should not have     improper hypothetical;
    246:22        been fitted with those earplugs; correct?         speculation; conjecture; 406;
    246:23        A. In my experience, if ‐‐ Right.
    246:24        If we couldn't get the third flange flush with
    246:25        the opening of the ear canal, or if it was too
    247:01        uncomfortable to reach that point, then we
    247:02        would not fit them with ‐‐ we would recommend
    247:03        they not use that size medium Combat Arms
    247:04        earplug.
    247:05        Q. Okay. And if it was because the
    247:06        ‐‐ If they were uncomfortable because of the
    247:07        material, the individuals had other options to
    247:08        choose from, in terms of material; right?
    247:09        A. Right.
    247:10        Q. And we talked about the SureFire
    247:11        plug, it had a more comfortable material, but
    247:12        your testimony was it did not provide the same
    247:13        protection as the Combat Arms earplug; right?

247:16 ‐ 247:25   Battler, Leanne 2020‐09‐10
    247:16        A. The SureFire earplug feels like a              Re: [247:16 to 247:25]
    247:17        gummy bear in your ear. It's awesome.             Pltf Obj Nonresponsive                             SUSTAINED
    247:18        Q. But you testified earlier you                  answers; 611 leading
    247:19        were concerned about statements made about        questions; 701/702; 402/403;
    247:20        SureFire because, in fact, SureFire did not       speculatuion; conjecture
    247:21        provide the same protection for hearing as
    247:22        Combat Arms; correct?
    247:23        A. My experience was that it did not
    247:24        ‐‐ that more hearing loss was incurred when
    247:25        soldiers wore the SureFire earplug.

248:04 ‐ 248:21   Battler, Leanne 2020‐09‐10
    248:04        Q. And that's based on your personal              Re: [248:04 to 248:21]                             SUSTAINED
    248:05        experience; correct?                              Pltf Obj 611 leading, vague,
    248:06        A. Yes, sir.                                      asked/answered; 701/702; 802;
    248:07        Q. And so looking ‐‐ looking back at              402/403; conjecture; calls for
    248:08        Exhibits 15 to 18, when I was asking you          speculation
    248:09        questions, you called the Combat Arms Version 2
    248:10        a great product; correct?
    248:11        A. Yes.
    248:12        Q. And did anything about the survey
    248:13        responses you received from the soldiers, those
    248:14        four survey responses, did anything in those
    248:15        change your view that the Combat Arms Version 2
    248:16        was a great product?
    248:17        A. It's a great product if it's the
    248:18        right size.
    248:19        Q. Right. And the Army audiologists
                                              Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 84 of 305
    248:20        knew that it was not the right size for
    248:21        everybody; correct?

248:24 ‐ 249:16   Battler, Leanne 2020‐09‐10
    248:24        A. My training ‐‐ My training                     Re: [248:24 to 249:16]
    248:25        included that there's no such thing as one size   Pltf Obj Nonresponsive                              SUSTAINED
    249:01        fits all.                                         answers; 611 leading
    249:02        Q. You did not ‐‐ You did not need                questions; 701/702; 402/403;
    249:03        Aearo to tell you, Lieutenant Colonel Battler,    speculatuion; conjecture; 802
    249:04        that the Combat Arms Version 2 did not fit
    249:05        everybody; correct?
    249:06        A. That's correct.
    249:07        Q. You knew that based on your own
    249:08        experience?
    249:09        A. Correct.
    249:10        Q. Mr. Monsour asked you some
    249:11        questions about needing to constantly reassert
    249:12        ‐‐ reinsert earplugs. But your experience was
    249:13        that you did not need to reinsert the Combat
    249:14        Arms Version 2 more than any other earplugs;
    249:15        correct?
    249:16        A. My experience, correct.
                                                           Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 85 of 305




                             3M Affirmatives                               Pltf Objections                 Pltf Counters             3M Objections   Rulings
 6:19 - 6:23    Burrows, Sarah 2020-09-24
    6:19        obvious question. Tell me your full
    6:20        name.
    6:21        A. Sarah Burrows.
    6:22        Q. Okay. Do you have a middle
    6:23        name?

 7:01 - 7:01    Burrows, Sarah 2020-09-24
    7:01        A. Yes. Sarah Elizabeth Burrows.

12:13 - 12:19   Burrows, Sarah 2020-09-24
   12:13        Q. Okay. All right. And just sort
   12:14        of jumping ahead to an obvious question,
   12:15        when Mr. Keefer was deposed in I think
   12:16        July, he identified you as his current
   12:17        girlfriend. Are you still involved with
   12:18        Mr. Keefer romantically?
   12:19        A. Yes.

14:13 - 14:18   Burrows, Sarah 2020-09-24
   14:13        Q. Okay. Do you know -- were
   14:14        you -- and I'll get to more specifics
   14:15        later. When did you -- I guess for lack
   14:16        of a better word, when would you say you
   14:17        first became his girlfriend?
   14:18        A. August of 2018.

18:08 - 18:16   Burrows, Sarah 2020-09-24
   18:08        Q. Okay. All right. Let me get a
   18:09        little bit of background about you so I
   18:10        know -- sort of know more of who I'm
   18:11        talking to here. What is your date of
   18:12        birth?
   18:13        A. 11/12/92.
   18:14        Q. Okay. And I'm bad at math. So,
   18:15        that would make you how old?
   18:16        A. Twenty-seven.

18:19 - 18:23   Burrows, Sarah 2020-09-24
   18:19        Q. Okay. Where do you work?
   18:20        A. I work for SWODA Aging Services.
   18:21        Q. Okay. What is that, roughly,
   18:22        basically?
   18:23        A. I'm an ADvantage case manager.

19:01 - 19:04   Burrows, Sarah 2020-09-24
   19:01        The ADvantage program is for elderly
   19:02        people or disabled that meet nursing
   19:03        facility level of care but have the
   19:04        desire and ability to stay home.

21:13 - 21:23   Burrows, Sarah 2020-09-24
                                                            Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 86 of 305




   21:13        Q. Okay. And what's the highest
   21:14        level of education you completed?
   21:15        A. Bachelor's degree.
   21:16        Q. Okay. Where did you attend?
   21:17        A. Southwestern Oklahoma State
   21:18        University.
   21:19        Q. Okay.
   21:20        A. And I am currently enrolled in
   21:21        a -- in school now.
   21:22        Q. Okay. Where are you enrolled
   21:23        now?

22:01 - 22:02   Burrows, Sarah 2020-09-24
   22:01        A. Northwestern Oklahoma State
   22:02        University.

22:22 - 22:23   Burrows, Sarah 2020-09-24
   22:22        Q. Okay. All right. Tell me when
   22:23        -- you mentioned -- I think you said

23:01 - 23:14   Burrows, Sarah 2020-09-24
   23:01        August of 2018 is when you first started
   23:02        dating Mr. Keefer? Is that a fair
   23:03        statement?
   23:04        A. Yeah.
   23:05        Q. When -- when did you first come
   23:06        to know Mr. Keefer at any point in your
   23:07        life, I mean?
   23:08        A. It was February of that year.
   23:09        Q. Okay. And -- February 2018?
   23:10        A. Yes.
   23:11        Q. Okay. And how did you meet him?
   23:12        A. His son and my son were in the
   23:13        same class in kindergarten, and they were
   23:14        best friends.

23:15 - 23:18   Burrows, Sarah 2020-09-24
   23:15        Q. Wow. Okay. And I guess
   23:16        let's -- just to be so we're clear, his
   23:17        son is named what?
   23:18        A. Ethan Keefer.

24:10 - 24:23   Burrows, Sarah 2020-09-24
   24:10        Q. All right. So you met him in                     Re: [24:10 to 25:20]                                              OBJECTION
   24:11        like February 2018 through your son's               Pltf Obj compound, vague, 402                                     WITHDRAWN,
   24:12        sort of a -- I'd call it a play date, but                                                                             3/12/2021
   24:13        8-year-olds don't call it play dates
   24:14        anymore. Is that the idea basically?
   24:15        A. Yeah.
   24:16        Q. All right. And when did you --
   24:17        and how often did you see him between
   24:18        February of 2018 and, say, August of 2018
   24:19        when you started dating or -- or however
                                                            Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 87 of 305




   24:20        you want to describe it?
   24:21        A. Really not much. Ethan would
   24:22        stay the night with us occasionally. And
   24:23        he would -- I would see him when he would

25:01 - 25:20   Burrows, Sarah 2020-09-24
   25:01        pick him up or drop him off. And that               Re: [24:10 to 25:20]                                              OBJECTION
   25:02        was about it. And at school activities.             Pltf Obj compound, vague, 402                                     WITHDRAWN [25:01-
   25:03        Q. Okay. And how did you come to                                                                                      25:10], 3/12/2021
   25:04        start dating him? Was it a mutual setup,
   25:05        or did you -- these are awkward                                                                                       OBJECTION
   25:06        questions, but, I mean, I gather it                                                                                   SUSTAINED [25:11-
   25:07        wasn't like a Match.com because you                                                                                   25:15 (ending at "with
   25:08        already knew him, so that's what I was                                                                                kids")]
   25:09        trying to get to, so.
   25:10        A. No. It -- I mean, it started                                                                                       OBJECTION
   25:11        with our kids. And I was going through                                                                                WITHDRAWN [25:15
   25:12        things. My ex-husband was abusive in                                                                                  (beginning at "And")-
   25:13        many ways. Lewis had gotten a divorce,                                                                                25:20
   25:14        not like -- he was the only person I knew
   25:15        that had gotten a divorce with kids. And
   25:16        we were friends. Like, we would talk
   25:17        when we saw each other. And, like, he
   25:18        would occasionally text me about stuff.
   25:19        And so, like, I would say we were
   25:20        friends.

26:01 - 26:23   Burrows, Sarah 2020-09-24
   26:01        Q. How did you start dating? How
   26:02        did it go from, you know --
   26:03        A. Oh, okay.
   26:04        Q. -- like --
   26:05        A. So --
   26:06        Q. Yeah.
   26:07        A. Sorry. I was talking to him
   26:08        about, like, how I decided to get
   26:09        divorced and was trying to figure out how
   26:10        to do it. And it just went from there.
   26:11        Q. Okay. All right. Have you ever
   26:12        lived with him, like either in his house
   26:13        or your house?
   26:14        A. No.
   26:15        Q. Have you taken vacations
   26:16        together?
   26:17        A. No.
   26:18        Q. I know the word -- "fianci" is a
   26:19        weird word in -- at a certain age. But
   26:20        do you have plans to marry? Are you
   26:21        engaged? Is there any discussion of
   26:22        where this is going to go that has been
   26:23        agreed upon, at least?

27:01 - 27:07   Burrows, Sarah 2020-09-24
                                                           Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 88 of 305




   27:01        A. I mean, we both agreed like
   27:02        we're together. We're not going
   27:03        anywhere.
   27:04        Q. Okay. But there's not like a
   27:05        wedding date planned or anything of that
   27:06        nature?
   27:07        A. No.

27:08 - 27:23   Burrows, Sarah 2020-09-24                                                                                            SUSTAINED
   27:08        Q. All right. Okay. I want to ask                  Re: [27:08 to 28:04]
   27:09        some questions about what you sort of              Pltf Obj OBJ beginning at 27:8
   27:10        know about Mr. Keefer's past and just              402, 403
   27:11        sort of find that out, knowing that you
   27:12        weren't around for this. But, for
   27:13        example, how many times has he been
   27:14        married?
   27:15        A. Twice.
   27:16        Q. Okay. Do you remember -- have
   27:17        you -- do you know his wives' names?
   27:18        A. Prisha and Emily.
   27:19        Q. Have you ever met Prisha?
   27:20        A. No.
   27:21        Q. Okay. Do you have any
   27:22        understanding as to why that marriage
   27:23        ended in divorce?

28:01 - 28:04   Burrows, Sarah 2020-09-24
   28:01        A. Yes.                                            Re: [27:08 to 28:04]                                              SUSTAINED
   28:02        Q. Okay. What were you told about                  Pltf Obj OBJ beginning at 27:8
   28:03        that?                                              402, 403
   28:04        A. She cheated on him.

28:11 - 28:23   Burrows, Sarah 2020-09-24
   28:11        Q. Okay. When -- have you met                      Re: [28:11 to 29:08]                                              SUSTAINED
   28:12        Emily Keefer?                                      Pltf Obj 402, vague
   28:13        A. Yes. I actually knew her first.
   28:14        Q. Okay. Knew her before you knew
   28:15        Lewis Keefer?
   28:16        A. Yes.
   28:17        Q. Okay. How did you come to know
   28:18        Emily Keefer?
   28:19        A. Our kids.
   28:20        Q. Okay. Okay. So because her son
   28:21        was his son and therefore they were best
   28:22        friends, I guess. Have you interacted
   28:23        with Emily Keefer since you started

29:01 - 29:08   Burrows, Sarah 2020-09-24
   29:01        dating Lewis Keefer?                               Re: [28:11 to 29:08]                                              SUSTAINED
   29:02        A. Once.                                           Pltf Obj 402, vague
   29:03        Q. Okay. Just in what context?
   29:04        A. She had brought the kids by the
   29:05        house to get a few things, and I didn't
                                                           Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 89 of 305




   29:06        realize she was there. And I was walking
   29:07        through the house, and she walked out of
   29:08        the bathroom as I was walking by.

29:12 - 29:21   Burrows, Sarah 2020-09-24
   29:12        Q. Okay. Do you have any                           Re: [29:12 to 29:21]                                              SUSTAINED
   29:13        understanding as to why their marriage             Pltf Obj 402, 403, 602,
   29:14        ended in divorce?                                  leading
   29:15        A. Yes.
   29:16        Q. Okay. And what's your
   29:17        understanding about that?
   29:18        A. She cheated.
   29:19        Q. Okay. Is that something that --
   29:20        Mr. Keefer told you she cheated?
   29:21        A. Yes.

30:03 - 30:23   Burrows, Sarah 2020-09-24
   30:03        Q. All right. What -- what do you
   30:04        know about -- and this is a very broad
   30:05        question -- about Mr. Keefer's military
   30:06        service, just in general?
   30:07        A. I really don't know much at all.
   30:08        Q. Okay.
   30:09        A. Like, I know he served. I know
   30:10        he was stationed in Hawaii and I believe
   30:11        Georgia.
   30:12        Q. Okay.
   30:13        A. That's about it.
   30:14        Q. You know --
   30:15        A. He was a medic.
   30:16        Q. Okay. That was my next
   30:17        question. You know what he did in the
   30:18        military?
   30:19        A. Yes.
   30:20        Q. Medic, you said?
   30:21        A. Yes.
   30:22        Q. Okay. And do you know if it was
   30:23        Army versus Navy versus Air Force? I

31:01 - 31:05   Burrows, Sarah 2020-09-24
   31:01        mean --
   31:02        A. Army.
   31:03        Q. Okay. And do you know if he was
   31:04        ever deployed overseas?
   31:05        A. Yes.

31:06 - 31:08   Burrows, Sarah 2020-09-24
   31:06        Q. Do you know where he was
   31:07        deployed?
   31:08        A. No.

31:12 - 31:16   Burrows, Sarah 2020-09-24
   31:12        Q. All right. Do you know anything
                                                            Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 90 of 305




   31:13        about noise exposures that he may have
   31:14        encountered while serving in the
   31:15        military?
   31:16        A. No.

32:06 - 32:09   Burrows, Sarah 2020-09-24
   32:06        Q. I'll -- I'll ask the question
   32:07        again to make sure we're on the same
   32:08        page. Do you know if he was around an
   32:09        IED that exploded ever?

32:11 - 32:11   Burrows, Sarah 2020-09-24
   32:11        A. No.

32:17 - 32:18   Burrows, Sarah 2020-09-24
   32:17        Do you know if he was ever
   32:18        around when a mortar exploded?

32:20 - 32:20   Burrows, Sarah 2020-09-24
   32:20        A. I don't know.

32:22 - 33:01   Burrows, Sarah 2020-09-24
   32:22        Q. It's okay. Do you know if you
   32:23        were -- if he was exposed to helicopter
   33:01        noise while in the military?

33:03 - 33:03   Burrows, Sarah 2020-09-24
   33:03        A. I don't know.                                    Re: [33:03 to 33:05]                                              OVERRULED
                                                                    Pltf Obj 402, 403, 602

33:04 - 33:05   Burrows, Sarah 2020-09-24
   33:04        Q. All right. Do you have any                       Re: [33:03 to 33:05]                                              SUSTAINED
   33:05        knowledge of why he left the military?              Pltf Obj 402, 403, 602

33:07 - 33:09   Burrows, Sarah 2020-09-24
   33:07        A. I do not.                                        Re: [33:07 to 33:09]                                              SUSTAINED
   33:08        Q. And do you -- did he ever tell                   Pltf Obj 402, 403, 602
   33:09        you anything about why he got out?

33:11 - 33:14   Burrows, Sarah 2020-09-24
   33:11        A. No.                                              Re: [33:11 to 33:14]                                              SUSTAINED
   33:12        Q. All right. Did -- do you know                    Pltf Obj 402, 403, 602
   33:13        whether or not he was ever subject to any
   33:14        discipline while he was in the military?

33:16 - 33:19   Burrows, Sarah 2020-09-24
   33:16        A. I do not.                                        Re: [33:16 to 33:19]                                              SUSTAINED
   33:17        Q. Did he ever discuss any --                       Pltf Obj 402, 403, 602
   33:18        whether he ever lost rank while in the
   33:19        military?

33:21 - 33:21   Burrows, Sarah 2020-09-24
   33:21        A. No.                                              Re: [33:21 to 33:21]                                              SUSTAINED
                                                            Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 91 of 305




                                                                    Pltf Obj 402, 403, 602

34:05 - 34:14   Burrows, Sarah 2020-09-24
   34:05        Q. Okay. Do you have any knowledge                  Re: [34:05 to 34:14]                                              OBJECTIONS
   34:06        of hearing protection that Mr. Keefer --            Pltf Obj 602, MIL C4 -                                            WITHDRAWN,
   34:07        and I'm going to define this in -- in               non-military noise exposure                                       3/12/2021
   34:08        time periods, so listen to my question
   34:09        carefully so we're -- we're clear about
   34:10        this.
   34:11        Do you have any knowledge of
   34:12        whether Mr. Keefer used hearing
   34:13        protection before he entered the
   34:14        military?

34:16 - 34:20   Burrows, Sarah 2020-09-24
   34:16        A. I do not.
   34:17        Q. Okay. Do you have any knowledge
   34:18        or has he ever discussed with you his use
   34:19        of hearing protection while he was in the
   34:20        military?

34:22 - 34:22   Burrows, Sarah 2020-09-24
   34:22        A. No.

34:23 - 34:23   Burrows, Sarah 2020-09-24
   34:23        Q. Okay. Do you know the hearing

35:01 - 35:19   Burrows, Sarah 2020-09-24
   35:01        protection device that is the subject of
   35:02        this lawsuit? Do you understand what it
   35:03        is?
   35:04        A. Yes.
   35:05        Q. Okay. What is it, to your
   35:06        knowledge?
   35:07        A. The 3M earplug.
   35:08        Q. Okay. Does the name Combat Arms
   35:09        mean anything to you?
   35:10        A. No.
   35:11        Q. Okay. I'll call them the 3M
   35:12        earplugs since that's what you called
   35:13        them. Did Mr. Keefer ever describe the
   35:14        3M hearing -- did he ever describe the 3M
   35:15        hearing plugs? I've got to say this
   35:16        again.
   35:17        Did he ever describe the 3M
   35:18        earplugs to you?
   35:19        A. No.

35:20 - 35:22   Burrows, Sarah 2020-09-24
   35:20        Q. Okay. Do you know if they were
   35:21        double-sided, one-sided, yellow, purple,
   35:22        pink, anything?
                                                           Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 92 of 305




36:01 - 36:01   Burrows, Sarah 2020-09-24
   36:01        A. No.

36:18 - 36:23   Burrows, Sarah 2020-09-24
   36:18        Q. All right. Between -- do you                    Re: [36:18 to 37:03]                                              OBJECTIONS
   36:19        know when Mr. Keefer got out of the                Pltf Obj MIL C4 - non-military                                    WITHDRAWN,
   36:20        military, like what year?                          noise exposure                                                    3/12/2021
   36:21        A. 2015.
   36:22        Q. Okay. Between 2015 and the time
   36:23        you started dating Mr. Keefer in August

37:01 - 37:03   Burrows, Sarah 2020-09-24
   37:01        of 2018, do you know whether he wore any           Re: [36:18 to 37:03]                                              OBJECTIONS
   37:02        hearing protection devices, from what he           Pltf Obj MIL C4 - non-military                                    WITHDRAWN,
   37:03        has told you?                                      noise exposure                                                    3/12/2021

37:05 - 37:22   Burrows, Sarah 2020-09-24
   37:05        A. No. I don't know.
   37:06        Q. All right. Let me ask you about
   37:07        his hearing in general. And again, I'm
   37:08        going to use time periods in my
   37:09        questions. Did Mr. Keefer ever discuss
   37:10        for you the condition of his hearing,
   37:11        what -- how well he heard prior to
   37:12        joining the military?
   37:13        A. No.
   37:14        Q. Did he ever discuss with you his
   37:15        hearing issues, if any, during the time
   37:16        he was in the military?
   37:17        A. No.
   37:18        Q. And between the time that he
   37:19        left the military in 2015 and August of
   37:20        2018, did he ever discuss with you any
   37:21        issues he was having with hearing?
   37:22        A. No.

37:23 - 38:09   Burrows, Sarah 2020-09-24
   37:23        Q. Are you familiar with tinnitus?
   38:01        Or sometimes called "tin-nigh-tus." It
   38:02        depends on where you're from and how you
   38:03        read it. Do you know what I'm talking
   38:04        about?
   38:05        A. Do I know what it is? Yes.
   38:06        Q. Okay. And how would you
   38:07        describe it, just to make sure we're on
   38:08        the same page?
   38:09        A. A ringing in the ears.

38:10 - 38:17   Burrows, Sarah 2020-09-24
   38:10        Q. Okay. Do you know -- did Mr.
   38:11        Keefer ever tell you whether he suffered
   38:12        from tinnitus before he joined the
   38:13        military?
                                                            Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 93 of 305




   38:14        A. He did not say anything.
   38:15        Q. Did he ever tell you when he --
   38:16        whether he suffered from tinnitus during
   38:17        the time he was in the military?

38:19 - 38:19   Burrows, Sarah 2020-09-24
   38:19        A. He has not told me.

38:21 - 38:23   Burrows, Sarah 2020-09-24
   38:21        Q. And between the time he left the                 Re: [38:21 to 39:03]                                              OBJECTIONS
   38:22        military in 2018 -- '15 and the time you            Pltf Obj vague                                                    WITHDRAWN,
   38:23        started dating in August of 2018, did he                                                                              3/12/2021

39:01 - 39:03   Burrows, Sarah 2020-09-24
   39:01        -- did you ever -- did he ever tell you             Re: [38:21 to 39:03]                                              OBJECTIONS
   39:02        about suffering from tinnitus during that           Pltf Obj vague                                                    WITHDRAWN,
   39:03        period of time?                                                                                                       3/12/2021

39:05 - 39:05   Burrows, Sarah 2020-09-24
   39:05        A. No, he has not.

39:06 - 39:11   Burrows, Sarah 2020-09-24
   39:06        Q. All right. Since you've been
   39:07        dating Mr. Keefer in August of 2018, has
   39:08        he complained about hearing issues to
   39:09        you?
   39:10        A. He has said that he has
   39:11        difficulty hearing.

39:12 - 39:20   Burrows, Sarah 2020-09-24
   39:12        Q. Has he -- did he ever tell you
   39:13        when he first noticed having difficulty
   39:14        hearing in his life?
   39:15        A. No.
   39:16        Q. Since you've been dating Mr.
   39:17        Keefer in August of 2018, has he
   39:18        complained about tinnitus or ringing in
   39:19        his ears?
   39:20        A. No, he hasn't complained.

40:05 - 40:09   Burrows, Sarah 2020-09-24
   40:05        Q. With respect to the tinnitus
   40:06        issue, ringing of the ears, did he ever
   40:07        tell you when he first noticed having
   40:08        tinnitus?
   40:09        A. No.

40:17 - 40:23   Burrows, Sarah 2020-09-24
   40:17        With respect to the hearing
   40:18        issues alone, how often has Mr. Keefer
   40:19        complained to you about having difficulty
   40:20        hearing since you first started dating
   40:21        him about two years ago?
                                                            Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 94 of 305




   40:22        A. I know it affects him daily. I
   40:23        don't know how much he really complains

41:01 - 41:01   Burrows, Sarah 2020-09-24
   41:01        about it, but I've noticed it.

41:22 - 41:23   Burrows, Sarah 2020-09-24
   41:22        Q. Okay. Did you have enough                        Re: [41:22 to 43:07]                                              OBJECTIONS
   41:23        interaction with Mr. Keefer between, say,           Pltf Obj Object to                                                WITHDRAWN,
                                                                    (42:10-42:13) 602; 702; 611;                                      3/12/2021
                                                                    leading;

42:01 - 42:14   Burrows, Sarah 2020-09-24
   42:01        February and August of 2018 to understand           Re: [41:22 to 43:07]                                              OBJECTIONS
   42:02        whether he had hearing issues during that           Pltf Obj Object to                                                WITHDRAWN,
   42:03        time?                                               (42:10-42:13) 602; 702; 611;                                      3/12/2021
   42:04        A. I would say yes.                                 leading;
   42:05        Q. Have you noticed it getting
   42:06        worse?
   42:07        A. I mean, I'm around him more now
   42:08        than I was in February of that year. So
   42:09        I notice it more now, but I don't know.
   42:10        Q. What about today versus two
   42:11        years ago when you first started dating
   42:12        him? Have you noticed it getting worse
   42:13        in that period of time?
   42:14        A. I would say I notice it more.

42:15 - 42:23   Burrows, Sarah 2020-09-24
   42:15        Q. Okay. Do you know if he has                      Re: [41:22 to 43:07]                                              OBJECTIONS
   42:16        received any medical treatment for it,              Pltf Obj Object to                                                WITHDRAWN,
   42:17        meaning gone to an ENT or an audiologist            (42:10-42:13) 602; 702; 611;                                      3/12/2021
   42:18        or something, since you've been seeing              leading;
   42:19        him?
   42:20        A. I'm not aware.
   42:21        Q. Okay. Does he have a hearing
   42:22        aid?
   42:23        A. No.

43:01 - 43:07   Burrows, Sarah 2020-09-24
   43:01        Q. Have you discussed with him                      Re: [41:22 to 43:07]                                              OBJECTIONS
   43:02        whether maybe he should go get a hearing            Pltf Obj Object to                                                WITHDRAWN,
   43:03        aid?                                                (42:10-42:13) 602; 702; 611;                                      3/12/2021
   43:04        A. No.                                              leading;
   43:05        Q. Okay. Have you ever asked him
   43:06        why he hasn't tried to get a hearing aid?
   43:07        A. No.

45:01 - 45:13   Burrows, Sarah 2020-09-24
   45:01        Q. And I asked you about tinnitus,                  Re: [45:01 to 45:19]                                              OBJECTIONS
   45:02        and you said you're aware he had it, but            Pltf Obj Vague, compound;                                         WITHDRAWN,
   45:03        he doesn't complain about it. Is that a             611-leading (45:17-45:18)                                         3/12/2021
   45:04        fair statement?
                                                           Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 95 of 305




   45:05        A. Yes.
   45:06        Q. Okay. How often did he mention
   45:07        -- has he mentioned having tinnitus to
   45:08        you over the last couple of years?
   45:09        A. Not very. He doesn't talk much.
   45:10        Q. Okay. Do you know if he has
   45:11        ever gone to see a doctor about his
   45:12        tinnitus?
   45:13        A. I'm not aware.

45:14 - 45:16   Burrows, Sarah 2020-09-24
   45:14        Q. And has he mentioned any impact                 Re: [45:01 to 45:19]                                                         OBJECTIONS
   45:15        that tinnitus has had on his life?                 Pltf Obj Vague, compound;                                                    WITHDRAWN,
   45:16        A. I don't know.                                   611-leading (45:17-45:18)                                                    3/12/2021

45:17 - 45:19   Burrows, Sarah 2020-09-24
   45:17        Q. You can't recall any time he                    Re: [45:01 to 45:19]                                                         OBJECTIONS
   45:18        has? Is that a fair statement?                     Pltf Obj Vague, compound;                                                    WITHDRAWN,
   45:19        A. Yeah. I can't recall.                           611-leading (45:17-45:18)                                                    3/12/2021

                                                                                                    51:05 - 51:05   Burrows, Sarah 2020-09-24
                                                                                                       51:05        Q. Okay. What about like
                                                                                                                    sporting

51:06 - 51:20   Burrows, Sarah 2020-09-24
   51:06        events? Have you gone to sporting events           Re: [51:06 to 51:20]                                                         OBJECTIONS
   51:07        with him?                                          Pltf Obj MIL C4 - non-military                                               WITHDRAWN,
   51:08        A. We have gone to like our high                   noise exposure                                                               3/12/2021
   51:09        school football games. But when we went
   51:10        there, he was working and he was away
   51:11        from the crowd.
   51:12        Q. Okay. What was his -- how was
   51:13        he working?
   51:14        A. He was working as EMS and as a
   51:15        police officer.
   51:16        Q. Okay. And so you didn't see him
   51:17        wearing hearing protection at that point
   51:18        because he wasn't in the stands? Is that
   51:19        what you're saying, basically?
   51:20        A. Yes. There was no need.

52:06 - 52:11   Burrows, Sarah 2020-09-24
   52:06        Q. What do you and Mr. Keefer do
   52:07        for fun? I mean, what -- what --
   52:08        what's -- what do y'all like to do
   52:09        together?
   52:10        A. We fish, watch TV, hang out with
   52:11        our kids.

53:03 - 53:10   Burrows, Sarah 2020-09-24
   53:03        Q. What sort of -- how often, from
   53:04        your observation, does Mr. Keefer have
   53:05        his three children at home with him?
                                                            Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 96 of 305




   53:06        A. Typically, every other weekend.
   53:07        Q. Okay. Have you observed
   53:08        interactions between Mr. Keefer and his
   53:09        children?
   53:10        A. Yes.

53:16 - 53:19   Burrows, Sarah 2020-09-24
   53:16        Q. All right. Is he able to engage                  Re: [53:16 to 53:19]                                              OVERRULED
   53:17        in the activities with his children he              Pltf Obj Vague
   53:18        normally would?
   53:19        A. Like what?

53:21 - 53:23   Burrows, Sarah 2020-09-24
   53:21        Q. Well, has he ever told you, you                  Re: [53:21 to 54:09]                                              OVERRULED
   53:22        know, "I would like to do this particular           Pltf Obj Vague
   53:23        thing with my kids, but I can't because I

54:01 - 54:09   Burrows, Sarah 2020-09-24
   54:01        can't hear"? Has he ever said that to               Re: [53:21 to 54:09]                                              OBJECTION
   54:02        you?                                                Pltf Obj Vague                                                    WITHDRAWN [54:4-9]
   54:03        A. No.
   54:04        Q. What sort of things does he do                                                                                     OVERRULED as to
   54:05        with his kids?                                                                                                        [54:01-3]
   54:06        A. They go fishing. They play
   54:07        catch. They go hiking.
   54:08        Q. Okay.
   54:09        A. Pretty much all I can think of.

54:14 - 54:20   Burrows, Sarah 2020-09-24
   54:14        Q. Does he -- have you seen him                     Re: [54:14 to 55:08]                                              OBJECTIONS
   54:15        wear the hearing protection devices                 Pltf Obj MIL C4 - non-military                                    WITHDRAWN,
   54:16        around the children?                                noise exposure                                                    3/12/2021
   54:17        A. Only at the monster truck stuff.
   54:18        Q. Okay. And how many of those
   54:19        have y'all been to?
   54:20        A. Two.

54:21 - 54:23   Burrows, Sarah 2020-09-24
   54:21        Q. What are -- and I know we                        Re: [54:14 to 55:08]                                              OBJECTIONS
   54:22        discussed some of these already a little            Pltf Obj MIL C4 - non-military                                    WITHDRAWN,
   54:23        bit, but what are Mr. Keefer's hobbies              noise exposure                                                    3/12/2021

54:23 - 54:23   Burrows, Sarah 2020-09-24
   54:23        bit, but what are Mr. Keefer's hobbies              Re: [54:14 to 55:08]                                              OBJECTIONS
                                                                    Pltf Obj MIL C4 - non-military                                    WITHDRAWN,
                                                                    noise exposure                                                    3/12/2021

55:01 - 55:08   Burrows, Sarah 2020-09-24
   55:01        that you're aware of?                               Re: [54:14 to 55:08]                                              OBJECTIONS
   55:02        A. Fishing, golfing. That's about                   Pltf Obj MIL C4 - non-military                                    WITHDRAWN,
   55:03        it.                                                 noise exposure                                                    3/12/2021
   55:04        Q. Okay. You ever golf with him?
   55:05        A. Yes.
                                                            Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 97 of 305




   55:06        Q. Okay. Did he wear hearing
   55:07        protection on the golf course?
   55:08        A. No. It was just me and him.

55:16 - 56:04   Burrows, Sarah 2020-09-24
   55:16        Q. Do you know if he owns a gun?                    Re: [55:16 to 56:04]                                              OBJECTIONS
   55:17        A. He does.                                         Pltf Obj MIL C4 - non-military                                    WITHDRAWN,
   55:18        Q. Okay. Have you ever -- has he                    noise exposure                                                    3/12/2021
   55:19        ever discussed whether he fires the gun
   55:20        or has fired the gun?
   55:21        A. We have not discussed it.
   55:22        Q. Okay. Have you ever seen him
   55:23        fire the gun?
   56:01        A. No.
   56:02        Q. Do you know what type of gun it
   56:03        is?
   56:04        A. I believe he has a Sig.

56:08 - 56:13   Burrows, Sarah 2020-09-24
   56:08        Q. Okay. What is Mr. Keefer's
   56:09        current job?
   56:10        A. He's a police officer.
   56:11        Q. Okay. And is it the City or the
   56:12        County he's a police officer for?
   56:13        A. City.

56:22 - 57:08   Burrows, Sarah 2020-09-24
   56:22        Q. Yes. I -- that's a -- kind of a                  Re: [56:22 to 57:10]                                              OBJECTIONS
   56:23        broad question. Let me -- police                    Pltf Obj compound, vague, 602                                     WITHDRAWN,
   57:01        officers -- you know, I watch TV, so I                                                                                3/12/2021
   57:02        know what police officers do; right?
   57:03        But -- but, you know, some police
   57:04        officers are patrol cops. Some are, you
   57:05        know, behind the desk. Some are
   57:06        detectives. You know what I mean?
   57:07        There's different ways you can be a
   57:08        police officer. Do you have a general

57:08 - 57:10   Burrows, Sarah 2020-09-24
   57:08        police officer. Do you have a general               Re: [56:22 to 57:10]                                              OBJECTIONS
   57:09        understanding of what his specific role             Pltf Obj compound, vague, 602                                     WITHDRAWN,
   57:10        is now?                                                                                                               3/12/2021

57:12 - 57:20   Burrows, Sarah 2020-09-24
   57:12        A. Where we live, it is very rural,
   57:13        and they don't have like detectives and
   57:14        all that. He runs traffic. He does
   57:15        whatever he needs to do. He is very -- I
   57:16        mean, there's nothing specific.
   57:17        Q. Do you know what kind of firearm
   57:18        he -- firearm or firearms he has with him
   57:19        as a police officer?
   57:20        A. I'm not aware.
                                                            Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 98 of 305




58:09 - 58:19   Burrows, Sarah 2020-09-24
   58:09        Q. How long has he been working as                  Re: [58:09 to 59:01]                                                    OBJECTIONS
   58:10        a police officer in Hobart?                         Pltf Obj compound                                                       WITHDRAWN,
   58:11        A. Since July of 2019. August.                                                                                              3/12/2021
   58:12        July or August.
   58:13        Q. What was he doing for a living
   58:14        prior to July or August of 2019, at least
   58:15        from the time that you were involved with
   58:16        him?
   58:17        A. EMS.
   58:18        Q. Okay. EMS for --
   58:19        A. Fire.

58:20 - 59:01   Burrows, Sarah 2020-09-24
   58:20        Q. Okay. And was being a police                     Re: [58:09 to 59:01]                                                    OVERRULED
   58:21        officer a goal of his? Has he ever told             Pltf Obj compound
   58:22        you?
   58:23        A. He had talked about it several
   59:01        times.

59:08 - 59:11   Burrows, Sarah 2020-09-24
   59:08        Q. Okay. Has he ever complained to
   59:09        you about the fact that he's not able to
   59:10        do any specific tasks as a police officer
   59:11        because of his hearing?

59:13 - 59:13   Burrows, Sarah 2020-09-24
   59:13        A. Not that I can think of.

59:14 - 59:22   Burrows, Sarah 2020-09-24
   59:14        Q. Has he discussed with you
   59:15        whether he ever wants to obtain a
   59:16        different job than a police officer?
   59:17        A. Yes.
   59:18        Q. Okay. What has he told you
   59:19        about that?
   59:20        A. He has talked about being an
   59:21        officer somewhere else. He has talked
   59:22        about being a wildlife ranger.

60:06 - 60:12   Burrows, Sarah 2020-09-24
   60:06        Q. Okay. Has he made any active                     Re: [60:06 to 60:12]                                                    OBJECTIONS
   60:07        efforts, to your knowledge, to look for             Pltf Obj Incomplete                                                     WITHDRAWN,
   60:08        employment elsewhere, either as a police            Designation                                                             3/12/2021
   60:09        officer or as a wildlife officer?
   60:10        A. No. It's my understanding that
   60:11        he's planning on staying here for at
   60:12        least the next ten years.

                                                                                                60:13 - 60:16   Burrows, Sarah 2020-09-24
                                                                                                   60:13        Q. Okay. Because he has
                                                                                                                children
                                                            Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 99 of 305




                                                                                                   60:14    of a certain age that he wants to
                                                                                                            stay
                                                                                                   60:15    around for? Is that --
                                                                                                   60:16    A. His and mine.

60:17 - 60:21   Burrows, Sarah 2020-09-24
   60:17        Q. Okay. All right. Has he ever
   60:18        applied for and been turned down for a
   60:19        promotion with the police department,
   60:20        that you're aware of?
   60:21        A. No.

61:06 - 61:10   Burrows, Sarah 2020-09-24
   61:06        Does he -- has he ever told you
   61:07        he thinks he would have a difficult time
   61:08        obtaining a job as a police officer in
   61:09        another jurisdiction because of his
   61:10        hearing issues?

61:12 - 61:16   Burrows, Sarah 2020-09-24
   61:12        A. We have not discussed it.
   61:13        Q. Okay. Has he ever told you that
   61:14        he thinks he would have a difficult time
   61:15        getting a job as a wildlife officer
   61:16        because of his hearing issues?

61:18 - 61:18   Burrows, Sarah 2020-09-24
   61:18        A. We have not discussed it.

61:19 - 61:20   Burrows, Sarah 2020-09-24
   61:19        Q. Other than jobs in law
   61:20        enforcement, either in the wildlife area

61:20 - 62:01   Burrows, Sarah 2020-09-24
   61:20        enforcement, either in the wildlife area
   61:21        or policing, has he ever discussed any
   61:22        other type of career choice that he might
   61:23        like to pursue in the future?
   62:01        A. Not that I can think of.

62:02 - 62:10   Burrows, Sarah 2020-09-24
   62:02        Q. All right. How often are -- are
   62:03        you over at Mr. Keefer's house?
   62:04        A. Daily.
   62:05        Q. Okay. Who does the household
   62:06        chores around his house?
   62:07        A. Me.
   62:08        Q. Okay. And why is that?
   62:09        A. Because I have issues. I -- I
   62:10        just do it.

62:11 - 62:23   Burrows, Sarah 2020-09-24
   62:11        Q. I have to explore that just a
                                                           Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 100 of 305




   62:12        little bit. You have issues. Tell me
   62:13        what it is that makes you do the -- the
   62:14        household chores around his house.
   62:15        A. Well, he's busy. I know he's
   62:16        busy. I have more free time than he
   62:17        does. So if I do it, he doesn't have to
   62:18        worry about it. So I just do it.
   62:19        Q. All right. So, let's talk about
   62:20        specific chores, and let's look at like
   62:21        outside chores first, the yard. Who mows
   62:22        his yard?
   62:23        A. Oh, he does.

63:01 - 63:05   Burrows, Sarah 2020-09-24
   63:01        Q. Okay. Have you ever mowed his
   63:02        yard?
   63:03        A. No. But his neighbor has.
   63:04        Q. Okay. Is he able to mow his
   63:05        yard without difficulty?

63:07 - 63:16   Burrows, Sarah 2020-09-24
   63:07        A. He mows the yard, but he wears                  Re: [63:07 to 63:16]                                               OVERRULED
   63:08        ear protection.                                    Pltf Obj MIL C4 - non-military
   63:09        Q. Okay. Have you seen him use,                    noise exposure,
   63:10        you know, weedeaters and trimmers?
   63:11        A. Weedeaters.
   63:12        Q. Okay. Is he able to do that?
   63:13        A. With protection.
   63:14        Q. Okay. Have you ever done that
   63:15        for him?
   63:16        A. No.

63:21 - 64:01   Burrows, Sarah 2020-09-24
   63:21        Q. Do you know if he has circular                  Re: [63:21 to 64:01]                                               OBJECTIONS
   63:22        saws, table saws, and the like?                    Pltf Obj MIL C4 - non-military                                     WITHDRAWN,
   63:23        A. He does, but I've never seen him                noise exposure                                                     3/12/2021
   64:01        use it.

64:07 - 64:07   Burrows, Sarah 2020-09-24
   64:07        Q. Well, in other words, is he

64:07 - 64:08   Burrows, Sarah 2020-09-24
   64:07        Q. Well, in other words, is he
   64:08        physically able to care for his yard?

64:10 - 64:21   Burrows, Sarah 2020-09-24
   64:10        A. He uses -- yeah. He can take
   64:11        care of his yard --
   64:12        Q. Has he ever -- I'm sorry.
   64:13        Keep -- finish your answer.
   64:14        A. I was going to say, he uses the
   64:15        ear protection and is able to mow and
   64:16        weedeat as needed.
                                                            Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 101 of 305




   64:17        Q. Has he ever taken care of your
   64:18        yard?
   64:19        A. Yes.
   64:20        Q. Okay. Mowing and the like?
   64:21        A. Mowing.

65:06 - 65:23   Burrows, Sarah 2020-09-24
   65:06        Q. Okay. What about inside                          Re: [65:06 to 66:01]                                               OBJECTIONS
   65:07        housework, things like vacuuming, for               Pltf Obj MIL C4 - non-military                                     WITHDRAWN,
   65:08        example? Have you seen him vacuum                   noise exposure,                                                    3/12/2021
   65:09        before?
   65:10        A. I have not.
   65:11        Q. Have you vacuumed his house for
   65:12        him?
   65:13        A. I have.
   65:14        Q. Okay.
   65:15        A. He was not home at the time.
   65:16        Q. Okay. What about laundry? Who
   65:17        does his laundry?
   65:18        A. I do.
   65:19        Q. Does he ever do his own laundry?
   65:20        A. He hasn't in two years.
   65:21        Q. Okay. In your observation, is
   65:22        he physically capable of doing his own
   65:23        laundry?

66:01 - 66:01   Burrows, Sarah 2020-09-24
   66:01        A. Yes.                                             Re: [65:06 to 66:01]                                               OBJECTIONS
                                                                    Pltf Obj MIL C4 - non-military                                     WITHDRAWN,
                                                                    noise exposure,                                                    3/12/2021

66:03 - 66:21   Burrows, Sarah 2020-09-24
   66:03        Q. All right. What about, like,
   66:04        doing the dishes? Who does the dishes?
   66:05        A. Usually, I do.
   66:06        Q. Is he physically capable of
   66:07        doing the dishes if you weren't around?
   66:08        A. Yes.
   66:09        Q. Does he cook?
   66:10        A. He does.
   66:11        Q. Okay. Have you ever seen him
   66:12        have difficulty cooking because of his
   66:13        hearing?
   66:14        A. Not that I'm aware of.
   66:15        Q. Does he ever hire anybody to do
   66:16        any housework for him, like a housekeeper
   66:17        or the like?
   66:18        A. No.
   66:19        Q. Has he ever hired anybody to do
   66:20        yard work for him?
   66:21        A. No. Not that I'm aware of.

66:22 - 67:03   Burrows, Sarah 2020-09-24
                                                            Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 102 of 305




   66:22        Q. Let me ask about -- setting
   66:23        aside hearing and tinnitus, what other --
   67:01        and I want to divide this between
   67:02        physical and emotional. So, let's start
   67:03        with physical. Are you aware of any

66:22 - 67:03   Burrows, Sarah 2020-09-24
   66:22        Q. Let me ask about -- setting
   66:23        aside hearing and tinnitus, what other --
   67:01        and I want to divide this between
   67:02        physical and emotional. So, let's start
   67:03        with physical. Are you aware of any

67:03 - 67:14   Burrows, Sarah 2020-09-24
   67:03        with physical. Are you aware of any
   67:04        other physical problems that are
   67:05        disabilities or injuries or the like that
   67:06        Mr. Keefer exhibits these days?
   67:07        A. I know he has problems with his
   67:08        back and shoulder and knees. He -- like
   67:09        sometimes when he gets up, he moves slow.
   67:10        His body hurts a lot.
   67:11        Q. Okay. Do you know, from what
   67:12        he's told you, whether those are injuries
   67:13        or -- or problems that developed because
   67:14        of his military service?

67:16 - 67:16   Burrows, Sarah 2020-09-24
   67:16        A. I'm unaware of what caused them.

68:15 - 68:20   Burrows, Sarah 2020-09-24
   68:15        Q. All right. Besides the muscle
   68:16        aches and pains or whatever they are with
   68:17        the knee and the -- the back, any other
   68:18        physical ailments you've observed that
   68:19        Mr. Keefer has now or physical
   68:20        limitations?

68:22 - 68:22   Burrows, Sarah 2020-09-24
   68:22        A. I can't think of anything.

68:23 - 68:23   Burrows, Sarah 2020-09-24
   68:23        Q. Okay. What about emotional or

69:01 - 69:12   Burrows, Sarah 2020-09-24
   69:01        psychological issues? Are you aware of
   69:02        any of those problems that Mr. Keefer may
   69:03        have?
   69:04        A. I am.
   69:05        Q. Okay. Tell me what you're aware
   69:06        of.
   69:07        A. I know that he has PTSD. He, I
   69:08        believe, has depression. He's stressed
                                                            Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 103 of 305




   69:09        all the time.
   69:10        Q. All right. Okay. Let's sort of
   69:11        break those down. What has he told you
   69:12        about the PTSD as to when it began?

69:14 - 69:15   Burrows, Sarah 2020-09-24
   69:14        A. He hasn't. He doesn't talk
   69:15        about it.

69:16 - 69:19   Burrows, Sarah 2020-09-24
   69:16        Q. Okay. How -- how is it you know
   69:17        he has it?
   69:18        A. I don't know. I don't know how
   69:19        I know.

69:20 - 69:23   Burrows, Sarah 2020-09-24
   69:20        Q. Do you know if the PTSD was
   69:21        something that stemmed from his -- his
   69:22        time in the military?
   69:23        A. From my understanding.

70:01 - 70:17   Burrows, Sarah 2020-09-24
   70:01        Q. Okay. How -- how have -- if at
   70:02        all, have you observed the PTSD in
   70:03        Mr. Keefer in his -- in your interactions
   70:04        with him?
   70:05        A. I know like crowds of people
   70:06        makes him like really nervous and
   70:07        uncomfortable. And there was -- like
   70:08        sometimes when he's sleeping, like he'll
   70:09        say things in his sleep, and then he'll
   70:10        say that he -- like he doesn't remember
   70:11        it, but he thinks that he's having dreams
   70:12        about when he was in the military. He
   70:13        doesn't ever relax. Like, he doesn't
   70:14        sleep well at night at all. And when he
   70:15        does, like, he, like, twitches all the
   70:16        time and makes -- like it's like he's
   70:17        never resting.

70:18 - 70:20   Burrows, Sarah 2020-09-24
   70:18        Q. Okay. Do you know what kind of
   70:19        treatment, if any, he's received or
   70:20        receiving for his PTSD?

70:22 - 71:01   Burrows, Sarah 2020-09-24
   70:22        A. I do not.
   70:23        Q. Do you know if he's going to see
   71:01        a counselor for that?

71:03 - 71:08   Burrows, Sarah 2020-09-24
   71:03        A. Not that I'm aware of.
   71:04        Q. You mentioned depression. Is
                                                            Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 104 of 305




   71:05        that something that to your understanding
   71:06        has been actually diagnosed as
   71:07        depression?
   71:08        A. I believe so.

71:13 - 71:21   Burrows, Sarah 2020-09-24
   71:13        Q. And how have you observed the
   71:14        depression affecting him on a daily
   71:15        basis?
   71:16        A. The fact that, like, he can't
   71:17        sleep at night but he sleeps a ton during
   71:18        the day. He's kind of withdrawn at
   71:19        times. And, like, I can see it. I -- I
   71:20        know that's hard to explain, but I can
   71:21        see it.

71:22 - 72:01   Burrows, Sarah 2020-09-24
   71:22        Q. Do you know if he's receiving
   71:23        any treatment for his depression?
   72:01        A. I'm not aware.

72:02 - 72:04   Burrows, Sarah 2020-09-24
   72:02        Q. Do you know if he's on any sort
   72:03        of antidepressant medications?
   72:04        A. Not that I'm aware of.

73:13 - 73:15   Burrows, Sarah 2020-09-24
   73:13        Q. You mentioned sleep problems.                    Re: [73:13 to 73:15]                                               OBJECTIONS
   73:14        Do you know whether Mr. Keefer has sleep            Pltf Obj 702                                                       WITHDRAWN,
   73:15        apnea?                                                                                                                 3/12/2021

73:17 - 73:19   Burrows, Sarah 2020-09-24
   73:17        A. I'm not aware.
   73:18        Q. Okay. Does he snore?
   73:19        A. Yes.

74:02 - 74:03   Burrows, Sarah 2020-09-24
   74:02        Q. And does he sleep with a CPAP or
   74:03        BiPAP machine or with a mask at night?

74:05 - 74:19   Burrows, Sarah 2020-09-24
   74:05        A. He does have a CPAP.
   74:06        Q. Does he use it?
   74:07        A. I don't know. I haven't seen
   74:08        it.
   74:09        Q. Okay. You know he has one, but
   74:10        you don't know if he's using it. Is that
   74:11        correct?
   74:12        A. Yes.
   74:13        Q. Okay. Do you know how long he's
   74:14        had it? Has he ever told you that?
   74:15        A. I don't know.
   74:16        Q. And have you ever asked him
                                                           Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 105 of 305




   74:17        whether he uses the CPAP machine?
   74:18        A. No. He has talked about using
   74:19        it, but I don't ask.

75:06 - 75:17   Burrows, Sarah 2020-09-24
   75:06        Q. Has he ever indicated that his
   75:07        sleep issues have any -- anything to do
   75:08        with his hearing loss or tinnitus?
   75:09        A. I'm not aware.
   75:10        Q. Has he ever mentioned to you
   75:11        whether his depression is related to his
   75:12        hearing loss or tinnitus?
   75:13        A. We don't talk about it.
   75:14        Q. Okay. Has he ever indicated to
   75:15        you whether his PTSD is affected at all
   75:16        by his hearing loss or tinnitus?
   75:17        A. We don't talk about it.

76:07 - 77:02   Burrows, Sarah 2020-09-24
   76:07        Q. Have you -- have you ever                       Re: [76:07 to 77:02]                                               OBJECTIONS
   76:08        recommended that he go see a doctor for            Pltf Obj 402                                                       WITHDRAWN,
   76:09        any reason?                                                                                                           3/12/2021
   76:10        A. Yeah.
   76:11        Q. Okay. In -- in what context?
   76:12        A. Like, he had a cold or
   76:13        something, and I thought he should go to
   76:14        the doctor.
   76:15        Q. Okay. Have you ever suggested
   76:16        he go to the doctor for his hearing
   76:17        issues or tinnitus?
   76:18        A. I have not.
   76:19        Q. Have you ever suggested he go to
   76:20        the -- to go seek treatment for his PTSD
   76:21        or depression or stress?
   76:22        A. I have not.
   76:23        Q. Have you ever suggested he go
   77:01        see a doctor about his sleep issue?
   77:02        A. I have not.

78:16 - 78:20   Burrows, Sarah 2020-09-24
   78:16        Q. Does he ever just keep in touch,
   78:17        to your knowledge, with any former
   78:18        friends in the military?
   78:19        A. I know he keeps in touch with
   78:20        several.

79:15 - 79:23   Burrows, Sarah 2020-09-24
   79:15        Q. Who are his friends now?
   79:16        A. Now he has a few. I'd say Levi
   79:17        Lawson, Brandon Ammerman, Cody Fanning,
   79:18        Derek Earls.
   79:19        Q. Are they all people who live in
   79:20        the Hobart area?
                                                            Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 106 of 305




   79:21        A. Levi does not live here, but he
   79:22        lives in a town close by. They used to
   79:23        work together.

80:08 - 80:14   Burrows, Sarah 2020-09-24
   80:08        Q. Okay. Do you know of any of his
   80:09        coworkers at the police department that
   80:10        he's close to?
   80:11        A. Brandon Ammerman is one.
   80:12        Richard Jones. I don't think I mentioned
   80:13        him. Cody Fanning. Cody Siesser. I
   80:14        think that's all.

84:19 - 84:23   Burrows, Sarah 2020-09-24
   84:19        Q. I had asked you some questions
   84:20        about his current friends, and you gave
   84:21        me a list of a few names. How does he --
   84:22        in what ways does he socialize with his
   84:23        friends?

85:02 - 85:03   Burrows, Sarah 2020-09-24
   85:02        A. Text messages. If he sees them,
   85:03        he talks to them.

85:04 - 85:23   Burrows, Sarah 2020-09-24
   85:04        Q. Okay. So that was actually one
   85:05        of my next questions, is text -- is he --
   85:06        I mean, there are people who are texters
   85:07        and people who are not texters and there
   85:08        are people in the middle; right? So,
   85:09        where is he? In your observation of him
   85:10        texting, is he a frequent texter?
   85:11        A. Yes.
   85:12        Q. Okay. Is that his primary
   85:13        method of communicating with -- with you,
   85:14        for example, when you're not in the same
   85:15        location?
   85:16        A. Yes.
   85:17        Q. Okay. Is that the way he
   85:18        interacts with his children when he's not
   85:19        with them?
   85:20        A. Yes. Or FaceTime.
   85:21        Q. Or FaceTime? And with his
   85:22        friends, is it the same way? You've
   85:23        observed him texting?

86:02 - 86:02   Burrows, Sarah 2020-09-24
   86:02        A. Yes.

88:15 - 89:01   Burrows, Sarah 2020-09-24
   88:15        Q. You mentioned earlier avoiding
   88:16        crowded places or whatever. What
   88:17        about -- let's talk about, like,
                                                            Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 107 of 305




   88:18        restaurants, for example. Do you all go
   88:19        out to dinner at restaurants?
   88:20        A. Yes.
   88:21        Q. Often -- okay. How often do you
   88:22        go out?
   88:23        A. I don't know. Couple of times a
   89:01        month.

89:02 - 89:16   Burrows, Sarah 2020-09-24
   89:02        Q. Okay. Is it usually just the
   89:03        two of you, or is it bring the kids, or a
   89:04        combination?
   89:05        A. It -- I mean, if it's just us,
   89:06        then we'll go. But if we have our kids,
   89:07        they go, too.
   89:08        Q. Are there other couples that
   89:09        y'all are friends with?
   89:10        A. Yes. But we don't hang out with
   89:11        them.
   89:12        Q. Okay. You're --
   89:13        A. Like, we have mutual friends
   89:14        that are couples, but we don't -- we
   89:15        don't really hang out with anybody. We
   89:16        basically just -- it's us and our kids.

89:17 - 89:21   Burrows, Sarah 2020-09-24
   89:17        Q. Okay. Has he ever -- has Mr.
   89:18        Keefer ever expressed to you a desire to
   89:19        do more hanging out with friends or
   89:20        lamenting the fact that you can't hang
   89:21        out with your friends more?

89:23 - 89:23   Burrows, Sarah 2020-09-24
   89:23        A. No.

90:08 - 90:10   Burrows, Sarah 2020-09-24
   90:08        Q. With friends. In other words,
   90:09        is he -- does he ever express regret that
   90:10        he can't be out socializing more?

90:12 - 90:12   Burrows, Sarah 2020-09-24
   90:12        A. We haven't discussed it.

90:13 - 90:23   Burrows, Sarah 2020-09-24
   90:13        Q. What restaurants do you like to
   90:14        go to?
   90:15        A. I don't know. There are
   90:16        several.
   90:17        Q. Okay. I mean, what do you --
   90:18        give me a list of a couple of the
   90:19        restaurants you might go to.
   90:20        A. Sakura, Plaza, Roma's, Johnny
   90:21        Carino's, Home -- Home Town Pizza,
                                                            Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 108 of 305




   90:22        Hideaway Pizza.
   90:23        Q. And when you go, do you

91:01 - 91:03   Burrows, Sarah 2020-09-24
   91:01        typically eat there, or do you bring it
   91:02        home?
   91:03        A. Both.

91:18 - 91:23   Burrows, Sarah 2020-09-24
   91:18        Q. What about sort of adult
   91:19        parties? Is that something y'all do, go
   91:20        to adult parties together?
   91:21        A. Been to like three.
   91:22        Q. And I also recognize 2020 is a
   91:23        terrible time to talk about going to

92:01 - 92:10   Burrows, Sarah 2020-09-24
   92:01        parties. It doesn't happen very often,
   92:02        so. Prior to the pandemic, I should say,
   92:03        you went to some -- went to parties three
   92:04        or four times, you think, maybe two or
   92:05        three times?
   92:06        A. Yeah. There was less than like
   92:07        ten people at all of them.
   92:08        Q. Okay. Is he a member of any
   92:09        social clubs?
   92:10        A. Masonic lodge.

92:11 - 92:12   Burrows, Sarah 2020-09-24
   92:11        Q. Okay. What does -- what does he
   92:12        do at the Masonic lodge?

92:14 - 92:14   Burrows, Sarah 2020-09-24
   92:14        A. Nothing much now.

92:15 - 92:17   Burrows, Sarah 2020-09-24
   92:15        Q. Okay. When you say "nothing
   92:16        much now," is that pandemic-related?
   92:17        A. No.

92:19 - 92:23   Burrows, Sarah 2020-09-24
   92:19        A. He hasn't really done much since
   92:20        he changed jobs.
   92:21        Q. Okay. Is that because of the
   92:22        time issue or because there's something
   92:23        about his current job that makes --

93:01 - 93:15   Burrows, Sarah 2020-09-24
   93:01        A. Time issue.
   93:02        Q. Okay. Prior to his current job,
   93:03        what was he doing with the Masonic lodge,
   93:04        what sort of activities?
   93:05        A. No activities. Like, he would
                                                   Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 109 of 305




93:06   go to the meetings if he could go to the
93:07   meetings, but that was it.
93:08   Q. Okay. How often were those
93:09   meetings held?
93:10   A. I think it's twice a month.
93:11   Q. Okay. Has he ever been an
93:12   officer in the Masonic lodge?
93:13   A. Yes, but I'm not sure what. I
93:14   don't understand the Masonic lodge very
93:15   well.
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 110 of 305


                              3M Affirmatives                          Pltf Objections                           Pltf Counters               3M Objections   Rulings
11:07 - 11:12 Crossley, Cynthia 2020-09-21
   11:07      Can you please state your full
   11:08      name for the Record?
   11:09      A. Cynthia Melissa Crossley.
   11:10      Q. And where do you live, Ms.
   11:11      Crossley?
   11:12      A. I live in Southside, Alabama.

22:19 - 22:25   Crossley, Cynthia 2020-09-21
   22:19        Q. Okay. When did you first become
   22:20        aware of the dual-ended versions of the Combat
   22:21        Arms Earplugs?
   22:22        A. Many years ago.
   22:23        Q. Would you say -- Can you ballpark
   22:24        when that was? Was it prior to 2005, prior to
   22:25        2010?

23:01 - 23:01 Crossley, Cynthia 2020-09-21
   23:01      A. It was prior to 2005.

24:17 - 24:22   Crossley, Cynthia 2020-09-21
   24:17        Q. Did you ever receive any training
   24:18        or instructions on how to use the Combat Arms
   24:19        Earplugs?
   24:20        A. Yeah. I would think I received
   24:21        specific training regarding those just as a
   24:22        matter of knowing how they worked.

25:03 - 25:08   Crossley, Cynthia 2020-09-21
   25:03        Q. And who would have provided that
   25:04        training?
   25:05        A. In the general chain of command
   25:06        in the military, that would have come down from
   25:07        the hearing conservation officer within the --
   25:08        at the post I was working at.

25:10 - 25:13   Crossley, Cynthia 2020-09-21
   25:10        And would that person have been a
   25:11        -- an employee of the Department of Defense?
   25:12        A. That person would have been an
   25:13        active duty hearing conservation officer.

25:20 - 25:23   Crossley, Cynthia 2020-09-21
   25:20        The dual-ended version of the
   25:21        Combat Arms Earplug is the only earplug you
   25:22        recall having received special instructions for
   25:23        how to use?

25:25 - 26:09   Crossley, Cynthia 2020-09-21
   25:25        A. I -- I received specific training
   26:01        on each type of earplug that we issued. And
   26:02        that was -- I was trained -- I was certified
   26:03        every five years within the Hearing
   26:04        Conservation Program on what the aspects of
   26:05        fitting earplugs were, and that included all
   26:06        the -- all the OSHA-approved earplugs for the
   26:07        military. So about every four or five years,
   26:08        and on a daily basis, practically, as far as
   26:09        fitting.
                                                                     Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 111 of 305


26:11 - 26:13   Crossley, Cynthia 2020-09-21
   26:11        Would you agree that you received                 Re: [26:11 to 26:13]                                                          SUSTAINED
   26:12        considerable instruction and training on how to   Pltf Obj 611; leading
   26:13        use hearing protection devices?

26:15 - 26:15 Crossley, Cynthia 2020-09-21
   26:15      A. Yes.                                             Re: [26:15 to 26:15]                                                          SUSTAINED
                                                                  Pltf Obj 611; leading

26:16 - 26:19   Crossley, Cynthia 2020-09-21
   26:16        Q. And you were recertified in the                Re: [26:16 to 26:19]                                                          SUSTAINED
   26:17        use of the hearing protection devices every       Pltf Obj 611; leading
   26:18        five years; is that correct?
   26:19        A. Yes. Yes.

27:05 - 27:14   Crossley, Cynthia 2020-09-21
   27:05        Q. And during the course of your                  Re: [27:05 to 27:14]                                                          SUSTAINED
   27:06        medical practice, you don't recall having         Pltf Obj 611; leading
   27:07        discussed the Combat Arms much with soldiers?
   27:08        A. Not much. And I don't recall
   27:09        issuing Combat Arms Ear -- because we worked in
   27:10        concert with the people who were oversighting
   27:11        the Hearing Conservation Program at Fort
   27:12        Benning. But we -- you know, we -- We worked
   27:13        in concert with them, but we didn't necessarily
   27:14        see them every day.

29:08 - 29:10   Crossley, Cynthia 2020-09-21
   29:08        Q. And you said you were a board
   29:09        certified occupational health nurse --
   29:10        A. Yes.

29:18 - 30:02   Crossley, Cynthia 2020-09-21
   29:18        Q. Okay. And how long have you been               Re: [29:18 to 30:02]                                                          OVERRULED
   29:19        a certified occupation health nurse?              Pltf Obj Incomplete
   29:20        A. Oh, goodness. I would have to go               designation
   29:21        get that certification certificate to tell you
   29:22        exactly. But I went to work at -- I graduated
   29:23        in '82, I went to work in occupational health
   29:24        at Fort Benning in 1991. Probably five years
   29:25        later, at the most, I received that
   30:01        certification; and, you know, that's
   30:02        ballparking it.

34:13 - 34:15   Crossley, Cynthia 2020-09-21
   34:13        Q. And approximately what year did
   34:14        you start at Fort Benning?
   34:15        A. May 13, 1991.

34:24 - 35:03   Crossley, Cynthia 2020-09-21
   34:24        Q. How long did you work at Fort
   34:25        Benning?
   35:01        A. Twenty-eight years.
   35:02        Q. Okay. And you recently retired?
   35:03        A. Yes.

35:10 - 36:01   Crossley, Cynthia 2020-09-21
   35:10        Q. During the course of your
   35:11        twenty-eight years at Fort Benning, you served
   35:12        as an occupational health nurse during that
   35:13        time?
                                                                     Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 112 of 305


   35:14        A. Yes.
   35:15        Q. During those twenty-eight years,
   35:16        did you work within the Hearing Conservation
   35:17        Program?
   35:18        A. Yes.
   35:19        Q. And during those twenty-eight
   35:20        years, did you review audiological testing for
   35:21        soldiers?
   35:22        A. Yes.
   35:23        Q. And during those twenty-eight
   35:24        years, did you conduct audiological testing on
   35:25        soldiers?
   36:01        A. Yes.

36:02 - 36:18   Crossley, Cynthia 2020-09-21
   36:02        Q. Did your work in occupational
   36:03        health change at all in the twenty-eight years
   36:04        you were at Fort Benning?
   36:05        A. Oh, yes. It got better.
   36:06        Q. In what ways?
   36:07        A. More rewarding.
   36:08        Q. Okay. And why was that?
   36:09        A. Because -- Okay. Let me get on
   36:10        my little soapbox here.
   36:11        I love soldiers. I literally
   36:12        loved working for soldiers. But I loved
   36:13        working for the civilian employees and the
   36:14        volunteers and contractors that, at certain
   36:15        times, would come across our path.
   36:16        But it was just a very, very
   36:17        rewarding experience for me, professionally and
   36:18        personally.

36:19 - 37:14   Crossley, Cynthia 2020-09-21
   36:19        Q. And as an occupational health
   36:20        nurse, what did you view your job or
   36:21        responsibility, in terms of the soldiers?
   36:22        A. Doing the best I could to make
   36:23        them aware of their responsibility for staying
   36:24        safe, because it all -- it all comes to bear on
   36:25        the person, you know, that you're taking care
   37:01        of. You can -- You can lead a horse to water,
   37:02        but you can't make them drink. You can teach
   37:03        them all day long, but unless they understand
   37:04        what you teach them, you're teaching is in
   37:05        vain. I loved teaching, and I loved teaching
   37:06        my soldiers.
   37:07        Q. So one of your job
   37:08        responsibilities was educating soldiers about
   37:09        the risks associated with their jobs?
   37:10        A. Yes.
   37:11        Q. And one of your responsibilities
   37:12        was educating soldiers about the hearing risks
   37:13        involved in their jobs?
   37:14        A. Yes.

38:18 - 38:22   Crossley, Cynthia 2020-09-21
   38:18        When you were educating soldiers                  Re: [38:18 to 38:22]                                                          OVERRULED
   38:19        about the risks of hearing loss and other         Pltf Obj 602; foundation;
   38:20        audiological injuries, what were the most         compound; 403; MIL G5;
   38:21        difficult problems you faced in educating
                                                                     Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 113 of 305


   38:22        soldiers about those risks?

38:24 - 38:25 Crossley, Cynthia 2020-09-21
   38:24      A. Overcoming their resistance to                   Re: [38:24 to 38:25]                                                          OVERRULED
   38:25      following the instructions.                         Pltf Obj 602; foundation; 403;
                                                                  MIL G5;

39:01 - 39:03   Crossley, Cynthia 2020-09-21
   39:01        Q. And what was your understanding                Re: [39:01 to 39:03]                                                          SUSTAINED
   39:02        of the resistance to following the                Pltf Obj 602; foundation; 403;
   39:03        instructions?                                     MIL G5;

39:05 - 39:21   Crossley, Cynthia 2020-09-21
   39:05        A. Some -- Sometimes, you know, they              Re: [39:05 to 39:21]                                                          SUSTAINED
   39:06        would make a little joke. And say: Yeah, I        Pltf Obj 602; foundation; 403;
   39:07        carry my earplugs with me all the time, you       MIL G5;
   39:08        know, and then do this (indicating). They
   39:09        would refer to them as manual digital inserts.
   39:10        You know, so there was always the back and
   39:11        forth and the kidding portion of the
   39:12        interaction between me as a provider and them
   39:13        as a patient. And I would laugh and cut-up and
   39:14        carry on with them, but I didn't always come
   39:15        away with the feeling that they truly
   39:16        understood the importance of their adherence to
   39:17        my instructions. They understood what I was
   39:18        saying.
   39:19        Q. So in your experience, was a
   39:20        failure of soldiers to use hearing protection a
   39:21        major problem?

39:23 - 40:25   Crossley, Cynthia 2020-09-21
   39:23        A. You know, at times it was.                     Re: [39:23 to 40:25]                                                          OVERRULED
   39:24        Because they -- The nature of their job is you    Pltf Obj Strike Nonresponsive;
   39:25        do it, you do it fast, and you do it as good as   611; leading; vague; 602
   40:01        you can, as fast as you can, to say as safe as
   40:02        you can. Sometimes you lose your -- You jump
   40:03        off a track and lose your earplugs; your safety
   40:04        glasses go one way, your earplugs go the other
   40:05        way, you know. And so they do the best they
   40:06        can with what they have. I never doubted that.
   40:07        But I will tell you, sometimes I
   40:08        felt like I could have personally felt better
   40:09        about their understanding if -- if I could just
   40:10        get across to them the importance of wearing
   40:11        the earplugs. I had good reports sometimes.
   40:12        They'd say: Listen, I am not going to be a
   40:13        seventy-year-old grandfather and not be able to
   40:14        hear my grandchildren.
   40:15        So, yeah, you know, I had some
   40:16        concerns that they would adhere to my
   40:17        instructions perfectly; sometimes imperfectly.
   40:18        But it was -- Whether they understood it or
   40:19        not, bottom line, it was their responsibility
   40:20        to follow those instructions to get the best
   40:21        results from the hearing protection.
   40:22        Q. You believe that the education
   40:23        you provided to soldiers was important in
   40:24        preventing their hearing-related injuries?
   40:25        A. Yes.
                                                                     Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 114 of 305


43:09 - 43:13   Crossley, Cynthia 2020-09-21
   43:09        Q. To provide soldiers education                  Re: [43:09 to 43:13]                                                          OVERRULED
   43:10        about their use of hearing protection, was it     Pltf Obj Compound; 702; 602;
   43:11        important to you that they accurately report to
   43:12        you how and when they were using hearing
   43:13        protection devices?

43:15 - 43:18   Crossley, Cynthia 2020-09-21
   43:15        A. Well, yeah, it -- You know, when
   43:16        I -- And many times in my notes I would reflect
   43:17        that after being educated, they were able to
   43:18        demonstrate what they were taught.

43:21 - 43:25   Crossley, Cynthia 2020-09-21
   43:21        For example, while you were
   43:22        providing education about the use of hearing
   43:23        protection devices, was it important to know
   43:24        which hearing protection devices soldiers were
   43:25        actually using?

44:02 - 44:06   Crossley, Cynthia 2020-09-21
   44:02        A. They always told us which ones                 Re: [44:02 to 44:06]                                                          OVERRULED
   44:03        they were using, because that was a portion of    Pltf Obj Strike Nonresponsive;
   44:04        the audiological testing; they told us what
   44:05        they were using and that was added to the
   44:06        audiological test.

46:10 - 47:09   Crossley, Cynthia 2020-09-21
   46:10        Q. How do you decide what earplugs                Re: [46:10 to 47:09]                                                          OVERRULED
   46:11        to issue to a soldier?                            Pltf Obj Vague
   46:12        A. You look in their ears, and you
   46:13        judge the size, you get the size, you stick
   46:14        them in, and if they fit, and they -- we sound
   46:15        muffled to their -- to their -- to the soldier
   46:16        that was just issued the earplugs, then we --
   46:17        we can safely assume that's a good fit.
   46:18        Is it the best fit? You know,
   46:19        maybe not. If it's not the best fit, then we
   46:20        would send them to have earplugs made for them.
   46:21        Because for some soldiers whose
   46:22        ears were too big for the largest earplugs we
   46:23        had, so we'd send them and have them made
   46:24        specifically for them.
   46:25        Q. And were there -- What were the
   47:01        different types of hearing protection devices
   47:02        that you issued?
   47:03        A. Single-flange, double-flange,
   47:04        triple-flange, quad-flange, and that's it.
   47:05        That's what we had.
   47:06        And at some point, you know, you
   47:07        had to have all the different earplugs that are
   47:08        available within the system, you have to have
   47:09        those present to fit the soldier as well.

47:10 - 48:10   Crossley, Cynthia 2020-09-21
   47:10        Q. Did you ever have Combat Arms                  Re: [47:10 to 48:10]                                                          OVERRULED
   47:11        Version 2, the dual-ended plugs, available for    Pltf Obj vague; Foundation;
   47:12        issuing?                                          702 (48:05-48:07)
   47:13        A. You know, I know we did for a
   47:14        while, but I don't know how long, and I know we
   47:15        didn't have them all the time. That's about
                                                                    Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 115 of 305


   47:16        the -- That's about the best answer I can give
   47:17        you. Yeah, I do remember them being there; no,
   47:18        I don't remember how long or why they weren't
   47:19        there all the time. I just don't know.
   47:20        I -- I was not responsible for
   47:21        making the purchasing and -- I was not
   47:22        responsible for ordering or purchasing, so I
   47:23        honestly don't know. I used what I was given.
   47:24        Q. Do you recall ever having issued
   47:25        the dual-ended Combat Arms to a soldier?
   48:01        A. You know, I don't truly -- I -- I
   48:02        really can't answer that with a great deal of
   48:03        confidence, because I don't remember
   48:04        specifically fitting them.
   48:05        Q. And was fitting earplugs
   48:06        important?
   48:07        A. Yeah, it was.
   48:08        Q. And why was it important?
   48:09        A. The better the fit, the better
   48:10        the hearing protection.

48:11 - 48:13   Crossley, Cynthia 2020-09-21
   48:11        Q. And does any one type of earplug              Re: [48:11 to 48:13]                                                          OVERRULED
   48:12        fit every soldier?                               Pltf Obj 702; 602; Foundation
   48:13        A. No.

48:15 - 48:15 Crossley, Cynthia 2020-09-21
   48:15      Q. And why was that?                               Re: [48:15 to 48:15]                                                          OVERRULED
                                                                 Pltf Obj 702, 602; vague;
                                                                 Foundation

48:16 - 48:16 Crossley, Cynthia 2020-09-21
   48:16      A. Because --                                      Re: [48:16 to 48:16]                                                          OVERRULED
                                                                 Pltf Obj 702, 602; vague;
                                                                 Foundation

48:18 - 48:20   Crossley, Cynthia 2020-09-21
   48:18        A. -- everybody's ears are                       Re: [48:18 to 48:20]                                                          OVERRULED
   48:19        different. Everybody has a different sized       Pltf Obj 702, 602; vague;
   48:20        ear.                                             Foundation

49:02 - 49:04   Crossley, Cynthia 2020-09-21
   49:02        Q. Was it important for earplugs to              Re: [49:02 to 49:04]                                                          OVERRULED
   49:03        be medically fit to ensure that they are         Pltf Obj 702; 602; vague;
   49:04        adequately protecting the soldier's hearing?     foundation

49:06 - 49:07 Crossley, Cynthia 2020-09-21
   49:06      A. I don't know what you mean by
   49:07      medically fit.

49:08 - 49:16   Crossley, Cynthia 2020-09-21
   49:08        Q. So, for example, just giving a                Re: [49:08 to 49:16]                                                          OVERRULED
   49:09        soldier a package of earplugs and saying:        Pltf Obj 702; 602; vague;
   49:10        Stick these in your ears, would be one way to    foundation; compound; 611;
   49:11        distribute earplugs. Another way would be for    leading'
   49:12        them to sit down with someone like you, who is
   49:13        trained to select the right earplug for them,
   49:14        make sure it's fit in their ear, et cetera.
   49:15        Does that make sense?
   49:16        A. Yes, it does.
                                                                     Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 116 of 305


49:18 - 50:13   Crossley, Cynthia 2020-09-21
   49:18        A. Thank you for the clarity.                     Re: [49:18 to 50:13]                                                          OVERRULED as to [49:18-
   49:19        Yes, that is important. And that                  Pltf Obj Strike Nonresponsive                                                 50:04]
   49:20        was part of our job: We looked in their ears,
   49:21        we made sure they didn't have a wax build-up                                                                                    SUSTAINED as to [50:05-
   49:22        that would block their -- a good result from                                                                                    50:13]
   49:23        their hearing test.
   49:24        We issued earplugs based on the
   49:25        size of their ear canal. And that -- And we --
   50:01        We personally inserted them to ensure that they
   50:02        did fit, there was a good resistance to trying
   50:03        to pull it out of the ear canal, and then we'd
   50:04        take them out and have the soldier put them in.
   50:05        But I'm going to tell you, when
   50:06        you've been in the service fifteen years and
   50:07        somebody is trying to teach you to use the same
   50:08        earplug you were issued last year, it's not
   50:09        always real -- it's not -- you know what I'm --
   50:10        I'm not sure you know what I'm saying. But I'm
   50:11        -- You know, there's a difference between a
   50:12        ranked private and a sergeant major, in the way
   50:13        they know how to use earplugs.

50:15 - 50:17   Crossley, Cynthia 2020-09-21
   50:15        A. It takes longer to fit a ranked                Re: [50:15 to 50:17]                                                          SUSTAINED
   50:16        sergeant than it does a sergeant major, I'll      Pltf Obj Strike Nonresponsive
   50:17        put it that way.

50:18 - 50:20   Crossley, Cynthia 2020-09-21
   50:18        Q. While trying to fit a soldier                  Re: [50:18 to 50:20]                                                          OVERRULED
   50:19        with earplugs you had any issues getting an       Pltf Obj Vague
   50:20        adequate seal, what would you have done?

50:22 - 51:02   Crossley, Cynthia 2020-09-21
   50:22        A. If there was an inadequate seal
   50:23        that we could not address, then we would write
   50:24        a consult to the audiologist, and they would
   50:25        literally make them earplugs that specifically
   51:01        fit their ear canals. We did it quite
   51:02        frequently.

51:03 - 51:08   Crossley, Cynthia 2020-09-21
   51:03        Q. So when you were doing hearing                 Re: [51:03 to 51:08]                                                          OVERRULED
   51:04        protection device fitting, you made sure that     Pltf Obj 611; Leading; vague;
   51:05        the hearing protection device used, the           foundation
   51:06        earplug, actually fit in the soldier's ears;
   51:07        correct?
   51:08        A. Correct.

51:10 - 51:15   Crossley, Cynthia 2020-09-21
   51:10        Q. And if you had any problems using
   51:11        one earplug, for example the quad flange, if
   51:12        you had had issues inserting that plug, would
   51:13        you have tried other, you know, versions of
   51:14        plugs that you had that you could issue?
   51:15        A. Yes.

53:24 - 53:25 Crossley, Cynthia 2020-09-21
   53:24      Program. Can you please explain to the jury
   53:25      what the Army Hearing Program is?
                                                                     Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 117 of 305


54:02 - 54:06   Crossley, Cynthia 2020-09-21
   54:02        A. The Army Hearing Program is a
   54:03        part of the Army's Medical Surveillance
   54:04        Program. And the hearing conservation portion
   54:05        is that it is a portion of the screening -- the
   54:06        annual screening process.

61:03 - 61:06   Crossley, Cynthia 2020-09-21
   61:03        Q. Do you recall any training or
   61:04        education provided by you specifically related
   61:05        to the Combat Arms Earplugs?
   61:06        A. I don't.

64:25 - 65:06   Crossley, Cynthia 2020-09-21
   64:25        Q. And you mentioned that as part of
   65:01        the Hearing Conservation Program, there were
   65:02        regular audiological tests conducted; is that
   65:03        correct?
   65:04        A. Yes.
   65:05        Q. And when were the audiological
   65:06        tests conducted, how frequently?

65:08 - 65:10   Crossley, Cynthia 2020-09-21
   65:08        A. Annually, and more frequently if
   65:09        the soldier reported a notable change in their
   65:10        hearing.

67:12 - 67:15   Crossley, Cynthia 2020-09-21
   67:12        Q. In addition to the regular                     Re: [67:12 to 67:15]                                                          OVERRULED
   67:13        audiological testing, was the fitting of          Pltf Obj vague; foundation;
   67:14        hearing protection devices an important           602; 611; leading
   67:15        component of the Hearing Conservation Program?

67:17 - 67:17 Crossley, Cynthia 2020-09-21
   67:17      A. Yes.                                             Re: [67:17 to 67:17]                                                          OVERRULED
                                                                  Pltf Obj vague; foundation;
                                                                  602;

67:18 - 67:20   Crossley, Cynthia 2020-09-21
   67:18        Q. Were there any other aspects or
   67:19        components of the Hearing Conservation Program
   67:20        that you worked in?

67:22 - 68:05   Crossley, Cynthia 2020-09-21
   67:22        A. I wrote consults to the
   67:23        audiologist.
   67:24        Q. And what is a consult to an
   67:25        audiologist?
   68:01        A. When a soldiers fails the hearing
   68:02        -- the hearing test portion, and -- twice, then
   68:03        after that -- After the soldier fails the
   68:04        hearing test twice in our office, then we refer
   68:05        that soldier to the audiologist.

68:12 - 68:13 Crossley, Cynthia 2020-09-21
   68:12      Q. And what does a failure look like
   68:13      on one of the -- your audiological tests?

68:15 - 69:02 Crossley, Cynthia 2020-09-21
   68:15      A. A failure would be an H2 or an
   68:16      H3.
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 118 of 305


   68:17        Q. Can you explain to the jury what
   68:18        an H2 is?
   68:19        A. I'm sorry. An H2 -- an H1 --
   68:20        It's a way of grading hearing profiles. An H1
   68:21        is a normal test; an H2 is mild to moderate
   68:22        hearing loss, we'd bring them back for another
   68:23        test within fifteen -- within thirty days. If
   68:24        that failure was persistent, then we would
   68:25        refer them out to the audiologist. Or if they
   69:01        went from -- Or if they were a newly diagnosed
   69:02        H3, then we would send them to the audiologist.

69:07 - 69:10   Crossley, Cynthia 2020-09-21
   69:07        Q. Prior to discussing this
   69:08        deposition today, did you have any recollection
   69:09        of Lewis Keefer?
   69:10        A. I did not.

71:03 - 71:23   Crossley, Cynthia 2020-09-21
   71:03        Q. Okay. I'm now going to mark as
   71:04        Exhibit 3 a medical record from October 2007.
   71:05        Do you recognize this medical record?
   71:06        A. I recognize, yes, the form
   71:07        itself.
   71:08        Q. Is this one of the medical
   71:09        records you reviewed prior to the deposition
   71:10        today?
   71:11        A. Yes.
   71:12        Q. And this is an October 10, 2007,
   71:13        medical record authored by Cynthia M. Crossley;
   71:14        is that correct?
   71:15        A. Yes.
   71:16        Q. And the clinic here says
   71:17        Occupational Health FBGA.
   71:18        A. Yes.
   71:19        Q. What does the FBGA stand for?
   71:20        A. Fort Benning -- Let's see where
   71:21        is -- Part of this is blocked. Let me see if I
   71:22        can get you-all moved around here. FBGA is
   71:23        Fort Benning, Georgia.

71:24 - 72:01   Crossley, Cynthia 2020-09-21
   71:24        Q. The reason for appointment here
   71:25        is listed as in-processing post. Do you see
   72:01        that?

72:02 - 72:12   Crossley, Cynthia 2020-09-21
   72:02        A. Yes.
   72:03        Q. What does in-processing post
   72:04        mean?
   72:05        A. When a new soldier comes onboard,
   72:06        he would in-process through occupational health
   72:07        to be sure that everything was up-to-date.
   72:08        Q. And is this a medical record that
   72:09        you would have authored?
   72:10        A. This is a medical record -- let's
   72:11        see -- Let's see if I can get the -- I can't
   72:12        get it to go where I can see.

72:15 - 72:20 Crossley, Cynthia 2020-09-21
   72:15      A. Okay. There, that's better.
                                                                     Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 119 of 305


   72:16        Reason for appointment is in-processing post.
   72:17        RSIes, I reviewed medications and to determine
   72:18        if we was okay on that. SO note, history,
   72:19        annual medical surveillance screening. Appears
   72:20        healthy.

72:21 - 72:23   Crossley, Cynthia 2020-09-21
   72:21        THE WITNESS: Can I see the                        Re: [72:21 to 72:23]                                                          OVERRULED
   72:22        bottom, the next page, please? Can you pull       Pltf Obj Strike Nonresponsive
   72:23        that one up for me?

72:24 - 72:25 Crossley, Cynthia 2020-09-21
   72:24      A. Okay. He was given a hearing                     Re: [72:24 to 72:25]                                                          OVERRULED
   72:25      test, a vision test, and ear protector              Pltf Obj Strike Nonresponsive

73:01 - 73:04   Crossley, Cynthia 2020-09-21
   73:01        measurement. Yes. That's something I -- The       Re: [73:01 to 73:04]                                                          OVERRULED
   73:02        -- The A/P portion, I wrote; the disposition, I   Pltf Obj Strike Nonresponsive
   73:03        wrote; and the screening, I wrote; and the SO,
   73:04        I wrote. So, yes, I recognize this.

73:05 - 73:10   Crossley, Cynthia 2020-09-21
   73:05        Q. So on the first page of this
   73:06        document, there is the text that says:
   73:07        Screening, written by Cynthia Crossley.
   73:08        A. Uh-huh.
   73:09        Q. Do you see that?
   73:10        A. Yes.

73:11 - 73:25   Crossley, Cynthia 2020-09-21
   73:11        Q. So you would have written this                 Re: [73:11 to 73:25]                                                          OVERRULED
   73:12        text, the visit for: Occupational                 Pltf Obj Leading
   73:13        health/fitness exam?
   73:14        A. Yes.
   73:15        Q. What is an occupational
   73:16        health/fitness exam?
   73:17        A. Well, that's kind of a catch-all.
   73:18        We used it for a lot of different things, but
   73:19        it was just a general term that he was there
   73:20        for more than just a -- a hi-and-bye kind of
   73:21        in-processing. It was -- We did something --
   73:22        We did a medical intervention of some sort.
   73:23        Q. And just below that there's text
   73:24        that says SO note written by Crossley, Cynthia.
   73:25        A. Uh-huh.

74:01 - 74:03   Crossley, Cynthia 2020-09-21
   74:01        Q. What is an SO note?
   74:02        A. That's subjective/objective.
   74:03        Subjective reports and objective findings.

75:03 - 75:18   Crossley, Cynthia 2020-09-21
   75:03        Q. Yeah. So where it says tests and
   75:04        laboratory studies, what is that section of the
   75:05        note describing?
   75:06        A. That he was fitted, issued, and
   75:07        instructed in the use of blue Quattros hearing
   75:08        protection devices, and he demonstrated back
   75:09        correct use, and he was instructed to repeat it
   75:10        in one year.
   75:11        Q. And this was text that you would
                                                                     Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 120 of 305


   75:12        have written?
   75:13        A. Yes.
   75:14        Q. And what does audiometry fitted
   75:15        mean in this context?
   75:16        A. It should, actually, for the sake
   75:17        of context, it should be Audiometry: Fitted,
   75:18        issued, and instructed.

75:24 - 75:25 Crossley, Cynthia 2020-09-21
   75:24      Q. Okay. And so where it says                       Re: [75:24 to 75:25]                                                          OVERRULED
   75:25      fitted, issued, and instructed in use of blue       Pltf Obj Leading
                                                                  (75:24-76:02);

76:01 - 76:07   Crossley, Cynthia 2020-09-21
   76:01        Quattros HPD, you authored that note; correct?    Re: [76:01 to 76:07]                                                          OVERRULED
   76:02        A. Yes.                                           Pltf Obj Leading
   76:03        Q. And to the best of your                        (76:03-76:07);
   76:04        recollection, this note reflected what occurred
   76:05        during your appointment with Mr. Keefer on
   76:06        October 10, 2007?
   76:07        A. Yes.

76:09 - 76:11   Crossley, Cynthia 2020-09-21
   76:09        Q. And why would you have fitted,                 Re: [76:09 to 76:11]                                                          OVERRULED
   76:10        issued, and instructed Mr. Keefer in the use of   Pltf Obj Foundation
   76:11        the blue Quattros on October 10, 2007?

76:13 - 76:17   Crossley, Cynthia 2020-09-21
   76:13        A. Well, we always issued earplugs,               Re: [76:13 to 76:17]                                                          OVERRULED
   76:14        and blue Quattros is what we had.                 Pltf Obj Vague; 702;
   76:15        Q. And so in terms of the fitted
   76:16        portion of this note, was fitting an important
   76:17        part of issuing hearing protection devices?

76:19 - 76:19 Crossley, Cynthia 2020-09-21
   76:19      A. Yeah, it was important.                          Re: [76:19 to 76:19]                                                          OVERRULED
                                                                  Pltf Obj Vague; 702;

77:07 - 77:10   Crossley, Cynthia 2020-09-21
   77:07        Q. Okay. So if you had not actually               Re: [77:07 to 77:10]                                                          OVERRULED
   77:08        fit the blue Quattros HPD in Mr. Keefer's ears,   Pltf Obj Leading
   77:09        the note here wouldn't say fitted; correct?
   77:10        A. Correct.

77:11 - 77:13   Crossley, Cynthia 2020-09-21
   77:11        Q. And so you would have actually                 Re: [77:11 to 77:13]                                                          OVERRULED
   77:12        put the blue Quattros in Mr. Keefer's ears per    Pltf Obj Leading
   77:13        this note; correct?

77:15 - 77:16 Crossley, Cynthia 2020-09-21
   77:15      A. It may not have been me, it may
   77:16      have been the technician.

78:03 - 78:08   Crossley, Cynthia 2020-09-21
   78:03        Q. So if the technician had fitted                Re: [78:03 to 78:08]                                                          OVERRULED
   78:04        the blue Quattros in Mr. Keefer's ears, would     Pltf Obj compound; vague
   78:05        you have seen that yourself or would the
   78:06        technician have given you a note that that is
   78:07        what they had done --
   78:08        A. Yes.
                                                                     Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 121 of 305


79:08 - 79:13   Crossley, Cynthia 2020-09-21
   79:08        Q. But you wouldn't have written                  Re: [79:08 to 79:13]                                                          OVERRULED
   79:09        this note: Fitted, issued, and instructed in      Pltf Obj Leading
   79:10        the use of blue Quattros HPD, unless there had
   79:11        been some indication to you somehow that that
   79:12        had actually occurred; correct?
   79:13        A. Correct.

79:16 - 79:20   Crossley, Cynthia 2020-09-21
   79:16        Q. And if somebody had told you that              Re: [79:16 to 79:20]                                                          SUSTAINED
   79:17        they fitted, issued, and instructed Mr. Keefer    Pltf Obj Leading
   79:18        in the use of blue Quattros HPD, you would have
   79:19        understood that to mean they had actually put
   79:20        the blue Quattros in Mr. Keefer's ears?

80:06 - 80:12   Crossley, Cynthia 2020-09-21
   80:06        A. So you're asking me if that --                 Re: [80:06 to 80:12]                                                          SUSTAINED
   80:07        what -- What I'm understanding is that you're     Pltf Obj Vague that
   80:08        asking me if that actually occurred?
   80:09        Q. Correct.
   80:10        A. I'm telling you that based on
   80:11        what I had, the information that I had at the
   80:12        time I wrote this, is that it occurred.

80:13 - 80:16   Crossley, Cynthia 2020-09-21
   80:13        Q. And when somebody says they                    Re: [80:13 to 80:16]                                                          SUSTAINED
   80:14        fitted earplugs in a particular soldier, that     Pltf Obj Leading; 702
   80:15        means they put the earplugs in the soldier's
   80:16        ears; correct?

80:20 - 81:07   Crossley, Cynthia 2020-09-21
   80:20        Q. Ms. Crossley, just to make sure                Re: [80:20 to 81:07]                                                          OVERRULED
   80:21        we're clear, I'm asking you to interpret for us   Pltf Obj Incomplete
   80:22        what fitted means in the context of this note     designation; foundation; 602;
   80:23        that you authored?                                702
   80:24        A. Fitted would mean that someone
   80:25        assessed the ears and gave them a pair of
   81:01        earplugs, with instructions on how to use them
   81:02        based on what they determined was the correct
   81:03        size or whatever.
   81:04        Now, blue Quattros is one of
   81:05        those earplugs that's a one-size-fits-all.
   81:06        Q. So do one-size-fits-all earplugs
   81:07        work in every soldier?

81:10 - 81:15   Crossley, Cynthia 2020-09-21
   81:10        A. Not every -- Somebody might have               Re: [81:10 to 81:15]                                                          OVERRULED
   81:11        an ear that's too big and might have to go to     Pltf Obj 802;805;
   81:12        have their earplugs made specifically for them.   nonresponsive (81:13-81:15);
   81:13        And they would have told me that they needed
   81:14        that, and then I would have written the
   81:15        consult.

81:16 - 81:21   Crossley, Cynthia 2020-09-21
   81:16        Q. And if the person who had                      Re: [81:16 to 81:21]                                                          OVERRULED
   81:17        actually fitted the blue Quattros in Mr.          Pltf Obj 602; 611; leading;
   81:18        Keefer's ears had had any issues getting an       foundation
   81:19        adequate fit, you would have expected them to
   81:20        obtain that additional consult or attempt
   81:21        different earplugs; is that correct?
                                                                     Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 122 of 305


81:24 - 82:05   Crossley, Cynthia 2020-09-21
   81:24        A. The technician would have told                 Re: [81:24 to 82:05]                                                          OVERRULED
   81:25        me: Ms. Crossley, you're going to have to         Pltf Obj 602; 611; leading;
   82:01        consult this one for earplugs.                    foundation
   82:02        Q. And if there had been a consult
   82:03        like that, you would have -- would you have
   82:04        included that in your notes?
   82:05        A. Yes.

82:07 - 82:08 Crossley, Cynthia 2020-09-21
   82:07      Q. And there's no such notes here;                  Re: [82:07 to 82:08]                                                          OVERRULED
   82:08      is that right?                                      Pltf Obj 611; leading; vague

82:10 - 82:15   Crossley, Cynthia 2020-09-21
   82:10        A. Right.                                         Re: [82:10 to 82:15]                                                          OVERRULED
   82:11        Q. And the next portion of this note              Pltf Obj 602; 702;
   82:12        here, where it says: Soldier demonstrated back
   82:13        correct use, what does that mean?
   82:14        A. It means that he demonstrated his
   82:15        ability to correctly insert the earplug.

82:16 - 82:18   Crossley, Cynthia 2020-09-21
   82:16        Q. And so per this note, Mr. Keefer               Re: [82:16 to 82:18]                                                          OVERRULED
   82:17        would have put the earplugs in his ears showing   Pltf Obj 602; 702
   82:18        that he understood the instructions?

82:22 - 83:01   Crossley, Cynthia 2020-09-21
   82:22        A. That's what it -- That's what the              Re: [82:22 to 83:01]                                                          OVERRULED
   82:23        note says.                                        Pltf Obj 611; leading;
   82:24        Q. And when you were drafting notes
   82:25        like this, you tried to make them as accurate
   83:01        as possible; correct?

83:03 - 83:03 Crossley, Cynthia 2020-09-21
   83:03      A. Yes.

83:11 - 83:17   Crossley, Cynthia 2020-09-21
   83:11        Q. Is one reason it's important to                Re: [83:11 to 83:17]                                                          OVERRULED
   83:12        chart as accurately as you can, because if an     Pltf Obj 602;
   83:13        issue arises in the future, other audiologists
   83:14        or occupational health nurses may look back at
   83:15        the records to figure out what hearing
   83:16        protection devices may have been used?
   83:17        A. Yes.

84:21 - 84:23   Crossley, Cynthia 2020-09-21
   84:21        In the rest of this note here,
   84:22        what does WNL stand for?
   84:23        A. Within normal limits.

85:03 - 85:09   Crossley, Cynthia 2020-09-21
   85:03        Q. And what is a threshold                        Re: [85:03 to 85:09]                                                          OVERRULED
   85:04        audiogram?                                        Pltf Obj 702
   85:05        A. A threshold audiogram is just a
   85:06        way of charting what you did in a manner that
   85:07        you can get paid for it. It's -- It's a way of
   85:08        giving the coders what they need to bill for
   85:09        that test.

85:10 - 85:20 Crossley, Cynthia 2020-09-21
   85:10      Q. Okay. And what is an ear
                                                                    Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 123 of 305


   85:11        protector attenuation measurement?
   85:12        A. That is the process of
   85:13        determining the size of the earplug.
   85:14        Q. And did you --
   85:15        A. That's -- That's the fitting
   85:16        portion.
   85:17        Q. So where it says: Ear protector
   85:18        attenuation measurements, that is a reference
   85:19        to fitting of the actual plugs?
   85:20        A. Yes.

86:24 - 86:25 Crossley, Cynthia 2020-09-21
   86:24      Q. Okay. I'm now going to mark                     Re: [86:24 to 86:25]                                                          OVERRULED
   86:25      Exhibit 4. Does this medical record look           Pltf Obj Object to use of
                                                                 Exhibit # 4; Foundation;
                                                                 hearsay; 602

87:01 - 87:05   Crossley, Cynthia 2020-09-21
   87:01        familiar to you?                                 Re: [87:01 to 87:05]                                                          OVERRULED
   87:02        A. The form looks familiar. Whether              Pltf Obj 602 (87:19-87:21);
   87:03        or not -- if you're asking me does it look
   87:04        familiar because it's Mr. Keefer's? No, it
   87:05        doesn't. But the form itself looks familiar.

87:06 - 88:02   Crossley, Cynthia 2020-09-21
   87:06        Q. Is -- In the middle of the page,              Re: [87:06 to 88:02]                                                          OVERRULED
   87:07        towards the bottom right, there's a signature    Pltf Obj Foundation; hearsay;
   87:08        there. Is that your signature?                   602
   87:09        A. No, it's not. But I can tell you
   87:10        whose it is.
   87:11        Q. Whose signature is that?
   87:12        A. That is Gary Tubbs.
   87:13        Q. Who is Mr. Tubbs?
   87:14        A. He was one of the technicians I
   87:15        worked with.
   87:16        Q. Okay. So is your understanding
   87:17        of this form that it is a form that Gary Tubbs
   87:18        would have completed and signed?
   87:19        A. He signed it. And, you know,
   87:20        because his signature is there, I would safely
   87:21        say that he completed it.
   87:22        Q. Go back to the form. There's a
   87:23        date in the upper left-hand corner.
   87:24        A. Uh-huh.
   87:25        Q. Is it fair to say that says
   88:01        October 10, 2007?
   88:02        A. Yes.

88:03 - 88:08   Crossley, Cynthia 2020-09-21
   88:03        Q. And was this a standard form that             Re: [88:03 to 88:08]                                                          OVERRULED
   88:04        technicians filled out as part of the annual     Pltf Obj Foundation; hearsay;
   88:05        audiological screens?                            602
   88:06        A. Yes. That was communicate --
   88:07        that was one of the ways the technicians
   88:08        communicated to the nurses.

88:09 - 88:12   Crossley, Cynthia 2020-09-21
   88:09        Q. And so is it fair to say that Mr.             Re: [88:09 to 88:12]                                                          OVERRULED
   88:10        Tubbs would have had provided you with a copy    Pltf Obj 602
   88:11        of this form --
   88:12        A. Yes.
                                                                     Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 124 of 305




88:14 - 88:16   Crossley, Cynthia 2020-09-21
   88:14        Q. -- prior to during your writing                Re: [88:14 to 88:16]                                                          OVERRULED
   88:15        of the notes we just reviewed?                    Pltf Obj Misstates
   88:16        A. Yes.

88:17 - 88:24   Crossley, Cynthia 2020-09-21
   88:17        Q. And if you go towards the middle               Re: [88:17 to 88:24]                                                          OVERRULED
   88:18        of the page, it says: Needs DD2215, yes, no,      Pltf Obj Foundation; hearsay;
   88:19        N/A.                                              602
   88:20        Can you explain to the jury what
   88:21        a DD2215 is?
   88:22        A. A DD2215 is a baseline audiogram.
   88:23        So he didn't need a baseline, that's why the no
   88:24        is circled.

89:03 - 89:25   Crossley, Cynthia 2020-09-21
   89:03        Q. And when it says: Needs DD2216,                Re: [89:03 to 89:25]                                                          OVERRULED
   89:04        what is that?                                     Pltf Obj Foundation; hearsay;
   89:05        A. That is an annual hearing test.                602
   89:06        Q. And so it appears that Mr. Tubbs
   89:07        has marked yes on this form?
   89:08        A. Yes.
   89:09        Q. And then the next line down, you
   89:10        probably understand Mr. Tubbs' writing better
   89:11        than I, but it appears there are three
   89:12        different options here, or I guess how would
   89:13        you interpret that next line by P?
   89:14        A. He -- That he circled fit and
   89:15        issue.
   89:16        Q. And so what does that mean in the
   89:17        context of this form, what does fit and
   89:18        issue --
   89:19        A. Excuse me. He also circled
   89:20        provide vision screen, he circled fit and
   89:21        issue.
   89:22        Q. And so fit and issue appropriate
   89:23        earplugs, that is what we were just discussing
   89:24        on the prior form?
   89:25        A. Yes.

90:01 - 90:04   Crossley, Cynthia 2020-09-21
   90:01        Q. And that would have involved                   Re: [90:01 to 90:04]                                                          OVERRULED
   90:02        selecting earplugs and fitting them into Mr.      Pltf Obj Foundation; hearsay;
   90:03        Keefer's ears?                                    602; 611; leading
   90:04        A. Yes.

90:08 - 90:10   Crossley, Cynthia 2020-09-21
   90:08        Q. Going down to the next line it                 Re: [90:08 to 90:10]                                                          OVERRULED
   90:09        says fitted with. And what is selected there?     Pltf Obj Foundation; hearsay;
   90:10        A. Blue Quattros.                                 602;

90:11 - 90:15   Crossley, Cynthia 2020-09-21
   90:11        Q. And so when you were authoring                 Re: [90:11 to 90:15]                                                          OVERRULED
   90:12        the prior note that we reviewed in Exhibit 3,     Pltf Obj Foundation; hearsay;
   90:13        would you have been looking at this form to       602;
   90:14        help you author that note?
   90:15        A. Yes.

90:22 - 90:24 Crossley, Cynthia 2020-09-21
   90:22      Q. And then for the DD2216?                         Re: [90:22 to 90:24]                                                          OVERRULED
                                                                     Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 125 of 305


   90:23        A. The DD2216, within normal limits,              Pltf Obj Foundation; hearsay;
   90:24        yes.                                              602;

90:25 - 90:25 Crossley, Cynthia 2020-09-21
   90:25      Q. And where it says: Soldier                       Re: [90:25 to 90:25]                                                          OVERRULED
                                                                  Pltf Obj Foundation; hearsay;
                                                                  602;

91:01 - 91:02 Crossley, Cynthia 2020-09-21
   91:01      verbalizes understanding of all points              Re: [91:01 to 91:02]                                                          OVERRULED
   91:02      discussed, what is marked there?                    Pltf Obj Foundation; hearsay;
                                                                  602;

91:04 - 91:04 Crossley, Cynthia 2020-09-21
   91:04      A. Yes.                                             Re: [91:04 to 91:04]                                                          OVERRULED
                                                                  Pltf Obj Foundation; hearsay;
                                                                  602;

91:05 - 91:08   Crossley, Cynthia 2020-09-21
   91:05        Q. When soldiers came in for their                Re: [91:05 to 91:08]                                                          SUSTAINED
   91:06        annual audiograms, would they complete any sort   Pltf Obj 602; compound; 611;
   91:07        of intake forms or questionnaires as a part of    leading; foundation;
   91:08        that process?                                     Incomplete disignation

91:10 - 91:11 Crossley, Cynthia 2020-09-21
   91:10      A. Yes, they would have. But I -- I                 Re: [91:10 to 91:11]                                                          SUSTAINED
   91:11      don't recall what type.                             Pltf Obj 602; compound; 611;
                                                                  leading; foundation

92:11 - 92:13   Crossley, Cynthia 2020-09-21
   92:11        Q. Was there a form of some kind                  Re: [92:11 to 92:13]                                                          SUSTAINED
   92:12        that soldiers would fill out prior to getting     Pltf Obj 602; foundation
   92:13        their audiograms?

92:16 - 92:16 Crossley, Cynthia 2020-09-21
   92:16      A. It -- All right. Ask me again.

92:17 - 92:25   Crossley, Cynthia 2020-09-21
   92:17        Q. Would -- So when Mr. Keefer, you               Re: [92:17 to 92:25]                                                          OVERRULED
   92:18        know, arrived for his annual audiogram at Fort    Pltf Obj 602; foundation;
   92:19        Benning --
   92:20        A. Oh, yeah. Yeah. He -- They
   92:21        would come in and they would fill out a form,
   92:22        and the forms were all color coded; if it was
   92:23        green, they were active duty, and so forth and
   92:24        so on. And they would fill out their name,
   92:25        Social Security number, date of birth, whether

93:01 - 93:08   Crossley, Cynthia 2020-09-21
   93:01        or not they wore glasses, and leading questions   Re: [93:01 to 93:08]                                                          OVERRULED
   93:02        that would show us where we needed to go next     Pltf Obj Foundaton; hearsay;
   93:03        when we actually got down to brass tacks and      602
   93:04        did the screening portion.
   93:05        Q. Would those forms include
   93:06        questions like which type of hearing protection
   93:07        devices were being used by the soldier?
   93:08        A. Yes.

93:20 - 93:23 Crossley, Cynthia 2020-09-21
   93:20      Q. Did the form that soldiers would                 Re: [93:20 to 93:23]                                                          OVERRULED
   93:21      fill out include any questions regarding            Pltf Obj Foundation; 602;
                                                                     Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 126 of 305


   93:22        whether the soldier was having issues hearing
   93:23        or was hearing ringing or buzzing or crickets?

94:01 - 94:08   Crossley, Cynthia 2020-09-21
   94:01        A. Not on the initial form. That                  Re: [94:01 to 94:08]                                                          OVERRULED
   94:02        would come on the audiological hearing test       Pltf Obj 602; foundation;
   94:03        form.
   94:04        Q. And so when you say it would come
   94:05        on the audiological hearing test form, was that
   94:06        a question that the person administering the
   94:07        audiogram asked the soldier?
   94:08        A. Yes.

94:13 - 94:17   Crossley, Cynthia 2020-09-21
   94:13        Q. I'm going to mark as Exhibit 6.                Re: [94:13 to 94:17]                                                          OVERRULED
   94:14        Are you familiar with this form?                  Pltf Obj Foundation; 602
   94:15        A. I am familiar with the form.
   94:16        Q. And what is the form called?
   94:17        A. That is a DD2216.

94:23 - 95:02   Crossley, Cynthia 2020-09-21
   94:23        Q. And can you explain to the jury                Re: [94:23 to 95:02]                                                          OVERRULED
   94:24        again what the DD Form 2216 is?                   Pltf Obj Foundation; 602
   94:25        A. That is an annual medical
   95:01        surveillance test -- I mean, that is an annual
   95:02        hearing test form.

95:13 - 95:21   Crossley, Cynthia 2020-09-21
   95:13        Q. Ms. Crossley, would you have                   Re: [95:13 to 95:21]                                                          OVERRULED
   95:14        reviewed Mr. Keefer's audiometry results as the   Pltf Obj Foundation; 602
   95:15        part of generating the medical record notes
   95:16        that we reviewed in Exhibit 3?
   95:17        A. Yes.
   95:18        Q. And was it part of your practice,
   95:19        as an occupational health nurse, to review the
   95:20        results of audiometry like this?
   95:21        A. Yes.

96:21 - 96:25   Crossley, Cynthia 2020-09-21
   96:21        Q. And in terms of your review of                 Re: [96:21 to 96:25]                                                          OVERRULED
   96:22        the results of this to determine whether any      Pltf Obj Foundation; Compound;
   96:23        soldier needs a follow-up audiogram or needs a    611; leading; vague;
   96:24        referral to an audiologist, you would do that
   96:25        on a regular basis; correct?

97:01 - 97:01 Crossley, Cynthia 2020-09-21
   97:01      A. Yes.                                             Re: [97:01 to 97:01]                                                          OVERRULED
                                                                  Pltf Obj Foundation; Compound;
                                                                  611; leading; vague;

97:03 - 97:08   Crossley, Cynthia 2020-09-21
   97:03        Q. And when you were drafting the                 Re: [97:03 to 97:08]                                                          OVERRULED
   97:04        notes for Mr. Keefer's October 10th medical       Pltf Obj 611; leading;
   97:05        records, you would have been interpreting these   Compound; vague; Foundation
   97:06        audiometry test results to determine whether a
   97:07        follow-up exam was needed or referral to an
   97:08        audiologist was required?

97:10 - 97:22 Crossley, Cynthia 2020-09-21
   97:10      A. Yes.                                             Re: [97:10 to 97:22]                                                          OVERRULED
   97:11      Q. So if we look here where it says                 Pltf Obj 702; 602; foundation;
                                                                      Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 127 of 305


    97:12        current audiogram, date: 10 October 2007.         hearsay
    97:13        A. Yes.
    97:14        Q. That's the same date as the
    97:15        medical record note that you authored; correct?
    97:16        A. Yes.
    97:17        Q. And it's the same date as the
    97:18        handwritten form that we reviewed that was
    97:19        signed by Mr. Tubbs; is that correct?
    97:20        A. Yes.
    97:21        Q. Can you explain what the results
    97:22        are for the current audiogram listed here?

 97:24 - 97:25 Crossley, Cynthia 2020-09-21
    97:24      Q. In a general sense, explain to                   Re: [97:24 to 97:25]                                                          OVERRULED
    97:25      the jury what these -- these numbers mean?          Pltf Obj 702; 602; foundation;
                                                                   hearsay

 98:07 - 98:11   Crossley, Cynthia 2020-09-21
    98:07        A. As a nurse, the first thing I                  Re: [98:07 to 98:11]                                                          OVERRULED
    98:08        would do is I would look at block D, and it       Pltf Obj hearsay; Foundation;
    98:09        would tell me if there was a significant          602
    98:10        threshold shift. The computer program tells me
    98:11        that. I don't make that judgment.

 98:16 - 98:25   Crossley, Cynthia 2020-09-21
    98:16        A. L -- do you see the little block               Re: [98:16 to 98:25]                                                          OVERRULED
    98:17        within block D? L is the left ear, R is the       Pltf Obj 702; hearsay;
    98:18        right ear. One means no significant threshold     Foundation; 602
    98:19        shift. Just to the right of that little block
    98:20        it says 1-no, 2-yes. L1 is no significant
    98:21        threshold shift. R1, no significant threshold
    98:22        shift. So there was no significant threshold
    98:23        shift in either ear.
    98:24        Line one, where it says -- to the
    98:25        right of current audiogram date, 10 October

 99:01 - 99:02 Crossley, Cynthia 2020-09-21
    99:01      2007, you've got the left ear and the right ear     Re: [99:01 to 99:02]                                                          OVERRULED
    99:02      scores.                                             Pltf Obj 702; hearsay;
                                                                   Foundation; 602

 99:04 - 99:16   Crossley, Cynthia 2020-09-21
    99:04        A. If you've got a score of 25 and                Re: [99:04 to 99:16]                                                          OVERRULED
    99:05        less, the test is normal -- the score is          Pltf Obj 702; Foundation; 602
    99:06        normal. He's got one block at the 3000
    99:07        megahertz -- at the 3000 block -- where it says
    99:08        3000, and then underneath that is 30. That's 5
    99:09        over the high normal of 25. But it's -- two
    99:10        blocks down there's a 10. The difference, even
    99:11        though the -- this 30, which is 5 points over
    99:12        normal, the difference between his baseline
    99:13        that was done in March of '07 is only ten
    99:14        points. That ten points means that it's not
    99:15        significant enough to flag him for another
    99:16        test.

101:02 - 101:04 Crossley, Cynthia 2020-09-21
    101:02      Q. And for this audiogram for Mr.                  Re: [101:02 to 101:04]                                                        OVERRULED
    101:03      Keefer, no significant threshold shifts were       Pltf Obj 702; 611; leading;
    101:04      identified; is that correct?                       Foundation; 602
                                                                    Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 128 of 305


101:06 - 101:06 Crossley, Cynthia 2020-09-21
    101:06      A. That's correct.                               Re: [101:06 to 101:06]                                                        OVERRULED
                                                                 Pltf Obj 702; 611; leading;
                                                                 Foundation; 602

101:07 - 101:11 Crossley, Cynthia 2020-09-21
    101:07      Q. Okay. And if we go to the box                 Re: [101:07 to 101:11]                                                        OVERRULED
    101:08      marked G, type of personal hearing protection    Pltf Obj Foundation; 602;
    101:09      used, what does this box reflect and can you
    101:10      describe what this -- what this box is used to
    101:11      record?

101:16 - 101:25 Crossley, Cynthia 2020-09-21
    101:16      Q. Ms. Crossley, do you understand               Re: [101:16 to 101:25]                                                        OVERRULED
    101:17      how technicians and individuals completing the   Pltf Obj Foundation; 602;
    101:18      audiogram testing would have filled out this
    101:19      question or answered this question on this
    101:20      form?
    101:21      A. They would have asked the soldier
    101:22      what kind of earplug he used. And the earplug
    101:23      answer -- the answer to that is six. Well,
    101:24      blue Quattros earplugs are not listed here, so
    101:25      that would have been listed as an other.

102:01 - 102:09 Crossley, Cynthia 2020-09-21
    102:01      Q. Okay. And under the box marked                Re: [102:01 to 102:09]                                                        OVERRULED
    102:02      remarks, it says: Steady noise EXP.              Pltf Obj Foundation; 602;
    102:03      Do you know what the EXP stands
    102:04      for?
    102:05      A. Exposure. Noise -- That would
    102:06      stand for steady noise exposure, time-weighted
    102:07      average dBA.
    102:08      Q. And then what was inputted in
    102:09      this form for Mr. Keefer?

102:11 - 102:17 Crossley, Cynthia 2020-09-21
    102:11      A. The computer entered that. It                 Re: [102:11 to 102:17]                                                        OVERRULED
    102:12      says: Not entered; impulse noise exposure dBP,   Pltf Obj Foundation; 602;
    102:13      120 to 140. Other HPD: Quad-flange, health
    102:14      education provided, HPD pre- and H1.
    102:15      HPD PREV fit, I'm not sure what
    102:16      the PREV alludes to. But an H1 follows that,
    102:17      and H1 is a normal hearing test.

104:03 - 104:07 Crossley, Cynthia 2020-09-21
    104:03      Q. So in terms of the technicians or             Re: [104:03 to 104:07]                                                        SUSTAINED
    104:04      individuals conducting the audiometry testing,   Pltf Obj 602; 611; leading
    104:05      your testimony is that during the -- that
    104:06      process, they would have asked Mr. Keefer what
    104:07      type of hearing protection he used; correct?

104:09 - 104:12 Crossley, Cynthia 2020-09-21
    104:09      A. At some time.                                 Re: [104:09 to 104:12]                                                        SUSTAINED
    104:10      Q. They would have recorded that                 Pltf Obj 602; 611; leading
    104:11      information as part of the audiometry testing?
    104:12      A. Yes.

104:19 - 104:24 Crossley, Cynthia 2020-09-21
    104:19      Q. And what was the role of a                    Re: [104:19 to 104:24]                                                        OVERRULED
    104:20      technician in the audiometry testing?            Pltf Obj 602; foundation;
    104:21      A. Well, she -- She gave the hearing
                                                                     Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 129 of 305


    104:22      test.
    104:23      Q. And what does the hearing test
    104:24      consist of?

105:01 - 105:08 Crossley, Cynthia 2020-09-21
    105:01      A. The soldier is put in the booth,               Re: [105:01 to 105:08]                                                        OVERRULED
    105:02      he's required to wear earphones that speak to     Pltf Obj 602; foundation;
    105:03      him and tell him what to do, and it generates
    105:04      the tones that they have to identify.
    105:05      Q. And then the data, that gets
    105:06      recorded, for example, in the section current
    105:07      audiogram --
    105:08      A. Yes.

105:23 - 106:02 Crossley, Cynthia 2020-09-21
    105:23      Q. And during the course of that                  Re: [105:23 to 106:02]                                                        SUSTAINED
    105:24      process, you would have used the paperwork        Pltf Obj 611; leading; 602;
    105:25      generated by each one of those individuals to     foundation
    106:01      draft the notes that you wrote; correct?
    106:02      A. Correct.

107:10 - 107:25 Crossley, Cynthia 2020-09-21
    107:10      Q. I'm going to mark as Exhibit 8.                Re: [107:10 to 107:25]                                                        OVERRULED
    107:11      This is a medical record dated October 27,        Pltf Obj 602; 611; leading;
    107:12      2008. Did you author this medical record?         foundation;
    107:13      A. Yes.
    107:14      Q. And the clinic listed here is
    107:15      Occupational Health FBGA?
    107:16      A. Yes.
    107:17      Q. And the reason provided for this
    107:18      visit was occupational health fitness exam?
    107:19      A. Yes.
    107:20      Q. Do you have any recollection of
    107:21      this exam?
    107:22      A. No.
    107:23      Q. Okay. If we go back to the
    107:24      primary document, it says the reason for
    107:25      appointment, annual screening. Do you see

108:01 - 108:02 Crossley, Cynthia 2020-09-21
    108:01      that?                                             Re: [108:01 to 108:02]                                                        OVERRULED
    108:02      A. Yes.                                           Pltf Obj 602; 611; leading;
                                                                  foundation

108:03 - 108:08 Crossley, Cynthia 2020-09-21
    108:03      Q. And if we scroll down the page,
    108:04      where it says screening, written by, so would
    108:05      you have drafted this portion of the medical
    108:06      record?
    108:07      A. I would -- The one -- That
    108:08      portion you highlighted, yes.

109:03 - 109:05 Crossley, Cynthia 2020-09-21
    109:03      Q. And can you read what Mr. Tubbs                Re: [109:03 to 109:05]                                                        OVERRULED
    109:04      has noted as the most common health/safety        Pltf Obj foundation; 602; 802;
    109:05      hazards for Mr. Keefer?                           805

109:08 - 109:21 Crossley, Cynthia 2020-09-21
    109:08      A. Soldier while working at Fort                  Re: [109:08 to 109:21]                                                        OVERRULED
    109:09      Benning, Georgia, include but are not limited     Pltf Obj foundation; 602; 802;
    109:10      to noise from weaponry, equipment, and tactical   805
                                                                     Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 130 of 305


    109:11      vehicles; eye hazards due to flying projectiles
    109:12      during use of tools, land navigation, wind,
    109:13      dust, and sand exposures, weather extremes,
    109:14      slip, trip, fall, and foot hazards and heavy
    109:15      rolling equipment, petroleum oils, lubricants,
    109:16      fuels, respiratory irritants, dust, vehicular
    109:17      exhaust, heavy physical stress, infections from
    109:18      airborne and bloodborne infections and
    109:19      communicable diseases, such as hepatitis, HIV,
    109:20      TB, measles, mumps, rubella, chicken pox,
    109:21      tetanus, et cetera.

110:06 - 110:08 Crossley, Cynthia 2020-09-21
    110:06      Is it common for noise to be                      Re: [110:06 to 110:08]                                                        OVERRULED
    110:07      listed as the first common health safety hazard   Pltf Obj 602; vague; 611;
    110:08      for soldiers?                                     leading; foundation

110:10 - 110:17 Crossley, Cynthia 2020-09-21
    110:10      A. It is under MOS.                               Re: [110:10 to 110:17]                                                        OVERRULED
    110:11      Q. And can you explain that further?              Pltf Obj vague;
    110:12      A. Well, medical personnel, are --
    110:13      they are exposed to noise, but they are not --
    110:14      if you're a 68 Whiskey, if you're a medic,
    110:15      you're not exposed to the noise at the same
    110:16      level of noise as often as an 11 Bravo or a
    110:17      foot soldier is.

111:12 - 111:22 Crossley, Cynthia 2020-09-21
    111:12      Q. Okay. And if we go to the second               Re: [111:12 to 111:22]                                                        OVERRULED
    111:13      page of this record, where it says: A/P,          Pltf Obj Foundaton; 602;
    111:14      written by Crossley, Cynthia.
    111:15      A. Uh-huh.
    111:16      Q. What does A/P stand for?
    111:17      A. That stands for assessment and
    111:18      plan.
    111:19      Q. Okay. And what was the
    111:20      assessment and plan written here?
    111:21      A. The assessment was the need for
    111:22      an audiogram and a screening of vision.

112:02 - 112:12 Crossley, Cynthia 2020-09-21
    112:02      Q. And under follow-up, what did you              Re: [112:02 to 112:12]                                                        OVERRULED
    112:03      write?                                            Pltf Obj Foundaton; 602;
    112:04      A. Follow up in twenty-four hours in
    112:05      the occupational health at Fort Benning,
    112:06      Georgia, clinic or sooner if there are
    112:07      problems, comments for repeat hearing test.
    112:08      Q. And so what -- What does this
    112:09      note mean?
    112:10      A. To me, it means we wanted to see
    112:11      him again within twenty-four hours for a
    112:12      follow-up on his hearing test.

112:13 - 112:14 Crossley, Cynthia 2020-09-21
    112:13      Q. And so what would you have
    112:14      reviewed to arrive at that disposition?

112:16 - 112:25 Crossley, Cynthia 2020-09-21
    112:16      A. The hearing test that was done
    112:17      that day.
    112:18      Q. So you would have reviewed the
                                                                     Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 131 of 305


    112:19     audiogram?
    112:20     A. Yes.
    112:21     Q. And then under discussed, it
    112:22     says: Diagnosis: Medication, treatments,
    112:23     alternatives, potential side effects with
    112:24     patient who indicated understanding.
    112:25     A. Yes.

115:08 - 115:13 Crossley, Cynthia 2020-09-21
    115:08      In connection with this test, the
    115:09      record indicates that a follow-up test was
    115:10      requested. Would you, as part of the education
    115:11      component of the occupational health screening,
    115:12      have discussed any aspect of using hearing
    115:13      protection devices?

115:15 - 115:16 Crossley, Cynthia 2020-09-21
    115:15      A. Not specifically.                              Re: [115:15 to 115:16]                                                        SUSTAINED
    115:16      Q. Would you have talked in general?              Pltf Obj Vague;

115:18 - 116:08 Crossley, Cynthia 2020-09-21
    115:18      A. Yeah, just in general. I would
    115:19      -- I might have mentioned it in general, but I
    115:20      wouldn't have been specific at that time,
    115:21      because I wouldn't have the complete results.
    115:22      I mean, I can't make a specific recommendation
    115:23      based on partial results. And all you would
    115:24      have at that time would be partial results.
    115:25      You wouldn't have the results of the hearing
    116:01      test that he would have to come back and do
    116:02      again.
    116:03      Q. So until you receive the results
    116:04      of the follow-up exam, you couldn't reach any
    116:05      particular conclusions?
    116:06      A. Yeah. I would not be able to --
    116:07      provide any specificity as to recommendations
    116:08      based on just what you've got here.

116:12 - 116:25 Crossley, Cynthia 2020-09-21
    116:12      Q. I'm going to mark as Exhibit 9.                Re: [116:12 to 116:25]                                                        OVERRULED
    116:13      This, again, is a DD Form 2216.                   Pltf Obj Foundation; 602; 802;
    116:14      A. Yes.                                           805; vague (116:25-117:03)
    116:15      Q. Do you see that, Ms. Crossley?
    116:16      A. Yes.
    116:17      Q. And under the current audiogram
    116:18      section --
    116:19      A. Uh-huh.
    116:20      Q. -- do you see the date of this
    116:21      audiogram?
    116:22      A. I do.
    116:23      Q. And what do you see as the date?
    116:24      A. 27 October 208 (sic).
    116:25      Q. Based on the prior record we just

117:01 - 117:03 Crossley, Cynthia 2020-09-21
    117:01      reviewed, is it your understanding that this is   Re: [117:01 to 117:03]                                                        OVERRULED
    117:02      the audiogram that would have been referenced     Pltf Obj Foundation; 602; 802;
    117:03      in the record?                                    805; vague (116:25-117:03)

117:07 - 117:13 Crossley, Cynthia 2020-09-21
    117:07      Q. In the medical record we were                  Re: [117:07 to 117:13]                                                        OVERRULED
                                                                     Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 132 of 305


    117:08       just looking at.                                 Pltf Obj Foundation; 602; 802;
    117:09       A. Yes.                                          805
    117:10       Q. And on this medical record, if
    117:11       you look at the significant threshold shift
    117:12       section, section D, here -- right here, there
    117:13       is a 2. What does that stand for?

117:15 - 117:20 Crossley, Cynthia 2020-09-21
    117:15      A. That means in the left ear, there              Re: [117:15 to 117:20]                                                        OVERRULED
    117:16      was a significant shift in the hearing in the     Pltf Obj Foundation; 602; 802;
    117:17      left ear.                                         805
    117:18      Q. And looking at this record, can
    117:19      you tell where the shift occurred?
    117:20      A. Yes. That it occurred --

117:22 - 117:23 Crossley, Cynthia 2020-09-21
    117:22      A. -- at 2 and at the -- at the 2                 Re: [117:22 to 117:23]                                                        OVERRULED
    117:23      and the 4 range.                                  Pltf Obj Foundation; 602; 802;
                                                                  805

118:06 - 118:11 Crossley, Cynthia 2020-09-21
    118:06      Q. If I went in for an audiological
    118:07      test today and went in for a repeat of that
    118:08      test tomorrow, is it possible that my results
    118:09      would shift around just by virtue of the
    118:10      testing conditions and other aspects of the
    118:11      test?

118:13 - 118:24 Crossley, Cynthia 2020-09-21
    118:13      A. Yes. That's possible.                          Re: [118:13 to 118:24]                                                        OVERRULED
    118:14      Q. And here in section G, where it                Pltf Obj Foundation; 602; 802;
    118:15      says: Type of personal hearing protection         805; 611; leading
    118:16      used.
    118:17      A. Uh-huh.
    118:18      Q. This is, again, listed as an
    118:19      other; correct?
    118:20      A. Yes.
    118:21      Q. And it is the case that, again,
    118:22      as part of the standard annual audiogram,
    118:23      individual soldiers were asked what kind of
    118:24      hearing protection they used; correct?

119:01 - 119:04 Crossley, Cynthia 2020-09-21
    119:01      A. Yes.                                           Re: [119:01 to 119:04]                                                        OVERRULED
    119:02      Q. And here, the person filling out               Pltf Obj Foundation; 602; 802;
    119:03      the form noted that Mr. Keefer uses other, six;   805
    119:04      correct?

119:06 - 119:06 Crossley, Cynthia 2020-09-21
    119:06      A. Yes.                                           Re: [119:06 to 119:06]                                                        OVERRULED
                                                                  Pltf Obj Foundation; 602; 802;
                                                                  805

119:09 - 119:12 Crossley, Cynthia 2020-09-21
    119:09      Q. And in the remarks section of                  Re: [119:09 to 119:12]                                                        OVERRULED
    119:10      this form, again, we see it says: Other HPD,      Pltf Obj Foundation; 602; 802;
    119:11      quad-flange?                                      805
    119:12      A. Uh-huh.

119:13 - 119:17 Crossley, Cynthia 2020-09-21
    119:13      Q. Is your understanding that the                 Re: [119:13 to 119:17]                                                        OVERRULED
                                                                     Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 133 of 305


    119:14      technician would have asked Mr. Keefer what       Pltf Obj Foundation; 602; 802;
    119:15      kind of hearing protection he used and then       805
    119:16      noted it in the form?
    119:17      A. Yes.

120:23 - 121:03 Crossley, Cynthia 2020-09-21
    120:23      Q. In general, when individuals are               Re: [120:23 to 121:03]                                                        OVERRULED
    120:24      administering the audiograms and they are         Pltf Obj 602
    120:25      providing health education, is it your
    121:01      understanding that they would be providing
    121:02      education about the use of hearing protection
    121:03      devices?

121:05 - 121:05 Crossley, Cynthia 2020-09-21
    121:05      A. Yes.                                           Re: [121:05 to 121:05]                                                        OVERRULED
                                                                  Pltf Obj 602

121:22 - 122:01 Crossley, Cynthia 2020-09-21
    121:22      Q. In the medical records, we saw                 Re: [121:22 to 122:01]                                                        OVERRULED
    121:23      the referral for a follow-up test. To arrive      Pltf Obj 611; Leading;
    121:24      at that conclusion, you would have reviewed
    121:25      this data; correct?
    122:01      A. Right.

122:11 - 122:13 Crossley, Cynthia 2020-09-21
    122:11      Q. And when a soldier returned for a
    122:12      follow-up exam, would you review those records?
    122:13      A. Yes.

122:18 - 122:25 Crossley, Cynthia 2020-09-21
    122:18      Q. I'd like to mark as Exhibit 10.                Re: [122:18 to 122:25]                                                        OVERRULED
    122:19      This is a medical record dated October 28,        Pltf Obj Foundation; 602; 802;
    122:20      2008. Do you see that?                            805;
    122:21      A. Yes.
    122:22      Q. And this medical record appears
    122:23      to have been authored by a Lois Cain?
    122:24      A. Yes.
    122:25      Q. Who is Lois Cain?

123:01 - 123:17 Crossley, Cynthia 2020-09-21
    123:01      A. She's one of the occupational                  Re: [123:01 to 123:17]                                                        OVERRULED
    123:02      health nurses.                                    Pltf Obj Foundation; 602; 802;
    123:03      Q. So she was one of your                         805;
    123:04      colleagues?
    123:05      A. Yes.
    123:06      Q. And the reason for the visit here
    123:07      is listed as: Ears, hearing exam, following
    123:08      ABN normal screening?
    123:09      A. Yes.
    123:10      Q. What is your understanding for
    123:11      the reason of this visit?
    123:12      A. It's a follow-up due to the STS
    123:13      on the -- his previous hearing test.
    123:14      Q. And ABN in this context, does
    123:15      that refer to anything specifically?
    123:16      A. Abnormal following - Ears/Hearing
    123:17      exam following abnormal hearing screening.

123:25 - 123:25 Crossley, Cynthia 2020-09-21
    123:25      Q. And under tests, laboratory                    Re: [123:25 to 123:25]                                                        OVERRULED
                                                                  Pltf Obj Foundation; 602; 802;
                                                                     Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 134 of 305


                                                                  805;

124:01 - 124:06 Crossley, Cynthia 2020-09-21
    124:01      studies here --                                   Re: [124:01 to 124:06]                                                        OVERRULED
    124:02      A. Uh-huh.                                        Pltf Obj Foundation; 602; 802;
    124:03      Q. -- under audiometry.                           805;
    124:04      A. Right.
    124:05      Q. So can you read what that says?
    124:06      A. Yes.

124:08 - 124:10 Crossley, Cynthia 2020-09-21
    124:08      A. Audiometry, DD2216 with H1 on                  Re: [124:08 to 124:10]                                                        OVERRULED
    124:09      follow-up number one shows no STS. Counseled      Pltf Obj Foundation; 602; 802;
    124:10      on findings and to repeat audio in one year.      805;

124:24 - 125:01 Crossley, Cynthia 2020-09-21
    124:24      So this says: Audiometry DD2216,                  Re: [124:24 to 125:01]                                                        OVERRULED
    124:25      that's in reference to an annual audiogram;       Pltf Obj Foundation; 602; 802;
    125:01      correct?                                          805;

                                                                  Re: [125:01 to 125:04]                                                        OVERRULED
                                                                  Pltf Obj Foundation; 602; 802;
                                                                  805;

125:01 - 125:04 Crossley, Cynthia 2020-09-21
    125:01      correct?                                          Re: [124:24 to 125:01]                                                        OVERRULED
    125:02      A. Yes.                                           Pltf Obj Foundation; 602; 802;
    125:03      Q. And the W/H1, what would that                  805;
    125:04      mean?
                                                                  Re: [125:01 to 125:04]                                                        OVERRULED
                                                                  Pltf Obj Foundation; 602; 802;
                                                                  805;

125:06 - 125:24 Crossley, Cynthia 2020-09-21
    125:06      A. With H1. H1 being a normal                     Re: [125:06 to 125:24]                                                        OVERRULED
    125:07      hearing test.                                     Pltf Obj Foundation; 602; 802;
    125:08      Q. On follow-up number one, would                 805; vague
    125:09      that be in connection with a follow-up
    125:10      audiogram?
    125:11      A. Yes. The -- As he was instructed
    125:12      in the previous note, to return within
    125:13      twenty-four hours, that refers to number one to
    125:14      that test.
    125:15      Q. And the no STS, what does that --
    125:16      A. That means there was no
    125:17      significant -- no -- there were no significant
    125:18      -- There was not a significant threshold shift
    125:19      on the follow-up test.
    125:20      Q. And how common was it, in your
    125:21      experience, for a soldier to have a significant
    125:22      threshold shift on one day and then for the
    125:23      next day, for there to be no significant
    125:24      threshold shift?

126:01 - 126:14 Crossley, Cynthia 2020-09-21
    126:01      A. It -- It was fairly common.                    Re: [126:01 to 126:14]                                                        OVERRULED
    126:02      Q. And are you familiar with the                  Pltf Obj Foundation; 602; 802;
    126:03      reasons why that could occur?                     805; vague
    126:04      A. Depending on what they did in the
    126:05      previous -- in the twenty-four hours prior to
    126:06      their abnormal hearing test, if they'd gone to
                                                                     Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 135 of 305


    126:07      a rock concert, if they had been to live X at a
    126:08      firing range; you know, it runs the gamut.
    126:09      But it -- You know, did they have
    126:10      the sniffles and -- and had a little stuffiness
    126:11      in their ears. It just runs the gamut. All --
    126:12      A. lot of different reasons could have caused
    126:13      them to have an abnormal test one day and a
    126:14      perfectly normal test the next day.

128:25 - 128:25 Crossley, Cynthia 2020-09-21
    128:25      Q. Yes. So looking across at -- So

129:01 - 129:13 Crossley, Cynthia 2020-09-21
    129:01      can you explain to the jury what the reference    Re: [129:01 to 129:13]                                                        OVERRULED
    129:02      audiogram is?                                     Pltf Obj 611; leading; 702
    129:03      A. A reference audiogram is a
    129:04      baseline by which we measure any significant
    129:05      changes in the future. It's a method to follow
    129:06      a person over time. And so --
    129:07      Q. Is it --
    129:08      A. Go ahead.
    129:09      Q. No. You go ahead.
    129:10      A. It -- It's just a way to follow
    129:11      someone over a period of time.
    129:12      Q. Why is it important to establish
    129:13      a baseline for an individual's hearing?

129:15 - 129:25 Crossley, Cynthia 2020-09-21
    129:15      A. If you do not establish a                      Re: [129:15 to 129:25]                                                        OVERRULED
    129:16      baseline, and there is a loss in the future,      Pltf Obj 611; leading; 702
    129:17      but your baseline wasn't established until five
    129:18      years after the person entered the service, you
    129:19      don't know how much loss there could have been
    129:20      between day one of their service and the five
    129:21      years leading up to the time you established a
    129:22      reference.
    129:23      There's no way to determine the
    129:24      amount of loss during the time that wasn't
    129:25      monitored.

130:03 - 130:04 Crossley, Cynthia 2020-09-21
    130:03      Is it possible that soldiers                      Re: [130:03 to 130:04]                                                        OVERRULED
    130:04      enter the military already having hearing loss?   Pltf Obj 602

130:06 - 130:06 Crossley, Cynthia 2020-09-21
    130:06      A. Yes.                                           Re: [130:06 to 130:06]                                                        OVERRULED
                                                                  Pltf Obj 602

130:07 - 130:08 Crossley, Cynthia 2020-09-21
    130:07      Q. And how often do you see soldiers              Re: [130:07 to 130:08]                                                        SUSTAINED
    130:08      who enter the military with hearing loss?         Pltf Obj 611; leading; 402

130:16 - 130:24 Crossley, Cynthia 2020-09-21
    130:16      A. That's done at in-processing.                  Re: [130:16 to 130:24]                                                        SUSTAINED
    130:17      That's done at almost day one. When they get      Pltf Obj Strike Nonresponsive
    130:18      off that bus, they are tested so fast for         (130:16-130:24)
    130:19      hearing loss. And it's not that that would
    130:20      necessarily disqualify them from service, but
    130:21      you've got to establish what your loss -- what
    130:22      your baseline was on the day you entered the
    130:23      service, before you ever had any
                                                                     Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 136 of 305


    130:24      service-related noise exposure.

132:03 - 132:06 Crossley, Cynthia 2020-09-21
    132:03      Q. And do you know whether the score              Re: [132:03 to 132:06]                                                        OVERRULED
    132:04      here for 3000, for example, of 20, on March 29,   Pltf Obj 702; 602; foundation;
    132:05      2007, is a normal score, a high score, or a low   vague
    132:06      score for a reference audiogram?

132:09 - 132:16 Crossley, Cynthia 2020-09-21
    132:09      A. Anything 25 and lower is normal.               Re: [132:09 to 132:16]                                                        OVERRULED
    132:10      The lower the score, the better the hearing.      Pltf Obj compound; vague;
    132:11      Q. And at a score of 30, that is
    132:12      slightly above the threshold, you said, of 25;
    132:13      but in this case, for example, because it's
    132:14      only a shift of 10 it wouldn't count; is that
    132:15      correct?
    132:16      A. That's correct. It has to be --

132:19 - 132:20 Crossley, Cynthia 2020-09-21
    132:19      A. It has to be a score of 15 or                  Re: [132:19 to 132:20]                                                        OVERRULED
    132:20      more difference.                                  Pltf Obj Vague

132:24 - 133:07 Crossley, Cynthia 2020-09-21
    132:24      Q. I'm going to mark as Exhibit 11.
    132:25      Ms. Crossley, do you know what this is a photo
    133:01      of?
    133:02      A. That's the blue quads ear hearing
    133:03      protection.
    133:04      Q. So in the earlier medical records
    133:05      we looked at that reference the blue Quattro or
    133:06      the quad-flange earplugs, are these the
    133:07      earplugs being referenced?

133:09 - 133:09 Crossley, Cynthia 2020-09-21
    133:09      A. Yes.

139:02 - 139:13 Crossley, Cynthia 2020-09-21
    139:02      Q. When you issued any other
    139:03      earplugs, whether it was the triple-flange or
    139:04      single-flange, did you provide any written
    139:05      instructions when you issued those other
    139:06      earplugs?
    139:07      A. No.
    139:08      Q. Do you recall whether those
    139:09      earplugs had packaging that contained any text
    139:10      on them?
    139:11      A. The ones that I recalled did not
    139:12      have -- they were not packaged, they were just
    139:13      individual earplugs.

141:09 - 141:13 Crossley, Cynthia 2020-09-21
    141:09      Q. Based on your recollections or                 Re: [141:09 to 141:13]                                                        OVERRULED
    141:10      the records we reviewed, do you have any reason   Pltf Obj 602; 802; 805;
    141:11      to believe that Lewis Keefer wore the             mistates
    141:12      dual-ended Combat Arms Earplugs in 2007 or
    141:13      2008?

141:15 - 141:18 Crossley, Cynthia 2020-09-21
    141:15      A. I cannot say from what I saw that              Re: [141:15 to 141:18]                                                        OVERRULED
    141:16      he did. From the information you've given me      Pltf Obj 602; 802; 805;
    141:17      to review, I cannot say he wore them based on     mistates
                                                                     Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 137 of 305


    141:18      that.

142:07 - 142:10 Crossley, Cynthia 2020-09-21
    142:07      Q. Of the records we reviewed, there              Re: [142:07 to 142:10]                                                        SUSTAINED
    142:08      was nothing in those records to indicate that     Pltf Obj Cumulative; 602; 802;
    142:09      Mr. Keefer was using the Combat Arms Earplugs;    805; mistates
    142:10      is that correct?

142:12 - 142:13 Crossley, Cynthia 2020-09-21
    142:12      A. To the best of my recollection,                Re: [142:12 to 142:13]                                                        SUSTAINED
    142:13      no.                                               Pltf Obj Cumulative; 602; 802;
                                                                  805; mistates

143:17 - 143:25 Crossley, Cynthia 2020-09-21
    143:17      Q. And so in the first medical                    Re: [143:17 to 143:25]                                                        OVERRULED
    143:18      record, there was a note of a shift, and then     Pltf Obj vague; foundation;
    143:19      there was a follow-up exam that said his          802; 805; 602
    143:20      hearing was within normal limits; is that
    143:21      correct?
    143:22      A. Yes.
    143:23      Q. And if Mr. Keefer had told you
    143:24      that subjectively he was having difficulty
    143:25      hearing, would that have been noted in the

144:01 - 144:01 Crossley, Cynthia 2020-09-21
    144:01      records?                                          Re: [144:01 to 144:01]                                                        OVERRULED
                                                                  Pltf Obj vague; foundation;
                                                                  802; 805; 602

144:03 - 144:10 Crossley, Cynthia 2020-09-21
    144:03      A. Well, it may have been, you know.              Re: [144:03 to 144:10]                                                        OVERRULED
    144:04      I -- I believe it -- you know, that it would --   Pltf Obj vague; foundation;
    144:05      would have been.                                  802; 805; 602
    144:06      Q. And if Mr. Keefer had been
    144:07      suffering from ringing in the ears at the time
    144:08      of those appointments, would there have been a
    144:09      note in the medical records of the ringing in
    144:10      the ears or tinnitus?

144:12 - 144:17 Crossley, Cynthia 2020-09-21
    144:12      A. Oh, yeah, there definitely would               Re: [144:12 to 144:17]                                                        OVERRULED
    144:13      have been on the hearing test.                    Pltf Obj 602
    144:14      Q. Is it a standard part of the
    144:15      annual hearing test to ask whether there was
    144:16      ringing in the ear?
    144:17      A. Yes. That's standard.

144:18 - 144:21 Crossley, Cynthia 2020-09-21
    144:18      Q. And if a soldier noted that he                 Re: [144:18 to 144:21]                                                        OVERRULED
    144:19      had been suffering from ringing in the ears, it   Pltf Obj 611; leading; 602;
    144:20      would have been included in the records;
    144:21      correct?

144:23 - 144:24 Crossley, Cynthia 2020-09-21
    144:23      A. At some point, yes. In fact, the               Re: [144:23 to 144:24]                                                        OVERRULED
    144:24      hearing test may have been delayed.               Pltf Obj 602

144:25 - 145:07 Crossley, Cynthia 2020-09-21
    144:25      Q. If there was ringing in the ears?              Re: [144:25 to 145:07]                                                        OVERRULED
    145:01      A. Yeah. It could have been. It                   Pltf Obj Vague; 602;
    145:02      might not have been. It's all, you know, based
                                                                     Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 138 of 305


    145:03      on the report from the service member. I mean,
    145:04      if he came in and he said, listen, I don't
    145:05      believe I can pass this hearing test, the ring
    145:06      nothing my ear is so bad today, we would have
    145:07      deferred him to come back at a later time.

145:08 - 145:16 Crossley, Cynthia 2020-09-21
    145:08      Q. The medical records we reviewed                Re: [145:08 to 145:16]                                                        OVERRULED
    145:09      today, do not contain any notes that Mr. Keefer   Pltf Obj 602; 802; 805;
    145:10      was suffering from ringing in the ears, do        foundation
    145:11      they?
    145:12      A. Not that I saw.
    145:13      Q. And the medical records we
    145:14      reviewed today do not contain any notes
    145:15      suggesting that Mr. Keefer was using the Combat
    145:16      Arms Earplugs, do they?

145:18 - 145:18 Crossley, Cynthia 2020-09-21
    145:18      A. Not that I saw.                                Re: [145:18 to 145:18]                                                        OVERRULED
                                                                  Pltf Obj 602; 802; 805;
                                                                  foundation

146:07 - 146:11 Crossley, Cynthia 2020-09-21
    146:07      Q. And would it be important if you               Re: [146:07 to 146:11]                                                        SUSTAINED
    146:08      were showing a soldier how to use the Combat      Pltf Obj 611; leading; 602;
    146:09      Arms Earplugs to ensure that they, in fact, fit   702
    146:10      in that soldier's ears?
    146:11      A. Well, yeah.

146:13 - 146:21 Crossley, Cynthia 2020-09-21
    146:13      Q. And if you had been fitting a                  Re: [146:13 to 146:21]                                                        SUSTAINED
    146:14      soldier for the Combat Arms Earplugs, when you    Pltf Obj 602; compound
    146:15      inserted the earplugs into the soldier's ears,
    146:16      you would have ensured that you could get an
    146:17      adequate seal?
    146:18      A. Yes. And that's based on your
    146:19      statement of if, if -- if -- if they had been
    146:20      fitted. But I'm not sure that they were fitted
    146:21      in my clinic.

147:05 - 147:07 Crossley, Cynthia 2020-09-21
    147:05      Q. As far as you're aware, Mr.                    Re: [147:05 to 147:07]                                                        SUSTAINED
    147:06      Keefer was never fitted with the Combat Arms      Pltf Obj 611; leading; 602;
    147:07      Earplugs?

147:09 - 147:10 Crossley, Cynthia 2020-09-21
    147:09      A. As far as the information that I               Re: [147:09 to 147:10]                                                        SUSTAINED
    147:10      have seen today, no.                              Pltf Obj 611; leading; 602;

155:18 - 155:22 Crossley, Cynthia 2020-09-21
    155:18      Q. Okay. And you have no reason to
    155:19      disagree with Mr. Keefer's testimony that he
    155:20      did not use a quad-flange earplug, he only used
    155:21      the Combat Arms Earplug and occasionally a
    155:22      foamy; correct?

155:24 - 156:02 Crossley, Cynthia 2020-09-21
    155:24      A. No. I don't agree with that,                   Re: [155:24 to 156:02]                                                        SUSTAINED
    155:25      because I know what we issued. If he left them    Pltf Obj Strike Nonresponsive
    156:01      on the desk, that was his decision. I have no     (155:24-156:2)
    156:02      control over what he uses, period.
                                                                     Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 139 of 305




156:18 - 156:21 Crossley, Cynthia 2020-09-21
    156:18      Q. No. What I'm asking is if you
    156:19      have any basis to disagree with his testimony,
    156:20      that he only used the Combat Arms Earplug and
    156:21      occasionally a foamy?

156:23 - 157:01 Crossley, Cynthia 2020-09-21
    156:23      A. I'm -- I am -- You're going to                 Re: [156:23 to 157:01]                                                        SUSTAINED
    156:24      have to rephrase that in a way that I feel I'm    Pltf Obj Strike Nonresponsive
    156:25      not -- I don't feel like I'm having words put     (156:23-157:1)
    157:01      in my mouth.

159:09 - 159:11 Crossley, Cynthia 2020-09-21
    159:09      Q. So you can't testify under oath
    159:10      today that those remarks mean that Mr. Keefer
    159:11      said: I'm using the quad-flange plug; right?

159:13 - 159:24 Crossley, Cynthia 2020-09-21
    159:13      A. If -- If the technician tested                 Re: [159:13 to 159:24]                                                        SUSTAINED
    159:14      him as -- They're sitting there as the            Pltf Obj Strike Nonresponsive
    159:15      technicians are asking those questions, and       (159:13-159:24)
    159:16      they ask them specifically what kind of
    159:17      earplugs they use.
    159:18      Now, from what Mr. Keefer said,
    159:19      to what the technician put in the computer, I
    159:20      don't know. But I can tell you that that's
    159:21      what the computer -- that's what -- the
    159:22      computer marked it as an other and the
    159:23      technician said it was a blue quad. That's
    159:24      what I can tell you.

161:03 - 161:06 Crossley, Cynthia 2020-09-21
    161:03      So you can't testify under oath
    161:04      that because it says quad-flange in the remarks
    161:05      that that means that Mr. Keefer was using a
    161:06      quad-flange plug in his regular service?

161:08 - 161:09 Crossley, Cynthia 2020-09-21
    161:08      A. Only that that's what he told the              Re: [161:08 to 161:09]                                                        SUSTAINED
    161:09      technician at the time. And, listen, I've lost    Pltf Obj Strike Nonresponsive
                                                                  (161:8-161-9)

161:21 - 161:25 Crossley, Cynthia 2020-09-21
    161:21      Q. Ms. Crossley, it may be easiest
    161:22      for us to look at this and try to figure this
    161:23      out. If we can pull back up Exhibit Number 9.
    161:24      If we could blow up the remarks
    161:25      section that's there in the middle of the page.

162:01 - 162:09 Crossley, Cynthia 2020-09-21
    162:01      Do you see, it says: Other HPD quad-flange,
    162:02      positive STS?
    162:03      That's the language we're talking
    162:04      about; right?
    162:05      A. Yes. Okay.
    162:06      Q. The only question I'm really
    162:07      asking is, you don't really know what the basis
    162:08      for that information is? You weren't present
    162:09      for that conversation, were you?
                                                                     Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 140 of 305


162:11 - 162:17 Crossley, Cynthia 2020-09-21
    162:11      A. I am -- I see the -- I see the                 Re: [162:11 to 162:17]                                                        SUSTAINED
    162:12      report. I see that it says there's -- that he     Pltf Obj Strike Nonresponsive
    162:13      uses quad-flange, he has a positive STS. I --     (162:11-162:17)
    162:14      I have no reason to -- I'd be second-guessing
    162:15      everybody in the Army, you know, if I couldn't
    162:16      believe what at least this section of what I'm
    162:17      seeing.

162:21 - 162:25 Crossley, Cynthia 2020-09-21
    162:21      A. I just don't -- I don't see                    Re: [162:21 to 162:25]                                                        SUSTAINED
    162:22      anything that throws a red flag here for me as    Pltf Obj Strike Nonresponsive
    162:23      an occupational health nurse --                   (162:21-162:25)
    162:24      Q. All right.
    162:25      A. -- that would make me think that

163:01 - 163:13 Crossley, Cynthia 2020-09-21
    163:01      two people were lying or stretching the fact      Re: [163:01 to 163:13]                                                        SUSTAINED
    163:02      about what type of earplugs this person was       Pltf Obj Strike Nonresponsive
    163:03      wearing -- reported wearing.                      (163:1-163:3) and (163:7) and
    163:04      Q. Okay. So it's your testimony                   (162:09-163:10) and
    163:05      that this information means this is what Mr.      (163:12-163:13)
    163:06      Keefer reported he was wearing?
    163:07      A. Yes.
    163:08      Q. Despite his deposition testimony?
    163:09      A. At the time this test was
    163:10      given --
    163:11      Q. Okay.
    163:12      A. -- this is what I understand he
    163:13      reported wearing.

167:21 - 168:06 Crossley, Cynthia 2020-09-21
    167:21      Q. Under Army protocols, you're not
    167:22      qualified to conduct this audiogram, are you?
    167:23      A. No. I was -- I was trained to
    167:24      conduct audiograms.
    167:25      Q. So you are a -- Well, maybe this
    168:01      is new testimony. You are a certified hearing
    168:02      technician?
    168:03      A. No. I'm not a certified hearing
    168:04      technician. But I went to the same course that
    168:05      those hearing technicians went to every five
    168:06      years.

208:12 - 208:15 Crossley, Cynthia 2020-09-21
    208:12      Q. Ms. Crossley, you're aware that
    208:13      there are multiple versions of the Combat Arms
    208:14      Earplugs; correct?
    208:15      A. Actually, no.

208:22 - 208:25 Crossley, Cynthia 2020-09-21
    208:22      Q. Okay. I would like to mark as
    208:23      Exhibit 22, so this first photograph here, do
    208:24      you know what these are?
    208:25      A. Those are the ones I'm used to

209:01 - 209:10 Crossley, Cynthia 2020-09-21
    209:01      having seen, the Combat earplugs.
    209:02      Q. And we were -- We were referring
    209:03      to these as the dual-ended Combat Arms Earplugs
    209:04      earlier; correct?
                                                                     Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 141 of 305


    209:05      A. I believe so.
    209:06      Q. If we go to page two of this
    209:07      document. Are you familiar with these at all?
    209:08      A. I'm not familiar with either the
    209:09      black or the yellow, and the red ones look a
    209:10      little suspect to me too.

209:11 - 209:18 Crossley, Cynthia 2020-09-21
    209:11      Q. Are you familiar with the --
    209:12      A. I'll tell you, the red ones used
    209:13      to be for people who had really large ear
    209:14      canals. The black ones and the yellow ones,
    209:15      and the red one here does not -- is not the
    209:16      style I'm used to seeing for large ears -- for
    209:17      large ear canals. And the other two I'm not
    209:18      familiar with at all.

209:19 - 209:25 Crossley, Cynthia 2020-09-21
    209:19      Q. And the stem here or the pistol
    209:20      grip or the -- the part of the -- the sort of
    209:21      beige part of the plugs, do those look familiar
    209:22      at all?
    209:23      A. I've never seen those, huh-uh.
    209:24      Q. So I'll represent to you these
    209:25      are another version of the Combat Arms

210:01 - 210:02 Crossley, Cynthia 2020-09-21
    210:01      Earplugs.
    210:02      A. Okay.

210:05 - 210:11 Crossley, Cynthia 2020-09-21
    210:05      Q. Do these look familiar at all?
    210:06      A. They do not.
    210:07      Q. Again, I'll represent to you that
    210:08      these are another version of the Combat Arms
    210:09      Earplugs, again, that were not dual-ended. Do
    210:10      you see this -- do you see the CAE?
    210:11      A. I do. Uh-huh.

210:14 - 210:25 Crossley, Cynthia 2020-09-21
    210:14      Q. Again, do these look familiar at
    210:15      all?
    210:16      A. No. Not familiar with those.
    210:17      Q. Again, I'll represent to you
    210:18      these are another version of the Combat Arms
    210:19      Earplugs.
    210:20      MR. GUNDERSON: Can we go back to
    210:21      Exhibit 20, please?
    210:22      Q. So earlier Mr. Barr was asking
    210:23      you about the remark in here that refers to the
    210:24      Combat Arms Earplug.
    210:25      Do you see that?

211:01 - 211:25 Crossley, Cynthia 2020-09-21
    211:01      A. Yes.                                           Re: [211:01 to 211:25]                                                        SUSTAINED
    211:02      Q. This remark -- Or this note here               Pltf Obj 611; leading
    211:03      doesn't indicate which version of the Combat
    211:04      Arms Earplug was used, does it?
    211:05      A. It sure doesn't.
    211:06      Q. So from reading this record
    211:07      alone, you don't know and can't make any
                                                                     Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 142 of 305


    211:08      inferences about whether this is referring to
    211:09      the Combat Arms Version 2, the dual-ended plug,
    211:10      or one of the other versions of the Combat
    211:11      Arms, can you?
    211:12      A. I cannot.
    211:13      MR. GUNDERSON: Will you return
    211:14      to Exhibit 21, please?
    211:15      Q. A similar question about this
    211:16      one. Again, Mr. Barr pointed you to the
    211:17      language in here that references the Combat
    211:18      Arms Earplug; do you see that?
    211:19      A. Yes, sir.
    211:20      Q. Again, from this note, you can't
    211:21      tell whether this is a reference to the
    211:22      dual-ended Combat Arms Earplug or one of the
    211:23      other versions of the Combat Arms Earplug that
    211:24      we saw the pictures of, can you?
    211:25      A. No, sir, I can't.

216:02 - 216:19 Crossley, Cynthia 2020-09-21
    216:02      Q. And have you received training on              Re: [216:02 to 216:19]                                                        SUSTAINED
    216:03      how to conduct audiograms?                        Pltf Obj Cumulative; 611;
    216:04      A. Oh, yes, sir.                                  leading
    216:05      Q. And can you describe that
    216:06      training for the jury, please?
    216:07      A. It was done in conjunction with
    216:08      certification to -- for occupational health --
    216:09      for the occupational health program. And it
    216:10      really was hearing conservation. And maybe
    216:11      they -- they did certify me as a technician.
    216:12      I'd have to get -- I'd have to pull that
    216:13      paperwork out. But we -- I can tell you this:
    216:14      I -- When I went through that training, I went
    216:15      through it three times, it was every five
    216:16      years, from what I can remember now, but, yeah,
    216:17      I was trained to do hearing tests.
    216:18      Q. You were trained to conduct the
    216:19      actual tests?

216:21 - 216:24 Crossley, Cynthia 2020-09-21
    216:21      A. Yes, I was. But I was slow. I
    216:22      was not a technician -- Technically, the
    216:23      technicians were a lot faster than me and a lot
    216:24      better at it.

217:04 - 217:07 Crossley, Cynthia 2020-09-21
    217:04      Q. Were you trained in how to record              Re: [217:04 to 217:07]                                                        OVERRULED
    217:05      data into the DD2216s or equivalent forms for     Pltf Obj compound
    217:06      recording the audiological testing?
    217:07      A. Yes.

217:14 - 218:04 Crossley, Cynthia 2020-09-21
    217:14      A. Yes. I was familiar with it. I                 Re: [217:14 to 218:04]                                                        OVERRULED
    217:15      didn't do it, but I was familiar with it.         Pltf Obj 611; leading
    217:16      Q. And you worked closely with the                (217:16-217:18) and
    217:17      technicians who actually filled out those         (217:21-217:23) and
    217:18      forms; correct?                                   (218:02-218:03)
    217:19      A. Yes. And they told me what to
    217:20      do.
    217:21      Q. You understood the practices of
    217:22      your clinic and how the technicians filled out
                                                                     Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 143 of 305


    217:23      those forms?
    217:24      A. I knew -- I know that they did
    217:25      it. Did I understand it to the nth degree, no.
    218:01      I understood that they did it.
    218:02      Q. You understood the information
    218:03      that they provided in those forms; correct?
    218:04      A. Yes.

218:06 - 218:11 Crossley, Cynthia 2020-09-21
    218:06      Q. And it is your testimony that                  Re: [218:06 to 218:11]                                                        OVERRULED
    218:07      when completing the DD2216s, it was the           Pltf Obj 611; leading
    218:08      practice of your clinic to record the hearing     (218:06-218:11) compound
    218:09      protection device the soldier actually used; is
    218:10      that right?
    218:11      A. That's my understanding.

218:15 - 218:19 Crossley, Cynthia 2020-09-21
    218:15      Do you know who retired Colonel
    218:16      Merkley is?
    218:17      A. According to that documentation,
    218:18      he was head of the Army Hearing Conservation
    218:19      Program.

219:02 - 219:04 Crossley, Cynthia 2020-09-21
    219:02      Q. Has Lieutenant Colonel Merkley                 Re: [219:02 to 219:04]                                                        OVERRULED
    219:03      ever told you how technicians should fill out a   Pltf Obj hearsay
    219:04      2216 form?

219:06 - 219:06 Crossley, Cynthia 2020-09-21                                                                                                    OVERRULED
    219:06      A. No, sir.                                       Re: [219:06 to 219:06]
                                                                  Pltf Obj hearsay

219:12 - 219:17 Crossley, Cynthia 2020-09-21
    219:12      Q. If Lieutenant Colonel Merkley had              Re: [219:12 to 219:17]                                                        SUSTAINED
    219:13      suggested the recording of hearing protection     Pltf Obj 611; leading;
    219:14      device uses may not be reliable, that would not   misstates;
    219:15      have been consistent with your clinic's
    219:16      practice for recording which hearing protection
    219:17      devices soldiers actually used?

219:23 - 219:25 Crossley, Cynthia 2020-09-21
    219:23      A. Okay. To my -- To my knowledge,                Re: [219:23 to 219:25]                                                        SUSTAINED
    219:24      and -- we recorded what the soldier used, based   Pltf Obj 602; 802; 805; Strike
    219:25      on what he told us. And that's what went in       Nonresponsive (219:23-219-25)

220:01 - 220:07 Crossley, Cynthia 2020-09-21
    220:01      the -- that's what I understood went in the       Re: [220:01 to 220:07]                                                        SUSTAINED
    220:02      DD2216 data.                                      Pltf Obj Strike Nonresponsive
    220:03      Q. And regardless of anything else                (220:01-220-02); 611; Leading
    220:04      that was being done elsewhere in the Army, that   (220:03-220:05)
    220:05      was the practice of your clinic; correct?
    220:06      A. That was the practice at our
    220:07      clinic.

223:21 - 223:24 Crossley, Cynthia 2020-09-21
    223:21      Q. And is it your understanding that              Re: [223:21 to 223:24]                                                        SUSTAINED
    223:22      your clinic was responsible for conducting        Pltf Obj 611; Leading
    223:23      these exams annually on the fit and condition     (223:21-223:24)
    223:24      of preformed and custom earplugs?

224:01 - 224:07 Crossley, Cynthia 2020-09-21
                                                                     Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 144 of 305


    224:01      A. Yes.
    224:02      Q. And to the best of your
    224:03      knowledge, again, during the exams you
    224:04      conducted with Mr. Keefer, you did not fit Mr.
    224:05      Keefer with any versions of the Combat Arms
    224:06      Earplugs; correct?
    224:07      A. Correct.

224:15 - 224:22 Crossley, Cynthia 2020-09-21
    224:15      Q. Are you familiar with all of the               Re: [224:15 to 224:22]                                                        SUSTAINED
    224:16      knowledge that the Army or the military had       Pltf Obj 602 (224:19-224:22)
    224:17      regarding the Combat Arms Earplugs?
    224:18      A. Not all of it.
    224:19      Q. Is it possible that other people
    224:20      in the military had knowledge of rolling back
    224:21      the flanges on the Combat Arms Earplugs, even
    224:22      if you did not?

224:24 - 224:24 Crossley, Cynthia 2020-09-21
    224:24      A. That would be possible.                        Re: [224:24 to 224:24]                                                        SUSTAINED
                                                                  Pltf Obj 602 (224:19-224:22)

225:06 - 225:09 Crossley, Cynthia 2020-09-21
    225:06      Q. Is it possible that other                      Re: [225:06 to 225:09]                                                        SUSTAINED
    225:07      versions of the instructions for how to use the   Pltf Obj 602; misstates
    225:08      Combat Arms Earplugs specifically referenced
    225:09      folding back the flanges?

225:11 - 225:11 Crossley, Cynthia 2020-09-21
    225:11      A. That's possible.                               Re: [225:11 to 225:11]                                                        SUSTAINED
                                                                  Pltf Obj 602; misssates

225:14 - 225:16 Crossley, Cynthia 2020-09-21
    225:14      (Whereupon, Exhibit 23 was                        Re: [225:14 to 225:16]                                                        SUSTAINED
    225:15      marked for identification                         Pltf Obj Foundation
    225:16      purposes.)

226:21 - 226:25 Crossley, Cynthia 2020-09-21
    226:21      Q. Ms. Crossley, does this look
    226:22      familiar at all to you?
    226:23      A. No, it does not. And I see -- I
    226:24      immediately see that third flange pulled -- No,
    226:25      that does not look familiar.

227:01 - 227:25 Crossley, Cynthia 2020-09-21
    227:01      Q. If you go to the page just                     Re: [227:01 to 227:25]                                                        OVERRULED
    227:02      before, I can see it on my screen, I don't know   Pltf Obj 611; leading
    227:03      if you can too.                                   (227:24-227:25)
    227:04      A. I can now.
    227:05      Q. There's that red logo on it
    227:06      USACHPPM. Do you know what that refers to?
    227:07      A. All right. Let me see if I can
    227:08      remember. United States Army Center for Health
    227:09      Promotion and Preventive Medicine.
    227:10      Q. That sounds good enough to me.
    227:11      A. It's something like that.
    227:12      Q. Your understanding that the
    227:13      USACHPPM is part of the military; correct?
    227:14      A. USACHPPM, yes, sir.
    227:15      Q. Okay. And if you scroll down to
    227:16      the last page, again, you notice that the photo
                                                                     Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 145 of 305


    227:17      shows the flanges rolled up; correct?
    227:18      A. I sure did. I noticed that
    227:19      immediately.
    227:20      Q. And the third from the bottom
    227:21      bullet point there, can you read that, please?
    227:22      A. For very large ear canals, fold
    227:23      opposing plug back.
    227:24      Q. You don't recall ever seeing
    227:25      these particular instructions, do you?

228:01 - 228:05 Crossley, Cynthia 2020-09-21
    228:01      A. I certainly don't.                             Re: [228:01 to 228:05]                                                        OVERRULED
    228:02      Q. And you don't recall seeing the                Pltf Obj 611; leading
    228:03      other instructions Mr. Barr showed you, do you?   (228:02-228:03)
    228:04      A. I did not recall that in what he
    228:05      showed me, yeah.

228:06 - 228:08 Crossley, Cynthia 2020-09-21
    228:06      Q. And Mr. Keefer never disclosed to              Re: [228:06 to 228:08]                                                        SUSTAINED
    228:07      you that he was using the Combat Arms Earplugs,   Pltf Obj 611; leading
    228:08      did he?                                           (228:06-228:08)

228:10 - 228:12 Crossley, Cynthia 2020-09-21
    228:10      A. Not to my -- Not to me                         Re: [228:10 to 228:12]                                                        SUSTAINED
    228:11      personally. Not to others, as far as I am         Pltf Obj 611; leading
    228:12      aware.

228:19 - 228:25 Crossley, Cynthia 2020-09-21
    228:19      Q. Without knowledge that Mr. Keefer              Re: [228:19 to 228:25]                                                        SUSTAINED
    228:20      was using the Combat Arms Version 2 Earplugs      Pltf Obj 602; leading
    228:21      you wouldn't have provided any instructions to    (228:19-228:23); Strike as
    228:22      him on how to use the Combat Arms Earplugs,       Nonresponsive everything after
    228:23      would you?                                        came to us
    228:24      A. Not on the visits that he came to
    228:25      us, because we did not have those at that time,

229:01 - 229:01 Crossley, Cynthia 2020-09-21
    229:01      period. We had the blue quads.                    Re: [229:01 to 229:01]                                                        SUSTAINED
                                                                  Pltf Obj Strike as
                                                                  Nonresposive 229:01
                                                Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 146 of 305
                                 3M Affirmatives                  Pltf Objections           Pltf Counters             Objections   Rulings
735:22 ‐ 736:15   Fallon, Eric 2020‐09‐04
    735:22        Q. Mr. Fallon, good afternoon.
    735:23        A. Good afternoon.
    735:24        Q. And just for the record, Chad
    735:25        Morriss from Kirkland & Ellis, representing
    736:01        3M and Mr. Fallon, and here to do a short
    736:02        direct examination.
    736:03        Yesterday we talked a little
    736:04        bit about your background, so I'd like to go
    736:05        back and fill in some of those gaps if we
    736:06        could.
    736:07        Would you tell the jury a
    736:08        little bit about where you grew up, went to
    736:09        high school, that sort of thing, so they can
    736:10        get to know you a little bit?
    736:11        A. I moved around a good bit while
    736:12        I was growing up. My dad was an ironworker,
    736:13        so we traveled a good bit. I would consider
    736:14        the Mississippi gulf coast to be my hometown.
    736:15        It's where most of my family is at.

736:16 ‐ 737:07   Fallon, Eric 2020‐09‐04
    736:16        My mother's family was from the
    736:17        mountains of North Carolina. That's where
    736:18        most of those are still at.
    736:19        Q. Where did you graduate from
    736:20        high school?
    736:21        A. I graduated from George County
    736:22        High School in Lucedale, Mississippi.
    736:23        Q. Okay. And did you work during
    736:24        the time you were in high school before you
    736:25        graduated and sort of got out on your own?
    737:01        A. I did. I had a variety of
    737:02        jobs. My dad was an ironworker, which is
    737:03        what most of my family did, so during the
    737:04        summertimes, as soon as school was out, I
    737:05        would go on the road and do ironworking from
    737:06        the time I was probably 14 years old until I
    737:07        graduated.

737:08 ‐ 738:03   Fallon, Eric 2020‐09‐04
    737:08        And during school I would have
    737:09        odd jobs like working at a grocery store,
    737:10        anything that I could pick up.
    737:11        Q. What did you do after high
    737:12        school?
    737:13        A. After high school, instead of
    737:14        going back out on the road, I decided I
    737:15        wanted to stay locally. I recall going down
    737:16        to the Mississippi gulf coast and getting a
    737:17        job as a shipfitter apprentice at a shipyard.
    737:18        Q. And how long did you hold that
    737:19        job?
    737:20        A. Not long. I would say maybe
    737:21        six months or so.
    737:22        Q. And did you leave that position
    737:23        and join the Army?
    737:24        A. I did. I decided that there
    737:25        had to be something better to life than being
    738:01        a shipfitter, so I went by an Army recruiter
                                               Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 147 of 305
    738:02        station one day and didn't know anything
    738:03        about the Army, and stopped and went in and

738:04 ‐ 739:02   Fallon, Eric 2020‐09‐04
    738:04        joined the Army.
    738:05        Q. Have any idea of what you
    738:06        wanted to do in the Army when you made that
    738:07        decision?
    738:08        A. I'm ashamed to admit this. I
    738:09        was so ignorant that I didn't know that
    738:10        people in the Army had jobs, so I just wanted
    738:11        to join the Army.
    738:12        And I wound up joining ‐‐ I was
    738:13        probably a recruiter's dream. I wound up
    738:14        joining as an artillery cannon crewman as a
    738:15        private.
    738:16        Q. And so tell me what kind of
    738:17        position that is.
    738:18        A. So a cannon crewman, I was an
    738:19        enlisted private, and I served as a member of
    738:20        a howitzer section which fired very large
    738:21        projectiles as a form of indirect fire
    738:22        support.
    738:23        Q. And if somebody could go on
    738:24        mute, we're hearing a lot of background on
    738:25        this end.
    739:01        How long did you serve in that
    739:02        position and where did you serve?

739:03 ‐ 740:05   Fallon, Eric 2020‐09‐04
    739:03        A. I was an enlisted soldier the
    739:04        whole time I was in the artillery, from April
    739:05        of 1995 [sic] to the summer, I believe, of
    739:06        1989. My first assignment was in Fort
    739:07        Carson, Colorado. I think I was there for
    739:08        about 18 months, and that followed basic
    739:09        training which was in Oklahoma.
    739:10        And then after approximately
    739:11        18 months in Fort Carson, Colorado, I was
    739:12        moved to Bonvolder, West Germany, where I
    739:13        also served as a cannon crewman.
    739:14        Q. Okay. So how did you get from
    739:15        a private ‐‐ I'm assuming that was your
    739:16        initial ‐‐
    739:17        A. Yes.
    739:18        Q. How did you get from a private
    739:19        to ‐‐ entering into becoming an officer?
    739:20        What transpired that let that occur?
    739:21        A. At that time, the Army had a
    739:22        program called Green to Gold ‐‐ they may
    739:23        still have it; I'm not sure ‐‐ where they
    739:24        would award enlisted personnel a scholarship
    739:25        to go to college to get a degree, to go
    740:01        through an officer commissioning program and
    740:02        then potentially come back onto active duty
    740:03        as a commissioned officer.
    740:04        Q. And did you ultimately enter
    740:05        that Green to Gold program?

740:06 ‐ 740:06 Fallon, Eric 2020‐09‐04
    740:06      A. I did, yes.
                                                 Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 148 of 305

740:07 ‐ 741:07   Fallon, Eric 2020‐09‐04
    740:07        Q. And as a result of entering the
    740:08        Army's Green to Gold scholarship program, did
    740:09        that lead you to leaving the military and
    740:10        attending college?
    740:11        A. That did. My recollection, the
    740:12        summer of 1989, I left the military and went
    740:13        to college.
    740:14        Q. Where did you go to school, and
    740:15        what was your initial course of study?
    740:16        A. I left ‐‐ I went to a small
    740:17        school in the Mississippi delta called Delta
    740:18        State University. I initially declared my
    740:19        major as criminal justice. To be frank, I
    740:20        just wanted to get a college degree in
    740:21        something that I thought would be easy, get
    740:22        my commission and come back on active duty.
    740:23        But after I believe it was my
    740:24        first semester at Delta State, I became
    740:25        interested in audiology, requested that the
    741:01        Army allow me to change my major, and they
    741:02        did.
    741:03        Q. And did you ultimately get a
    741:04        degree from Delta State?
    741:05        A. I did. I graduated with a
    741:06        bachelor's of science degree from Delta
    741:07        State.

741:08 ‐ 742:10   Fallon, Eric 2020‐09‐04
    741:08        Q. Okay. And what was that in?
    741:09        A. It was in general science.
    741:10        General studies, I believe.
    741:11        Q. And then did you ultimately
    741:12        further your education and obtain a degree
    741:13        related to communications or audiology?
    741:14        A. A combination of those, but the
    741:15        focus was in audiology. At that time you had
    741:16        to have a master's degree to practice
    741:17        audiology, so I applied for and received an
    741:18        educational delay before coming back on to
    741:19        active duty.
    741:20        I went to the University of
    741:21        Mississippi, where I earned my master's of
    741:22        science degree in communication disorders
    741:23        with an emphasis in audiology. I believe I
    741:24        was awarded that degree in November, December
    741:25        of 1994.
    742:01        Q. And then after you obtained
    742:02        your master's degree, did you return to the
    742:03        military, and were you accepted into the
    742:04        military as an officer?
    742:05        A. I was, yeah. Between Delta
    742:06        State and Ole Miss, I received my commission.
    742:07        Once I graduated from Ole Miss with my
    742:08        master's degree, I was advanced to the rank
    742:09        of first lieutenant because I had an advanced
    742:10        degree.

742:11 ‐ 743:14 Fallon, Eric 2020‐09‐04
    742:11      And my recollection is January                    Re: [742:11 to 743:14]                                    OVERRULED
                                               Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 149 of 305
    742:12        of 1994, I reported for duty at Fort Sam        Pltf Obj MIL G5 ‐ Speaking on
    742:13        Houston, Texas.                                 behalf of Govt;403
    742:14        Q. And what did you have to do in
    742:15        order to become either licensed or have the
    742:16        ability to practice as a clinical audiologist
    742:17        in the military?
    742:18        A. The Army's requirement was that
    742:19        you obtain what's called a certificate of
    742:20        clinical competency from an organization
    742:21        called the American Speech, Language and
    742:22        Hearing Association. And so the Army
    742:23        assigned me to Brooke Army Medical Center at
    742:24        Fort Sam Houston, Texas, to complete that
    742:25        clinical competency.
    743:01        Q. And then once you obtained the
    743:02        clinical competency, did you serve in the
    743:03        Army as an audiologist?
    743:04        A. I did, yes.
    743:05        Q. Okay. And so if you would, for
    743:06        the first few years while you were an
    743:07        audiologist in the military, can you describe
    743:08        for the jury the kinds of job
    743:09        responsibilities that you had and the places
    743:10        that you served.
    743:11        A. My first assignment after
    743:12        Brooke Army Medical Center, once I completed
    743:13        my clinical competency work, I was assigned
    743:14        to Fort Wainwright, Alaska, for four years

743:14 ‐ 744:16   Fallon, Eric 2020‐09‐04
    743:14        to Fort Wainwright, Alaska, for four years      Re: [742:11 to 743:14]                                  OVERRULED
    743:15        where I served as the US Army Alaska            Pltf Obj MIL G5 ‐ Speaking on
    743:16        hearing ‐‐ chief of audiology and hearing       behalf of Govt;403
    743:17        conservation program officer.
    743:18        Once that four‐year assignment                  Re: [744:16 to 745:09]                                  OVERRULED
    743:19        was completed, I was rotated to Fort Gordon,    Pltf Obj Strike Nonresponsive;
    743:20        Georgia, at Eisenhower Army Medical Center      MIL G5 ‐ Speaking on behalf of
    743:21        where I served as the chief of audiology and    Govt; 403
    743:22        hearing conservation.
    743:23        And after that assignment, I
    743:24        went to Fort Bragg, North Carolina, to Womack
    743:25        Army Medical Center where I served as chief
    744:01        of audiology and hearing conservation before
    744:02        I moved out of the medical field, briefly,
    744:03        into an operational assignment as an airborne
    744:04        unit.
    744:05        Q. When you say you moved into an
    744:06        operational assignment, what does that mean?
    744:07        A. That means I left what you
    744:08        would probably refer to as a hospital, a
    744:09        garrison type of assignment, into a field
    744:10        unit which ‐‐ which could deploy and ‐‐ best
    744:11        way to describe it, it had a wartime mission.
    744:12        Q. And what detachment did you
    744:13        ultimately get assigned to?
    744:14        A. I was ‐‐ I was assigned as the
    744:15        commander of the 714th medical detachment.
    744:16        Q. And what sort of role and

744:16 ‐ 745:09 Fallon, Eric 2020‐09‐04
    744:16      Q. And what sort of role and                      Re: [744:16 to 745:09]                                  OVERRULED
                                               Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 150 of 305
    744:17        responsibilities did you have, and what         Pltf Obj Strike Nonresponsive;
    744:18        responsibility did that medical detachment      MIL G5 ‐ Speaking on behalf of
    744:19        have?                                           Govt; 403
    744:20        A. It was a preventive medicine
    744:21        detachment, and a preventive medicine
    744:22        detachment's responsibility is to provide
    744:23        preventive medicine measures ‐‐ some people
    744:24        may think of that as public health ‐‐ to try
    744:25        to ward off disease among battle injuries for
    745:01        soldiers that are in the field, primarily
    745:02        engaged in combat.
    745:03        Historically, more soldiers
    745:04        have been noncombat ready due to disease of
    745:05        non‐battle injuries than to battle injuries.
    745:06        So the Army has placed a significant amount
    745:07        of effort in trying to make sure that those
    745:08        soldiers are healthy when they're in that
    745:09        very austere environment.

745:13 ‐ 746:07   Fallon, Eric 2020‐09‐04
    745:13        Q. When you led that unit, were
    745:14        you deployed?
    745:15        A. At some point I was deployed,
    745:16        yes, to Iraq during the invasion of Iraq,
    745:17        yes.
    745:18        Q. And how long were you deployed
    745:19        in Iraq as commander of the 714th medical
    745:20        detachment?
    745:21        A. I don't remember specifically.
    745:22        It was somewhere, I think, between six and
    745:23        eight months before I was redeployed to
    745:24        inactivate that unit.
    745:25        Q. And what did you do and what
    746:01        did the 714th do during that stint in Iraq?
    746:02        A. We provided preventive medicine
    746:03        services, just kind of roamed the area
    746:04        looking to do what we could do to try to make
    746:05        sure that the forces stayed healthy, checking
    746:06        water, checking food, performing all kind of
    746:07        preventive medicine checks.

746:08 ‐ 747:09   Fallon, Eric 2020‐09‐04
    746:08        Q. And as commander of that                     Re: [746:08 to 747:09]                                  OVERRULED
    746:09        detachment, what was your understanding of      Pltf Obj MIL G5 ‐ Speaking on
    746:10        why that was important?                         behalf of Govt; 403
    746:11        A. It's my understanding of why
    746:12        that was important because we wanted to
    746:13        ensure that we had healthy ‐‐ a healthy
    746:14        fighting force and that they weren't
    746:15        suffering from either vector‐borne disease
    746:16        such as malaria or diarrheal disease from
    746:17        eating, you know, bad food or drinking poor
    746:18        water.
    746:19        Q. Were you in or near active
    746:20        combat in that role?
    746:21        A. I was in or near it. I was
    746:22        never directly engaged, yes.
    746:23        Q. Did you at some point join the
    746:24        Army hearing conservation program office?
    746:25        A. Yes. After returning from Iraq
    747:01        with the 714th medical detachment and
                                               Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 151 of 305
    747:02        deactivating that unit, I was then moved to
    747:03        Aberdeen Proving Ground in Maryland where I
    747:04        was assigned to the Army hearing conservation
    747:05        program office, the office at USACHPPM.
    747:06        Q. And is that the organization
    747:07        that would have been responsible for
    747:08        developing Army policy for hearing
    747:09        conservation?

747:10 ‐ 748:12   Fallon, Eric 2020‐09‐04
    747:10        A. That would have been one of its              Re: [747:10 to 748:12]                                  DEFER RULING
    747:11        responsibilities, yes.                          Pltf Obj MIL G5 ‐ Speaking on
    747:12        Q. And you were there from 2003                 behalf of Govt; 403
    747:13        until when?
    747:14        A. It seemed like it was a long
    747:15        assignment because of some other deployments,
    747:16        but it was either from 2003 till late in 2009
    747:17        or early 2010. I don't remember the exact
    747:18        date.
    747:19        Q. And when you first joined the
    747:20        hearing conservation program office, what was
    747:21        your role?
    747:22        A. I was a consulting audiologist.
    747:23        I don't remember the exact title, but I was
    747:24        the military audiologist assigned to a
    747:25        primarily civilian office.
    748:01        Q. And did you ultimately become
    748:02        the program manager for that office?
    748:03        A. I did, upon that program
    748:04        manager's retirement.
    748:05        Q. Yeah.
    748:06        Were you also deployed during
    748:07        your time at the Army hearing conservation
    748:08        program office?
    748:09        A. Yes, I was deployed twice, once
    748:10        back to Iraq, and then I was also deployed as
    748:11        a preventive medicine staff officer for Joint
    748:12        Task Force Katrina following that hurricane.

748:13 ‐ 749:13   Fallon, Eric 2020‐09‐04
    748:13        Q. So the deployment to Iraq, was               Re: [748:13 to 749:13]                                  DEFER RULING
    748:14        that in Baghdad?                                Pltf Obj MIL G5 ‐ Speaking on
    748:15        A. That was in Baghdad, that's                  behalf of Govt; 403
    748:16        correct.
    748:17        Q. And what sort of role and
    748:18        responsibility did you have in that?
    748:19        A. My responsibility was to set up
    748:20        and test individuals who had ‐‐ who were
    748:21        complaining of hearing impairment, my
    748:22        recollection is primarily to IED attacks.
    748:23        Because if we didn't offer hearing testing in
    748:24        theater, they had to go all the way back to
    748:25        Germany to get a hearing test, and it could
    749:01        take quite some time to get those individuals
    749:02        back in theater.
    749:03        Q. And then when you left the Army
    749:04        hearing conservation program office, what was
    749:05        your next assignment?
    749:06        A. Once I moved from the Army
    749:07        hearing conservation program office, which
    749:08        actually had been renamed to the Army hearing
                                                Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 152 of 305
    749:09        program office, I went to the Army Research
    749:10        Lab.
    749:11        Q. And during the time you were at
    749:12        the Army Research Lab, what was your general
    749:13        job responsibility?

749:14 ‐ 750:12   Fallon, Eric 2020‐09‐04
    749:14        A. I was a consulting military
    749:15        audiologist at the Army Research Lab, which
    749:16        again was primarily composed of civilian
    749:17        employees and researchers.
    749:18        Q. And were you again deployed
    749:19        during the time that you were at the ARL?
    749:20        A. I was. I was tasked with going
    749:21        to Afghanistan to field a counter‐IED device
    749:22        to route clearance patrol.
    749:23        Q. And you say to clear an IED
    749:24        device. Just so that the jury understands,
    749:25        what were you doing?
    750:01        A. The Army had adopted a
    750:02        technology that, for lack of a better word,
    750:03        it looked like a mine detector, but it
    750:04        looked ‐‐ it looked for command wire that
    750:05        would have been laid to detonate IEDs. And
    750:06        there were route patrols whose primary
    750:07        responsibility was to walk along military
    750:08        routes every day to see if they could locate
    750:09        IEDs.
    750:10        Q. And how long were you deployed
    750:11        in ‐‐ on this occasion, this counter‐IED
    750:12        deployment that you had?

750:13 ‐ 751:12   Fallon, Eric 2020‐09‐04
    750:13        A. I don't recall. Time is a blur              Re: [750:13 to 751:12]                                    SUSTAINED
    750:14        when you're deployed. I think it was maybe     Pltf Obj MIL G5 ‐ Speaking on
    750:15        four months, somewhere in that time frame.     behalf of Govt; MIL S8 ‐
    750:16        Q. And what was your last job in               Bolstering
    750:17        the military before you retired?
    750:18        A. My last job following the Army
    750:19        Research Lab position was as director of
    750:20        audiology and speech in research at Walter
    750:21        Reed.
    750:22        Q. And did you retire in good
    750:23        standing from that position?
    750:24        A. I did, yes.
    750:25        Q. And as a result of your work in
    751:01        the Army, did you receive awards or
    751:02        commendations?
    751:03        A. I did, yes.
    751:04        Q. And can you describe briefly
    751:05        for the jury at least a sampling of those
    751:06        awards or commendations that you were
    751:07        acknowledged for?
    751:08        A. I received the Bronze Star for
    751:09        my first tour in Iraq.
    751:10        I received several, I don't
    751:11        know how many, meritorious service medals, a
    751:12        number of Army commendation medals.

751:13 ‐ 752:13 Fallon, Eric 2020‐09‐04
    751:13      I received hearing a                             Re: [752:13 to 753:13]                                    SUSTAINED
                                                 Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 153 of 305
    751:14        conservation award from the military            Pltf Obj MIL G5 ‐ Speaking on
    751:15        audiology association, the Elizabeth Banks      behalf of Govt
    751:16        [sic] award I think it was, and then various
    751:17        other small awards.
    751:18        Q. And then when you left the
    751:19        military, did you go to work for 3M?
    751:20        A. I did. When I retired from the
    751:21        Army, I went to work for 3M, yes.
    751:22        Q. And what was the title that you
    751:23        took when you went to work for 3M?
    751:24        A. I was ‐‐ I believe it was a
    751:25        technical service specialist at 3M,
    752:01        supporting the military swarm and global
    752:02        military business.
    752:03        Q. And have you been in that or a
    752:04        similar role since your retirement?
    752:05        A. I've been in a similar role
    752:06        since my retirement, yes.
    752:07        Q. Now, I want to return to the
    752:08        Army hearing conservation program office.
    752:09        Can you tell the jury under
    752:10        what military structure that office exists?
    752:11        A. That office existed basically,
    752:12        if I remember right, under the Surgeon
    752:13        General's office and was a preventive

752:13 ‐ 753:13   Fallon, Eric 2020‐09‐04
    752:13        General's office and was a preventive           Re: [752:13 to 753:13]                                    OVERRULED
    752:14        medicine unit that helped provide preventive    Pltf Obj MIL G5 ‐ Speaking on
    752:15        medicine policy, one of those being hearing     behalf of Govt
    752:16        conservation policy, and support to the Army.
    752:17        Q. Was it part of what we've heard
    752:18        over the last couple of days, USACHPPM?
    752:19        A. At that time, that's right, it
    752:20        was USACHPPM.
    752:21        Q. And what is USACHPPM?
    752:22        A. USACHPPM stands for United
    752:23        States Army Center for Health Promotion and
    752:24        Preventive Medicine.
    752:25        Q. And can you describe for the
    753:01        jury what the Army hearing conservation
    753:02        program office was tasked with performing
    753:03        during the time you were there?
    753:04        A. My understanding of our mission
    753:05        was to help guide US Army policy as it
    753:06        related to a hearing conservation program as
    753:07        set forth by the Department of Defense. And
    753:08        it really kind of ‐‐ anything that fit into
    753:09        that, supporting the installation hearing
    753:10        conservation program managers. And part of
    753:11        that would have been the Surgeon General's
    753:12        responsibility of having adequate policy to
    753:13        support a hearing conservation program.

753:19 ‐ 754:04   Fallon, Eric 2020‐09‐04
    753:19        Q. In your personal observations,               Re: [753:19 to 754:04]                                    OVERRULED
    753:20        did the hearing conservation program office     Pltf Obj MIL G5 ‐ Speaking on
    753:21        implement the military hearing conservation     behalf of Govt; 403; 602
    753:22        requirements?
    753:23        A. They did with regards to policy
    753:24        and supporting installation hearing
                                                   Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 154 of 305
    753:25        conservation program managers.
    754:01        Q. And did that include policy
    754:02        related to hearing protection devices?
    754:03        A. That would have included that,
    754:04        yes.

754:15 ‐ 755:04   Fallon, Eric 2020‐09‐04
    754:15        Q. So let me rephrase it.                       Re: [754:15 to 755:04]                                      OVERRULED
    754:16        What did you understand was                     Pltf Obj MIL G5 ‐ Speaking on
    754:17        the ‐‐ governed the individual branches of      behalf of Govt; 403
    754:18        requirements for hearing conservation were?
    754:19        A. My understanding was that there
    754:20        was a Department of Defense instruction that
    754:21        instructed all of the components of the
    754:22        Department of Defense, the military branches,
    754:23        to establish a hearing conservation program.
    754:24        My understanding is it outlined some minimum
    754:25        requirements that those components had to
    755:01        establish.
    755:02        Q. Dave, if you can pull Tab 7?
    755:03        If you'll mark this as whatever the next
    755:04        exhibit is.

755:13 ‐ 756:08   Fallon, Eric 2020‐09‐04
    755:13        Q. Dr. Fallon, do you have in                   Re: [755:13 to 756:08]                                      OVERRULED
    755:14        front of you what I think has been re‐marked    Pltf Obj MIL G5 ‐ Speaking on
    755:15        as Exhibit 63? I know there's been some         behalf of Govt; 403
    755:16        confusion about that.
    755:17        A. I have the Department of
    755:18        Defense Instruction Number 6055.12. I think
    755:19        it was 64 when I clicked on it, but that's
    755:20        what I have open right now.
    755:21        Q. So that's now been marked as
    755:22        Exhibit Number 63.
    755:23        Can you identify this document
    755:24        for the jury, please?
    755:25        A. It is the Department of Defense
    756:01        Instruction 6055.12, dated April 22, 1996.
    756:02        Q. And is this what you described
    756:03        as the minimum requirements that the
    756:04        Department of Defense provided to the various
    756:05        branches for their hearing conservation
    756:06        programs?
    756:07        A. This is what I was referring
    756:08        to, yes.

756:09 ‐ 756:15   Fallon, Eric 2020‐09‐04
    756:09        Q. And in fact, we looked at a
    756:10        later version of this earlier today that I
    756:11        think was dated 2005, correct?
    756:12        A. I believe so, yes. It was
    756:13        updated later, yeah.
    756:14        Q. And if you'll turn over to 6.1,
    756:15        which is on page 3 of the document.

756:20 ‐ 757:13   Fallon, Eric 2020‐09‐04
    756:20        A. Okay. I see that.                            Re: [756:20 to 757:13]                                      OVERRULED
    756:21        Q. And is there a requirement                   Pltf Obj MIL G5 ‐ Speaking on
    756:22        about whether each branch should have a         behalf of Govt; 403
    756:23        hearing conservation program in writing?
    756:24        A. There is.
                                                 Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 155 of 305
    756:25        Q. And what is the requirement?
    757:01        A. It says, "The DOD components
    757:02        shall prepare a written plan for the
    757:03        implementation of a comprehensive hearing
    757:04        conservation program."
    757:05        Q. And if we turn over to
    757:06        Section 6.6.2 that is on page 7, and just let
    757:07        me know when you get there.
    757:08        A. Okay. 6.6.2?
    757:09        Q. Right.
    757:10        Does the DOD instruction
    757:11        address whether or not personal hearing
    757:12        protectors should be provided?
    757:13        A. They do, yes.

758:03 ‐ 758:03 Fallon, Eric 2020‐09‐04
    758:03      A. It was that DOD components                     Re: [758:03 to 758:03]                                    OVERRULED
                                                                  Pltf Obj 602; MIL G5 ‐
                                                                  Speaking on behalf of Govt;
                                                                  Incomplete Designation

758:04 ‐ 758:07   Fallon, Eric 2020‐09‐04
    758:04        shall issue personal hearing protections ‐‐     Re: [758:04 to 758:07]                                    OVERRULED
    758:05        protectors free to all personnel who work in    Pltf Obj 602; MIL G5 ‐
    758:06        designated hazardous noise areas or operate     Speaking on behalf of Govt;
    758:07        noise‐hazardous equipment.                      Incomplete Designation; 403

759:01 ‐ 759:03   Fallon, Eric 2020‐09‐04
    759:01        Q. If you'll turn to 6.6.7 on
    759:02        page 8, does it provide instructions specific
    759:03        to preformed earplugs?

759:08 ‐ 759:24   Fallon, Eric 2020‐09‐04
    759:08        THE WITNESS: Yes, that                          Re: [759:08 to 759:24]                                    OVERRULED
    759:09        paragraph seems to state that, yes.             Pltf Obj MIL G5 ‐ Speaking on
    759:10        QUESTIONS BY MR. MORRISS:                       behalf of Govt
    759:11        Q. And can you just read 6.6.7 to
    759:12        the jury?
    759:13        A. 6.6.7 says, "Preformed earplugs
    759:14        shall be fitted and issued only under the
    759:15        supervision of personnel who have been
    759:16        specifically trained to fit earplugs."
    759:17        Q. All right. And what was your
    759:18        understanding about a preformed earplug
    759:19        during your time with the hearing
    759:20        conservation office? What did that mean to
    759:21        you?
    759:22        A. I would define a preformed
    759:23        earplug as one that does not have to be
    759:24        hand‐formed. That's how I would define it.

759:25 ‐ 760:02   Fallon, Eric 2020‐09‐04
    759:25        Q. And would that include the
    760:01        Combat Arms dual‐ended plug that we talked
    760:02        about today?

760:12 ‐ 760:23   Fallon, Eric 2020‐09‐04
    760:12        Q. Is it your understanding that                Re: [760:12 to 760:23]                                    OVERRULED
    760:13        the preformed earplugs included the             Pltf Obj MIL G5 ‐ Speaking on
    760:14        dual‐ended version of the Combat Arms?          behalf of Govt
    760:15        A. That is my understanding, yes.
                                                 Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 156 of 305
    760:16        Q. And did the instruction under
    760:17        6.6.9 describe what kind of personnel was
    760:18        responsible for examining the fit and the
    760:19        condition of these preformed plugs?
    760:20        A. 6.6.9 states: "Medically
    760:21        trained personnel must examine the fit and
    760:22        condition of preformed and custom earplugs at
    760:23        least annually."

760:24 ‐ 761:02   Fallon, Eric 2020‐09‐04
    760:24        Q. And were these requirements
    760:25        that we've talked about, were they in place
    761:01        during the entire time that you were part of
    761:02        the Army hearing conservation program office?

761:07 ‐ 761:09   Fallon, Eric 2020‐09‐04
    761:07        THE WITNESS: It is my belief                    Re: [761:07 to 761:09]                                    OVERRULED
    761:08        and understanding that they were in             Pltf Obj MIL G5 ‐ Speaking on
    761:09        effect, yes. That's correct.                    behalf of Govt

761:10 ‐ 761:15   Fallon, Eric 2020‐09‐04
    761:10        QUESTIONS BY MR. MORRISS:                       Re: [761:10 to 761:15]                                    OVERRULED
    761:11        Q. And were you made aware of                   Pltf Obj MIL G5 ‐ Speaking on
    761:12        whether or not the Army, in fact, implemented   behalf of Govt
    761:13        these instructions?
    761:14        A. Yes, I believe that the Army
    761:15        implemented these instructions.

761:18 ‐ 761:19 Fallon, Eric 2020‐09‐04
    761:18      (Fallon Exhibit 64 marked for                     Re: [761:18 to 761:19]                                    OVERRULED
    761:19      identification.)                                  Pltf Obj MIL G5 ‐ Speaking on
                                                                  behalf of Govt

761:23 ‐ 762:15   Fallon, Eric 2020‐09‐04
    761:23        A. So what I see as 64 is DA PAM                Re: [761:23 to 762:15]                                    OVERRULED
    761:24        40‐501.                                         Pltf Obj MIL G5 ‐ Speaking on
    761:25        Q. What is DA PAM 40‐501?                       behalf of Govt
    762:01        A. DA PAM 40‐501 is a Department
    762:02        of the Army pamphlet titled "Hearing
    762:03        Conservation Program."
    762:04        And it's my understanding that
    762:05        it outlined how the Army was going to meet
    762:06        the Department of Defense instruction
    762:07        requirements that you mentioned earlier.
    762:08        Q. And what is the date of this
    762:09        particular pamphlet?
    762:10        A. This pamphlet is dated 10
    762:11        December 1998.
    762:12        Q. And was this in force during
    762:13        your time at the Army hearing conservation
    762:14        program office?
    762:15        A. That is my understanding, yes.

763:17 ‐ 763:19   Fallon, Eric 2020‐09‐04
    763:17        So if we turn to page 5,
    763:18        Chapter 6, it's entitled "Hearing
    763:19        Protectors," correct?

763:20 ‐ 763:20 Fallon, Eric 2020‐09‐04
    763:20      A. That is correct, yes.
                                                 Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 157 of 305
764:06 ‐ 764:15   Fallon, Eric 2020‐09‐04
    764:06        Q. What was your understanding                  Re: [764:06 to 764:15]                                    OVERRULED
    764:07        about whether the DOD instruction required      Pltf Obj MIL G5 ‐ Speaking on
    764:08        that the military make hearing protection       behalf of Govt
    764:09        devices available to military personnel?
    764:10        A. My understanding was that the
    764:11        services had to make hearing protection
    764:12        available free of charge to personnel that
    764:13        are exposed to hazardous noise, either by
    764:14        area or equipment. I'm sort of summarizing
    764:15        that.

764:25 ‐ 765:07   Fallon, Eric 2020‐09‐04
    764:25        Q. Well, let me ask you this: You
    765:01        were in the hearing conservation program
    765:02        office; is that right, Dr. Fallon?
    765:03        A. That is correct, yes.
    765:04        Q. Like in that office ‐‐ and in
    765:05        fact, during part of the time there, you were
    765:06        the program manager; is that correct?
    765:07        A. That is correct, yes.

765:14 ‐ 765:21   Fallon, Eric 2020‐09‐04
    765:14        THE WITNESS: That ‐‐ that is                    Re: [765:14 to 765:21]                                    OVERRULED
    765:15        true, yes. That's my understanding.             Pltf Obj MIL G5 ‐ Speaking on
    765:16        QUESTIONS BY MR. MORRISS:                       behalf of Govt
    765:17        Q. Well, let me rephrase it.
    765:18        Did your job and responsibility
    765:19        require you to make sure that the Army's
    765:20        hearing conservation program was compliant
    765:21        with the DOD instruction?

765:24 ‐ 765:25 Fallon, Eric 2020‐09‐04
    765:24      THE WITNESS: Yes, I believe                       Re: [765:24 to 765:25]                                    OVERRULED
    765:25      so, yes.                                          Pltf Obj MIL G5 ‐ Speaking on
                                                                  behalf of Govt

766:02 ‐ 766:04   Fallon, Eric 2020‐09‐04
    766:02        Q. So you have knowledge of these               Re: [766:02 to 766:04]                                    OVERRULED
    766:03        requirements based on your personal role in     Pltf Obj MIL G5 ‐ Speaking on
    766:04        the military, correct?                          behalf of Govt; 403

766:07 ‐ 766:21   Fallon, Eric 2020‐09‐04
    766:07        THE WITNESS: I do, yes.                         Re: [766:07 to 766:21]                                    OVERRULED
    766:08        QUESTIONS BY MR. MORRISS:                       Pltf Obj MIL G5 ‐ Speaking on
    766:09        Q. So if we turn now to                         behalf of Govt; 403
    766:10        Section 6‐3, which is on page 6, does it also
    766:11        have a section that deals specifically with
    766:12        preformed earplugs?
    766:13        A. I'm sorry, I'm getting there.
    766:14        6‐3?
    766:15        Q. On page 6.
    766:16        A. Yes, I do see preformed
    766:17        earplugs.
    766:18        Q. Okay. And what does the Army
    766:19        written policy say about how preformed
    766:20        earplugs like the dual‐ended Combat Arms
    766:21        Earplug should be fit and examined?

766:25 ‐ 767:24 Fallon, Eric 2020‐09‐04
    766:25      THE WITNESS: This says,                           Re: [766:25 to 767:24]                                    OVERRULED
                                                Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 158 of 305
    767:01        "Preformed earplugs are triple or               Pltf Obj MIL G5 ‐ Speaking on
    767:02        single‐flange earplugs," but I also             behalf of Govt; 403
    767:03        consider the Combat Arms Earplug to be
    767:04        preformed.
    767:05        And it says, "Medically trained
    767:06        personnel must fit and examine these
    767:07        earplugs at least annually to ensure
    767:08        proper fit and condition."
    767:09        QUESTIONS BY MR. MORRISS:
    767:10        Q. And was it your understanding
    767:11        that under the Army policy ‐‐ well, let me
    767:12        ask it this way.
    767:13        What was your understanding
    767:14        about what Army policy would require for any
    767:15        soldier that was going to be fit with a
    767:16        hearing protection device like the Combat
    767:17        Arms dual‐ended plug?
    767:18        A. My understanding is that that
    767:19        must be fit by medically trained personnel,
    767:20        if I'm understanding the question right.
    767:21        Q. Let me make sure.
    767:22        So we're looking at 6‐3, and
    767:23        this is from the Army pamphlet, correct?
    767:24        A. This is part of the DA PAM

767:25 ‐ 768:08   Fallon, Eric 2020‐09‐04
    767:25        40‐501, yes.                                    Re: [767:25 to 768:08]                                   DEFER RULING
    768:01        Q. It has a section on how                      Pltf Obj MIL G5 ‐ Speaking on
    768:02        preformed earplugs should be fit and            behalf of Govt; 403
    768:03        examined; is that right?
    768:04        A. That is correct, yes.
    768:05        Q. And so based on this policy,
    768:06        what would be sort of the practical impact of
    768:07        how a soldier should be fit with a preformed
    768:08        plug like the Combat Arms dual‐ended plug?

768:13 ‐ 768:20   Fallon, Eric 2020‐09‐04
    768:13        THE WITNESS: That it should be                  Re: [768:13 to 768:20]                                   OVERRULED
    768:14        fit by medically trained personnel.             Pltf Obj MIL G5 ‐ Speaking on
    768:15        QUESTIONS BY MR. MORRISS:                       behalf of Govt; 403
    768:16        Q. Now, who within the Army had
    768:17        the responsibility to actually fit and
    768:18        examine hearing protection devices as we've
    768:19        been discussing in these Army policy
    768:20        provisions?

768:24 ‐ 769:20   Fallon, Eric 2020‐09‐04
    768:24        THE WITNESS: Primarily in my                    Re: [768:24 to 769:20]                                   OVERRULED
    768:25        experience, it would have been what I           Pltf Obj MIL G5 ‐ Speaking on
    769:01        would call a hearing conservation               behalf of Govt; 403
    769:02        technician assigned at an installation
    769:03        level.
    769:04        It could have been an
    769:05        audiologist under certain conditions,
    769:06        but it ‐‐ there are also instances
    769:07        where it could have been an
    769:08        occupational health nurse if that
    769:09        person or technician, if they had been
    769:10        through a hearing conservation
    769:11        technician course.
    769:12        But by and large, it would have
                                                Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 159 of 305
    769:13        been a hearing conservation
    769:14        technician, in my experience.
    769:15        QUESTIONS BY MR. MORRISS:
    769:16        Q. So how were these hearing
    769:17        technicians or industrial hygiene nurses, how
    769:18        were they trained on the fitting of hearing
    769:19        protection devices?
    769:20        A. Well, it would have been ‐‐

770:02 ‐ 770:16   Fallon, Eric 2020‐09‐04
    770:02        QUESTIONS BY MR. MORRISS:                       Re: [770:02 to 770:16]                                   OVERRULED
    770:03        Q. Well, let me ask you this: Do                Pltf Obj 602; MIL G5 ‐
    770:04        you know personally how the folks that were     Speaking on behalf of Govt
    770:05        fitting these hearing protection devices in
    770:06        the Army were trained?
    770:07        A. My experience was that they
    770:08        were trained, and I did participate in
    770:09        training courses; that they would have gone
    770:10        through a certification course to become
    770:11        hearing conservation technicians. And they
    770:12        could have achieved ‐‐ they could have been
    770:13        trained at either installation‐level or maybe
    770:14        even at the Army hearing conservation program
    770:15        office at USACHPPM.
    770:16        Q. So did the Army hearing

770:17 ‐ 770:17 Fallon, Eric 2020‐09‐04
    770:17      conservation program office that you were         Re: [770:17 to 770:17]                                   OVERRULED
                                                                  Pltf Obj 602; MIL G5 ‐
                                                                  Speaking on behalf of Govt

                                                                  Re: [770:17 to 770:20]
                                                                  Pltf Obj MIL G5 ‐ Speaking on
                                                                  behalf of Govt

770:17 ‐ 770:20   Fallon, Eric 2020‐09‐04
    770:17        conservation program office that you were       Re: [770:17 to 770:17]                                   OVERRULED
    770:18        part of participate in the training of these    Pltf Obj 602; MIL G5 ‐
    770:19        technicians and others that actually had the    Speaking on behalf of Govt
    770:20        responsibility to fit and examine earplugs?
                                                                  Re: [770:17 to 770:20]
                                                                  Pltf Obj MIL G5 ‐ Speaking on
                                                                  behalf of Govt

770:23 ‐ 770:24 Fallon, Eric 2020‐09‐04
    770:23      THE WITNESS: We did conduct
    770:24      the certification courses, yes.

771:02 ‐ 771:14   Fallon, Eric 2020‐09‐04
    771:02        Q. And did you personally make                  Re: [771:02 to 771:14]                                   OVERRULED
    771:03        these training presentations to technicians     Pltf Obj MIL G5 ‐ Speaking on
    771:04        and others about hearing protection devices     behalf of Govt
    771:05        and hearing conservation?
    771:06        A. I did personally make these
    771:07        presentations, and I witnessed other ‐‐ my
    771:08        other staff members or co‐staff members make
    771:09        these presentations as well.
    771:10        Q. And what were the tools or
    771:11        resources that were used to teach the
    771:12        technicians and others on the specifics about
    771:13        hearing conservation and hearing protection
                                                Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 160 of 305
    771:14        devices?

771:17 ‐ 772:08   Fallon, Eric 2020‐09‐04
    771:17        THE WITNESS: We would use                      Re: [771:17 to 772:08]                                    OVERRULED
    771:18        PowerPoint presentations. We would             Pltf Obj MIL G5 ‐ Speaking on
    771:19        have ‐‐ we made binders up that the            behalf of Govt
    771:20        students could use as reference
    771:21        materials. We would have provided
    771:22        pertinent military regulations and
    771:23        guidance. We would have performed
    771:24        hands‐on training either with earplug
    771:25        fitting exercises or hearing testing
    772:01        exercises. So we would have used a
    772:02        variety of training materials.
    772:03        Specifically to the Combat Arms
    772:04        Earplug, we would have handed out
    772:05        wallet cards for the Combat Arms
    772:06        Earplug.
    772:07        So we would have used a variety
    772:08        of methods.

772:17 ‐ 772:22   Fallon, Eric 2020‐09‐04
    772:17        Q. As it relates to ‐‐ generally               Re: [772:17 to 772:22]                                    OVERRULED
    772:18        to how to fit a hearing protection device,     Pltf Obj MIL G5 ‐ Speaking on
    772:19        give the jury some examples ‐‐ not specific    behalf of Govt
    772:20        to the Combat Arms, but just generally the
    772:21        kinds of things that these technicians would
    772:22        be taught in these training classes.

772:25 ‐ 773:21   Fallon, Eric 2020‐09‐04
    772:25        THE WITNESS: They would have                   Re: [772:25 to 773:21]                                    OVERRULED
    773:01        been taught how to get the ear ready           Pltf Obj MIL G5 ‐ Speaking on
    773:02        to receive a hearing protection                behalf of Govt; 602
    773:03        device.
    773:04        Actually, I can even back up
    773:05        from that.
    773:06        As part of these courses, they
    773:07        would have received training on the
    773:08        anatomy and physiology of the ear.
    773:09        That would have included diseases and
    773:10        abnormal pathologies of the ear so
    773:11        that they could identify whether or
    773:12        not someone's ear canal was healthy
    773:13        enough to be fit with a hearing
    773:14        protector and that there were no
    773:15        medical contraindications.
    773:16        They would have been taught how
    773:17        to pull outwards and back on the outer
    773:18        ear to open up the ear canal for
    773:19        fitting, and then based on a variety
    773:20        of hearing protectors, how to get that
    773:21        earplug ready to be fit.

773:23 ‐ 774:02   Fallon, Eric 2020‐09‐04
    773:23        Q. How about how to determine                  Re: [773:23 to 774:02]                                    OVERRULED
    773:24        whether or not a particular soldier or         Pltf Obj MIL G5 ‐ Speaking on
    773:25        personnel actually had a good fit? Were        behalf of Govt; 602
    774:01        there ways to determine that that these
    774:02        technicians were thought?

774:05 ‐ 775:03 Fallon, Eric 2020‐09‐04
                                                Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 161 of 305
    774:05        THE WITNESS: We would have                      Re: [774:05 to 775:03]                                   OVERRULED
    774:06        taught them a number of things:                 Pltf Obj MIL G5 ‐ Speaking on
    774:07        number one, what we would call a                behalf of Govt; 602; Strike
    774:08        vacuum test. If you have an                     Nonresponsive
    774:09        appropriately fit hearing protector to
    774:10        tug on it, you should feel a vacuum on
    774:11        the other side of it.
    774:12        An obvious one is that the
    774:13        sound is reduced. You're listening to
    774:14        environmental sounds with an open ear
    774:15        canal; you put an earplug in, things
    774:16        should sound muffled.
    774:17        To say something, and if you
    774:18        have a good seal, your voice should
    774:19        sound deeper to you, what we call the
    774:20        occlusion effect.
    774:21        Another technique that I would
    774:22        sometime use is if you have an earplug
    774:23        that is appropriately fit, you can
    774:24        take your hand and cup it over the
    774:25        ear, and you really shouldn't hear a
    775:01        further significant reduction.
    775:02        Those are the types of things
    775:03        that we would have utilized.

775:10 ‐ 775:17   Fallon, Eric 2020‐09‐04
    775:10        Q. In addition to these trainings               Re: [775:10 to 775:17]                                   OVERRULED
    775:11        that were directed toward the technicians or    Pltf Obj MIL G5 ‐ Speaking on
    775:12        the people in the field fitting the plugs,      behalf of Govt
    775:13        did the Army hearing conservation program
    775:14        office also have training sessions or courses
    775:15        that were specific to the audiologists that
    775:16        might be working in a particular
    775:17        installation?

775:20 ‐ 775:22   Fallon, Eric 2020‐09‐04
    775:20        THE WITNESS: There would have                   Re: [775:20 to 775:22]                                   OVERRULED
    775:21        been ways of training those                     Pltf Obj MIL G5 ‐ Speaking on
    775:22        audiologists as well.                           behalf of Govt

776:16 ‐ 776:21   Fallon, Eric 2020‐09‐04
    776:16        Q. So let me ask it again.                      Re: [776:16 to 776:21]                                   OVERRULED
    776:17        So did the Army hearing                         Pltf Obj MIL G5 ‐ Speaking on
    776:18        conservation program office also train          behalf of Govt
    776:19        audiologists who would have been at different
    776:20        installations throughout the United States?
    776:21        A. Yes.

776:24 ‐ 777:04   Fallon, Eric 2020‐09‐04
    776:24        Q. And can you describe for the                 Re: [776:24 to 777:04]                                   OVERRULED
    776:25        jury the way these audiologists would have      Pltf Obj MIL G5 ‐ Speaking on
    777:01        been trained?                                   behalf of Govt
    777:02        What were the vehicles that
    777:03        allowed the hearing conservation program
    777:04        office to train audiologists?

777:11 ‐ 780:05   Fallon, Eric 2020‐09‐04
    777:11        THE WITNESS: One method would                   Re: [777:11 to 780:05]                                   OVERRULED
    777:12        be what was referred to at that time            Pltf Obj MIL G5 ‐ Speaking on
    777:13        as military audiology short courses,            behalf of Govt
    777:14        where all military audiologists were
                                       Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 162 of 305
777:15   brought to a location for training and
777:16   presentations and meetings.
777:17   Another form would have been to
777:18   bring new audiologists to the Army
777:19   hearing conservation program office
777:20   for training. The Army hearing
777:21   conservation program office may also
777:22   occasionally host just a hearing
777:23   conservation conference and bring
777:24   officers to that as well.
777:25
778:01   QUESTIONS BY MR. MORRISS:
778:02   Q. Now, we've talked a good bit
778:03   about the Combat Arms dual‐ended plug, and I
778:04   want to follow up on some of that.
778:05   Were you familiar with the
778:06   Combat Arms dual‐ended plug during the time
778:07   that you were working at the Army hearing
778:08   conservation program office?
778:09   A. Yes, I was familiar with the
778:10   dual‐ended, the Combat Arms Earplug, during
778:11   that time.
778:12   Q. All right. And just so we get
778:13   oriented, can you describe the plug to the
778:14   jury and your understanding of how it worked?
778:15   A. The dual‐ended Combat Arms
778:16   Earplug had two capabilities. It served as a
778:17   passive hearing protector, but it also had a
778:18   functional capacity to serve as what we call
778:19   a level‐dependent hearing protector.
778:20   So in a nutshell, the passive
778:21   protector just kind of plugged your ear up
778:22   and protected you up to a certain point
778:23   against hazardous noise.
778:24   The level‐dependent capability
778:25   was designed to be used in quiet, which
779:01   sounds strange, but in quiet to allow some
779:02   sound to pass through, but if there was a
779:03   certain ‐‐ a sudden exposure to impulse
779:04   noise, to offer you protection against
779:05   impulse noise.
779:06   Q. These training courses that you
779:07   led where technicians were the audience, did
779:08   your training sessions have information
779:09   specific to the Combat Arms dual‐ended plug?
779:10   A. Yes, those training sessions
779:11   addressed the dual‐ended Combat Arms Earplug.
779:12   Q. Do you recall about how often
779:13   these technician courses were taught?
779:14   A. My recollection is they weren't
779:15   on a routine. They were just taught as
779:16   needed.
779:17   And remember, we ‐‐ at the Army
779:18   hearing conservation program office, we were
779:19   just ‐‐ we were on a ‐‐ some of those
779:20   courses. They were also taught at the
779:21   installation level. But my recommendation is
779:22   that we would teach somewhere between six and
779:23   eight of those at the Army hearing
779:24   conservation program office.
779:25   Q. And when you made your
                                                 Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 163 of 305
    780:01        presentations, did you include specific
    780:02        instructions relating to how the Combat Arms
    780:03        dual‐ended earplug should be fit?
    780:04        A. I did, yes.
    780:05        Q. Now, we had a lot of discussion

780:06 ‐ 780:10   Fallon, Eric 2020‐09‐04
    780:06        about the third flange.                         Re: [780:06 to 780:10]                                    OVERRULED
    780:07        Do you recall learning that                     Pltf Obj MIL G5 ‐ Speaking on
    780:08        there was a fitting tip relating to the outer   behalf of Govt
    780:09        third flange of the dual‐ended Combat Arms
    780:10        Earplug?

780:13 ‐ 781:12   Fallon, Eric 2020‐09‐04
    780:13        THE WITNESS: I do, yes.                         Re: [780:13 to 781:12]                                    OVERRULED
    780:14        QUESTIONS BY MR. MORRISS:                       Pltf Obj MIL G5 ‐ Speaking on
    780:15        Q. Okay. And tell me what you                   behalf of Govt
    780:16        remember learning about that.
    780:17        A. I don't remember where I
    780:18        learned it, but what I learned was that if
    780:19        you could not achieve a proper fit of the
    780:20        Combat Arms Earplug, that an additional
    780:21        technique that was available to you would be
    780:22        to roll the opposing third flange back and
    780:23        then attempt to fit the hearing protector.
    780:24        And if you could achieve a good
    780:25        fit, then you had a good fit. You should
    781:01        instruct the person to roll the third flange
    781:02        back.
    781:03        If you could not achieve a good
    781:04        fit after attempting that, then you would
    781:05        have to seek out another hearing protection
    781:06        device.
    781:07        Q. And did the materials that you
    781:08        used, the PowerPoints or the wallet card or
    781:09        any of the other materials that you had
    781:10        available, did they include information about
    781:11        rolling back the third flange and present
    781:12        photographs?

781:15 ‐ 781:23   Fallon, Eric 2020‐09‐04
    781:15        THE WITNESS: I do recall those                  Re: [781:15 to 781:23]                                    OVERRULED
    781:16        presentation materials showing photos           Pltf Obj MIL G5 ‐ Speaking on
    781:17        of the third flange being rolled back.          behalf of Govt
    781:18        I remember them having a
    781:19        statement about rolling the ‐‐ that
    781:20        flange back under certain conditions.
    781:21        And it's my recollection that I taught
    781:22        them to try that if they could not
    781:23        achieve a good fit.

782:02 ‐ 782:04   Fallon, Eric 2020‐09‐04
    782:02        And I think a version of this
    782:03        has been marked, but I want to go ahead and
    782:04        mark this as the next exhibit.

782:09 ‐ 782:10 Fallon, Eric 2020‐09‐04
    782:09      (Fallon Exhibit 65 marked for
    782:10      identification.)

782:14 ‐ 782:19 Fallon, Eric 2020‐09‐04
                                                  Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 164 of 305
    782:14        Q. And this was similar
    782:15        presentation you were asked about earlier
    782:16        today, correct?
    782:17        A. That's correct, yes.
    782:18        Q. And can you just tell the jury
    782:19        what this is and what it was used for?

783:03 ‐ 783:07   Fallon, Eric 2020‐09‐04
    783:03        Q. If you'll take a look,
    783:04        Dr. Fallon, at Exhibit 65, is this a document
    783:05        that you're familiar with?
    783:06        A. This is a document that I am
    783:07        familiar with, yes.

783:08 ‐ 783:18   Fallon, Eric 2020‐09‐04
    783:08        Q. And in fact, it's a document
    783:09        that you've produced or your lawyers have
    783:10        produced in this litigation, correct?
    783:11        A. That is correct, yes.
    783:12        Q. Did you use this slide deck,
    783:13        Exhibit 65, in making training presentations?
    783:14        A. I used this document when I
    783:15        would teach hearing conservation technician
    783:16        courses, and my colleagues, to my ‐‐ best of
    783:17        my recollection, would also use this file.
    783:18        Q. All right.

783:19 ‐ 784:12   Fallon, Eric 2020‐09‐04
    783:19        A. This document.                               Re: [783:19 to 784:12]                                     OVERRULED
    783:20        Q. And if you'll turn over to                   Pltf Obj MIL G5 ‐ Speaking on
    783:21        slide number ‐‐ it has the number 40 at the     behalf of Govt; 403
    783:22        bottom of it. I think we looked at this
    783:23        earlier today.
    783:24        A. 40?
    783:25        Q. It says "FALLON 40" at the
    784:01        bottom.
    784:02        A. Okay. I'm there.
    784:03        Q. And what is being demonstrated
    784:04        with this slide?
    784:05        A. What's being demonstrated on
    784:06        this slide, to my recollection, is that there
    784:07        are a variety of hearing protection devices.
    784:08        This is not all‐inclusive, but it does show a
    784:09        variety of hearing protection devices.
    784:10        Q. And which of these are
    784:11        preformed plugs similar to what we've talked
    784:12        about earlier today?

784:13 ‐ 784:23   Fallon, Eric 2020‐09‐04
    784:13        A. The single‐flange earplugs                   Re: [784:13 to 784:23]                                     OVERRULED
    784:14        would be considered preformed plugs. The        Pltf Obj MIL G5 ‐ Speaking on
    784:15        triple‐flange, the Combat Arms, the musician    behalf of Govt; 403
    784:16        plugs, those are what I would consider
    784:17        preformed plugs.
    784:18        Q. And then if you turn over to
    784:19        slide 43, would you have identified for your
    784:20        student technicians in the audience that
    784:21        would be going out into the field to fit
    784:22        plugs, did you review advantages of preformed
    784:23        plugs?
                                                    Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 165 of 305
785:01 ‐ 785:03   Fallon, Eric 2020‐09‐04
    785:01        THE WITNESS: Yes, this                          Re: [785:01 to 785:03]                                       OVERRULED
    785:02        title ‐‐ this slide is "advantages of           Pltf Obj MIL G5 ‐ Speaking on
    785:03        preformed plugs."                               behalf of Govt; 403

785:05 ‐ 785:07   Fallon, Eric 2020‐09‐04
    785:05        Q. And would you have used this to              Re: [785:05 to 785:07]                                       OVERRULED
    785:06        help you in making your presentation about      Pltf Obj MIL G5 ‐ Speaking on
    785:07        preformed plugs?                                behalf of Govt; 403

785:10 ‐ 785:19   Fallon, Eric 2020‐09‐04
    785:10        THE WITNESS: As with all of my                  Re: [785:10 to 785:19]                                       OVERRULED
    785:11        slides, I would have used these bullet          Pltf Obj MIL G5 ‐ Speaking on
    785:12        points as a general guide. I would              behalf of Govt; 403
    785:13        have hit these points and maybe some
    785:14        other points as well, so, yes.
    785:15        QUESTIONS BY MR. MORRISS:
    785:16        Q. And in addition to the
    785:17        advantages, did you train the technician on
    785:18        the ‐‐ the technicians in the audience on the
    785:19        disadvantages of preformed plugs?

785:22 ‐ 786:24   Fallon, Eric 2020‐09‐04
    785:22        THE WITNESS: I believe I did                    Re: [785:22 to 786:24]                                       OVERRULED
    785:23        on the next slide. And again, it                Pltf Obj MIL G5 ‐ Speaking on
    785:24        would have been a general guide that I          behalf of Govt
    785:25        would have followed along with other
    786:01        content.
    786:02        QUESTIONS BY MR. MORRISS:
    786:03        Q. What is the first bullet point
    786:04        listed under the disadvantages of preformed
    786:05        plugs slide?
    786:06        A. The first bullet states,
    786:07        "Initial fit must be made by a medically
    786:08        trained person."
    786:09        Q. And why did you view that as a
    786:10        potential disadvantage?
    786:11        A. I view that as a potential
    786:12        disadvantage because it's just more
    786:13        resource‐intensive. You have to have someone
    786:14        who's medically trained in order to fit that
    786:15        hearing protector.
    786:16        Q. The third bullet point
    786:17        indicates ‐‐ well, read for the jury what the
    786:18        third bullet point indicates in terms of
    786:19        disadvantages of the preformed plug.
    786:20        A. The third bullet of
    786:21        disadvantages is "will work lose with normal
    786:22        jaw movements."
    786:23        Q. Was that true with all
    786:24        preformed plugs?

787:02 ‐ 787:03 Fallon, Eric 2020‐09‐04
    787:02      THE WITNESS: I believe that to                    Re: [787:02 to 787:03]                                       OVERRULED
    787:03      be true of all preformed plugs, yes.              Pltf Obj MIL G5 ‐ Speaking on
                                                                  behalf of Govt

787:05 ‐ 787:07   Fallon, Eric 2020‐09‐04
    787:05        Q. Single flange, the triple                    Re: [787:05 to 787:07]                                       OVERRULED
    787:06        flange, the Combat Arms dual‐ended plug, all    Pltf Obj Lay Scientific
    787:07        have that potential disadvantage?               Opinion; MIL G5 ‐ Speaking on
                                                 Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 166 of 305
                                                                  behalf of Govt

787:10 ‐ 787:11 Fallon, Eric 2020‐09‐04
    787:10      THE WITNESS: I would agree                        Re: [787:10 to 787:11]                                    OVERRULED
    787:11      with that statement, yes.                         Pltf Obj Lay Scientific
                                                                  Opinion; MIL G5 ‐ Speaking on
                                                                  behalf of Govt

787:13 ‐ 787:15   Fallon, Eric 2020‐09‐04
    787:13        Q. Did the DOD instructions
    787:14        address this potential disadvantage of
    787:15        preformed plugs that you remember?

787:18 ‐ 787:21   Fallon, Eric 2020‐09‐04
    787:18        THE WITNESS: To my best of my
    787:19        memory, there was a section of the
    787:20        DODI that addressed this disadvantage,
    787:21        yes.

787:23 ‐ 787:24 Fallon, Eric 2020‐09‐04
    787:23      Q. So let's turn back to
    787:24      Exhibit 63.

788:02 ‐ 788:02 Fallon, Eric 2020‐09‐04
    788:02      And if you'll turn to page 25.

788:05 ‐ 788:09   Fallon, Eric 2020‐09‐04
    788:05        Q. Okay. So just to set the
    788:06        stage, Exhibit 63 is the DOD instruction that
    788:07        we looked at earlier today, correct?
    788:08        A. Yes, that's my recollection,
    788:09        yes.

788:17 ‐ 788:20   Fallon, Eric 2020‐09‐04
    788:17        Q. Your personal understanding was
    788:18        that the DOD had instructions that guided
    788:19        military branches on their hearing
    788:20        conservation program; is that correct?

788:23 ‐ 788:24 Fallon, Eric 2020‐09‐04
    788:23      THE WITNESS: That was my
    788:24      understanding, yes.

789:02 ‐ 789:18   Fallon, Eric 2020‐09‐04
    789:02        Q. And within the DOD                           Re: [789:02 to 789:18]                                    OVERRULED
    789:03        instructions, is there something styled E6,     Pltf Obj MIL G5 ‐ Speaking on
    789:04        enclosure 6?                                    behalf of Govt
    789:05        A. I see that, yes, I do.
    789:06        Q. Okay. And is it earplugs:
    789:07        general information?
    789:08        A. Yes.
    789:09        Q. And if you would read for the
    789:10        jury Item 3 out of this Department of Defense
    789:11        instruction poster.
    789:12        A. Item 3 states, "Plugs tend to
    789:13        work loose as a result of talking and chewing
    789:14        and must be reseated."
    789:15        Q. Okay. And was that your
    789:16        understanding about all preformed plugs, that
    789:17        they could work loose from simply talking and
    789:18        chewing?
                                                Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 167 of 305

789:21 ‐ 789:23   Fallon, Eric 2020‐09‐04
    789:21        THE WITNESS: That was my                        Re: [789:21 to 789:23]                                   OVERRULED
    789:22        understanding of ‐‐ a disadvantage of           Pltf Obj Lay Scientific
    789:23        preformed plugs, yes.                           Opinion; MIL G5 ‐ Speaking on
                                                                  behalf of Govt

789:25 ‐ 790:01 Fallon, Eric 2020‐09‐04
    789:25      Q. And if you'll turn now back to                 Re: [790:01 to 790:13]                                   OVERRULED
    790:01      the teaching slide deck, which is Exhibit 65,     Pltf Obj MIL G5 ‐ Speaking on
                                                                  behalf of Govt

790:01 ‐ 790:13   Fallon, Eric 2020‐09‐04
    790:01        the teaching slide deck, which is Exhibit 65,   Re: [790:01 to 790:13]                                   OVERRULED
    790:02        and just let me know when you get there.        Pltf Obj MIL G5 ‐ Speaking on
    790:03        A. 65. Okay. I am back there.                   behalf of Govt
    790:04        Q. And if you'll turn to slide 53.
    790:05        A. Slide 53.
    790:06        Q. Says "FALLON 53" on the bottom.
    790:07        A. Okay. I'm on slide 53.
    790:08        Q. When you were making
    790:09        presentations to these technicians using this
    790:10        particular deck, would this have been a slide
    790:11        that you would have used in teaching the
    790:12        technicians how to fit the Combat Arms
    790:13        Earplug?

790:16 ‐ 791:04   Fallon, Eric 2020‐09‐04
    790:16        THE WITNESS: I recall this                      Re: [790:16 to 791:04]                                   OVERRULED
    790:17        being a slide that I used to train              Pltf Obj Lay Scientific
    790:18        hearing technicians about the Combat            Opinion; MIL G5 ‐ Speaking on
    790:19        Arms Earplug version 2, dual‐ended,             behalf of Govt
    790:20        version 2, and would have used it as
    790:21        talking points about fitting, yes.
    790:22        QUESTIONS BY MR. MORRISS:
    790:23        Q. And does this slide include
    790:24        instruction on which end of the plug to use?
    790:25        A. It does. When to use the
    791:01        yellow end and when to use the green end.
    791:02        Q. Does it also provide specific
    791:03        bullets about fit and determining whether you
    791:04        have a good fit?

791:07 ‐ 791:15   Fallon, Eric 2020‐09‐04
    791:07        THE WITNESS: It does provide                    Re: [791:07 to 791:15]                                   OVERRULED
    791:08        one bullet on how to check for proper           Pltf Obj MIL G5 ‐ Speaking on
    791:09        fit, and my recollection is that I              behalf of Govt
    791:10        would have used other fit check
    791:11        techniques as well, yes.
    791:12        QUESTIONS BY MR. MORRISS:
    791:13        Q. So tell the jury how you would
    791:14        have described this to the technicians about
    791:15        how to check for a proper fit.

791:18 ‐ 792:22   Fallon, Eric 2020‐09‐04
    791:18        THE WITNESS: I would have                       Re: [791:18 to 792:22]                                   OVERRULED
    791:19        instructed technicians of how to,               Pltf Obj MIL G5 ‐ Speaking on
    791:20        first of all, as I said earlier, to             behalf of Govt
    791:21        inspect the ear canal to make sure
    791:22        there was no medical contraindications
    791:23        for fitting.
                                                 Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 168 of 305
    791:24        My personal technique would be
    791:25        to insert the green end in one ear.
    792:01        If they could not achieve a good fit
    792:02        by simply inserting it into the ear
    792:03        with the pinna pulled back, as I
    792:04        previously said, to roll back that
    792:05        third opposing flange.
    792:06        And they would have checked the
    792:07        fit by the tug test, by a reduction of
    792:08        environmental sounds in the classroom,
    792:09        and by talking and ‐‐ at least with
    792:10        that one ear, did their voice sound a
    792:11        lot louder to them and did it sound a
    792:12        lot deeper to them.
    792:13        My personal technique would
    792:14        have been to take the yellow end and
    792:15        put it into the other ear canal so
    792:16        that they would have a ‐‐ kind of a
    792:17        mismatched balance.
    792:18        QUESTIONS BY MR. MORRISS:
    792:19        Q. Did the slide that we're
    792:20        looking at now have a specific bullet
    792:21        concerning the potential need to roll back
    792:22        the third flange?

792:25 ‐ 793:16   Fallon, Eric 2020‐09‐04
    792:25        THE WITNESS: This slide has a                 Re: [792:25 to 793:16]                                      OVERRULED
    793:01        bullet ‐‐ this slide has a bullet that        Pltf Obj MIL G5 ‐ Speaking on
    793:02        says, "for very large ear canals, pull        behalf of Govt
    793:03        opposing plug back."
    793:04        QUESTIONS BY MR. MORRISS:
    793:05        Q. And is there a photograph of
    793:06        the Combat Arms dual‐ended plug with the
    793:07        third flange rolled back?
    793:08        A. There is a photograph of that,
    793:09        yes.
    793:10        Q. And then if you'll turn over to
    793:11        the last slide in the deck, which is
    793:12        number 64.
    793:13        A. Okay. I'm there.
    793:14        Q. And tell the jury what this is
    793:15        and how you used this slide as part of your
    793:16        training.

793:19 ‐ 794:02   Fallon, Eric 2020‐09‐04
    793:19        THE WITNESS: This would have                  Re: [793:19 to 794:02]                                      OVERRULED
    793:20        been the last slide in that training          Pltf Obj MIL G5 ‐ Speaking on
    793:21        deck, and it would have led us into           behalf of Govt
    793:22        and begun a fitting exercise. And all
    793:23        of the students would have gone
    793:24        through a hands‐on fitting exercise
    793:25        with a partner, utilizing a variety of
    794:01        hearing protectors to include the
    794:02        dual‐ended Combat Arms Earplug.

794:06 ‐ 794:07 Fallon, Eric 2020‐09‐04
    794:06      Q. You mentioned earlier a wallet
    794:07      card.

794:11 ‐ 794:12 Fallon, Eric 2020‐09‐04
    794:11      Q. And is this a two‐page or a
                                                   Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 169 of 305
    794:12        front‐and‐back document?

794:13 ‐ 794:15   Fallon, Eric 2020‐09‐04
    794:13        A. It is a two‐page document, and
    794:14        I remember it as being a front and back of
    794:15        the wallet card, yes.

794:16 ‐ 794:24   Fallon, Eric 2020‐09‐04
    794:16        Q. And if we go to the second ‐‐
    794:17        or bottom slide of this particular
    794:18        Exhibit 66, is this similar to the slide that
    794:19        you used as part of your presentation to
    794:20        technicians?
    794:21        A. Yes. It looks to me almost
    794:22        like the exact slide.
    794:23        Q. So how was the wallet card used
    794:24        differently than the slide presentation?

795:03 ‐ 795:23   Fallon, Eric 2020‐09‐04
    795:03        THE WITNESS: So wallet card,                    Re: [795:03 to 795:23]                                      OVERRULED as to
    795:04        to me, was meant to be a training aid           Pltf Obj MIL G5 ‐ Speaking on                               [795:03‐795:07]
    795:05        that a soldier who had been issued the          behalf of Govt
    795:06        Combat Arms Earplug could keep with                                                                         SUSTAINED as to
    795:07        them.                                                                                                       [795:08‐795:23]
    795:08        And my understanding of the
    795:09        reason the wallet card came about was
    795:10        because soldiers could forget from
    795:11        their fitting what the yellow end was
    795:12        for and what the green end was for.
    795:13        The reason ‐‐ I think this is
    795:14        part of your question ‐‐ that I may
    795:15        have used this in my training
    795:16        presentation because it had, you know,
    795:17        diagrams and pictures of the flange
    795:18        rolled back. But as a wallet card it
    795:19        would have been a training aid,
    795:20        whereas my presentation would have
    795:21        been used to instruct and train
    795:22        personnel of how to fit the hearing
    795:23        protector.

796:06 ‐ 796:07 Fallon, Eric 2020‐09‐04
    796:06      QUESTIONS BY MR. MORRISS:
    796:07      Q. Well, let me ask a question.

796:08 ‐ 797:08   Fallon, Eric 2020‐09‐04
    796:08        During your time at the Army                    Re: [796:08 to 797:08]                                      OVERRULED
    796:09        hearing conservation program office, did the    Pltf Obj MIL G5 ‐ Speaking on
    796:10        office maintain wallet cards and make them      behalf of Govt
    796:11        available to military personnel?
    796:12        A. I don't recall if it was the
    796:13        Army hearing conservation program office, but
    796:14        I recall that USACHPPM, some form of
    796:15        USACHPPM, made training materials available
    796:16        to the rest of the Army, and one of those
    796:17        training materials would have been the wallet
    796:18        card.
    796:19        Q. And how was the wallet card
    796:20        made available through USACHPPM to military
    796:21        personnel? How was it distributed?
    796:22        A. My recollection is that
                                                 Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 170 of 305
    796:23        personnel from across the Army could come to
    796:24        USACHPPM web page. They could order training
    796:25        documents and guides or support material.
    797:01        One of those would have been the Combat Arms
    797:02        Earplug. And USACHPPM, some form of
    797:03        USACHPPM, would have shipped those in
    797:04        whatever quantity was ordered to whoever
    797:05        ordered it.
    797:06        Q. Okay. And did the wallet card
    797:07        contain information about which end of the
    797:08        plug to use under what circumstances?

797:11 ‐ 797:19   Fallon, Eric 2020‐09‐04
    797:11        THE WITNESS: It ‐‐ the wallet
    797:12        card did, to my understanding, contain
    797:13        that information, yes.
    797:14        QUESTIONS BY MR. MORRISS:
    797:15        Q. And we can see here on
    797:16        Exhibit 66 that there is an actual
    797:17        illustration of the yellow and green end, and
    797:18        a brief bullet point on when to use it,
    797:19        correct?

797:22 ‐ 798:06   Fallon, Eric 2020‐09‐04
    797:22        THE WITNESS: That is correct.                   Re: [797:22 to 798:06]                                    OVERRULED
    797:23        QUESTIONS BY MR. MORRISS:                       Pltf Obj Lay Scientific
    797:24        Q. And then does the wallet card                Opinion; MIL G5 ‐ Speaking on
    797:25        also give at least reminders about some of      behalf of Govt
    798:01        the ways to check for a proper fit?
    798:02        A. It does. There is a bullet
    798:03        point on "check proper fit by gently tugging
    798:04        on plugs for tension."
    798:05        Q. And does it also reference the
    798:06        potential need to roll back the third flange?

798:09 ‐ 798:17   Fallon, Eric 2020‐09‐04
    798:09        THE WITNESS: It does. The                       Re: [798:09 to 798:17]                                    OVERRULED
    798:10        bullet point says, "for very large ear          Pltf Obj MIL G5 ‐ Speaking on
    798:11        canals, fold opposing plug back."               behalf of Govt; 602
    798:12        QUESTIONS BY MR. MORRISS:
    798:13        Q. Did it include a photograph?
    798:14        A. There is a photograph of the
    798:15        opposing third flange rolled back, yes.
    798:16        Q. And would this have been
    798:17        information within the USACHPPM system?

798:23 ‐ 800:05   Fallon, Eric 2020‐09‐04
    798:23        THE WITNESS: If I understand                    Re: [798:23 to 800:05]                                    SUSTAINED
    798:24        you correctly, yes, this wallet card            Pltf Obj MIL G5 ‐ Speaking on
    798:25        would have been produced by USACHPPM,           behalf of Govt; 602; Hearsay
    799:01        and I believe on one side is the
    799:02        USACHPPM logo. That's where I thought
    799:03        that it came from.
    799:04        QUESTIONS BY MR. MORRISS:
    799:05        Q. So let's go to the first page
    799:06        of Exhibit 66.
    799:07        Is there an emblem on the
    799:08        bottom right of this wallet card?
    799:09        A. There is an emblem on the
    799:10        bottom right of this wallet card, and that is
    799:11        what I remember to be the USACHPPM emblem.
                                                Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 171 of 305
    799:12        Q. Okay. At the very top is there
    799:13        a section that says "From a Soldier in Iraq"?
    799:14        A. There is a section titled "From
    799:15        a Soldier in Iraq."
    799:16        Q. And can you read the quote?
    799:17        A. The quote says, "Combat Arms
    799:18        Earplug...work great in this environment...
    799:19        they probably made the difference between
    799:20        eardrum/hearing damage and not. They
    799:21        definitely allow you to mentally recover very
    799:22        quickly so you are able to deal with your
    799:23        situation versus standing around like a
    799:24        stunned mullet for a while."
    799:25        Q. And then is there a direction
    800:01        on how to order the wallet card ‐‐ or to
    800:02        order the earplug?
    800:03        A. I do see an ordering section
    800:04        for both the double‐ended earplugs and then
    800:05        the single‐ended plugs.

800:06 ‐ 801:01   Fallon, Eric 2020‐09‐04
    800:06        Q. And then it says, "For more
    800:07        information," and can you read what USACHPPM
    800:08        was distributing about what to do if you
    800:09        needed more information?
    800:10        A. Under "for more information" it
    800:11        says, "See fact sheet 51‐004‐0204," and then
    800:12        it's got a hyperlink for CHPPM. It's got two
    800:13        hyperlinks there. Both of them seem to point
    800:14        toward a CHPPM web page.
    800:15        Q. And a USACHPPM web page would
    800:16        be a military web page, correct?
    800:17        A. That is my understanding, yes.
    800:18        They end in .mil.
    800:19        Q. Now, remember that number,
    800:20        51‐004‐0204. Okay?
    800:21        The wallet card says, "For more
    800:22        information, see fact sheet 51‐004‐0204."
    800:23        Did I read that correctly?
    800:24        A. It does say that, yes.
    800:25        Q. Now, I want you to go to what
    801:01        we'll mark as Exhibit 67.

801:10 ‐ 801:20   Fallon, Eric 2020‐09‐04
    801:10        Q. Okay. So can you tell the
    801:11        jury, what is Exhibit 67?
    801:12        A. Exhibit 67 is a Just the Facts,
    801:13        and next to the USACHPPM logo, I see the same
    801:14        number that you just referenced on that
    801:15        wallet card.
    801:16        Q. So if you look at your computer
    801:17        screen, this is what the jury will see. It
    801:18        has, "For more information, see fact sheet
    801:19        51‐004‐0204," and that is the same number on
    801:20        Exhibit 67, correct?

801:21 ‐ 801:21 Fallon, Eric 2020‐09‐04
    801:21      A. That is the same number, yes.

802:10 ‐ 804:07 Fallon, Eric 2020‐09‐04
    802:10      Q. So let me ask it again,                        Re: [802:10 to 804:07]                                   OVERRULED
                                                Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 172 of 305
    802:11        Dr. Fallon.                                     Pltf Obj MIL G5 ‐ Speaking on
    802:12        During your time when you were                  behalf of Govt
    802:13        at the Army hearing conservation program
    802:14        office, did you become familiar with a
    802:15        publication put out by USACHPPM called Just
    802:16        the Facts?
    802:17        A. I have seen this document
    802:18        before called Just the Facts, yes.
    802:19        Q. And in general, what did you
    802:20        understand the Just the Facts publication ‐‐
    802:21        what did you understand its purpose to be?
    802:22        A. My understanding was that Just
    802:23        the Facts was a mechanism, if you will, a
    802:24        vehicle, that USACHPPM could take a
    802:25        particular product that was relevant to
    803:01        either preventive medicine or readiness and
    803:02        highlight that by sending it out to at least
    803:03        the military medical assets. I don't know
    803:04        how widely it was distributed, but at least
    803:05        to those, on some topics.
    803:06        This one, as you see, is titled
    803:07        the "Combat Arms Earplug," but it could be
    803:08        smoking cessation. It could be just about
    803:09        anything that affected the readiness of the
    803:10        force.
    803:11        Q. So Exhibit 67 is titled what?
    803:12        A. It is titled "The Combat Arms
    803:13        Earplug." "Just the Facts, The Combat Arms
    803:14        Earplug. "
    803:15        Q. And if we flip over to the
    803:16        second page of this Exhibit 67, is there an
    803:17        identification of user tips?
    803:18        A. There is a section titled "User
    803:19        Tips," yes.
    803:20        Q. And does it provide information
    803:21        specifically about the need to have the
    803:22        earplug properly inserted?
    803:23        A. Yes, it does.
    803:24        Q. And can you read that for the
    803:25        jury, that first sentence?
    804:01        A. That's that bullet that says,
    804:02        "Like any earplug, it is essential that the
    804:03        Combat Arms Earplug be properly inserted."
    804:04        Q. Okay. And is there also a
    804:05        listing of how to determine whether the plug
    804:06        is properly inserted, similar to what you've
    804:07        described earlier today?

804:10 ‐ 804:20   Fallon, Eric 2020‐09‐04
    804:10        THE WITNESS: Yes. It goes on
    804:11        later to say, "Gently tug on the plug.
    804:12        If there is tension, that's a good
    804:13        indication of proper insertion. Also,
    804:14        the voice of the individual wearing
    804:15        the plug will sound more low‐toned and
    804:16        slightly muffled to the wearer."
    804:17        QUESTIONS BY MR. MORRISS:
    804:18        Q. And does it also have a user
    804:19        tip concerning folding back the opposing plug
    804:20        or flange?
                                                 Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 173 of 305
804:23 ‐ 805:01   Fallon, Eric 2020‐09‐04
    804:23        THE WITNESS: It does. It
    804:24        says, "For exceptionally large ear
    804:25        canals, fold the opposing plug back to
    805:01        enhance proper insertion."

806:12 ‐ 807:23   Fallon, Eric 2020‐09‐04
    806:12        Q. Okay. Did you have personal                  Re: [806:12 to 807:23]                                    OVERRULED
    806:13        experience with audiologists from               Pltf Obj MIL G5 ‐ Speaking on
    806:14        installations throughout the United States?     behalf of Govt
    806:15        A. I did, yes.
    806:16        Q. Okay. And can you describe for
    806:17        the jury the interaction that you and the
    806:18        folks there at the Army hearing conservation
    806:19        program office, what kind of interaction you
    806:20        would have with an audiologist that may be
    806:21        working at a particular installation?
    806:22        A. We would have e‐mail exchanges,
    806:23        phone conversations. We would have been
    806:24        together generally at what was called
    806:25        military audiology short courses. I ‐‐ we
    807:01        may have seen them at conferences, and at
    807:02        times we would host training events at the
    807:03        Army hearing program office. And then I
    807:04        guess final thing I would say is that we
    807:05        would perform site visits to those
    807:06        installations to look at their hearing
    807:07        conservation program.
    807:08        Q. So you talked about a short
    807:09        course.
    807:10        What is a short course?
    807:11        A. What was called a short course,
    807:12        the full title would have been a military
    807:13        audiology short course. And it was a
    807:14        once‐a‐year meeting where all of the Army
    807:15        audiologists would get together at a
    807:16        location, and you would have a series of
    807:17        meetings over, my recollection was, three to
    807:18        four days.
    807:19        Q. And was Doug Ohlin, during your
    807:20        time at the program office, be someone who
    807:21        might present or teach at a short course or a
    807:22        training session where other audiologists
    807:23        were in attendance?

808:01 ‐ 808:07   Fallon, Eric 2020‐09‐04
    808:01        THE WITNESS: It's my                            Re: [808:01 to 808:07]                                    OVERRULED
    808:02        recollection that Dr. Ohlin would have          Pltf Obj MIL G5 ‐ Speaking on
    808:03        talked at all of those short courses.           behalf of Govt; 602
    808:04        QUESTIONS BY MR. MORRISS:
    808:05        Q. Let me let you take a look at a
    808:06        clip from a deposition that's been taken in
    808:07        this case.

808:10 ‐ 808:14   Fallon, Eric 2020‐09‐04
    808:10        (Video played.)
    808:11        Q. All right. Do you know
    808:12        Lieutenant Merkley?
    808:13        A. I do know Lieutenant Merkley,
    808:14        yes.
                                                Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 174 of 305
808:16 ‐ 808:23   Fallon, Eric 2020‐09‐04
    808:16        A. I'm sorry, Lieutenant Colonel                Re: [808:16 to 808:23]                                   OVERRULED
    808:17        Merkley in that photograph ‐‐ in that video.    Pltf Obj 602; MIL G5 ‐
    808:18        Q. And is his description about                 Speaking on behalf of Govt
    808:19        the training provided by Doug Ohlin
    808:20        consistent with your recollection of how
    808:21        audiologists from different installations
    808:22        were trained at the Army hearing conservation
    808:23        program office?

809:01 ‐ 809:15   Fallon, Eric 2020‐09‐04
    809:01        THE WITNESS: My recollection                    Re: [809:01 to 809:15]                                   OVERRULED
    809:02        certainly coincides with Lieutenant             Pltf Obj MIL G5 ‐ Speaking on
    809:03        Colonel Merkley's, yes.                         behalf of Govt
    809:04        QUESTIONS BY MR. MORRISS:
    809:05        Q. You were at the USACHPPM
    809:06        hearing conservation program office roughly
    809:07        from 2003 through 2010 or thereabouts?
    809:08        A. That is my recollection, yes,
    809:09        except for the deployments I mentioned
    809:10        earlier.
    809:11        Q. And during that time, is it
    809:12        fair to say that you interacted with not only
    809:13        technicians but other audiologists from
    809:14        various installations, military
    809:15        installations?

809:18 ‐ 810:01   Fallon, Eric 2020‐09‐04
    809:18        THE WITNESS: I would have                       Re: [809:18 to 810:01]                                   SUSTAINED
    809:19        interacted with all of those, yes.              Pltf Obj MIL G5 ‐ Speaking on
    809:20        QUESTIONS BY MR. MORRISS:                       behalf of Govt
    809:21        Q. Based on your personal
    809:22        interaction, did the military audiology
    809:23        community that you dealt with understand that
    809:24        folding back the third flange was one way to
    809:25        improve the fit of the dual‐ended plug in
    810:01        some people?

810:04 ‐ 810:11   Fallon, Eric 2020‐09‐04
    810:04        THE WITNESS: I have had no                      Re: [810:04 to 810:11]                                   SUSTAINED
    810:05        reason to suspect that there were any           Pltf Obj MIL G5 ‐ Speaking on
    810:06        military audiologists who did not have          behalf of Govt; 602
    810:07        that information.
    810:08        QUESTIONS BY MR. MORRISS:
    810:09        Q. Is it fair to say, though ‐‐ is
    810:10        the dual‐ended plug, in your view, a
    810:11        one‐size‐fits‐all plug?

810:14 ‐ 810:24   Fallon, Eric 2020‐09‐04
    810:14        THE WITNESS: I did not view                     Re: [810:14 to 810:24]                                   OVERRULED as to
    810:15        the dual‐ended Combat Arms Earplug as           Pltf Obj MIL G5 ‐ Speaking on                            [810:14‐810:17]
    810:16        a once‐size‐fits‐all hearing                    behalf of Govt; 602
    810:17        protector, no.                                                                                           SUSTAINED as to
    810:18        QUESTIONS BY MR. MORRISS:                                                                                [810:18‐810:24]
    810:19        Q. And based on your personal
    810:20        interaction with the audiology community, at
    810:21        least the people you interacted with, did
    810:22        they understand that the dual‐ended Combat
    810:23        Arms Earplug was not a one‐size‐fits‐all
    810:24        plug?
                                                Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 175 of 305
811:03 ‐ 811:14   Fallon, Eric 2020‐09‐04
    811:03        THE WITNESS: I had no doubt ‐‐                  Re: [811:03 to 811:14]                                   SUSTAINED
    811:04        I had no reason to believe that                 Pltf Obj MIL G5 ‐ Speaking on
    811:05        anybody would see it as anything other          behalf of Govt; 602
    811:06        than, you know, an earplug that will
    811:07        fit a certain segment of the
    811:08        population but not the entire
    811:09        population.
    811:10        And I do remember seeing some
    811:11        documentation at times that it was not
    811:12        a one size fits all.
    811:13        (Fallon Exhibit 68 marked for
    811:14        identification.)

811:22 ‐ 812:12   Fallon, Eric 2020‐09‐04
    811:22        Q. And what is Exhibit 68?
    811:23        A. It is an information paper
    811:24        titled ‐‐ with a subject "Hearing Becomes a
    811:25        Causality of War" media article, and it's
    812:01        dated February 24, 2006.
    812:02        Q. And if you turn over to page 2
    812:03        of this document, does it indicate who the
    812:04        author is?
    812:05        A. It appears to me the author is
    812:06        Lieutenant Colonel Gates, with her phone
    812:07        number. And then it says "approved by" who I
    812:08        remember to be Colonel Gates' boss, Colonel
    812:09        Underwood.
    812:10        Q. And did you play a role in
    812:11        either preparing or reviewing at some point
    812:12        this information paper?

812:13 ‐ 812:18   Fallon, Eric 2020‐09‐04
    812:13        A. It's my recollection that I was
    812:14        asked to edit or to comment on this paper
    812:15        before it was produced, but I didn't author
    812:16        it.
    812:17        Q. And what did you understand the
    812:18        purpose of this paper to be?

812:21 ‐ 813:17   Fallon, Eric 2020‐09‐04
    812:21        THE WITNESS: There was a news                   Re: [812:21 to 813:17]                                   SUSTAINED
    812:22        article in a Dallas newspaper, if I             Pltf Obj MIL G5 ‐ Speaking on
    812:23        remember right, that was very critical          behalf of Govt
    812:24        of the ‐‐ either the Army or the
    812:25        military's ‐‐ and that this was
    813:01        written as some facts or some talking
    813:02        points available to senior military in
    813:03        case they were asked about this or if
    813:04        they wanted to know what the Army had
    813:05        done with regards to ‐‐ to protecting
    813:06        hearing. That's my memory.
    813:07        QUESTIONS BY MR. MORRISS:
    813:08        Q. And is there a listing of facts
    813:09        on page ‐‐ beginning on page 1 of Exhibit 68?
    813:10        A. There is ‐‐ Section 2 is titled
    813:11        "Facts."
    813:12        Q. And if you look at B1, if you
    813:13        could read the last sentence of that to the
    813:14        jury, please.
    813:15        A. B1 states: "The CAE is not a,
                                                  Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 176 of 305
    813:16        quote, one size fits all ‐‐ due to
    813:17        exceptionally small or large ear canal size."

814:14 ‐ 814:19   Fallon, Eric 2020‐09‐04
    814:14        Dr. Fallon, if you would read
    814:15        the last sentence of B1.
    814:16        A. B1 states: "The CAE is not a,
    814:17        quote, one size fits all, end quote, and
    814:18        there are soldiers who cannot use it due to
    814:19        exceptionally small or large ear canal size."

814:24 ‐ 815:05   Fallon, Eric 2020‐09‐04
    814:24        If you look at section E under
    814:25        the Facts section, do you see that section,
    815:01        Dr. Fallon?
    815:02        A. I do see section E, yes.
    815:03        Q. And does it address the
    815:04        importance of training as it relates to
    815:05        earplugs?

815:08 ‐ 815:18   Fallon, Eric 2020‐09‐04
    815:08        THE WITNESS: It does, yes.                      Re: [815:08 to 815:18]                                     SUSTAINED
    815:09        QUESTIONS BY MR. MORRISS:                       Pltf Obj MIL G5 ‐ Speaking on
    815:10        Q. And if you could read to the                 behalf of Govt
    815:11        jury the first two sentences of section E.
    815:12        A. The first two sentences say,
    815:13        "It is critical to understand that hearing
    815:14        conservation and hearing injury prevention is
    815:15        not simply a matter of providing earplugs to
    815:16        soldiers. Soldiers have to be trained and
    815:17        fitted on the appropriate use and insertion
    815:18        of earplugs."
                                                               Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 177 of 305


                             3M Affirmatives                               Pltf Objections                      Pltf Counters             Objections   Rulings
12:20 - 15:19   Hobbs, Brian 2020-07-16
   12:20        Q. And take us back to the beginning.
   12:21        A. Yes, sir. Maybe two and a half years
   12:22        starting in 2000 at Lackland Air Force Base in
   12:23        San Antonio, from there to University of Cincinnati
   12:24        for about three years, and then from there
   12:25        Wright-Patterson Air Force Base at the Air Force
   13:01        Research Laboratory from maybe 2006 to 2009, and from

   13:02        there to Tinker Airforce Base, 2009 to 2011, and from
   13:03        there, 2011 to current position, Navy-Marine Corps
   13:04        Public Health Center.
   13:05        Q. So 2011 to present?
   13:06        A. Yes, sir.
   13:07        Q. Okay. And when did you shift from military
   13:08        service to civilian service to the military?
   13:09        A. 2011.
   13:10        Q. And that was the point when you shifted
   13:11        from Air Force service to the Navy?
   13:12        A. Yes, sir.
   13:13        Q. Okay. And if we could, sir, I'd just like
   13:14        to run through, if you will, your MOS or what your --
   13:15        what your functions were with the Air Force during
   13:16        your military service, taking us back to 2000.
   13:17        A. Okay. So always an audiologist for MOS. I
   13:18        believe that's -- actually I pre'd at the MOS, but
   13:19        audiology, audiologist, clinical audiologist at
   13:20        Lackland, a student at University of Cincinnati,
   13:21        audiologist at the Air Force Research Lab, and
   13:22        audiologist at Tinker Airforce Base.
   13:23        Q. In your capacity with the Navy today what's
   13:24        your -- you don't have an MOS, but what is your role
   13:25        or function today?
   14:01        A. It is a supervisory position, and, let's
   14:02        see, the title is supervisory audiologist. You know,
   14:03        that covers a lot of things. I oversee a CAL lab, a
   14:04        lot of hearing conservation stuff. I sit on just, you
   14:05        know, several different aspects of that job, but, for
   14:06        the most part, super -- supervision.
   14:07        Q. Okay. And in your early years, from 2000,
   14:08        before you went to the University of Cincinnati, where
   14:09        were you stationed again?
   14:10        A. Lackland Air Force Base.
   14:11        Q. Okay. And that was -- that was in a
   14:12        clinical audiology capacity?
   14:13        A. Yes, sir. Yes, sir.
   14:14        Q. And what degrees did you hold at that point
   14:15        in time?
   14:16        A. At that point I had a bachelor's in, I
   14:17        believe, science, I guess, in communication disorders
   14:18        from Bowling Green State University, and a master's
   14:19        degree from -- in audiology, a master's in
   14:20        communication disorders from LSU Health Science Center

   14:21        in New Orleans.
                                                                         Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 178 of 305


    14:22         Q. Okay. And then you went to the University
    14:23         of Cincinnati for three years, and what degree did you
    14:24         pursue there?
    14:25         A. That was the doctor -- AuD, doctorate of
    15:01         audiology.
    15:02         Q. Okay. And is that the highest professional
    15:03         level degree you currently hold?
    15:04         A. Yes, sir.
    15:05         Q. Okay. So from 2002 to 2005 you were in
    15:06         school. After that you went to Wright-Patterson Air
    15:07         Force Base from 2006 to 2009. I think you told us in
    15:08         an audiology capacity, but was that a clinical role or
    15:09         was it a research role?
    15:10         A. No, that was more of a research role.
    15:11         Q. Okay. And then when you went to Tinker
    15:12         Airforce Base from 2009 to 2011, what was your role or
    15:13         capacity there?
    15:14         A. Hearing Conservation Program for Tinker
    15:15         Airforce Base.
    15:16         Q. And is that the first time you had
    15:17         responsibility for the Hearing Conservation Program at
    15:18         any base?
    15:19         A. Yes.

137:19 - 138:15   Hobbs, Brian 2020-07-16
    137:19        Q. Let me -- let me reask it. So as we -- as
    137:20        I heard your testimony today, you talked a little bit
    137:21        about the Air Force, you talked some about the Navy,
    137:22        you talked some about the Marines, and I'm just sort
    137:23        of trying to figure out what branch of the military
    137:24        you were in when you joined and did that change over
    137:25        time.
    138:01        A. No. It was Air Force from 2000 to 2011,
    138:02        and then I got out of the Air Force to take the
    138:03        civilian job with the Navy and Marine Corps.
    138:04        Q. So during the period of time from 2000 to
    138:05        2011 while you were active duty military, that was all
    138:06        Air Force?
    138:07        A. Yes, sir.
    138:08        Q. And then in 2011 did you retire?
    138:09        A. I did not retire. I separated from the Air
    138:10        Force to take the civilian job.
    138:11        Q. And that civilian job was with the Navy?
    138:12        A. Yes, sir.
    138:13        Q. And then you've been in that position up
    138:14        until today?
    138:15        A. Yes, sir.

138:22 - 139:07   Hobbs, Brian 2020-07-16
    138:22        Q. During your time either with the Air Force                Re: [138:22 to 139:07]                                               OVERRULED
    138:23        or in your civilian role with the Navy, did you have         Pltf Obj Leading, Colloquy,
    138:24        interaction with the other branches as part of your          Compound, Argumentative, 403,
    138:25        audiology work?                                              Vague
    139:01        A. Yes.
    139:02        Q. For example, for the Army, I think it would
    139:03        be -- they call it USA CHPPM, and they have certain
                                                                           Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 179 of 305


    139:04        responsibility for hearing and hearing protection.
    139:05        Would you have interacted with the USA CHPPM
    139:06        organization within the military from time to time?
    139:07        A. I would say from time to time.

143:13 - 143:15   Hobbs, Brian 2020-07-16
    143:13        Q. Now is it fair to say that at the time you                  Re: [143:13 to 143:15]                                               OVERRULED
    143:14        joined the military both tinnitus and hearing loss             Pltf Obj 602, 611, 702, Touhy,
    143:15        were common problems for military personnel?                   MIL G1, MIL G2

143:18 - 143:21   Hobbs, Brian 2020-07-16
    143:18        A. Yes. Yes, there were problems.                              Re: [143:18 to 143:21]                                               OVERRULED
    143:19        Q. And did those problems continue through the                 Pltf Obj 602, 611, 702, Touhy,
    143:20        time you were active military while you were in the            MIL G1, MIL G2
    143:21        Air Force?

143:23 - 144:02   Hobbs, Brian 2020-07-16
    143:23        A. Yes.                                                        Re: [143:23 to 144:02]                                               OVERRULED
    143:24        Q. And then even at the time you left the                      Pltf Obj 602, 611, 702, Touhy,
    143:25        military and in your position today, is it fair to say         MIL G1, MIL G2
    144:01        that tinnitus and hearing loss continue to be a
    144:02        problem suffered by military personnel?

144:04 - 144:04 Hobbs, Brian 2020-07-16
    144:04      A. Yes.                                                          Re: [144:04 to 144:04]                                               DEFER RULING
                                                                                 Pltf Obj 602, 611, 702, Touhy,
                                                                                 MIL G1, MIL G2

145:18 - 147:04   Hobbs, Brian 2020-07-16
    145:18        Q. Now if we could, you were shown the DoD,                    Re: [145:18 to 147:04]                                               DEFER RULING
    145:19        Department of Defense regulations. Well, let me just           Pltf Obj Incomplete
    145:20        ask this. Do you recall being shown the Department of          Designation, Touhy, Hearsay,
    145:21        Defense regulations?                                           403, MIL G1, MIL G2
    145:22        A. Yes.
    145:23        Q. I'm going to show you a different set.
    145:24        Will, if you would go to tab 2 and mark that as
    145:25        an exhibit, please.
    146:01        (Exhibit 13 marked for
    146:02        identification: DoD Instruction re
    146:03        Hearing Conservation Program)
    146:04        Q. We had a little conversation about the
    146:05        dates of these DoD Instructions. If you'll look in
    146:06        the right corner of Exhibit 2, first of all, is there
    146:07        a date for this particular instruction?
    146:08        A. Yes.
    146:09        Q. And what is that date?
    146:10        A. April 22nd, 1996.
    146:11        Q. I don't know if you recall, but when you
    146:12        looked at this version of the DoD instruction that the
    146:13        plaintiff showed you, it made reference to the 1996
    146:14        date as being the predecessor instruction from the
    146:15        DoD, correct?
    146:16        A. Yes. Yeah, from what I recall. It was --
    146:17        was the version 2004? Canceled the 1996? Is that
    146:18        right?
    146:19        Q. Right, I think that's correct. We can pull
                                                                     Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 180 of 305


    146:20        it back up and look at the dates, but my primary
    146:21        question is the that predecessor to the one you looked
    146:22        at earlier was referenced as being 1996, correct?
    146:23        A. Okay. Yes.
    146:24        Q. Now, if you would, if you'll turn to
    146:25        section 6.1, which is on page 3 of the document -- and
    147:01        we'll pull it up on the screen. Anytime you'd like to
    147:02        see the full document, feel free to pull it down, or I
    147:03        can give you the tab number and we can dig it out.
    147:04        You just let me know.

147:11 - 147:19   Hobbs, Brian 2020-07-16
    147:11        Q. So I'm showing you what's been marked as              Re: [147:11 to 147:19]                                               SUSTAINED
    147:12        Exhibit 13 -- and, Will, if you'll go back to the        Pltf Obj 602, Foundation,
    147:13        front page -- is Exhibit 13 the Department of Defense    Leading, Touhy, MIL G1, MIL G2
    147:14        Instruction dated April 22, 1996?
    147:15        A. Yes.
    147:16        Q. And are these the instructions that were
    147:17        given to the various branches of the military to set
    147:18        out what should be part of a Hearing Conservation
    147:19        Program with each individual branch?

147:22 - 147:25   Hobbs, Brian 2020-07-16
    147:22        A. Yeah, I mean, as far as I know. I mean,               Re: [147:22 to 147:25]                                               SUSTAINED
    147:23        there was a DoD in place when I came in. What, you       Pltf Obj 602, Foundation, 403,
    147:24        know, what happened before then, you know, I don't       Leading, Touhy, MIL G1, MIL G2
    147:25        know.

148:15 - 148:19   Hobbs, Brian 2020-07-16
    148:15        Q. Well, my question is simply did the                   Re: [148:15 to 148:19]                                               OVERRULED
    148:16        Department of Defense issued instructions relative to    Pltf Obj 602, Foundation, 403,
    148:17        hearing protection programs that were being utilized     Leading, Touhy, MIL G1, MIL G2
    148:18        in the military, correct?
    148:19        A. Yes.

149:06 - 149:10   Hobbs, Brian 2020-07-16
    149:06        Q. If you'll go now to page 3 and look at                Re: [149:06 to 149:10]                                               OVERRULED
    149:07        section 6.1. Is it fair to say that section 6.1          Pltf Obj Leading, 403, Touhy,
    149:08        indicates that a written plan shall be put in place      hearsay, MIL G1, MIL G2
    149:09        for a Comprehensive Hearing Conservation Program?
    149:10        A. Yes, it says that.

149:22 - 149:24   Hobbs, Brian 2020-07-16
    149:22        Q. Right. But over the course of your time at            Re: [149:22 to 149:24]                                               OVERRULED
    149:23        the Air Force, have you learned that the Air Force has   Pltf Obj Leading, 402, 403,
    149:24        a Comprehensive Hearing Conservation Program?            Touhy, MIL G1, MIL G2

150:02 - 150:21   Hobbs, Brian 2020-07-16
    150:02        A. Yes.                                                  Re: [150:02 to 150:21]                                               OVERRULED
    150:03        Q. And now that you're in the civilian Navy              Pltf Obj Leading, 402, 403,
    150:04        position, have you learned that the Navy has a           Touhy, MIL G1, MIL G2
    150:05        Comprehensive Hearing Conservation Program?
    150:06        A. Yes.
    150:07        Q. If you'll turn over to section 6.62, which
    150:08        is on page 7 of Exhibit 13, one of the requirements of
    150:09        these instructions is that a personal hearing
                                                                    Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 181 of 305


    150:10        protector be issued to all personnel who work in
    150:11        hazardous noise areas, correct?
    150:12        A. Yes.
    150:13        Q. And then if we flip over to page 8, and we
    150:14        look at section 6.6.7, do the instructions require
    150:15        that for preformed earplugs that they be fitted and
    150:16        issued only under the supervision of personnel who
    150:17        have been specifically trained to fit earplugs?
    150:18        A. Yes, it does say that.
    150:19        Q. And a preformed earplug would include the
    150:20        Combat Arms dual-ended plug that we've been talking
    150:21        about today, correct?

150:23 - 152:02   Hobbs, Brian 2020-07-16
    150:23        A. Yes.                                                  Re: [150:23 to 152:02]                                              OVERRULED
    150:24        Q. And then if you look at section 6.6.9, not            Pltf Obj Leading, 402, 403,
    150:25        only must the preformed plugs like the Combat Arms be
                                                                           602, Touhy, vague, MIL G1, MIL
    151:01        fit, medically trained personnel must examine the fit    G2
    151:02        and condition of preformed and custom earplugs at
    151:03        least annually, correct? That's what the instructions
    151:04        say.
    151:05        A. Yes.
    151:06        Q. And then is it then your experience, I'll
    151:07        ask you first about just your experience, that if a
    151:08        soldier or a military personnel, for whatever reason a
    151:09        particular plug did not work for them, did not seal,
    151:10        that they had the right to get a different kind of
    151:11        plug?
    151:12        A. Yes.
    151:13        Q. And in fact one of those options included
    151:14        custom-made plugs, correct?
    151:15        A. At some point it did, yes. I don't know
    151:16        that specific -- in this specific instruction, but it
    151:17        does, you know, one of the instructions goes on to
    151:18        mention custom plugs.
    151:19        Q. Right. If you look at 6.6.8, it says that
    151:20        personnel may use custom earplugs only if they cannot
    151:21        be properly fitted with approved hearing protectors or
    151:22        if a custom device is required for special
    151:23        circumstances, right?
    151:24        A. Yes, it does say that.
    151:25        Q. And all of this is consistent with your
    152:01        understanding of how the military Hearing Conservation

    152:02        Program functioned, correct?

152:05 - 152:15   Hobbs, Brian 2020-07-16
    152:05        A. Yes.                                                  Re: [152:05 to 152:15]                                              SUSTAINED
    152:06        Q. Now you were asked some of these questions,           Pltf Obj Leading, 402, 403,
    152:07        but I just want to follow up a little bit. You had no    602, Touhy, vague, foundation,
    152:08        personal involvement in the design and the development
                                                                           misstates, MIL G3, MIL G1, MIL
    152:09        of the Combat Arms earplug, correct?                     G2
    152:10        A. No. I did not work for 3M or whoever
    152:11        designed that earplug. I did not have anything to do
                                                                       Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 182 of 305


    152:12        with the design or development of that.
    152:13        Q. Do you know what role the military played
    152:14        in the design and the development of the Combat Arms
    152:15        dual-ended plug?

152:18 - 152:21   Hobbs, Brian 2020-07-16
    152:18        A. No, I did not.                                          Re: [152:18 to 152:21]                                                                              SUSTAINED
    152:19        Q. Do you know whether or not the military                 Pltf Obj Leading, 402, 403,
    152:20        participated in testing of various components of the       602, Touhy, vague, foundation,
    152:21        plug before this issue to military personnel?              misstates, MIL G3

152:23 - 152:25   Hobbs, Brian 2020-07-16
    152:23        A. I'm aware that -- I believe that happened,              Re: [152:23 to 152:25]                                                                              SUSTAINED
    152:24        but to what degree or to what extent, I don't know         Pltf Obj Leading, 402, 403,
    152:25        that.                                                      602, Touhy, vague, foundation,
                                                                             misstates, MIL G3

153:11 - 154:04   Hobbs, Brian 2020-07-16
    153:11        Q. Right. During the time that you were at                 Re: [153:11 to 154:04]                                                                              OVERRULED
    153:12        Wright-Patterson, did the -- did you have the              Pltf Obj Vague, 403
    153:13        capability of testing and evaluating hearing
    153:14        protection devices?
    153:15        A. Testing, yeah, I mean, if you're talking
    153:16        about attenuation, yeah, to some degree, yes. Yeah, I
    153:17        mean, sometimes --
    153:18        Q. So you had a lab where you could perform
    153:19        REAT testing that we talked about earlier, right?
    153:20        A. Yeah, that's correct, yes.
    153:21        Q. You had the equipment to do the
    153:22        localization testing that we talked about earlier,
    153:23        right?
    153:24        A. Yes.
    153:25        Q. The impulse noise testing, you didn't have
    154:01        the capability to do it, but you utilized the ISL
    154:02        facilities in France, and you personally went there to
    154:03        coordinate those activities, correct?
    154:04        A. Yes.

                                                                                                              154:05 - 154:0Hobbs, Brian 2020-07-16
                                                                                                                  154:05 Q. Do you know whether other military branches
                                                                                                                  154:06 or even other facilities within the Air Force had the
                                                                                                                  154:07 capability of testing and evaluating hearing
                                                                                                                  154:08 protection devices?
                                                                                                                  154:09 A. No.

                                                                                                              154:24 - 155:0Hobbs, Brian 2020-07-16
                                                                                                                  154:24 Q. And do you know, other than the WHISPr
                                                                                                                  154:25 testing that you conducted on the Combat Arms
                                                                                                                  155:01 dual-ended plug, do you know what other additional
                                                                                                                  155:02 testing was done on that plug either before or after
                                                                                                                  155:03 you conducted your work?
                                                                                                                  155:04 A. Not that I can recall, no.

155:20 - 157:18 Hobbs, Brian 2020-07-16
    155:20      The REAT testing is not something that's done                Re: [155:20 to 157:18]                                                                              SUSTAINED
    155:21      out in the field. It's something that's done in a            Pltf Obj 602, 403, 702,
                                                                      Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 183 of 305


    155:22        quiet room where the test subject is listening to         Leading, Touhy
    155:23        sounds and indicating when they can and cannot hear a

    155:24        particular frequency.
    155:25        A. Yes, sir.
    156:01        Q. And the Air Force Research Lab had the
    156:02        equipment and the setup to conduct that kind of REAT
    156:03        testing.
    156:04        A. Yes, sir.
    156:05        Q. Now is it fair to say that the ANSI
    156:06        standards have different kinds of tests that you can
    156:07        perform in that setting?
    156:08        A. Yes, sir.
    156:09        Q. And I know this is not your area of
    156:10        expertise, but have you heard the phrase "experimenter

    156:11        fit" where an experimenter physically puts the plug
    156:12        into the test subject's ear?
    156:13        A. Yes, sir.
    156:14        Q. Did you know that that is the kind of test
    156:15        that the EPA requires for NRR labeling?
    156:16        A. I did not know that, but I know there's a
    156:17        difference, you know, between -- between -- I know
    156:18        there's a couple different ways to fit the plug.
    156:19        Q. But experimenter fit when doing REAT
    156:20        testing is different than the kind of testing that you
    156:21        did in the WHISPr test, correct?
    156:22        A. Yes, sir.
    156:23        Q. So for the WHISPr test, you would not have
    156:24        physically put the plug in the subject's ear or your
    156:25        technicians would not have physically put the plug in
    157:01        the ear, but they would have trained them on how to
    157:02        fit the plug and let them do it themselves, correct?
    157:03        A. In this particular study, yes, sir.
    157:04        Q. And then there's actually a third way to do
    157:05        it, and that's where you don't tell the test subject
    157:06        anything; you just hand them the plug, and the
    157:07        packaging, and you let them fit the plug on their own.
    157:08        A. Okay. Yes, sir.
    157:09        Q. And is it fair to say that the test -- all
    157:10        else being equal, you, as a research audiologist, you
    157:11        would expect to get different results depending on the
    157:12        kind of testing that you use, right?
    157:13        A. Yes, sir.
    157:14        Q. So if you use the experimenter fit, you're
    157:15        really getting the very best fit and you would expect
    157:16        to get the very best results that the plug could get
    157:17        you, right?
    157:18        A. Yes, sir.

157:21 - 158:01   Hobbs, Brian 2020-07-16
    157:21        Q. And then if you used the method that you               Re: [157:21 to 158:01]                                               SUSTAINED
    157:22        used, okay, the give them the instructions and train      Pltf Obj 602, 403, 702,
    157:23        them, that would be a little less -- you would expect     Leading, Touhy
    157:24        less than experimenter fit but better than just
    157:25        handing them the plugs and instructions, right?
                                                                      Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 184 of 305


    158:01        A. Yes, sir.

158:12 - 158:24   Hobbs, Brian 2020-07-16
    158:12        So Plaintiff's Exhibit 9, this is the WHISPr           Re: [158:12 to 158:24]                                                  OVERRULED
    158:13        Study that we talked about earlier today, correct?     Pltf Obj Hearsay, Leading
    158:14        A. Yes, sir.
    158:15        Q. And this is a study that was done by the
    158:16        Air Force Research Laboratory, 711th Human Performance

    158:17        Wing, Warfighter Interface Division, Battlespace
    158:18        Acoustics Branch, at Wright-Patterson Air Force Base,
    158:19        correct?
    158:20        A. Yes, sir.
    158:21        Q. Now is it fair to say that a number of
    158:22        different kinds of hearing protection devices were
    158:23        evaluated?
    158:24        A. Yes, sir.

161:02 - 161:19   Hobbs, Brian 2020-07-16
    161:02        Q. Right. So the report was generated to               Re: [161:02 to 161:19]                                                  OVERRULED
    161:03        accurately reflect the test results that you had       Pltf Obj 602, Foundation,
    161:04        achieved, right?                                       Hearsay, MIL G1, MIL G2
    161:05        A. Yes.
    161:06        Q. It was prepared, you think, on behalf of
    161:07        the Marine Corps who had funded the project and the
    161:08        report was intended to be delivered to them so that
    161:09        they would understand what your evaluations had shown,

    161:10        right?
    161:11        A. Yes.
    161:12        Q. And the report was created in the ordinary
    161:13        course of your group's work in military research,
    161:14        right?
    161:15        A. Yes.
    161:16        Q. And this particular copy would have been
    161:17        maintained in the ordinary course of military
    161:18        business, correct?
    161:19        A. Yes, as far as I know.

162:24 - 164:16   Hobbs, Brian 2020-07-16
    162:24        Q. So there was an introduction and background            Re: [162:24 to 164:16]                                               OVERRULED
    162:25        section that was provided and utilized in this report     Pltf Obj 402, 403, 602,
    163:01        that you generated, correct?                              misstates, hearsay, MIL G3,
    163:02        A. Yes.                                                   MIL G4, MIL G5, MIL G6
    163:03        Q. And if we look at the very first paragraph,
    163:04        your report explains that "military ground operations
    163:05        provide an environment with significant challenges,
    163:06        necessitating a balance between operational
    163:07        effectiveness and personnel safety," right?
    163:08        A. Yes.
    163:09        Q. Right. So the idea is, you know, our
    163:10        soldiers have got to be able to do their job, but at
    163:11        the same time we want to try to protect them, right?
    163:12        A. That's right.
    163:13        Q. And then the next section says, "the goal
    163:14        of effectively protecting the hearing of personnel
                                                                    Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 185 of 305


    163:15        employing small arms in tactical environments has been

    163:16        viewed as very difficult," right?
    163:17        A. Yes, it does say that.
    163:18        Q. And that's the -- under the Background
    163:19        section that leads into your testing and your
    163:20        reporting, correct?
    163:21        A. Yes.
    163:22        Q. Now if you go to the second paragraph, it
    163:23        says:
    163:24        "The legacy solution has been for
    163:25        ground operators to sacrifice their
    164:01        hearing by not wearing hearing
    164:02        protection in an attempt to better
    164:03        monitor the soundscape and the
    164:04        communication systems. In both
    164:05        training and combat environments this
    164:06        has had a predictable effect on the
    164:07        hearing sensitivity of exposed
    164:08        personnel."
    164:09        Did I read that correctly?
    164:10        A. It does say that, yes.
    164:11        Q. Right. And what that's saying is, the
    164:12        solution that the soldiers were taking when they had
    164:13        to choose between this being able to hear or protect
    164:14        their hearing in a combat or training session was to
    164:15        not wear the hearing protection device, right?
    164:16        A. That's right.

164:21 - 165:11   Hobbs, Brian 2020-07-16
    164:21        Q. Now if you go down a little bit more, if              Re: [164:21 to 165:11]                                              SUSTAINED
    164:22        you'll go to the last full paragraph you note that       Pltf Obj 402, 403, 602,
    164:23        "several military laboratories in the United States      misstates, hearsay, MIL G3,
    164:24        and Europe, working with industry, have endeavored to
                                                                           MIL G4, MIL G5, MIL G6
    164:25        develop tactical headset technologies which protect
    165:01        the hearing of mounted and dismounted personnel from

    165:02        weapons and blast noise while promoting ambient
    165:03        soundscape listening and voice communications."
    165:04        Did I read that correctly?
    165:05        A. Yes.
    165:06        Q. So you're saying that the U.S. military's
    165:07        laboratories working with others have been trying to
    165:08        get some kind of technology that lets a soldier hear
    165:09        some of the ambient sound but still protects them when

    165:10        there's an impulse noise.
    165:11        A. Yes.

168:03 - 168:14   Hobbs, Brian 2020-07-16
    168:03        Q. And then you note that the first of these             Re: [168:03 to 168:14]                                              OVERRULED
    168:04        devices were simple passive nonlinear earplugs. And      Pltf Obj vague
    168:05        that would be a device like the Combat Arms dual-ended

    168:06        plug, correct?
                                                                       Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 186 of 305


    168:07        A. Yes, sir.
    168:08        Q. And, in fact, your report notes that some
    168:09        of these earplugs were double-ended, correct?
    168:10        A. Some of these earplugs were double-ended in
    168:11        providing similar ... so it says the Combat Arms
    168:12        earplugs provided some attenuation ... they were also
    168:13        double ended, providing the nonlinear impulse
    168:14        protection ... yeah, it does say that, yes.

170:11 - 170:14   Hobbs, Brian 2020-07-16
    170:11        Q. All right. Let's move over to the Testing,
    170:12        and if you'll turn over to 3.0, section 3.0.
    170:13        Will, it's on page 5. You need to go earlier
    170:14        in the document. It's section 3.0 at the very top.

170:18 - 171:16   Hobbs, Brian 2020-07-16
    170:18        Q. So we talked about this a little bit
    170:19        earlier. Do you recall that, Dr. Hobbs?
    170:20        A. Yes.
    170:21        Q. And this section of the report deals with
    170:22        the REAT passive attenuation, correct?
    170:23        A. Yes.
    170:24        Q. And just so we're clear, this is where the
    170:25        subject puts the earplug in their ear and then testing
    171:01        is done to see when they're able to hear noises, at
    171:02        what level they're able to hear noises, correct?
    171:03        A. Yes.
    171:04        Q. And then it's compared to when they're able
    171:05        to hear noises with no protection in their ears,
    171:06        right?
    171:07        A. Yes.
    171:08        Q. And then that -- you come up with a number,
    171:09        and those are the numbers that represent the amount of

    171:10        protection that the plug is providing under the
    171:11        particular setting that you're using.
    171:12        A. Yes.
    171:13        Q. In your case for this particular testing,
    171:14        we're talking about this particular method that's not
    171:15        experimenter fit, but the method where the subject
    171:16        actually puts the earplug in their own ear, right?

171:18 - 173:09   Hobbs, Brian 2020-07-16
    171:18        A. Yeah, from what I recall, that's the method             Re: [171:18 to 173:09]                                               OVERRULED
    171:19        we used.                                                   Pltf Obj 602, 402, 403,
    171:20        Q. And you were asked some questions about                 leading, vague, argumentative,
    171:21        whether the flange was rolled back, and it's your          misstates facts
    171:22        recollection, at least as we sit here today, that you
    171:23        don't recall giving any instruction nor your
    171:24        technicians giving instruction to roll back the flange
    171:25        of the dual-ended plug when it was tested, correct?
    172:01        A. That's correct. I did not recall that.
    172:02        Q. Now if we look over at the next page, you
    172:03        have a chart that gives the results, right?
    172:04        A. Yes, sir.
    172:05        Q. And if we look at the first -- there was a
                                                                         Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 187 of 305


    172:06        lot of comparison going on about the numbers, but if
    172:07        we look at the first in-the-ear devices, there are
    172:08        four of those, what kind of devices are those?
    172:09        A. Those are, you know, for, I mean, I
    172:10        consider them active devices.
    172:11        Q. When we say "active," that means it's got
    172:12        some kind of electronic and you have to turn it on?
    172:13        A. Yes, sir.
    172:14        Q. And do you know whether any of those
    172:15        devices were around in 2000?
    172:16        A. From what I know, if there was any of them,
    172:17        they would have been the CEPS, but I don't know that
    172:18        that was around at that time.
    172:19        Q. This was sort of later developed technology
    172:20        when compared to something like the dual-ended Combat

    172:21        Arms plug, correct?
    172:22        A. Yes, sir.
    172:23        Q. And in terms of -- and you may not know
    172:24        this -- but in terms of cost, are these electronic
    172:25        devices that you turn on and off, are they more
    173:01        expensive than these passive devices that were also
    173:02        included in the testing?
    173:03        A. Yes, sir.
    173:04        Q. And is it fair to say that these electronic
    173:05        on-and-off devices, you know, they are not the kind of
    173:06        thing that are sitting in a bucket at a firing range
    173:07        where a soldier comes by and picks them up and there's

    173:08        just an unlimited quantity of them to use.
    173:09        A. That's correct, sir.

174:01 - 174:12   Hobbs, Brian 2020-07-16
    174:01        Q. So the first group is something that goes                 Re: [174:01 to 174:12]                                               OVERRULED
    174:02        in the ear, electronic, turn it on and off. The              Pltf Obj 402, 403, foundation,
    174:03        second group is electronic, but it goes over the ear         vague, Touhy
    174:04        like a muff.
    174:05        A. Yes, sir.
    174:06        Q. And then in the last group is this passive
    174:07        group, which includes the Combat Arms earplug,
    174:08        correct?
    174:09        A. Yes, sir.
    174:10        Q. And that obviously is the least expensive
    174:11        of the group, true?
    174:12        A. Yes, sir.

174:21 - 175:04   Hobbs, Brian 2020-07-16
    174:21        Q. You have these separated into different                   Re: [174:21 to 175:04]                                               OVERRULED
    174:22        categories is because they're different kinds of             Pltf Obj 402, 403, foundation,
    174:23        devices that do different things, right?                     vague, Touhy, misstates, 702,
    174:24        A. Yeah, there's -- yeah, I mean, they do                    MIL G7
    174:25        different things, yes, sir.
    175:01        Q. Yeah, like you wouldn't expect a passive,
    175:02        inexpensive, nonlinear plug to have the same kind of
    175:03        performance as an expensive in-the-ear electronic
    175:04        plug.
                                                                    Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 188 of 305



175:07 - 175:19   Hobbs, Brian 2020-07-16
    175:07        A. Yeah, I agree in general with what you're             Re: [175:07 to 175:19]                                              OVERRULED
    175:08        saying. I see what you're saying. I agree with that.     Pltf Obj 402, 403, foundation,
    175:09        I mean, the only thing, as an audiologist, I mean,       vague, Touhy, misstates, 702,
    175:10        what's right and wrong, you know, better or worse, you   MIL G7
    175:11        know, can depend on the environment. And, you know,

    175:12        we certainly run into situations where you can
    175:13        overprotect somebody, you know, and sometimes, you
    175:14        know --
    175:15        So I guess, you know, performance-wise, you
    175:16        know, I guess it kind of just depends on the
    175:17        environment, but there's no doubt that the active
    175:18        stuff you turn on and off, you know, provides some --
    175:19        some different capabilities.

176:17 - 177:16   Hobbs, Brian 2020-07-16
    176:17        Q. And, in fact, what you're testing, your               Re: [176:17 to 177:16]                                              OVERRULED
    176:18        REAT testing indicated, at least as to the Combat Arms   Pltf Obj 403, vague, Touhy,
    176:19        green end, it in fact did provide attenuation, 21,       misstates, 702, MIL G7,
    176:20        when you looked at it under one standard deviation,      hearsay
    176:21        and 15 under a two standard deviation, correct?
    176:22        A. Yes, sir, that's -- yes, sir.
    176:23        Q. And the yellow end had significantly less
    176:24        attenuation than that, right?
    176:25        A. Yes, sir.
    177:01        Q. And that's what you would expect based on
    177:02        what you know about the plug that, if you're trying to
    177:03        allow lower-level sounds in and you're protecting only
    177:04        against the loud impulse sounds, correct?
    177:05        A. Yes, sir. I mean, essentially, yes, that's
    177:06        the idea. Again, I mean, again, it would all be
    177:07        relative, you know, relative to the noise that you're
    177:08        exposed to.
    177:09        Q. And then if you'll turn over to the
    177:10        Discussion page, which is page 19 of the report,
    177:11        section 3.3, in that first sentence, your team reports
    177:12        that "continuous noise protection of all devices
    177:13        tested was reasonable and should provide a safe
    177:14        exposure level for the average user in many noise
    177:15        environments up to 105 dBs," correct?
    177:16        A. Yes, sir.

178:13 - 178:25   Hobbs, Brian 2020-07-16
    178:13        Q. And if we look at paragraph 1, the second             Re: [178:13 to 178:25]                                              OVERRULED
    178:14        sentence indicates that Table 1 -- and that's the        Pltf Obj leading, heasay, MIL
    178:15        table that we looked at earlier, right?                  G7, 403, 602, 702
    178:16        A. Yes, sir.
    178:17        Q. "Table 1 illustrates that the Combat Arms
    178:18        Earplug green (intended for continuous noise
    178:19        protection) provides very good attenuation." Did I
    178:20        read that first part of the sentence correctly?
    178:21        A. Yes, sir.
    178:22        Q. And that was a conclusion that was reached
    178:23        by you and your other researchers based on the data,
                                                                    Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 189 of 305


    178:24        correct?
    178:25        A. Yes, sir.

179:06 - 179:14   Hobbs, Brian 2020-07-16
    179:06        Q. You didn't have a manufacturer of any of              Re: [179:06 to 179:14]                                              OVERRULED
    179:07        these earplugs telling you what protocols to use, how    Pltf Obj Vague, colloquy,
    179:08        to conduct the testing, right?                           compound, 403, MIL G4
    179:09        A. No, sir.
    179:10        Q. You didn't ask for any internal
    179:11        information, any internal documents, any internal
    179:12        testing. In fact, you wanted this to be unbiased
    179:13        based on your independent testing of the product,
    179:14        correct?

179:16 - 179:16 Hobbs, Brian 2020-07-16
    179:16      A. Yes, sir.                                               Re: [179:16 to 179:16]                                              OVERRULED
                                                                           Pltf Obj Vague, colloquy,
                                                                           compound, 403, MIL G4

179:19 - 181:15   Hobbs, Brian 2020-07-16
    179:19        Q. And, in fact, the words that you and your             Re: [179:19 to 181:15]                                              OVERRULED except
    179:20        group chose to use was that the green end provided       Pltf Obj 402, 403, leading,                                         with respect to the
    179:21        very good attenuation and is readily distinguished       hearsay, compound, vague,                                           phrase
    179:22        from the Combat Arms Earplug yellow intended for         Touhy, misstates, 702, MIL G1,                                      "independent,
    179:23        impulse noise, correct?                                  MIL G2, MIL G7                                                      unbiased" at
    179:24        A. Yes, sir. And I write that there -- and to                                                                                [181:14-181:15],
    179:25        go back, again, you know, very good attenuation --                                                                           which must be
    180:01        good attenuation, as I've come, you know, you know,                                                                          removed
    180:02        to, you know, kind of expand my thoughts, you know,
    180:03        good attenuation is the attenuation that you need.
    180:04        And so, you know, the words "very good," you
    180:05        know, could be kind of relative, but, I mean, adequate
    180:06        attenuation, adequate attenuation for the -- for what
    180:07        you would expect from that earplug, you know, I think
    180:08        it's maybe a better word, but, you know, again,
    180:09        it's -- as I kind of mature through this stuff, very
    180:10        good is what you need.
    180:11        Q. And then you say -- let me back up again.
    180:12        So whether you say that it's very good attenuation and
    180:13        whether you say it's adequate, you certainly, you and
    180:14        your group, certainly commented that the plug was
    180:15        providing attenuation at a level you would expect.
    180:16        A. Yes, sir.
    180:17        Q. And then you comment on the difference
    180:18        between the higher attenuation on the green end and
    180:19        the lower attenuation on the yellow end, right?
    180:20        A. Yes, sir.
    180:21        Q. And what you say is that "this allows for
    180:22        the desirable difference in performance
    180:23        characteristics provided by this Combat Arms earplug,
    180:24        in that the green side provides continuous noise
    180:25        protection. While in a tactical situation the user
    181:01        inserts the yellow side and is better able to maintain
    181:02        situational awareness but still realize protection
    181:03        from impulse noise," right?
    181:04        A. Yes, sir.
                                                                         Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 190 of 305


    181:05        Q. So just so I'll understand this, you're
    181:06        saying like you had more protection on the green end,
    181:07        less protection on the yellow end, and that's sort of
    181:08        indicative of how the plug is supposed to work. The
    181:09        green end protects you from continuous noise, the
    181:10        yellow end lets you hear ambient sounds better, but
    181:11        still protects from impulse noises, correct?
    181:12        A. Yes, sir.
    181:13        Q. And those were the conclusions that you and
    181:14        your group reached after performing this independent,
    181:15        unbiased testing, correct?

181:17 - 182:16   Hobbs, Brian 2020-07-16
    181:17        A. Yes, sir. I'm sorry. Yes, sir.                            Re: [181:17 to 182:16]                                               OVERRULED
    181:18        Q. So now let's go to, if we could the next                  Pltf Obj 402, 403, leading,
    181:19        section, which is the "Airblast Overpressure                 hearsay, compound, vague,
    181:20        Measurements for Attenuation," section 4.0.                  Touhy, misstates, 702, MIL G1,
    181:21        Just so I sort of have an understanding of                   MIL G2, MIL G7
    181:22        this, when we talk about airblast overpressure, we're
    181:23        talking about an explosion, correct?
    181:24        A. Yes, sir.
    181:25        Q. You weren't trying in the testing to create
    182:01        like this massive amount of decibel levels to imitate
    182:02        what an explosion or an IED or something of that
    182:03        nature would cause.
    182:04        A. Yes, sir.
    182:05        Q. You would have attempted to generate
    182:06        something at 165 decibels and something at 195
    182:07        decibels, correct?
    182:08        A. Yes, sir.
    182:09        Q. And then you would have tested on these
    182:10        three manikins pressure without a plug and pressure
    182:11        with a plug, right?
    182:12        A. Yes, sir.
    182:13        Q. And the idea was to see what these various
    182:14        devices -- what kind of protection they could give in
    182:15        that unusual high-decibel situation, right?
    182:16        A. Yes, sir.

182:24 - 183:08   Hobbs, Brian 2020-07-16
    182:24        So are there situations where the military                   Re: [182:24 to 183:08]                                               OVERRULED
    182:25        requires what's called dual protection?                      Pltf Obj Incomplete
    183:01        A. Yes, sir.                                                 Designation
    183:02        Q. And what is dual protection?
    183:03        A. Usually a earplug and then an earmuff over
    183:04        that plug.
    183:05        Q. And if you have a 195-decibel explosion,
    183:06        would you -- would the military requirements say you
    183:07        should have dual protection for that type of noise
    183:08        level?

183:23 - 184:05   Hobbs, Brian 2020-07-16
    183:23        Q. Right. And that was the point I was trying                Re: [183:23 to 184:05]                                               OVERRULED
    183:24        to make and not doing a very good job of it, is that         Pltf Obj Compound, Colloquy,
    183:25        you were just seeing how much attenuation these              Vague, Leading
    184:01        devices might be able to provide in the unusual
                                                                      Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 191 of 305


    184:02        setting of 195 decibels. You weren't trying to see if
    184:03        these plugs would be appropriate if you knew you were

    184:04        going to be exposed to that kind of decibel level
    184:05        noise, correct?

184:07 - 184:13   Hobbs, Brian 2020-07-16
    184:07        A. Yes. Yes. Yes, sir.                                    Re: [184:07 to 184:13]                                               OVERRULED
    184:08        Q. So just -- so we understand what you did,              Pltf Obj Compound, Colloquy,
    184:09        you had these three manikins -- and, if we turn over      Vague, Leading
    184:10        to the next page, Will -- we can see the photograph
    184:11        that we looked at earlier. These would have been the
    184:12        three manikins, correct?
    184:13        A. Yes, sir.

184:18 - 186:11   Hobbs, Brian 2020-07-16
    184:18        Q. Yeah. So there were some questions earlier             Re: [184:18 to 186:11]                                               OVERRULED
    184:19        about testing with other devices for both the REAT        Pltf Obj 403, 602, 702,
    184:20        test and this blast test. When you tested the Combat      leading, hearsay, compound,
    184:21        Arms plug, it was only the Combat Arms earplug. You       MIL G1, MIL G2, MIL G7
    184:22        did not have it combined with something else.
    184:23        A. Not -- so you're saying was there a headset
    184:24        over the top of it?
    184:25        Q. Right.
    185:01        A. No, not for this particular test. Did we
    185:02        run some of that just on the side, or did we -- did we
    185:03        try that maybe? I don't recall that. But, you know,
    185:04        for the purposes of this report, this stuff was run by
    185:05        itself.
    185:06        Q. I just mean, when I look at these results,
    185:07        that's the attenuation provided by the dual-ended plug
    185:08        alone.
    185:09        A. The dual-ended plug, yes.
    185:10        Q. Okay. And then if we go to the next page,
    185:11        Will, this is showing the actual demonstration of the
    185:12        blast that's creating the pressure that's being
    185:13        tested, correct?
    185:14        A. Yes, sir.
    185:15        Q. And if we look over at 4.2, the Results
    185:16        section, you have 100 blasts with 13 devices
    185:17        generating pressures at 165 dB and 195 dB, and then
    185:18        you're measuring the protection provided by each
    185:19        device, right?
    185:20        A. Yes, sir.
    185:21        Q. And then on the next page you actually have
    185:22        a table that shows the protection that these devices
    185:23        are rendering in this overblast test that you
    185:24        conducted, correct?
    185:25        A. Yes, sir.
    186:01        Q. And, again, you have them broken out the
    186:02        same way. This in-the-ear, the earmuffs that are both
    186:03        electronic, and then you have these passive devices
    186:04        that you don't turn off in a different category, but
    186:05        all of them are measured and then compared here,
    186:06        correct?
    186:07        A. Yes, sir.
                                                                        Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 192 of 305


    186:08        Q. And like if you look, for example, at the
    186:09        195 dB for the Combat Arms green end, it attenuates at
    186:10        36.3, correct?
    186:11        A. Yes, insertion loss, yes.

186:16 - 187:01   Hobbs, Brian 2020-07-16
    186:16        Q. So let me ask it again. Starting with, I'm               Re: [186:16 to 187:01]                                               OVERRULED
    186:17        going to say the earmuffs that go over your ear             Pltf Obj 402, 403, 702,
    186:18        because that's what I understand. If we look at the         leading, hearsay, MIL G7
    186:19        earmuffs over-the-ear electronic devices, the green
    186:20        end of the Combat Arms plug did better than all of
    186:21        those.
    186:22        A. Yes, sir.
    186:23        Q. Right? And if we look at the in-the-ear
    186:24        devices, those scores are, at least as to two of them,
    186:25        pretty close, right?
    187:01        A. Yes, sir.

187:03 - 187:05   Hobbs, Brian 2020-07-16
    187:03        Q. Fair to say that the green end of this plug              Re: [187:03 to 187:05]                                               SUSTAINED
    187:04        in this overblast test compares pretty favorably to         Pltf Obj 402, 403, 702,
    187:05        even the in-the-ear electronic devices, right?              leading, vague, MIL G7

187:08 - 187:14   Hobbs, Brian 2020-07-16
    187:08        A. Yeah, I mean, it compares to them, I mean,               Re: [187:08 to 187:14]                                               SUSTAINED
    187:09        if you're just looking at the numbers, I mean, it           Pltf Obj 402, 403, 702,
    187:10        would, you know, it would be below the in-the-ear, you      leading, vague, hearsay, MIL
    187:11        know, active headsets.                                      G7
    187:12        Q. For example, if we look at the first one,
    187:13        it's below by less than 2 decibels, right?
    187:14        A. Yes, sir.

187:23 - 188:03   Hobbs, Brian 2020-07-16
    187:23        Q. In any event, we have a passive, not a                   Re: [187:23 to 188:03]                                               SUSTAINED
    187:24        electronic device, completely performing better than        Pltf Obj 402, 403, 702,
    187:25        the earmuffs, and at least approaching within some          leading, vague, hearsay, MIL
    188:01        number of decibels of the in-the-ear electronic             G7
    188:02        devices, right?
    188:03        A. Yes, sir.

190:08 - 191:08   Hobbs, Brian 2020-07-16
    190:08        If you're looking at the green end, the green               Re: [190:08 to 191:08]                                               SUSTAINED
    190:09        end of a plug at 195 decibels performed better than         Pltf Obj 402, 403, 702,
    190:10        all of the earmuff electronic devices that you tested;      leading, vague, hearsay, MIL
    190:11        is that correct?                                            G7
    190:12        A. Yes, sir.
    190:13        Q. And the green end of the plug at 195 had an
    190:14        attenuation of 36.3; is that correct?
    190:15        A. Yes, sir.
    190:16        Q. And if we look at, for example, the
    190:17        in-the-ear, the first one you tested, it had an
    190:18        attenuation of 37.5, correct?
    190:19        A. Yes.
    190:20        Q. And that, again, is an electronic device
    190:21        that you turn on and off, not a passive device like
    190:22        the dual-ended one, correct?
                                                                          Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 193 of 305


    190:23        A. That's right.
    190:24        Q. And then if we look at the green end at 165
    190:25        decibels, the green end, again, beat all the earmuff
    191:01        products that you tested, right?
    191:02        A. Yes, sir.
    191:03        Q. Even though they were all electronic,
    191:04        right?
    191:05        A. Yes, sir.
    191:06        Q. And actually did better than one of the
    191:07        in-the-ear electronic devices that you tested,
    191:08        correct?

191:10 - 191:18   Hobbs, Brian 2020-07-16
    191:10        A. Yes, sir.                                                  Re: [191:10 to 191:18]                                               SUSTAINED
    191:11        Q. And then the yellow, if we go to the                       Pltf Obj 402, 403, 702,
    191:12        yellow, at 195 it provided protection of 32.4                 leading, vague, hearsay, MIL
    191:13        decibels, correct?                                            G7
    191:14        A. Yes, sir.
    191:15        Q. And the yellow end of the dual-ended plug
    191:16        did better than all of the earmuff electronic devices
    191:17        that you tested, correct?
    191:18        A. Yes, sir.

191:21 - 192:05   Hobbs, Brian 2020-07-16
    191:21        Q. If we go to the 165 column and look at the                 Re: [191:21 to 192:05]                                               SUSTAINED
    191:22        yellow end of the plug, it, again, attenuated at 23.4         Pltf Obj 402, 403, 702,
    191:23        decibels, correct?                                            leading, vague, hearsay, MIL
    191:24        A. Yes, sir.                                                  G7
    191:25        Q. And beat some but not all of the earmuffs,
    192:01        correct?
    192:02        A. Yes, sir.
    192:03        Q. And the dual-ended plug had these
    192:04        performance characteristics even though it's less
    192:05        expensive and not electronic, correct?

192:07 - 192:07 Hobbs, Brian 2020-07-16
    192:07      A. Yes, sir.                                                    Re: [192:07 to 192:07]                                               SUSTAINED
                                                                                Pltf Obj 402, 403, 702,
                                                                                leading, vague, hearsay, MIL
                                                                                G7

193:14 - 193:21   Hobbs, Brian 2020-07-16
    193:14        Q. Rephrase it. Is it fair to say that, at                    Re: [193:14 to 193:21]                                               OVERRULED
    193:15        least up to 195 decibels, your testing shows that it          Pltf Obj 402, 403, 702,
    193:16        is providing insertion loss which would amount to             leading, vague, hearsay, MIL
    193:17        reducing the pressure in the manikin?                         G7
    193:18        A. Yes, sir.
    193:19        Q. So at 195 it is reducing the pressure by
    193:20        the numbers that is reflected in this chart.
    193:21        A. Yes, sir.

194:03 - 196:19   Hobbs, Brian 2020-07-16
    194:03        Q. All right. So if we'll turn now to section                 Re: [194:03 to 196:19]                                               OVERRULED
    194:04        6.0. And I just want to make sure I understand. What          Pltf Obj 402, 403, 702, vague,
    194:05        did you do in this particular testing methodology?            hearsay, MIL G7, Strike
    194:06        A. So, as I remember, there's speech and noise                Nonresponsive
                                                           Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 194 of 305


194:07   testing that -- that clinicians can use. You know,
194:08   basically, it changes the speech or the
194:09   signal-to-noise ratio over a list of words.
194:10   And so what we're looking at here is the
194:11   first -- the first intelligibility, I believe, in the
194:12   previous section was just the ability to communicate
194:13   over radio, whereas this, this test was, you know, the
194:14   idea was that we would see how well you could
194:15   communicate through the talk-through mics.
194:16   So instead of over a radio, you know, this
194:17   would maybe be somebody standing beside you, you
         know.
194:18   Your ambient noise, you know, for the electronic
194:19   active headsets, you know, were -- would have been on,

194:20   you know, and you can -- you can hear, you know, how
194:21   well can you hear the person talking next to you. So
194:22   that's kind of -- just what we're trying to do.
194:23   And the way that we did that was used this
194:24   speech and noise test, you know, I believe on CD, and
194:25   we can play it through a speaker and in one of those
195:01   controlled environments. I believe we used the Myers
195:02   facility for that. And, you know, the subject would
195:03   sit in front of a loud speaker and, basically, you
195:04   know, accomplish this test.
195:05   And the score, you know, the lower the score on
195:06   the QuickSIN the better, and that's essentially -- the
195:07   idea was to evaluate the talk-through capability of
195:08   that -- of the tactical headset as opposed to the
195:09   radio communication.
195:10   Q. So this was not testing just the dual-ended
195:11   plug. This was the dual-ended plug combined with
195:12   something else and then do the testing.
195:13   A. Yes.
195:14   Q. And it was not a test really designed to
195:15   specifically look at protection or attenuation that
195:16   was being provided by an individual product.
195:17   A. That's correct.
195:18   Q. Now if you'll turn over to page 65, the
195:19   Discussion section under 6.3, the second paragraph
195:20   about halfway down, there's a sentence that begins,
195:21   "When using the CAEP green end it is not a surprise
195:22   that performance is slightly worse and may be a
195:23   positive indication of passive attenuation." Do you
195:24   see that?
195:25   A. I do.
196:01   Q. Can you tell the jury what that means?
196:02   A. So the CAEP -- so, again, this is in
196:03   conjunction with the bone conduction tactical headset.
196:04   And so the ear is open when it's in combination with
196:05   the Sidewinder. And, you know, when you're plugging
196:06   your ear up, when you're putting your ear protector
196:07   in, you know, there's -- there's going to be, you
196:08   know, not only, you know, the noise you're trying to
196:09   avoid is reduced, but the noise to hear speech is also
196:10   reduced. And so that's what that statement means.
                                                                    Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 195 of 305


    196:11        Basically, you know, we're using, you know, the
    196:12        Sidewinder tactical headset, but, you know, it's a
    196:13        passive plug in the ear, and, you know, it's basically
    196:14        just attenuating the sound. And that's -- that's, you
    196:15        know, it's a positive indication of the passive
    196:16        attenuation, but, again, the performance, you know, on
    196:17        this test, you know, as anticipated probably did worse
    196:18        than the other tactical headsets for -- on this
    196:19        QuickSIN test.

196:22 - 197:05   Hobbs, Brian 2020-07-16
    196:22        Q. And just to sort of follow up on that, so           Re: [196:22 to 197:05]                                                OVERRULED
    196:23        the idea is that the test is designed to see how well  Pltf Obj 403, 702, MIL G7
    196:24        you can hear something, and when you combine the green

    196:25        end of the dual-ended plug with this other device, it
    197:01        did slightly worse, which was an indication to you
    197:02        that it was working because it was attenuating sound,
    197:03        correct?
    197:04        A. Attenuated the speech that you're trying to
    197:05        hear.

197:07 - 202:04   Hobbs, Brian 2020-07-16
    197:07        Q. And then if you look a little further down,         Re: [197:07 to 202:04]                                                OVERRULED
    197:08        it says, "the fact that there is some performance      Pltf Obj 402, 403, 702, vague,
    197:09        differences between the Combat Arms Earplug green and
                                                                         hearsay, MIL G7
    197:10        yellow ends is an indication of the functionality of
    197:11        the earplug." Tell me what that means.
    197:12        A. Well, again, just that, you know, the green
    197:13        is continuous noise -- you know, kind of blocks out
    197:14        everything. The yellow ends attenuates and lets the
    197:15        ambient noise in, and, you know, reduce the impulse
    197:16        noise -- noise exposure.
    197:17        And, you know, you know, by the subject, you
    197:18        know, the subject is doing better with the yellow end
    197:19        inserted versus the green end inserted, you know,
    197:20        again, it could be an indication that the yellow is
    197:21        letting your ambient environment through and not
    197:22        attenuating it as much as the green end or the
    197:23        continuous noise.
    197:24        Q. Thank you. All right. So now if we move
    197:25        to section 7 of the report, Localization Measurements,
    198:01        this is something we talked about earlier with
    198:02        plaintiff's counsel; is that right?
    198:03        A. Yes, sir.
    198:04        Q. And just so I understand it --
    198:05        Will, if you'll go to page 67 and just show the
    198:06        sphere with the person standing in it.
    198:07        So if I understand this, the idea is that a
    198:08        person is standing in this sphere and sounds are
    198:09        coming at them from all directions, right?
    198:10        A. Not all at one time.
    198:11        Q. Fair point.
    198:12        A. Yeah.
    198:13        Q. A single sound would come from one
                                                           Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 196 of 305


198:14   direction, and the test subject would then need to
198:15   figure out and identify where that sound came from,
198:16   correct?
198:17   A. Yes, sir.
198:18   Q. I think you said they had a wand in their
198:19   hand and they would literally point in the direction
198:20   they thought the sound came from, right?
198:21   A. Yes, sir.
198:22   Q. And then you would then go to another
198:23   location, sound would come, and the test subject would

198:24   point to where that next sound came from, and you
198:25   would do that over a series of different kinds of
199:01   sounds and from different directions, right?
199:02   A. Yes, sir.
199:03   Q. And then you would measure how many times
199:04   the test subject got it right and how many times the
199:05   test subject got it wrong, right?
199:06   A. It wasn't really right and wrong. It was
199:07   if they were right, it was more the error, the angular
199:08   error. So, I mean, if they got it right, there was
199:09   zero degrees of angular error. If they got it wrong,
199:10   it was to what degree the angular error.
199:11   Q. Gotcha. So it wasn't just the black and
199:12   white, right or wrong. It was how much did you get it
199:13   right, or, if you missed it, how far off were you.
199:14   A. Yes, sir.
199:15   Q. Okay. And then you, as I understand it,
199:16   you would have maintained and kept track of the
199:17   ultimate results of all these devices you were
199:18   testing, right?
199:19   A. Yes, sir.
199:20   Q. And some of these devices, were they
199:21   electronic devices that actually amplified the sound?
199:22   A. They were pretty much at least linear gain,
199:23   you know, like -- so, in other words, you know,
199:24   whatever was going into the mic came out into the ear
199:25   until a certain point when they would compress, and
200:01   then -- but whether or not some of them amplified -- I
200:02   guess it would probably just depend on the setting,
200:03   the volume setting and all that.
200:04   Q. But they had electronic aid for the test
200:05   subject or the listener.
200:06   A. Yes, sir.
200:07   Q. Except for the Combat Arms earplug, which
200:08   was passive and had no electronic enhancement at all,
200:09   correct?
200:10   A. That's correct.
200:11   Q. And then you created various charts that
200:12   showed the performance of these different devices,
200:13   correct?
200:14   A. Yes, sir.
200:15   Q. And so you were shown some of these, but
200:16   I'd like to revisit those, if we could.
200:17   Will, if you'll go to page 68.
200:18   And this chart that we're looking at now is the
                                                                      Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 197 of 305


    200:19        overall error, correct?
    200:20        A. Yes, sir.
    200:21        Q. In other words, you were looking at
    200:22        different things left to right, did you miss it front
    200:23        to back, what are the angles. This is a combination
    200:24        of all that, correct?
    200:25        A. I believe so, yes, sir.
    201:01        Q. All right. And the first thing you look at
    201:02        is the open end or the open ear, and that's just the
    201:03        test subject is tested and they don't have anything in
    201:04        their ear, right?
    201:05        A. Yes, sir.
    201:06        Q. And even with nothing in the ear, if you
    201:07        got a burst -- and what is a burst sound?
    201:08        A. A burst, I think, in the methods section
    201:09        was 250 milliseconds.
    201:10        Q. Okay. And then the second was continuous,
    201:11        and obviously that's a longer version of the sound.
    201:12        A. Yeah, it would, I believe, stay on until
    201:13        the subject responded -- until the subject actually,
    201:14        you know, the subject take their time to find the --
    201:15        find the sound.
    201:16        Q. And so even in the open ear there was some
    201:17        error by the test subject.
    201:18        A. Yes, sir.
    201:19        Q. And then if we look at the yellow plug, the
    201:20        yellow end of the Combat Arms plug, that's the one
    201:21        that's got the hole in it, that's got the filter or
    201:22        whatever you want to call it that allows some ambient
    201:23        sound in, right?
    201:24        A. Yes, sir.
    201:25        Q. And plaintiff's counsel had you compare it
    202:01        to the open ear indicating that it is somewhat worse
    202:02        and there's more error if you compare the yellow end
    202:03        to just the plain open end, right?
    202:04        A. Yes, sir.

202:15 - 203:03   Hobbs, Brian 2020-07-16
    202:15        Q. Well, let's do that. So if we compare the              Re: [202:15 to 203:03]                                               OVERRULED
    202:16        yellow, let's say -- let's start with the CEPS.           Pltf Obj 402, 403, 702, vague,
    202:17        That's the next one after the open ear. Is it fair to     hearsay, MIL G7
    202:18        say that in both continuous noise and burst that the
    202:19        yellow end of the plug performed better?
    202:20        A. Yes, sir.
    202:21        Q. To save time, as we walk through the next
    202:22        one, the Nacre device, the yellow end of the plug
    202:23        performed better?
    202:24        A. Yes, sir.
    202:25        Q. And for every single device that you tested
    203:01        at the Air Force Research Lab, the yellow end of a
    203:02        Combat Arms earplug performed better, correct?
    203:03        A. Yes, sir.

203:05 - 203:08 Hobbs, Brian 2020-07-16
    203:05      Q. Not a single plug that you can turn on and               Re: [203:05 to 203:08]                                               OVERRULED
    203:06      turn off and is electronic and is more expensive, not       Pltf Obj 402, 403, 702, vague,
                                                                      Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 198 of 305


    203:07        a single one of them did as well as the yellow end of     MIL G7
    203:08        the plug, right?

203:10 - 203:10 Hobbs, Brian 2020-07-16
    203:10      A. Yes, sir.                                                Re: [203:10 to 203:10]                                                                            OVERRULED
                                                                            Pltf Obj 402, 403, 702, vague,
                                                                            MIL G7

                                                                                                             203:11 - 203:1Hobbs, Brian 2020-07-16
                                                                                                                 203:11 Q. And then you were asked some questions
                                                                                                                 203:12 about the green end of the Combat Arms plug, and
                                                                                                                 203:13 across the board it did better than some and worse
                                                                                                                 203:14 than some, right?
                                                                                                                 203:15 A. Well, with regards to the burst, the Combat
                                                                                                                 203:16 Arms earplug green did have more angular error than
                                                                                                                 203:17 the -- than all the others.

203:23 - 204:08   Hobbs, Brian 2020-07-16
    203:23        Q. I'll reask it. I'll reask it. The green                Re: [203:23 to 204:08]                                                                            OVERRULED
    203:24        end of the plug is a solid plug that is designed for      Pltf Obj 402, 403, 602, 702,
    203:25        continuous --                                             vague, MIL G7
    204:01        A. Yes, sir.
    204:02        Q. The yellow end was the open end that was
    204:03        designed for impulse noise, right?
    204:04        A. Yes, sir.
    204:05        Q. As it relates to continuous noise on this
    204:06        chart, the green end did better than some and worse
    204:07        than some, correct?
    204:08        A. Yes, sir.

204:25 - 205:11   Hobbs, Brian 2020-07-16
    204:25        Q. That's okay. We can cover this quickly.                Re: [204:25 to 205:11]                                                                            OVERRULED
    205:01        If you go to the next page, Will, page 69, if you look    Pltf Obj 402, 403, 702, vague,
    205:02        at the top chart, and you look at the yellow end of       hearsay, MIL G7
    205:03        the Combat Arms plug, in this front-back localization
    205:04        test, the yellow plug performs either as well as or
    205:05        better than all the other devices? One is close and I
    205:06        just can't tell ...
    205:07        A. Yes, sir.
    205:08        Q. And then if we go to the next chart, which
    205:09        is below that, which is the left to right error
    205:10        degree, it's clear there that the yellow plug
    205:11        outperforms all the other plugs, right?

205:13 - 205:25   Hobbs, Brian 2020-07-16
    205:13        A. Well, with the continuous -- it looks like             Re: [205:13 to 205:25]                                                                            OVERRULED
    205:14        the burst also.                                           Pltf Obj 402, 403, 702, vague,
    205:15        Q. Yeah, with both of them. And with the                  hearsay, MIL G7
    205:16        green plug, in this one it does better than some and
    205:17        worse than some, right, on both burst and continuous.
    205:18        A. Yes, sir.
    205:19        Q. And then if we go to the next page, it has
    205:20        the last two charts on page 70. If we look at the
    205:21        first one, Fig. 55, again, if we look at the yellow
    205:22        end of the Combat Arms plug, it performs better than
    205:23        all the other devices, right, on both burst and
                                                                     Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 199 of 305


    205:24        continuous?
    205:25        A. Yes, sir.

206:02 - 206:12   Hobbs, Brian 2020-07-16
    206:02        Q. So if you can draw a yellow circle around             Re: [206:02 to 206:12]                                               OVERRULED
    206:03        that, Will, maybe or highlight that CAEP-Y, those two,   Pltf Obj 402, 403, 702, vague,
    206:04        that blue and white bar.                                 hearsay, MIL G7
    206:05        (Marking)
    206:06        Q. So if we look -- that's the yellow and the
    206:07        green of the Combat Arms plug, right?
    206:08        A. Yes, sir.
    206:09        Q. And we can see that the yellow on all
    206:10        scores performs better than the other devices you
    206:11        looked at, correct?
    206:12        A. Yes, sir.

206:14 - 208:16   Hobbs, Brian 2020-07-16
    206:14        Q. And then if we look over on the next page,            Re: [206:14 to 208:16]                                               OVERRULED
    206:15        you actually have a discussion of these tests,           Pltf Obj 402, 403, 602, 702,
    206:16        correct?                                                 vague, argumentative, hearsay,
    206:17        A. Yes, sir.                                             MIL G5, MIL G7
    206:18        Q. Section 7.3. And if you look under section
    206:19        7.3.1.1, do you see that section, sir?
    206:20        A. Yes, sir.
    206:21        Q. And if you look at the second paragraph, it
    206:22        begins "passive plug." Do you see that?
    206:23        A. Yes, sir.
    206:24        Q. It says:
    206:25        "Passive plug performance showed
    207:01        considerable differences between the
    207:02        impulse and continuous noise options,
    207:03        especially in regards to the Combat
    207:04        Arms earplug green (continuous noise)
    207:05        and the Combat Arms earplug yellow
    207:06        (impulse noise). The Sennheiser
    207:07        SLC-110 exhibited less
    207:08        differentiation between closed and
    207:09        open conditions, which may be related
    207:10        to the minimal attenuation
    207:11        differences noted between the two
    207:12        settings. In other words, the Combat
    207:13        Arms Earplug seems to work as
    207:14        advertised, in that there are
    207:15        significant differences between the
    207:16        continuous and impulse settings,
    207:17        whereas the Sennheiser SLC-110 showed
    207:18        minimal differences."
    207:19        Did I read that correctly?
    207:20        A. Yes, sir.
    207:21        Q. And the report and your team state that the
    207:22        Combat Arms earplug seems to work as advertised
    207:23        because there are significant differences between
    207:24        continuous and impulse settings. Tell me what that
    207:25        means.
    208:01        A. Well, I'm not sure "advertised" is the
    208:02        right word there, you know, looking back on it, but,
                                                                          Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 200 of 305


    208:03        yeah, I mean, essentially Combat Arms earplug, I mean,
    208:04        that's what the green is meant for the continuous
    208:05        noise, the yellow is meant for the impulse noise, you
    208:06        know. It's two -- you're looking for two different,
    208:07        you know, uses for that plug, and you're kind of, you
    208:08        know, you know, throughout that testing, I mean, you
    208:09        know, there were differences between the yellow side
    208:10        and the green side.
    208:11        Q. And whether it was looking back on it, they
    208:12        were the right words to use back when you wrote the
    208:13        report before you talked to lawyers and you were
    208:14        giving depositions, the words that you used were to
    208:15        that effect, right?
    208:16        A. That's correct.

208:18 - 208:22   Hobbs, Brian 2020-07-16
    208:18        Q. Then the last section I'm going to ask you
    208:19        about on this report and then maybe we'll take a short
    208:20        break is section 8, and this is the Electroacoustic
    208:21        Characterization section.
    208:22        A. Correct.

209:06 - 209:09   Hobbs, Brian 2020-07-16
    209:06        Q. Let me see if I can help you. So if you'll
    209:07        go to page 96 it talks about the Passive TH, 8.3.1.3.
    209:08        A. Yeah. It looks like it was just the
    209:09        earplug itself.

209:23 - 210:25   Hobbs, Brian 2020-07-16
    209:23        Under this section, did you and your team                     Re: [209:23 to 210:25]                                               OVERRULED
    209:24        report that, "As expected, the results of the                 Pltf Obj 402, 403, 702, vague,
    209:25        characterization of passive earplugs were limited in          hearsay, leading, MIL G7
    210:01        regards to both frequency and intensity. In fact,
    210:02        when the CAEP, Combat Arms Earplug-Green end was
    210:03        inserted, a response could not be recorded due to the
    210:04        limitations of the recording setup."
    210:05        Did I read that correctly?
    210:06        A. Yes, sir.
    210:07        Q. What does that mean?
    210:08        A. Well, let's see. So, you know, basically,
    210:09        we were playing a different spectrum of sound and then

    210:10        recording it through KEMAR, through another manikin
    210:11        head, and -- and at whatever levels we were putting
    210:12        into there, there just wasn't, you know, the KEMAR has
    210:13        that microphone, you know, in the manikin head, and,
    210:14        basically, you know, I mean, it's -- as far as I can
    210:15        tell, you know, there wasn't a response -- there
    210:16        wasn't a response recorded, you know, due to the
    210:17        attenuation of the earplug.
    210:18        Q. Right. And the next sentence says, "This
    210:19        indirectly supports the amount of attenuation provided
    210:20        by this earplug," right?
    210:21        A. Yes, sir.
    210:22        Q. And the idea that this is trying to convey
    210:23        is that the attenuation from the green end of the plug
                                                                     Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 201 of 305


    210:24        was such that your recording equipment couldn't take a

    210:25        measurement, right?

211:02 - 211:25   Hobbs, Brian 2020-07-16
    211:02        A. Yeah, it -- it could take a measurement,              Re: [211:02 to 211:25]                                               OVERRULED
    211:03        but the sound wasn't loud enough to -- to get            Pltf Obj 402, 403, 602, 702,
    211:04        recorded.                                                vague, hearsay, leading, MIL
    211:05        Q. And that was a positive indication that the           G7
    211:06        plug was working, right?
    211:07        A. Yes, sir. Yes, sir.
    211:08        Q. So just to sort of summarize all this, and
    211:09        just so we're clear, this WHISPr Study that we've been
    211:10        talking about, you, in fact, did test the Combat Arms
    211:11        earplug dual-end, correct?
    211:12        A. Yes, sir.
    211:13        Q. You recorded your results, correct?
    211:14        A. Yes, sir.
    211:15        Q. You and your team were truthful in what you
    211:16        had to say about the results, correct?
    211:17        A. Yes, sir.
    211:18        Q. You considered them unbiased findings,
    211:19        correct?
    211:20        A. Yes, sir.
    211:21        Q. You knew that this was being prepared for
    211:22        the Marine Corps and expected others to review it,
    211:23        right?
    211:24        A. At least the Marine Corps. Again, I wasn't
    211:25        sure who else would look at it or see it or review it.

212:09 - 212:11   Hobbs, Brian 2020-07-16
    212:09        Q. The report was -- your results were put               Re: [212:09 to 212:11]                                               SUSTAINED
    212:10        into a report and became a record of the United States   Pltf Obj 403, 602, vague,
    212:11        military, correct?                                       leading, MIL G5, MIL G7

212:13 - 212:22   Hobbs, Brian 2020-07-16
    212:13        A. I believe that's the right word to use.               Re: [212:13 to 212:22]                                               SUSTAINED as to
    212:14        Again, I'm not, you know, I wrote it there or, you       Pltf Obj 403, 602, 702, vague,                                       [212:13-212:18]
    212:15        know, not wrote it, but wrote it in conjunction with     leading, MIL G5, MIL G7
    212:16        the others, but, you know, whatever the right words                                                                           OVERRULED as to
    212:17        are for the Air Force to document the report and                                                                              [212:19-212:22]
    212:18        format the report.
    212:19        Q. And in your report you and your team
    212:20        describe the green end of the plug as providing very
    212:21        good attenuation. That's how you worded it back at
    212:22        the time you wrote it, right?

212:24 - 213:08   Hobbs, Brian 2020-07-16
    212:24        A. Yes, sir. Yes, sir.                                   Re: [212:24 to 213:08]                                               OVERRULED
    212:25        Q. And you -- and you described the yellow end           Pltf Obj 403, 602, 702, vague,
    213:01        of the plug and the plug itself as seeming to work as    leading, argumentative, MIL
    213:02        advertised, correct?                                     G5, MIL G7
    213:03        A. Yes, sir.
    213:04        Q. All words that were chosen by you and your
    213:05        team before lawyers and others began interviewing you
                                                                      Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 202 of 305


    213:06        and talking to you and preparing for depositions,
    213:07        right?
    213:08        A. Yes, sir.

225:17 - 227:06   Hobbs, Brian 2020-07-16
    225:17        Q. Okay. Shift gears. We talked a little bit              Re: [225:17 to 227:06]                                               OVERRULED
    225:18        about slippage and loosening of plugs. Do you recall      Pltf Obj 403, 602, 702,
    225:19        the questions and answers from plaintiff's counsel on     foundation, vague,
    225:20        that?                                                     argumentative, MIL G5, MIL G7
    225:21        A. Yes.
    225:22        Q. Okay. Your REAT testing, you actually
    225:23        would have had subjects place the dual-ended Combat
    225:24        Arms earplug in their ear, correct?
    225:25        A. Yes, after -- yes.
    226:01        Q. And then there would have been a series of
    226:02        tests at different frequencies over time, correct?
    226:03        A. Yes.
    226:04        Q. And you know that they raised their hand,
    226:05        did they push a button, did they speak. What
    226:06        activities did they engage in during the REAT testing
    226:07        that would have been performed on an individual
    226:08        subject?
    226:09        A. Pushed a button.
    226:10        Q. Okay. And they would have been tested with
    226:11        at different frequency levels?
    226:12        A. Across different frequencies, yes, at
    226:13        different intensity levels.
    226:14        Q. And do you know how many tests were done at
    226:15        each frequency?
    226:16        A. No, but, you know, I would just defer to
    226:17        the standard. Whatever the standard called for,
    226:18        that's what we tested to.
    226:19        Q. Do you know how long an individual test
    226:20        took to complete from beginning to end?
    226:21        A. For the REAT test? I do not know the exact
    226:22        time. I can give you a roundabout number, but I don't
    226:23        know the exact time.
    226:24        Q. In calculating the NRR number that's
    226:25        contained in the WHISPr chart, would you -- would it
    227:01        show you variability at the different frequencies?
    227:02        A. There's standard deviations at each -- at
    227:03        each frequency.
    227:04        Q. And if you saw, for example, if you had a
    227:05        plug that loosened and lost its seal, would you expect
    227:06        to see variability in the test?

227:09 - 227:09 Hobbs, Brian 2020-07-16
    227:09      A. I would expect that, yes.                                Re: [227:09 to 227:09]                                               OVERRULED
                                                                            Pltf Obj 403, 602, 702,
                                                                            foundation, vague,
                                                                            argumentative, MIL G5, MIL G7

227:24 - 228:03   Hobbs, Brian 2020-07-16
    227:24        Q. I'll ask it your way. Is it fair to say                Re: [227:24 to 228:03]                                               OVERRULED
    227:25        that you got consistent fit and consistent results in     Pltf Obj 403, 602, 702,
    228:01        the test subjects that you conducted REAT tests on as     foundation, vague,
                                                                          Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 203 of 305


    228:02        part of the WHISPr Study?                                     argumentative, MIL G5, MIL G7
    228:03        A. Yes, sir.

228:13 - 228:19   Hobbs, Brian 2020-07-16
    228:13        Q. Right. And so once the plug was fitted, is                 Re: [228:13 to 228:19]                                               OVERRULED
    228:14        it fair to say that, at least in your report, there's         Pltf Obj 403, 602, 702,
    228:15        no indication that any particular subject either had          foundation, vague,
    228:16        difficulty fitting the plug or it came out during the         argumentative, MIL G5, MIL G7
    228:17        test? There's no indication of that in the report,
    228:18        correct?
    228:19        A. That's correct.

229:10 - 229:14   Hobbs, Brian 2020-07-16
    229:10        Q. Right. Well, in fact, not only have you                    Re: [229:10 to 229:14]                                               OVERRULED
    229:11        heard it said, the United States military has trained         Pltf Obj 403, 602, 702, vague,
    229:12        the audiology community with earplugs, like these             argumentative, MIL G1, MIL G2,
    229:13        preformed plugs, that loosening and slippage is a             MIL G5, MIL G7
    229:14        common occurrence, right?

229:17 - 229:21   Hobbs, Brian 2020-07-16
    229:17        A. Yeah, I -- yeah, I would say that.                         Re: [229:17 to 229:21]                                               OVERRULED
    229:18        Q. Yes. Let's go back to Exhibit -- it's tab                  Pltf Obj 403, 602, 702, vague,
    229:19        2.                                                            argumentative, MIL G1, MIL G2,
    229:20        And, Will, what is the exhibit number? I think                MIL G5, MIL G7
    229:21        it's 13.

230:01 - 231:24   Hobbs, Brian 2020-07-16
    230:01        You'll recall, Dr. Hobbs, that this was the                   Re: [230:01 to 231:24]                                               SUSTAINED as to
    230:02        1996 DoD Instruction that we talked about earlier,            Pltf Obj 403, 602, Foundation,                                       [231:22-231:24]
    230:03        correct?                                                      Leading, Hearsay, Touhy, MIL
    230:04        A. Yes.                                                       G1, MIL G2, MIL G6                                                   OVERRULED in all
    230:05        Q. And it would have been in place until it                                                                                        other respects
    230:06        was taken out of service in -- and I don't remember if
    230:07        it was 2004 or 2006 -- but the DoD Instruction that
    230:08        Mr. Buchanan showed you earlier, correct?
    230:09        A. Yes.
    230:10        Q. And this would have been the Department of
    230:11        Defense of the United States Military giving
    230:12        instructions to the military branches, true?
    230:13        A. Yes.
    230:14        Q. Now if you will turn to page 16, you see
    230:15        there is a paragraph 8 that says "Effective Date"? Do
    230:16        you see that?
    230:17        A. Yes.
    230:18        Q. And then these instructions are signed by
    230:19        the Undersecretary of Defense for Acquisition and
    230:20        Technology, correct?
    230:21        A. Yes.
    230:22        Q. And then it gives an inclusion of 18
    230:23        enclosures that go with these instructions, right?
    230:24        A. Yes.
    230:25        Q. And if you'll go down to what's enclosure
    231:01        6, can you tell the jury what that enclosure
    231:02        references?
    231:03        A. "Earplugs: General Information Poster."
    231:04        Q. Have you seen from time to time in the
                                                                         Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 204 of 305


    231:05        audiology community military posters used in training?
    231:06        A. Yes.
    231:07        Q. And if you'll turn over to page 25, is this
    231:08        the enclosure that was referenced earlier, E6?
    231:09        A. Yes.
    231:10        Q. And does it provide general information
    231:11        about earplugs?
    231:12        A. Yes.
    231:13        Q. It's got a list of seven things that are
    231:14        common of general information that the DoD is giving
    231:15        instruction about; is that true?
    231:16        A. Yes.
    231:17        Q. And what does the Department of Defense say
    231:18        about earplugs under item No. 3?
    231:19        A. Item No. 3 says, "Plugs tend to work loose
    231:20        as a result of talking and chewing and must be
    231:21        reseated."
    231:22        Q. And really it was common knowledge that
    231:23        earplugs, when in use, tended to work loose over time,
    231:24        correct?

232:02 - 232:04   Hobbs, Brian 2020-07-16
    232:02        Q. Well, it was your knowledge that earplugs,                Re: [232:02 to 232:04]                                               OVERRULED
    232:03        as instructed by the DoD, could loosen or slip even          Pltf Obj 403, 702, Foundation,
    232:04        with things simply as talking and chewing.                   Leading, Hearsay, Touhy, MIL
                                                                               G1, MIL G2, MIL G5, MIL G6

232:06 - 232:06 Hobbs, Brian 2020-07-16
    232:06      A. Yes, sir, according to the DoD.                             Re: [232:06 to 232:06]                                               OVERRULED
                                                                               Pltf Obj 403, Foundation,
                                                                               Leading, Touhy, MIL G1, MIL G2

232:19 - 232:23   Hobbs, Brian 2020-07-16
    232:19        Q. Have you ever trained soldiers or personnel               Re: [232:19 to 232:23]                                               OVERRULED
    232:20        that are responsible for fitting and examining hearing       Pltf Obj 402, 403, Vague,
    232:21        protection devices that these plugs loosen pretty            Touhy
    232:22        easily in general and that you need to reseat them
    232:23        from time to time?

233:01 - 233:04   Hobbs, Brian 2020-07-16
    233:01        A. Yeah. Yeah, I talk about, you know, just                  Re: [233:01 to 233:04]                                               OVERRULED
    233:02        the importance of the fit just in general, so, yeah,         Pltf Obj 402, 403, Vague,
    233:03        the importance of the fit, you know, making sure             Touhy
    233:04        they're seated and -- yeah.
                                                            Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 205 of 305



                             3M Affirmatives                         Pltf Objections                         Pltf Counters             Objections          Rulings
 6:14 - 6:15    Keefer, Emily 2020-09-23
    6:14        Q. Could you please state your full
    6:15        name for the record?

 6:18 - 6:18    Keefer, Emily 2020-09-23
    6:18        A. Emily Ila Keefer.

 9:01 - 9:06    Keefer, Emily 2020-09-23
    9:01        Q. Okay. So, where were you born,
    9:02        Ms. Keefer?
    9:03        A. In Toledo, Ohio.
    9:04        Q. Okay. And what is your date of
    9:05        birth?
    9:06        A. 2/22 of '82.

10:15 - 11:01   Keefer, Emily 2020-09-23
   10:15        Q. Fair enough. So, when did you
   10:16        first meet Lewis Keefer?
   10:17        A. We actually grew up down the
   10:18        road from each other as kids, so
   10:19        elementary school. Probably five, six
   10:20        years old maybe. Maybe even before that.
   10:21        Q. And when did your relationship,
   10:22        or romantic relationship with Mr. Keefer
   10:23        begin?
   11:01        A. Not until 2007. About 2007.

13:01 - 13:09   Keefer, Emily 2020-09-23
   13:01        Q. That's fine. So, when did
   13:02        you -- was your acquaintance with Mr.
   13:03        Keefer continuous from school through
   13:04        when you began your romantic
   13:05        relationship, or did -- go ahead.
   13:06        A. No, sir.
   13:07        Q. So you fell out of touch for a
   13:08        while?
   13:09        A. For quite a while, yes.

14:05 - 14:21   Keefer, Emily 2020-09-23
   14:05        Q. Thank you. So Mr. Keefer was --
   14:06        you said you -- said that Mr. Keefer was
   14:07        living in Georgia when you became
   14:08        reacquainted?
   14:09        A. Correct.
   14:10        Q. And was he in the military at
   14:11        that time?
   14:12        A. Yes.
   14:13        Q. And did you know how long he had
   14:14        been in the military?
   14:15        A. I couldn't give you an exact
   14:16        date when -- maybe six months. But I
   14:17        can't -- I can't, you know, give you an
   14:18        exact date. I'm not certain.
   14:19        Q. It hadn't been long?
   14:20        A. No. Not -- not terribly long,
   14:21        no.

14:22 - 15:07   Keefer, Emily 2020-09-23
   14:22        Q. Okay. And had Mr. Keefer been           Re: [14:22 to 15:07]                                                                     OBJECTION WITHDRAWN,
   14:23        married before your relationship began?    Pltf Obj 402, 403                                                                        3/13/2021
   15:01        A. He had, yes.
                                                            Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 206 of 305



   15:02        Q. Had that marriage ended by the
   15:03        time you were in contact?
   15:04        A. That, I am not certain.
   15:05        Q. Had he separated from his first
   15:06        wife?
   15:07        A. Oh, yes.

16:12 - 16:17   Keefer, Emily 2020-09-23
   16:12        Q. So, how long were you in touch
   16:13        with Mr. Keefer before you got married?
   16:14        A. Between four and six months. I
   16:15        couldn't tell you. It was long distance
   16:16        and, like I said, timelines, everything
   16:17        runs together.

17:13 - 17:15   Keefer, Emily 2020-09-23
   17:13        Q. Okay. Do you remember the date
   17:14        of your wedding?
   17:15        A. March 1st, 2008.

20:08 - 20:10   Keefer, Emily 2020-09-23
   20:08        Q. After your marriage to Mr.
   20:09        Keefer, is that when you moved to
   20:10        Georgia?

20:16 - 21:16   Keefer, Emily 2020-09-23
   20:16        Yes. I -- I moved to Georgia
   20:17        after we were married.
   20:18        Q. Was that immediate, or was there
   20:19        a delay?
   20:20        A. There was an approximate lapse
   20:21        of time of about a month just to get
   20:22        things situated and, you know, taken care
   20:23        of. It wasn't a knee-jerk move. It --
   21:01        everything was laid out and taken care of
   21:02        before I moved.
   21:03        Q. And where were you living when
   21:04        you moved to -- when you moved in with
   21:05        Mr. Keefer in Georgia?
   21:06        A. On base. Base housing, Fort
   21:07        Benning.
   21:08        Q. And was that an apartment?
   21:09        A. If you're familiar with base
   21:10        housing, it was an older -- okay. Well,
   21:11        it was an older section. It was like a
   21:12        multifamily kind of -- almost like a
   21:13        townhouse. But it was probably six --
   21:14        six families in one building, but we all
   21:15        had our own space. Does that make sense?
   21:16        I don't even know how to describe it.

24:18 - 24:21   Keefer, Emily 2020-09-23
   24:18        Q. Okay. When you were living on a
   24:19        base -- bases with Mr. Keefer, did he
   24:20        ever bring home hearing protection
   24:21        devices?

25:02 - 25:03   Keefer, Emily 2020-09-23
   25:02        A. As part of his uniform, I -- I
   25:03        saw them.

25:04 - 25:06   Keefer, Emily 2020-09-23
                                                            Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 207 of 305



   25:04        Q. Okay. Can you describe the
   25:05        devices?
   25:06        A. I could not. No.

26:22 - 26:22   Keefer, Emily 2020-09-23
   26:22        Q. Do you recognize those earplugs?

27:01 - 27:06   Keefer, Emily 2020-09-23
   27:01        A. I do not. I should clarify.
   27:02        His ear protection was always in a case
   27:03        that was on like a chain that he would
   27:04        put on his belt. So I didn't actually
   27:05        see the protection, the actual earplug.
   27:06        It was a case that he carried.

27:11 - 27:13   Keefer, Emily 2020-09-23
   27:11        What was your understanding of
   27:12        Mr. Keefer's role in the military when he
   27:13        was serving in the United States?

27:15 - 27:17   Keefer, Emily 2020-09-23
   27:15        A. He was a medic.
   27:16        Q. And what did you understand his
   27:17        sort of daily responsibilities to be?

27:19 - 27:19   Keefer, Emily 2020-09-23
   27:19        A. I have no idea.

31:17 - 31:19   Keefer, Emily 2020-09-23
   31:17        Q. Did he mention wearing any
   31:18        particular hearing -- hearing protection
   31:19        devices when he served in Iraq?

31:21 - 32:01   Keefer, Emily 2020-09-23
   31:21        A. Again, there wasn't very much
   31:22        information shared about what he did or
   31:23        what his responsibilities were while he
   32:01        was there.

33:02 - 33:16   Keefer, Emily 2020-09-23
   33:02        When in particular would you
   33:03        note -- sort of date this change? When
   33:04        did you first notice a decline in Mr.
   33:05        Keefer's hearing?
   33:06        A. There weren't a lot of -- well,
   33:07        I mean, there was training -- it was -- I
   33:08        mean, it was gradual. It -- it wasn't
   33:09        like a night-and-day difference one day.
   33:10        You know, there were a lot of training
   33:11        exercises. There was TDYs. So it was
   33:12        just -- it -- it was a gradual change. I
   33:13        would say -- you know, I couldn't give
   33:14        you a specific date or even a specific
   33:15        year. I just know that over the years it
   33:16        got worse.

33:23 - 34:02   Keefer, Emily 2020-09-23
   33:23        Q. Yeah. Do you recall if in 2008
   34:01        you noticed any decline in Mr. Keefer's
   34:02        hearing?

34:04 - 34:09   Keefer, Emily 2020-09-23
                                                            Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 208 of 305



   34:04        A. In 2008? That -- that was right
   34:05        at the beginning. So that would have
   34:06        kind of been more of my -- I guess more
   34:07        of the better baseline for me because
   34:08        that was the beginning for us, the
   34:09        beginning of every day for us.

34:18 - 34:22   Keefer, Emily 2020-09-23
   34:18        During that first year of living
   34:19        together in Georgia, you did not notice
   34:20        any change in Mr. Keefer's hearing from
   34:21        when you had first gotten back in
   34:22        contact. Is that correct?

35:01 - 35:11   Keefer, Emily 2020-09-23
   35:01        A. There was a slight difference.
   35:02        You know, like I said, it -- it was
   35:03        gradual throughout the time. It -- it
   35:04        gradually got worse. But yes, there was
   35:05        a slight difference. Each year it was --
   35:06        it was different. Back in 2007, you
   35:07        know, you're using a Razr flip phone, and
   35:08        there wasn't options for much else. And
   35:09        yes, I noticed a difference. Was it a
   35:10        huge difference? Probably not. Was
   35:11        there a difference? Yes.

35:12 - 35:22   Keefer, Emily 2020-09-23
   35:12        Q. And what was the main -- sort of
   35:13        the first thing that tipped you off as to
   35:14        a decline in Mr. Keefer's hearing?
   35:15        A. When you have to say something
   35:16        more than once. I mean, that was pretty
   35:17        self-explanatory. I would hope that my
   35:18        husband wasn't ignoring me, but you and I
   35:19        both know that that happens sometimes.
   35:20        Q. Did that ever happen early on in
   35:21        your -- when you became reacquainted with
   35:22        Mr. Keefer?

36:01 - 36:04   Keefer, Emily 2020-09-23
   36:01        A. When I had to repeat myself?
   36:02        Q. Yes.
   36:03        A. Early on? Not nearly as much as
   36:04        later on.

36:12 - 37:01   Keefer, Emily 2020-09-23
   36:12        Q. It's fair enough. But you
   36:13        noticed -- you first noticed having to
   36:14        repeat yourself more often in 2008. Is
   36:15        that your testimony?
   36:16        A. More often? I -- I wouldn't --
   36:17        I'm not going to say that's my testimony.
   36:18        I told you that there was gradual -- it
   36:19        gradually got worse. It gradually got to
   36:20        the point where I was repeating myself
   36:21        more often. From day one to day 365,
   36:22        yes. I mean, I repeated myself more.
   36:23        Was I repeating myself as much as the
   37:01        end? No.

37:02 - 37:06   Keefer, Emily 2020-09-23
                                                             Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 209 of 305



   37:02        Q. And you also mentioned that Mr.
   37:03        Keefer -- well, did -- did you notice Mr.
   37:04        Keefer having trouble understanding
   37:05        conversation in groups of people?
   37:06        A. Yes.

37:07 - 38:10   Keefer, Emily 2020-09-23
   37:07        Q. And when -- when did you first
   37:08        notice that?
   37:09        A. I --
   37:10        Q. Go ahead. Sorry.
   37:11        A. Now, I can't speak for him. I
   37:12        just noticed the -- his body language,
   37:13        his facial expressions. And yes, it was
   37:14        a dumbfounded look, like he wasn't sure
   37:15        what exactly was going on or what was
   37:16        being said.
   37:17        Q. And when did you first notice
   37:18        that?
   37:19        A. Probably -- probably later in
   37:20        that year. Early on in the marriage, we
   37:21        spent more time with like groups. Once
   37:22        we had our family, it wasn't so much
   37:23        groups. So younger years, early on in
   38:01        our marriage, I noticed that. But it --
   38:02        it continued and, you know, even through
   38:03        his service, I did notice if we went to
   38:04        events or whatnot -- when I say "events,"
   38:05        I mean like battalion events or unit
   38:06        events where he was with his coworkers --
   38:07        it would be the same thing. Standing in
   38:08        a group of, you know, four or six people
   38:09        even close, you could almost see the
   38:10        struggle.

38:18 - 38:21   Keefer, Emily 2020-09-23
   38:18        Q. So, before Mr. Keefer deployed           Re: [38:18 to 38:21]                                                               OBJECTION WITHDRAWN,
   38:19        to Iraq, had you already noticed having     Pltf Obj Incomplete                                                                3/13/2021
   38:20        to repeat yourself more often?              Designation
   38:21        A. In the beginning, yes.

                                                                                        38:22 - 39:02   Keefer, Emily 2020-09-23
                                                                                           38:22        Q. And had you noticed Mr. Keefer
                                                                                           38:23        having trouble interacting in social
                                                                                           39:01        settings?
                                                                                           39:02        A. Some.

39:08 - 39:12   Keefer, Emily 2020-09-23
   39:08        Before Mr. Keefer, deployed to
   39:09        Iraq in late 2009, had you noticed him
   39:10        having more difficulty interacting in
   39:11        social settings?
   39:12        A. Yes.

39:14 - 39:15   Keefer, Emily 2020-09-23
   39:14        A. But it still wasn't as much as
   39:15        the end.

44:11 - 44:11   Keefer, Emily 2020-09-23
   44:11        Q. Did Mr. Keefer have any ringing

44:12 - 44:22   Keefer, Emily 2020-09-23
                                                              Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 210 of 305



   44:12        in the ear, or did he complain of ringing
   44:13        in his ears at any point during his
   44:14        military service?
   44:15        A. Yes, he did.
   44:16        Q. And when did that begin?
   44:17        A. Noticed more probably right
   44:18        after we moved to Hawaii, I want to say.
   44:19        Q. Was that the first -- the first
   44:20        you heard of ringing in the ears was --
   44:21        from Mr. Keefer was after he moved to
   44:22        Hawaii?

45:01 - 45:01   Keefer, Emily 2020-09-23
   45:01        A. That he was vocal.

45:05 - 45:07   Keefer, Emily 2020-09-23
   45:05        Q. So the first time he was vocal           Re: [45:05 to 45:07]                                                         OBJECTION WITHDRAWN,
   45:06        about ringing in the ears was after he      Pltf Obj 611; leading, 602                                                   3/13/2021
   45:07        moved to Hawaii?

45:09 - 45:09   Keefer, Emily 2020-09-23
   45:09        Q. Is that correct?

45:11 - 45:16   Keefer, Emily 2020-09-23
   45:11        A. That he was vocal with me.               Re: [45:11 to 45:16]                                                         OBJECTION WITHDRAWN,
   45:12        Q. I'm sorry. So there was no               Pltf Obj 611; leading;                                                       3/13/2021
   45:13        complaint of ringing in the ears that you   cumulative
   45:14        recall from Mr. Keefer before he moved to
   45:15        Hawaii?
   45:16        A. Not that I recall.

49:22 - 49:23   Keefer, Emily 2020-09-23
   49:22        Q. When did you and Mr. Keefer
   49:23        leave Hawaii?

50:02 - 51:01   Keefer, Emily 2020-09-23
   50:02        A. Two thousand -- I -- I left in
   50:03        February of 2015. He left after his ETS
   50:04        date, I believe in April of 2015.
   50:05        Q. And when you left in February,
   50:06        where did you go?
   50:07        A. Oklahoma.
   50:08        Q. And why did you go to Oklahoma?
   50:09        A. Because I got a job with the
   50:10        Department of Corrections.
   50:11        Q. And where in Oklahoma was that?
   50:12        A. Hobart.
   50:13        Q. And where is Hobart?
   50:14        A. Southwest Oklahoma.
   50:15        Q. And Mr. Keefer joined you there
   50:16        two months later?
   50:17        A. Correct.
   50:18        Q. Had Mr. Keefer found a job in
   50:19        Oklahoma at that time?
   50:20        A. When he got there, I don't
   50:21        believe he had a job. It was shortly
   50:22        after.
   50:23        Q. And why did Mr. Keefer leave the
   51:01        military?

51:03 - 51:09   Keefer, Emily 2020-09-23
   51:03        A. I couldn't tell you. He -- it's          Re: [51:03 to 51:09]                                                         OBJECTION WITHDRAWN
                                                             Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 211 of 305



   51:04        my understanding he decided to ETS.         Pltf Obj 402, 403, 602, MIL re                                              [51:03-51:06], 3/13/2021
   51:05        Q. And what -- what does ETS mean?          bad acts
   51:06        A. End of time in service.                                                                                              SUSTAINED as to [51:07-
   51:07        Q. Do you understand that Mr.                                                                                           51:09]
   51:08        Keefer ever had any disciplinary
   51:09        proceedings brought against him?

51:11 - 52:09   Keefer, Emily 2020-09-23
   51:11        A. Towards the end, he -- he lost           Re: [51:11 to 52:09]                                                        SUSTAINED
   51:12        rank at one point.                          Pltf Obj 402, 403, 602, MIL re
   51:13        Q. And do you understand why that           bad acts
   51:14        occurred?
   51:15        A. I don't understand why that
   51:16        occurred. I had -- I had an
   51:17        understanding that there was discussion
   51:18        of paperwork that I needed to bring while
   51:19        he was on a training exercise to his
   51:20        first sergeant. His first sergeant --
   51:21        and this did not come from Lewie. It
   51:22        came from his first sergeant. I don't do
   51:23        paperwork. I'm not a gopher. I was not
   52:01        in the military, so I did not take
   52:02        paperwork to the first sergeant that was
   52:03        stateside. That -- that was my
   52:04        understanding where it stemmed from.
   52:05        Beyond that, no idea.
   52:06        Q. So your understanding was that
   52:07        the -- the demotion stemmed from a
   52:08        paperwork problem?
   52:09        A. Correct.

52:11 - 52:17   Keefer, Emily 2020-09-23
   52:11        A. And probably my response, if you         Re: [52:11 to 52:17]                                                        SUSTAINED
   52:12        can tell.                                   Pltf Obj 402, 403, 602, MIL re
   52:13        Q. And your -- so -- sorry. I'm             bad acts; incomple de
   52:14        just -- just to be clear, your
   52:15        understanding was that your failure to
   52:16        deliver paperwork on behalf of Mr. Keefer
   52:17        was related to his demotion?

52:19 - 53:09   Keefer, Emily 2020-09-23
   52:19        A. That was my understanding, yes.          Re: [52:19 to 53:09]                                                        SUSTAINED
   52:20        Q. And you mentioned a training             Pltf Obj 402, 403, 602, MIL re
   52:21        exercise in relation to this paperwork.     bad acts, cumulative
   52:22        What -- what are you referring to?
   52:23        A. He was in Thailand. I couldn't
   53:01        tell you how long he was there, but they
   53:02        went there for a training exercise.
   53:03        Q. And do you know -- this
   53:04        paperwork, do you know what it was
   53:05        supposed to accomplish?
   53:06        A. I have no idea.
   53:07        Q. But you understood that it was
   53:08        something that needed to be delivered for
   53:09        Mr. Keefer that the Army required?

53:11 - 54:04   Keefer, Emily 2020-09-23
   53:11        A. I don't know that it had                 Re: [53:11 to 54:04]                                                        SUSTAINED
   53:12        anything to do with him, honestly. I        Pltf Obj 402, 403, 602, MIL re
   53:13        just knew I didn't know where paperwork     bad acts, cumulative
   53:14        was, I didn't know what paperwork they
   53:15        were talking about, and I wasn't going to
                                                             Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 212 of 305



   53:16        deliver something because I wasn't in the
   53:17        military. They weren't going to tell me
   53:18        what to do.
   53:19        Q. So this direction to deliver
   53:20        paperwork came from the sergeant?
   53:21        A. Correct.
   53:22        Q. And your -- sorry. I'm just
   53:23        trying to be clear on -- on -- on
   54:01        everything. You -- you understood that
   54:02        this was something that the military
   54:03        needed on Mr. Keefer's behalf in relation
   54:04        to this training exercise?

54:06 - 54:11   Keefer, Emily 2020-09-23
   54:06        A. I have no idea what it was for.          Re: [54:06 to 54:11]                                                        SUSTAINED
   54:07        It was never clarified.                     Pltf Obj 402, 403, 602, MIL re
   54:08        Q. But at the -- at the least, it           bad acts, cumulative
   54:09        was something that they needed from Mr.
   54:10        Keefer, that -- that the Army needed from
   54:11        Mr. Keefer?

54:13 - 54:23   Keefer, Emily 2020-09-23
   54:13        A. Potentially. Again, I didn't             Re: [54:13 to 54:23]                                                        SUSTAINED
   54:14        know a lot about even what the request --   Pltf Obj 402, 403, 602, MIL re
   54:15        or why the request was made.                bad acts, cumulative, vague
   54:16        Q. And I -- you may have -- I think
   54:17        you testified to this already. But just
   54:18        to be clear on the story, do you
   54:19        understand that the -- your -- the fail-
   54:20        -- the Army -- strike that -- that the
   54:21        failure to submit this paperwork violated
   54:22        some Army rule and led to -- in part at
   54:23        least to Mr. Keefer's demotion?

55:02 - 55:14   Keefer, Emily 2020-09-23
   55:02        A. That, I couldn't tell you.               Re: [55:02 to 55:14]                                                        SUSTAINED
   55:03        Again, I didn't know what the paperwork     Pltf Obj 402, 403, 602, MIL re
   55:04        was, why it was being requested, or what    bad acts, cumulative,
   55:05        they needed it for. I -- I wasn't sure      misstates
   55:06        why he was requested -- or the sergeant,
   55:07        rather, requested paperwork while he was
   55:08        stateside but Lewie was in Thailand. It
   55:09        was pretty apparent that Lewie was not
   55:10        going to be able to get the paperwork,
   55:11        whatever the paperwork was.
   55:12        Q. Right. So, could he -- but you
   55:13        believe that this paperwork issue was
   55:14        related to the demotion?

55:16 - 56:07   Keefer, Emily 2020-09-23
   55:16        A. It wasn't the paperwork issue.           Re: [55:16 to 56:07]                                                        SUSTAINED
   55:17        It was my attitude issue.                   Pltf Obj 402, 403, 602, MIL re
   55:18        Q. So your understanding is that            bad acts, cumulative,
   55:19        your attitude and interactions with the     misstates
   55:20        sergeant contributed to Mr. Keefer's
   55:21        demotion?
   55:22        A. That is my understanding.
   55:23        Q. And can you describe your
   56:01        interactions with the sergeant?
   56:02        A. Essentially what I said earlier.
   56:03        "I'm not in the Army, and you're not
   56:04        going to tell me what to do."
                                                            Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 213 of 305



   56:05        Q. And was this Mr. Keefer's
   56:06        understanding of the demotion as well,
   56:07        that it was --

56:09 - 56:12   Keefer, Emily 2020-09-23
   56:09        A. I have no idea, but that is what        Re: [56:09 to 56:12]                                                        SUSTAINED
   56:10        he told me.                                Pltf Obj 402, 403, MIL re bad
   56:11        Q. That his demotion was related to        acts, cumulative; 611; leading
   56:12        your interactions with the sergeant?

56:14 - 56:14   Keefer, Emily 2020-09-23
   56:14        A. Correct.                                Re: [56:14 to 56:14]                                                        SUSTAINED
                                                           Pltf Obj 402, 403, 602, MIL re
                                                           bad acts, cumulative, vague

59:08 - 59:19   Keefer, Emily 2020-09-23
   59:08        Q. Did you -- did you speak with
   59:09        anyone about the deposition?
   59:10        A. Not really.
   59:11        Q. Did you speak with anyone at all
   59:12        about the deposition?
   59:13        A. I was made aware of some
   59:14        questions that might be asked or
   59:15        direction taken.
   59:16        Q. And who did you speak with?
   59:17        A. I spoke with Mr. Bouk.
   59:18        Q. Is that Mr. Bouk maybe?
   59:19        A. Yes. I'm sorry.

60:09 - 60:12   Keefer, Emily 2020-09-23
   60:09        Q. And how long did you talk?
   60:10        A. Maybe thirty minutes.
   60:11        Q. And just a single conversation?
   60:12        A. Yes.

64:16 - 65:01   Keefer, Emily 2020-09-23
   64:16        Q. So, earlier we talked about Mr.         Re: [64:16 to 65:01]                                                        OBJECTIONS
   64:17        Keefer's responsibilities in the           Pltf Obj 611; leading                                                       WITHDRAWN, 3/13/2021
   64:18        military. Mr. Keefer didn't tell you
   64:19        much about his duties in the military.
   64:20        Is that accurate?
   64:21        A. Correct.
   64:22        Q. So you don't know much -- you
   64:23        don't know what noises he was exposed to
   65:01        while serving in the United States?

65:03 - 65:03   Keefer, Emily 2020-09-23
   65:03        A. Correct.

65:05 - 65:07   Keefer, Emily 2020-09-23
   65:05        Q. And you don't know what noises          Re: [65:05 to 65:07]                                                        OBJECTIONS
   65:06        he -- he was exposed to while serving in   Pltf Obj 611; leading                                                       WITHDRAWN, 3/13/2021
   65:07        Iraq?

65:09 - 65:13   Keefer, Emily 2020-09-23
   65:09        A. I was not made aware.                   Re: [65:09 to 65:13]                                                        OBJECTIONS
   65:10        Q. And you don't know whether Mr.          Pltf Obj 611; leading                                                       WITHDRAWN, 3/13/2021
   65:11        Keefer wore hearing protection in 2008
   65:12        when you were living in Georgia. Is that
   65:13        correct?

65:15 - 65:20   Keefer, Emily 2020-09-23
                                                             Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 214 of 305



   65:15        A. I don't know.                            Re: [65:15 to 65:20]                                                        OBJECTIONS
   65:16        Q. And you don't know whether he            Pltf Obj 611; leading                                                       WITHDRAWN, 3/13/2021
   65:17        wore hearing protection in 2009, whether
   65:18        in Georgia or in Iraq; correct?
   65:19        A. I have no idea. I'm not a
   65:20        babysitter.

65:21 - 66:22   Keefer, Emily 2020-09-23
   65:21        Q. And you don't know whether he            Re: [65:21 to 66:22]                                                        OBJECTIONS
   65:22        wore hearing protection in Iraq or in       Pltf Obj 611; leading                                                       WITHDRAWN, 3/13/2021
   65:23        Georgia in 2010?
   66:01        A. Again, I -- I'm not a
   66:02        babysitter. I have no idea.
   66:03        Q. And you don't know whether he
   66:04        wore hearing protection in -- in 2011 in
   66:05        Georgia or Hawaii?
   66:06        A. Do we have to do this for every
   66:07        year?
   66:08        Q. There's a --
   66:09        A. Because I have no idea. I'm not
   66:10        a babysitter.
   66:11        Q. And you don't know whether he
   66:12        wore hearing protection in 2012 in
   66:13        Hawaii?
   66:14        A. I have no idea.
   66:15        Q. And you don't know whether he
   66:16        wore hearing protection in 2013 in
   66:17        Hawaii?
   66:18        A. I have no idea.
   66:19        Q. Or in 2014 in Hawaii?
   66:20        A. I have no idea.
   66:21        Q. Or in 2015 in Hawaii?
   66:22        A. No idea.

66:23 - 67:06   Keefer, Emily 2020-09-23
   66:23        Q. You mentioned earlier that you
   67:01        -- that Mr. Keefer kept his earplugs in a
   67:02        case on his uniform.
   67:03        A. Correct.
   67:04        Q. Can you describe the case?
   67:05        A. It was like an olive-green
   67:06        plastic maybe oblong case.

68:10 - 68:14   Keefer, Emily 2020-09-23
   68:10        Keefer -- oh, sorry, Ms. Keefer, before
   68:11        the break we were discussing the case
   68:12        that Mr. Keefer kept his earplugs in. Do
   68:13        you remember that?
   68:14        A. Sure.

68:15 - 69:02   Keefer, Emily 2020-09-23
   68:15        Q. I'm going to show you a picture
   68:16        now. Do you see that?
   68:17        (Exhibit 2 was marked for identification
   68:18        and is attached.)
   68:19        A. Yes.
   68:20        Q. You can ignore those earplugs
   68:21        for now. Is this the case that you
   68:22        remember seeing?
   68:23        A. That is the case.
   69:01        Q. That is the case that you
   69:02        remember?
                                                             Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 215 of 305




69:04 - 69:04   Keefer, Emily 2020-09-23
   69:04        A. Yes.

69:05 - 69:06   Keefer, Emily 2020-09-23
   69:05        Q. And do you recall these earplugs
   69:06        that are depicted next to the case?

69:09 - 69:10   Keefer, Emily 2020-09-23
   69:09        A. I never saw what was in the
   69:10        case.

70:01 - 70:08   Keefer, Emily 2020-09-23
   70:01        Q. Earlier we were talking about a          Re: [70:01 to 70:08]                                                        SUSTAINED
   70:02        disciplinary proceeding involving Mr.       Pltf Obj 402, 403, 602,
   70:03        Keefer. Do you remember that?               cumulative, MIL re bad acts
   70:04        A. Yes.
   70:05        Q. And Mr. Keefer told you that the
   70:06        reason for these disciplinary proceedings
   70:07        was your attitude and interactions with
   70:08        his sergeant. Is that right?

70:11 - 70:22   Keefer, Emily 2020-09-23
   70:11        A. Correct.                                 Re: [70:11 to 70:22]                                                        SUSTAINED
   70:12        Q. Was there any other reason that          Pltf Obj 402, 403, 602,
   70:13        you were aware of for Mr. -- the            cumulative, MIL re bad acts
   70:14        disciplinary proceedings brought against
   70:15        Mr. Keefer?
   70:16        A. No. Not that I was aware.
   70:17        Q. He never mentioned any
   70:18        allegations of misconduct that were
   70:19        brought against him?
   70:20        A. No.
   70:21        Q. And he never mentioned sexual
   70:22        harassment?

71:10 - 71:19   Keefer, Emily 2020-09-23
   71:10        Q. Were you aware that Mr. Keefer           Re: [71:10 to 71:19]                                                        SUSTAINED
   71:11        had been charged with sexual harassment     Pltf Obj 402, 403, 602,
   71:12        at any point during his military service?   cumulative, MIL re bad acts
   71:13        A. I was not.
   71:14        Q. And did -- after your marriage,
   71:15        did Mr. Keefer ever discuss with you
   71:16        charges of any misconduct, including
   71:17        sexual harassment, that had been brought
   71:18        against him during the military, his
   71:19        military service?

71:21 - 72:15   Keefer, Emily 2020-09-23
   71:21        A. He did not.                              Re: [71:21 to 72:15]                                                        OBJECTIONS WITHDRAWN
   71:22        Q. So after -- Mr. Keefer left the          Pltf Obj 402, 403, 602,                                                     [71:22-72:15], 3/13/2021
   71:23        military, and you relocated to Oklahoma     cumulative,
   72:01        in early 2015. Is that correct?                                                                                         SUSTAINED as to [71:21]
   72:02        A. Correct.
   72:03        Q. And when did your marriage end?
   72:04        A. We were divorced -- it was
   72:05        finalized in March of 2017.
   72:06        Q. And did you live together from
   72:07        Oklahoma -- or your move to Oklahoma
   72:08        until you were divorced?
   72:09        A. Until October of 2016. I moved
   72:10        out of the home for approximately two
                                                             Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 216 of 305



   72:11        months, two and a half months, moved back
   72:12        in in December. I believe it was the
   72:13        following May in 2017 is when he moved
   72:14        out of the home. And then the divorce in
   72:15        2018.

73:10 - 73:12   Keefer, Emily 2020-09-23
   73:10        Q. Did you notice Mr. Keefer having
   73:11        more difficulty socializing with others
   73:12        after he left the military?

73:14 - 73:16   Keefer, Emily 2020-09-23
   73:14        A. I was seeing the same sort of
   73:15        characteristics I guess maybe on a
   73:16        greater scale.

73:17 - 74:03   Keefer, Emily 2020-09-23
   73:17        Q. So, earlier you mentioned that
   73:18        there was a steady decline in Mr.
   73:19        Keefer's hearing for -- for several
   73:20        years. Is that correct?
   73:21        A. You said a steady decline for
   73:22        several years?
   73:23        Q. Yes.
   74:01        A. Correct.
   74:02        Q. Was there a point at which that
   74:03        decline ended and it stabilized?

74:05 - 74:09   Keefer, Emily 2020-09-23
   74:05        A. I guess I'm -- I don't recall if
   74:06        there was -- if it stabilized or if it
   74:07        got worse. After the military, it was
   74:08        day to day. I mean, that's just what we
   74:09        did.

75:20 - 76:01   Keefer, Emily 2020-09-23
   75:20        Q. When you were living with Mr.            Re: [75:20 to 76:01]                                                        OBJECTIONS
   75:21        Keefer when he was in the military and      Pltf Obj 402, vague, compound,                                              WITHDRAWN, 3/13/2021
   75:22        after his military service, you said you    MIL C4 - non-military noise
   75:23        had a lawn (inaudible). Is that right?      exposure
   76:01        A. Uh-huh.

76:11 - 78:02   Keefer, Emily 2020-09-23
   76:11        Q. So I'll just restate the                 Re: [76:11 to 78:02]                                                        OBJECTIONS
   76:12        question. I think my last question may      Pltf Obj 402, 403, 602, vague,                                              WITHDRAWN, 3/13/2021
   76:13        have been, did Mr. Keefer mow the lawn at   MIL C4 - non-military noise
   76:14        those residences?                           exposure
   76:15        A. I did a majority of the lawn
   76:16        work.
   76:17        Q. So you -- you usually mowed the
   76:18        lawn?
   76:19        A. Yes, I usually mowed the lawn.
   76:20        Q. And that was true in Georgia?
   76:21        A. In Georgia, in Hawaii, when we
   76:22        moved to Hobart, yes.
   76:23        Q. Did Mr. Keefer ever mow the
   77:01        lawn?
   77:02        A. He did mow the lawn on occasion.
   77:03        Q. How often, would you say?
   77:04        A. That, I'm not sure of.
   77:05        Q. Once a week?
   77:06        A. You said once a week? No.
                                                            Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 217 of 305



   77:07        Q. Once a month?
   77:08        A. That was very -- it was -- it
   77:09        was a rare occasion. Like I said, I took
   77:10        care of the lawn work.
   77:11        Q. And when Mr. Keefer mowed the
   77:12        lawn, did he wear hearing protection?
   77:13        A. I have no idea.
   77:14        Q. Did you ever watch Mr. Keefer --
   77:15        see Mr. Keefer while he was mowing the
   77:16        lawn?
   77:17        A. I don't babysit.
   77:18        Q. Did you ever -- when you mowed
   77:19        the lawn, did you wear hearing
   77:20        protection?
   77:21        A. I did not.
   77:22        Q. And what kind of mower did you
   77:23        have?
   78:01        A. I used a push mower. Very small
   78:02        lawns at every location.

78:03 - 78:04   Keefer, Emily 2020-09-23
   78:03        Q. Did you own any hearing
   78:04        protection when you lived together with

78:05 - 78:16   Keefer, Emily 2020-09-23
   78:05        Mr. Keefer?
   78:06        A. Yes.
   78:07        Q. What models of or what types of
   78:08        hearing protection did you have?
   78:09        A. Like muffs. Well, the muffs
   78:10        were more for the kids and I. I don't
   78:11        know about -- I know my mom had given
   78:12        us -- given me, rather, some Styrofoam
   78:13        little pluggers that I never used.
   78:14        Q. And you said -- you said the
   78:15        muffs were more for the kids and you?
   78:16        A. Yes.

79:09 - 79:18   Keefer, Emily 2020-09-23
   79:09        Q. Did Mr. Keefer ever wear the ear        Re: [79:09 to 79:18]                                                        OBJECTIONS
   79:10        muffs?                                     Pltf Obj misstates                                                          WITHDRAWN, 3/13/2021
   79:11        A. I don't recall.
   79:12        Q. You don't have any recollection
   79:13        of him ever wearing the ear muffs?
   79:14        A. I don't recall.
   79:15        Q. So no, you have no recollection
   79:16        of him ever wearing the ear muffs?
   79:17        A. That's what I just said. I
   79:18        don't recall.

79:19 - 80:01   Keefer, Emily 2020-09-23
   79:19        Q. You also mentioned you had foam         Re: [79:19 to 80:01]                                                        OVERRULED
   79:20        earplugs that you could roll up? Is that   Pltf Obj 611; leading
   79:21        right?
   79:22        A. Correct.
   79:23        Q. And you didn't use those very
   80:01        often?

80:03 - 80:09   Keefer, Emily 2020-09-23
   80:03        A. I didn't use them at all.
   80:04        Q. Did the children ever use them?
   80:05        A. No.
                                                            Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 218 of 305



   80:06        Q. Did Mr. Keefer ever use them, to
   80:07        your knowledge?
   80:08        A. Not that I'm aware. I have no
   80:09        idea whether he did or did not.

80:10 - 80:11   Keefer, Emily 2020-09-23
   80:10        Q. Did you and Mr. Keefer ever             Re: [80:10 to 80:11]                                                                       OBJECTIONS
   80:11        attend any loud events together?           Pltf Obj Vague; MIL C4 -                                                                   WITHDRAWN, 3/13/2021
                                                           non-military noise exposure

80:13 - 80:15   Keefer, Emily 2020-09-23
   80:13        A. I wouldn't say anything                 Re: [80:13 to 80:15]                                                                       OBJECTIONS
   80:14        particularly loud.                         Pltf Obj Vague; MIL C4 -                                                                   WITHDRAWN, 3/13/2021
   80:15        Q. Did you ever attend concerts?           non-military noise exposure

80:17 - 80:18   Keefer, Emily 2020-09-23
   80:17        A. We went to one concert.                 Re: [80:17 to 80:18]                                                                       OBJECTIONS
   80:18        Q. Did Mr. Keefer wear hearing             Pltf Obj 602, MIL C4 -                                                                     WITHDRAWN, 3/13/2021
                                                           non-military noise exposure,
                                                           OBJ beginning at 80:18
                                                           incomplete designation (add:
                                                           80:19-81:03)

                                                                                            80:19 - 81:03   Keefer, Emily 2020-09-23
                                                                                               80:19        protection at the concert?
                                                                                               80:20        A. It was a Jack Johnson concert,
                                                                                               80:21        pretty mellow. We did not have the
                                                                                               80:22        greatest seats.
                                                                                               80:23        Q. So he did not wear --
                                                                                               81:01        A. It wasn't a loud concert.
                                                                                               81:02        Q. He did not wear hearing
                                                                                               81:03        protection at the Jack Johnson concert?

                                                                                            80:19 - 81:03   Keefer, Emily 2020-09-23
                                                                                               80:19        protection at the concert?
                                                                                               80:20        A. It was a Jack Johnson concert,
                                                                                               80:21        pretty mellow. We did not have the
                                                                                               80:22        greatest seats.
                                                                                               80:23        Q. So he did not wear --
                                                                                               81:01        A. It wasn't a loud concert.
                                                                                               81:02        Q. He did not wear hearing
                                                                                               81:03        protection at the Jack Johnson concert?

81:05 - 81:06   Keefer, Emily 2020-09-23
   81:05        Q. Did Mr. Keefer wear hearing             Re: [81:05 to 81:06]                                                                       OBJECTIONS
   81:06        protection at the concert?                 Pltf Obj 602, MIL C4 -                                                                     WITHDRAWN, 3/13/2021
                                                           non-military noise exposure;
                                                           incomplete designation (add:
                                                           80:19:81:03)

81:08 - 81:08   Keefer, Emily 2020-09-23
   81:08        A. I don't believe he did.                 Re: [81:08 to 81:08]                                                                       OBJECTIONS
                                                           Pltf Obj 602, MIL C4 -                                                                     WITHDRAWN, 3/13/2021
                                                           non-military noise exposure

81:09 - 81:23   Keefer, Emily 2020-09-23
   81:09        Q. Did you ever attend football            Re: [81:09 to 81:23]                                                                       OBJECTIONS
   81:10        games or other sporting events together?   Pltf Obj MIL C4 - non-military                                                             WITHDRAWN, 3/13/2021
   81:11        A. High school football games. We          noise exposure, OBJ beginning
   81:12        lived right next to the stadium.           at 81:9, 602
   81:13        Q. About how -- how often -- how
   81:14        many times did you attend a high school
                                                             Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 219 of 305



   81:15        football game?
   81:16        A. Actually attending the game? I
   81:17        mean, I might recall two or three. Like
   81:18        I said, we -- we lived right next-door.
   81:19        We could look out the kitchen window and
   81:20        watch the game. It wasn't -- we didn't
   81:21        need to go sit in the stands.
   81:22        Q. When you sat in the stands, did
   81:23        Mr. Keefer ever wear hearing protection?

82:02 - 82:02   Keefer, Emily 2020-09-23
   82:02        A. I don't recall.                          Re: [82:02 to 82:02]                                                        OBJECTIONS
                                                            Pltf Obj 602, MIL C4 -                                                      WITHDRAWN, 3/13/2021
                                                            non-military noise exposure

82:13 - 82:18   Keefer, Emily 2020-09-23
   82:13        Q. Did you ever go fishing with Mr.         Re: [82:13 to 82:18]                                                        OBJECTIONS
   82:14        Keefer?                                     Pltf Obj 602, MIL C4 -                                                      WITHDRAWN, 3/13/2021
   82:15        A. I don't think so. That, I'm not          non-military noise exposure
   82:16        sure. If I did, it might have been once.
   82:17        Q. Did Mr. Keefer ever go fishing
   82:18        without you?

82:20 - 83:06   Keefer, Emily 2020-09-23
   82:20        A. Yes. On occasion.                        Re: [82:20 to 83:06]                                                        OBJECTIONS
   82:21        Q. And do you remember the type of          Pltf Obj 602, MIL C4 -                                                      WITHDRAWN, 3/13/2021
   82:22        boat he used when he went fishing?          non-military noise exposure
   82:23        A. I have no idea.
   83:01        Q. You never saw the boat?
   83:02        A. I never saw a boat.
   83:03        Q. And you don't know whether Mr.
   83:04        Keefer wore hearing protection when he
   83:05        went on a boat?
   83:06        A. I have no idea.

85:21 - 86:06   Keefer, Emily 2020-09-23
   85:21        Q. Did -- after being in the
   85:22        military, did you notice Mr. Keefer
   85:23        having trouble hearing people or having
   86:01        trouble with ringing in his ears at
   86:02        restaurants or other social gatherings?
   86:03        A. Trouble hearing people, yes. As
   86:04        far as -- he never complained in a social
   86:05        setting. I guess possibly after, but not
   86:06        during.

86:18 - 86:21   Keefer, Emily 2020-09-23
   86:18        Q. Did the -- the ringing in his            Re: [86:18 to 86:21]                                                        OBJECTIONS
   86:19        ears ever cause him to have to absent       Pltf Obj Vague, 602,                                                        WITHDRAWN, 3/13/2021
   86:20        himself from a conversation or a social
   86:21        gathering?

86:23 - 87:05   Keefer, Emily 2020-09-23
   86:23        A. He never -- during the                   Re: [86:23 to 87:05]                                                        OBJECTIONS
   87:01        interactions, he never mentioned it. If     Pltf Obj vague, 602                                                         WITHDRAWN, 3/13/2021
   87:02        -- if that happened, I wouldn't have
   87:03        known because he didn't tell me.
   87:04        Q. Do -- when the ringing occurred,
   87:05        do you know how long it lasted?

87:07 - 87:09   Keefer, Emily 2020-09-23
   87:07        A. I do not know.                           Re: [87:07 to 87:09]                                                        OBJECTIONS
                                                            Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 220 of 305



   87:08        Q. Do you know if it was more than         Pltf Obj 602, cumulative,                                                   WITHDRAWN, 3/13/2021
   87:09        a minute?                                  vague

87:11 - 87:12   Keefer, Emily 2020-09-23
   87:11        A. I have no idea. He never said
   87:12        how long.

87:13 - 87:21   Keefer, Emily 2020-09-23
   87:13        Q. So, how often did you go, when          Re: [87:13 to 87:21]                                                        OBJECTIONS
   87:14        you were married to Mr. Keefer, out to     Pltf Obj 602, vague                                                         WITHDRAWN, 3/13/2021
   87:15        restaurants together?
   87:16        A. Not very often. Never made a
   87:17        lot of money, so we didn't get to enjoy
   87:18        those types of things very often.
   87:19        Q. Did Mr. Keefer have any
   87:20        objection to going to restaurants, or
   87:21        it's just a budgeting issue?

87:23 - 88:09   Keefer, Emily 2020-09-23
   87:23        A. I wouldn't say that he objected         Re: [87:23 to 88:09]                                                        OBJECTIONS
   88:01        to going to a restaurant. Again, we        Pltf Obj 602, vague                                                         WITHDRAWN, 3/13/2021
   88:02        didn't do it very often, so.
   88:03        Q. Did Mr. Keefer try to avoid any
   88:04        other social gatherings in the years
   88:05        after he left the military?
   88:06        A. There was not very many social
   88:07        gatherings.
   88:08        Q. Did he express any reluctance to
   88:09        attend whatever gatherings there were?

88:11 - 88:11   Keefer, Emily 2020-09-23                                                                                               OBJECTIONS
   88:11        A. Never to me.                            Re: [88:11 to 88:11]                                                        WITHDRAWN, 3/13/2021
                                                           Pltf Obj 602, vague

88:14 - 88:16   Keefer, Emily 2020-09-23
   88:14        So, you have children with Mr.
   88:15        Keefer. Is that correct?
   88:16        A. Correct.

89:02 - 89:21   Keefer, Emily 2020-09-23
   89:02        Q. And is -- is Keefer -- does             Re: [89:02 to 89:21]                                                        OBJECTIONS
   89:03        Keefer still see the children regularly?   Pltf Obj 402                                                                WITHDRAWN, 3/13/2021
   89:04        A. Yes.
   89:05        Q. How often would you say?
   89:06        A. It's every other weekend.
   89:07        Working on two and a half years ago, I
   89:08        moved to Tulsa, which is three hours and
   89:09        twenty minutes from where he's at now.
   89:10        Q. And what sort of things do
   89:11        Keefer and the children do when they see
   89:12        each other?
   89:13        A. They go out fishing. Other than
   89:14        that, I -- I couldn't tell you. That's
   89:15        his time, not mine.
   89:16        Q. Do you take them down to Hobart,
   89:17        or does he come up to Tulsa?
   89:18        A. He has come to Tulsa. And we
   89:19        have arrangements to meet in Oklahoma
   89:20        City, which is approximately halfway
   89:21        between the two of us.

92:05 - 92:15   Keefer, Emily 2020-09-23
                                                             Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 221 of 305



   92:05        Q. Does Mr. Keefer talk to the              Re: [92:05 to 92:15]                                                        OBJECTIONS
   92:06        children on the phone regularly?            Pltf Obj 602                                                                WITHDRAWN, 3/13/2021
   92:07        A. Yes. FaceTime.
   92:08        Q. FaceTime? And do you ever
   92:09        participate in those conversations?
   92:10        A. Not really.
   92:11        Q. Do you -- are you aware of any
   92:12        difficulty communicating in those
   92:13        conversations between Mr. Keefer and the
   92:14        children?
   92:15        A. I'm not aware.

92:16 - 92:18   Keefer, Emily 2020-09-23
   92:16        Q. So to your knowledge, there --           Re: [92:16 to 92:18]                                                        OBJECTIONS
   92:17        there's no -- he has no problems talking    Pltf Obj 602, Cumulative,                                                   WITHDRAWN, 3/13/2021
   92:18        to his children on FaceTime?                misstates

92:21 - 92:22   Keefer, Emily 2020-09-23
   92:21        A. I'm not aware if there are any           Re: [92:21 to 92:22]                                                        OBJECTIONS
   92:22        issues.                                     Pltf Obj 602,                                                               WITHDRAWN, 3/13/2021

92:23 - 93:17   Keefer, Emily 2020-09-23
   92:23        Q. So, you testified that -- I -- I         Re: [92:23 to 93:17]                                                        OVERRULED
   93:01        believe, that your marriage to Mr. Keefer   Pltf Obj OBJ beginning at
   93:02        ended in 2017? Is that right?               92:23, 402, 403, cumulative
   93:03        A. Yes. Then the divorce was
   93:04        finalized in 2018.
   93:05        Q. In 2018? All right. So, when
   93:06        did you -- and there was a separation
   93:07        before the divorce?
   93:08        A. There were two.
   93:09        Q. There were two separations.
   93:10        Okay. When was the first separation?
   93:11        A. October of 2016 until December
   93:12        of 2016.
   93:13        Q. All right. And when was the
   93:14        second separation?
   93:15        A. I believe in May of 2017. And
   93:16        then that was all the way through the
   93:17        divorce.

93:19 - 93:21   Keefer, Emily 2020-09-23
   93:19        Q. And what were the causes of your         Re: [93:19 to 93:21]                                                        SUSTAINED
   93:20        separation, your first separation in        Pltf Obj 402, 403
   93:21        October of 2016?

93:23 - 94:05   Keefer, Emily 2020-09-23
   93:23        A. We grew apart, I mean. Sorry.            Re: [93:23 to 94:05]                                                        SUSTAINED
   94:01        You may not have picked that up. We grew    Pltf Obj 402, 403
   94:02        apart. Things just weren't the same.
   94:03        Q. What -- like, is there anything
   94:04        you can point to that caused you to grow
   94:05        apart?

94:08 - 94:09   Keefer, Emily 2020-09-23
   94:08        Q. Can you point to anything that           Re: [94:08 to 94:09]                                                        SUSTAINED
   94:09        caused you to grow apart?                   Pltf Obj 402, 403, cumulative

94:11 - 95:13   Keefer, Emily 2020-09-23
   94:11        A. It got to a point that I didn't          Re: [94:11 to 95:13]                                                        SUSTAINED
   94:12        want a fourth child.                        Pltf Obj 402, 403, misstates,
   94:13        Q. And did Mr. Keefer want a fourth
                                                             Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 222 of 305



   94:14        child?
   94:15        A. I'm talking about him.
   94:16        Q. So Mr. Keefer --
   94:17        A. I don't -- he was just very
   94:18        irresponsible. I was not going to take
   94:19        care of him along with three other
   94:20        children.
   94:21        Q. Oh, I understand. Sorry. So,
   94:22        in -- in what ways did you have to take
   94:23        care of Mr. Keefer?
   95:01        A. He -- he was just irresponsible.
   95:02        I took care of the house. I took care of
   95:03        the kids. I took care of the bills.
   95:04        It's great to play daddy when mom's the
   95:05        disciplinarian and takes care of
   95:06        everything else. And working full-time,
   95:07        when you express that some things need to
   95:08        change and they don't -- it was kind of a
   95:09        repeat cycle, and I was finally done.
   95:10        Q. And did that -- did Mr. Keefer
   95:11        grow more irresponsible over time, or was
   95:12        it a trait of his throughout your
   95:13        relationship?

95:15 - 95:18   Keefer, Emily 2020-09-23
   95:15        A. That -- I guess there -- there           Re: [95:15 to 95:18]                                                        SUSTAINED
   95:16        was just more -- it was more once he got    Pltf Obj 402, 403, misstates
   95:17        out of the military. It was just -- it
   95:18        was different.

95:23 - 97:10   Keefer, Emily 2020-09-23
   95:23        Q. Did Mr. Keefer do -- you                 Re: [95:23 to 97:10]                                                        OBJECTIONS
   96:01        mentioned earlier that you took care of     Pltf Obj 402, 403, OBJ ending                                               WITHDRAWN, 3/13/2021
   96:02        the lawn throughout the time you lived      at 97:10 MIL C4 - non-military
   96:03        together. Did Mr. Keefer do any other       noise exposure
   96:04        household chores early on in your
   96:05        relationship in 2008, say?
   96:06        A. What types of household chores?
   96:07        If I asked -- if I asked, most of the
   96:08        time he would do things, yes.
   96:09        Q. But there weren't -- were there
   96:10        things that he had responsibility for and
   96:11        did without being given a task to be
   96:12        completed?
   96:13        A. I don't babysit, and I don't
   96:14        give chores to a grown man.
   96:15        Q. Well, that -- that's sort of my
   96:16        question. Were there things that you
   96:17        didn't have to babysit him about, that he
   96:18        just knew were the things that he had to
   96:19        do and he took care of around the house
   96:20        without you having to tell him?
   96:21        A. As far as initiatives, he -- he
   96:22        did do some things. He did. He did some
   96:23        things.
   97:01        Q. And what are some examples of
   97:02        those things?
   97:03        A. He was very good with the kids.
   97:04        If I needed extra time, he took care of
   97:05        the kids. It wasn't walking through the
   97:06        door like some working parents do and
   97:07        they kind of shun their kids. He
                                                              Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 223 of 305



    97:08        definitely was not absent. You know, he
    97:09        was good about cleaning up after dinner,
    97:10        those types of things.

97:11 - 97:21    Keefer, Emily 2020-09-23
   97:11         Q. So he had a good relationship
   97:12         with his children while he was in the
   97:13         military?
   97:14         A. Yeah.
   97:15         Q. And does he have a good
   97:16         relationship with the children today?
   97:17         A. Yes.
   97:18         Q. You haven't noticed -- have you
   97:19         noticed any worsening in their
   97:20         relationship over the years, or has it
   97:21         stayed sort of stable and positive?

97:23 - 98:05    Keefer, Emily 2020-09-23
   97:23         A. For the most part, it's been
   98:01         stable and positive. Obviously, we went
   98:02         through some changes with the oldest
   98:03         graduating high school and getting a job.
   98:04         So there's a little bit less time there,
   98:05         but it's no fault of his.

98:06 - 98:23    Keefer, Emily 2020-09-23
   98:06         Q. And did the -- did Mr. Keefer's          Re: [98:06 to 98:23]                                                        OBJECTIONS
   98:07         willingness to do, you know, the dishes     Pltf Obj OBJ beginning at 98:6                                              WITHDRAWN, 3/13/2021
   98:08         and chores like that, did that change       402, 403, vague
   98:09         over time, or was he consistent in
   98:10         handling a few things like that?
   98:11         A. Give me a time period.
   98:12         Q. Well, just comparing early on in
   98:13         your marriage when you were in the --
   98:14         when he was in the military versus the
   98:15         years leading up to your divorce in
   98:16         Oklahoma.
   98:17         A. It -- I would say that there was
   98:18         probably less that he did leading to the
   98:19         end.
   98:20         Q. So he -- he was doing fewer
   98:21         chores around the house in the last years
   98:22         of your marriage than he had been doing
   98:23         in the beginning?

99:02 - 99:02    Keefer, Emily 2020-09-23                                                                                                OBJECTIONS
   99:02         A. As I recall, yes.                        Re: [99:02 to 99:02]                                                        WITHDRAWN, 3/13/2021
                                                             Pltf Obj 402, 403

99:03 - 100:03   Keefer, Emily 2020-09-23
    99:03        Q. Can -- can you think of any              Re: [99:03 to 100:03]
    99:04        particular things that he stopped doing     Pltf Obj 402, 403                                                           OBJECTIONS WITHDRAWN
    99:05        that he had done before?                                                                                                [99:03-99:12], 3/13/2021
    99:06        A. Any particular? Not
    99:07        necessarily. There was no one particular                                                                                SUSTAINED as to [99:13-
    99:08        thing that he stopped doing.                                                                                            100:03]
    99:09        Q. He just became less inclined to
    99:10        take care of things without you having to
    99:11        tell him to do so?
    99:12        A. I guess you could say that.
    99:13        Q. And so you separated temporarily
    99:14        in late 2016 and then again in May 2017.
                                                               Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 224 of 305



     99:15        Were there any other reasons for the
     99:16        second separation, or was it kind of the
     99:17        same issue?
     99:18        A. It was the same. You know, I
     99:19        moved back into the home because the
     99:20        middle one had a very hard time. She
     99:21        missed her dad, and it was very abrupt
     99:22        when we left. And I thought I owed it to
     99:23        my children to try again. It didn't
    100:01        work. So that -- I mean, that -- there
    100:02        was no in addition to and then it was
    100:03        finally done. It -- it just didn't work.

100:23 - 101:03   Keefer, Emily 2020-09-23
    100:23        Q. So, were there -- were there any         Re: [100:23 to 101:03]                                                      SUSTAINED
    101:01        other causes of the end of your             Pltf Obj 402, 403, misstates
    101:02        relationship other than Mr. Keefer's
    101:03        irresponsibility?

101:05 - 101:06 Keefer, Emily 2020-09-23
    101:05      A. Any other causes? I wouldn't               Re: [101:05 to 101:06]                                                      SUSTAINED
    101:06      say there was any other causes.               Pltf Obj 402, 403, misstates

101:07 - 101:10   Keefer, Emily 2020-09-23
    101:07        Q. So from your perspective, the            Re: [101:07 to 101:10]                                                      OVERRULED
    101:08        sole cause of your growing apart and        Pltf Obj 402, 403, misstates
    101:09        divorce was Mr. Keefer's
    101:10        irresponsibility?

101:12 - 102:08   Keefer, Emily 2020-09-23
    101:12        A. We both changed. It wasn't just          Re: [101:12 to 102:08]                                                      OVERRULED as to [101:12-
    101:13        -- a divorce happens for more than one      Pltf Obj 402, 403, misstates                                                101:20]
    101:14        reason. It's not one person in
    101:15        particular. There's definitely two                                                                                      SUSTAINED as to [101:21-
    101:16        parties when it comes to marriage. And                                                                                  102:08]
    101:17        it -- it wasn't just because of his
    101:18        actions. We were two different people.
    101:19        We were two different people than when we
    101:20        got married.
    101:21        Q. Was there any infidelity in the
    101:22        marriage?
    101:23        A. Not that I'm aware.
    102:01        Q. And who filed for divorce?
    102:02        A. I did.
    102:03        Q. Did Mr. Keefer agree to the
    102:04        divorce?
    102:05        A. It took him -- excuse me. Took
    102:06        him some time to sign the paperwork.
    102:07        There was no -- no dispute to what was
    102:08        written up.

103:05 - 103:22   Keefer, Emily 2020-09-23
    103:05        Q. (By Mr. Carter) Ms. Keefer,              Re: [103:05 to 103:22]                                                      SUSTAINED
    103:06        earlier we were talking about the causes    Pltf Obj 402, 403, MIL re
    103:07        of your divorce from Mr. Keefer. Do you     alleged infidelity
    103:08        remember that?
    103:09        A. Yes.
    103:10        Q. And I asked whether there was
    103:11        any infidelity in the marriage. And what
    103:12        was your answer?
    103:13        A. I said, not that I'm aware.
    103:14        Q. All right. So, I'm just going
                                                               Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 225 of 305



    103:15        to share a document. I'll go to the top
    103:16        here. This is from the deposition that
    103:17        Lewis Keefer gave in this case. I'll
    103:18        scroll down to the bottom here. And it's
    103:19        a little small. Can you read this page
    103:20        328 here? Can you read that text? You
    103:21        don't have to read it out loud. I'm just
    103:22        asking if you can see it.

104:07 - 104:13   Keefer, Emily 2020-09-23
    104:07        Q. Okay. So this is a transcript            Re: [104:07 to 104:13]                                                      SUSTAINED
    104:08        of the deposition that Lewis Keefer gave    Pltf Obj 402, 403, MIL re
    104:09        a couple of months ago in this case. And    alleged infidelity
    104:10        as you'll see, at line 7 here, the
    104:11        question is, "What is the date you were
    104:12        divorced from your second wife?"
    104:13        Did I read that correctly?

104:16 - 104:20   Keefer, Emily 2020-09-23
    104:16        A. Uh-huh. Yes.                             Re: [104:16 to 104:20]                                                      SUSTAINED
    104:17        Q. And Mr. Keefer answered, "I              Pltf Obj 402, 403, MIL re
    104:18        believe it was 2017."                       alleged infidelity
    104:19        So -- and here he's referring to
    104:20        his divorce from you. Is that correct?

104:23 - 105:03   Keefer, Emily 2020-09-23
    104:23        Q. It appears that in this                  Re: [104:23 to 105:03]                                                      SUSTAINED
    105:01        testimony, Mr. Keefer is referring to his   Pltf Obj 402, 403, MIL re
    105:02        divorce from you in 2017. Is that           alleged infidelity
    105:03        correct?

105:05 - 105:20   Keefer, Emily 2020-09-23
    105:05        A. It appears that way.                     Re: [105:05 to 105:20]                                                      SUSTAINED
    105:06        Q. And the question that starts on          Pltf Obj 402, 403, MIL re
    105:07        line 12 is, "And is it your position that   alleged infidelity
    105:08        that divorce resulted exclusively from
    105:09        your inability to communicate because of
    105:10        hearing loss?"
    105:11        And the answer is, "Exclusively,
    105:12        no."
    105:13        Did I read that correctly?
    105:14        A. You did.
    105:15        Q. The next question is, "What
    105:16        other problems were you having that led
    105:17        to the divorce?"
    105:18        The answer is, "Towards the end
    105:19        she preferred the company of other men."
    105:20        Did I read that correctly?

105:22 - 106:05   Keefer, Emily 2020-09-23
    105:22        A. You did read it correctly.               Re: [105:22 to 106:05]                                                      SUSTAINED
    105:23        Q. Is that an accurate statement by         Pltf Obj 402, 403, MIL re
    106:01        Mr. Keefer, "Towards the end she            alleged infidelity
    106:02        preferred the company of other men"?
    106:03        A. It is not.
    106:04        Q. So this statement by Mr. Keefer
    106:05        was false?

106:07 - 106:07 Keefer, Emily 2020-09-23
    106:07      A. Correct.                                   Re: [106:07 to 106:07]                                                      SUSTAINED
                                                              Pltf Obj 402, 403, 602, MIL re
                                                              bad acts
                                                               Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 226 of 305




106:08 - 106:15   Keefer, Emily 2020-09-23
    106:08        Q. One moment while I bring up              Re: [106:08 to 106:15]                                                      SUSTAINED
    106:09        another document.                           Pltf Obj 402, 403, 602, MIL re
    106:10        Can you see this document, Ms.              bad acts, foundation,
    106:11        Keefer?
    106:12        A. I do.
    106:13        Q. As you'll see at the top, it
    106:14        reads "NCO Evaluation Report." Do you
    106:15        see that?

106:16 - 106:16 Keefer, Emily 2020-09-23
    106:16      (Exhibit 4 was marked for identification      Re: [106:16 to 106:16]                                                      SUSTAINED
                                                              Pltf Obj 402, 403, 602, MIL re
                                                              bad acts, foundation

106:18 - 107:07   Keefer, Emily 2020-09-23
    106:18        A. I do.                                    Re: [106:18 to 107:07]                                                      SUSTAINED
    106:19        Q. And do you know what an NCO is?          Pltf Obj 402, 403, MIL re bad
    106:20        A. Repeat that again, please?               acts
    106:21        Q. Do you know what an NCO is?
    106:22        A. I don't remember what the
    106:23        acronym stands for, but I -- yes, I know
    107:01        what an NCO is.
    107:02        Q. It's a position in the military.
    107:03        Is that right?
    107:04        A. Correct.
    107:05        Q. And you see the name listed here
    107:06        is Lewis Keefer?
    107:07        A. Correct.

107:10 - 107:20   Keefer, Emily 2020-09-23
    107:10        Q. And -- sorry. Just let me -- if          Re: [107:10 to 107:20]                                                      SUSTAINED
    107:11        you'll see in this box here in the corner   Pltf Obj 402, 403, 602, MIL re
    107:12        that I'm (inaudible) rater. You see         bad acts, foundation
    107:13        that?
    107:14        A. I see that.
    107:15        Q. And it says on the last line
    107:16        here, "Section Sergeant"?
    107:17        A. Okay.
    107:18        Q. So, here on these fields in Part
    107:19        IV, it states, "Army
    107:20        values/attributes/skills/actions."

108:19 - 109:02   Keefer, Emily 2020-09-23
    108:19        Q. (By Mr. Carter) So you can see           Re: [108:19 to 109:02]                                                      SUSTAINED
    108:20        here in Part IV, there are bullet --        Pltf Obj 402, 403, 602, MIL re
    108:21        bullet comments. And the first one          bad acts, foundation
    108:22        reads, "Professional behavior does not
    108:23        attribute to general good order and
    109:01        discipline."
    109:02        Did I read that correctly?

109:04 - 109:08   Keefer, Emily 2020-09-23
    109:04        A. You did.                                 Re: [109:04 to 109:08]                                                      SUSTAINED
    109:05        Q. And the second says, "Does not           Pltf Obj 402, 403, 602, MIL re
    109:06        always present the personal courage to do   bad acts, foundation
    109:07        or say what is morally right."
    109:08        Did I read that correctly?

109:10 - 109:13 Keefer, Emily 2020-09-23
    109:10      A. That's what it says.                       Re: [109:10 to 109:13]                                                      SUSTAINED
                                                               Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 227 of 305



    109:11        Q. Did Mr. Keefer ever mention to           Pltf Obj 402, 403, 602, MIL re
    109:12        you that his superiors had made this        bad acts, foundation
    109:13        evaluation of his performance?

109:15 - 109:15 Keefer, Emily 2020-09-23
    109:15      A. No.                                        Re: [109:15 to 109:15]                                                      SUSTAINED
                                                              Pltf Obj 402, 403, 602, MIL re
                                                              bad acts, foundation

111:01 - 111:13   Keefer, Emily 2020-09-23
    111:01        Q. As you can see here in box (d),          Re: [111:01 to 111:13]                                                      SUSTAINED
    111:02        there's another bullet that reads,          Pltf Obj 402, 403, 602, MIL re
    111:03        "Failed to exhibit behavior that supports   bad acts, foundation
    111:04        the Army SHARP and EO programs;
    111:05        contributed to hostile environment for
    111:06        the females within the platoon."
    111:07        Did I read that correctly?
    111:08        A. That's what the document states.
    111:09        Q. Did Mr. Keefer ever mention to
    111:10        you that he had been accused of
    111:11        contributing to a hostile environment for
    111:12        females within the platoon?
    111:13        A. Never mentioned it to me.

112:05 - 112:07   Keefer, Emily 2020-09-23
    112:05        Do you think it was morally                 Re: [112:05 to 112:07]                                                      SUSTAINED
    112:06        right of Mr. Keefer to accuse you of        Pltf Obj 402, 403, misstates
    112:07        infidelity in his deposition?

112:10 - 112:17   Keefer, Emily 2020-09-23
    112:10        A. If that was his opinion or his           Re: [112:10 to 112:17]                                                      SUSTAINED
    112:11        assumption of the situation, I can't        Pltf Obj 402, 403, misstates
    112:12        change that. So morally right or wrong,
    112:13        I don't know if you can even say that an
    112:14        assumption is morally right or wrong.
    112:15        Q. You testified that that
    112:16        statement was false; correct?
    112:17        A. I did.

114:21 - 115:10   Keefer, Emily 2020-09-23
    114:21        Q. All right. Were you aware of             Re: [114:21 to 115:10]                                                      OBJECTIONS
    114:22        any other injuries other than those         Pltf Obj 402, 602, 702, MIL C2                                              WITHDRAWN, 3/13/2021
    114:23        related to hearing -- related to hearing    - unrealted disability claims
    115:01        and ringing of the ears that Mr. Keefer
    115:02        sustained during his military service?
    115:03        A. Give me the definition of
    115:04        "injuries."
    115:05        Q. Any physical conditions, any
    115:06        pain, any, you know, discomfort, anything
    115:07        that was -- that he developed during his
    115:08        military service.
    115:09        A. I -- he mentioned back pain,
    115:10        shoulder pain.

116:03 - 116:08   Keefer, Emily 2020-09-23
    116:03        Q. So shoulder pain, back pain.             Re: [116:03 to 116:08]                                                      OBJECTIONS
    116:04        A. That was -- that was after his           Pltf Obj 402, 602, 702, MIL C2                                              WITHDRAWN, 3/13/2021
    116:05        military service. That -- that was not      - unrealted disability claims
    116:06        during his military service. If he
    116:07        sustained injuries, it wasn't brought
    116:08        forward until after his service.
                                                               Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 228 of 305



121:21 - 122:12   Keefer, Emily 2020-09-23
    121:21        Q. Did Mr. Keefer ever experience
    121:22        -- after his military service, did Mr.
    121:23        Keefer ever experience anxiety?
    122:01        A. Yes.
    122:02        Q. And how did you observe that
    122:03        anxiety?
    122:04        A. I mean, he was always on edge,
    122:05        just a nervous state most of the time,
    122:06        was very cautious about things, just.
    122:07        Q. Did that start following his
    122:08        deployment to Iraq?
    122:09        A. I would say it got worse after
    122:10        that, yeah.
    122:11        Q. Was it -- was it present before
    122:12        the deployment as well?

122:14 - 122:21   Keefer, Emily 2020-09-23
    122:14        A. I mean, there were some things,
    122:15        not -- not anything that I would pinpoint
    122:16        and say, oh, he's, you know -- this is
    122:17        anxiety or whatnot. It -- it kind of
    122:18        fell in line, you know, once I started
    122:19        seeing it more often.
    122:20        Q. And did it get worse over time
    122:21        after the deployment to Iraq?

122:23 - 123:12   Keefer, Emily 2020-09-23
    122:23        A. I mean, after the deployment, it         Re: [122:23 to 123:12]                                                      OBJECTIONS
    123:01        -- it was there. It -- I don't know that    Pltf Obj 602, 702                                                           WITHDRAWN, 3/13/2021
    123:02        I would say that it got worse. There was
    123:03        a point that I had to ask, or did ask if
    123:04        he had set up an appointment to talk to
    123:05        someone to at least address it.
    123:06        Q. Do you recall when that was that
    123:07        you asked him to seek treatment for
    123:08        anxiety?
    123:09        A. Probably shortly after he got to
    123:10        -- well, it was probably second or third
    123:11        year maybe into Hawaii, approximately
    123:12        '16, '17.

123:15 - 123:16 Keefer, Emily 2020-09-23                                                                                                  OBJECTIONS
    123:15      A. No. I'm sorry. It wasn't '16               Re: [123:15 to 123:16]                                                      WITHDRAWN, 3/13/2021
    123:16      or '17. It would have been '13 or '14.        Pltf Obj 702

125:13 - 125:22   Keefer, Emily 2020-09-23
    125:13        Q. And this anxiety continued,
    125:14        didn't get better, didn't really get
    125:15        worse, until -- all through the end of
    125:16        your marriage?
    125:17        A. Correct.
    125:18        Q. And did -- did this contribute
    125:19        to the end of your marriage, Mr. Keefer's
    125:20        anxiety?
    125:21        A. I wouldn't say that his anxiety
    125:22        contributed to our divorce, no.

125:23 - 126:11   Keefer, Emily 2020-09-23
    125:23        Q. We -- we sort of touched on this         Re: [125:23 to 126:11]                                                      OBJECTIONS
    126:01        earlier, but not in the context of          Pltf Obj 402, 403, 602, 702                                                 WITHDRAWN, 3/13/2021
    126:02        anxiety. Did -- did Mr. Keefer's worry
                                                                Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 229 of 305



    126:03        and anxiety limit his desire to
    126:04        socialize?
    126:05        A. While we were together, I
    126:06        wouldn't say that it did. I mean, he's
    126:07        -- he has mentioned that recently it, you
    126:08        know, just hasn't felt the greatest. But
    126:09        when we were together, I wouldn't say
    126:10        that his anxiety limited his, you know,
    126:11        want or need to be social.

126:17 - 126:19   Keefer, Emily 2020-09-23
    126:17        Q. Yeah. When did he mention to             Re: [126:17 to 126:19]                                                       OBJECTIONS
    126:18        you that lately he hasn't been feeling      Pltf Obj 402                                                                 WITHDRAWN, 3/13/2021
    126:19        the greatest?

126:21 - 127:03   Keefer, Emily 2020-09-23
    126:21        A. I mean, just a phone                     Re: [126:21 to 127:03]                                                       OBJECTIONS
    126:22        conversation maybe a few weeks ago. A       Pltf Obj 402                                                                 WITHDRAWN, 3/13/2021
    126:23        timeline, I'm -- I'm not certain how long
    127:01        ago it was. I've got so much on my plate
    127:02        right now, I couldn't tell you what
    127:03        happened yesterday.

128:03 - 128:07   Keefer, Emily 2020-09-23
    128:03        Q. So, were you aware that Mr.
    128:04        Keefer applied for disability from the
    128:05        Veterans Administration after his
    128:06        military service?
    128:07        A. Yes.

129:13 - 129:16   Keefer, Emily 2020-09-23
    129:13        Q. All right. Just one moment.              Re: [129:13 to 129:16]                                                       SUSTAINED
    129:14        All right. I'm going to share a             Pltf Obj 402, 403, MIL C2 -
    129:15        document. Okay. Can you see this            unrelated disability claims,
    129:16        document, Ms. Keefer?                       foundation

129:19 - 130:10   Keefer, Emily 2020-09-23
    129:19        A. Yes.                                     Re: [129:19 to 130:10]                                                       SUSTAINED
    129:20        Q. And you can see at the top it            Pltf Obj 402, 403, MIL C2 -
    129:21        says Department of Veteran -- Veterans      unrelated disability claims,
    129:22        Affairs?                                    foundation
    129:23        A. Yes.
    130:01        Q. Let me go to the bottom here.
    130:02        Sorry. I'll go back to the top. And you
    130:03        can read the title here. It says,
    130:04        "Notice to Veteran/Service Member of
    130:05        Evidence Necessary to Substantiate a
    130:06        Claim For Veterans Disability
    130:07        Compensation and Related Compensation
    130:08        Benefits."
    130:09        Do you see that? Or did I read
    130:10        that correctly?

130:17 - 131:02   Keefer, Emily 2020-09-23
    130:17        Q. Did I read the title of this             Re: [130:17 to 131:02]                                                       SUSTAINED
    130:18        document correctly?                         Pltf Obj 402, 403, 602, MIL C2
    130:19        A. Reread it. I'm not certain if            - unrelated disability claims,
    130:20        you did or you didn't.                      foundation
    130:21        Q. Sure. "Notice to
    130:22        Veteran/Service Member of Evidence
    130:23        Necessary to Substantiate a Claim For
    131:01        Veterans Disability Compensation and
                                                               Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 230 of 305



    131:02        Related Compensation Benefits."

131:04 - 131:20   Keefer, Emily 2020-09-23
    131:04        A. That's the title of the                  Re: [131:04 to 131:20]                                                      SUSTAINED
    131:05        document.                                   Pltf Obj 402, 403, 602, MIL C2
    131:06        Q. You see on the last page here            - unrelated disability claims,
    131:07        the name is Lewis Charles Keefer?           foundation
    131:08        A. Correct.
    131:09        Q. And there's a list entitled "New
    131:10        Claimed Disabilities." Do you see that?
    131:11        A. I do.
    131:12        Q. So, let's go through the list
    131:13        here. Were you aware that Mr. Keefer
    131:14        claimed to suffer posttraumatic stress
    131:15        disorder in relation to his military
    131:16        service?
    131:17        A. I wasn't aware of what was
    131:18        claimed on that. I didn't fill out the
    131:19        paperwork. I'm not sure what he did or
    131:20        did not claim.

132:06 - 132:08   Keefer, Emily 2020-09-23
    132:06        Q. Okay. On the second claim, it            Re: [132:06 to 132:08]                                                      SUSTAINED
    132:07        reads, "Knee condition, bilateral." Is      Pltf Obj 402, 403, 602, MIL C2
    132:08        that right?                                 - unrelated disability claims,
                                                              foundation

132:10 - 132:14   Keefer, Emily 2020-09-23
    132:10        A. That's what it reads.                    Re: [132:10 to 132:14]                                                      SUSTAINED
    132:11        Q. Did -- did Mr. Keefer ever               Pltf Obj 402, 403, 602, 702,
    132:12        complain of a knee condition that           foundation, MIL C2 - unrelated
    132:13        resulted from his military service to       disability claims
    132:14        you?

132:16 - 132:20   Keefer, Emily 2020-09-23
    132:16        A. I believe earlier you asked if           Re: [132:16 to 132:20]                                                      SUSTAINED
    132:17        he complained of knee pain, which he did.   Pltf Obj 402, 403, 602, 702,
    132:18        I can't determine whether it's from his     foundatoin, MIL C2 - unrelated
    132:19        military service or not. I'm not -- not     disability claims
    132:20        a professional.

132:21 - 133:02   Keefer, Emily 2020-09-23
    132:21        Q. Did he ever claim or suggest             Re: [132:21 to 133:02]                                                      SUSTAINED
    132:22        that his knee condition that he suffered    Pltf Obj 402, 403, 702,
    132:23        after -- knee pain that he suffered after   cumulative, foundation, MIL C2
    133:01        his military service was caused by his      - unrelated disability claims
    133:02        military service?

133:04 - 133:14   Keefer, Emily 2020-09-23
    133:04        A. I don't recall.                          Re: [133:04 to 133:14]                                                      SUSTAINED
    133:05        Q. On number 3, tuberculosis, you           Pltf Obj 402, 403, cumulative,
    133:06        testified that you weren't aware that he    foundation, MIL C2 - unrelated
    133:07        was ever diagnosed with tuberculosis in     disability claims
    133:08        the military. Is that correct?
    133:09        A. All I knew was that he ended up
    133:10        going and getting an x-ray. I didn't
    133:11        know the outcome.
    133:12        Q. So you were not aware of any
    133:13        diagnosis of tuberculosis during his
    133:14        military service?

133:16 - 134:05 Keefer, Emily 2020-09-23
                                                               Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 231 of 305



    133:16        A. I wasn't aware of the outcome.           Re: [133:16 to 134:05]                                                      SUSTAINED
    133:17        Q. With respect to number 4, it             Pltf Obj 402, 403, cumulative,
    133:18        lists sleep disturbances. You noticed       foundation, 611; leading; MIL
    133:19        that Mr. Keefer had trouble sleeping. Is    C2 - unrelated disability
    133:20        that right?                                 claims
    133:21        A. He had trouble sleeping, yes.
    133:22        Q. And did you discuss the reasons
    133:23        that he had trouble sleeping with Mr.
    134:01        Keefer?
    134:02        A. Did not.
    134:03        Q. He never claimed to you that it
    134:04        was related to anxiety or resulting from
    134:05        combat that he had trouble sleeping?

134:07 - 134:07 Keefer, Emily 2020-09-23
    134:07      A. No.                                        Re: [134:07 to 134:07]                                                      SUSTAINED
                                                              Pltf Obj 402, 403, cumulative,
                                                              foundation, MIL C2 - unrelated
                                                              disability claims

134:15 - 134:21   Keefer, Emily 2020-09-23
    134:15        Q. Number 6 reads, "Signs or                Re: [134:15 to 134:21]                                                      SUSTAINED
    134:16        symptoms involving cardiovascular           Pltf Obj 402, 403, 602,
    134:17        system." Is that right?                     cumulative, foundation, MIL C2
    134:18        A. It does.                                 - unrelated disability claims
    134:19        Q. Were you aware of any
    134:20        cardiovascular issues that Mr. Keefer had
    134:21        during his military service?

134:23 - 135:02   Keefer, Emily 2020-09-23
    134:23        A. I never went to any kind of              Re: [134:23 to 135:02]                                                      SUSTAINED
    135:01        medical appointments with him.              Pltf Obj 402, 403, 602,
    135:02        Q. And he never mentioned having            cumulative, foundation, MIL C2
                                                              - unrelated disability claims

                                                              Re: [135:02 to 135:03]                                                      SUSTAINED
                                                              Pltf Obj 402, 403, 602,
                                                              cumulative, foundation, 611;
                                                              leading MIL C2 - unrelated
                                                              disability claims

135:02 - 135:03 Keefer, Emily 2020-09-23
    135:02      Q. And he never mentioned having              Re: [134:23 to 135:02]                                                      SUSTAINED
    135:03      any cardiovascular problems?                  Pltf Obj 402, 403, 602,
                                                              cumulative, foundation, MIL C2
                                                              - unrelated disability claims

                                                              Re: [135:02 to 135:03]                                                      SUSTAINED
                                                              Pltf Obj 402, 403, 602,
                                                              cumulative, foundation, 611;
                                                              leading MIL C2 - unrelated
                                                              disability claims

135:05 - 135:15   Keefer, Emily 2020-09-23
    135:05        A. I don't recall him ever                  Re: [135:05 to 135:15]                                                      SUSTAINED
    135:06        mentioning it.                              Pltf Obj 402, 403, 602,
    135:07        Q. Number 10 reads, "Hand                   cumulative, foundation, MIL C2
    135:08        condition, bilateral." Do you see that?     - unrelated disability claims
    135:09        A. I can see that.
    135:10        Q. Did Mr. Keefer ever complain of
    135:11        hand pain after his military service?
    135:12        A. I don't recall.
                                                               Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 232 of 305



    135:13        Q. Number 12 reads, "Vision." Did
    135:14        Mr. Keefer ever complain of vision
    135:15        problems after his military service?

135:17 - 136:02   Keefer, Emily 2020-09-23
    135:17        A. After his military service, no.          Re: [135:17 to 136:02]                                                      SUSTAINED
    135:18        Q. And you never noticed any vision         Pltf Obj 402, 403, 602, 702,
    135:19        problems other than that he needed          611; leading, MIL C2 -
    135:20        glasses?                                    unrelated disability claims
    135:21        A. Not that I recall.
    135:22        Q. Number 13 reads, "Chronic
    135:23        headache." Were you aware that Mr.
    136:01        Keefer suffered from chronic headaches
    136:02        after his military service?

136:04 - 136:06   Keefer, Emily 2020-09-23
    136:04        A. I was not aware.                         Re: [136:04 to 136:06]                                                      SUSTAINED
    136:05        Q. Did he ever complain of chronic          Pltf Obj 402, 403, 602,
    136:06        headaches?                                  foundation, MIL C2 - unrelated
                                                              disability claims

136:08 - 136:10   Keefer, Emily 2020-09-23
    136:08        A. Not to me.                               Re: [136:08 to 136:10]                                                      SUSTAINED
    136:09        Q. Did you ever notice him having           Pltf Obj 402, 403, 602,
    136:10        chronic headaches?                          foundation, MIL C2 - unrelated
                                                              disability claims

136:12 - 137:06   Keefer, Emily 2020-09-23
    136:12        Q. Notice anything that he had a            Re: [136:12 to 137:06]                                                      SUSTAINED
    136:13        headache?                                   Pltf Obj 402, 403, 602, 702,
    136:14        A. Not that I recall.                       foundation, MIL C2 - unrelated
    136:15        Q. Number 14 says, "Ankle                   disability claims
    136:16        condition, bilateral." Do you see that?
    136:17        A. I do.
    136:18        Q. Did Mr. Keefer ever complain of
    136:19        ankle pain after his military service?
    136:20        A. Not that I recall.
    136:21        Q. Did you ever notice him having
    136:22        any difficulty with his ankles?
    136:23        A. Not that I can remember.
    137:01        Q. Number 16 says, "Nonspecific
    137:02        respiratory condition." Do you see that?
    137:03        A. I do.
    137:04        Q. Do you remember Mr. Keefer
    137:05        having any respiratory difficulties after
    137:06        his military service?

137:08 - 137:08 Keefer, Emily 2020-09-23
    137:08      A. Not that I recall.                         Re: [137:08 to 137:08]                                                      SUSTAINED
                                                              Pltf Obj 402, 403, 602,
                                                              foundation, MIL C2 - unrelated
                                                              disability claims

137:09 - 137:11   Keefer, Emily 2020-09-23
    137:09        Q. Did he ever complain of any              Re: [137:09 to 137:11]                                                      SUSTAINED
    137:10        respiratory difficulties after his          Pltf Obj 402, 403, 602,
    137:11        military service?                           foundation, MIL C2 - unrelated
                                                              disability claims

137:13 - 137:20 Keefer, Emily 2020-09-23
    137:13      A. Not that I recall.                         Re: [137:13 to 137:20]                                                      SUSTAINED
    137:14      Q. Number 18 says, "Eye condition,            Pltf Obj 402, 403, 602, 702,
                                                                Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 233 of 305



    137:15        left." Do you see that?                     foundation, MIL C2 - unrelated
    137:16        A. Uh-huh. Yes.                             disability claims
    137:17        Q. Do you recall Mr. Keefer having
    137:18        any problems with his left eye after his
    137:19        military service?
    137:20        A. Not that I recall.

138:02 - 138:04   Keefer, Emily 2020-09-23
    138:02        Q. Sorry. Did he ever complain of           Re: [138:02 to 138:04]                                                       SUSTAINED
    138:03        any problems with his left eye after his    Pltf Obj 402, 403, 602,
    138:04        military service?                           foundation, MIL C2 - unrelated
                                                              disability claims

138:06 - 138:12   Keefer, Emily 2020-09-23
    138:06        A. Not to me.                               Re: [138:06 to 138:12]                                                       SUSTAINED
    138:07        Q. You can see under "Secondary             Pltf Obj 402, 403, 602,
    138:08        Disabilities" here, number 1 says, "Sleep   foundation, MIL C2 - unrelated
    138:09        apnea"?                                     disability claims
    138:10        A. Yes.
    138:11        Q. And it says, "Secondary to sleep
    138:12        disturbances." You see that?

138:14 - 138:16   Keefer, Emily 2020-09-23
    138:14        A. I do.                                    Re: [138:14 to 138:16]                                                       SUSTAINED
    138:15        Q. Did Mr. Keefer ever complain of          Pltf Obj 402, 403, vague,
    138:16        sleep apnea?                                foundation, MIL C2 - unrelated
                                                              disability claims

138:18 - 138:19 Keefer, Emily 2020-09-23
    138:18      Q. After his military service?                Re: [138:18 to 138:19]                                                       SUSTAINED
    138:19      A. No.                                        Pltf Obj 402, 403, vague, MIL
                                                              C2 - unrelated disability
                                                              claims

138:21 - 138:21 Keefer, Emily 2020-09-23
    138:21      A. Not to me.                                 Re: [138:21 to 138:21]                                                       SUSTAINED
                                                              Pltf Obj 402, 403, vague, MIL
                                                              C2 - unrelated disability
                                                              claims

138:23 - 139:03   Keefer, Emily 2020-09-23
    138:23        Regarding the -- Mr. Keefer's               Re: [138:23 to 139:03]                                                       SUSTAINED
    139:01        anxiety, did Mr. Keefer ever suffer panic   Pltf Obj 402, 403, 702, , MIL
    139:02        attacks that you witnessed?                 C2 - unrelated disability
    139:03        A. That I witnessed? No.                    claims

142:22 - 143:04   Keefer, Emily 2020-09-23
    142:22        Q. And he was able to get a job
    142:23        after he left the military; correct?
    143:01        A. Yes. Yes. He has a job now.
    143:02        Q. And he has been continuously
    143:03        employed as a police officer since he got
    143:04        that job?

143:06 - 143:13   Keefer, Emily 2020-09-23
    143:06        A. I am not sure. It was after we
    143:07        were divorced. I don't babysit.
    143:08        Q. All right. Just one -- just a
    143:09        moment here.
    143:10        He's been employed continuously
    143:11        -- has he been -- has he had a job
    143:12        continuously since he first obtained a
                                                                Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 234 of 305



    143:13        job in Oklahoma?

143:15 - 143:19   Keefer, Emily 2020-09-23
    143:15        A. He was continuously employed
    143:16        while we were married living in Oklahoma.
    143:17        After that, again, I -- I don't know.
    143:18        He's a grown man. I don't babysit. He
    143:19        was my ex-husband after that point.

146:12 - 146:15   Keefer, Emily 2020-09-23
    146:12        Q. But just in your -- to your              Re: [146:12 to 146:15]                                                       SUSTAINED
    146:13        knowledge, there's no reason that           Pltf Obj 402, 403, 602, 702,
    146:14        prevents him from working like anyone       MIL C2 - unrelated disability
    146:15        else?                                       claims

146:17 - 146:19   Keefer, Emily 2020-09-23
    146:17        A. Not to my knowledge.                     Re: [146:17 to 146:19]                                                       SUSTAINED
    146:18        Q. Is there anything that prevents          Pltf Obj 402, 403, 602, 702,
    146:19        him from mowing the lawn, for example?      MIL C2 - unrelated disability
                                                              claims

146:21 - 147:01   Keefer, Emily 2020-09-23
    146:21        A. Not that I'm aware of.                   Re: [146:21 to 147:01]                                                       SUSTAINED
    146:22        Q. Anything that prevents him from          Pltf Obj 402, 403, 602, 702,
    146:23        doing household chores like cleaning the    MIL C2 - unrelated disability
    147:01        dishes?                                     claims

147:03 - 147:09   Keefer, Emily 2020-09-23
    147:03        A. Not that I'm aware of.                   Re: [147:03 to 147:09]                                                       SUSTAINED
    147:04        Q. Anything that prevents him from          Pltf Obj 402, MIL C2 -
    147:05        recreational activities, like going         unrelated disability claims
    147:06        fishing, for example?
    147:07        A. Not that I'm aware of.
    147:08        Q. Anything that prevents him from
    147:09        throwing a baseball with his children?

147:11 - 147:13   Keefer, Emily 2020-09-23
    147:11        A. Not that I'm aware of.                   Re: [147:11 to 147:13]                                                       SUSTAINED
    147:12        Q. Anything that prevents him from          Pltf Obj 402, 403, 602, MIL C2
    147:13        being an active father in general?          - unrelated disability claims

147:15 - 147:15 Keefer, Emily 2020-09-23
    147:15      A. Not that I'm aware of.                     Re: [147:15 to 147:15]                                                       SUSTAINED
                                                              Pltf Obj 402, 403, 602, MIL C2
                                                              - unrelated disability claims

147:23 - 148:02   Keefer, Emily 2020-09-23
    147:23        Q. Is there anything that prevents          Re: [147:23 to 148:02]                                                       OVERRULED
    148:01        him from being able to read to his          Pltf Obj 402, 403, 602, 702,
    148:02        children at night, for example?             MIL C2 - unrelated disability
                                                              claims

148:04 - 148:07   Keefer, Emily 2020-09-23
    148:04        A. No idea.                                 Re: [148:04 to 148:07]                                                       OVERRULED
    148:05        Q. Or anything that prevents him            Pltf Obj 402, 403, 602, 702,
    148:06        from being able to hug his children or      MIL C2 - unrelated disability
    148:07        have physical contact with them?            claims

148:09 - 148:09 Keefer, Emily 2020-09-23
    148:09      A. Not that I'm aware of.                     Re: [148:09 to 148:09]                                                       OVERRULED
                                                              Pltf Obj 402, 403, 602, 702,
                                                              MIL C2 - unrelated disability
                                                               Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 235 of 305



                                                              claims

162:16 - 162:19   Keefer, Emily 2020-09-23
    162:16        So, earlier you testified that              Re: [162:16 to 162:19]                                                      SUSTAINED
    162:17        Mr. Keefer was demoted because of your      Pltf Obj cumulative, misstates
    162:18        attitude and interactions with the
    162:19        sergeant; correct?

162:21 - 162:22 Keefer, Emily 2020-09-23
    162:21      A. That was my understanding.                 Re: [162:21 to 162:22]                                                      SUSTAINED
    162:22      Q. And you're not aware of any                Pltf Obj 402, 403, 602,
                                                              cumulative, MIL re bad acts

162:23 - 163:02   Keefer, Emily 2020-09-23
    162:23        other -- you were not aware of any other    Re: [162:23 to 163:02]                                                      SUSTAINED
    163:01        causes of his demotion. Is that correct?    Pltf Obj 402, 403, 602,
    163:02        A. Correct.                                 cumulative, MIL re bad acts

163:04 - 163:10   Keefer, Emily 2020-09-23
    163:04        Q. Okay. I just want to show you            Re: [163:04 to 163:10]                                                      SUSTAINED
    163:05        Mr. Keefer's testimony on this topic.       Pltf Obj 402, 403, 602,
    163:06        So, this is similar to what we looked at    cumulative, MIL re bad acts,
    163:07        earlier. This is the transcript of Mr.      foundation, vague
    163:08        Keefer's testimony and deposition in this
    163:09        case on July 30th, 2020, which was given
    163:10        under oath. So I'll just give you a

164:20 - 165:08   Keefer, Emily 2020-09-23
    164:20        Q. So, did Mr. Keefer ever tell you         Re: [164:20 to 165:08]                                                      SUSTAINED
    164:21        about any of the events that are            Pltf Obj 402, 403, 602,
    164:22        described in his testimony?                 cumulative, MIL re bad acts,
    164:23        A. No.                                      foundation, vague
    165:01        Q. He never told you about the
    165:02        sexual harassment charge?
    165:03        A. No. He didn't. Obviously, he
    165:04        told me about the reduction in rank, and
    165:05        I knew that because the pay was changed.
    165:06        That -- that's all that I knew. He
    165:07        didn't mention anything else that he
    165:08        testified on.

165:22 - 166:03   Keefer, Emily 2020-09-23
    165:22        Q. Well, Mr. Keefer didn't mention          Re: [165:22 to 166:03]                                                      SUSTAINED
    165:23        any of the -- the events that are           Pltf Obj 402, 403, 602,
    166:01        described here with respect to the sexual   cumulative, misstates,
    166:02        harassment or anything other than the       foundation, MIL re bad acts
    166:03        rank reduction; correct?

166:05 - 166:09   Keefer, Emily 2020-09-23
    166:05        A. Correct.                                 Re: [166:05 to 166:09]                                                      SUSTAINED
    166:06        Q. So, when he told you that your           Pltf Obj 402, 403, 602,
    166:07        attitude towards the sergeant had caused    cumulative, misstates,
    166:08        his demotion, he wasn't giving you the      foundation, MIL re bad acts
    166:09        full story. Is that right?

166:12 - 166:12 Keefer, Emily 2020-09-23
    166:12      A. He -- he just told me one thing.           Re: [166:12 to 166:12]                                                      SUSTAINED
                                                              Pltf Obj 402, 403, 602,
                                                              cumulative, foundation, MIL re
                                                              bad acts

167:02 - 167:03 Keefer, Emily 2020-09-23
                                                               Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 236 of 305



    167:02        Q. Would you have wanted to know if         Re: [167:02 to 167:03]                                                      SUSTAINED
    167:03        he was charged with sexual harassment?      Pltf Obj 402, 403, 602,
                                                              cumulative, misstates,
                                                              argumentative, foundation, MIL
                                                              re bad acts

167:05 - 167:06 Keefer, Emily 2020-09-23
    167:05      A. I think any person would want              Re: [167:05 to 167:06]                                                      SUSTAINED
    167:06      to.                                           Pltf Obj 402, 403, 602,
                                                              cumulative, misstates,
                                                              foundation, argumentative, MIL
                                                              re bad acts

168:06 - 168:08   Keefer, Emily 2020-09-23
    168:06        Q. Would you have wanted to know,           Re: [168:06 to 168:08]                                                      SUSTAINED
    168:07        in particular as Mr. Keefer's wife, if he   Pltf Obj 402, 403, 602,
    168:08        had been charged with sexual harassment?    cumulative, misstates,
                                                              foundation, argumentative, MIL
                                                              re bad acts

168:11 - 168:11 Keefer, Emily 2020-09-23
    168:11      A. If he was charged, yes.                    Re: [168:11 to 168:11]                                                      SUSTAINED
                                                              Pltf Obj 402, 403, 602,
                                                              cumulative, misstates,
                                                              foundation, argumentative, MIL
                                                              re bad acts
                                                Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 237 of 305
                                  3M Affirmatives                                    Pltf Objections   Plft Counters   3M Objections        Rulings
751:18 ‐ 752:16   Kieper, Ronald 2019‐12‐20
    751:18        Q. Good afternoon:
    751:19        A. Good afternoon.
    751:20        Q. Will you please introduce yourself to the
    751:21        jury?
    751:22        A. Yes. My name is Ronald William Kieper.
    751:23        Q. Mr. Kieper, where do you currently reside?
    751:24        A. I live in Plainfield, Indiana.
    751:25        Q. Where is Plainfield, Indiana?
    752:01        A. From Indianapolis, it is about 15 miles to
    752:02        the southwest.
    752:03        Q. And how long have you lived in Plainfield,
    752:04        Indiana?
    752:05        A. 34 years.
    752:06        Q. Mr. Kieper, are you familiar with a
    752:07        product by the name of Combat Arms Earplug Version 2?
    752:08        A. I am.
    752:09        Q. How so?
    752:10        A. The Combat Arms Version 2 was manufactured
    752:11        and sold by Aearo Company and perhaps other named
    752:12        companies, but it was the same ‐‐ the same company.
    752:13        And I did the product testing on the device, I did
    752:14        real‐ear testing on it, and the results of those tests
    752:15        were noise reduction ratings with which the product
    752:16        was labeled.

752:22 ‐ 753:20   Kieper, Ronald 2019‐12‐20
    752:22        Q. Okay. If you can look at the slide here,              Re: [753:13 to 753:20]                                      SUSTAINED
    752:23        I'd just like to quickly tick this off, Mr. Kieper.      Pltf Obj 402; 403;
    752:24        Can you please start with what you ‐‐ what               nonresponsive
    752:25        school you went to after you graduated from high
    753:01        school?
    753:02        A. I went to Concordia Lutheran Junior
    753:03        College in Ann Arbor ‐‐ Ann Arbor, Michigan. That's
    753:04        as it says, it's a two‐year college, and I was
    753:05        studying for the Lutheran ministry.
    753:06        Q. What did you do after Concordia Junior
    753:07        College?
    753:08        A. I came back to Indianapolis and a friend
    753:09        of mine was working at Lutheran Child and Family
    753:10        Services. Excuse me. He asked me if I wanted a
    753:11        summer job, and I said, yes, and the summer job lasted
    753:12        12 years.
    753:13        Q. Nice.
    753:14        A. Working with emotionally disturbed
    753:15        children. I was in the dormitory with the teenage
    753:16        boys and was a child care worker at that institution
    753:17        until I left there to go to the Methodist Children's
    753:18        Home in Lebanon, Indiana for a few months. In
    753:19        November of 1980 my mother was diagnosed with a brain
    753:20        tumor and she subsequently passed away in May of 1981.

753:24 ‐ 756:16   Kieper, Ronald 2019‐12‐20
    753:24        Q. I think you said that you went to the
    753:25        Methodist Children's Home?
    754:01        A. Yes.
    754:02        Q. What did you do there?
    754:03        A. I was a child care worker as I was at
    754:04        Lutheran Child and Family Services.
    754:05        Q. What did you do after the Meth ‐‐ after
                                      Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 238 of 305
754:06   working at the Methodist Children's Home?
754:07   A. After my mother passed, I was looking for
754:08   a job and a friend of mine was working at E‐A‐R
754:09   Division of Cabot Corporation and told me that they
754:10   were hiring, so I applied for and was hired to work in
754:11   the manufacturing part of that company. I worked
754:12   on ‐‐ initially I work on the casting line where,
754:13   among other things, we made the foam that's used to
754:14   make the yellow foam earplugs, the E‐A‐R plugs.
754:15   Q. When were you first hired by the Cabot
754:16   Safety Corporation?
754:17   A. In June of 1981.
754:18   Q. So I thought ‐‐ I think you said you were
754:19   working on the casting line where they were
754:20   manufacturing yellow E‐A‐R foam plugs, is that right?
754:21   A. They ‐‐ we manufactured the foam and then
754:22   we put that into 150‐foot rolls, if I remember
754:23   correctly, and then after the rolls aged they would go
754:24   across the street and be punched into earplugs.
754:25   Q. It says here also that you have ‐‐ you
755:01   went to Purdue University in 1986.
755:02   So were you ‐‐ did you go to Purdue
755:03   University while you were working at the E‐A‐R
755:04   Division at Cabot Corporation?
755:05   A. I did. I was actually ‐‐ I was going to
755:06   Indiana University Purdue University of Indianapolis
755:07   and I was ‐‐ at that time I was studying for a degree
755:08   in social work, which I did not complete. After I was
755:09   hired at E‐A‐R Division, Aearo Company, if you will,
755:10   they had tuition reimbursement program, so I returned
755:11   to school and eventually completed my degree in
755:12   computer technology in the early '90s.
755:13   Q. Did you have any other jobs at the E‐A‐R
755:14   Division for Cabot Safety Corporation other than
755:15   working on the casting line?
755:16   A. For two years I worked in the Noise
755:17   Control Products Division, and that was filling orders
755:18   and punching materials into parts for noise damping.
755:19   The materials that we made the foam earplugs from was
755:20   also useful in damping vibration and noise from noisy
755:21   machinery, so. After two years there in that position
755:22   an opening came up in the technical department and I
755:23   applied for that and was hired by Mr. Elliott Berger
755:24   in 1980 ‐‐ September of 1988.
755:25   Q. And what did you do in the technical
756:01   group?
756:02   A. I ran the Hearing Conservation Program for
756:03   the company for several years, I was responsible for
756:04   maintaining the electronic equipment that was used in
756:05   the real‐ear testing procedures that we did in the
756:06   E‐A‐RCAL Laboratory. I maintained the calibration
756:07   records for those ‐‐ for that equipment and I did
756:08   research and development testing both on humans and
756:09   with acoustic test fixtures to measure the insertion
756:10   loss of hearing protectors.
756:11   Q. What was your title in the technical
756:12   group?
756:13   A. I was an acoustic technician.
756:14   Q. You mentioned that you did R&D testing on
756:15   human subjects for ‐‐ with hearing protection devices.
756:16   Did I get that right?
                                               Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 239 of 305

756:19 ‐ 756:19 Kieper, Ronald 2019‐12‐20
    756:19      A. Yes, that's correct.

756:21 ‐ 757:25   Kieper, Ronald 2019‐12‐20
    756:21        Q. Did you also do REAT testing on human
    756:22        subjects?
    756:23        A. Yes. The acronym REAT stands for real‐ear
    756:24        attenuation at threshold testing.
    756:25        Q. Did you receive any training to learn how
    757:01        to conduct REAT testing on human subjects for hearing
    757:02        protection devices?
    757:03        A. The training I got was two weeks with the
    757:04        previous technician, Richard Ness, and guidance by
    757:05        Mr. Berger, and subsequently to the two‐week training
    757:06        period, it was myself and Mr. Berger, and I learned
    757:07        from him and I learned how to do the procedures that
    757:08        needed to be done on the job.
    757:09        Q. Did you receive any other training?
    757:10        A. Yes. I took a 20‐hour course to become a
    757:11        certified occupational hearing conservationist that I
    757:12        was ‐‐ I used that information to continue the Hearing
    757:13        Conservation Program at E‐A‐R Aearo.
    757:14        Q. It says here that from ‐‐ you were at the
    757:15        E‐A‐R Division in the technical group from 1988 to
    757:16        2006.
    757:17        Were you an acoustical technician the
    757:18        entire time?
    757:19        A. Actually, it was 2016.
    757:20        Q. 2016. Apologies.
    757:21        A. Yes. And I was ‐‐ my title as I got older
    757:22        it changed to senior acoustic technician, but my job
    757:23        duties were basically the same.
    757:24        Q. And they were the same from Cabot to Aearo
    757:25        to 3M, all of those entities?

758:01 ‐ 758:24   Kieper, Ronald 2019‐12‐20
    758:01        A. Yes.                                                  Re: [758:06 to 758:24]                         OVERRULED as to
    758:02        Q. Did you retire in 2016 from the E‐A‐R                 Pltf Obj 402; 403; narrative                   [58:06‐758:05]
    758:03        Division of 3M?                                          question calling for a
    758:04        A. It was simply 3M at the time, but, yes,               narrative response                             SUSTAINED in all
    758:05        excuse me, I retired at the end of June in 2016.                                                        other respects
    758:06        Q. What did you do next?
    758:07        A. Well, I purchased a motorcycle and I took
    758:08        a riding course because I had never ‐‐ I had ridden a
    758:09        motorcycle before, before our ‐‐ my wife and my son
    758:10        are ‐‐ or my wife ‐‐ our son was born and I had gotten
    758:11        rid of the motorcycle when my wife got pregnant with
    758:12        our son, so, but I took this riding course and
    758:13        subsequently joined the group ABATE, which is an
    758:14        acronym for American Bikers Attuned to Education, and
    758:15        I was a member of that group for a few months when one
    758:16        of the officers fell ill and resigned his post, so I
    758:17        took over those responsibilities as what they call a
    758:18        LINC person, L‐I‐N‐C, and I don't remember what that
    758:19        means, but basically I reported to the group what the
    758:20        national ‐‐ what national organizations, the
    758:21        Motorcycle Riders Foundation and the American
    758:22        Motorcycle Association, what bills in Congress they
    758:23        were supporting and bills that they were not
    758:24        supporting.
                                               Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 240 of 305

759:03 ‐ 759:08   Kieper, Ronald 2019‐12‐20
    759:03        Q. Do you currently work for ABATE?
    759:04        A. I do motorcycle certification training in
    759:05        Indiana. People who ride motorcycles, before they can
    759:06        get certified on their driver's license, they have to
    759:07        take a test, and so I was trained to give these people
    759:08        the motorcycle riding test.

                                                                                                    759:09 ‐ 759:14   Kieper, Ronald 2019‐12‐20
                                                                                                        759:09        Q. It also says here that you were a                   Re: [759:09 to 759:14]          OVERRULED
                                                                                                        759:10        consultant for 3M company in 2016?                     Def Obj relevance (401, 402);
                                                                                                        759:11        A. Yes. 3M requires that retirees are away             misleading; 403
                                                                                                        759:12        from the company for one month. So in August of 2017
                                                                                                        759:13        I was hired as a consultant for 3M and again worked
                                                                                                        759:14        under Elliott Berger.

759:15 ‐ 760:25   Kieper, Ronald 2019‐12‐20
    759:15        Q. Other than your work with ABATE currently,            Re: [759:15 to 760:04]                                                                                                            SUSTAINED
    759:16        do you do any other work?                                Pltf Obj 402; 403;
    759:17        A. I volunteer for an organization called ‐‐             nonresponsive
    759:18        the acronym is C.A.R.E. It's the Center for At Risk
    759:19        Elders. It's an organization in Marion County,
    759:20        Indiana of a group of lawyers who have banded together
    759:21        to ‐‐ and they get guardianship of people who cannot
    759:22        take care of themselves and have no family to support
    759:23        them. So I volunteer and I am a ‐‐ I was assigned a
    759:24        client, so he is my guardian as a representative of
    759:25        C.A.R.E.
    760:01        Q. He is your guardian?
    760:02        A. Well, he is ‐‐ he is C.A.R.E.'s guardian
    760:03        and I ‐‐ I look in on him at the group home in which
    760:04        he lives.
    760:05        Q. Were you involved in the design of hearing
    760:06        protection products at any time that you were employed
    760:07        by Cabot, Aearo or 3M?
    760:08        A. No, I wasn't.
    760:09        Q. Were you involved in the marketing of
    760:10        hearing protection products at any time that you were
    760:11        employed by Cabot, Aearo or 3M?
    760:12        A. No, I was not.
    760:13        Q. Were you involved in the sale of hearing
    760:14        protection products at any time that you were employed
    760:15        by Cabot, Aearo or 3M?
    760:16        A. I was not.
    760:17        Q. Were you involved in the drafting or
    760:18        editing of user instructions of hearing protection
    760:19        products at any time that you were employed by Cabot,
    760:20        Aearo or 3M?
    760:21        A. No.
    760:22        Q. Was it part of ‐‐ was it a part of your
    760:23        job responsibility at any time that you were employed
    760:24        by Cabot, Aearo or 3M to do any consumer research on
    760:25        the use of hearing protection products?

761:03 ‐ 761:03 Kieper, Ronald 2019‐12‐20
    761:03      A. No.

761:05 ‐ 761:08 Kieper, Ronald 2019‐12‐20
    761:05      Q. Was it a part of your job responsibility
    761:06      at any time that you were employed by Cabot, Aearo or
                                                Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 241 of 305
    761:07        3M to talk to the military about the company's hearing
    761:08        products?

761:11 ‐ 761:11 Kieper, Ronald 2019‐12‐20
    761:11      A. No.

761:13 ‐ 761:25   Kieper, Ronald 2019‐12‐20
    761:13        Q. You previously testified that there are
    761:14        different standards or methods for testing hearing
    761:15        protection devices.
    761:16        Do you remember that testimony?
    761:17        A. Yes.
    761:18        Q. And specifically you mentioned being
    761:19        familiar with two ANSI standards.
    761:20        Do you remember what those two ANSI
    761:21        standards were?
    761:22        A. Yes. The first is ANSI S3.19‐1974 and the
    761:23        second standard is S ‐‐ ANSI S12.6‐1997.
    761:24        Q. When conduct ‐‐ when conducting a REAT
    761:25        labeling test, which of those ANSI standards is

762:01 ‐ 762:01 Kieper, Ronald 2019‐12‐20
    762:01      applicable?

762:04 ‐ 762:05 Kieper, Ronald 2019‐12‐20
    762:04      A. For labeling tests, the ANSI S3.19‐1974
    762:05      standard is used.

762:07 ‐ 762:13   Kieper, Ronald 2019‐12‐20
    762:07        Q. Can you just remind us what REAT stands
    762:08        for?
    762:09        A. REAT stands for real‐ear attenuation at
    762:10        threshold.
    762:11        Q. Do you have an understanding as to why the
    762:12        ANSI S3.19 standard is applicable to REAT labeling
    762:13        tests?

762:16 ‐ 762:20   Kieper, Ronald 2019‐12‐20
    762:16        A. It is applicable because it describes the
    762:17        method by which hearing protectors are tested on
    762:18        people to obtain a best fit to ‐‐ to estimate the
    762:19        amount of protection that a person who fit the hearing
    762:20        protectors well could obtain.

762:23 ‐ 762:24 Kieper, Ronald 2019‐12‐20
    762:23      Q. Is it your understanding that ANSI S3.19
    762:24      is required under the REAT to do a REAT labeling test?

763:02 ‐ 763:02 Kieper, Ronald 2019‐12‐20
    763:02      A. Yes, that's my understanding.

768:19 ‐ 768:21   Kieper, Ronald 2019‐12‐20
    768:19        Q. I want to direct your attention to
    768:20        Section 3.3.3 of the ANSI S3.19 standard.
    768:21        A. Yes.

768:22 ‐ 768:23 Kieper, Ronald 2019‐12‐20
    768:22      Q. And that's at Bates MDL 187997 in
    768:23      Exhibit 36.

769:08 ‐ 769:21 Kieper, Ronald 2019‐12‐20
                                                Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 242 of 305
    769:08        What are the two fits that ANSI S3.19
    769:09        standard details in Section 3.3.3?
    769:10        A. It details first a subject fit and
    769:11        secondly an Experimenter‐Fit.
    769:12        Q. Can you describe to the jury what subject
    769:13        fit is?
    769:14        A. As described in the standard, the
    769:15        experimenter gives the listener or test subject the
    769:16        instructions on fitting the hearing protector in
    769:17        accordance with the instructions from the manufacturer
    769:18        and then the subject or the listener inserts the
    769:19        hearing protector on him or herself.
    769:20        Q. Is there any guidance from the
    769:21        experimenter?

770:01 ‐ 770:01 Kieper, Ronald 2019‐12‐20
    770:01      A. No assistance is given.

770:03 ‐ 770:19   Kieper, Ronald 2019‐12‐20
    770:03        Q. Can you describe to the jury what
    770:04        Experimenter‐Fit is under Section 3.3.3?
    770:05        A. Yes.
    770:06        Experimenter‐Fit says that the
    770:07        experimenter, and in cases that we are talking about I
    770:08        was the experimenter, the experimenter shall fit and
    770:09        personally check the ‐‐ each hearing protector
    770:10        installation on the subject. And the ‐‐ once the
    770:11        hearing protector is fit to the ‐‐ fit is assessed by
    770:12        turning on a fitting noise for the subject to use to
    770:13        assess that they have a good fit of the hearing
    770:14        protector. After that is done, the fitting noise is
    770:15        turned off, the experimenter leaves the test chamber
    770:16        and the test is begun.
    770:17        Q. Under Experimenter‐Fit in the ANSI S3.19
    770:18        standard, it describes "best fit."
    770:19        What does best fit mean to you?

770:22 ‐ 771:03   Kieper, Ronald 2019‐12‐20
    770:22        A. To me a best fit is the fitting the
    770:23        hearing protector such that the noise ‐‐ the fitting
    770:24        noise level is reduced as much as possible in the
    770:25        listener's ear, and hence when the attenuation test is
    771:01        done, the subject, the test subject, the listener, is
    771:02        achieving as much protection as he or she can achieve
    771:03        with that particular hearing protector.

771:05 ‐ 771:15   Kieper, Ronald 2019‐12‐20
    771:05        Q. And when you say "as much protection,"
    771:06        what do you mean?
    771:07        A. I mean each person is unique and in the
    771:08        fitting and testing of hearing protectors, different
    771:09        people can get different results even when the subject
    771:10        and the experimenter agree that the hearing protector
    771:11        is fit as well as it could be on this person. Some
    771:12        people get higher levels of protection than other
    771:13        people do.
    771:14        Q. So what is your goal in getting a best fit
    771:15        under Experimenter‐Fit?

771:19 ‐ 771:25 Kieper, Ronald 2019‐12‐20
    771:19      A. My goal is to fit the hearing protector
                                                Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 243 of 305
    771:20        such that the subject gets as high a level of
    771:21        protection as ‐‐ as is possible with ‐‐ with that
    771:22        hearing protector.
    771:23        BY MS. ELIZABETH:
    771:24        Q. In your experience, what is the main
    771:25        difference or differences between subject fit and

772:01 ‐ 772:01 Kieper, Ronald 2019‐12‐20
    772:01      Experimenter‐Fit under the ANSI S3.19 standard?

772:04 ‐ 772:09   Kieper, Ronald 2019‐12‐20
    772:04        A. The ‐‐ the main difference is that the ‐‐
    772:05        in the subject fit the experimenter does not assist
    772:06        the listener or test subject other than giving them
    772:07        the fitting instructions that come with the device,
    772:08        whereas an Experimenter‐Fit, the experimenter actually
    772:09        fits the device on the person.

774:22 ‐ 774:24   Kieper, Ronald 2019‐12‐20
    774:22        Q. Okay. What is your understanding as to
    774:23        whether ANSI S12.6 is applicable to REAT testing of ‐‐
    774:24        to label a hearing protection product with an NRR?

775:02 ‐ 775:22   Kieper, Ronald 2019‐12‐20
    775:02        A. My understanding is the EPA designated
    775:03        that S3.19 is the standard to be used when doing a
    775:04        labeling test of a hearing protector.
    775:05        BY MS. ELIZABETH:
    775:06        Q. You previously testified that the Aearo
    775:07        lab was accredited by an organization called NVLAP in
    775:08        approximately 1992.
    775:09        Do you remember that testimony?
    775:10        A. Yes.
    775:11        Q. And can you remind us what NVLAP stands
    775:12        for?
    775:13        A. The acronym stands for National Voluntary
    775:14        Laboratory Accreditation Program.
    775:15        Q. To the best of your knowledge, for what
    775:16        time period was the E‐A‐RCAL Lab accredited by NVLAP?
    775:17        A. We were first accredited I believe in 1991
    775:18        or '92, and as far as I know, they've ‐‐ they've
    775:19        maintained that accreditation up to this date.
    775:20        Q. In connection with that accreditation, do
    775:21        you have an understanding as to whether NVLAP audited
    775:22        Aearo's laboratory?

775:25 ‐ 776:18   Kieper, Ronald 2019‐12‐20
    775:25        A. Yes. Our lab was audited for the initial
    776:01        accreditation and every two years after that we had an
    776:02        onsite auditor, a person come in as an auditor onsite
    776:03        and perform ‐‐ look at all of our documents, look at
    776:04        our calibration records, look at our procedures
    776:05        manual, and numerous other documents that we would
    776:06        supply them. The auditor would also observe myself
    776:07        and later any other acoustic technicians that did
    776:08        real‐ear testing, they would observe us do a test.
    776:09        BY MS. ELIZABETH:
    776:10        Q. So I think what I have here is that after
    776:11        the initial audit by NVLAP, NVLAP in its audit every
    776:12        two years of the E‐A‐RCAL Lab would look at the
    776:13        E‐A‐RCAL Lab's documents, its calibration records, its
                                                Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 244 of 305
    776:14        Policies and Procedures Manual, and numerous other
    776:15        documents that you would supply them, and that the
    776:16        auditor would also observe yourself and other acoustic
    776:17        technicians conduct real‐ear testing.
    776:18        Do I have that right?

776:21 ‐ 777:01   Kieper, Ronald 2019‐12‐20
    776:21        A. Yes, you do.
    776:22        BY MS. ELIZABETH:
    776:23        Q. Okay. During those observations of the
    776:24        real‐ear testing, would you have followed your
    776:25        standard practices for testing hearing protection
    777:01        products?

777:04 ‐ 777:16   Kieper, Ronald 2019‐12‐20
    777:04        A. Yes.                                                  Re: [777:14 to 777:16]                          OVERRULED
    777:05        BY MS. ELIZABETH:                                        Pltf Obj 611; 602; Lack of
    777:06        Q. How so? What would you have done?                     Foundation and calls for
    777:07        A. We would have done the same thing we would            speculation
    777:08        have done without the auditor there. If it was a
    777:09        research and development test, we would have conducted

    777:10        that. If it was a ‐‐ if we were doing a labeling
    777:11        test, then we would have conducted ‐‐ we would have
    777:12        tested one person on the hearing protector that we
    777:13        were testing for a label value.
    777:14        Q. Is it your understanding that NVLAP had
    777:15        the opportunity to determine whether you were testing
    777:16        in compliance with their accreditation standards?

777:19 ‐ 777:25   Kieper, Ronald 2019‐12‐20
    777:19        A. Yes, we were certified, we were accredited            Re: [777:19 to 777:20]                          OVERRULED
    777:20        to test under both S3.19 and S12.6.                      Pltf Obj 611; 602; Lack of
    777:21        BY MS. ELIZABETH:                                        Foundation and calls for
    777:22        Q. I want to direct your attention to                    speculation
    777:23        Exhibit 19 that's been previously marked.
    777:24        A. Yes, I have that.
    777:25        Q. Do you recognize this document?

778:01 ‐ 778:09   Kieper, Ronald 2019‐12‐20
    778:01        A. Yes, I do.                                            Re: [778:06 to 778:09]                          OVERRULED
    778:02        Q. What is it?                                           Pltf Obj 611; Lack of
    778:03        A. It is a copy of the E‐A‐RCAL Lab's                    Foundation and calls for
    778:04        Policies and Procedures Manual, dated February           speculation
    778:05        of 1999.
    778:06        Q. Do you know whether NVLAP would have
    778:07        reviewed Aearo Company's Policies and Procedures
    778:08        Manual that has been marked as Exhibit 19 as a part of
    778:09        their accreditation process?

778:11 ‐ 778:17   Kieper, Ronald 2019‐12‐20
    778:11        BY THE WITNESS:                                          Re: [778:12 to 778:12]                          OVERRULED
    778:12        A. Yes, they would have.                                 Pltf Obj 611; Lack of
    778:13        BY MS. ELIZABETH:                                        Foundation and calls for
    778:14        Q. Do you know whether NVLAP would have                  speculation
    778:15        determined that Aearo's policies and procedures as of
    778:16        1999 met the requirements for NVLAP's accreditation as   Re: [778:14 to 778:17]                          SUSTAINED
    778:17        of that time?                                            Pltf Obj Lack of Foundation

778:20 ‐ 778:24 Kieper, Ronald 2019‐12‐20
    778:20      A. Yes, they ‐‐ they accredited us, they ‐‐                Re: [778:20 to 778:24]                          SUSTAINED
                                                Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 245 of 305
    778:21        our accreditation continued, and my understanding was    Pltf Obj Lack of Foundation
    778:22        that was confirmation that we were following the
    778:23        procedures that we ‐‐ were outlined in this manual and
    778:24        were following the test standard that we were using.

779:14 ‐ 780:01   Kieper, Ronald 2019‐12‐20
    779:14        Q. When did you first begin your REAT
    779:15        labeling tests under ANSI S3.19 on the Combat Arms
    779:16        Earplug Version 2?
    779:17        A. I believe we started the testing in
    779:18        December of 1999.
    779:19        Q. And would the Exhibit 19 Policies and
    779:20        Procedures Manual that is dated February 4th, 1999,
    779:21        been in effect at that time?
    779:22        A. Yes, it would have been.
    779:23        Q. Do you know whether the NVLAP auditors
    779:24        that accredited the E‐A‐RCAL Lab since 1992, do you
    779:25        know whether those auditors were employees or
    780:01        otherwise associated with Aearo or 3M?

780:04 ‐ 780:04 Kieper, Ronald 2019‐12‐20
    780:04      A. They were not.

792:08 ‐ 792:20   Kieper, Ronald 2019‐12‐20
    792:08        BY MS. ELIZABETH:
    792:09        Q. Okay. I want to direct your attention
    792:10        back to Exhibit 19, the Policies and Procedures Manual
    792:11        in effect in 1999?
    792:12        A. Yes.
    792:13        Q. Okay. Please go to Bates 14581.
    792:14        Are you there?
    792:15        A. Yes, I am here.
    792:16        Q. And there is a section titled
    792:17        "Experimental Test Subjects."
    792:18        Do you see that?
    792:19        A. I see that.
    792:20        Q. What generally does this section describe?

793:10 ‐ 793:25   Kieper, Ronald 2019‐12‐20
    793:10        A. It describes the test panel that we had of
    793:11        listeners in ‐‐ at this ‐‐ in this time period. It
    793:12        describes their average age and their approximate
    793:13        experience on the test panel, where they come from and
    793:14        how they are paid, and it details the qualification of
    793:15        a test subject to be on the E‐A‐RCAL Laboratory
    793:16        listener panel.
    793:17        Q. So let's talk a little bit about that
    793:18        qualification process. I want to direct your
    793:19        attention to the section that says: "Initial
    793:20        screening."
    793:21        A. I see that.
    793:22        Q. Okay. What is the first step that Aearo
    793:23        took during this timeframe to qualify someone to be a
    793:24        part of the test subject panel as of 1999?
    793:25        A. ANSI S3.19 has hearing level requirements

794:01 ‐ 794:25   Kieper, Ronald 2019‐12‐20
    794:01        for a person to be a listener or a test subject. So
    794:02        when the person first came to the lab, I would first
    794:03        of all do head and ear measurements. I would measure
    794:04        their head's width and height and size their ear
                                                Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 246 of 305
    794:05        canals with a sizing tool that we ‐‐ we had. And
    794:06        after this prelim ‐‐ preliminary activities, I would
    794:07        give them a pure tone audiogram to measure their
    794:08        hearing sensitivity at frequencies from 500 to
    794:09        8,000 hertz. And then subsequently if they were going
    794:10        to be an S3.19 test subject, I'd measure their hearing
    794:11        sensitivity at 125 and 250 hertz.
    794:12        Q. Let's unpack that a little bit.
    794:13        You mentioned that you would have the
    794:14        potential test subjects do a pure tone audiogram.
    794:15        Did I get that right?
    794:16        A. That's ‐‐ yes, that's correct.
    794:17        Q. Can you tell us what a pure tone audiogram
    794:18        is?
    794:19        A. Yes.
    794:20        People often call it a hearing test. It
    794:21        uses pure tones, which the way I've always described
    794:22        them are single‐pitched tones, and it measures the
    794:23        person's hearing sensitivity at designated
    794:24        frequencies, as I say, from 125 hertz up to
    794:25        8,000 hertz.

794:25 ‐ 795:25   Kieper, Ronald 2019‐12‐20
    794:25        8,000 hertz.
    795:01        Q. To try to help me crystallize what this
    795:02        is, can you explain to me and the jury how you would
    795:03        conduct a pure tone audiogram on a potential test
    795:04        subject?
    795:05        A. Yes. The subject and I would enter the
    795:06        test chamber and they would sit in a chair next to the
    795:07        wall where the audiometric head phones are stored.
    795:08        Q. And when you say "audiometric head
    795:09        phones," what do you mean?
    795:10        A. Yes. They are like a pair of head phones
    795:11        that one might wear listening to music.
    795:12        Q. Okay.
    795:13        A. They are ‐‐ they are ‐‐ they aren't those
    795:14        kind of head phones. They are specific for presenting
    795:15        these pure tones.
    795:16        Q. Understood.
    795:17        A. Okay. I would put the head phones on the
    795:18        subject and instruct them how to listen for and
    795:19        respond to the test tones that would be presented.
    795:20        After that instruction ‐‐ those instructions were
    795:21        given, I would exit the chamber and I would begin the
    795:22        audiogram.
    795:23        Then what would happen is in the person's
    795:24        left ear the first tone that we would test would
    795:25        typically be 1,000 hertz, and when the person could

796:01 ‐ 796:12   Kieper, Ronald 2019‐12‐20
    796:01        just begin to hear the tone, they would put their
    796:02        thumb or finger into the hand switch, this would cause
    796:03        the tone to decrease in volume, and they would hold
    796:04        their finger or thumb in the hand switch until they
    796:05        could no longer hear the tone. Then they would lift
    796:06        their thumb up and the tone's volume would increase.
    796:07        So, again, when they heard the tone, they would press
    796:08        again. So it would be a series of press, I hear it;
    796:09        release, I don't hear it.
    796:10        Q. How many times would the subject press and
                                                 Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 247 of 305
    796:11        release the lever for each sound frequency that they
    796:12        heard?

796:17 ‐ 796:25   Kieper, Ronald 2019‐12‐20
    796:17        A. It would vary, but I believe the
    796:18        requirement is that there must be six reversals. So
    796:19        what that means is a change of direction by either
    796:20        inserting or taking out the thumb or finger that is
    796:21        blocking the light in the ‐‐ in the hand switch.
    796:22        BY MS. ELIZABETH:
    796:23        Q. And when you say "six reversals," what do
    796:24        you mean?
    796:25        A. Yes. So when they initially respond,

797:01 ‐ 797:25   Kieper, Ronald 2019‐12‐20
    797:01        there is one. And then they don't hear it, they lift
    797:02        up, that's two. When they hear it again, that would
    797:03        be the third. When they don't hear it, that would be
    797:04        the fourth reversal, and then again the fifth when
    797:05        they press and the sixth when they release.
    797:06        Q. Is what you are describing this pure tone
    797:07        audiogram, is that recorded on an audiogram card?
    797:08        A. Yes, it is.
    797:09        Q. Would that be the same audiogram card that
    797:10        Plaintiffs' counsel went over with you earlier in your
    797:11        testimony?
    797:12        A. Yes, it's one of the two cards that we
    797:13        used in the lab at that time.
    797:14        Q. In Exhibit 19, why don't you go to Bates
    797:15        MDL 14601.
    797:16        A. Yes, I have that.
    797:17        Q. What is depicted on 14601?
    797:18        A. 14601 is the card that we would use when
    797:19        giving an audiogram. It ‐‐ at the top it shows the
    797:20        test subject's name, where the test is done, who
    797:21        administered the test, the date, the certification of
    797:22        the person administering the test, and the serial
    797:23        number and calibration date of the audiometer.
    797:24        Below it shows what we call traces which
    797:25        are the ‐‐ what the pen in the audiometer records in

798:01 ‐ 798:25   Kieper, Ronald 2019‐12‐20
    798:01        response to the subject in the room pressing and
    798:02        releasing the hand switch.
    798:03        Q. This audiogram card looks a little bit
    798:04        different than the ones we previously looked at that
    798:05        were associated with the S3.19 REAT tests.
    798:06        Can you tell us what the differences are
    798:07        between this pure tone audiogram card and the S3.19
    798:08        REAT tests audiogram cards?
    798:09        A. Yes. This card documents that the tones,
    798:10        the audiometric tones, are presented first in the left
    798:11        ear at the frequencies listed below and then in the
    798:12        right ear, again, from the frequency ‐‐ at the
    798:13        frequencies listed below.
    798:14        The card that we used for real‐ear testing
    798:15        only has the frequencies, the test frequencies that
    798:16        are used in the real‐ear test on the bottom, and it's
    798:17        just one instance of ‐‐ of the test frequencies. I
    798:18        believe an example of that is on Page 14603.
    798:19        Q. I see.
                                                  Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 248 of 305
    798:20        So what does 14603 depict?
    798:21        A. This depicts a test of a hearing
    798:22        protector. The device is an E‐A‐R plug. Again, at
    798:23        the top of this card it has the test subject 's name.
    798:24        Q. Well, before you go forward, what kind of
    798:25        audiogram card is depicted in MDL 14603?

799:01 ‐ 799:23   Kieper, Ronald 2019‐12‐20
    799:01        A. This is the kind of card we would use for
    799:02        a real‐ear test of a hearing protector.
    799:03        Q. Okay.
    799:04        A. You can see that there are two sets of
    799:05        traces on this. The upper trace is the ‐‐ the test
    799:06        subject's response to the test tones with nothing in,
    799:07        in this case, his ears. The lower traces are the
    799:08        responses of the test subject with the hearing
    799:09        protector, in this case the E‐A‐R plug in his ears.
    799:10        Q. So going back to our discussion about
    799:11        qualifying test subjects for the E‐A‐RCAL Lab test
    799:12        panel, after a potential test subject takes the pure
    799:13        tone audiogram, how do you determine whether a person
    799:14        passes that audiogram?
    799:15        A. We compare the ‐‐ the results of the pure
    799:16        tone audiogram to the requirements of S3.19.
    799:17        Q. Are the requirements of S3.19 set forth in
    799:18        your Policies and Procedures Manual?
    799:19        A. I believe they ‐‐ I'd have to look at
    799:20        that.
    799:21        Q. Okay.
    799:22        A. I believe that's the case, but let me
    799:23        look.

800:02 ‐ 800:02 Kieper, Ronald 2019‐12‐20
    800:02      MS. ELIZABETH: Exhibit 19 still.

800:13 ‐ 800:21   Kieper, Ronald 2019‐12‐20
    800:13        A. Thank you.                                           Re: [800:19 to 800:21]                             OVERRULED
    800:14        And, yes, on Page 14582 under Section 6                 Pltf Obj 611
    800:15        above, to be an S3.19 participant, hearing threshold
    800:16        levels must be less than 10 decibels at 25 ‐‐ or 250,
    800:17        500 and 1,000 hertz and less than 20 decibels at all
    800:18        other test frequencies from 125 hertz to 8,000 hertz.
    800:19        Q. So this Section 6 in your Policy and
    800:20        Procedures Manual and to your ‐‐ to the best of your
    800:21        knowledge is required by the ANSI S3.19 standard?

800:24 ‐ 800:24 Kieper, Ronald 2019‐12‐20
    800:24      A. Yes, that's correct.                                   Re: [800:24 to 800:24]                             OVERRULED
                                                                          Pltf Obj 611

801:01 ‐ 801:07   Kieper, Ronald 2019‐12‐20
    801:01        Q. Would the ‐‐ would all of the test
    801:02        subjects that Aearo qualified for its test panels as
    801:03        of this time for use in tests under the ANSI S3.19
    801:04        standard for REAT label testing, would they have
    801:05        hearing levels equal to or better than what is
    801:06        described in Section 6 of your Policy and Procedures
    801:07        Manual?

801:10 ‐ 801:19 Kieper, Ronald 2019‐12‐20
    801:10      A. If they were used for an ANSI 3.19 test,               Re: [801:15 to 801:19]                             OVERRULED
                                                Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 249 of 305
    801:11        they would have hearing levels that are equal to or      Pltf Obj 611; Cumulative
    801:12        better than what those threshold levels that are
    801:13        listed here.
    801:14        BY MS. ELIZABETH:
    801:15        Q. So for all of the test subjects that Aearo
    801:16        used for its ANSI S3.19 REAT tests, they would have
    801:17        hearing levels that are equal to or better than the
    801:18        threshold levels listed in No. 6 on Bates 14582 of
    801:19        Exhibit 19, your Policy and Procedures Manual?

801:22 ‐ 801:22 Kieper, Ronald 2019‐12‐20
    801:22      A. That's correct.                                         Re: [801:22 to 801:22]                          OVERRULED
                                                                           Pltf Obj 611; Cumulative

801:23 ‐ 802:25   Kieper, Ronald 2019‐12‐20
    801:23        BY MS. ELIZABETH:
    801:24        Q. If a person passes the pure tone
    801:25        audiogram, what did Aearo do next in order to
    802:01        determine whether the person would become a permanent

    802:02        panel test subject in this timeframe in 1999?
    802:03        A. On that same page of our procedures manual
    802:04        at the bottom, it ‐‐ there is a section labeled
    802:05        Training, and it outlines the procedures that we used
    802:06        to train people to be test subjects. So as it's on
    802:07        the ‐‐ on Page 14583, it lists the ‐‐ what we would do
    802:08        next.
    802:09        Q. Okay. So we have on the screen here too
    802:10        some Bates 14583 of your Policy and Procedures Manual
    802:11        under the Training section that you identified.
    802:12        Can you please briefly tell the jury how
    802:13        you would train a potential test subject to become a
    802:14        permanent panel test subject at the E‐A‐RCAL Lab?
    802:15        A. Yes.
    802:16        The person would come back to the lab on a
    802:17        different day and we would start with 1A. The person
    802:18        would do six open ear, meaning nothing in their ears,
    802:19        sound field audiograms. During that visit they would
    802:20        do six consecutive sound field audiograms.
    802:21        Q. What is the difference between a pure tone
    802:22        audiogram and a sound field audiogram?
    802:23        A. The sound field audiogram uses what are
    802:24        called third octave bands of noise. Those tones are
    802:25        comprised of three frequencies centered around an

803:01 ‐ 803:10   Kieper, Ronald 2019‐12‐20
    803:01        octave band center frequency. For example, the
    803:02        1,000 hertz third octave test tone contains the
    803:03        frequencies 800 hertz, 1,000 hertz and 1250 hertz.
    803:04        The other frequencies, test frequencies also have
    803:05        three frequencies centered around an octave band
    803:06        level.
    803:07        Q. Why would you have the potential test
    803:08        subjects listen to third octave bands in the sound
    803:09        field audiogram as opposed to the pure tones in the
    803:10        pure sound audiogram?

803:13 ‐ 803:18   Kieper, Ronald 2019‐12‐20
    803:13        A. The S ‐‐ the ANSI S3.19 standard requires
    803:14        third octave bands of noise to be used as the test
    803:15        tones.
                                                 Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 250 of 305
    803:16        BY MS. ELIZABETH:
    803:17        Q. So continue on explaining how you train
    803:18        the subjects?

803:22 ‐ 803:24   Kieper, Ronald 2019‐12‐20
    803:22        A. The second visit would be a repeat of the
    803:23        first with the potential test subject doing six open
    803:24        ear sound field audiograms.

804:01 ‐ 804:02 Kieper, Ronald 2019‐12‐20
    804:01      Q. What about the next two visits that the
    804:02      test subject has?

804:05 ‐ 804:19   Kieper, Ronald 2019‐12‐20
    804:05        A. Section 1B lists two visits, so of three
    804:06        REAT, R‐E‐A‐T, measurements per visit using the E‐A‐R
    804:07        Model 1,000 earmuff. The way that would happen is on
    804:08        the potential subject's third visit to the lab, he or
    804:09        she would do three tests, each test composed of an
    804:10        open, which the person had done previously, an open
    804:11        sound field audiogram, followed by a protected sound
    804:12        field audiogram with the Model 1,000 earmuff on the
    804:13        person's head.
    804:14        BY MS. ELIZABETH:
    804:15        Q. Okay. So on the first two visits there
    804:16        would be an open ear sound field audiogram and on the
    804:17        second two visits there would be a REAT measurement
    804:18        of ‐‐ with an earmuff.
    804:19        Do I have that right?

804:22 ‐ 805:01   Kieper, Ronald 2019‐12‐20
    804:22        A. Yes, with an earmuff.
    804:23        BY MS. ELIZABETH:
    804:24        Q. Were there any other visits as a part of
    804:25        your training process for potential test subjects for
    805:01        the E‐A‐RCAL Labs test panel?

805:05 ‐ 805:07   Kieper, Ronald 2019‐12‐20
    805:05        A. Yes. Visits five and six would be three
    805:06        REAT measurements per visit using the E‐A‐R foam
    805:07        earplug as the hearing protection device.

805:09 ‐ 805:23   Kieper, Ronald 2019‐12‐20
    805:09        Q. So let me just make sure I have this
    805:10        right.
    805:11        There would be two visits of an open ear
    805:12        sound field audiogram, two visits with REAT
    805:13        measurements on an earmuff, and two visits with REAT
    805:14        measurements with an E‐A‐R foam earplug.
    805:15        Do I have that right?
    805:16        A. Yes, that's correct.
    805:17        Q. Would you have trained the potential test
    805:18        subjects on a premolded earplug?
    805:19        A. Not at this time.
    805:20        Q. Is there anything else that you would do
    805:21        in order to determine whether a potential test subject
    805:22        could be a part of the permanent test panel for the
    805:23        E‐A‐RCAL Lab in the 1999 timeframe?

806:01 ‐ 806:12 Kieper, Ronald 2019‐12‐20
    806:01      A. Yes. During ‐‐ as it says in the
                                                Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 251 of 305
    806:02        manual ‐‐ in our procedures manual under Section 2, on
    806:03        visit ‐‐ on the second visit of their open ear sound
    806:04        field audiograms, the experimenter would look at the
    806:05        range of the person's open ear responses and the value
    806:06        that they record would need to be within six decibels.
    806:07        BY MS. ELIZABETH:
    806:08        Q. Why is that?
    806:09        A. To ‐‐ to verify that the subject was
    806:10        consistent in responding to the test tones.
    806:11        Q. Would you do anything else as a part of
    806:12        your train ‐‐ training process?

806:15 ‐ 806:20   Kieper, Ronald 2019‐12‐20
    806:15        A. The ‐‐ if the person completes all six
    806:16        visits and still wants to be a ‐‐ an E‐A‐RCAL
    806:17        listener, we would pay to have them go to an
    806:18        otolaryngologist and that doctor would do a complete
    806:19        audiological workup with the ‐‐ with a potential test
    806:20        subject.

806:24 ‐ 807:04   Kieper, Ronald 2019‐12‐20
    806:24        Q. Anything else?
    806:25        A. No. After successful completion of all of
    807:01        these activities, then the subject would be added to
    807:02        our listener panel.
    807:03        Q. What was the purpose of this training that
    807:04        you just described?

807:07 ‐ 807:17   Kieper, Ronald 2019‐12‐20
    807:07        A. It would ‐‐ it would be ‐‐ the main reason
    807:08        we trained them is so that they would be comfortable
    807:09        and able to do a hearing protector test presumably
    807:10        with other types of hearing protectors in addition to
    807:11        the earmuff and foam earplug that were used in the
    807:12        initial training.
    807:13        BY MS. ELIZABETH:
    807:14        Q. In the 1999 to 2000 time ‐‐ timeframe, how
    807:15        would you go about selecting a particular subject on
    807:16        your test panel to participate in an ANSI S3.19 REAT
    807:17        test?

807:20 ‐ 808:01   Kieper, Ronald 2019‐12‐20
    807:20        A. I would use ‐‐ I would randomly call
    807:21        people who were qualified test subjects and ask them
    807:22        if they were available to come in and do a test.
    807:23        BY MS. ELIZABETH:
    807:24        Q. Would you call certain people on the test
    807:25        panel to test certain hearing protection products in
    808:01        the 1999 to 2000 timeframe?

808:04 ‐ 808:07   Kieper, Ronald 2019‐12‐20
    808:04        A. No. The ‐‐ the ‐‐ the people that I would
    808:05        call would be random. I would ‐‐ I would just call
    808:06        anyone on the test panel list who had been qualified
    808:07        to the S3.19 standard.

816:20 ‐ 816:22   Kieper, Ronald 2019‐12‐20
    816:20        Q. Do you know what information regarding the
    816:21        Combat Arms Earplug Version 2 was provided to the
    816:22        military by Aearo or 3M?
                                                 Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 252 of 305
816:25 ‐ 817:05   Kieper, Ronald 2019‐12‐20
    816:25        A. No.
    817:01        BY MS. ELIZABETH:
    817:02        Q. Do you know what testing the military
    817:03        required Aearo to provide with respect to Combat Arms
    817:04        Earplug Version 2?
    817:05        A. No.

833:10 ‐ 833:14   Kieper, Ronald 2019‐12‐20
    833:10        BY MS. ELIZABETH:
    833:11        Q. From your perspective, was there anything
    833:12        unusual about the decision to stop the 213015 test
    833:13        after eight subjects?
    833:14        A. No.

                                                                                                         833:15 ‐ 833:15 Kieper, Ronald 2019‐12‐20
                                                                                                             833:15      Q. Why not?

                                                                                                         833:17 ‐ 833:23   Kieper, Ronald 2019‐12‐20
                                                                                                             833:17        BY THE WITNESS:
                                                                                                             833:18        A. Well, in the first place, it's not my
                                                                                                             833:19        decision. It would be Mr. Berger's decision on
                                                                                                             833:20        starting or stopping a test, and so I ‐‐ I was out of
                                                                                                             833:21        the loop, so to speak. What I did was test the
                                                                                                             833:22        hearing protectors and Mr. Berger dictated my
                                                                                                             833:23        activities.

834:08 ‐ 834:10   Kieper, Ronald 2019‐12‐20
    834:08        BY MS. ELIZABETH:                                        Re: [834:08 to 834:10]                                                                                  OVERRULED
    834:09        Q. In your view, were you permitted to stop              Pltf Obj Lack of Foundation
    834:10        labeling tests under the ANSI S3.19 standard?

834:13 ‐ 834:15   Kieper, Ronald 2019‐12‐20
    834:13        A. I ‐‐ I don't know why ‐‐ I don't know of              Re: [834:13 to 834:15]                                                                                  OVERRULED
    834:14        any reason dictated in the ANSI standard that would      Pltf Obj Lack of Foundation
    834:15        prevent someone from stopping a test.

834:24 ‐ 835:01   Kieper, Ronald 2019‐12‐20                                                                                                                                        OVERRULED
    834:24        Q. While working for the E‐A‐RCAL Lab, did               Re: [834:24 to 835:01]
    834:25        you ever stop a test for the purpose of "tricking the    Pltf Obj Misstates;
    835:01        system" as Plaintiffs' counsel suggested?                argumentative; lacks
                                                                           foundation

835:05 ‐ 835:05 Kieper, Ronald 2019‐12‐20
    835:05      A. No, I did not.                                          Re: [835:05 to 835:05]                                                                                  OVERRULED
                                                                           Pltf Obj Misstates;
                                                                           argumentative; lacks
                                                                           foundation

835:07 ‐ 835:10   Kieper, Ronald 2019‐12‐20
    835:07        Q. While working for the E‐A‐RCAL Lab, did               Re: [835:07 to 835:10]                                                                                  OVERRULED
    835:08        you ever try to boost the NRR for the CAE v2 in order    Pltf Obj Misstates;
    835:09        to help the company sell more plugs?                     argumentative; lacks
    835:10        A. No, I did not.                                        foundation

836:02 ‐ 836:22   Kieper, Ronald 2019‐12‐20
    836:02        Q. Would it have been your job responsibility
    836:03        to not only do ANSI S3.19 tests, REAT tests, but other
    836:04        tests in the E‐A‐RCAL Lab?
    836:05        A. Yes.
    836:06        Q. What are those?
                                                Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 253 of 305
    836:07        A. Well, I would do research testing of the
    836:08        hearing protectors on people, I would also do
    836:09        measurements on our ATFs, acoustic test fixtures,
    836:10        and ‐‐ let's see. Those are the primary testing
    836:11        procedures that I would do.
    836:12        Q. Would you ever person ‐‐ purposefully
    836:13        conduct research tests with less than ten subjects?
    836:14        A. Yes.
    836:15        Q. Why?
    836:16        A. It would depend on the device and where we
    836:17        were in its development. We would ‐‐ when a new
    836:18        product was available or when we were developing a new
    836:19        product, we would often test three, four, five people
    836:20        of various ear canal sizes to ‐‐ so that we could
    836:21        estimate how the plug is fitting and working on
    836:22        these ‐‐ on these small groups of people.

837:03 ‐ 837:08   Kieper, Ronald 2019‐12‐20
    837:03        Q. The Court Reporter has just handed you a
    837:04        document that's been marked Exhibit 85.
    837:05        Do you have that?
    837:06        A. Yes, I have that.
    837:07        Q. Do you recognize this document?
    837:08        A. Yes.

837:09 ‐ 837:14   Kieper, Ronald 2019‐12‐20
    837:09        Q. What is it?
    837:10        A. It is the labeling test report for the
    837:11        yellow end of the Combat Arms Earplug.
    837:12        Q. And is that a test that you would have
    837:13        conducted?
    837:14        A. Yes, it is.

838:01 ‐ 838:15   Kieper, Ronald 2019‐12‐20
    838:01        Do you see that?
    838:02        A. Yes.
    838:03        Q. What does that mean?
    838:04        A. As I stated earlier, when a person comes
    838:05        in to apply to be a test subject, one of the
    838:06        measurements that I would make would be to size each
    838:07        ear canal, and we would ‐‐ I would do that with a,
    838:08        what we call a sizing tool. It's a plastic device
    838:09        with five different diameter spheres, and those
    838:10        different size spheres would be used to characterize a
    838:11        person's ear canal size from extra small to extra
    838:12        large.
    838:13        Q. And I see you have a wide variety of ear
    838:14        canal sizes here.
    838:15        Was that on purpose?

838:21 ‐ 838:24   Kieper, Ronald 2019‐12‐20
    838:21        A. In our procedures manual there is a ‐‐ a
    838:22        section of it that says something to the effect of we
    838:23        want to have a balance of ear canal sizes in a test as
    838:24        much as we can, as much as ‐‐ as much as is possible.

839:01 ‐ 839:02 Kieper, Ronald 2019‐12‐20
    839:01      Q. Why would you want to have a balance of
    839:02      ear canal sizes?

839:06 ‐ 839:14 Kieper, Ronald 2019‐12‐20
                                                  Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 254 of 305
    839:06        A. ‐‐ that would ‐‐ it would show how the                Re: [839:11 to 839:14]                                                                         OVERRULED
    839:07        particular hearing protector how well it would fit or    Pltf Obj Lack of Foundation;
    839:08        how well it would work, how much protection a person     vague
    839:09        would get with a variety of ear canals.
    839:10        BY MS. ELIZABETH:
    839:11        Q. Based on the data set forth in test
    839:12        213016, do you have any reason to believe that there
    839:13        was an issue with the product or the testing on the
    839:14        213016 test?

839:17 ‐ 839:20   Kieper, Ronald 2019‐12‐20
    839:17        A. No, I don't.                                          Re: [839:17 to 839:17]                                                                         OVERRULED
    839:18        BY MS. ELIZABETH:                                        Pltf Obj Lack of Foundation;
    839:19        Q. I want to direct your attention back to               vague
    839:20        Exhibit 83 in your stack, which is the 213017 test.

                                                                                                          839:25 ‐ 840:02   Kieper, Ronald 2019‐12‐20
                                                                                                              839:25        Q. Do you have any specific recollection of
                                                                                                              840:01        conducting the 213017 test?
                                                                                                              840:02        A. No.

840:03 ‐ 840:05   Kieper, Ronald 2019‐12‐20
    840:03        Q. But you do understand that you did conduct
    840:04        it after ‐‐ I heard that in your testimony today, is
    840:05        that right?

840:08 ‐ 840:13   Kieper, Ronald 2019‐12‐20
    840:08        A. Yes.
    840:09        BY MS. ELIZABETH:
    840:10        Q. And what side of the plug were you testing
    840:11        in 213017?
    840:12        A. I tested the green end of the Combat Arms
    840:13        Earplug in this test.

841:05 ‐ 841:07   Kieper, Ronald 2019‐12‐20
    841:05        Q. What would have been your process in
    841:06        getting the test subjects for 213017 ‐‐ for the 213017
    841:07        test in the 2000 timeframe?

841:10 ‐ 841:12   Kieper, Ronald 2019‐12‐20
    841:10        A. I would randomly call people on our test
    841:11        subject panel.
    841:12        BY MS. ELIZABETH:

843:01 ‐ 843:05   Kieper, Ronald 2019‐12‐20
    843:01        BY MS. ELIZABETH:
    843:02        Q. I want to direct your attention to the
    843:03        same exhibit but Bates MDL 195524 which is the back
    843:04        page of Exhibit 83, test 213017.
    843:05        A. Yes.

844:01 ‐ 844:10   Kieper, Ronald 2019‐12‐20
    844:01        Q. And are these your handwritten notes on
    844:02        the back page of test 213017?
    844:03        A. That looks like my writing, yes.
    844:04        Q. Okay. Looking at your notes, on how many
    844:05        subjects did you note that the flanges were folded
    844:06        outward to allow deeper insertion?
    844:07        A. One subject, Mr. DLP.
    844:08        Q. Sitting here today, do you have a
    844:09        recollection of folding back the flanges in the 213017
                                                  Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 255 of 305
    844:10        test for more than one subject?

844:13 ‐ 844:20   Kieper, Ronald 2019‐12‐20
    844:13        A. I don't have that recollection.                       Re: [844:15 to 844:20]                            OVERRULED
    844:14        BY MS. ELIZABETH:                                        Pltf Obj Lack of Foundation;
    844:15        Q. Mr. Kieper, whether you rolled back the               611
    844:16        flanges for just DLP or all of the subjects in test
    844:17        213017 or just some of the test subjects on test
    844:18        213017, do you believe that it is necessary to roll
    844:19        back the flanges on the Combat Arms Earplug Version 2
    844:20        for the product to work?

844:23 ‐ 845:02   Kieper, Ronald 2019‐12‐20
    844:23        A. No, I do not.                                         Re: [844:23 to 844:23]                            OVERRULED
    844:24        BY MS. ELIZABETH:                                        Pltf Obj Lack of Foundation;
    844:25        Q. Do you believe that it is necessary to                611
    845:01        fold back the flanges on the Combat Arms Earplug
    845:02        Version 2 to achieve a proper fit?                       Re: [844:25 to 845:02]                            OVERRULED
                                                                           Pltf Obj Lack of Foundation

845:05 ‐ 845:07   Kieper, Ronald 2019‐12‐20
    845:05        A. No, not in every case.                                Re: [845:05 to 845:05]                            OVERRULED
    845:06        BY MS. ELIZABETH:                                        Pltf Obj Lack of Foundation
    845:07        Q. Why not?
                                                                           Re: [845:07 to 845:07]                            OVERRULED
                                                                           Pltf Obj Lack of Foundation

845:10 ‐ 845:22   Kieper, Ronald 2019‐12‐20
    845:10        A. Because each person's ears are unique,                Re: [845:10 to 845:22]                            OVERRULED
    845:11        individual, and in some cases the ‐‐ the shape and       Pltf Obj 611; Cumulative
    845:12        size of the ears and ear canals do not inhibit a
    845:13        well‐inserted Combat Arms Earplug, and in some people
    845:14        the ear formation can interfere with fit, getting a
    845:15        best fit of the earplug.
    845:16        BY MS. ELIZABETH:
    845:17        Q. So let me make sure I understand.
    845:18        So is it your testimony that you do not
    845:19        believe that it is necessary ‐‐ necessary to fold back
    845:20        the flanges on the Combat Arms Earplug Version 2 to
    845:21        achieve a proper fit because each person's ears are
    845:22        unique?

845:25 ‐ 846:02   Kieper, Ronald 2019‐12‐20
    845:25        A. Yes, I think that's a valid statement.                Re: [845:25 to 845:25]                            OVERRULED
    846:01        BY MS. ELIZABETH:                                        Pltf Obj 611; Cumulative
    846:02        Q. Can you explain that?
                                                                           Re: [846:02 to 846:02]                            OVERRULED
                                                                           Pltf Obj Cumulative

846:05 ‐ 846:10   Kieper, Ronald 2019‐12‐20
    846:05        A. Because in some people, but not all, the              Re: [846:05 to 846:10]                            OVERRULED
    846:06        shape of the ear canal either can interfere with ‐‐      Pltf Obj Cumulative
    846:07        the plug will bump into the person's ear and that
    846:08        would prevent achieving a best fit and in other
    846:09        people's ears folding back the flanges is not
    846:10        necessary to achieve a best fit.

848:11 ‐ 848:13   Kieper, Ronald 2019‐12‐20
    848:11        Q. Mr. Kieper, do you believe that the Combat            Re: [848:11 to 848:13]                            OVERRULED
    848:12        Arms Earplug Version 2 is too short for proper           Pltf Obj 702; Misstates
    848:13        insertion?
                                                Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 256 of 305

848:16 ‐ 849:04   Kieper, Ronald 2019‐12‐20
    848:16        A. No, I don't.                                          Re: [848:16 to 848:24]                          OVERRULED
    848:17        BY MS. ELIZABETH:                                        Pltf Obj Lack of Foundation;
    848:18        Q. Why not?                                              702
    848:19        A. Because it ‐‐ it will fit some people and
    848:20        it may not fit other people, just like other hearing
    848:21        protectors. The ‐‐ the type of hearing protector and
    848:22        the person's experience fitting hearing protectors and
    848:23        a number of other factors contribute to how well a
    848:24        hearing protector can be fit.
    848:25        Q. I want you to refer back to Exhibit 16
    849:01        which is the flange memo, and I want you to look at
    849:02        the section that's entitled "Test Procedure."
    849:03        Do you see that?
    849:04        A. Yes.

849:15 ‐ 849:18   Kieper, Ronald 2019‐12‐20
    849:15        Q. Based on your experience in the E‐A‐RCAL              Re: [849:15 to 849:18]                          OVERRULED
    849:16        Lab and the testing chamber used for REAT testing, do    Pltf Obj Lack of Foundation;
    849:17        you have an understanding of how an imperceptible        702
    849:18        loosening of a plug can occur in a test chamber?

849:22 ‐ 850:09   Kieper, Ronald 2019‐12‐20
    849:22        A. Yes, from ‐‐ from my experience in the                Re: [849:22 to 849:25]                          OVERRULED
    849:23        test chamber the sound levels in that room are well      Pltf Obj Lack of Foundation;
    849:24        below people's threshold of hearing. It is               702
    849:25        characterized as a soundproof room. In outside of the
    850:01        test chamber there are noises. For example, in this
    850:02        room, we might hear people typing or the HVAC system
    850:03        or any number of other noises that would signal to me
    850:04        or a person wearing a plug they would have some ‐‐
    850:05        some noise to ‐‐ if the plug loosened they would hear
    850:06        an increase in the noise level of the noises around
    850:07        them, and that cannot occur in the E‐A‐RCAL test
    850:08        chamber because the noise levels are so low and below
    850:09        the people's threshold of hearing.

850:12 ‐ 850:17   Kieper, Ronald 2019‐12‐20
    850:12        Q. You described in your previous testimony
    850:13        that before an ANSI S3.19 REAT test can begin, the
    850:14        subject has to sit in this test chamber that you've
    850:15        described as a soundproof room.
    850:16        Do you remember that testimony?
    850:17        A. Yes.

850:20 ‐ 851:06   Kieper, Ronald 2019‐12‐20
    850:20        You said something about the room being
    850:21        dark. Can you explain that?
    850:22        A. The ‐‐ the room has night lights just for
    850:23        some illumination. During the testing the overhead
    850:24        lights are turned off because there is a possibility
    850:25        of elect ‐‐ electrical hum noise being created and
    851:01        that could interfere with a person's open ear
    851:02        measurements. So because not only the lights are
    851:03        turned off and there is no noise created by that, but,
    851:04        again, the low levels of sound in the test chamber,
    851:05        people don't hear things. You know, they have ‐‐ they
    851:06        hear nothing. It's very quiet.

851:13 ‐ 851:16 Kieper, Ronald 2019‐12‐20
                                                 Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 257 of 305
    851:13        Do you think it's more likely for someone                Re: [851:13 to 851:17]                           OVERRULED
    851:14        in the test chamber to experience an imperceptible       Pltf Obj Lack of Foundation;
    851:15        loosening of an earplug than for someone who is in the   702; 602
    851:16        real world wearing an earplug?

851:19 ‐ 851:22   Kieper, Ronald 2019‐12‐20
    851:19        A. Yes, I would ‐‐ I would think that would              Re: [851:19 to 851:20]                           OVERRULED
    851:20        be the case.                                             Pltf Obj Lack of Foundation;
    851:21        BY MS. ELIZABETH:                                        702; 602
    851:22        Q. And why is that?
                                                                           Re: [851:22 to 851:22]                           OVERRULED
                                                                           Pltf Obj Lack of Foundation;
                                                                           702; 602

851:25 ‐ 852:13   Kieper, Ronald 2019‐12‐20
    851:25        A. Again, because in the real world or                   Re: [851:25 to 852:06]                           OVERRULED
    852:01        outside a soundproof test chamber, there is what we      Pltf Obj Lack of Foundation;
    852:02        call ambient noise or noises that are just inherent in   702; 602
    852:03        the environment, and those noises can be a cue to the
    852:04        hearing protector wearer if the fit of the hearing
    852:05        protection device changes. They would perceive the
    852:06        noise levels around them to increase.
    852:07        BY MS. ELIZABETH:
    852:08        Q. Okay. Let's go ‐‐ one more question,
    852:09        Mr. Kieper.
    852:10        Is what you described which said the real
    852:11        world outside of a soundproof test chamber with
    852:12        ambient noises different than what you would expect in
    852:13        a test chamber at the E‐A‐RCAL Lab?

852:17 ‐ 852:19   Kieper, Ronald 2019‐12‐20
    852:17        A. I would expect the ambient levels outside
    852:18        the test chamber to be higher than inside the test
    852:19        chamber.
                                                                 Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 258 of 305


                             3M Affirmatives                           Pltf Objections                           Pltf Counters              3M Objections   Rulings
10:08 - 10:13   Leccese, Melissa 2020-10-06
   10:08        Q. My name is Adam Wolfson. I'm from
   10:09        a law firm called Quinn Emanuel, and I
   10:10        represent the Plaintiffs in this matter. So as
   10:11        we start today, can you please state your full
   10:12        name for the record?
   10:13        A. Sure. Melissa Leccese.

13:17 - 14:06   Leccese, Melissa 2020-10-06
   13:17        Q. Okay. Great. Well, let's get
   13:18        started. So Dr. Leccese, can you give me a
   13:19        brief history of your time in the military?
   13:20        A. Well, I started as an audiologist.
   13:21        And my first duty station was Fort Polk. I was
   13:22        there for four years. And then I went to Korea
   13:23        for a year. From -- from Korea I went to
   13:24        Fort Wainwright, Alaska. And I was there for
   13:25        three and a half years. Then to Fort Campbell,
   14:01        and I was there -- as the hearing program
   14:02        manager, I was there for four years. And then
   14:03        I did long-term health education training for
   14:04        two years and I stayed there. But I wasn't
   14:05        working as an audiologist at that time. And
   14:06        from there I went --

14:08 - 14:24   Leccese, Melissa 2020-10-06
   14:08        A. -- to Aberdeen Proving Grounds to
   14:09        Public Health Command which turned into
   14:10        Public Health Command while I was there. And
   14:11        then to Fort Knox as the hearing program
   14:12        manager at Fort Knox for my last two years
   14:13        before I retired.
   14:14        Q. So when did you -- thank you for
   14:15        that. So when did you first get stationed at
   14:16        Fort Campbell?
   14:17        A. Well, I got to Fort Campbell in --
   14:18        I was there 2006 to 2010 in the clinic.
   14:19        Q. And you said at that time what was
   14:20        your official title there?
   14:21        A. So audiologists have two titles.
   14:22        We are chief of the clinic, chief of the
   14:23        audiology clinic, and also the hearing program
   14:24        manager for the installation.

15:03 - 15:05   Leccese, Melissa 2020-10-06
   15:03        Q. And is it correct that you were
   15:04        head of the hearing program at Fort Campbell
   15:05        while you were stationed there?

15:08 - 16:12   Leccese, Melissa 2020-10-06
   15:08        A. Yes.
   15:09        Q. Yes. Okay. And what did that --
   15:10        what did that entail, being the head of the
   15:11        hearing program at Fort Campbell?
   15:12        A. So my main goal was to prevent
   15:13        hearing loss. That's our main mission as
   15:14        hearing conservation managers, to prevent
   15:15        hearing loss in the soldiers. So we do that by
   15:16        providing health education. We do that during
   15:17        in-processing. And also annually it's a
                                                                   Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 259 of 305


   15:18        requirement. Also they get annual health
   15:19        education. It was also my job to provide
   15:20        annual hearing tests because that is also a
   15:21        requirement for every soldier, to get an annual
   15:22        hearing screening. So that was my job to
   15:23        ensure that that happened.
   15:24        And of course hearing protection is part of
   15:25        hearing conservation, so my clinic would fit
   16:01        hearing protection and train soldiers in the
   16:02        units to go into the units and fit hearing
   16:03        protection.
   16:04        Q. I see. And so you said -- and for
   16:05        an audiologist, how did those duties differ
   16:06        from your roles with respect to the hearing
   16:07        program?
   16:08        A. So as the audiologist my job was
   16:09        to diagnose any hearing loss that was present.
   16:10        And if there was a hearing loss, then I would
   16:11        treat the hearing loss, which typically was to
   16:12        fit hearing aids.

18:02 - 18:17   Leccese, Melissa 2020-10-06
   18:02        Q. Yes. Okay. Thank you, Doctor.
   18:03        Now, you said for part of the hearing program,
   18:04        education included the in-process. Is that
   18:05        right?
   18:06        A. So during in-processing every
   18:07        soldier would come to our clinic and my
   18:08        technician would provide a briefing in hearing
   18:09        protection. We would give them hearing
   18:10        protection and show them how to -- to put them
   18:11        in correctly.
   18:12        Q. Okay. So this is when new
   18:13        recruits are coming or newly stationed recruits
   18:14        are coming to Fort Campbell and they are first
   18:15        being in-processed, meaning they're actually
   18:16        being brought into the base?
   18:17        A. Correct.

19:01 - 20:06   Leccese, Melissa 2020-10-06
   19:01        Q. And at these -- at these                       Re: [19:06 to 20:06]                                                        OVERRULED
   19:02        in-process presentations, at that point was       Pltf Obj 402 and 403
   19:03        that when you distributed hearing protection
   19:04        devices to -- to soldiers?
   19:05        A. Yes.
   19:06        Q. Now, were there -- were there any
   19:07        particular hearing protection devices that were
   19:08        standard -- you know, standard issue when
   19:09        soldiers were in-processed at Fort Campbell at
   19:10        the time that you were there?
   19:11        A. Yes.
   19:12        Q. And were -- what were they?
   19:13        A. They were pre-fitted -- preformed.
   19:14        The -- the triple-flange, I believe at that
   19:15        time. Yes, because the quad-flange were not
   19:16        being used. So there was a triple-flange. It
   19:17        would have had to have been the triple-flanged
   19:18        hearing protection preformed earplugs.
   19:19        Q. Triple-flanged preformed earplugs.
   19:20        Is that what you said?
   19:21        A. Yes.
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 260 of 305


   19:22        Q. Now, was this a single-end or was
   19:23        it a double-end triple-flanged earplug?
   19:24        A. It was three. There were three
   19:25        flanges to it.
   20:01        Q. Okay. And was this the -- like a
   20:02        single-end earplug?
   20:03        A. It was a single-end earplug, yes.
   20:04        Q. Okay. So that -- that was the
   20:05        standard issue as soldiers came in?
   20:06        A. Correct.

20:20 - 20:23   Leccese, Melissa 2020-10-06
   20:20        Q. Now, were -- were the double-ended            Re: [20:21 to 21:09]                                                        OVERRULED
   20:21        earplugs, the Combat Arms earplugs, ever         Pltf Obj 402 and 403
   20:22        standard issue when soldiers were being
   20:23        in-processed at Fort Campbell?

20:25 - 21:05   Leccese, Melissa 2020-10-06
   20:25        A. No.                                           Re: [20:21 to 21:09]                                                        OVERRULED
   21:01        Q. No, they were not?                            Pltf Obj 402 and 403
   21:02        A. No.
   21:03        Q. Okay. So are you nevertheless
   21:04        familiar with them based on your time at
   21:05        Fort Campbell?

21:07 - 22:11   Leccese, Melissa 2020-10-06
   21:07        A. Yeah, I'm sure they were out by               Re: [20:21 to 21:09]                                                        OVERRULED
   21:08        then. I'm sure I was familiar with them at       Pltf Obj 402 and 403
   21:09        that point.
   21:10        Q. And had you -- do you recall at
   21:11        Fort Campbell ever instructing soldiers in the
   21:12        use of the double-ended triple-flanged
   21:13        earplugs?
   21:14        A. So if we had them, I'm sure that I
   21:15        was fitting them. But I was fitting them in my
   21:16        clinic specifically for soldiers that probably
   21:17        had H3 profiles or that had hearing loss,
   21:18        ones -- because they were more expensive. So
   21:19        they didn't hand them out to everyone as
   21:20        standard issue.
   21:21        Q. I see.
   21:22        A. At my clinic we didn't.
   21:23        Q. But do you -- I'm sorry?
   21:24        A. At my clinic we didn't hand them
   21:25        out to everybody.
   22:01        Q. I see. Do you -- do you recall
   22:02        though handing them out to anyone while at
   22:03        Fort Campbell?
   22:04        A. Not specifically, I don't recall
   22:05        anything but --
   22:06        Q. But do you recall -- I see. Do
   22:07        you -- did you ever provide instructions, to
   22:08        the best of your recollection, to anyone at
   22:09        Fort Campbell about the use -- about how to
   22:10        insert the double-ended triple-flanged
   22:11        earplugs?

22:13 - 23:01   Leccese, Melissa 2020-10-06
   22:13        A. So with briefings, that was part
   22:14        of my briefing to explain how to use the
   22:15        Combat Arms earplugs.
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 261 of 305


   22:16        Q. I see.
   22:17        A. I did it in the health education
   22:18        briefing for sure. And then if I had someone
   22:19        that I fitted individually with it, I would
   22:20        have explained it to them.
   22:21        Q. I see. I see. And when you -- so
   22:22        I know this is going back. But do you recall
   22:23        how you instructed -- were there any particular
   22:24        instructions that you provided with respect to
   22:25        how to insert the Combat Arms double-ended
   23:01        earplugs?

23:03 - 24:03   Leccese, Melissa 2020-10-06
   23:03        A. Yes. Absolutely.
   23:04        Q. Okay. And how do you recall that?
   23:05        Or what do you recall about that?
   23:06        A. So I would make sure it fit them
   23:07        first, that it was the right size, that it was
   23:08        a correct fit. And then I would require that
   23:09        they fit it on themselves. And I would check
   23:10        it to make sure that they put it in correctly
   23:11        and that it fit them.
   23:12        Q. Uh-huh.
   23:13        A. And then I would explain the
   23:14        different ends, which way to use it. When you
   23:15        use it with the green side out, sticking out,
   23:16        then that was your -- your tactical mode where
   23:17        you could hear -- you could hear speech and
   23:18        conversation and softer sounds. But it damped
   23:19        the noise, filtered out the noise. But then if
   23:20        you flip it around and you wear it with the
   23:21        yellow side sticking out, you're obviously not
   23:22        camouflage at that point. So you're not going
   23:23        to want to be in any kind of tactical situation
   23:24        with that yellow end sticking out. And that
   23:25        would be like wearing a traditional earplug
   24:01        like you're sitting in a vehicle or you're in a
   24:02        plane or something like that. It's for
   24:03        steady-state noise.

25:13 - 26:03   Leccese, Melissa 2020-10-06
   25:13        Q. All right. So then the next step
   25:14        for how you instructed soldiers was to instruct
   25:15        them about the differences between the two ends
   25:16        of the earplugs. Is that fair?
   25:17        A. Correct.
   25:18        Q. Okay. And explaining to them that
   25:19        the yellow side allowed low -- low noise but
   25:20        protected from loud impulse noises whereas the
   25:21        green side was more of a standard filtering out
   25:22        all noise style of plug. Is that fair?
   25:23        A. Well, it depends on what you mean.
   25:24        Like the green side inserted into the ear?
   25:25        Q. Yes.
   26:01        A. So the green side inserted into
   26:02        the ear would be like a traditional standard
   26:03        earplug.

28:14 - 28:20   Leccese, Melissa 2020-10-06
   28:14        Q. All right. Now, Dr. Leccese --
   28:15        well, I'm sorry.
                                                                   Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 262 of 305


   28:16        MR. WOLFSON: For the record what
   28:17        has been issued here -- I'm not sure what
   28:18        exhibit number this is.
   28:19        MS. INT-HOUT: It will be marked
   28:20        as Exhibit 1.

29:19 - 30:04   Leccese, Melissa 2020-10-06
   29:19        Q. I'm sorry. This is the what?
   29:20        A. It's a Fort Campbell regulation.
   29:21        Q. Fort Campbell. Okay. So this is
   29:22        specific to your time at Fort Campbell.
   29:23        Correct?
   29:24        A. So the date is 31 January 2008.
   29:25        So this would have been the one that I was very
   30:01        responsible for putting out there.
   30:02        Q. I see. So did you help draft
   30:03        these -- this document?
   30:04        A. Yes.

31:14 - 32:15   Leccese, Melissa 2020-10-06
   31:14        Q. Now, when you say that hearing
   31:15        loss degrades combat readiness and
   31:16        effectiveness, it's fair to say that ingraining
   31:17        a culture of hearing protection was one of the
   31:18        goals -- one of your goals, at least as the
   31:19        head of the hearing program, at Fort Campbell?
   31:20        A. Absolutely.
   31:21        Q. And part of that was explaining to
   31:22        soldiers whether they were new recruits or had
   31:23        been stationed at the base for a while that the
   31:24        use of hearing protection devices is not only
   31:25        recommended but in many cases mandatory?
   32:01        A. Yes. In noise it was always
   32:02        mandatory.
   32:03        Q. Okay.
   32:04        A. In hazardous it was always
   32:05        mandatory.
   32:06        Q. I see. So steady loud noise. Is
   32:07        that what -- is that what you meant?
   32:08        A. Well, it depends on the type of
   32:09        noise. I mean, if it's steady-state noise,
   32:10        there's a standard for the level of noise
   32:11        that -- that identifies that as required for
   32:12        hearing protection. Then you have a different
   32:13        standard for impulse noise and what's required
   32:14        to wear hearing protection for a certain level
   32:15        if it's an impulse noise.

33:14 - 33:18   Leccese, Melissa 2020-10-06
   33:14        When you were the head of the hearing             Re: [33:14 to 34:03]                                                        OVERRULED
   33:15        program at Fort Campbell, was it your             Pltf Obj 402 and 403
   33:16        experience that the majority of soldiers did,
   33:17        in fact, comply with the hearing program's
   33:18        requirements?

33:20 - 34:03   Leccese, Melissa 2020-10-06
   33:20        A. So I didn't have a good pulse on               Re: [33:14 to 34:03]                                                        OVERRULED
   33:21        that because I was in the clinic most of the      Pltf Obj 402 and 403
   33:22        time. I was the only audiologist that was
   33:23        there. And there are a lot of soldiers there.
   33:24        So I didn't have the ability to go out into the
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 263 of 305


   33:25        units and do any kind of inspections and see if
   34:01        things were happening. So I would have very
   34:02        little knowledge regarding -- regarding --
   34:03        personal knowledge regarding that.

                                                                                             34:04 - 34:09   Leccese, Melissa 2020-10-06
                                                                                                34:04        Q. I see. Was it your experience,               Re: [34:04 to 34:17]        OVERRULED
                                                                                                34:05        however, that those stationed on base more      Def Obj Vague (611, 403);
                                                                                                34:06        often than not complied with the regulations    Foundation (602)
                                                                                                34:07        that the base put forward?
                                                                                                34:08        A. Yes. More often than not, they
                                                                                                34:09        complied.

                                                                                             34:12 - 34:15   Leccese, Melissa 2020-10-06
                                                                                                34:12        Q. Okay. Would it -- was your                   Re: [34:04 to 34:17]        OVERRULED
                                                                                                34:13        experience that the vast majority of the time   Def Obj Vague (611, 403);
                                                                                                34:14        those on base complied with the regulations     Foundation (602)
                                                                                                34:15        that the base required?

                                                                                             34:17 - 34:17   Leccese, Melissa 2020-10-06
                                                                                                34:17        A. Yes.                                         Re: [34:04 to 34:17]        OVERRULED
                                                                                                                                                             Def Obj Vague (611, 403);
                                                                                                                                                             Foundation (602)

35:24 - 36:01   Leccese, Melissa 2020-10-06
   35:24        MR. WOLFSON: So let's see. If we
   35:25        could go down to Appendix E, that's page 24 of
   36:01        the document.

                                                                                             36:02 - 36:04   Leccese, Melissa 2020-10-06
                                                                                                36:02        Q. All right. Now, Dr. Leccese, do
                                                                                                36:03        you -- do you recognize this appendix?
                                                                                                36:04        A. Yes.

                                                                                             36:11 - 36:18   Leccese, Melissa 2020-10-06
                                                                                                36:11        Q. Got it. I see. So in the
                                                                                                36:12        standard items -- well, is it correct that
                                                                                                36:13        Appendix E is -- it's a group of charts of
                                                                                                36:14        potential hearing protection devices that
                                                                                                36:15        soldiers on base could use?
                                                                                                36:16        A. So those -- that is a list of
                                                                                                36:17        items that could be ordered through the Army
                                                                                                36:18        system.

37:11 - 37:25   Leccese, Melissa 2020-10-06
   37:11        Q. I see. Okay. But then -- then
   37:12        down in the optional section it mentions the --
   37:13        the Combat Arms earplugs. Do you see that?
   37:14        A. Yes.
   37:15        Q. Okay. So for the -- for the
   37:16        double-ended, I just wanted to note there, see
   37:17        in that second column it says Combat Arms
   37:18        earplugs double-ended, 100 each per package, so
   37:19        50 pair. And then it says required use of
   37:20        instructions sheet. Do you see that?
   37:21        A. Uh-huh. Yes.
   37:22        Q. Yeah. So anyone ordering the
   37:23        Combat Arms earplugs, there was supposed to be
   37:24        a user instruction sheet even with the 100
   37:25        pack. Correct?
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 264 of 305


38:02 - 38:19   Leccese, Melissa 2020-10-06
   38:02        A. So I don't recall if the earplugs
   38:03        came with the instruction sheet. My
   38:04        recollection is I got the instruction sheet
   38:05        from Public Health Command, that they sent them
   38:06        to us.
   38:07        Q. Uh-huh.
   38:08        A. And that was where I handed them
   38:09        out. I handed -- I gave out the instruction
   38:10        sheet. It was a card, like a little card.
   38:11        Q. Okay.
   38:12        A. I remember the instruction card.
   38:13        When I gave out or when I fitted Combat Arms
   38:14        earplugs, I would also give the card.
   38:15        Q. All right. And it was -- so your
   38:16        recollection is you received -- do you recall
   38:17        how big the card was?
   38:18        A. Like a -- like a business card
   38:19        size.

39:03 - 39:11   Leccese, Melissa 2020-10-06
   39:03        Q. Right. So -- sorry. Let me
   39:04        rephrase. So you would -- you would receive a
   39:05        package of Combat Arms double-ended earplugs.
   39:06        And when handing out a pair of those or
   39:07        multiple pairs of those to a soldier, is it
   39:08        correct that you would then also give them that
   39:09        business card sized instruction sheet that you
   39:10        had received separately?
   39:11        A. Yes. That's correct.

39:14 - 39:24   Leccese, Melissa 2020-10-06
   39:14        Q. And do you know who developed and,
   39:15        you know, drafted the content of that business
   39:16        sized card that you gave soldiers?
   39:17        A. At the time it was Public Health
   39:18        Command, which is currently now Public Health
   39:19        Center.
   39:20        Q. I see. And so but your -- your
   39:21        understanding though, the instructions included
   39:22        on those -- those business sized cards were the
   39:23        proper way to insert and use the Combat Arms
   39:24        earplugs. Is that fair?

40:01 - 40:01   Leccese, Melissa 2020-10-06
   40:01        A. Yes. That's correct.

43:25 - 44:03   Leccese, Melissa 2020-10-06
   43:25        Q. Okay. So again, here, for
   44:01        example, do you recognize this document, the
   44:02        one that just came up on screen?
   44:03        A. Yes, I do.

44:11 - 44:25   Leccese, Melissa 2020-10-06
   44:11        Q. Okay. Fair enough. But this is
   44:12        something you used to educate soldiers?
   44:13        A. Absolutely.
   44:14        Q. Okay. So if we could go to the
   44:15        next page. And for the record, this is
   44:16        Exhibit 2, Leccese Exhibit 2. So here on the
   44:17        second page of this document is a visible
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 265 of 305


   44:18        representation of good fit and bad fit for a
   44:19        single-ended triple-flanged earplug. Correct?
   44:20        A. That's correct.
   44:21        Q. Okay. So you were trying to show
   44:22        through these pictures when soldiers were, you
   44:23        know, being educated by you during these
   44:24        presentations how they could tell if an earplug
   44:25        had been properly inserted. Right?

45:02 - 45:16   Leccese, Melissa 2020-10-06
   45:02        A. That is correct.
   45:03        Q. And in picture number one there,
   45:04        it says -- it says that's an example of good
   45:05        fit. Right?
   45:06        A. Yes.
   45:07        Q. And it says there that the last
   45:08        flange is sealed against the ear canal. Right?
   45:09        A. Yes.
   45:10        Q. Okay. So is it correct that for
   45:11        both the single-ended plugs and the
   45:12        double-ended plugs that you instructed soldiers
   45:13        how to use, what you tried to get them to do is
   45:14        to make sure that that last flange -- the last
   45:15        and the third flange was sealed against the ear
   45:16        canal. Right?

45:18 - 46:19   Leccese, Melissa 2020-10-06
   45:18        A. So the design of the double-ended
   45:19        was very different than this one.
   45:20        Q. Right.
   45:21        A. So in order to help the soldier
   45:22        get a good seal with the double-ended, I taught
   45:23        them the tug test.
   45:24        Q. Okay. And what's the tug test?
   45:25        A. The tug test is where you take a
   46:01        hold of the end of the earplug and you do a
   46:02        little tug to see if it's sealed in the ear.
   46:03        If it just pulls out of the ear, it's not in --
   46:04        it's not sealed.
   46:05        Q. Uh-huh. Okay.
   46:06        A. The other thing I taught them was
   46:07        the -- I don't know what I called it. But I
   46:08        would have them talk, say something out loud,
   46:09        and if it sounded like their voice was in a
   46:10        barrel, like their voice was inside their head,
   46:11        then that is another way to tell that the
   46:12        earplug is sealed well. If it just sounds like
   46:13        they're talking with nothing in their ear, then
   46:14        it's not sealed.
   46:15        Q. Understood. So this -- these were
   46:16        tests that you taught soldiers to perform on
   46:17        themselves at the time that they inserted the
   46:18        double-ended plug into their ear. Is that
   46:19        fair?

46:23 - 46:23   Leccese, Melissa 2020-10-06
   46:23        A. Yes.

                                                                                             46:24 - 47:03   Leccese, Melissa 2020-10-06
                                                                                                46:24        Q. Okay. Now, did you ever receive
                                                                                                46:25        any information, however, about the continuing
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 266 of 305


                                                                                                47:01        seal for the double-ended plugs and whether and
                                                                                                47:02        how often to test for seal as the user
                                                                                                47:03        continued to wear them?

                                                                                             47:05 - 47:05   Leccese, Melissa 2020-10-06
                                                                                                47:05        A. No.

47:06 - 48:12   Leccese, Melissa 2020-10-06
   47:06        Q. All right. Now, another question
   47:07        is on instructing soldiers how to get a -- how
   47:08        to use the earplugs, I believe you said that
   47:09        you gave them -- that you educated them when
   47:10        they were in-processed at Fort Campbell. Is
   47:11        that right?
   47:12        A. Correct. But the technician did
   47:13        that.
   47:14        Q. Okay. Now -- and then I believe
   47:15        you also said there was annual education at the
   47:16        base as well. Is that right?
   47:17        A. Correct. Yes. That was the
   47:18        responsibility of the unit to complete.
   47:19        Q. Okay. During that annual
   47:20        education, was -- were there instructions again
   47:21        on how to insert or -- and seal earplugs?
   47:22        A. There should have been.
   47:23        Q. So that -- the policy that you set
   47:24        forth and had in place at Fort Campbell was
   47:25        education when a soldier first came to base on
   48:01        how to use earplugs and then annual education
   48:02        as well just reminding them how to insert and
   48:03        get a seal for earplugs?
   48:04        A. Correct. And also a refitting of
   48:05        earplugs at that time.
   48:06        Q. And -- and what do you -- what do
   48:07        you mean by that?
   48:08        A. That they just need to have their
   48:09        earplugs refitted, like make sure they have
   48:10        earplugs and make sure they have the right size
   48:11        and make sure it's fitted. And again, the unit
   48:12        was responsible.

48:17 - 48:20   Leccese, Melissa 2020-10-06
   48:17        Q. When a soldier had very large ear
   48:18        canals, were there any special procedures that
   48:19        Fort Campbell used for that soldier with
   48:20        respect to hearing protection devices?

48:22 - 49:08   Leccese, Melissa 2020-10-06
   48:22        A. If there was a soldier that could
   48:23        not be fitted properly with one of the
   48:24        standard -- or with any earplug that I had in
   48:25        stock there, then a -- a custom ear mold would
   49:01        be taken, and that would be sent away to a
   49:02        company that would make a custom-made hearing
   49:03        protection device for that individual at no
   49:04        charge to them.
   49:05        Q. I see.
   49:06        A. A soldier was never supposed to
   49:07        pay for any -- any hearing protection that they
   49:08        were issued by the Army.
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 267 of 305


                                                                                             49:09 - 50:01   Leccese, Melissa 2020-10-06
                                                                                                49:09        Q. I see. So if they had very large               Re: [49:09 to 49:18]            OVERRULED
                                                                                                49:10        ear canals at Fort Campbell, they got custom      Def Obj Relevance (401, 402);
                                                                                                49:11        hearing protection devices?                       403
                                                                                                49:12        MR. BHIMANI: Object to the form.
                                                                                                49:13        A. The same -- and that would have
                                                                                                49:14        been the same for a very small ear canal.
                                                                                                49:15        Q. I see. So for the -- so very
                                                                                                49:16        small and very large ear canals, those soldiers
                                                                                                49:17        got custom hearing protection devices?
                                                                                                49:18        A. Correct.
                                                                                                49:19        Q. Okay. And then for the majority
                                                                                                49:20        of folks, they got either the standard issue
                                                                                                49:21        single -- single-end triple-flanged earplugs or
                                                                                                49:22        in special cases the double-ended Combat Arms
                                                                                                49:23        earplugs. Fair?
                                                                                                49:24        MR. BHIMANI: Object to the form.
                                                                                                49:25        A. The triple-flange and probably the
                                                                                                50:01        quad-flange as well.

51:01 - 51:05   Leccese, Melissa 2020-10-06
   51:01        Q. Now, Dr. Leccese, do you recognize
   51:02        this?
   51:03        (Leccese Exhibit Number 3
   51:04        is marked for identification.)
   51:05        A. Yes.

51:10 - 51:13   Leccese, Melissa 2020-10-06
   51:10        Q. So this is an example of a
   51:11        PowerPoint or of a presentation that you gave
   51:12        soldiers on base at Fort Campbell?
   51:13        A. Yes.

52:16 - 53:03   Leccese, Melissa 2020-10-06
   52:16        it. Thank you. So slide thirteen on this, I'd
   52:17        like to look at that real quick. So here it
   52:18        says if noise is steady-state at 85 decibels,
   52:19        more than eight hours of exposure may result in
   52:20        permanent NIHL. Is it correct that NIHL stands
   52:21        for noise-induced hearing loss?
   52:22        A. Correct.
   52:23        Q. So here what you're saying is if
   52:24        you're -- if you're at 85 decibels for eight
   52:25        hours, you could actually get hearing damage.
   53:01        Is that fair?
   53:02        A. Yes. At 85 dBA, which is the
   53:03        steady-state noise, then yes.

                                                                                             55:12 - 56:02   Leccese, Melissa 2020-10-06
                                                                                                55:12        Q. So you know, we've been talking                Re: [55:12 to 56:02]            OVERRULED
                                                                                                55:13        about hearing loss in terms of, you know, the     Def Obj 701; 602; 106
                                                                                                55:14        actual ability to hear sounds. But there's
                                                                                                55:15        also -- another form of hearing damage, am I
                                                                                                55:16        right, is tinnitus?
                                                                                                55:17        A. Correct. Well --
                                                                                                55:18        Q. I'm sorry?
                                                                                                55:19        A. So people with normal hearing can
                                                                                                55:20        still have tinnitus.
                                                                                                55:21        Q. Right.
                                                                                                55:22        A. So just because someone has
                                                                                                55:23        tinnitus doesn't mean they have a hearing loss,
                                                                   Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 268 of 305


                                                                                                 55:24   per se.
                                                                                                 55:25   Q. Okay. So it's possible and, in
                                                                                                 56:01   fact, does happen that people might not have
                                                                                                 56:02   experienced or might not be experiencing actual

56:07 - 56:15   Leccese, Melissa 2020-10-06
   56:07        Q. And was it your experience that
   56:08        soldiers on base at Fort Campbell, or really
   56:09        anywhere else in your career, had that
   56:10        combination of no hearing loss or little
   56:11        hearing loss but tinnitus that was -- well, let
   56:12        me rephrase the question.
   56:13        Is it your experience as an audiologist that
   56:14        soldiers, in fact, did not have substantial
   56:15        hearing loss but nevertheless had tinnitus?

56:17 - 56:24   Leccese, Melissa 2020-10-06
   56:17        A. It was fairly rare for someone not
   56:18        to have hearing loss with the tinnitus. Most
   56:19        of the time it did go together. But it's
   56:20        possible for it to happen separately.
   56:21        Q. Okay. And for tinnitus, this is
   56:22        for folks, you know, who don't know, it's the
   56:23        buzzing in the ear or ringing in the ear that
   56:24        just won't go away. Is that right?

57:01 - 57:14   Leccese, Melissa 2020-10-06
   57:01        A. So tinnitus can be intermittent.               Re: [57:10 to 57:24]                                                                     OVERRULED
   57:02        Q. Uh-huh.                                        Pltf Obj 602
   57:03        A. It can also be constant.
   57:04        Q. So meaning sometimes it will -- it
   57:05        can vary between episodes where it's happening
   57:06        and goes away, and then there's other types
   57:07        where it's just a constant ringing in someone's
   57:08        head?
   57:09        A. Uh-huh. Correct.
   57:10        Q. And was it your experience as an
   57:11        audiologist that soldiers would -- with
   57:12        tinnitus that was not constant would sometimes
   57:13        report it and sometimes not depending on
   57:14        whether it was going on?

57:16 - 58:05   Leccese, Melissa 2020-10-06
   57:16        A. So one of -- well, I mean, in my               Re: [57:10 to 57:24]                                                                     OVERRULED
   57:17        personal experience, I would ask them -- when I   Pltf Obj 602
   57:18        did a case history, if I saw a patient in the
   57:19        clinic, I would ask them about their tinnitus.
   57:20        And they would always report that if it was
   57:21        there. And they -- you know, I would ask them
   57:22        is it there all the time or is it just there
   57:23        now and then. And so I would document all of
   57:24        that.
   57:25        Q. Okay. And if they -- if they
   58:01        reported the exact same symptoms, well, you
   58:02        know, it's intermittent, you know, it comes and
   58:03        goes or it sometimes happens, if you had
   58:04        already noted it in their files, would you note
   58:05        it again in later visits?

58:09 - 58:09   Leccese, Melissa 2020-10-06
   58:09        A. Yes. Of course.
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 269 of 305




59:11 - 59:19   Leccese, Melissa 2020-10-06
   59:11        Q. This will be Leccese Exhibit 4.
   59:12        This is another presentation, Dr. Leccese. Do
   59:13        you recognize this?
   59:14        (Leccese Exhibit Number 4
   59:15        is marked for identification.)
   59:16        A. Yes.
   59:17        Q. Okay. And what is this?
   59:18        A. This is the first slide of another
   59:19        health education briefing.

60:10 - 61:03   Leccese, Melissa 2020-10-06
   60:10        Q. We're in this deposition in
   60:11        connection with a case brought by a former
   60:12        soldier who was stationed at Fort Campbell
   60:13        named Stephen Hacker. Now, do you recall ever
   60:14        meeting or treating Mr. Hacker?
   60:15        A. Specifically no, I don't remember
   60:16        this particular soldier.
   60:17        Q. Yeah. Fair to say that you saw, I
   60:18        assume, thousands of soldiers over your time at
   60:19        Fort Campbell?
   60:20        A. I was there for four years, so
   60:21        yes, I saw a lot of soldiers.
   60:22        Q. Okay. So is it fair that looking
   60:23        at Mr. Hacker's medical records, his records of
   60:24        his visits with you is probably the best way to
   60:25        either recall or just review what you did with
   61:01        him or, you know, with respect as a treating --
   61:02        as a treater?
   61:03        A. That would be the only way.

61:07 - 61:12   Leccese, Melissa 2020-10-06
   61:07        Q. All right. Dr. Leccese, this is a
   61:08        medical record. I believe this is Exhibit 5.
   61:09        Someone hopefully will correct me if I'm wrong
   61:10        on that.
   61:11        (Leccese Exhibit Number 5
   61:12        is marked for identification.)

62:13 - 62:20   Leccese, Melissa 2020-10-06
   62:13        Q. And so to the best of your
   62:14        understanding, this is a true and accurate copy
   62:15        of a printout of a record that you created
   62:16        during a medical visit with -- with Mr. Hacker?
   62:17        A. Yes.
   62:18        Q. Okay. And there in the date we
   62:19        can see that this is from April 3, 2006?
   62:20        A. Yes.

63:02 - 63:16   Leccese, Melissa 2020-10-06
   63:02        Q. So the reason for the visit given
   63:03        is audiological evaluation due to hearing loss
   63:04        noted during in-processing hearing screening.
   63:05        Patient's original DD2215 in 19 (sic) also
   63:06        shows similar hearing loss in the right ear to
   63:07        that found on March 9, 2006 screening. Did I
   63:08        read that correctly?
   63:09        A. Well, I can't see the very end of
   63:10        it. So patient's original DD2215 and all I can
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 270 of 305


   63:11        see is the one. So whatever year that is.
   63:12        Q. In 19 -- oh, I see.
   63:13        MR. WOLFSON: Let's move over the
   63:14        callout a little bit to the left so Dr. Leccese
   63:15        can see.
   63:16        A. Okay. I see that now. 1998.

64:15 - 65:05   Leccese, Melissa 2020-10-06
   64:15        Q. Okay. So you know, having this
   64:16        sort of subjective description given to you, is
   64:17        there any way that you are able to -- that you
   64:18        are able to test or confirm for the hearing
   64:19        loss? For example, would you have conducted a
   64:20        hearing test that then resulted in an
   64:21        audiogram?
   64:22        A. Yes, I would do that.
   64:23        Q. Okay. And then how do you assess
   64:24        when someone describes ringing or buzzing in
   64:25        their ear?
   65:01        A. At that time I was not assessing
   65:02        for tinnitus.
   65:03        Q. Okay. So the purpose of this
   65:04        visit was for the hearing loss?
   65:05        A. Correct.

                                                                                             65:06 - 65:09   Leccese, Melissa 2020-10-06
                                                                                                65:06        Q. Okay. But at least in this                 Re: [65:06 to 65:11]       OVERRULED
                                                                                                65:07        timeframe, April 2006, Mr. Hacker was clear   Def Obj Foundation (602)
                                                                                                65:08        that he was also experiencing intermittent
                                                                                                65:09        ringing in his ears. Fair?

                                                                                             65:11 - 65:11   Leccese, Melissa 2020-10-06
                                                                                                65:11        A. Yes.                                       Re: [65:06 to 65:11]       OVERRULED
                                                                                                                                                           Def Obj Foundation (602)

76:15 - 77:02   Leccese, Melissa 2020-10-06
   76:15        Q. So this is Leccese Exhibit 8.
   76:16        Dr. Leccese, do you recognize this exhibit or
   76:17        at least the format of it?
   76:18        (Leccese Exhibit Number 8
   76:19        is marked for identification.)
   76:20        A. Yes, I recognize the format.
   76:21        Q. Okay. Again, this is a -- this is
   76:22        a printout of an AHLTA medical report that you
   76:23        created after a visit with Mr. Hacker?
   76:24        A. Correct.
   76:25        Q. And here we can see that the date
   77:01        of this is August 31, 2009?
   77:02        A. Yes.

77:19 - 78:18   Leccese, Melissa 2020-10-06
   77:19        Q. I see. So he had been overseas
   77:20        on -- on deployment, comes home. As part of
   77:21        that process, he gets a hearing test?
   77:22        A. Correct.
   77:23        Q. Okay. Now, it says -- the second
   77:24        sentence said the reason for the visit. It
   77:25        says there is no STS from the baseline. What's
   78:01        that mean?
   78:02        A. So STS is significant threshold
   78:03        shift. So what it means is that the DOEHRS
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 271 of 305


   78:04        automated system did not calculate any
   78:05        change -- any significant change in his hearing
   78:06        from whatever baseline the system was using.
   78:07        Q. Okay. Now, the -- the significant
   78:08        threshold shift is referring only to hearing
   78:09        loss. Correct?
   78:10        A. No.
   78:11        Q. What is that -- what is -- why do
   78:12        you say no to that question?
   78:13        A. So significant threshold shift is
   78:14        just -- it means there's no change in his
   78:15        hearing. So if a soldier's hearing was super,
   78:16        super, super good and then it changed but it
   78:17        was still normal, the system would still say
   78:18        there's an STS in this person's hearing.

                                                                                             78:21 - 79:02   Leccese, Melissa 2020-10-06
                                                                                                78:21        clearer. Talking about a threshold shift is       Re: [78:21 to 79:02]   Plaintiffs will add 78:19-
                                                                                                78:22        not in any way referring to tinnitus, is it?      Def Obj 106            20 to counter
                                                                                                78:23        A. That's correct.                                                       designation and
                                                                                                78:24        Q. Okay. It's more about the                                             Defendants withdraw
                                                                                                78:25        difference in their ability to hear than --                              objection, 3/12/2021
                                                                                                79:01        than anything else. Correct?
                                                                                                79:02        A. Correct.

79:03 - 79:09   Leccese, Melissa 2020-10-06
   79:03        Q. So when we look at the reported
   79:04        history, it says environmental exposure, high
   79:05        level of environmental noise. And he was
   79:06        fitted with large quad-flanged hearing
   79:07        protection devices today with a carrying case.
   79:08        Do you see that?
   79:09        A. Yes, I see that.

                                                                                             79:10 - 79:21   Leccese, Melissa 2020-10-06
                                                                                                79:10        Q. So the -- when it says that he was
                                                                                                79:11        fitted with quad-flanged hearing protection
                                                                                                79:12        devices today, that's not indicating prior
                                                                                                79:13        usage; it's saying after this visit we gave him
                                                                                                79:14        quad-flanged hearing protection devices for
                                                                                                79:15        future use. Right?
                                                                                                79:16        A. Yeah. Before or after I fitted
                                                                                                79:17        him.
                                                                                                79:18        Q. Okay. So this is not making any
                                                                                                79:19        observation about the hearing protection
                                                                                                79:20        devices he had been using while on deployment?
                                                                                                79:21        A. No.

79:22 - 80:20   Leccese, Melissa 2020-10-06
   79:22        Q. And then the final sentence here
   79:23        is -- it says he did demonstrate excellent
   79:24        insertion technique today with no instruction.
   79:25        Do you see that?
   80:01        A. Yes. I love that.
   80:02        Q. Was it -- was it common practice
   80:03        for you to note the quality of the insertion
   80:04        technique for the soldiers that you saw?
   80:05        A. Yes.
   80:06        Q. So for this one, Mr. Hacker at
   80:07        least, he demonstrated to you in a way that you
   80:08        noted in his record that he knew how to insert
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 272 of 305


   80:09        the earplugs correctly. Right?
   80:10        A. Yes.
   80:11        Q. Okay. And in this instance, the
   80:12        quad-flange, it was a single-ended quad-flange
   80:13        earplugs, and he was able to insert it
   80:14        correctly with what you describe as excellent
   80:15        insertion technique. Yeah?
   80:16        A. Yes.
   80:17        Q. Do you -- do you know, you know,
   80:18        from these records whether and how often
   80:19        Mr. Hacker used the double-ended Combat Arms
   80:20        earplugs?

80:22 - 81:03   Leccese, Melissa 2020-10-06
   80:22        A. I would have no ability to know
   80:23        that at all.
   80:24        Q. And am I correct that the only way
   80:25        you'd be able to know that with respect to
   81:01        Mr. Hacker is by reference to your records, if
   81:02        they mention it at all?
   81:03        A. That's true.

82:04 - 82:05   Leccese, Melissa 2020-10-06
   82:04        Q. Good morning, Dr. Leccese.
   82:05        A. Good morning.

82:22 - 83:14   Leccese, Melissa 2020-10-06
   82:22        Q. Okay. And I'm going to cover some
   82:23        of the same topics that Mr. Wolfson did.
   82:24        Before I -- before I do that, I just wanted to
   82:25        follow-up on some of the questions that
   83:01        Mr. Wolfson asked you. Okay?
   83:02        A. Okay.
   83:03        Q. One of the things that I think you
   83:04        said in response to one of Mr. Wolfson's
   83:05        questions was that your clinic would fit
   83:06        hearing protection devices for soldiers. Do
   83:07        you remember that?
   83:08        A. Yes.
   83:09        Q. Is it your understanding that the
   83:10        Department of Defense and Army regulations
   83:11        required that soldiers be fitted by Army
   83:12        personnel with hearing protection devices?
   83:13        A. They were, yes, required to be
   83:14        fitted by Army personnel.

83:20 - 85:11   Leccese, Melissa 2020-10-06
   83:20        Q. Okay. So -- so somebody in your               Re: [84:20 to 85:15]                                                        OVERRULED
   83:21        unit that has the qualifications to fit          Pltf Obj 402
   83:22        soldiers with hearing protection devices, fair
   83:23        to say?
   83:24        A. Well, they had to have been
   83:25        trained to fit. There wasn't a qualification
   84:01        to do it. They were just -- if it was a
   84:02        soldier within their own unit, their hearing
   84:03        conservation representative, they were just
   84:04        trained by my clinic to do -- to fit earplugs.
   84:05        Q. Okay. So let me ask a better
   84:06        question then. So it would be somebody in your
   84:07        group that would fit soldiers with earplugs,
   84:08        and those folks would be trained to do those
                                                                   Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 273 of 305


   84:09        fittings. True?
   84:10        A. Unless it was one of the soldiers
   84:11        that was from their own unit. So the unit
   84:12        itself was responsible for providing the annual
   84:13        health education and the annual hearing
   84:14        protection fitting. Because there were so many
   84:15        soldiers, it was difficult for my clinic to do
   84:16        all of the fittings for everyone. So we had
   84:17        representatives from each unit come to us to
   84:18        get training. And then they went back to their
   84:19        units and did the requirements, the education.
   84:20        Q. I understand. Would it be
   84:21        somebody in your clinic -- within your clinic
   84:22        itself that would do initial fittings? So
   84:23        putting aside the annual fittings that may come
   84:24        after, the initial would be somebody in your
   84:25        group. Is that true?
   85:01        A. Yes. At in-processing.
   85:02        Q. Okay. And that would be, again, a
   85:03        technician or somebody that you had trained or
   85:04        an audiologist within your group that would do
   85:05        that fitting. True?
   85:06        A. Yes.
   85:07        Q. Okay. And again, it was your
   85:08        understanding that that in-processing fitting,
   85:09        that that would be something that was required
   85:10        under the Department of Defense and the Army
   85:11        rules and regulations. True?

85:13 - 86:11   Leccese, Melissa 2020-10-06
   85:13        A. I don't recall that being an Army,             Re: [84:20 to 85:15]                                                        OVERRULED
   85:14        per se, regulation. But that was the              Pltf Obj 402
   85:15        Fort Campbell process that was in place.
   85:16        Q. Okay. Something else that I think
   85:17        you said is that in your experience the
   85:18        Combat Arms Earplugs Version II were typically
   85:19        fit on soldiers with H3 profiles. Do you
   85:20        remember that?
   85:21        A. Yes.
   85:22        Q. And what is an H3 profile?
   85:23        A. An H3 profile in general is a
   85:24        soldier who has significant hearing loss in
   85:25        both ears.
   86:01        Q. And am I correct that an H1
   86:02        profile is essentially somebody with normal
   86:03        hearing and an H2 is somewhere in between?
   86:04        A. That's a very, yes, general,
   86:05        broad, correct statement.
   86:06        Q. Okay. It's only because I don't
   86:07        know how to be more specific than that. So if
   86:08        Mr. Hacker did not have an H3 profile, would it
   86:09        stand to reason that he would not have been
   86:10        issued, at least at Fort Campbell, Combat Arms
   86:11        Version II earplugs?

86:13 - 86:20   Leccese, Melissa 2020-10-06
   86:13        A. No, I would not have any way of
   86:14        knowing if he was issued them because RFI was
   86:15        issuing them. So RFI is like -- I think that
   86:16        was at Fort Campbell. RFI started issuing
   86:17        them. So where they got their other Army gear,
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 274 of 305


   86:18        that section began issuing the Combat Arms
   86:19        earplugs as a standard issue item. That had
   86:20        nothing to do with my office.

                                                                                             86:21 - 86:23   Leccese, Melissa 2020-10-06
                                                                                                86:21        Q. Okay. Do you know about when that
                                                                                                86:22        was?
                                                                                                86:23        A. I don't remember, no.

86:24 - 87:14   Leccese, Melissa 2020-10-06
   86:24        Q. Okay. All right. And I think one
   86:25        of the things that you said you would talk to
   87:01        soldiers about during in-processing would be
   87:02        how to use whatever hearing protection device
   87:03        they were being provided. Is that true?
   87:04        A. Yes.
   87:05        Q. With respect to the Combat Arms
   87:06        Version II, do you recall ever telling soldiers
   87:07        to -- to mismatch the earplugs, that is use the
   87:08        yellow end in one side and the green end in the
   87:09        other side?
   87:10        A. No, I never did that.
   87:11        Q. Would you have -- would you
   87:12        consider that a proper use of the Combat Arms
   87:13        Version II earplug if you were instructing the
   87:14        soldiers to mismatch the ends during use?

87:17 - 87:19   Leccese, Melissa 2020-10-06
   87:17        A. Yeah, I never instructed them to
   87:18        do that. I don't know why we would instruct
   87:19        someone to do that.

88:10 - 91:25   Leccese, Melissa 2020-10-06
   88:10        Q. Okay. And then with respect to
   88:11        the Combat Arms Version II earplugs, did you
   88:12        receive any training on how to fit that earplug
   88:13        yourself? In other words, to show the soldiers
   88:14        how to do it, did you have to go through some
   88:15        kind of training for that?
   88:16        A. As far as fitting it, no. As far
   88:17        as how it worked, we were given information
   88:18        about like what the two sides were for and
   88:19        things like that. But as far as fitting it, it
   88:20        was just like fitting any other earplug.
   88:21        Q. Okay. So it's not -- it's not
   88:22        like there was some training that the military
   88:23        provided to you or others in your group on how
   88:24        to do a fitting of a Combat Arms Version II
   88:25        earplug?
   89:01        A. No.
   89:02        Q. Okay. Were you provided any
   89:03        materials by the military on how to fit
   89:04        soldiers with a Combat Arms Version II earplug?
   89:05        A. How to fit them? Not really how
   89:06        to fit them. Just how they worked.
   89:07        Q. Okay. When you say how they
   89:08        worked, you're referring to what the yellow end
   89:09        does and what the green end does?
   89:10        A. Correct.
   89:11        Q. Okay. One of the things you
   89:12        mentioned with Mr. Wolfson were instruction
                                                          Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 275 of 305


89:13   sheets that were provided by Public Health
89:14   Command. Do you remember that?
89:15   A. Yes.
89:16   Q. Okay. And I am -- I am correct
89:17   that Public Health Command did provide
89:18   instruction sheets relating to the Combat Arms
89:19   Version II earplugs?
89:20   A. Yes, they did.
89:21   Q. And I think you said it's now
89:22   called the Public Health Center. But is that a
89:23   division of the Army?
89:24   A. Yes, that's part of the Army.
89:25   Q. Okay. And to your knowledge,
90:01   that's not a group or an entity or anything
90:02   that's owned or affiliated with 3M or any Aearo
90:03   entity. True?
90:04   A. That's true. They're not
90:05   affiliated with 3M at all.
90:06   Q. Okay. Do you know how the
90:07   instruction sheets were developed by Public
90:08   Health Command?
90:09   A. No.
90:10   Q. It's not a process that you were
90:11   involved in yourself. True?
90:12   A. No.
90:13   Q. All right. And I'm -- and I'm --
90:14   it's fair to say then that you don't have any
90:15   knowledge as to what information 3M may have
90:16   provided to the military or to Public Health
90:17   Command relating to the Combat Arms earplug
90:18   that went into that instruction. Right?
90:19   A. That is true.
90:20   Q. Okay. The reason I ask,
90:21   Mr. Wolfson talked about, you know, if there
90:22   were studies that showed this thing or the
90:23   other thing. To the extent that any studies or
90:24   information was provided to the military
90:25   relating to the Combat Arms earplug, that's not
91:01   something that -- those aren't, you know,
91:02   meetings or a process that you were involved in
91:03   yourself personally. True?
91:04   A. That is true. I was not involved
91:05   in any of that.
91:06   Q. Okay. Did you ever ask anybody
91:07   within the military or have reason to ask
91:08   anybody within the military what information 3M
91:09   or Aearo had provided to the military relating
91:10   to the Combat Arms Version II earplugs?
91:11   A. No, I didn't that I recall.
91:12   Q. Okay. And same question as it
91:13   relates to the rolling back of flanges on the
91:14   Combat Arms Version II earplugs. You don't
91:15   know one way or the other what information was
91:16   provided by 3M or Aearo to the military
91:17   relating to the flanges or the rolling back of
91:18   flanges on the Combat Arms Version II earplug.
91:19   Fair to say?
91:20   A. Yeah. I have no idea what they
91:21   provided.
91:22   Q. Okay. And again, that's not a
91:23   question that you raised in your career at the
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 276 of 305


   91:24        military with anybody in the military. True?
   91:25        A. Not that I recall.

92:04 - 92:13   Leccese, Melissa 2020-10-06
   92:04        Q. Okay. Do you have any knowledge
   92:05        of the in-processing or the fitting procedures
   92:06        or regulations that were in place at Fort Bliss
   92:07        as they compared to Fort Campbell?
   92:08        A. No.
   92:09        Q. Okay. So you don't know, again,
   92:10        one way or the other whether they -- they did
   92:11        fittings the same way as you all did them at
   92:12        Fort Campbell or not. True?
   92:13        A. That's true. I don't know.

92:19 - 94:07   Leccese, Melissa 2020-10-06
   92:19        Q. Can you walk us through the
   92:20        education that you received in becoming
   92:21        qualified as an audiologist?
   92:22        A. Yes. I did an undergraduate four
   92:23        years in speech pathology. And audiology
   92:24        required a master's degree for entry. At that
   92:25        time that was how it was. So I did a two-year
   93:01        master's of science in audiology specifically.
   93:02        And then I went to my first duty station in
   93:03        Fort Polk. And a clinical fellowship year is
   93:04        required in order to practice. So you have to
   93:05        be supervised. So I had a clinical supervisor
   93:06        for that first year, and I completed that
   93:07        clinical fellowship year, CFY. And then soon
   93:08        after that the profession began to move towards
   93:09        a doctorate level entry.
   93:10        So at that time I began the process of
   93:11        getting my doctorate in audiology, which I
   93:12        completed. I think it took two years of
   93:13        distance learning with Arizona School of Health
   93:14        Sciences. And I have my AUD currently.
   93:15        Q. And the AUD is the -- the degree
   93:16        that certifies you as an audiologist?
   93:17        A. It's the doctor of audiology.
   93:18        Q. Okay. And it sounds like --
   93:19        correct me if I'm wrong. It sounds like you
   93:20        spent your whole career as an audiologist until
   93:21        you retired with the Army?
   93:22        A. So I did have a
   93:23        six-month-or-so-ish period where I worked for
   93:24        the general as an academic assistant. But
   93:25        otherwise I have been in audiology in the Army
   94:01        my whole career.
   94:02        Q. Okay. And this may not be a
   94:03        question that you can answer. Do you have any
   94:04        estimate as to how many soldiers you've seen
   94:05        over the course of your career as an
   94:06        audiologist in the military?
   94:07        A. No clue.

                                                                                             94:08 - 94:14   Leccese, Melissa 2020-10-06
                                                                                                94:08        Q. It would be thousands. Is that
                                                                                                94:09        fair to say?
                                                                                                94:10        A. Well, each appointment was an hour
                                                                                                94:11        long. And I usually just saw somebody once
                                                                  Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 277 of 305


                                                                                                94:12   unless I fitted them with hearing aids. So I
                                                                                                94:13   mean, that's twenty years of -- I don't know.
                                                                                                94:14   I'm not very good at math, so --

94:15 - 94:18   Leccese, Melissa 2020-10-06
   94:15        Q. Okay. It was a lot of soldiers.
   94:16        Can we say it was a lot of soldiers? Do you
   94:17        agree with that?
   94:18        A. A lot.

95:13 - 98:21   Leccese, Melissa 2020-10-06
   95:13        Q. Okay. And for the record, this
   95:14        document has been previously marked as Hacker
   95:15        Exhibit 15. Dr. Leccese, please just take a
   95:16        minute and review Exhibit 15 here. It's a
   95:17        one-page document.
   95:18        My first question will be whether this is a
   95:19        true and correct copy of a medical record that
   95:20        you would have filled out on April 3, 2006?
   95:21        A. Yes, it is.
   95:22        Q. And you would have filled out this
   95:23        form in connection with your treatment of -- of
   95:24        Mr. Hacker in the course of your ordinary duty
   95:25        as an audiologist with the Army. Right?
   96:01        A. Yes.
   96:02        Q. And you would have done this at
   96:03        the same time that or shortly after meeting
   96:04        with Mr. Hacker in connection with this
   96:05        appointment. True?
   96:06        A. Yeah. At the same time.
   96:07        Q. Okay. And the handwriting that's
   96:08        on Exhibit 15, is that your handwriting?
   96:09        A. Yes.
   96:10        Q. All right. And the signature
   96:11        under prepared by, that's your signature. Yes?
   96:12        A. Yes.
   96:13        Q. Okay. And that -- and that
   96:14        indicates that you prepared this document and
   96:15        filled it out. Right?
   96:16        A. Correct.
   96:17        Q. Okay. And those may sound like
   96:18        tedious questions. It's just kind of a formal
   96:19        thing we have to do for the record. So if you
   96:20        look, there's a note here under comments that
   96:21        says, and I'll read it for the record, no STS
   96:22        from original 1998 baseline. Do you see that?
   96:23        A. Yes.
   96:24        Q. And does that reflect that your
   96:25        comment here is that Mr. Hacker had no
   97:01        significant threshold shift from his original
   97:02        1998 baseline audiogram?
   97:03        A. Yes.
   97:04        Q. And can you just explain in lay
   97:05        terms what that means and indicates?
   97:06        A. So that means his hearing is the
   97:07        same as it was in 1998 when that hearing test
   97:08        was completed -- the 1998 hearing test was
   97:09        completed.
   97:10        Q. And the second note you have here
   97:11        is -- I'll again read it for the record --
   97:12        referred to ENT due to conductive hearing loss,
                                                                    Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 278 of 305


    97:13         right ear. Do you see that?
    97:14         A. Yes.
    97:15         Q. And I don't think you discussed
    97:16         this with Plaintiff's counsel. But can you
    97:17         just describe what a conductive hearing loss
    97:18         is?
    97:19         A. So a conductive hearing loss is
    97:20         hearing loss that is caused from a middle ear
    97:21         condition.
    97:22         Q. How is it different, if it is
    97:23         different, from a sensorineural hearing loss?
    97:24         A. So conductive hearing loss can
    97:25         potentially be corrected by ENT. So it's often
    98:01         called the temporary hearing loss, which is not
    98:02         always true if it can't be corrected. But a
    98:03         sensorineural hearing loss we would always call
    98:04         a permanent type of hearing loss.
    98:05         Q. To your knowledge, is there any
    98:06         difference between the two in terms of being
    98:07         induced by exposure to noise or would that be
    98:08         something you would defer to an ENT about?
    98:09         A. So that's something as an
    98:10         audiologist that I could diagnose myself.
    98:11         Q. And what do you mean by that?
    98:12         A. So if the hearing loss -- if the
    98:13         hearing loss was sensorineural, then it's more
    98:14         likely that it's noise induced.
    98:15         Q. It's more likely in the case of a
    98:16         sensorineural hearing loss than in a conductive
    98:17         hearing loss. Is that -- is that what you
    98:18         mean?
    98:19         A. Yes. That's true.
    98:20         Q. And can you just explain why that
    98:21         is or how you know that to be true?

 98:23 - 98:25    Leccese, Melissa 2020-10-06
    98:23         A. So it's anatomy, like the way the
    98:24         ear -- the ear functions, because of the way
    98:25         the ear works.

100:13 - 101:13   Leccese, Melissa 2020-10-06
    100:13        Dr. Leccese, do you -- do you see
    100:14        Hacker Exhibit 14 here? Is that in front of
    100:15        you?
    100:16        A. Yes. I see it.
    100:17        Q. Okay. And do you recognize this
    100:18        as an electronic medical record that you would
    100:19        have created and signed on April 3, 2006?
    100:20        A. Yes.
    100:21        Q. And you would have created this in
    100:22        the course of your duties as an audiologist at
    100:23        Fort Campbell treating Mr. Hacker. Right?
    100:24        A. Correct.
    100:25        Q. And you would have done that --
    101:01        you would have created this record and the
    101:02        information within it at or near the time of
    101:03        meeting with Mr. Hacker on April 3, 2006?
    101:04        A. At the same time. I always did my
    101:05        notes like almost -- I always did my notes
    101:06        right away.
    101:07        Q. Okay. And under -- under
                                                                    Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 279 of 305


    101:08        objective in the middle of the document,
    101:09        there's a sentence that reads, for the record,
    101:10        mild conductive hearing loss, right ear.
    101:11        Apparently present for many years but not
    101:12        identified until now. Do you see that?
    101:13        A. Yes.

101:21 - 102:06   Leccese, Melissa 2020-10-06
    101:21        Q. Okay. So where it says apparently
    101:22        present for many years, that would have been
    101:23        based on your review of his 1998 baseline
    101:24        audiogram?
    101:25        A. Correct.
    102:01        Q. Okay. And normal hearing, left
    102:02        ear, that just indicates that the hearing in
    102:03        his left ear is normal and the -- what you
    102:04        called a mild conductive hearing loss was in
    102:05        his right ear. Is that a fair summary?
    102:06        A. Correct.

103:04 - 104:13   Leccese, Melissa 2020-10-06
    103:04        Q. Okay. So that's what I was --
    103:05        that's what I was getting at really is that --
    103:06        if this says 40 minutes, would that indicate
    103:07        that you would have met with him in this
    103:08        April 3, 2006 appointment for about 40 minutes?
    103:09        A. Yes. That's...
    103:10        Q. Okay. And is that a typical
    103:11        length of time to meet with a soldier in a
    103:12        context like this or is it longer than normal
    103:13        or shorter than normal?
    103:14        A. That was quick actually. Usually
    103:15        it was about 60 minutes-ish.
    103:16        Q. Okay. All right. And then under
    103:17        A/P, written by, and then your name, do you see
    103:18        that section of this record?
    103:19        A. Yes.
    103:20        Q. First, what does A/P mean?
    103:21        A. Assessment and plan.
    103:22        Q. Okay. And the second thing there
    103:23        is it says tinnitus subjective. Do you see
    103:24        that?
    103:25        A. Yes.
    104:01        Q. And does the designation
    104:02        subjective indicate that this was something
    104:03        that was reported to you by Mr. Hacker during
    104:04        the appointment?
    104:05        A. Yes.
    104:06        Q. Okay. So it's not -- it hasn't
    104:07        been -- it's not something like hearing loss
    104:08        where you can test and have an objective
    104:09        measure. It's something that he is reporting
    104:10        as the patient. Is that fair?
    104:11        A. That's correct. It is possible to
    104:12        assess tinnitus. But I did not. I did not
    104:13        assess it.

105:21 - 106:22   Leccese, Melissa 2020-10-06
    105:21        Q. All right. And again, is
    105:22        Hacker Exhibit 21 a true and accurate copy of a
    105:23        medical record that you would have created in
                                                                   Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 280 of 305


    105:24        the course of your duties treating Mr. Hacker?
    105:25        A. Yes.
    106:01        Q. And you would have created this
    106:02        medical record contemporaneously with your
    106:03        meeting with Mr. Hacker on July 31, 2007.
    106:04        Right?
    106:05        A. Yes.
    106:06        Q. Okay. And you'll notice under
    106:07        reason for visit, there's a sentence here that
    106:08        says patient had a diagnostic audiogram
    106:09        completed on April 3, 2006 and was referred to
    106:10        ENT for conductive hearing loss, right ear. Do
    106:11        you see that?
    106:12        A. Yes.
    106:13        Q. And so does that indicate that
    106:14        following your meeting with Mr. Hacker on
    106:15        April 3, 2006, you did, in fact, refer him to
    106:16        an ENT at that time?
    106:17        A. Yes, I did.
    106:18        Q. All right. And then there's a
    106:19        sentence that says he saw ENT on 10 May 2006.
    106:20        And the note indicates that otosclerosis is
    106:21        likely. Do you see that?
    106:22        A. Yes.

                                                                                             106:23 - 107:07   Leccese, Melissa 2020-10-06
                                                                                                 106:23        Q. What does that note indicate to
                                                                                                 106:24        you?
                                                                                                 106:25        A. So I took that directly off of the
                                                                                                 107:01        ENT doctor's note. And I just put it in mine.
                                                                                                 107:02        Q. Okay. It's not -- so otosclerosis
                                                                                                 107:03        is not a -- is that a diagnosis you would have
                                                                                                 107:04        sought to confirm in any way, or would you have
                                                                                                 107:05        just relied on the ENT for that information?
                                                                                                 107:06        A. No, I relied on the ENT for that
                                                                                                 107:07        information.

108:01 - 108:06   Leccese, Melissa 2020-10-06
    108:01        Q. Okay. Under objective there's a
    108:02        sentence there. It's the fourth sentence or
    108:03        so. It says at this time his hearing meets H2
    108:04        criteria, and pending medical management, this
    108:05        must be issued. Do you see that?
    108:06        A. Yes.

                                                                                             108:07 - 108:14   Leccese, Melissa 2020-10-06
                                                                                                 108:07        Q. What -- did the issuance of an H2              Re: [108:07 to 108:14]         OBJECTION
                                                                                                 108:08        profile have any practical consequences for how   Def Obj Compound, vague, 403   WITHDRAWN, 3/12/2021
                                                                                                 108:09        Mr. Hacker would be treated as it related to
                                                                                                 108:10        his hearing within the military? Did it put
                                                                                                 108:11        him into some category where he received some
                                                                                                 108:12        sort of additional care or different type of
                                                                                                 108:13        hearing protection or anything like that?
                                                                                                 108:14        A. No.

108:15 - 109:17   Leccese, Melissa 2020-10-06
    108:15        Q. Okay. What was the -- if you
    108:16        know, what is the purpose of classifying
    108:17        somebody as an -- as an H2? Is there some
    108:18        reason that that is done within the military?
    108:19        A. Yes. So the purpose is to protect
                                                                    Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 281 of 305


    108:20        the soldier from further hearing loss. So a
    108:21        profile, it's put on a form, a document. And
    108:22        it's kept track of. Now it's kept track of
    108:23        much better than it was in the past. But it's
    108:24        kept track of in the system. And the purpose
    108:25        is to say to the commander, it's a
    109:01        communication -- it's a medical form that is
    109:02        also a way to communicate with the soldier's
    109:03        chain of command to say, you know, it would be
    109:04        a good idea not to maybe have this person
    109:05        operating the radio because they may have
    109:06        trouble understanding speech.
    109:07        Q. I understand. It's -- it can be
    109:08        used as a communication tool with -- with
    109:09        people on the ground to let them know that, you
    109:10        know, this is somebody who has impaired hearing
    109:11        in one ear if they have an H2 profile?
    109:12        A. Correct.
    109:13        Q. Okay. Is there anything in this
    109:14        record that would indicate to you that
    109:15        Mr. Hacker had a sensorineural hearing loss as
    109:16        opposed to a conductive hearing loss?
    109:17        A. No.

112:11 - 113:06   Leccese, Melissa 2020-10-06
    112:11        Q. Okay. My first question will be,
    112:12        is Hacker Exhibit 25 a true and accurate copy
    112:13        of a medical record that you prepared on
    112:14        August 31, 2009 in the course of your duties
    112:15        treating Mr. Hacker on that date?
    112:16        A. Yes.
    112:17        Q. You would have done that again at
    112:18        the time that you were meeting and treating
    112:19        Mr. Hacker on August 31, 2009. Right?
    112:20        A. Yes.
    112:21        Q. Okay. And again, under reason for
    112:22        visit on Hacker Exhibit 25, there's a statement
    112:23        that says there is no STS from the baseline.
    112:24        Do you see that?
    112:25        A. Yes.
    113:01        Q. And again, similar to the records
    113:02        we saw earlier, would that indicate to you that
    113:03        there was no significant threshold shift in
    113:04        Mr. Hacker's hearing from his 1998 baseline
    113:05        audiogram?
    113:06        A. Yes, that's what it means.

114:13 - 114:17   Leccese, Melissa 2020-10-06
    114:13        Q. Yes. Would this -- would this
    114:14        record and this reference indicate to you that
    114:15        at least as of August 31 of 2009, Mr. Hacker
    114:16        was issued and was expected to be using a
    114:17        quad-flange hearing protection device?

114:19 - 115:06   Leccese, Melissa 2020-10-06
    114:19        A. No, I didn't expect him to use it.
    114:20        He used whatever he wants to use. But I wanted
    114:21        to make sure that he had something I knew that
    114:22        fitted him and that he knew how to -- what a
    114:23        proper fit of an earplug felt like.
    114:24        Q. Okay. And understanding you don't
                                                                    Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 282 of 305


    114:25        have any independent memory of Mr. Hacker, just
    115:01        based on the records that we've reviewed today
    115:02        in the deposition, have you seen any reference
    115:03        to Mr. Hacker during his time at Fort Campbell
    115:04        using or being fitted with a Combat Arms
    115:05        Version II?
    115:06        A. I would have no knowledge of that.

116:02 - 116:07   Leccese, Melissa 2020-10-06
    116:02        Dr. Leccese, do you recognize Exhibit 44 as
    116:03        a Department of Defense instruction number
    116:04        6055.12?
    116:05        (Hacker Exhibit Number 44
    116:06        is marked for identification.)
    116:07        A. Yes, that's what it says.

116:13 - 116:16   Leccese, Melissa 2020-10-06
    116:13        Q. At some point in time, did you get
    116:14        this document and review it as part of your job
    116:15        duties?
    116:16        A. Yeah, I'm sure I did.

117:05 - 117:13   Leccese, Melissa 2020-10-06
    117:05        Q. What -- what is the DoD Hearing
    117:06        Conservation Program at a very high level?
    117:07        A. So it's for the whole Department
    117:08        of Defense so that it includes all of the
    117:09        services. And it's just a regulation. So each
    117:10        service has the ability to make their own
    117:11        tweaks. But this document is like general
    117:12        guidelines for things that must be included in
    117:13        each of the different services' --

117:15 - 117:15 Leccese, Melissa 2020-10-06
    117:15      A. -- regulations.

117:18 - 118:03   Leccese, Melissa 2020-10-06
    117:18        A. So it has like -- each different
    117:19        service has their own set of regulations and
    117:20        standards. And this is just the general -- the
    117:21        general one.
    117:22        Q. Okay. So this would apply to -- I
    117:23        think you said it would apply to the Army. But
    117:24        then the Army may have more specific
    117:25        regulations and then, you know, even within
    118:01        Fort Campbell there may be even more specific
    118:02        regulations. Is that a fair summary?
    118:03        A. Yeah. That's exactly right.

118:10 - 119:03   Leccese, Melissa 2020-10-06
    118:10        Q. Okay. Okay. And I mean, is it
    118:11        your understanding that in conjunction with
    118:12        whatever regulations the Army and Fort Campbell
    118:13        would have adopted, the requirements set forth
    118:14        here in this DoD instruction, those would have
    118:15        been applicable to the Army and to
    118:16        Fort Campbell?
    118:17        A. Absolutely.
    118:18        Q. Okay. And so if you'll go to the
    118:19        second page of this, you'll see there's a
    118:20        sentence there that says applies to all DoD
                                                                    Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 283 of 305


    118:21        military and civilian appropriated and
    118:22        non-appropriated personnel and operations
    118:23        worldwide. Do you see that?
    118:24        A. Yes.
    118:25        Q. And that's -- and that's
    119:01        consistent with your understanding also around
    119:02        the applicability of this instruction?
    119:03        A. Yes.

120:13 - 120:17   Leccese, Melissa 2020-10-06
    120:13        Q. Okay. So a soldier on active duty
    120:14        as opposed to a civilian employee, for example,
    120:15        just by default they would be enrolled in the
    120:16        Hearing Conservation Program?
    120:17        A. Yes, they would.

120:24 - 122:08   Leccese, Melissa 2020-10-06
    120:24        Q. All right. So under 6.6.1 -- and
    120:25        I'll read the sentence, use of personal hearing
    121:01        protectors to limit noise exposure is
    121:02        considered to be an interim protective measure
    121:03        while engineering control measures are being
    121:04        explored. Do you see that sentence?
    121:05        A. Yes.
    121:06        Q. And then it says such devices
    121:07        shall constitute a permanent measure only if
    121:08        engineering controls are not technologically,
    121:09        economically, or operationally possible. Do
    121:10        you see that?
    121:11        A. Yes.
    121:12        Q. What is an engineering control
    121:13        measure as it relates to noise exposure?
    121:14        A. Setting up a barrier around a
    121:15        piece of equipment to reduce the noise exposure
    121:16        to an employee. That's an example. There's
    121:17        more. I -- I'm not industrial hygiene, so I
    121:18        can't like off the top of my -- or like
    121:19        putting -- putting sound absorbant stuff on the
    121:20        walls to absorb the sound so that the noise
    121:21        levels are decreased. That's an engineering
    121:22        control measure.
    121:23        Q. Okay. Fair enough. And so when
    121:24        this document says the use of personal hearing
    121:25        protectors to limit noise exposure is
    122:01        considered to be an interim protective measure,
    122:02        is that indicating that, you know, the first
    122:03        line of -- for lack of a better way to say it,
    122:04        the first line of defense would be an
    122:05        engineering control; and then if that's not
    122:06        possible for whatever reason, the personal
    122:07        hearing protection equipment would be used?
    122:08        A. Yes. --

122:11 - 123:06   Leccese, Melissa 2020-10-06
    122:11        Q. Okay. Okay. Okay. And then if
    122:12        you'll go to page eight, please. The document
    122:13        in section 6.6.7 says for the record, preformed
    122:14        earplugs shall be fitted and issued only under
    122:15        the supervision of personnel who have been
    122:16        specifically trained to fit earplugs. Do you
    122:17        see that?
                                                                     Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 284 of 305


    122:18        A. Yes.
    122:19        Q. And was that the -- did that
    122:20        requirement also apply to Fort Campbell?
    122:21        A. Yes.
    122:22        Q. And as far as you are aware, was
    122:23        that also the requirement at each of the other
    122:24        duty stations within the Army?
    122:25        A. Yes.
    123:01        Q. And is it the same with respect to
    123:02        section 6.6.9 -- and just for the record that
    123:03        one reads, medically trained personnel must
    123:04        examine the fit and condition of preformed and
    123:05        custom earplugs at least annually?
    123:06        A. Yes. That --

123:09 - 124:03   Leccese, Melissa 2020-10-06
    123:09        Q. Is that a requirement that applied
    123:10        both at Fort Campbell and at all of the other
    123:11        duty stations within the Army?
    123:12        A. Yes. Absolutely.
    123:13        Q. Okay. And the same is true with
    123:14        respect to 6.6.10, which for the record reads
    123:15        personnel shall receive adequate and effective
    123:16        training in the proper care and use of personal
    123:17        hearing protectors. That was a requirement in
    123:18        effect at Fort Campbell and all of the other
    123:19        duty stations within the Army?
    123:20        A. Yes.
    123:21        Q. And so there's references here to
    123:22        preformed earplugs. Is the Combat Arms
    123:23        Version II earplug a preformed earplug?
    123:24        A. Yes, it is.
    123:25        Q. Okay. So sections 6.6, .7, .9,
    124:01        and .10, each of those sections would apply to
    124:02        the Combat Arms Version II earplugs. True?
    124:03        A. That's true.

124:11 - 125:18   Leccese, Melissa 2020-10-06
    124:11        With respect to sections 6.6, .7, .9, and .10,    Re: [125:05 to 125:18]                                                      OBJECTION
    124:12        in addition to being the requirement, these       Pltf Obj 602                                                                WITHDRAWN [125:05-
    124:13        were also -- this was also the practice and was                                                                               125:18]
    124:14        enforced at Fort Campbell. Right?
    124:15        A. And so my staff was limited. And
    124:16        I got there in 2006. So it took me a while to
    124:17        get things going. So I did have trainings. I
    124:18        did a lot of trainings. But like I said, I
    124:19        couldn't supervise it. Once I trained them to
    124:20        do, this is what you need to go out to your
    124:21        unit and do, I don't have any records of
    124:22        actually what happened after that.
    124:23        Q. Okay. And so if you go down a
    124:24        little bit further, in 6.6.12 -- and for the
    124:25        record, this one says the DoD component must
    125:01        assess the adequacy of hearing protectors when
    125:02        used in very high noise environments or for
    125:03        extended exposure periods. Do you see that?
    125:04        A. Yes.
    125:05        Q. Do you know what a DoD component
    125:06        is?
    125:07        A. Well, I guess I'm thinking like
    125:08        industrial hygiene, you know, like a noise
                                                                     Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 285 of 305


    125:09        engineer responsible for that.
    125:10        Q. Well, do you have an understanding
    125:11        of what this assessment is referring to or what
    125:12        it would entail?
    125:13        A. Well, I mean, reading it now
    125:14        specifically, I guess it would be research on a
    125:15        hearing protector, testing on the hearing
    125:16        protectors to ensure that they are adequate and
    125:17        at what, like, noise levels they're adequate
    125:18        for.

129:01 - 129:22   Leccese, Melissa 2020-10-06
    129:01        Q. And this is enclosure six, general
    129:02        information poster. Do you see that?
    129:03        A. Yes.
    129:04        Q. Would this have been -- would this
    129:05        poster have been something that was shown to
    129:06        soldiers in some form at Fort Campbell while
    129:07        you were there?
    129:08        A. Not that specific one. But one
    129:09        that would have done the same thing probably.
    129:10        Q. Okay. And so I want to direct
    129:11        your attention to .3 on this poster that says
    129:12        plugs tend to work loose as a result of talking
    129:13        and chewing and must be reseated. Do you see
    129:14        that?
    129:15        A. Yes.
    129:16        Q. Is that -- as far as you know, is
    129:17        that an accurate statement?
    129:18        A. Yes, it is.
    129:19        Q. Okay. And -- and since this is a
    129:20        general poster, is that something that is true
    129:21        of earplugs in general -- in-the-ear earplugs
    129:22        in general?

130:08 - 130:08 Leccese, Melissa 2020-10-06
    130:08      A. My answer is yes.

131:01 - 131:07   Leccese, Melissa 2020-10-06
    131:01        Q. So during the course of your                   Re: [131:01 to 131:15]                                                      SUSTAINED
    131:02        tenure with the Army as somebody involved in      Pltf Obj 602, 702
    131:03        the Hearing Conservation Program, did you ever
    131:04        come across any documents or findings that
    131:05        reflected increased rates of significant
    131:06        threshold shifts among soldiers using the
    131:07        Combat Arms Version II earplug?

131:09 - 131:15   Leccese, Melissa 2020-10-06
    131:09        A. That -- that is not something that             Re: [131:01 to 131:15]                                                      SUSTAINED
    131:10        I was tracking.                                   Pltf Obj 602, 702
    131:11        Q. Okay. So you have not seen
    131:12        documents one way or the other on that. Is
    131:13        that -- is that fair to say?
    131:14        A. I don't recall specific documents
    131:15        of that nature.

133:10 - 133:13   Leccese, Melissa 2020-10-06
    133:10        Q. Dr. Leccese, do you have
    133:11        Hacker Exhibit 45 in front of you? It's the
    133:12        DoD instruction, March 5, 2004.
    133:13        A. I do.
                                                                    Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 286 of 305




133:24 - 134:22   Leccese, Melissa 2020-10-06
    133:24        Q. Okay. And so this would have the
    133:25        same effectiveness and application that the
    134:01        prior instruction would have had. Is that fair
    134:02        to say?
    134:03        A. Correct.
    134:04        Q. Okay. And so again, subject to
    134:05        any implementing regulations from -- or in
    134:06        addition to any implementing regulations from
    134:07        the Army or within Fort Campbell, this would
    134:08        have had application to Fort Campbell and the
    134:09        personnel there. Right?
    134:10        A. Yes.
    134:11        Q. Okay. That's all I have on that
    134:12        one, so you can put that one aside. And the
    134:13        next one is Exhibit 13, please. And we'll mark
    134:14        this one as Exhibit 46.
    134:15        And Dr. Leccese, I think you mentioned this
    134:16        one earlier. But do you recognize Exhibit 46
    134:17        to be the Department of the Army pamphlet
    134:18        40-501 with Hearing Conservation Program on the
    134:19        title?
    134:20        (Hacker Exhibit Number 46
    134:21        is marked for identification.)
    134:22        A. Yes.

135:23 - 136:02   Leccese, Melissa 2020-10-06
    135:23        Q. Okay. So in the time that you
    135:24        worked at Fort Campbell until 2010 as an
    135:25        audiologist, would this pamphlet marked here as
    136:01        Exhibit 46 have been the operative pamphlet?
    136:02        A. Yes. Yes.

136:07 - 138:21   Leccese, Melissa 2020-10-06
    136:07        Q. Okay. So there is a section here,
    136:08        section G, which reads for the record, the HCPM
    136:09        manages and coordinates all aspects of the HCP
    136:10        outlined in this pamphlet per AR 40-5. Do you
    136:11        see that?
    136:12        A. Yes.
    136:13        Q. And is your understanding that
    136:14        HCPM refers to the Hearing Conservation Program
    136:15        manager?
    136:16        A. Yes.
    136:17        Q. And HCP refers to the U.S. Army
    136:18        Hearing Conservation Program?
    136:19        A. Yes.
    136:20        Q. And am I correct that for a period
    136:21        of time you were the Hearing Conservation
    136:22        Program manager at Fort Campbell. Right?
    136:23        A. Yes.
    136:24        Q. And so in accordance with this
    136:25        pamphlet, it's also true that you managed and
    137:01        coordinated all aspects of the U.S. Army
    137:02        Hearing Conservation Program as it's outlined
    137:03        in this Army pamphlet?
    137:04        A. I did.
    137:05        Q. Okay. And then the -- the
    137:06        pamphlet also says in the same section these
    137:07        responsibilities include, and then there's a
                                                                     Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 287 of 305


    137:08        subsection two, insuring that medically trained
    137:09        personnel fit individuals with preformed
    137:10        earplugs and then examine individuals at least
    137:11        annually to ensure proper earplug condition and
    137:12        fit. Do you see that?
    137:13        A. Yes.
    137:14        Q. And we've discussed this earlier,
    137:15        but your responsibilities, in fact, did include
    137:16        ensuring that medically trained personnel fit
    137:17        individuals with preformed earplugs and also
    137:18        examining individuals at least annually to
    137:19        ensure proper earplug condition and fit as it's
    137:20        described here. Right?
    137:21        A. Yes.
    137:22        Q. Okay. And then under -- well, let
    137:23        me -- let me take a step back. So did this
    137:24        responsibility include if there were soldiers
    137:25        using the Combat Arms Version II? I think you
    138:01        said before you would fit soldiers with that
    138:02        earplug also if that was the earplug they were
    138:03        using. Right?
    138:04        A. Typically I -- I would fit them in
    138:05        my clinic if they had an H3 profile.
    138:06        Q. Would the requirement be different
    138:07        for a soldier who was using the Combat Arms
    138:08        Version II who did not have an H3 profile, so
    138:09        somebody with an H1 or an H2?
    138:10        A. So I typically didn't fit them
    138:11        with the Combat Arms.
    138:12        Q. Okay. So if somebody with an H1
    138:13        or an H2 profile was using the Combat Arms,
    138:14        would they have to have a fitting with somebody
    138:15        in your group, you know, even if it's not you,
    138:16        somebody who you had trained or a technician?
    138:17        A. So this goes back to the RFI
    138:18        issue. So whatever RFI was doing, I had no
    138:19        knowledge of. That procedure was -- was their
    138:20        own. But I had no knowledge of them being
    138:21        fitted there. They were being distributed.

                                                                                               138:22 - 139:05   Leccese, Melissa 2020-10-06
                                                                                                   138:22        Q. Okay. So is it fair to say that
                                                                                                   138:23        if there was an -- if there was H1 profile or
                                                                                                   138:24        an H2 profile soldier who was using the
                                                                                                   138:25        Combat Arms earplug, to the extent they were
                                                                                                   139:01        fitted at all, it would have been done out of
                                                                                                   139:02        RFI. But it wouldn't have been done as part of
                                                                                                   139:03        your group or somebody that you had trained.
                                                                                                   139:04        Is that --
                                                                                                   139:05        A. Yes.

139:07 - 140:05   Leccese, Melissa 2020-10-06
    139:07        Q. And do you have any knowledge                  Re: [139:07 to 139:24]                                                                        SUSTAINED
    139:08        yourself -- and I think you've said this          Pltf Obj 402
    139:09        already. But do you have any knowledge
    139:10        yourself as to whether folks in the RFI group
    139:11        were qualified or were conducting fitting by
    139:12        medically trained individuals?
    139:13        A. I have no knowledge of that.
    139:14        Q. Were there audiologists who worked
    139:15        in that group, to your knowledge?
                                                                     Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 288 of 305


    139:16        A. No. I was the only military
    139:17        audiologist there. And there was a civilian
    139:18        audiologist there as well. But she did not do
    139:19        anything at RFI.
    139:20        Q. Same question as it relates to
    139:21        certified technicians or ENTs, do you know in
    139:22        the RFI group had any -- anybody with those
    139:23        credentials within the group?
    139:24        A. No, I don't believe they had that.
    139:25        Q. Okay. Okay. Is there -- is there
    140:01        a reason why soldiers with an H1 or H2 profile
    140:02        who were using the Combat Arms Version II
    140:03        earplug would not have been fitted for that
    140:04        earplug within your group whereas soldiers with
    140:05        the H3 profile would have been?

140:07 - 141:03   Leccese, Melissa 2020-10-06
    140:07        A. So that wasn't a standard issue
    140:08        earplug. So that was something that I did at
    140:09        an appointment with someone. If I had an H3, I
    140:10        may give them a Combat Arms earplug because
    140:11        they really needed the extra help.
    140:12        Q. Okay. But if it was an optional
    140:13        issue for a soldier, so you know, a soldier
    140:14        came to you with a Combat Arms Version II
    140:15        earplug and said this is the earplug that I'm
    140:16        using, would they get a fitting under that
    140:17        circumstance?
    140:18        A. So I can't imagine that ever
    140:19        happening. But absolutely.
    140:20        Q. Okay. So in other words, if -- if
    140:21        somebody indicated to you that that is the
    140:22        earplugs they were using, putting aside whether
    140:23        it had been the standard issue and they had
    140:24        raised that, somebody on your staff or you
    140:25        would have done a fitting with them. Is that
    141:01        fair?
    141:02        A. Yes. If they came into the clinic
    141:03        with them.

141:21 - 142:01   Leccese, Melissa 2020-10-06
    141:21        Q. (Mr. Bhimani) Okay. So
    141:22        Dr. Leccese, just to follow-up on something you
    141:23        said a minute ago, why was it the case that the
    141:24        Combat Arms Version II earplugs were reserved
    141:25        for soldiers with H3 hearing profiles? Was
    142:01        that a cost issue or something else?

142:03 - 143:23   Leccese, Melissa 2020-10-06
    142:03        A. It was a cost issue.                           Re: [142:07 to 143:23]                                                      OVERRULED as to
    142:04        Q. Okay. Any other reasons for that               Pltf Obj 402                                                                [142:03]
    142:05        difference in treatment?
    142:06        A. No. It was really a cost issue.                                                                                            SUSTAINED in all other
    142:07        Q. Okay. And you referred to the                                                                                              respects
    142:08        size of your staff a few minutes ago. Did the
    142:09        size of your staff change at all during the
    142:10        time that you were within the military over the
    142:11        course of your tenure? Did it get bigger or
    142:12        did it decrease in size?
    142:13        A. So within my tenure at
    142:14        Fort Campbell, you mean?
                                                                    Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 289 of 305


    142:15        Q. Well, I'll ask more generally
    142:16        first and then within Fort Campbell.
    142:17        A. So well every place was different.
    142:18        So sometimes I was at a small installation, and
    142:19        then sometimes I was at a large installation.
    142:20        So Fort Campbell was probably the largest
    142:21        installation that I was ever at.
    142:22        Q. Okay. So -- so I'll be more
    142:23        specific then. With respect to Fort Campbell,
    142:24        did the size of your staff change over time
    142:25        during the course of your tenure at that duty
    143:01        station?
    143:02        A. It did.
    143:03        Q. Can you describe that, how it
    143:04        changed?
    143:05        A. So when I started I had myself and
    143:06        a full-time technician and a part-time
    143:07        technician. And then when I -- by the time I
    143:08        left there, I had myself, and I had three
    143:09        full-time technicians, and a front desk person.
    143:10        Q. Okay. Do you have a sense of
    143:11        when, you know, you added various people or was
    143:12        it just kind of a gradual change over time?
    143:13        A. Yeah, it takes a long time. So
    143:14        yes, it was very gradual.
    143:15        Q. Okay. With respect to fittings,
    143:16        do you have any estimate as to how many
    143:17        fittings you or the folks who worked under you
    143:18        conducted in a given week?
    143:19        A. I don't remember. There were
    143:20        probably 40 people in the in-processing class.
    143:21        I don't remember how often we did that. Like I
    143:22        don't know if we had that once a week or if we
    143:23        did that every day. I don't remember.

                                                                                              143:24 - 144:03   Leccese, Melissa 2020-10-06
                                                                                                  143:24        Q. Okay. Well, was it -- you know,
                                                                                                  143:25        just to get a sense, was it more frequent to do
                                                                                                  144:01        an in-processing group of around 40 people, was
                                                                                                  144:02        it less frequent than a week or a weekly thing?
                                                                                                  144:03        A. I don't remember.

144:04 - 145:11   Leccese, Melissa 2020-10-06
    144:04        Q. Okay. Okay. If you will go to
    144:05        page eleven, please. And just if you look at
    144:06        8-1 requirements -- and for the record, it just
    144:07        reads the HCPM or designee must provide hearing
    144:08        conservation health education at least annually
    144:09        to all noise-exposed personnel. Do you see
    144:10        that?
    144:11        A. I see that.
    144:12        Q. And as you said before, this is
    144:13        something that was done at Fort Campbell as
    144:14        well. Right?
    144:15        A. Yes.
    144:16        Q. And then it says instruction will
    144:17        cover, and there's a number of sub-items listed
    144:18        there. Do you see those?
    144:19        A. Yes.
    144:20        Q. And one of the sub-items is the
    144:21        purpose, advantages, disadvantages, and
                                                                    Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 290 of 305


    144:22        attenuation of various types of hearing
    144:23        protectors. Do you see that?
    144:24        A. Yes.
    144:25        Q. And that was, in fact, covered in
    145:01        the annual education that was done at
    145:02        Fort Campbell. Fair?
    145:03        A. So the way that I handled that
    145:04        situation was I trained representatives from
    145:05        the unit. And then they were to provide the
    145:06        health education and the fitting of the hearing
    145:07        protection. So -- and I did not -- I was not
    145:08        able to go out and supervise whether that was
    145:09        actually happening. I don't have any
    145:10        checklists or record of that. So I do not
    145:11        actually know if it happened.

145:16 - 147:17   Leccese, Melissa 2020-10-06
    145:16        Q. Okay. And these representatives,               Re: [146:07 to 146:16]                                                     SUSTAINED
    145:17        were they technicians who worked under you or     Pltf Obj Asked/answered
    145:18        were they other soldiers or officers in the --
    145:19        in the actual groups? I mean, who were the
    145:20        people that you would train in this regard?
    145:21        A. They were soldiers from the units.
    145:22        Q. Okay. Okay. So they were
    145:23        soldiers -- they were soldiers from the units.
    145:24        At some point they would have gotten training
    145:25        with you. And then they would have trained
    146:01        their fellow soldiers?
    146:02        A. Uh-huh. They would have fitted
    146:03        their hearing protection.
    146:04        Q. Okay.
    146:05        A. And sometimes they did the hearing
    146:06        tests too. But they were trained by me.
    146:07        Q. Okay. All right. And I think
    146:08        you've said all of this. I just want to make
    146:09        sure that I have it right for the record. The
    146:10        in-processing fittings that were conducted of
    146:11        soldiers, that would have been either you or a
    146:12        technician in your group. And then the annual
    146:13        fittings that were conducted, those would have
    146:14        been done by unit soldiers that you had
    146:15        trained. Fair?
    146:16        A. Correct.
    146:17        Q. Okay. And with respect to the
    146:18        annual education courses -- and we've seen some
    146:19        presentations that you've provided -- would
    146:20        that have been you or would that have been unit
    146:21        officers or maybe some combination of the two?
    146:22        A. Yeah, a combination of the two.
    146:23        Q. Okay. And in the -- so not the
    146:24        fitting but in the education courses that you
    146:25        personally did, would the purpose, advantages,
    147:01        disadvantages, and attenuation of various types
    147:02        of hearing protectors that's listed here in the
    147:03        Army pamphlet have been a topic that you
    147:04        covered in those education questions?
    147:05        A. Probably.
    147:06        Q. Okay. And the same -- is it the
    147:07        same answer with respect to the next topic
    147:08        that's listed here, the selection, fit, care,
    147:09        and use of hearing protectors?
                                                                     Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 291 of 305


    147:10        A. Now that I would have
    147:11        definitely -- at least some of it, like the fit
    147:12        and the care, I'm pretty sure I talked about
    147:13        that. And -- and use, I talked a lot about
    147:14        that, how important it is to use them. Maybe
    147:15        not so much the selection because they weren't
    147:16        necessarily selecting them themselves. They
    147:17        were being issued to them.

148:14 - 149:18   Leccese, Melissa 2020-10-06
    148:14        Q. All right. And then on the next
    148:15        page of this Exhibit Number 46, under section
    148:16        10.2 there's a reference to the USACHPPM. Do
    148:17        you see that?
    148:18        A. Yes.
    148:19        Q. And do you understand that to be a
    148:20        reference to the U.S. Army Public Health
    148:21        Center?
    148:22        A. Yes.
    148:23        Q. Do you have an understanding of
    148:24        what the U.S. Army Public Health Center does?
    148:25        Is that the -- is that the same thing that we
    149:01        were -- let me ask a different question. Is
    149:02        the U.S. Army Public Health Center the same
    149:03        thing as the Public Health Command that we were
    149:04        discussing a little bit before?
    149:05        A. Yes. It's the same organization.
    149:06        It's just the general left. And they didn't
    149:07        replace the general. So you can't call it a
    149:08        command unless there's a general. So they had
    149:09        to change the name to Public Health Center.
    149:10        Q. Okay. And as it related to
    149:11        information about various hearing protection
    149:12        devices that were being offered by the military
    149:13        during your time at Fort Campbell, what was the
    149:14        role of the U.S. Army Public Health Center in
    149:15        providing you information relating to hearing
    149:16        protection devices, if anything?
    149:17        A. They provided the instruction
    149:18        cards.

151:21 - 152:07   Leccese, Melissa 2020-10-06
    151:21        Q. Okay. And then -- and with                     Re: [151:21 to 156:02]                                                      OVERRULED
    151:22        respect to the instruction cards, is it your      Pltf Obj 805
    151:23        understanding that the instruction cards were
    151:24        something that were drafted by the Public
    151:25        Health -- the U.S. Army Public Health Center?
    152:01        A. Yes.
    152:02        Q. Okay. And I may have asked you
    152:03        this earlier already. But neither you or your
    152:04        staff had any role in -- in drafting those
    152:05        materials? It was something that you would
    152:06        receive from the Public Health Center?
    152:07        A. That's true.

152:15 - 152:21   Leccese, Melissa 2020-10-06
    152:15        Q. And do you recognize Exhibit 47 to             Re: [151:21 to 156:02]                                                      OVERRULED
    152:16        be a publication from the Army ST 4-02.501        Pltf Obj 805
    152:17        relating to the Army Hearing Program?
    152:18        A. Yes.
    152:19        Q. Have you seen this document
                                                                     Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 292 of 305


    152:20        before?
    152:21        A. Yes.

153:18 - 154:16   Leccese, Melissa 2020-10-06
    153:18        Q. Okay. And so -- and I'm sorry.                 Re: [151:21 to 156:02]                                                             OVERRULED
    153:19        On page 1-3, it's paragraph 1-13. And there's     Pltf Obj 805
    153:20        a sentence there that says with the influx of
    153:21        soldiers experiencing hearing loss in Iraq,       Re: [153:18 to 153:25]                                                             OVERRULED
    153:22        once reluctant soldiers began stating the need    Pltf Obj 402, 403
    153:23        for hearing protection while dismounted. Do
    153:24        you see that?
    153:25        A. I see that.
    154:01        Q. Do you have an understanding of
    154:02        what this is talking about when it refers to
    154:03        hearing protection while dismounted?
    154:04        A. So while -- dismounted means while
    154:05        they're not in a vehicle.
    154:06        Q. Okay. And the sentence goes on.
    154:07        It describes that the Combat Arms earplug was
    154:08        introduced for operational service. And then
    154:09        it says this earplug allows for communication
    154:10        while protecting from hazardous impulse noises
    154:11        such as weapons fire and explosions. Do you
    154:12        see that?
    154:13        A. Yes.
    154:14        Q. And is that consistent with your
    154:15        understanding of the features that the
    154:16        Combat Arms earplug had?

154:20 - 155:03   Leccese, Melissa 2020-10-06
    154:20        A. Yes.                                           Re: [151:21 to 156:02]                                                             OVERRULED
    154:21        Q. Okay. And on the next page, 1-4,               Pltf Obj 805
    154:22        in paragraph 1-19 there is a reference to --
    154:23        well, I'll just read it. It says for the
    154:24        record, United States forces in Iraq and
    154:25        Afghanistan experienced a substantial number of
    155:01        blast injuries from IEDs, RPGs, and mortar
    155:02        rounds. Do you see that?
    155:03        A. I see that.

155:21 - 156:02   Leccese, Melissa 2020-10-06
    155:21        Q. Okay. In paragraph 4-48, there's               Re: [155:21 to 156:02]                                                             SUSTAINED
    155:22        a sentence there that says as reported by         Pltf Obj 805
    155:23        audiologist who served in Iraq, no soldier seen
    155:24        at the CSH that reported wearing the CAE when     Re: [155:21 to 156:02]                                                             SUSTAINED
    155:25        exposed to an explosion had ruptured eardrums.    Pltf Obj 402 and 805.
    156:01        Do you see that?
    156:02        A. I see that.

                                                                                                 156:03 - 156:04 Leccese, Melissa 2020-10-06
                                                                                                     156:03      Q. Is that consistent with your own
                                                                                                     156:04      experience at Fort Campbell?

                                                                                                 156:06 - 156:06 Leccese, Melissa 2020-10-06
                                                                                                     156:06      A. Yeah, I have no idea.

156:15 - 156:21   Leccese, Melissa 2020-10-06
    156:15        Q. Okay. There is also a sentence in              Re: [156:15 to 156:21]                                                             OVERRULED
    156:16        4-50 that says this earplug -- and it's           Pltf Obj 403, 403, 802 and
    156:17        referring to the double-sided CAE -- is the       805.
    156:18        best passive protection for soldiers who need
                                                                    Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 293 of 305


    156:19        to hear softer level sounds when exposed to
    156:20        unexpected weapons noise. Do you see that?
    156:21        A. I see that.

                                                                                              157:02 - 157:10   Leccese, Melissa 2020-10-06
                                                                                                  157:02        well, I'll -- I'll re-ask the question. The
                                                                                                  157:03        statement in paragraph 4-50 that says this
                                                                                                  157:04        earplug, referring to the double-sided CAE, is
                                                                                                  157:05        the best passive protection for soldiers who
                                                                                                  157:06        need to hear softer level sounds when exposed
                                                                                                  157:07        to unexpected weapons noise, did you yourself
                                                                                                  157:08        have a different view of the Combat Arms
                                                                                                  157:09        earplug during the time that you were at
                                                                                                  157:10        Fort Campbell?

                                                                                              157:12 - 157:14   Leccese, Melissa 2020-10-06
                                                                                                  157:12        A. Well, it was the only earplug that
                                                                                                  157:13        we had of that type available to the Army at
                                                                                                  157:14        that time.

157:15 - 158:04   Leccese, Melissa 2020-10-06
    157:15        Q. Okay. And then the next
    157:16        paragraph, this is 4-51, it reads to insert the
    157:17        double sided CAE, follow the directions for
    157:18        inserting the triple-flanged earplug, however,
    157:19        the insertion tool is not used. One size fits
    157:20        most. Do you see that?
    157:21        A. I see that.
    157:22        Q. And is that consistent with the
    157:23        practice that was used to fit soldiers with the
    157:24        Combat Arms Version II earplug at Fort Campbell
    157:25        during the time that you were there?
    158:01        A. Yes.
    158:02        Q. It says they're one size fits
    158:03        most. Do you see that?
    158:04        A. Yes.

158:14 - 158:16   Leccese, Melissa 2020-10-06
    158:14        Q. Okay. Do you have an
    158:15        understanding as to why it says one size fits
    158:16        most as opposed to one size fitting all?

158:18 - 158:19 Leccese, Melissa 2020-10-06
    158:18      A. Well, there were ears that it
    158:19      didn't fit.

                                                                                              158:20 - 158:23   Leccese, Melissa 2020-10-06
                                                                                                  158:20        Q. Okay. And do you -- do you have                Re: [158:20 to 159:02]   OVERRULED
                                                                                                  158:21        an understanding as to what types of ears would   Def Obj 602
                                                                                                  158:22        require -- would be outside of the most that's
                                                                                                  158:23        referred to here in one size fits most?

                                                                                              158:25 - 159:02   Leccese, Melissa 2020-10-06
                                                                                                  158:25        A. Very small ears and very large                 Re: [158:20 to 159:02]   OVERRULED
                                                                                                  159:01        ears, ear canals. Very small ear canals and       Def Obj 602
                                                                                                  159:02        very large ear canals.

159:03 - 160:12   Leccese, Melissa 2020-10-06
    159:03        Q. And in determining whether a
    159:04        soldier had an ear canal that was too small or
    159:05        too large for the Combat Arms Version II
                                                                    Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 294 of 305


    159:06        earplug, how would that determination be made?
    159:07        Would that be a visual inspection?
    159:08        A. It would be fitted. They would be
    159:09        fitted with it. Well, unless it was obvious by
    159:10        looking in their ear canal that it wouldn't
    159:11        fit, then we wouldn't waist the earplug by
    159:12        sticking it in their ear. Because once we
    159:13        stick it in their ear, we'd have to sanitize it
    159:14        or just throw it away.
    159:15        Q. Right.
    159:16        A. So yeah, we'd fit it on them and
    159:17        do the tug test and do the other test. And if
    159:18        it didn't seal right, then we did not give it
    159:19        to them.
    159:20        Q. Okay. Okay. And we can put that
    159:21        document aside and open the next one, which is
    159:22        Exhibit 15. And for the record, we'll mark
    159:23        this one as Hacker Exhibit Number 48. Just let
    159:24        me know when you're there.
    159:25        (Hacker Exhibit Number 48
    160:01        is marked for identification.)
    160:02        A. Oh, I'm there.
    160:03        Q. Okay. So my first question is, is
    160:04        this a document that you've seen before?
    160:05        A. This is the instruction card that
    160:06        I handed out with earplugs or something similar
    160:07        to this.
    160:08        Q. Okay. Yeah. So there's a bullet
    160:09        point on the first page here that says for very
    160:10        large ear canals, fold opposing plug back. Do
    160:11        you see that?
    160:12        A. I see that.

                                                                                              160:13 - 161:02   Leccese, Melissa 2020-10-06
                                                                                                  160:13        Q. Do you recall if the instruction
                                                                                                  160:14        cards that you recall using and seeing while
                                                                                                  160:15        you were at Fort Campbell had that bullet point
                                                                                                  160:16        on there?
                                                                                                  160:17        A. I feel like the cards that I had
                                                                                                  160:18        did not have that on there because --
                                                                                                  160:19        Q. Okay.
                                                                                                  160:20        A. -- we did not really recognize
                                                                                                  160:21        that.
                                                                                                  160:22        Q. Right. So your best memory is
                                                                                                  160:23        that the instruction cards that you would have
                                                                                                  160:24        received would not have had the bullet point
                                                                                                  160:25        that referred to folding the opposing plug back
                                                                                                  161:01        for certain types of ear canals?
                                                                                                  161:02        A. That's correct.

161:03 - 161:08   Leccese, Melissa 2020-10-06
    161:03        Q. Okay. And understanding that's
    161:04        your best memory, is it -- can you 100 percent
    161:05        rule out the fact that the instruction cards
    161:06        you would have had would have included that
    161:07        bullet point, it's just that you don't
    161:08        remember?

161:10 - 162:02 Leccese, Melissa 2020-10-06
    161:10      A. You know, I can't rule it out
    161:11      entirely because I could have read it and said
                                                                    Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 295 of 305


    161:12        I have no idea what that means because I had no
    161:13        idea what that means and just stopped saying
    161:14        it. Maybe -- I don't remember. I mean, I
    161:15        never had time to ask, like, somebody what is
    161:16        this about.
    161:17        Q. Okay. So that would be -- that
    161:18        was going to be my next question. Do you
    161:19        recall ever asking anybody, whether it was in
    161:20        Fort Campbell or within the military in
    161:21        general, any questions about folding flanges or
    161:22        part of the plug back on the Combat Arms
    161:23        Version II earplug?
    161:24        A. So I don't remember. But if I did
    161:25        ask the question, I obviously did not get a
    162:01        satisfactory answer because I think I would
    162:02        have remembered it at that point.

                                                                                              162:03 - 162:19   Leccese, Melissa 2020-10-06
                                                                                                  162:03        Q. Okay. Okay. And so other than
                                                                                                  162:04        that bullet point, the rest of the instruction
                                                                                                  162:05        card, does this look like something similar to
                                                                                                  162:06        what you would have used -- the instruction
                                                                                                  162:07        card that you would have had and used while you
                                                                                                  162:08        were at Fort Campbell?
                                                                                                  162:09        A. Yeah. I don't remember that last
                                                                                                  162:10        bullet either. That last bullet looks strange
                                                                                                  162:11        to me. I've never seen that either. But
                                                                                                  162:12        otherwise, everything looks in line.
                                                                                                  162:13        Q. Okay. And that last bullet, the
                                                                                                  162:14        one you're referring is although still
                                                                                                  162:15        protective, weapons fire is louder with yellow
                                                                                                  162:16        plugs in.
                                                                                                  162:17        A. Right.
                                                                                                  162:18        Q. Is that the one?
                                                                                                  162:19        A. Yes.

162:20 - 163:19   Leccese, Melissa 2020-10-06
    162:20        Q. Okay. And on that -- on the
    162:21        second page of Exhibit 48, in the bottom
    162:22        right-hand corner there's a logo. Do you see
    162:23        that?
    162:24        A. Yes, I see that.
    162:25        Q. Is that the logo of what was
    163:01        previously known as Public Health Command and
    163:02        is now the U.S. Army Public Health Center?
    163:03        A. Correct.
    163:04        Q. Okay. Would that indicate to you
    163:05        that this was a document that was provided by
    163:06        and produced by the -- what was previously
    163:07        known as Public Health Command and now is the
    163:08        U.S. Army Public Health Center?
    163:09        A. Yes.
    163:10        Q. Okay. And it says for more
    163:11        information, see fact sheet 51-004-0204 at, and
    163:12        then there's two different addresses -- web
    163:13        addresses. And they both -- they both appear
    163:14        to be .mil addresses. Do you see that?
    163:15        A. Yes.
    163:16        Q. And that would indicate to you
    163:17        that those two web addresses were websites
    163:18        maintained by the military?
                                                                   Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 296 of 305


    163:19        A. Yes.

164:06 - 164:15   Leccese, Melissa 2020-10-06
    164:06        Q. Okay. And so the instruction
    164:07        cards that you utilized, would you get like a
    164:08        stack of them and would you hand them out to
    164:09        soldiers, or were those for your reference and
    164:10        benefit?
    164:11        A. No. I would get a stack of them.
    164:12        And if I fit a Combat Arms earplug, I would
    164:13        provide one of these cards as well. I would
    164:14        provide the instruction and fitting and I'd
    164:15        also give them the card.

165:05 - 166:14   Leccese, Melissa 2020-10-06
    165:05        Q. Okay. So the last thing on this
    165:06        document, there's a picture here of a
    165:07        Combat Arms earplug with a folded back -- you
    165:08        know, part of it's folded back on the right
    165:09        side of the document on the bottom. Do you see
    165:10        that?
    165:11        A. I see that.
    165:12        Q. Have you seen a picture of a plug
    165:13        with a part of it folded back like that ever
    165:14        before?
    165:15        A. I do not recall ever seeing that.
    165:16        Q. Okay. All right. So the next one
    165:17        is tab 16. We will mark this one Hacker
    165:18        Exhibit 49. Is this a document -- is
    165:19        Hacker Exhibit 49 a document that you've seen
    165:20        before?
    165:21        (Hacker Exhibit Number 49
    165:22        is marked for identification.)
    165:23        A. Yes, that looks familiar. But I
    165:24        mean, it looks familiar. I've probably seen it
    165:25        before.
    166:01        Q. Okay. And is it your
    166:02        understanding that this is a document that was
    166:03        provided and produced by the Public Health
    166:04        Command, what is now U.S. Army Public Health
    166:05        Center?
    166:06        A. Because it says USA CHPPM at the
    166:07        top, yes.
    166:08        Q. Did you have any understanding as
    166:09        to the purpose of this document? Was this to
    166:10        provide information to audiologists and folks
    166:11        in the Hearing Conservation Program, or was
    166:12        something like this provided to soldiers?
    166:13        A. I would think it's like a health
    166:14        education pamphlet for soldiers.

                                                                                             166:15 - 168:03   Leccese, Melissa 2020-10-06
                                                                                                 166:15        Q. Okay. So this would have been
                                                                                                 166:16        something that was -- I mean, would this have
                                                                                                 166:17        been something that was a handout to soldiers
                                                                                                 166:18        or made available to soldiers as -- in your
                                                                                                 166:19        office or something else?
                                                                                                 166:20        A. I -- I never had -- I never handed
                                                                                                 166:21        this out actually. I don't know if I've ever
                                                                                                 166:22        seen this before honestly. I mean, the format
                                                                                                 166:23        looks familiar to me because this is how the
                                                                     Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 297 of 305


                                                                                                  166:24   USA CHPPM published their just the facts health
                                                                                                  166:25   education documents. There are multiple
                                                                                                  167:01   documents of this nature on different topics.
                                                                                                  167:02   But I don't really remember ever seeing this
                                                                                                  167:03   one on the Combat Arms earplugs.
                                                                                                  167:04   Q. Okay. So let's put aside the
                                                                                                  167:05   Combat Arms earplugs nature of this for a
                                                                                                  167:06   moment. But other just the facts handouts that
                                                                                                  167:07   were produced by Public Health Command, were
                                                                                                  167:08   those made available to soldiers as handouts in
                                                                                                  167:09   your office?
                                                                                                  167:10   A. Yes. I had a tinnitus form that I
                                                                                                  167:11   used to give out.
                                                                                                  167:12   Q. Okay. Were there other -- were
                                                                                                  167:13   there other Public Health Command just the
                                                                                                  167:14   facts handouts on other types of hearing
                                                                                                  167:15   protection devices that you remember being
                                                                                                  167:16   handed out to soldiers?
                                                                                                  167:17   A. No.
                                                                                                  167:18   Q. Okay. And so fair to say, just to
                                                                                                  167:19   confirm, you don't have a recollection of
                                                                                                  167:20   seeing this just the facts handout from
                                                                                                  167:21   Public Health Command relating to the
                                                                                                  167:22   Combat Arms earplug. Right?
                                                                                                  167:23   A. I do not recall seeing that
                                                                                                  167:24   before.
                                                                                                  167:25   Q. Okay. And so you don't remember
                                                                                                  168:01   this ever being handed out to soldiers or being
                                                                                                  168:02   used by anyone in your office?
                                                                                                  168:03   A. No.

168:24 - 169:04   Leccese, Melissa 2020-10-06
    168:24        Q. Okay. And then again on the next
    168:25        page, under user tips on the third bullet,
    169:01        there's a statement that says for exceptionally
    169:02        large ear canals, fold the opposing plug back
    169:03        to enhance proper insertion. Do you see that?
    169:04        A. I see that.

170:11 - 173:07   Leccese, Melissa 2020-10-06
    170:11        Q. (Mr. Bhimani) Okay. So                         Re: [172:20 to 173:02]                                                                   OVERRULED
    170:12        Dr. Leccese, if you could look at tab 25,         Pltf Obj 402, 403
    170:13        please. And for the record, this was referred
    170:14        to earlier as Leccese Exhibit 1. I'm also
    170:15        going to designate it as Hacker Exhibit 50.
    170:16        Let me know when you have that in front of you.
    170:17        (Hacker Exhibit Number 50
    170:18        is marked for identification.)
    170:19        A. I have it in front of me.
    170:20        Q. Okay. And if you'll go past the
    170:21        letter portion of this and open to the third
    170:22        page, you'll see that this is the Department of
    170:23        the Army CAM regulation 40-5.
    170:24        A. Okay.
    170:25        Q. Okay. And you recall that we were
    171:01        looking at this regulation -- you were looking
    171:02        at this regulation earlier with Plaintiff's
    171:03        counsel?
    171:04        A. Correct.
    171:05        Q. And this is a regulation that you
    171:06        drafted. Is that fair?
                                                                    Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 298 of 305


    171:07        A. I relied heavily upon another
    171:08        document that was of similar nature.
    171:09        Q. Okay. And this would be -- this
    171:10        would have been the regulation that applied at
    171:11        Fort Campbell during your time there?
    171:12        A. Yes. This is the document that
    171:13        was in place starting in -- well, the date is
    171:14        January 2008.
    171:15        Q. Okay. Thank you. And if you will
    171:16        go, please, to page eight, please.
    171:17        A. Okay.
    171:18        Q. Just let me know when you're
    171:19        there. Under subsection 9d, there is a
    171:20        reference there to a provision relating to
    171:21        fittings and annual integrity checks. Do you
    171:22        see that?
    171:23        A. Yes.
    171:24        Q. Okay. And there's a -- and the
    171:25        sentence reads for the record, organic unit
    172:01        assets that are CAOHC certified hearing
    172:02        technicians are qualified to complete fittings
    172:03        and integrity checks. Units without certified
    172:04        technicians may request support from the HCPM
    172:05        or the Hearing Conservation Clinic. And
    172:06        there's a number listed there. Do you see
    172:07        that?
    172:08        A. Yes.
    172:09        Q. And was that a requirement that
    172:10        was in force at Fort Campbell during the time
    172:11        that this regulation had been enacted?
    172:12        A. It was definitely a standard that
    172:13        was in place.
    172:14        Q. Okay. And we talked earlier about
    172:15        how some of the -- about how the annual
    172:16        fittings and education would be done by unit
    172:17        officers who are trained by you or by folks in
    172:18        your group. Do you remember that?
    172:19        A. Yes.
    172:20        Q. And was one of the reasons for
    172:21        that practice, was that a resource or a cost
    172:22        issue with the number of people on your team or
    172:23        was there something else that was going on
    172:24        there, another reason for that?
    172:25        A. So that was a common practice to
    173:01        use. And yes, it was because of limited
    173:02        resources on my staff.
    173:03        Q. Okay. All right. And if you'll
    173:04        go next to page 15, and it's appendix C. Can
    173:05        you just tell me where the data that's
    173:06        reflected in appendix C here comes from? Is
    173:07        this official military data?

173:14 - 174:03   Leccese, Melissa 2020-10-06
    173:14        A. Yes, I'm sure it does come
    173:15        from some regulation. I couldn't tell you
    173:16        which one off the top of my head.
    173:17        Q. Okay. And putting aside the
    173:18        specific regulation, my only question is, that
    173:19        would have been -- and in the various
    173:20        sub-appendices to appendix C, that would have
    173:21        been data drawn from some source within the
                                                                    Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 299 of 305


    173:22        military. Is that fair?
    173:23        A. Yes.
    173:24        Q. Okay. And of course you have no
    173:25        reason to think that the data in appendix C was
    174:01        inaccurate in any way. Right?
    174:02        A. No, I don't have any reason to
    174:03        believe that.

174:08 - 174:17   Leccese, Melissa 2020-10-06
    174:08        Q. So the same questions with respect
    174:09        to appendix D, that is would this have been
    174:10        drawn from information that was official
    174:11        military information?
    174:12        A. The following examples -- well, I
    174:13        mean, they're all related to military things.
    174:14        All of these are military weaponry. And then
    174:15        the number two is all examples -- these are
    174:16        examples of being exposed to different types of
    174:17        military noise.

175:16 - 176:21   Leccese, Melissa 2020-10-06
    175:16        Q. All right. Any reason to think
    175:17        that any of the information set forth on
    175:18        appendix D of Hacker Exhibit 50 is inaccurate?
    175:19        A. No, I have no reason to believe
    175:20        that.
    175:21        Q. Okay. Okay. Final thing on this
    175:22        document, on the following page you looked at
    175:23        this page with Plaintiff's counsel earlier. Do
    175:24        you remember that?
    175:25        A. Yes.
    176:01        Q. Okay. There's a chart under
    176:02        optional items. And the first row of that
    176:03        chart says Combat Arms regular. Do you see
    176:04        that?
    176:05        A. Yes.
    176:06        Q. And under fitting requirements it
    176:07        says regular size fits most, approximately 80
    176:08        percent. Size fitting and instruction sheet
    176:09        required. Do you see that?
    176:10        A. Yes.
    176:11        Q. That size fitting and instruction
    176:12        sheet, is it your understanding that that would
    176:13        have been the wallet card or the business card
    176:14        sized document that you were referring to
    176:15        earlier?
    176:16        A. Yes.
    176:17        Q. Okay. And you're not aware of any
    176:18        size fitting or instruction sheets being
    176:19        provided in connection with the Combat Arms
    176:20        Version II. Right?
    176:21        A. No.

177:02 - 179:19   Leccese, Melissa 2020-10-06
    177:02        Dr. Leccese, is Hacker Exhibit 51 a true and
    177:03        correct copy of a presentation that you
    177:04        prepared relating to hearing protection
    177:05        devices?
    177:06        (Hacker Exhibit Number 51
    177:07        is marked for identification.)
    177:08        A. It was one I used.
                                                           Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 300 of 305


177:09   Q. Okay. And when you say it was one
177:10   you used, this would have been a presentation
177:11   that you would have used during an education
177:12   session relating to hearing protection?
177:13   A. Yes.
177:14   Q. Okay. And you'll see on the first
177:15   page, for example, there's some notes in --
177:16   they're typed, but they appear to be notes to
177:17   the presentation. Are those your notes to
177:18   yourself in -- in the presentation deck as kind
177:19   of speaking notes?
177:20   A. It doesn't sound like what I would
177:21   write. So it probably came from the -- this
177:22   presentation probably came from Public Health
177:23   Command. They would often prepare like
177:24   documents for us that we could just pull down
177:25   and use, so...
178:01   Q. So does that -- does that sound --
178:02   does that appear to you to be a note from
178:03   Public Health Command and not a note that you
178:04   would have made directly yourself?
178:05   A. Yes, it does appear to be from a
178:06   different source than myself. So probably
178:07   Public Health Command.
178:08   Q. Okay. Well, so if you look at the
178:09   second note on page one of Exhibit 51, it
178:10   says -- for the record it says your primary
178:11   hearing protector should not be the disposable
178:12   foam earplugs. Those are not for long-term
178:13   use. All soldiers should be fit with preformed
178:14   hearing protection. Do you see that?
178:15   A. Yes.
178:16   Q. Is that a statement that's -- is
178:17   that a statement you agree with?
178:18   A. I do agree with that, yes.
178:19   Q. And can you just explain why that
178:20   is the case?
178:21   A. So disposable foam earplugs don't
178:22   require a medical fitting. However, they are
178:23   very commonly improperly inserted. And that's
178:24   the reason. Just because we want to make sure
178:25   that the soldier is inserting the earplug
179:01   correctly.
179:02   Q. Okay. And -- and the slide here
179:03   says that preformed earplugs are recommended.
179:04   Do you see that?
179:05   A. Yes.
179:06   Q. One of the reasons is that a
179:07   medical fit is required, and it says under
179:08   advantages most effective and least safety
179:09   risk. Do you see that?
179:10   A. I see that.
179:11   Q. And well, you agree that a medical
179:12   fit was required for preformed earplugs and it
179:13   was not required for foam earplugs?
179:14   A. That is true.
179:15   Q. Okay. And would you agree that
179:16   that is one advantage of a preformed earplug
179:17   over a disposable foam earplug is the fitting
179:18   that is conducted in connection with the use of
179:19   the earplug?
                                                                     Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 301 of 305




179:21 - 180:06   Leccese, Melissa 2020-10-06
    179:21        A. Well, it depends on how you look
    179:22        at it.
    179:23        Q. And how so?
    179:24        A. If you look at it in terms of
    179:25        safety, it's an advantage. If you look at it
    180:01        in terms of efficiency, then it would be a
    180:02        disadvantage.
    180:03        Q. Okay. But in terms of safety, you
    180:04        would agree that that is one advantage of a
    180:05        preformed earplugs over a foam earplug?
    180:06        A. Yes.

                                                                                               180:07 - 180:12   Leccese, Melissa 2020-10-06
                                                                                                   180:07        Q. Okay. And so under advantages it
                                                                                                   180:08        says most effective and least safety risk.
                                                                                                   180:09        Would you agree that a preformed earplug is
                                                                                                   180:10        more effective and entails less safety risk
                                                                                                   180:11        than a disposable foam earplug when medically
                                                                                                   180:12        fit?

                                                                                               180:14 - 180:17   Leccese, Melissa 2020-10-06
                                                                                                   180:14        A. Well, if a foam earplug is
                                                                                                   180:15        inserted correctly, then it's going to provide
                                                                                                   180:16        adequate protection. It's just a matter of if
                                                                                                   180:17        it's inserted into the ear properly.

181:18 - 183:13   Leccese, Melissa 2020-10-06
    181:18        Q. Okay. All right. And then just                 Re: [182:19 to 183:01]                                                                        SUSTAINED
    181:19        one other slide that I want to ask you about.     Pltf Obj 802,702
    181:20        It's on page four. And do you see page four is
    181:21        a slide that says foam earplugs not recommended
    181:22        at the top. Do you see that?
    181:23        A. Yes.
    181:24        Q. And under disadvantages it says
    181:25        results in high incidence of noise injury due
    182:01        to poor insertion. Roll down required. Do you
    182:02        see that?
    182:03        A. I see that.
    182:04        Q. And is that a summary of the point
    182:05        that you were making just a few minutes ago
    182:06        about an incidence of noise injury when a foam
    182:07        earplug is not inserted properly?
    182:08        A. Yes. Exactly.
    182:09        Q. Okay. When it says roll down
    182:10        required, do you have an understanding of what
    182:11        that means?
    182:12        A. Yes.
    182:13        Q. And what is that?
    182:14        A. So you have to -- the soldier has
    182:15        to physically manipulate that earplug in order
    182:16        to get it to a size where it will initially go
    182:17        into the ear canal. And once it's in there,
    182:18        then it expands to its size -- full size.
    182:19        Q. Okay. And during your time at
    182:20        Fort Campbell, did you personally observe
    182:21        incidences of noise injury due to the poor
    182:22        insertion of foam earplugs? Is that something
    182:23        that you saw?
    182:24        A. I had soldiers come into the
                                                                     Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 302 of 305


    182:25        clinic with hearing loss that reported their
    183:01        foam earplug fell out of their ear, yes.
    183:02        Q. Okay. All right. If you'll go to
    183:03        the next tab, we will mark this one as Hacker
    183:04        Exhibit 52. And this was previously referred
    183:05        to as Leccese Exhibit 3. And my first question
    183:06        will be, Dr. Leccese, whether you recognize
    183:07        this document as a true and accurate copy of a
    183:08        presentation deck you would have used during an
    183:09        education presentation related to the Hearing
    183:10        Conservation Program?
    183:11        (Hacker Exhibit Number 52
    183:12        is marked for identification.)
    183:13        A. Yes.

184:09 - 185:23   Leccese, Melissa 2020-10-06
    184:09        Q. Yeah. And just so now that you're              Re: [184:25 to 185:09]                                                      OVERRULED
    184:10        in the right document, you would agree that       Pltf Obj 402,403
    184:11        this is the true and correct copy of a
    184:12        presentation deck you would have used during an
    184:13        education session as part of the Hearing
    184:14        Conservation Program?
    184:15        A. Yes.
    184:16        Q. Okay. And yes, if you'll go to
    184:17        page eight, there's a slide here that says --
    184:18        for the record, I'll read it, the four P's of
    184:19        NIHL, painless, progressive, permanent,
    184:20        preventable. Do you see that?
    184:21        A. Yes.
    184:22        Q. And NIHL, you said before, that's
    184:23        noise-induced hearing loss?
    184:24        A. Correct.
    184:25        Q. Okay. And it says that -- under
    185:01        that it says hearing loss remains the most
    185:02        common work-related disability. And VA
    185:03        continues to identify hearing loss as the most
    185:04        common disability associated with military
    185:05        service. Do you see that?
    185:06        A. I see that.
    185:07        Q. And is that an accurate statement
    185:08        to the best of your knowledge?
    185:09        A. Yes.
    185:10        Q. Okay. We can go ahead to page 17,
    185:11        slide 17, please.
    185:12        A. Okay.
    185:13        Q. Are you there? Okay. And
    185:14        actually before we get to 17, if you'll look at
    185:15        the prior slide which is 16, it notes that any
    185:16        exposure to an intensity of 140 decibels or
    185:17        greater may result in permanent NIHL. Do you
    185:18        see that?
    185:19        A. I see that.
    185:20        Q. Okay. And is that an accurate
    185:21        statement that an exposure to noise in excess
    185:22        of 140 decibels or greater may result in
    185:23        permanent noise-induced hearing loss?

185:25 - 186:15   Leccese, Melissa 2020-10-06
    185:25        A. So the things that's left out in
    186:01        this slide is if you're not wearing hearing
    186:02        protection. So if you're wearing hearing
                                                                    Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 303 of 305


    186:03        protection, you can be exposed to that noise.
    186:04        Q. Right. So this is -- this is an
    186:05        exposure to noise that is measured without
    186:06        hearing protection. So you know, just the
    186:07        naked ear essentially. Fair?
    186:08        A. I'm sorry. Repeat the question.
    186:09        Q. Yeah. So I think what you're
    186:10        saying is the -- the slide here on slide 16,
    186:11        when it's talking about exposures to noise in
    186:12        excess of 140 decibels or greater may result in
    186:13        permanent noise-induced hearing loss, that's
    186:14        assuming that no hearing protection device is
    186:15        being used. Right?

186:17 - 187:15   Leccese, Melissa 2020-10-06
    186:17        A. That's correct.
    186:18        Q. Okay. And if you'll look -- am I
    186:19        correct that there are some -- there is some
    186:20        level of noise that cannot be protected against
    186:21        with a hearing protection device? Would you
    186:22        agree with that?
    186:23        A. Yes. There is a level that is
    186:24        required on approval by the Surgeon General
    186:25        before that exposure is allowed.
    187:01        Q. Do you know what that exposure
    187:02        level is in decibels?
    187:03        A. I don't remember. I used to know.
    187:04        I was looking to see if it was in here. I
    187:05        can't remember off the top of my head.
    187:06        Q. Okay. Well, if you look on -- if
    187:07        you just quickly skip to slide 43, do you see
    187:08        there's a reference in here that doubling up
    187:09        hearing protection for steady-state noises at
    187:10        104 decibels or greater?
    187:11        A. Yes. For steady-state noise.
    187:12        Q. Okay. Is that -- is that decibel
    187:13        level the level above which just one hearing
    187:14        protection device is not effective or is that
    187:15        something different?

187:17 - 188:02   Leccese, Melissa 2020-10-06
    187:17        A. So that is the level where it --
    187:18        that the Army or wherever this came from had to
    187:19        be -- the Army, this regulation -- this is very
    187:20        familiar to me. This is a level where the Army
    187:21        requires someone to wear double hearing
    187:22        protection because single protection is not
    187:23        sufficient.
    187:24        Q. Okay. And when you say this is a
    187:25        level, you're referring to steady-state noises
    188:01        at 104 decibels or greater?
    188:02        A. Correct.

188:11 - 189:16   Leccese, Melissa 2020-10-06
    188:11        Q. Okay. Okay. So just a couple
    188:12        more questions, if you'll go back to what we
    188:13        were looking at on slide 17. Do you see slide
    188:14        17 has some examples of impulse noises and then
    188:15        various decibel levels relating thereto?
    188:16        A. Correct.
    188:17        Q. And again, am I correct that this
                                                                    Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 304 of 305


    188:18        wouldn't have been data that you independently
    188:19        came up with; this would have been drawn from
    188:20        other data maintained within the military. Is
    188:21        that accurate?
    188:22        A. That's accurate. And this is
    188:23        impulse noise.
    188:24        Q. Right. And you have no reason to
    188:25        think any of these numbers or data are
    189:01        inaccurate. Fair to say?
    189:02        A. No, I don't have any reason to
    189:03        think they're inaccurate.
    189:04        Q. Okay. And if you'll look at slide
    189:05        32, do you see slide 32 has the heading noise
    189:06        reduction rating, NRR?
    189:07        A. Yes.
    189:08        Q. Okay. And then there's the second
    189:09        paragraph there that says field testing
    189:10        suggests that the true amount of attenuation is
    189:11        typically half the listed NRR. Do you see
    189:12        that?
    189:13        A. Yes.
    189:14        Q. As far as you know, is that a true
    189:15        statement?
    189:16        A. As far as I know, yes.

189:23 - 190:24   Leccese, Melissa 2020-10-06
    189:23        Q. Okay. Have you reviewed data,
    189:24        military data, or data in scientific literature
    189:25        relating to the true amount of attenuation
    190:01        being about half of what is listed as the NRR?
    190:02        A. Only that. Just that, that it's
    190:03        half is about as specific as I have ever delved
    190:04        into.
    190:05        Q. Okay. All right. So then if
    190:06        you'll go back one last time to page 43.
    190:07        A. I'm there.
    190:08        Q. And so this refers to the use of
    190:09        doubled up hearing protection devices when
    190:10        steady-state noises is greater than 104
    190:11        decibels. Is there a similar level where if a
    190:12        soldier anticipates being exposed to impulse
    190:13        noise over a certain decibel level, hearing
    190:14        protection should also be doubled up in that
    190:15        context?
    190:16        A. Yes.
    190:17        Q. Do you recall what that is?
    190:18        A. I don't remember.
    190:19        Q. Okay. Would that be published
    190:20        somewhere within the -- within the military?
    190:21        A. Yeah. It would be in the same
    190:22        place as that referenced to the level of noise
    190:23        that has to be approved by the Surgeon General
    190:24        to be allowed to --

206:02 - 206:16   Leccese, Melissa 2020-10-06
    206:02        Q. Okay. Did you report to anybody
    206:03        else senior to you any issues relating to
    206:04        fitting on the Combat Arms Version II earplug?
    206:05        A. No.
    206:06        Q. Okay.
    206:07        A. If I had -- if I had somebody I
                                                         Case 7:20-cv-00137-MCR-GRJ Document 104-1 Filed 03/23/21 Page 305 of 305


206:08   felt really uncomfortable with on them, I
206:09   would -- I would not have given them to them
206:10   myself.
206:11   Q. Okay. You're saying if you
206:12   personally felt uncomfortable with the -- the
206:13   fit that you were able to achieve during the
206:14   fitting, you wouldn't have given them the
206:15   earplug. Is that what you said?
206:16   A. That's what I said, yes.
